Exhibit 10.1

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

EXECUTION VERSION

 

 

 

LOGO [g69777ram1.jpg]

CREDIT AGREEMENT

dated as of

March 31, 2008

among

COTT CORPORATION,

COTT BEVERAGES INC.,

and

COTT BEVERAGES LIMITED,

as Borrowers

The Other Loan Parties Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as UK Security Trustee,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Administrative Collateral Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent, and

BANK OF AMERICA BUSINESS CAPITAL,

as Documentation Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 

CHASE BUSINESS CREDIT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       Definitions   

Section 1.01.

   Defined Terms    1

Section 1.02.

   Classification of Loans and Borrowings    48

Section 1.03.

   Terms Generally    49

Section 1.04.

   Accounting Terms; GAAP    49

Section 1.05.

   Currency Translations    49

Section 1.06.

   Certificates    50    ARTICLE II       The Credits   

Section 2.01.

   Commitments    50

Section 2.02.

   Loans and Borrowings    50

Section 2.03.

   Requests for Revolving Borrowings    51

Section 2.04.

   Protective Advances    53

Section 2.05.

   Swingline Loans and Overadvances    54

Section 2.06.

   Letters of Credit    57

Section 2.07.

   Funding of Borrowings    62

Section 2.08.

   Interest Elections    63

Section 2.09.

   Termination and Reduction of Commitments; Increase in Commitments    64

Section 2.10.

   Repayment and Amortization of Loans; Evidence of Debt    65

Section 2.11.

   Prepayment of Loans    66

Section 2.12.

   Fees    68

Section 2.13.

   Interest    69

Section 2.14.

   Alternate Rate of Interest    71

Section 2.15.

   Increased Costs    72

Section 2.16.

   Break Funding Payments    73

Section 2.17.

   Taxes    74

Section 2.18.

   Payments Generally; Allocation of Proceeds; Sharing of Set-offs    78

Section 2.19.

   Mitigation Obligations; Replacement of Lenders    81

Section 2.20.

   Returned Payments    82    ARTICLE III       Representations and Warranties
  

Section 3.01.

   Organization; Powers    82

Section 3.02.

   Authorization; Enforceability    82

Section 3.03.

   Governmental Approvals; No Conflicts    82

Section 3.04.

   Financial Condition; No Material Adverse Change    83

 

i



--------------------------------------------------------------------------------

          Page

Section 3.05.

   Properties    83

Section 3.06.

   Litigation and Environmental Matters    83

Section 3.07.

   Compliance with Laws and Agreements    84

Section 3.08.

   Investment Company Status    84

Section 3.09.

   Taxes    84

Section 3.10.

   ERISA; Canadian Pension Plans; Benefit Plans    85

Section 3.11.

   Disclosure    85

Section 3.12.

   Material Agreements    86

Section 3.13.

   Solvency    86

Section 3.14.

   Insurance    86

Section 3.15.

   Capitalization and Subsidiaries    86

Section 3.16.

   Security Interest in Collateral    87

Section 3.17.

   Employment Matters    87

Section 3.18.

   Common Enterprise    87

Section 3.19.

   Senior Subordinated Note Documents    88

Section 3.20.

   Centre of Main Interests    88

Section 3.21.

   Stock Ownership    88

Section 3.22.

   Unrestricted Subsidiaries    88    ARTICLE IV       Conditions   

Section 4.01.

   Effective Date    88

Section 4.02.

   Each Credit Event    93    ARTICLE V       Affirmative Covenants   

Section 5.01.

   Financial Statements; Borrowing Base and Other Information    94

Section 5.02.

   Notices of Material Events    99

Section 5.03.

   Existence; Conduct of Business    100

Section 5.04.

   Payment of Obligations    100

Section 5.05.

   Maintenance of Properties    100

Section 5.06.

   Books and Records; Inspection Rights    100

Section 5.07.

   Compliance with Laws    101

Section 5.08.

   Use of Proceeds    103

Section 5.09.

   Insurance    103

Section 5.10.

   Casualty and Condemnation    103

Section 5.11.

   Appraisals and Field Examinations    103

Section 5.12.

   Depository Banks    104

Section 5.13.

   Additional Collateral; Further Assurances    104

Section 5.14.

   Designation of Subsidiaries    107

Section 5.15.

   Post-Closing Covenants    108

Section 5.16.

   Mexican Cash Sweep    108

 

ii



--------------------------------------------------------------------------------

          Page    ARTICLE VI       Negative Covenants   

Section 6.01.

   Indebtedness    109

Section 6.02.

   Liens    111

Section 6.03.

   Fundamental Changes    113

Section 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions    113

Section 6.05.

   Asset Sales    117

Section 6.06.

   Sale and Leaseback Transactions    119

Section 6.07.

   Intellectual Property Licenses    119

Section 6.08.

   Swap Agreements    119

Section 6.09.

   Restricted Payments; Certain Payments of Indebtedness    119

Section 6.10.

   Transactions with Affiliates    121

Section 6.11.

   Restrictive Agreements    121

Section 6.12.

   Amendment of Material Documents    122

Section 6.13.

   Financial Covenants    122

Section 6.14.

   Ownership of U.S. Borrower and UK Borrower; Subsidiaries    122

Section 6.15.

   Assets and Liabilities of BCB International and BCB European    123   
ARTICLE VII       Events of Default       ARTICLE VIII       The Administrative
Agent and the Administrative Collateral Agent       ARTICLE IX      
Miscellaneous   

Section 9.01.

   Notices    131

Section 9.02.

   Waivers; Amendments    133

Section 9.03.

   Expenses; Indemnity; Damage Waiver    136

Section 9.04.

   Successors and Assigns    138

Section 9.05.

   Survival    141

Section 9.06.

   Counterparts; Integration; Effectiveness    142

Section 9.07.

   Severability    142

Section 9.08.

   Right of Setoff    142

Section 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process    142

Section 9.10.

   WAIVER OF JURY TRIAL    143

Section 9.11.

   Headings    143

Section 9.12.

   Confidentiality    143

Section 9.13.

   Several Obligations; Nonreliance; Violation of Law    145

Section 9.14.

   USA PATRIOT Act    145

Section 9.15.

   Disclosure    145

Section 9.16.

   Appointment for Perfection    145

 

iii



--------------------------------------------------------------------------------

          Page

Section 9.17.

   Interest Rate Limitation    145

Section 9.18.

   Waiver of Immunity    146

Section 9.19.

   Currency of Payment    146

Section 9.20.

   Conflicts    147    ARTICLE X       Loan Guaranty   

Section 10.01.

   Guaranty    147

Section 10.02.

   Guaranty of Payment    147

Section 10.03.

   No Discharge or Diminishment of Loan Guaranty    148

Section 10.04.

   Defenses Waived    149

Section 10.05.

   Rights of Subrogation    149

Section 10.06.

   Reinstatement; Stay of Acceleration    149

Section 10.07.

   Information    150

Section 10.08.

   Termination    150

Section 10.09.

   Taxes    150

Section 10.10.

   Maximum Liability    150

Section 10.11.

   Contribution    151

Section 10.12.

   Liability Cumulative    151    ARTICLE XI       The Borrower Representative
  

Section 11.01.

   Appointment; Nature of Relationship    151

Section 11.02.

   Powers    152

Section 11.03.

   Employment of Agents    152

Section 11.04.

   Notices    152

Section 11.05.

   Successor Borrower Representative    152

Section 11.06.

   Execution of Loan Documents; Borrowing Base Certificate    152

Section 11.07.

   Reporting    152    ARTICLE XII       Foreign Currency Participations   

Section 12.01.

   Loans; Intra-Lender Issues    153

Section 12.02.

   Settlement Procedure for Specified Foreign Currency Participations    154

Section 12.03.

   Obligations Irrevocable    156

Section 12.04.

   Recovery or Avoidance of Payments    156

Section 12.05.

   Indemnification by Lenders    157

Section 12.06.

   Specified Foreign Currency Loan Participation Fee    157

 

iv



--------------------------------------------------------------------------------

    Page SCHEDULES:  

Commitment Schedule

 

Schedule 1.01(a) – Eligible Real Property

 

Schedule 1.01(b) – Mandatory Cost Formula

 

Schedule 1.01(c) – Unrestricted Subsidiaries

 

Schedule 1.01(d) – Certain Account Debtors

 

Schedule 1.01(e) – Eligible Equipment

 

Schedule 1.01(f) – Excluded Subsidiaries

 

Schedule 2.04 – Existing Letters of Credit

 

Schedule 3.05 – Properties

 

Schedule 3.06 – Disclosed Matters

 

Schedule 3.10 – Canadian Union Plans, Canadian Benefit Plans and Canadian
Pension Plans

 

Schedule 3.14 – Insurance

 

Schedule 3.15 – Capitalization and Subsidiaries

 

Schedule 3.16 – Jurisdictions for Filings and Mortgages

 

Schedule 5.15 – Post-Closing Covenants

 

Schedule 6.01 – Existing Indebtedness

 

Schedule 6.02 – Existing Liens

 

Schedule 6.02-A – Permitted Sidel Liens

 

Schedule 6.04 – Existing Investments

 

Schedule 6.11 – Existing Restrictions

 

Schedule 6.15 – Existing BCB Assets

 

Schedule 8 – Security Trust Provisions

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

 

Exhibit B-1 – Form of Borrowing Base Certificate

 

Exhibit B-2 – Form of Aggregate Borrowing Base Certificate

 

Exhibit C – Form of Compliance Certificate

 

Exhibit D – Joinder Agreement

 

Exhibit E – Borrowing Request

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 31, 2008 (as it may be amended or modified
from time to time, this “Agreement”), among COTT CORPORATION CORPORATION COTT, a
corporation organized under the laws of Canada, COTT BEVERAGES INC., a Georgia
corporation, and COTT BEVERAGES LIMITED, a company organized under the laws of
England and Wales, as Borrowers, the other Loan Parties party hereto, the
Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as UK Security
Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and Administrative
Collateral Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Collateral
Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” (a) in the case of the U.S. Borrower, any Loan Party organized under
applicable laws of the United States, any state thereof or the District of
Columbia, the Company, or any Loan Party organized under applicable laws of
Canada or any province thereof, has the meaning assigned to such term in the
U.S. Security Agreement and (b) in the case of the UK Borrower or any Loan Party
organized under applicable law of the United Kingdom, has the meaning assigned
to such term in the UK Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition Consideration” means the purchase consideration paid for any
Permitted Acquisition, whether paid in cash, properties, assumption of
Indebtedness or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any time in the future,
whether or not such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which, or the terms of
payment of which are, in any respect subject to, or contingent upon, the
revenues, income, cash flow or profits of any Person, business or operating
division.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate plus (c) without duplication of any
increase in interest rate attributable to the Statutory Reserve



--------------------------------------------------------------------------------

Rate pursuant to the foregoing clause (b) and to the extent actually incurred by
any Lender in connection with any extension of credit hereunder, the Mandatory
Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Collateral Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative collateral agent for the holders of the Secured
Obligations.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Administrative Collateral Agent,
the Co-Collateral Agent, the Disbursement Agent and the UK Security Trustee.

“Aggregate Availability” means, with respect to all the Borrowers, at any time,
an amount equal to (a) the lesser of (i) the aggregate Commitments of all
Lenders and (ii) the Aggregate Borrowing Base minus (b) the aggregate Revolving
Exposure of all Lenders.

“Aggregate Borrowing Base” means the aggregate of the Borrowing Bases of all of
the Borrowers; provided that (i) the maximum amount of the Borrowing Base of the
Company which may be included as part of the Aggregate Borrowing Base is the
Canadian Sublimit; (ii) the maximum amount of the Borrowing Base of the UK
Borrower which may be included as part of the Aggregate Borrowing Base is the UK
Sublimit and (iii) the maximum amount of Inventory of all Borrowers which may be
included as part of the Aggregate Borrowing Base is the lesser of (X) 75% of the
Eligible Accounts of the Borrowers at such time and (Y) $150,000,000.

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-2 or another form which is acceptable to
each Collateral Agent in its sole discretion.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Alternate Rate” means, for any day, the sum of (a) a rate per annum selected by
the Administrative Agent, from whatever source it may reasonably select, as that
which expresses as a percentage per annum the cost of funding participations in
Eurodollar Borrowings,

 

2



--------------------------------------------------------------------------------

plus (b) the Applicable Rate for Eurodollar Loans, plus (c) the Mandatory Cost.
When used in reference to any Loan or Borrowing, “Alternate Rate” refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Rate.

“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the rate per annum set forth below under the
caption “Commitment Fee Rate”, based upon the Average Utilization during the
preceding calendar month, provided that until September 30, 2008, the
“Applicable Commitment Fee Rate” shall be the applicable rate per annum set
forth below in Category 1:

 

Average Utilization

   Commitment Fee
Rate  

Category 1

Average Utilization <

50%

   0.375 % 

Category 2

Average Utilization >

50%

   0.25 % 

For purposes of the foregoing, (a) the Applicable Commitment Fee Rate shall be
determined as of the end of each calendar month and (b) each change in the
Applicable Commitment Fee Rate resulting from a change in the Average
Utilization on the last day of any calendar month shall be effective upon the
first day of the succeeding calendar month, provided that the Average
Utilization shall be deemed to be in Category 1 at any time that an Event of
Default has occurred and is continuing.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments of all Lenders (if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate Revolving Exposures
at that time) and (b) with respect to Protective Advances or with respect to the
Aggregate Credit Exposure, a percentage based upon its share of the Aggregate
Credit Exposure and the aggregate unused Commitments of all Lenders.

“Applicable Rate” means, for any day, with respect to any ABR Loan, Canadian
Prime Loan, Eurodollar Loan, CDOR Loan, or Overnight LIBO Loan, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Canadian Prime Spread”, “Eurodollar Spread”, “CDOR Spread” or
“Overnight LIBO Spread”, as the case may be, based upon the Borrowers’ Average
Aggregate Availability during the most recent fiscal quarter of the Borrowers,
provided that until September 30, 2008, the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 3.

 

3



--------------------------------------------------------------------------------

Average

Aggregate

Availability

   ABR
Spread     Canadian
Prime
Spread     Eurodollar
Spread     CDOR
Spread     Overnight
LIBO
Spread  

Category 1

> $175,000,000

   0.50 %    0.50 %    2.00 %    2.00 %    2.00 % 

Category 2

£$175,000,000 but

> $100,000,000

   0.75 %    0.75 %    2.25 %    2.25 %    2.25 % 

Category 3

£$100,000,000 but

> 50,000,000

   1.00 %    1.00 %    2.50 %    2.50 %    2.50 % 

Category 4

£ $50,000,000

   1.25 %    1.25 %    2.75 %    2.75 %    2.75 % 

For purposes of the foregoing, the Applicable Rate shall be determined as of the
end of each fiscal quarter of the Borrowers based upon the Borrowers’ Aggregate
Borrowing Base Certificates delivered from time to time pursuant to Section 5.01
and outstanding during such fiscal quarter, provided that the Average Aggregate
Availability for purposes of determining the Applicable Rate shall be deemed to
be in Category 4 (A) at any time that an Event of Default has occurred and is
continuing or (B) at the option of the Administrative Agent or at the request of
the Required Lenders if the Borrowers fail to deliver the Borrowing Base
Certificates required to be delivered by them pursuant to Section 5.01, during
the period from the expiration of the time for delivery thereof until such
Borrowing Base Certificates are delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitment” means, at any time, the aggregate Commitments then in
effect minus the Revolving Exposure of all Lenders at such time.

“Average Aggregate Availability” means, for any fiscal quarter, the average
daily Aggregate Availability for such fiscal quarter. Average Aggregate
Availability shall be

 

4



--------------------------------------------------------------------------------

calculated by the Administrative Agent and such calculations shall be presumed
to be correct, absent manifest error.

“Average Utilization” means, for any period, the average total daily Revolving
Exposure of all Lenders during such period. Average Utilization shall be
calculated by the Administrative Agent and such calculations shall be presumed
to be correct, absent manifest error.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

“BCB International” means BCB International Holdings, a company organized under
the laws of the Cayman Islands.

“BCB European” means BCB European Holdings, a company organized under the laws
of the Cayman Islands.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, the Company, the
U.S. Borrower and the UK Borrower.

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans and
CDOR Loans, as to which a single Interest Period is in effect, (b) a Swingline
Loan, (c) a Protective Advance and (d) an Overadvance.

“Borrowing Base” means, at any time, with respect to each Borrower, the sum of
(a) 85% of such Borrower’s Eligible Accounts at such time, plus (b) the lesser
of (i) 65% of such

 

5



--------------------------------------------------------------------------------

Borrower’s Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time and (ii) the product of
85% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by such Borrower’s Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time, minus
(c) Reserves related to such Borrower, plus (d) such Borrower’s PP&E Component.
The maximum amount of Eligible Inventory which may be included as part of any
Borrowing Base is the lesser of (X) 75% of the Eligible Accounts of the
Borrowers at such time and (Y) $150,000,000 minus, in each case, the amount of
Eligible Inventory which is included in any other Borrowing Base. Either
Collateral Agent may, in its Permitted Discretion, adjust Reserves or reduce one
or more of the other elements used in computing the Borrowing Base or, after the
occurrence and during the continuation of an Event of Default, reduce the
advance rates set forth above.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-1 or another form which is acceptable to
each Collateral Agent in its sole discretion.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.02, substantially in the form
of Exhibit E hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Toronto are authorized or required by
law to remain closed; provided that, (a) when used in connection with a UK
Swingline Loan or a Eurodollar Loan denominated in dollars or Sterling, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar (or, as the case may be, Sterling) deposits in the London
interbank market and (b) when used in connection with a UK Swingline Loan or a
Eurodollar Loan denominated in Euros, the term “Business Day” shall also exclude
any day which is not a Target Day (as determined by the Administrative Agent).

“Canadian Benefit Plans” means any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, maintained by a Loan Party or any Subsidiary of any Loan Party,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement, savings or other
benefits, under which any Loan Party or any of its Restricted Subsidiaries has
any liability with respect to any Canadian employee or former employee, but
excluding any Canadian Pension Plans.

“Canadian Dollars” or “Cdn $” refers to the lawful currency of Canada.

“Canadian Issuing Bank” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity of the issuer of Letters of Credit for the account of the Company
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The Canadian Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Canadian Issuing Bank, in
which case the term “Canadian Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

6



--------------------------------------------------------------------------------

“Canadian Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by the
Canadian Issuing Bank at such time for the account of the Canadian Borrower plus
(b) the aggregate amount of all LC Disbursements of the Canadian Issuing Bank
that have not yet been reimbursed by or on behalf of the Canadian Borrower at
such time. The Canadian Letter of Credit Exposure of any Lender at any time
shall be its Applicable Percentage of the total Canadian Letter of Credit
Exposure at such time.

“Canadian Overadvance” means an Overadvance made to or for the account of the
Company pursuant to Section 2.05.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial pension benefits standards law that is maintained
by a Loan Party or any Subsidiary of any Loan Party for its Canadian employees
or former Canadian employees.

“Canadian Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Prime Rate.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Disbursement Agent to be the greater of (i) the rate of interest per annum
most recently announced or established by JPMorgan Chase Bank, N.A., Toronto
Branch as its reference rate in effect on such day for determining interest
rates for Canadian Dollar denominated commercial loans in Canada and commonly
known as “prime rate” (or its equivalent or analogous such rate), such rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A., Toronto Branch and (ii) the sum of (a) the yearly interest rate to which
the one-month CDOR Rate is equivalent plus (b) one percent (1.0%).

“Canadian Protective Advance” means a Protective Advance made to or for the
account of the Company pursuant to Section 2.04.

“Canadian Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Canadian Revolving
Loans and its Canadian Letter of Credit Exposure and an amount equal to its
Applicable Percentage of the aggregate principal amount of Canadian Swingline
Loans outstanding at such time, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of Canadian Overadvances
outstanding at such time.

“Canadian Revolving Loan” means a Revolving Loan made to the Company.

“Canadian Security Agreement” means that certain Canadian Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties party thereto
and the Administrative Collateral Agent, for the benefit of the Administrative
Collateral Agent and the Lenders, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Loan Party organized in Canada (or any

 

7



--------------------------------------------------------------------------------

other property located therein)), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

“Canadian Sublimit” means $40,000,000.

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(ii).

“Canadian Union Plans” means any pension and other benefit plans which are not
required to be maintained by any Loan Party or any Subsidiary of any Loan Party
but to which a Loan Party or Subsidiary of a Loan Party is required to
contribute pursuant to a collective agreement for its Canadian employees or
former Canadian employees or to a participation agreement for Canadian employees
or former Canadian employees.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Management Transition Period” means the period during which the Loan
Parties are causing one or more of the Lenders to become their principal
depository bank in accordance with Section 5.12.

“CDOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m., Toronto time, on such day and, if such day
is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Disbursement Agent after 10:00 a.m. Toronto time to reflect any
error in the posted rate of interest or in the posted average annual rate of
interest) plus (b) 0.10% per annum; provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of

 

8



--------------------------------------------------------------------------------

such rate on that day shall be calculated as the cost of funds quoted by the
Disbursement Agent to raise Canadian dollars for the applicable Interest Period
as of 10:00 a.m., Toronto time, on such day for commercial loans or other
extensions of credit to businesses of comparable credit risk; or if such day is
not a Business Day, then as quoted by the Disbursement Agent on the immediately
preceding Business Day.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) the Company shall cease to own, directly or indirectly, free and clear of
all Liens or other encumbrances (other than Liens created pursuant to any Loan
Document), all of the outstanding voting Equity Interests of the other Borrowers
on a fully diluted basis; or (d) there shall have occurred under the Senior
Subordinated Note Agreement or any other indenture or other agreement evidencing
any Material Indebtedness any “change in control” or similar term (as defined in
such Senior Subordinated Note Agreement, indenture or other evidence of Material
Indebtedness).

“Change in Law” means (a) the adoption, implementation, abolition, withdrawal or
variation of any law, rule, regulation, practice or concession after the date of
this Agreement, (b) any change in any law, rule, regulation, practice or
concession or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline, directive, notice, ruling, statement of policy or
practice statement (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Co-Collateral Agent” means General Electric Capital Corporation, in its
capacity as co-collateral agent hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or

 

9



--------------------------------------------------------------------------------

Lien in favor of the Administrative Collateral Agent, on behalf of itself and
the Lenders, or the UK Security Trustee, to secure the Secured Obligations.

“Collateral Access Agreement” (a) in the case of the U.S. Borrower or any Loan
Party organized under applicable law of any state of the United States, has the
meaning assigned to such term in the U.S. Security Agreement, (b) in the case of
the Company or any Loan Party organized under applicable law of any province of
Canada, has the meaning assigned to such term in the Canadian Security Agreement
and (c) in the case of the UK Borrower or any Loan Party organized under
applicable law of the United Kingdom, has the meaning assigned to such term in
the UK Security Agreement.

“Collateral Agent” means any of the Administrative Collateral Agent and the
Co-Collateral Agent, and “Collateral Agents” means the collective reference to
each Collateral Agent. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, any reference to a single Collateral Agent in
this Agreement or any other Loan Document shall be a reference to the
Administrative Collateral Agent.

“Collateral Documents” means, collectively, each Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collection Account” (a) with respect to the U.S. Borrower and any Loan Party
organized under applicable laws of the United States, any state thereof or the
District of Columbia, has the meaning assigned to such term in the U.S. Security
Agreement, (b) with respect to the Company or any Loan Party organized under
applicable laws of Canada or any province thereof, has the meaning assigned to
such term in the Canadian Security Agreement and (c) with respect to the UK
Borrower or any Loan Party organized under applicable law of the United Kingdom,
has the meaning assigned to such term in the UK Security Agreement.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances, Protective Advances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$250,000,000.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Company” means Cott Corporation, a corporation organized under the laws of
Canada.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

10



--------------------------------------------------------------------------------

“Cott Mexican Group” means Mexico Bottling Services, S.A. de C.V., AD
Personales, S.A. de C.V., Servicios Gerenciales de Mexico, S.A. de C.V., Cott
Embotelladores de Mexico, S.A. de C.V. and Cott Maquinaria y Equipo, S.A. de
C.V., and any Subsidiary of any of the foregoing formed after the date hereof
under the laws of Mexico in conformity with the terms of this Agreement, but
excluding any Unrestricted Subsidiaries of the foregoing.

“CRA” means Canada Revenue Agency.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Customer List” means a customer list for each Borrower, which list shall state
the customer’s name, physical mailing address and phone number and shall be
certified as true and correct by a Financial Officer of the Borrower
Representative.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
U.S. Security Agreement or the Canadian Security Agreement, as applicable.

“Disbursement Agent” means (a) in the case of UK Revolving Loans denominated in
Euros or Sterling, UK Swingline Loans, UK Overadvances, UK Protective Advances,
repayment of UK Revolving Loans denominated in Euros or Sterling, repayment of
UK Swingline Loans, repayment of UK Overadvances, the repayment of UK Protective
Advances, the issuance of any Letter of Credit by the UK Issuing Bank,
determination of Mandatory Costs, determination of interest rates, fees and
costs pursuant to Sections 2.12 through 2.17 to the extent relating to UK
Revolving Loans, UK Overadvances, UK Protective Advances or UK Letters of
Credit, JPMorgan Chase Bank, N.A., London Branch, (b) in the case of Canadian
Revolving Loans, Canadian Swingline Loans, Canadian Overadvances, Canadian
Protective Advances, repayment of Canadian Revolving Loans, repayment of
Canadian Swingline Loans, repayment of Canadian Overadvances, repayment of
Canadian Protective Advances, the issuance of any Letter of Credit by the
Canadian Issuing Bank, determination of interest rates, fees and costs pursuant
to Sections 2.12 through 2.17 to the extent relating to Canadian Revolving
Loans, Canadian Overadvances, Canadian Protective Advances or Canadian Letters
of Credit, JPMorgan Chase Bank, N.A., Toronto Branch, and (c) otherwise, the
Administrative Agent.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the U.S. Security Agreement.

 

11



--------------------------------------------------------------------------------

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount and (b) if such amount
is expressed in Canadian Dollars, Euros, Sterling or any other currency, the
amount of dollars that would be required to purchase the amount of such currency
based upon the Spot Selling Rate as of such date of determination.

“dollars” or “$” refers to the lawful currency of the United States of America.

“EBITDA” means, for any period, Net Income for such period plus, without
duplication of amounts otherwise included in Net Income for such period, cash
received from [***] during such period plus (a) without duplication and to the
extent deducted in determining Net Income for such period, the sum of
(i) Interest Expense for such period (net of interest income for such period and
excluding Interest Income recorded by [***] for such period), (ii) income tax
expense for such period (excluding income tax expense recorded by [***] for such
period), (iii) all amounts attributable to depreciation and amortization expense
for such period (excluding amounts attributable to depreciation and amortization
expense recorded by [***] for such period), (iv) any one time or extraordinary
non-cash charges for such period (excluding any non-cash charge that relates to
the write-down or write-off of inventory and any one time or extraordinary
non-cash charges recorded by [***] for such period), (v) any other non-cash
charges for such period (excluding any non-cash charge that relates to the
write-down or write-off of inventory and any non-cash charges recorded by [***]
for such period) and (vi) non-cash stock compensation expenses (excluding any
non-cash stock compensation expenses recorded by [***] for such period), minus
(b) without duplication and to the extent included in Net Income, (i) any cash
payments made during such period in respect of non-cash charges described in
clauses (a)(iv) and (a)(v) taken in a prior period (excluding such cash payments
recorded by [***] for such period) and (ii) any extraordinary gains and any
non-cash items of income for such period (excluding extraordinary gains and
non-cash items recorded by [***] for such period), all calculated for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.
EBITDA for any Test Period shall be calculated on a Pro Forma Basis to give
effect to any Permitted Acquisition and the sale, transfer, lease or other
disposal of any asset (other than dispositions in the ordinary course of
business) consummated at any time on or after the first day of the Test Period
as if each such Permitted Acquisition had been consummated on the first day of
such test period and as if such sale, transfer, lease or other disposition had
been consummated on the day prior to the first day of such test period. [Names
redacted]

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means, at any time, the Accounts of a Borrower which each
Collateral Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting either Collateral Agent’s
discretion provided herein, Eligible Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent or the UK Security Trustee, as applicable,
subject only to Liens permitted by clause (b) below;

 

12



--------------------------------------------------------------------------------

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent or the UK Security Trustee, as applicable, (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent or the UK Security Trustee, as applicable and (iii) Prior
Claims that are unregistered and that secure amounts that are not yet due and
payable;

(c) with respect to which the scheduled due date is more than 60 days after the
original invoice date, which is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
which has been written off the books of the Borrower or otherwise designated as
uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible under clause
(c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 20% (or, with respect to the Account Debtors listed on Schedule 1.01(d),
the applicable percentage listed on such Schedule for such Account Debtor) of
the aggregate amount of Eligible Accounts of all Borrowers;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in any applicable Security Agreement has been breached or is
not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to either Collateral Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once
(other than invoices for amounts not in excess of $3,000,000 at any one time
that have been reissued promptly after the date of the original invoice to
correct billing errors, in which case the original invoice date (as opposed to
the date of the re-issued invoice) shall control for purposes of clause
(c) above);

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

13



--------------------------------------------------------------------------------

(j) which is owed by an Account Debtor which (i) has applied for or been the
subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, under any
Insolvency Laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding, (iv) has admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) become insolvent,
or (vi) ceased operation of its business; provided, that notwithstanding the
foregoing provisions of the this clause (j), either Collateral Agent may, in its
Permitted Discretion, include as Eligible Accounts (i) Accounts that are
post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and (ii) Accounts owing by an
Account Debtor that has been reorganized or restructured following one of the
events described in this clause (j) and has a credit quality satisfactory to
such Collateral Agent;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office (or its domicile, for the purposes of the Quebec Civil Code) in
the United States, Canada or the United Kingdom unless each Collateral Agent has
determined that such Account Debtor has substantial assets and operations in the
United States, Canada or the United Kingdom and is subject to suit in the United
States, Canada or the United Kingdom or (ii) is not organized under applicable
law of the United States, any state of the United States, Canada, any province
of Canada or the United Kingdom unless, in either case, such Account is backed
by a letter of credit acceptable to the Administrative Agent which is in the
possession of, has been assigned to and is directly drawable by the
Administrative Collateral Agent; provided, however, that up to $3,000,000 of
Eligible Accounts at any one time may be from Account Debtors that either
maintain a chief executive office in Ireland or Scotland or are organized under
the applicable law of Ireland or Scotland;

(m) which is owed in any currency other than U.S. dollars, Canadian Dollars,
Euros or Sterling;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S. or
Canada unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of the Administrative Collateral
Agent, or (ii) the government of Canada or the U.S., or any department, agency,
public corporation, or instrumentality thereof, unless the Financial
Administration Act (Canada), as amended, or the Federal Assignment of Claims Act
of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), as
applicable, and any other steps necessary to perfect the Lien of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, in
such

 

14



--------------------------------------------------------------------------------

Account have been complied with to the satisfaction of the Administrative Agent
or the UK Security Trustee, as applicable;

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r) which is evidenced by any promissory note, chattel paper, or instrument;

(s) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;

(t) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, provincial, territorial, state
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;

(w) which was created on cash on delivery terms;

(x) which is subject to any limitation on assignments or pledges (whether
arising by operation of law, by contractual agreement or otherwise), unless
either Collateral Agent has determined that such limitation is not enforceable;

(y) which is governed by the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia, Canada or any province
thereof or England and Wales;

 

15



--------------------------------------------------------------------------------

(z) in respect of which the Account Debtor is a consumer within applicable
consumer protection legislation;

(aa) which arose from the sale of Inventory which did not comply with the rules
or regulations of the United States Food and Drug Administration or any similar
regulatory body located in the jurisdiction in which such Inventory was sold or
in which the Account Debtor is located; or which Inventory is the subject of a
recall; or

(bb) which either Collateral Agent determines, in its Permitted Discretion, may
not be paid by reason of the Account Debtor’s inability to pay or which either
Collateral Agent otherwise determines, in its Permitted Discretion, is
unacceptable for any reason whatsoever.

In the event that an Account of any Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Borrower or the
Borrower Representative shall notify each Collateral Agent thereof on and at the
time of submission to the Collateral Agents of the next Aggregate Borrowing Base
Certificate and the Borrowing Base Certificate of such Borrower. In determining
the amount of an Eligible Account, the face amount of an Account may, in either
Collateral Agent’s Permitted Discretion, be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Borrower to reduce the amount of such Account.

“Eligible Equipment” means the equipment owned by a Borrower described on
Schedule 1.01(e) and meeting each of the following requirements:

(a) such Borrower has good title to such equipment;

(b) such Borrower has the right to subject such equipment to a Lien in favor of
the Administrative Collateral Agent or the UK Security Trustee, as applicable;
such equipment is subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or a first fixed equitable charge in favor of
the UK Security Trustee, as applicable, and is free and clear of all other Liens
of any nature whatsoever (except for Permitted Encumbrances which do not have
priority over the Lien in favor of the Administrative Collateral Agent or the UK
Security Trustee, as applicable, and Prior Claims that are unregistered and
secure amounts that are not yet due and payable);

(c) the full purchase price for such equipment has been paid by such Borrower;

(d) such equipment is located on premises (i) owned by such Borrower, which
premises are subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, or
(ii) leased by such Borrower where (x) the lessor has delivered to the
Administrative Collateral Agent or the UK Security Trustee, as applicable, a
Collateral Access Agreement or (y) a Reserve for

 

16



--------------------------------------------------------------------------------

rent, charges, and other amounts due or to become due with respect to such
facility has been established by either Collateral Agent in its Permitted
Discretion;

(e) such equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Borrower in the ordinary
course of business of the Borrower and has been included in an appraisal report
delivered to the Collateral Agents in form, scope and substance reasonably
satisfactory to each Collateral Agent;

(f) such equipment is not subject to any agreement (other than the Loan
Documents and the Senior Subordinated Note Documents) which restricts the
ability of such Borrower to use, sell, transport or dispose of such equipment or
which restricts the Administrative Collateral Agent’s ability to take possession
of, sell or otherwise dispose of such equipment; and

(g) such equipment either (i) does not constitute “fixtures” under the
applicable laws of the jurisdiction in which such equipment is located or
(ii) constitutes “fixtures” under the applicable laws of the jurisdiction in
which such equipment is located and (x) is located on premises owned by such
Borrower or (y) is located on premises leased by such Borrower where (1) the
lessor has delivered to the Administrative Collateral Agent or the UK Security
Trustee, as applicable, a collateral access or Lien subordination or waiver
agreement in form and substance acceptable to the Administrative Collateral
Agent or the UK Security Trustee, as applicable, or (2) a Reserve for rent,
charges and other amounts due or to become due with respect to such facility has
been established by either Collateral Agent in its Permitted Discretion.

“Eligible Inventory” means, at any time, the Inventory of a Borrower which
either Collateral Agent determines in its Permitted Discretion is eligible as
the basis for the extension of Revolving Loans, Swingline Loans and the issuance
of Letters of Credit hereunder. Without limiting either Collateral Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory
of any Borrower:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
subject only to Liens permitted by clause (b) below;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
(ii) a Permitted Encumbrance which does not have priority over the Lien in favor
of the Administrative Collateral Agent or the UK Security Trustee, as
applicable, and (iii) a Prior Claim that is unregistered and secures amounts
that are not yet due and payable;

(c) which is, in either Collateral Agent’s reasonable opinion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category, quantity, and/or failure to
meet applicable customer specifications or acceptance procedures; or which does
not comply with the

 

17



--------------------------------------------------------------------------------

rules or regulations of the United States Food and Drug Administration or any
similar regulatory body located in the jurisdiction in which such Inventory is
held for sale; or which is the subject of a recall;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or any applicable Security Agreement has been breached or is not
true and which does not conform to all standards imposed by any Governmental
Authority;

(e) in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials (other than raw materials reasonably acceptable to either Collateral
Agent and supported as saleable by an appraisal reasonably acceptable to either
Collateral Agent), spare or replacement parts, subassemblies, packaging and
shipping material (other than packaging and shipping material reasonably
acceptable to either Collateral Agent and supported as saleable by an appraisal
reasonably acceptable to t either Collateral Agent), manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold goods, goods that
are returned or marked for return, repossessed goods, defective or damaged
goods, goods held on consignment, or goods which are not of a type held for sale
in the ordinary course of business;

(g) which is not located in the United States, Canada or the United Kingdom or
which is in transit with a common carrier from a vendor or supplier;

(h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent or the Administrative
Collateral Agent a Collateral Access Agreement or (ii) a Reserve for rent,
charges, and other amounts due or to become due with respect to such facility
has been established by either Collateral Agent in its Permitted Discretion;

(i) which is located at an owned location subject to a mortgage in favor of a
Person other than the Administrative Collateral Agent, unless the mortgagee has
delivered a Collateral Access Agreement or other mortgagee agreement in form and
substance satisfactory to the Administrative Agent;

(j) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
or the Administrative Collateral Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by either Collateral Agent in its
Permitted Discretion;

(k) which is in transit to or from any third party location or outside
processor;

(l) which is a discontinued product or component thereof;

 

18



--------------------------------------------------------------------------------

(m) which is the subject of a consignment by such Borrower as consignor;

(n) which is beyond the “best if used by” date for such Inventory or is
otherwise unacceptable to such Borrower’s customers;

(o) which contains, bears or is subject to any intellectual property rights
licensed to such Borrower unless either Collateral Agent is satisfied, after
reviewing the licensing arrangements that it may sell or otherwise dispose of
such Inventory without (i) the consent of the licensor, (ii) infringing the
rights of such licensor, (iii) violating any contract with such licensor, and
(iv) incurring any liability with respect to payment of royalties, other than
royalties payable to the licensor incurred pursuant to sale of such Inventory
under the applicable licensing agreement;

(p) which is not reflected in a current perpetual inventory report of such
Borrower;

(q) for which reclamation rights have been asserted by the seller;

(r) which is subject to any enforceable retention of title arrangement; or

(s) which either Collateral Agent otherwise determines, in its Permitted
Discretion, is unacceptable for any reason whatsoever.

In the event that Inventory of any Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Aggregate
Borrowing Base Certificate and the Borrowing Base Certificate of such Borrower.

“Eligible Real Property” means the real property listed on Schedule 1.01(a)
owned (or, in the case of certain real property in Canada beneficially owned) by
a Borrower (i) that is acceptable in the Permitted Discretion of either
Collateral Agent for inclusion in the Aggregate Borrowing Base and the Borrowing
Base of such Borrower, (ii) in respect of which an appraisal report has been
delivered to each Collateral Agent in form, scope and substance reasonably
satisfactory to each Collateral Agent, (iii) in respect of which each Collateral
Agent is satisfied that all actions necessary or desirable in order to create
perfected first priority Lien (subject to Permitted Encumbrances which (a) have
been approved by each Collateral Agent in the exercise of its Permitted
Discretion and are disclosed in a title insurance policy issued in favor of the
Administrative Collateral Agent or (b) which do not have priority over the Lien
granted in favor of the Administrative Collateral Agent) on such real property
have been taken, including, the filing and recording of Mortgages, (iv) in
respect of which an environmental assessment report has been completed and
delivered to the Administrative Agent in form and substance satisfactory to the
Lenders and which does not indicate any pending, threatened or existing
Environmental Liability, or non compliance with any Environmental Law, (v) which
is adequately protected by fully-paid valid title insurance with endorsements
and in amounts acceptable to each Collateral Agent, insuring that the
Administrative Collateral Agent, for the benefit of the Lenders, shall have a
perfected first priority Lien on such real property (subject to Permitted
Encumbrances), evidence of which shall have been provided in form and substance

 

19



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, and (vi) in respect of which: (A) an
ALTA survey (or its customary Canadian equivalent, as applicable) has been
delivered for which all necessary fees have been paid and which is dated no more
than 30 days prior to the date on which the applicable Mortgage is recorded,
certified to Administrative Agent and the issuer of the title insurance policy
in a manner satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the state in which such Eligible Real Property (or is
similarly licensed and registered in Canada, as applicable) is located and
acceptable to the Administrative Agent, and shows (subject to such modification
or information shown as is customary in Canada) all buildings and other
improvements, any offsite improvements, the location of any easements, parking
spaces, rights of way, building setback lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent; (B) local counsel for the Agreement in
states in which the Eligible Real Property is located have delivered a letter of
opinion with respect to the enforceability and perfection of the Mortgages and
any related fixture filings in form and substance satisfactory to the
Administrative Agent; (C) such Borrower shall have used its reasonable best
efforts to obtain estoppel certificates executed by all tenants of such Eligible
Real Property and such other consents, agreements and confirmations of lessors
and third parties have been delivered as the Administrative Agent may deem
necessary or desirable and (D) a flood certificate or report (or, for any
Eligible Real Property located in Canada, customary evidence of notice or flood
plains and compliance with any relevant regulations, where applicable) has been
delivered to the Administrative Agent and, if necessary, flood insurance
satisfactory to the Administrative Agent shall have been procured and evidence
thereof provided to the Administrative Agent, together with evidence that all
other actions that the Administrative Agent may deem necessary or desirable in
order to create perfected first priority Liens (subject to Permitted
Encumbrances which (a) have been approved by either Collateral Agent in the
exercise of its Permitted Discretion and are disclosed in a title insurance
policy issued in favor of the Administrative Collateral Agent or (b) which do
not have priority over the Lien granted in favor of the Administrative
Collateral Agent) on the property described in the Mortgages have been taken.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders-in-council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority
having jurisdiction, relating in any way to the environment, preservation or
reclamation of natural resources, the management, presence, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) the presence of or exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

20



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a Plan that is “at
risk” within the meaning of Title IV of ERISA or the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a Plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan pursuant to Section 4042 of
ERISA; (f) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or is in
endangered or critical status within the meaning of Section 305 of ERISA.

“Euro” or “€” refers to the single currency of the Participating Member States.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means the collective reference to (i) the Restricted
Subsidiaries listed on Schedule 1.01(f), (ii) any Restricted Subsidiary created
or acquired on or after the Effective Date that is designated by the Borrower
Representative as an “Excluded Subsidiary” by notice to the Administrative Agent
(accompanied by the certification contemplated below) within thirty days after
the acquisition or creation thereof by the Company or any of its Restricted
Subsidiaries (or, in the case of Restricted Subsidiaries organized under the
laws of jurisdictions other than the laws of the United States (or any State
thereof), the

 

21



--------------------------------------------------------------------------------

District of Columbia, Canada (or any Province thereof) or England, no later than
the date on which a Financial Officer of the Company is required to deliver a
certificate under Section 5.01(d) for any fiscal period ending at least thirty
days after the date on which such Restricted Subsidiary was created or acquired)
or, in each case, such longer period as may be agreed to by the Administrative
Agent; provided, that no Restricted Subsidiary may at any time constitute an
Excluded Subsidiary if:

(i) in the case of designation of any Restricted Subsidiary as an Excluded
Subsidiary, immediately before and after such designation, any Specified Default
shall have occurred and be continuing;

(ii) such Restricted Subsidiary is or becomes a “Guarantor” (or any other
defined term having a similar purpose) for the purpose of the Senior
Subordinated Note Documents or any other agreement relating to any refinancing
or replacement (in whole or in part) of the Senior Subordinated Note Documents;

(iii) such Restricted Subsidiary owns any Equity Interests of, or holds any
Indebtedness of, any Loan Party other than Equity Interests owned on the
Effective Date and reflected on Schedule 3.15 and other than intercompany
Indebtedness held on the Effective Date; or

(iv) if a Restricted Subsidiary is being designated as an Excluded Subsidiary
hereunder, (A) the sum of (i) the net tangible assets of such Subsidiary as of
such date of designation (the “Excluded Subsidiary Designation Date”), as set
forth on such Subsidiary’s most recent balance sheet, plus (ii) the aggregate
amount of total assets of all Excluded Subsidiaries and Unrestricted
Subsidiaries (other than the [***]) shall not exceed 5.0% of the consolidated
total assets of the Company and its Subsidiaries (other than the [***]) at such
date, pro forma for such designation and (B) the sum of (i) the EBITDA
contributed by such Subsidiary as of the Excluded Subsidiary Designation Date,
plus (ii) the aggregate amount of EBITDA contributed by all Excluded
Subsidiaries and Unrestricted Subsidiaries (other than the [***]) shall not
exceed 5.0% of EBITDA for the period of four fiscal quarters of the Company and
its Subsidiaries (other than [***]) most recently ended for which financial
statements have been or are required to have been delivered pursuant to Sections
4.01(b), 5.01(a) or 5.01(b), pro forma for such designation. [Names redacted]

No Restricted Subsidiary shall constitute an Excluded Subsidiary unless Borrower
Representative shall have delivered to the Administrative Agent a certificate of
a Financial Officer certifying that such Restricted Subsidiary satisfies the
criteria for an Excluded Subsidiary and sets forth in reasonable detail the
computations necessary to determine the satisfaction of such criteria.

“Excluded Taxes” means, with respect to the Administrative Agent, either
Collateral Agent, any Lender, any Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of any Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is

 

22



--------------------------------------------------------------------------------

located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which any Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by a Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender (other than any amounts
payable to such Foreign Lender by a party hereto in its capacity as a Loan
Guarantor or as a Borrower of a Loan that was not made directly to such party
under Article II) at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(g), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.17(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 31, 2005 by and among the Company, the U.S. Borrower, the UK Borrower, the
other Subsidiaries of the Company party thereto, the lenders party thereto and
Wachovia Bank, National Association, as administrative agent, as the same has
been amended, supplemented and otherwise modified from time to time prior to the
date hereof.

“Existing Letters of Credit” shall mean the letters of credit referred to on
Schedule 2.04 hereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means the collective reference to that certain amended and
restated fee letter dated as of the Effective Date among Chase, J.P. Morgan
Securities, Inc. and the Company and any other fee letters that may be entered
into from time to time by one or more Borrowers and any Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“Fixed Charges” means, with reference to any period, without duplication,
(a) cash Interest Expense, plus (b) scheduled principal payments on Indebtedness
made during such period, plus (c) expense for income taxes paid in cash (net of
any cash refund in respect of income taxes actually received in such period in
an amount not to exceed expenses for income taxes paid in cash during such
period), plus (d) the principal component of all Capital Lease Obligation
payments, plus (e) Restricted Payments made in cash (other than Restricted
Payments made to any Loan Party and other than Restricted Payments made to the
holders of Equity Interests in the [***]), plus (f) cash contributions to any
Plan, any Canadian

 

23



--------------------------------------------------------------------------------

Pension Plan or any Canadian Benefit Plan in excess of the actual expense, all
calculated for the Company and its Subsidiaries on a consolidated basis. [Name
redacted]

For purposes of determining Fixed Charges as of any date for the period of four
consecutive fiscal quarters ended closest to June 30, 2008 and September 30,
2008, the items described in clauses (b), (d) and (e) of the definition of Fixed
Charges shall be deemed to be equal to the product of (x) such items described
in clauses (b), (d) and (e), as applicable, of the definition of Fixed Charges
for the two consecutive fiscal quarters ended closest to June 30, 2008,
multiplied by 2 and (y) such items described in clauses (b), (d) and (e), as
applicable, of the definition of Fixed Charges for the three consecutive fiscal
quarters ended closest to September 30, 2008, multiplied by 4/3, respectively.

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
of fiscal quarter of the Company for the most-recently ended four fiscal
quarters, of (a) EBITDA minus the unfinanced portion of Capital Expenditures to
(b) Fixed Charges, all calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP. Expenses incurred in connection with
the Sidel Water Sale and Leaseback Transaction will be excluded from determining
the Fixed Charge Coverage Ratio; provided that if (x) the Sidel Water Sale and
Leaseback Transaction is not consummated by September 30, 2008, such expenses
will be included in determining the Fixed Charge Coverage Ratio and (y) any
expenses incurred in connection with the Sidel Water Sale and Leaseback
Transaction which are not financed by a capital lease with General Electric
Capital Corporation shall be included in determining the Fixed Charge Coverage
Ratio.

For purposes of determining the Fixed Charge Coverage Ratio as of any date for
the period of four consecutive fiscal quarters ended closest to June 30, 2008
and September 30, 2008, the unfinanced portion of Capital Expenditures shall be
deemed to be equal to the product of (x) the unfinanced portion of Capital
Expenditures for the two consecutive fiscal quarters ended closest to June 30,
2008, multiplied by 2 and (y) the unfinanced portion of Capital Expenditures for
the three consecutive fiscal quarters ended closest to September 30, 2008,
multiplied by 4/3, respectively.

“Foreign Lender” means any Lender that, with respect to any Borrower, is
organized under the laws of a jurisdiction other than that in which such
Borrower is organized, other than a Treaty Lender or other than, in respect of a
Loan to the UK Borrower, a UK Qualifying Lender. For the purposes of this
definition, (i) the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction and
(ii) Canada and each province and territory thereof shall be deemed to
constitute a single jurisdiction.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, any other nation or any political subdivision
thereof, whether

 

24



--------------------------------------------------------------------------------

provincial, territorial, state, municipal or local; the European Central Bank,
the Council of Ministers of the European Union or any other supranational body;
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Immaterial Subsidiary” means any Subsidiary that accounts for (i) less than 1%
of the consolidated EBITDA of the Company and its Subsidiaries, measured as of
any date of determination for the period of four fiscal quarters of the Company
and its Subsidiaries most recently ended for which financial statements have
been or are required to have been delivered pursuant to Sections 4.01(b),
5.01(a) or 5.01(b), as applicable, and (ii) less than 1% of the consolidated
total assets of the Company and its Subsidiaries determined as of the last day
of such four fiscal quarter period.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase

 

25



--------------------------------------------------------------------------------

price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any liquidated earn-out
and (l) any other Off-Balance Sheet Liability. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Information Memorandum” means the Confidential Information Memorandum dated
February 20, 2008 relating to the Borrowers and the Transactions.

“Insolvency Laws” means each of the Bankruptcy Code, any state, provincial,
territorial or federal bankruptcy laws, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), the Insolvency Act 1986 (United Kingdom), and
Council Regulation 1346/2000/EC on insolvency proceedings (European Union), each
as now and hereafter in effect, any successors to such statutes and any other
applicable insolvency or other similar law of any jurisdiction, including any
law of any jurisdiction permitting a debtor to obtain a stay or a compromise of
the claims of its creditors against it and including any rules and regulations
pursuant thereto.

“Intellectual Property” means trademarks, service marks, tradenames, copyrights,
patents, trade secrets, industrial designs, internet domain names and other
intellectual property, including any applications and registrations pertaining
thereto and with respect to trademarks, service marks and tradenames, the
goodwill of the business symbolized thereby and connected with the use thereof.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP. Interest Expense shall be calculated on a Pro
Forma Basis to give effect to any Indebtedness incurred, assumed or permanently
repaid or extinguished during the relevant Test Period in connection with a
Permitted Acquisition or sale, transfer, lease or other disposition of any
assets (other than dispositions in the ordinary course of business) as if such
incurrence,

 

26



--------------------------------------------------------------------------------

assumption, prepayment or extinguishment had occurred on the first day of the
applicable Test Period.

“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Loan or Overnight LIBO Loan (other than, in each case, any Swingline Loan), the
first day of each calendar month and the Maturity Date and (b) with respect to
any Eurodollar Loan or CDOR Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing or CDOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” (a) in the case of the U.S. Borrower, any Loan Party organized under
applicable laws of the United States, any state thereof or the District of
Columbia, the Company, or any Loan Party organized under applicable laws of
Canada or any province thereof, has the meaning assigned to such term in the
U.S. Security Agreement and (b) in the case of the UK Borrower or any Loan Party
organized under applicable law of the United Kingdom, has the meaning assigned
to such term in the UK Security Agreement.

“Issuing Bank” means the Canadian Issuing Bank, a U.S. Issuing Bank or the UK
Issuing Bank, as applicable, in each case in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“ITA” means the Income Tax Act (Canada), as amended.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

27



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption), in each case, together with any Affiliate of
such Person through which such Person elects, by notice to the Administrative
Agent, to make any Loans available to any Borrower so long as such Person or its
Affiliate is a party to this Agreement as a Lender; provided that for all
purposes of voting or consenting with respect to (a) any amendment, supplement
or modification to any Loan Document, (b) any waiver of any of the requirements
of any Loan Document or any waiver of any Default of Event of Default and its
consequences and (c) any other matter as to which a Lender may vote or consent
pursuant to Section 9.02 of this Agreement, the Person making such election
shall be deemed the “Lender” rather than such Affiliate, which shall not be
entitled to vote or consent (it being agreed that the failure of any such
Affiliate to fund an obligation under this Agreement shall not relieve the
Person that designated such Affiliate to Loans hereunder from its obligations
hereunder). Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lenders.

“Letter of Credit” means any letter of credit (or similar instrument (including
a bank guarantee) acceptable to the applicable Issuing Bank issued for the
purpose of providing credit support) issued pursuant to this Agreement.

“Letter of Credit Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any LC Disbursement in accordance with its
Applicable Percentage pursuant to Section 2.06(d) and Section 2.06(e).

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.6(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing (other than a UK
Swingline Loan or a Eurodollar Borrowing denominated in Sterling) for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Disbursement Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant currency in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which deposits

 

28



--------------------------------------------------------------------------------

in the relevant currency of $5,000,000 (or the Dollar Equivalent thereof) and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period. In the case of
Eurodollar Borrowings denominated in Sterling, the “LIBO Rate” with respect to
such Eurodollar Borrowing for such Interest Period shall be the rate at which
deposits in Sterling of the Dollar Equivalent of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time on the first day of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Guaranty” means a guaranty by a member of the Cott Mexican Group which
is limited in amount to the amount of loans and advances made, directly or
indirectly, to such member of the Cott Mexican Group after the Effective Date
from Loan Parties that are not members of the Cott Mexican Group (less the
amount of any principal repayments on account of such loans and advances).

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Collateral Documents, the Loan Guaranty and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent, either
Collateral Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent, either Collateral Agent or any Lender in connection
with the Agreement or the transactions contemplated thereby. Any reference in
the Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement and, if separate guarantees
are required by the Administrative Agent, each separate Guarantee, in form and
substance satisfactory to the Administrative Agent, delivered by each Loan
Guarantor that is a foreign Subsidiary (which Guarantee shall be governed by the
laws of the country in which such foreign Subsidiary is located if the
Administrative Agent requests that such law govern such Guarantee), as it may be
amended or modified and in effect from time to time; provided, that any Person
that

 

29



--------------------------------------------------------------------------------

is included in the Cott Mexican Group but which is not wholly-owned, directly or
indirectly, by the Company, shall only be required to provide a Limited
Guaranty.

“Loan Parties” means the Borrowers, the Borrowers’ Restricted Subsidiaries party
to a Loan Guaranty and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement or executes a separate Loan Guaranty and their
respective successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Local Time” means, (a) local time in London, England with respect to the times
for the receipt of Borrowing Requests for UK Revolving Loans denominated in
Sterling or Euro, UK Swingline Loans and Letter of Credit Requests to the UK
Issuing Bank, of any disbursement by the Disbursement Agent of UK Revolving
Loans denominated in Sterling or Euros, UK Swingline Loans, UK Overadvances and
UK Protective Advances and for payment by the Borrowers with respect to UK
Revolving Loans denominated in Sterling or Euros, UK Swingline Loans, UK
Overadvances and UK Protective Advances and reimbursement obligations in respect
of Letters of Credit issued by the UK Issuing Bank, (b) local time in Chicago,
Illinois, with respect to the times for the determination of “Dollar
Equivalent”, for the receipt of Borrowing Requests of U.S. Revolving Loans and
UK Revolving Loans denominated in dollars, U.S. Swingline Loans, U.S.
Overadvances, U.S. Protective Advances, Letter of Credit Requests to a U.S.
Issuing Bank, for receipt and sending of notices by and disbursement by the
Disbursement Agent or any Lender and any U.S. Issuing Bank and for payment by
the Loan Parties by the Borrowers with respect to U.S. Revolving Loans, UK
Revolving Loans denominated in dollars, U.S. Swingline Loans, U.S. Overadvances,
U.S. Protective Advances and reimbursement obligations in respect of Letters of
Credit issued by a U.S. Issuing Bank, (c) local time in Toronto, Ontario with
respect to the times for the receipt of Borrowing Requests of Canadian Revolving
Loans, Canadian Swingline Loans, Canadian Overadvances, Canadian Protective
Advances, Letter of Credit Requests to the Canadian Issuing Bank, for receipt
and sending of notices by and disbursement by the Disbursement Agent or any
Lender and the Canadian Issuing Bank and for payment by the Loan Parties by the
Borrowers with respect to Canadian Revolving Loans, Canadian Swingline Loans,
Canadian Overadvances, Canadian Protective Advances and reimbursement
obligations in respect of Letters of Credit issued by the Canadian Issuing Bank,
(d) local time in London, England, with respect to the times for the
determination of “LIBO Rate” (with respect to Revolving Loans denominated in
Sterling or Euro) and “Overnight LIBO Rate”, (e) otherwise, if a place for any
determination is specified herein, the local time at such place of determination
and (f) otherwise, Chicago, Illinois time.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

“Margin Stock” means “Margin Stock”, as such term is defined in Regulation U of
the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the Loan
Parties taken as a

 

30



--------------------------------------------------------------------------------

whole, (b) the ability of any Loan Party to perform its obligations under the
Loan Documents to which it is a party, (c) the Collateral, the Administrative
Collateral Agent’s Liens (on behalf of itself and the Lenders) on the Collateral
or the UK Security Trustee’s Liens on the Collateral or the priority of such
Liens, or (d) the rights of or benefits available to the Administrative Agent,
either Collateral Agent, the UK Security Trustee, any Issuing Bank or the
Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Maturity Date” means March 31, 2013 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof; provided that if the Senior Subordinated Notes have not been extended,
renewed or replaced in accordance with Section 6.01(f) on or before June 14,
2011 on terms and conditions substantially similar to the existing Senior
Subordinated Notes or otherwise on terms and conditions reasonably satisfactory
to the Administrative Agent and the Required Lenders, in each case with a
maturity date that is later than September 31, 2013, the Maturity Date shall
mean June 14, 2011 or any earlier date on which the Commitments are reduced to
zero or otherwise terminated pursuant to the terms hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Mexican Security Agreement” means any security agreement or other instrument
creating Liens on the assets of any member of the Cott Mexican Group in favor of
the Administrative Collateral Agent to secure all or any portion of the Secured
Obligations; provided, that, if any such security agreement or other instrument
includes a Loan Guaranty, any Person that is included in the Cott Mexican Group
but which is not wholly-owned, directly or indirectly, by the Company, shall
only be required to provide a Limited Guaranty.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the UK Security Trustee or the Administrative
Collateral Agent, for the benefit of the Administrative Collateral Agent and the
Lenders, on real property of a Loan Party, including any amendment, modification
or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, but does not include any Canadian Union Plans.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person (other than any Subsidiary) in which the Company or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the

 

31



--------------------------------------------------------------------------------

form of dividends or similar distributions, (b) the income (or deficit) of
[***], except to the extent that any such income is actually received by the
Company or a Restricted Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary that is not a
Loan Party to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary. [Name redacted]

“Net Orderly Liquidation Value” means, with respect to Inventory, Equipment or
intangibles of any Person, the orderly liquidation value thereof as determined
in a manner acceptable to either Collateral Agent by an appraiser acceptable to
each Collateral Agent, net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and (iv) the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

[***] [Definition relating to certain names redacted]

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans (including interest accruing (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding)
after the commencement of any bankruptcy, insolvency receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders

 

32



--------------------------------------------------------------------------------

or to any Lender, the Administrative Agent, either Collateral Agent, the Issuing
Bank or any indemnified party arising under the Loan Documents.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Overnight LIBO” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Overnight LIBO Rate.

“Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing or
overdue amount, (a) the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) at which overnight deposits in Euros or
Sterling, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Chase in the applicable offshore interbank market for such currency
to major banks in such interbank market plus (b) the Mandatory Cost.

“Participant” has the meaning set forth in Section 9.04.

“Participating Member State” means each state so described in any EMU
Legislation.

“Participating Specified Foreign Currency Lender” has the meaning assigned to
such term in Section 12.01(a).

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Proposed Acquisition that satisfies each of
the following conditions precedent:

(a) with respect to any Proposed Acquisition where the Acquisition Consideration
exceeds $1,500,000, the Administrative Agent shall receive at least 10 Business
Days’ prior written notice (or such shorter period as may be acceptable to the

 

33



--------------------------------------------------------------------------------

Administrative Agent) of such Proposed Acquisition, which notice shall include,
without limitation, a reasonably detailed description of such Proposed
Acquisition;

(b) such Proposed Acquisition shall have been approved by the Proposed
Acquisition Target’s board of directors (or equivalent);

(c) the Proposed Acquisition Target shall be engaged in a Permitted Business;

(d) all governmental and material third-party approvals necessary in connection
with such Proposed Acquisition shall have been obtained and be in full force and
effect;

(e) no additional Indebtedness or other liabilities shall be incurred, assumed
or otherwise be reflected on a consolidated balance sheet of the Company and
Proposed Acquisition Target after giving effect to such Proposed Acquisition,
except (i) Loans made hereunder, (ii) ordinary course trade payables, accrued
expenses and (iii) Indebtedness permitted under Section 6.01;

(f) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $10,000,000, the Borrower Representative shall have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders and sufficiently in advance of
such Proposed Acquisition, such other financial information, financial analysis,
documentation or other information relating to such Proposed Acquisition as the
Administrative Agent or any Lender shall reasonably request;

(g) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $10,000,000, the Administrative Agent shall be reasonably satisfied
with the form and substance of the acquisition agreement and with all other
material agreements, instruments and documents implementing such Acquisition or
executed in connection therewith, including opinions, certificates and lien
search results, and such Acquisition shall be consummated in accordance with the
terms of such documents and in compliance with applicable law and regulatory
approvals;

(h) at or prior to the closing of such Proposed Acquisition, the Company (or the
Restricted Subsidiary making such Proposed Acquisition) and the Proposed
Acquisition Target shall have executed such documents and taken such actions as
may be required under Section 5.13; and

(i) at the time of such Proposed Acquisition and after giving effect thereto,
(A) no Default shall have occurred and be continuing and (B) all representations
and warranties contained in Article III and in the other Loan Documents shall be
true and correct in all material respects.

“Permitted Business” means those businesses in which the Company and its
Restricted Subsidiaries are engaged in on the Effective Date and any similar or
related line of business.

 

34



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment. Any determination made by the Administrative Agent, either
Collateral Agent or the Disbursement Agent in its Permitted Discretion, as the
case may be, shall not be effective until three days after written notice
thereof is given by the Administrative Agent, either Collateral Agent or the
Disbursement Agent, as the case may be, to the Borrower Representative.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, levies or utility charges that
are not yet due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, licenses, servitudes,
restrictions and restrictive covenants and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any Loan
Party or any of its Restricted Subsidiaries;

(g) title defects or irregularities on real property which are of a minor nature
and do not detract from the value of the affected property or interfere with the
ordinary conduct of business of any Loan Party or any of its Restricted
Subsidiaries or adversely affect the property for its intended use;

(h) with respect to any real property in Canada, the reservations, limitations,
provisos and conditions, if any, expressed in any original grant from the Crown
of any real property or any interest therein which have been disclosed to the
Administrative Agent and have been complied with and do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of any Borrower or any Subsidiary;

 

35



--------------------------------------------------------------------------------

(i) shared facilities agreements, parking agreements, servicing agreements,
development agreements, site plan agreements, and other agreements with
government authorities or any third party pertaining to the use or development
of any real property which (x) in the case of Eligible Real Property, have been
disclosed to the Administrative Agent and (y) have been materially complied with
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of any Loan Party or any of its
Restricted Subsidiaries or adversely affect the property for its intended use;
and

(j) with respect to any Eligible Real Property, the exceptions, satisfactory to
each Collateral Agent in its Permitted Discretion, disclosed in the title
insurance policy issued in favor of the Administrative Collateral Agent pursuant
to Section 4.01(q);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, Canada, the United Kingdom or the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the such government), in each case
maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in demand deposits, time deposits, certificates of deposit,
banker’s acceptances and eurodollar time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of Canada, the United Kingdom or the
United States of America or any province or state thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Permitted Lien” means Liens permitted by Section 6.02.

 

36



--------------------------------------------------------------------------------

“Permitted Margin Stock” means Margin Stock owned by any Loan Party or any of
its Restricted Subsidiaries on the Effective Date.

“Permitted Perfection Limitations” means the limited perfection of the Liens on
certain Collateral to the extent that (a) such Collateral consists of (i) cash
(except any cash held in deposit accounts other than deposit accounts described
in clause (ii) below) and letter of credit rights, in each case that are not
otherwise perfected by the UCC or PPSA filings listing the applicable Loan Party
or Restricted Subsidiary as debtor, (ii) any deposit account established solely
for the purpose of funding payroll and other compensation and benefits to
employees or having an average monthly balance of less than $1,000,000
individually or $5,000,000 in the aggregate except, in each case, any such
deposit account maintained with the Administrative Agent, (iii) patents,
trademarks, and copyrights to the extent that a security interest thereon cannot
be protected by (x) the filing of a UCC or PPSA financing statement listing the
applicable Loan Party or Restricted Subsidiary as debtor or (y) the recordation
of such security interest with the U.S. Patent and Trademark Office, the U.S.
Copyright Office or the applicable governmental recording office in Canada or
the United Kingdom, and (iv) aircraft and motor vehicles that require notice of
a Lien on their title papers to perfect such Lien, (b) except in the case of the
perfection of Liens in Equity Interests issued by a Loan Party that are held by
another Loan Party, perfection of such Liens would not be governed by the laws
of the United States (or any state thereof), Canada (or any province thereof) or
the United Kingdom or (c) Liens on such Collateral may be perfected only by
possession (including possession of any certificate of title) and the
Administrative Agent or the UK Security Trustee, as applicable, has not obtained
or does not maintain possession of such Collateral.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Canadian Pension
Plan, a Canadian Union Plan or a Multiemployer Plan) subject to the provisions
of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“PP&E Component” means, at the time of any determination, with respect to each
Borrower, an amount equal to the difference between:

(a) the PP&E Percentage multiplied by the lesser of:

 

  (i) 75% of the fair market value (as determined by the most recent appraisal
delivered in accordance with this Agreement) of such Borrower’s Eligible Real
Property plus 85% of the Net Orderly Liquidation Value of such Borrower’s
Eligible Equipment less Reserves established by either Collateral Agent in its
Permitted Discretion; and

 

  (ii) $50,000,000; minus

 

37



--------------------------------------------------------------------------------

(b) the PP&E Component included in any other Borrower’s Borrowing Base.

“PP&E Percentage” shall mean, at the time of any determination, the percentage
equal to one hundred percent (100%) minus the percentage obtained by dividing
the number of full fiscal months of the Company elapsed since the Effective Date
by eight-four (84).

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Sections 6.05(a) through 6.05(d) or in Sections
6.05(h) through 6.05(k); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or

(c) the issuance by the Company of any Equity Interests, or the receipt by the
Company of any capital contribution; or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior to or pari
passu with the Liens created by the Collateral Documents (or interests similar
thereto under applicable law) including for amounts owing for employee source
deductions, vacation pay, goods and services taxes, sales taxes, harmonized
sales taxes, municipal taxes, workers’ compensation, Quebec corporate taxes,
pension fund obligations and overdue rents.

“Process Agent” means CT Corporation, A Wolters Kluwer Company, 111 Eight
Avenue, New York, NY 10011 (telephone no: (212) 894-8940), (or such other
process agent as shall be reasonably approved by the Administrative Agent, which
in the case of any Loan Guarantor, may be the U.S. Borrower) acting as designee,
appointee and agent of each Loan

 

38



--------------------------------------------------------------------------------

Party that is not organized under the laws of any State of the United States to
accept and forward for and on such Loan Party’s behalf, service of any and all
legal process, summons, notices and documents that may be served in any action
or proceeding arising out of or in connection with this Agreement or any other
Loan Document.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
promulgated by the United States Securities and Exchange Commission and
otherwise reasonably satisfactory to the Administrative Agent.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Proposed Acquisition” means the proposed acquisition by the Company or any of
its Restricted Subsidiaries of all or a significant part of the assets or Equity
Interests of any Proposed Acquisition Target, or all or a significant part of
the assets of a division, business, branch or unit of any Proposed Acquisition
Target, or the proposed merger of any Proposed Acquisition Target with or into
the Company or any Restricted Subsidiary of the Company (and, in the case of a
merger or amalgamation with any Borrower, with such Borrower being the surviving
corporation).

“Proposed Acquisition Target” means any Person or any operating division thereof
subject to a Proposed Acquisition.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time, and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the Administrative Collateral
Agent in the Province of Quebec.

“Receivables Facility” means the facility for financing Accounts of Cott USA
Receivables Corporation, made available pursuant to that certain Receivables
Purchase Agreement dated as of April 1, 2005, as amended, supplemented or
otherwise modified prior to the Effective Date, among Cott USA Receivables
Corporation, as seller, the U.S. Borrower, as servicer, Park Avenue Receivables
Company, LLC, the financial institutions from time to time party thereto as
purchasers and JPMorgan Chase Bank, N.A, as agent for the purchasers and the
documents relating thereto.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Borrower from information furnished by or on behalf of any of
the Borrowers, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.

 

39



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing at least 50.1% of the sum of the total Credit Exposure
and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents (including, without
limitation, the Memorandum and Articles of Association) of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which either Collateral Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves to the extent relating to Secured Obligations,
reserves for Swap Obligations to the extent relating to Secured Obligations,
reserves for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s, mortgagees’ and bailee’s charges to the extent any such location
houses Eligible Inventory or Eligible Equipment, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for the prescribed part of the UK Borrower’s net property that would be
made available for the satisfaction of its unsecured liabilities pursuant to
Section 176A of the Insolvency Act 1986 together with its liabilities which
constitute preferential debts pursuant to Section 386 of the Insolvency Act 1986
and for these purposes each Collateral Agent may make a good faith estimate of
such amounts, and an amount estimated in good faith by such Collateral Agent
(acting reasonably) as being necessary to reflect third party claims against
Inventory of the UK Borrower ranking or which may rank pari passu with or prior
to the claims of the Lenders under the Loan Documents, including without
limitation claims of unpaid suppliers, and reserves for taxes, fees,
assessments, and other governmental charges and Prior Claims) with respect to
the Collateral or any Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

“Restricted Subsidiaries” means all Subsidiaries of the Company that are not
Unrestricted Subsidiaries and “Restricted Subsidiary” means any one of such
entities.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans outstanding at such time, plus (b) an amount
equal to its Applicable Percentage of the aggregate principal amount of
Overadvances outstanding at such time.

 

40



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided that (w) Banking Services Obligations in
respect of Banking Services provided by Chase or its Affiliates shall constitute
Secured Obligations entitled to the benefits of the Collateral Documents without
any further action on the part of any Person, (x) Banking Services Obligations
in respect of Banking Services provided by any other Lender or its Affiliates
shall constitute Secured Obligations upon delivery of a notice signed by the
applicable Lender or its Affiliate and the Borrower Representative designating
such Banking Services Obligations as Secured Obligations entitled to the
benefits of the Collateral Documents, (y) Swap Obligations with respect to Swap
Agreements in which Chase or its Affiliate is the counterparty shall constitute
Secured Obligations entitled to the benefit of the Collateral Documents without
any further action on the part of any Person, and (z) Swap Obligations with
respect to Swap Agreements in which any other Lender or its Affiliate is a
counterparty shall be Secured Obligations if at or prior to the time that any
transaction relating to such Swap Obligation is executed the Lender party
thereto or its Affiliate (other than Chase and its Affiliates) shall have
delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes a Secured Obligation entitled to the
benefits of the Collateral Documents.

“Security Agreement” means, as the context may require, any U.S. Security
Agreement, any Canadian Security Agreement, any Quebec Security Documents, any
Mexican Security Agreement and/or any UK Security Agreement.

“Senior Subordinated Note Agreement” means that certain Indenture dated as of
December 21, 2001 among the U.S. Borrower, as issuer, the Company and each
Subsidiary of the Company party thereto, as guarantors and HSBC Bank USA, as
trustee.

“Senior Subordinated Note Documents” means the Senior Subordinated Note
Agreement and all documents relating thereto or executed in connection
therewith.

“Senior Subordinated Notes” means the Subordinated Indebtedness evidenced by the
$275 million 8% Senior Subordinated Notes due 2011, including, without
limitation, any additional notes, exchange notes or other replacement notes, in
each case, issued by the U.S. Borrower pursuant to the Senior Subordinated Note
Agreement and permitted under Section 6.01(f).

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Sidel Water Sale and Leaseback Transaction” means the transactions pursuant to
which the U.S. Borrower obtained from Sidel Canada, Inc. (“Sidel”) equipment and
materials for the construction of high speed waterlines which will be installed
at four of the U.S. Borrower’s plants and leased from General Electric Capital
Corporation (“GECC”) and the financing

 

41



--------------------------------------------------------------------------------

arrangements among the U.S. Borrower, Sidel and GECC related to such equipment
and materials.

“Specified Default” means any event or condition (x) which constitutes an Event
of Default or (y) which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default under clauses (b), (d) (but only to the
extent arising from failure to deliver a Borrowing Base Certificate on a timely
basis) or (h) of Article VII.

“Specified Foreign Currencies” has the meaning assigned to such term in
Section 2.01.

“Specified Foreign Currency Funding Capacity” means, at any date of
determination, for any Lender, the ability of such Lender to fund Revolving
Loans denominated in a Specified Foreign Currency, as set forth in the records
of the Administrative Agent as notified in writing by such Lender to the
Administrative Agent within three (3) Business Days of such Lender becoming a
Lender hereunder.

“Specified Foreign Currency Loan” has the meaning assigned to such term in
Section 12.01(a).

“Specified Foreign Currency Participation” has the meaning assigned to such term
in Section 12.01(a).

“Specified Foreign Currency Participation Fee” has the meaning assigned to such
term in Section 12.06.

“Specified Foreign Currency Participation Settlement” has the meaning assigned
to such term in Section 12.02(i).

“Specified Foreign Currency Participation Settlement Amount” has the meaning
assigned to such term in Section 12.02(ii).

“Specified Foreign Currency Participation Settlement Date” has the meaning
assigned to such term in Section 12.02(i).

“Specified Foreign Currency Participation Settlement Period” has the meaning
assigned to such term in Section 12.02(i).

“Spot Selling Rate” means, on any date of determination, the spot selling rate
determined by the Administrative Agent which shall be the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for
dollars at approximately noon, New York City time, on the prior Business Day;
provided that if, at the time of any such determination, for any reason, no such
spot rate is being quoted, at the spot exchange rate therefor as determined by
the Administrative Agent, in each case as of noon, New York City time on such
date of determination thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus

 

42



--------------------------------------------------------------------------------

the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Board to which the Administrative Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent and each Collateral Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposure
and unused Commitments representing at least 75% of the sum of the total
Revolving Exposure and unused Commitments at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

43



--------------------------------------------------------------------------------

“Swingline Lender” means the Canadian Swingline Lender, the UK Swingline Lender
and/or the U.S. Swingline Lender, as applicable.

“Swingline Loan” means a US Swingline Loan, a Canadian Swingline Loan and/or a
UK Swingline Loan, as the context may require.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on January 4, 1999.

“TARGET Day” means (a) until such time as TARGET is permanently closed down and
ceases operations, any day on which both TARGET and TARGET2 are open for
settlement of payments in Euro; and (b) following such time as TARGET is
permanently closed down and ceases operations, any day on which TARGET2 is open
for settlement of payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Tax Confirmation” means a confirmation by a Lender to the UK Borrower that the
person beneficially entitled to interest payable to that Lender in respect of an
advance hereunder is either:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (ii) a partnership each member of which is:

 

  (1) a company so resident in the United Kingdom; or

 

  (2) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the UK Income and Corporation Taxes Act 1988) the whole of any share of
interest payable in respect of that advance that falls to it by reason of
sections 114 and 115 of the UK Income and Corporation Taxes Act 1988 ; or

 

  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 11(2) of the UK Income and Corporation
Taxes Act 1988) of that company.

 

44



--------------------------------------------------------------------------------

“Test Period” means at any time, the four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to have been delivered pursuant
to Section 4.01, Section 5.01(a) or Section 5.01(b).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans and other credit extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Treaty Lender” means a Lender which:

 

  (a) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (b) does not carry on a business in the jurisdiction in which the applicable
Borrower is located through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the jurisdiction in which the relevant Borrower is located which
makes provision for full exemption from the imposition of any withholding or
deduction for or on account of tax imposed by the Borrower’s jurisdiction on
interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
CDOR Rate, the Canadian Prime Rate or the Overnight LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Borrower” means Cott Beverages Limited, a company organized under the laws
of England and Wales.

“UK Group” means the UK Borrower and its Subsidiaries.

“UK Issuing Bank” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity of the issuer of Letters of Credit for the account of the UK Borrower
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The UK Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the UK Issuing Bank, in which case the term
“UK Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“UK Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued by the UK Issuing
Bank at such time for the account of the UK Borrower plus (b) the aggregate
amount of all LC Disbursements of the UK Issuing Bank that have not yet been
reimbursed by or on behalf of the UK Borrower at

 

45



--------------------------------------------------------------------------------

such time. The UK Letter of Credit Exposure of any Lender at any time shall be
its Applicable Percentage of the total UK Letter of Credit Exposure at such
time.

“UK Overadvance” means an Overadvance made to or for the account of the UK
Borrower.

“UK Pension Scheme” means the Cott Beverages Limited Retirement & Death Benefits
Scheme, PSR number 10169362 and HMRC approval number 00248486RS.

“UK Protective Advance” means a Protective Advance made to or for the account of
the UK Borrower.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to the UK Borrower hereunder,
gives a Tax Confirmation where the Lender falls within one of the categories in
sub-paragraph (2) to the UK Borrower and is:

 

  1) a Lender which is a bank (as is defined for the purpose of section 879 of
the UK Income Taxes Act 2007) making an advance hereunder and which is within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance;

 

  2) a Lender which is:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (ii) a partnership each member of which is:

 

  (x) a company so resident in the United Kingdom; or

 

  (y) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which is required to
bring into account in computing its chargeable profits (within the meaning of
section 11(2) of the UK Income and Corporation Taxes Act 1988) the whole of any
share of interest payable in respect of that advance that falls to it by reason
of sections 114 and 115 of the UK Income and Corporation Taxes Act 1988;

 

  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account that interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 11(2) of the UK Income and
Corporation Taxes Act 1988) of that company; or

 

  3) a Treaty Lender.

 

46



--------------------------------------------------------------------------------

“UK Revolving Exposure” means, with respect to any Lender at any time, the sum
of (a) the outstanding principal amount of such Lender’s UK Revolving Loans and
its UK Letter of Credit Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amount of UK Swingline Loans outstanding
at such time, plus (b) an amount equal to its Applicable Percentage of the
aggregate principal amount of UK Overadvances outstanding at such time.

“UK Revolving Loan” means a Revolving Loan made to the UK Borrower.

“UK Security Agreement” means that certain debenture dated on or about the date
hereof between the UK Borrower and the UK Security Trustee as the same may be
amended, restated or otherwise modified from time to time.

“UK Security Trustee” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity as security trustee for itself, the Administrative Agent, the Issuing
Banks and the Lenders.

“UK Sublimit” means $75,000,000.

“UK Swingline Lender” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity as lender of UK Swingline Loans hereunder.

“UK Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(iii).

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated as an
Unrestricted Subsidiary pursuant to Section 5.14. The Unrestricted Subsidiaries
as of the Effective Date are listed on Schedule 1.01(c).

“U.S. Borrower” means Cott Beverages Inc., a Georgia corporation.

“U.S. Issuing Bank” means each of JPMorgan Chase Bank, N.A. and up to two other
Lenders designated by the U.S. Borrower to serve as U.S. Issuing Bank hereunder
in a written notice to the Administrative Agent, each in its capacity of the
issuer of Letters of Credit for the account of the U.S. Borrower, and Wachovia
Bank, under and in connection with the Existing Letters of Credit, and their and
its successors in such capacity as provided in Section 2.06(i). Any U.S. Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such U.S. Issuing Bank, in which case the term “U.S.
Issuing Bank” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

 

47



--------------------------------------------------------------------------------

“U.S. Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by a U.S.
Issuing Bank at such time for the account of the U.S. Borrower plus (b) the
aggregate amount of all LC Disbursements of any U.S. Issuing Bank that have not
yet been reimbursed by or on behalf of the U.S. Borrower at such time. The U.S.
Letter of Credit Exposure of any Lender at any time shall be its Applicable
Percentage of the total U.S. Letter of Credit Exposure at such time.

“U.S. Overadvance” means an Overadvance made to or for the account of the U.S.
Borrower.

“U.S. Protective Advance” means a Protective Advance made to or for the account
of the U.S. Borrower.

“U.S. Revolving Exposure” means, with respect to any Lender at any time, the sum
of (a) the outstanding principal amount of such Lender’s U.S. Revolving Loans
and its U.S. Letter of Credit Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amount of U.S. Swingline Loans outstanding
at such time, plus (b) an amount equal to its Applicable Percentage of the
aggregate principal amount of U.S. Overadvances outstanding at such time.

“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrower.

“U.S. Security Agreement” means that certain U.S. Pledge and Security Agreement,
dated as of the date hereof, between the Loan Parties party thereto and the
Administrative Collateral Agent, for the benefit of the Administrative Agent,
the Collateral Agents and the Lenders, and any other pledge or security
agreement entered into, after the date of this Agreement by any other Loan Party
(as required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Loan Party organized in the U.S. (or any
other property located therein)), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(i).

“VAT” means value added tax as provided for in the VATA 1994 or any similar or
substitute tax.

“VATA 1994” means The Value Added Tax Act 1994.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a

 

48



--------------------------------------------------------------------------------

“Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

Section 1.05. Currency Translations. (a) For purposes of this Agreement and the
other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in dollars, such amounts shall
be deemed to refer to dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Selling Rate and the permissibility of
actions taken under Article VI shall not be affected by subsequent fluctuations
in exchange rates (provided that if Indebtedness is incurred to refinance or
renew other Indebtedness, and such refinancing or renewal would cause the
applicable dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate, such dollar denominated restriction shall be deemed not to
have been exceeded so long as (x) such refinancing or renewal Indebtedness is
denominated in the same currency as such Indebtedness being refinanced or
renewed and (y) the principal amount of such refinancing or renewal Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced or
renewed except as permitted under Section 6.01).

 

49



--------------------------------------------------------------------------------

(b) For purposes of all determinations of Aggregate Availability, Aggregate
Borrowing Base, Aggregate Credit Exposure, Applicable Commitment Fee Rate,
Available Commitments, Borrowing Bases, Canadian Letter of Credit Exposure,
Canadian Revolving Exposure, Canadian Sublimit, Commitments, Credit Exposure, LC
Exposure, Revolving Exposure, Required Lenders, Supermajority Lenders, UK Letter
of Credit Exposure, UK Revolving Exposure, UK Sublimit, U.S. Letter of Credit
Exposure and U.S. Revolving Exposure (and the components of each of them), any
amount in any currency other than dollars shall be deemed to refer to dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate. For purposes of all calculations and determinations
hereunder, and all certificates delivered hereunder, all amounts represented by
such terms shall be expressed in dollars or Dollar Equivalents.

Section 1.06. Certificates. Except as otherwise expressly provided herein, all
certificates required to be delivered by a Financial Officer or other officer of
any Loan Party may be delivered by a Financial Officer or other officer, as
applicable, of such Loan Party on behalf of such Loan Party and not in such
officer’s individual capacity.

ARTICLE II

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the (x) Company in dollars or
Canadian Dollars from time to time during the Availability Period, (y) U.S.
Borrower in dollars from time to time during the Availability Period and (z) UK
Borrower in Euros, Sterling or dollars from time to time during the Availability
Period, in an aggregate principal amount for all Revolving Loans to all
Borrowers that will not result in (i) such Lender’s Revolving Exposure exceeding
such Lender’s Commitment, (ii) the aggregate Revolving Exposure of all Lenders
exceeding the lesser of (x) the sum of the total Commitments of all Lenders or
(y) the Aggregate Borrowing Base, (iii) the sum of the Canadian Revolving Loans
plus Canadian Letter of Credit Exposure, plus Canadian Swingline Loans exceeding
the Canadian Sublimit or (iv) the sum of the UK Revolving Loans, plus UK Letter
of Credit Exposure plus UK Swingline Loans exceeding the UK Sublimit, subject,
in each case, to the Administrative Agent’s authority, in its sole discretion,
to make Protective Advances and Overadvances pursuant to the terms of Sections
2.04 and 2.05. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company, the UK Borrower and the U.S. Borrower
may borrow, prepay and reborrow Revolving Loans. Subject to, and to the extent
provided in, Article XII, Revolving Loans denominated in Euros, Sterling or
Canadian Dollars (the “Specified Foreign Currencies”) that are required to be
made by a Lender pursuant to this Section 2.01 shall instead be made by Chase or
its Affiliates and purchased and settled by such Participating Specified Foreign
Currency Lender in accordance with Article XII.

Section 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05.

 

50



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Revolving Borrowing denominated in dollars
(other than Revolving Borrowings denominated in dollars requested by or on
behalf of the UK Borrower) shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower Representative (or the applicable Borrower) may
request in accordance herewith, each Revolving Borrowing denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Loans or CDOR Loans as the
Borrower Representative (or the applicable Borrower) may request in accordance
herewith, each Revolving Borrowing denominated in Euros or Sterling shall be
comprised entirely of Eurodollar Loans and each Revolving Borrowing denominated
in dollars requested by or on behalf of the UK Borrower shall be comprised
entirely of Eurodollar Loans, provided that all Borrowings made on the Effective
Date must be made as ABR Borrowings (in the case of Borrowings by the U.S.
Borrower and Borrowings by the Canadian Borrower in dollars), Canadian Prime
Borrowings (in the case of Borrowings by the Canadian Borrower in Canadian
Dollars) or Eurodollar Borrowings (in the case of Borrowings by the UK Borrower)
but may be converted into Eurodollar Borrowings or CDOR Borrowings, as
applicable, in accordance with Section 2.08. Each US Swingline Loan shall be an
ABR Loan, each Canadian Swingline Loan in Canadian Dollars shall be a Canadian
Prime Loan, each Canadian Swingline Loan in dollars shall be an ABR Loan and
each UK Swingline Loan shall be an Overnight LIBO Loan. Each Lender at its
option may make any Eurodollar Loan to the U.S. Borrower or any Loan to the
Company or the UK Borrower by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay any such Loan
in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, or CDOR Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
ABR Revolving Borrowings and Canadian Prime Revolving Borrowings may be in any
amount. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
Eurodollar Borrowings and CDOR Borrowings in the aggregate.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(e) Each Loan to the U.S. Borrower shall be made in dollars, each Loan to the
Company shall be made in dollars or Canadian Dollars and each Loan to the UK
Borrower shall be made in dollars, Euros or Sterling.

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative (or the applicable Borrower) shall notify
the Disbursement Agent of such request either in writing (delivered by hand or
facsimile or, in the case of notices to the Disbursement Agent with respect to
Canadian Revolving Loans or U.S. Revolving Loans, transmission of a pdf file
containing an executed copy of the Borrowing Request) in a form approved by the
Disbursement Agent and signed by the Borrower Representative (or the applicable
Borrower) or by telephone in accordance with the following provisions of this
Section 2.03:

(a) in the case of a Loan to the UK Borrower that is a Eurodollar Borrowing, not
later than 1:00 p.m., Local Time, three Business Days before the date of the
proposed Borrowing;

 

51



--------------------------------------------------------------------------------

(b) in the case of a Loan to the Company denominated in Canadian Dollars
(i) that is a Canadian Prime Borrowing, not later than 11:00 a.m., Local Time,
on the date of the proposed Borrowing and (ii) that is a CDOR Borrowing, not
later than 10:00 a.m., Local Time, three Business Days before the date of the
proposed Borrowing;

(c) in the case of a Loan to the Company denominated in dollars (i) that is an
ABR Borrowing, not later than 11:00 a.m., Local Time, on the date of the
proposed Borrowing and (ii) that is a Eurodollar Borrowing, not later than 10:00
a.m., Local Time, three Business Days before the date of the proposed Borrowing;
and

(d) in the case of a Loan to the U.S. Borrower (i) that is an ABR Borrowing, not
later than 11:00 a.m., Local Time, on the date of the proposed Borrowing and
(ii) that is a Eurodollar Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing.

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile (or, in the case of notices to
the Disbursement Agent with respect to Canadian Revolving Loans or U.S.
Revolving Loans, transmission of a pdf file to the Disbursement Agent containing
an executed copy of the Borrowing Request) of a written Borrowing Request in a
form approved by the Disbursement Agent and signed by the Borrower
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing requested on behalf of the Company or the UK
Borrower, the currency of the requested Borrowing;

(v) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime
Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

(vi) in the case of a Eurodollar Borrowing or a CDOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”

 

52



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then (i) a
Revolving Borrowing requested in dollars (other a Revolving Borrowing requested
by or on behalf of the UK Borrower) shall be an ABR Borrowing, (ii) a Revolving
Borrowing requested in Canadian Dollars shall be a Canadian Prime Borrowing and
(iii) a Revolving Borrowing requested in Euros or Sterling and a Revolving
Borrowing requested in dollars by or on behalf of the UK Borrower shall be a
Eurodollar Borrowing with an Interest Period of one month. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing or
CDOR Revolving Borrowing, then the applicable Borrower(s) shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Disbursement
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make (or authorize the Disbursement Agent to
make) Loans to the U.S. Borrower in dollars, to the Company in dollars or
Canadian Dollars and to the U.K. Borrower in dollars, Euros or Sterling, on
behalf of all Lenders, which either Collateral Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrowers or any of them pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time, together
with the aggregate amount of Overadvances outstanding at such time, shall not
exceed $12,500,000 (or the Dollar Equivalent thereof); provided further that,
the aggregate amount of outstanding Protective Advances plus the aggregate
Revolving Exposure shall not exceed the aggregate Commitments; provided further
that Protective Advance shall be made only if a Specified Default or Event of
Default has occurred and is continuing. Protective Advances may be made even if
the conditions precedent set forth in Section 4.02 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the Administrative
Collateral Agent and the UK Security Trustee in and to the Collateral and shall
constitute Obligations hereunder. All Protective Advances denominated in dollars
(other than Protective Advances to the UK Borrower) shall be ABR Borrowings, all
Protective Advances denominated in Canadian Dollars shall be Canadian Prime
Borrowings and all Protective Advances denominated in Euros or Sterling and all
Protective Advances to the UK Borrower denominated in dollars shall be Overnight
LIBO Borrowings. The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time that there is sufficient
Aggregate Availability and the conditions precedent set forth in Section 4.02
have been satisfied, the Administrative Agent may (and, on at least a weekly
basis when any Protective Advance is outstanding, shall) request the Lenders to
make a Revolving Loan, in the currency in which the applicable Protective
Advance was denominated, to repay a Protective Advance. At any other time the
Administrative Agent may (and, on at least a weekly basis when any Protective
Advance is outstanding, shall) require the Lenders to fund, in the currency in
which the applicable Protective Advance was denominated, their risk
participations described in Section 2.04(b).

 

53



--------------------------------------------------------------------------------

(b) Upon the making of a Protective Advance by the Administrative Agent or by
the Disbursement Agent in accordance with the terms hereof, each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent or Disbursement Agent, as
applicable, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent or Disbursement Agent, as applicable, shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

Section 2.05. Swingline Loans and Overadvances. (a) Swingline Loans Generally.

(i) The Disbursement Agent, the U.S. Swingline Lender and the Lenders agree that
in order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests an ABR Borrowing
on behalf of the U.S. Borrower (or the U.S. Borrower requests such Borrowing),
the U.S. Swingline Lender may elect to have the terms of this Section 2.05(a)(i)
apply to such Borrowing Request by advancing, on behalf of the Lenders and in
the amount requested, same day funds to the U.S. Borrower, on the applicable
Borrowing date to the Funding Account(s) (each such Loan made solely by the U.S.
Swingline Lender pursuant to this Section 2.05(a)(i) is referred to in this
Agreement as a “U.S. Swingline Loan”), with settlement among them as to the U.S.
Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d). Each U.S. Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the Lenders, except that all
payments thereon shall be payable to the U.S. Swingline Lender solely for its
own account. The aggregate amount of U.S. Swingline Loans outstanding at any
time shall not exceed $10,000,000. The U.S. Swingline Lender shall not make any
U.S. Swingline Loan if the requested U.S. Swingline Loan exceeds Aggregate
Availability (before giving effect to such U.S. Swingline Loan). All U.S.
Swingline Loans shall be ABR Borrowings.

(ii) The Disbursement Agent, the Canadian Swingline Lender and the Lenders agree
that in order to facilitate the administration of this Agreement and the other
Loan Documents, promptly after the Borrower Representative requests a Canadian
Prime Borrowing or an ABR Borrowing on behalf of the Company (or Company
requests such Borrowing), the Canadian Swingline Lender may elect to have the
terms of this Section 2.05(a)(ii) apply to such Borrowing Request by advancing,
on behalf of the Lenders and in the amount requested, same day funds to the
Company, on the applicable Borrowing date to the Funding Account(s) (each such
Loan made solely by the Canadian Swingline Lender pursuant to this
Section 2.05(a)(ii) is referred to in this Agreement as a “Canadian Swingline
Loan”), with settlement among them as to the Canadian

 

54



--------------------------------------------------------------------------------

Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d). Each Canadian Swingline Loan shall be subject to all the terms
and conditions applicable to other Canadian Prime Loans or ABR Loans, as
applicable, funded by the Lenders to the Company, except that all payments
thereon shall be payable to the Canadian Swingline Lender solely for its own
account. The aggregate amount of Canadian Swingline Loans outstanding at any
time shall not exceed $10,000,000 or the Dollar Equivalent thereof. The Canadian
Swingline Lender shall not make any Canadian Swingline Loan if (i) the requested
Canadian Swingline Loan exceeds Aggregate Availability (before giving effect to
such Canadian Swingline Loan) or (ii) the making of such Canadian Swingline Loan
would result in the sum of total Canadian Revolving Loans, plus Canadian Letter
of Credit Exposure, plus Canadian Swingline Loans exceeding the Canadian
Sublimit. All Canadian Swingline Loans shall be Canadian Prime Borrowings or ABR
Borrowings, as applicable.

(iii) The Disbursement Agent, the UK Swingline Lender and the Lenders agree that
(a) the Borrower Representative or the UK Borrower may request Overnight LIBO
Borrowings denominated in dollars, Euros and Sterling pursuant to this
Section 2.05(a)(iii) and (b) in order to facilitate the administration of this
Agreement and the other Loan Documents, promptly after the Borrower
Representative requests a Eurodollar Borrowing on behalf of the UK Borrower (or
the UK Borrower requests such Borrowing), and, in each case, the UK Swingline
Lender may elect to have the terms of this Section 2.05(a)(iii) apply to such
Borrowing Request by advancing, on behalf of the Lenders and in the amount
requested, same day funds to the UK Borrower, on the applicable Borrowing date
to the Funding Account(s) (each such Loan made solely by the UK Swingline Lender
pursuant to this Section 2.05(a)(iii) is referred to in this Agreement as a “UK
Swingline Loan”), with settlement among them as to the UK Swingline Loans to
take place on a periodic basis as set forth in Section 2.05(d). Each UK
Swingline Loan shall be subject to all the terms and conditions applicable to
other Eurodollar Loans funded by the Lenders, except that all payments thereon
shall be payable to the UK Swingline Lender solely for its own account and all
UK Swingline Loans shall be Overnight LIBO Borrowings. The aggregate amount of
UK Swingline Loans outstanding at any time shall not exceed $15,000,000 or the
Dollar Equivalent thereof. The UK Swingline Lender shall not make any UK
Swingline Loan if (i) the requested UK Swingline Loan exceeds Aggregate
Availability (before giving effect to such UK Swingline Loan) or (ii) the making
of such UK Swingline Loan would result in the sum of total UK Revolving Loans,
plus UK Letter of Credit Exposure, plus UK Swingline Loans exceeding the UK
Sublimit.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Disbursement Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Borrower, UK Revolving Loans to the UK Borrower and Canadian Revolving
Loans to the Company, on behalf of the Lenders, in amounts that exceed Aggregate
Availability (any such excess Revolving Loans are herein referred to
collectively as “Overadvances”); provided that, no Overadvance shall

 

55



--------------------------------------------------------------------------------

result in a Default due to Borrowers’ failure to comply with Section 2.01 for so
long as such Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied. All Overadvances to the Company shall
constitute Canadian Prime Borrowings or ABR Borrowings, as applicable, and
Overadvances to the US Borrower shall constitute ABR Borrowings. All
Overadvances to the UK Borrower shall constitute Overnight LIBO Borrowings. The
Disbursement Agent may not make any Overadvances hereunder to the extent that
after giving effect thereto, the aggregate amount of Overadvances outstanding at
such time, together with the aggregate amount of Permitted Advances outstanding
at such time, would exceed $12,500,000 (or the Dollar Equivalent thereof) at any
time, no Overadvance may remain outstanding for more than thirty days and no
Overadvance shall cause any Lender’s Revolving Exposure to exceed its
Commitment; provided that, the Required Lenders may at any time revoke the
Disbursement Agent’s authorization to make Overadvances. Any such revocation
must be in writing and shall become effective prospectively upon the
Disbursement Agent’s receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender
or the Disbursement Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Commitment. The applicable
Swingline Lender or the Disbursement Agent may, at any time (and shall, on at
least a weekly basis when any Overadvance is outstanding), require the Lenders
to fund, in the currency in which the applicable Swingline Loan or Overadvance
was denominated, their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Disbursement Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Disbursement Agent in respect of such Loan.

(d) The Disbursement Agent, on behalf of the applicable Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis
on any date that the Administrative Agent elects, by notifying the Lenders of
such requested Settlement by facsimile or e-mail no later than 12:00 noon Local
Time (i) on the date of such requested Settlement (the “Settlement Date”) with
regard to U.S. Swingline Loans and Canadian Swingline Loans and (ii) three
Business Days prior to the Settlement Date with regard to UK Swingline Loans.
Each Lender (other than the Swingline Lenders, in the case of the Swingline
Loans) shall transfer, in the currency in which the applicable Loan was
denominated, the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Disbursement Agent, to such account of the
Disbursement Agent as the Disbursement Agent may designate, not later than 2:00
p.m., Local Time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to
the Disbursement Agent shall be applied against the amounts of the applicable
Swingline Lender’s Swingline Loans and, together with such

 

56



--------------------------------------------------------------------------------

Swingline Lender’s Applicable Percentage of such Swingline Loan, shall
constitute Revolving Loans of such Lenders, respectively. If any such amount is
not transferred to the Disbursement Agent by any Lender on such Settlement Date,
the applicable Swingline Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon as specified in
Section 2.07.

Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower (or any Borrower may request the issuance of Letters of Credit for its
own account), in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank (a “Letter of Credit Request”), at any time and from
time to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by a Borrower with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative (or
the applicable Borrower) shall hand deliver or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Disbursement
Agent (prior to 9:00 am, Local Time, at least three Business Days prior to the
requested date of issuance, amendment, renewal or extension (or such shorter
period as may be agreed to by the Disbursement Agent and the applicable Issuing
Bank in their sole discretion)) a Letter of Credit Request, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency of such Letter of Credit (which shall be in dollars, Canadian Dollars,
Euros or Sterling), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) during the Cash Management Transition
Period, the U.S. Letter of Credit Exposure shall not exceed $15,000,000, the
Canadian Letter of Credit Exposure shall not exceed $1,500,000 and the UK Letter
of Credit Exposure shall not exceed $12,000,000, (ii) after the Cash Management
Transition Period, the U.S. Letter of Credit Exposure shall not exceed
$15,000,000, the Canadian Letter of Credit Exposure shall not exceed $1,500,000
and the UK Letter of Credit Exposure shall not exceed $1,500,000 and (iii) the
total Revolving Exposures shall not exceed the lesser of the total Commitments
and the Aggregate Borrowing Base. No UK Letter of Credit shall be issued,
amended, renewed or extended if (and upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, the sum of the UK Revolving Exposure plus the UK Letter of Credit
Exposure

 

57



--------------------------------------------------------------------------------

would exceed the UK Sublimit. No Canadian Letter of Credit shall be issued,
amended, renewed or extended if (and upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, the sum of the Canadian Revolving Exposure plus the Canadian Letter
of Credit Exposure would exceed the Canadian Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date provided that any Letter of Credit
with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above); and provided, further, that a Letter of
Credit may, upon the request of the applicable Borrower, be renewed for a period
beyond the date that is five Business Days prior to the Maturity Date if such
Letter of Credit has become subject to cash collateralization (at 105% of the
face value of such Letter of Credit) or other arrangements, in each case
satisfactory to the Administrative Agent and the applicable Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the
applicable Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Disbursement Agent, in the same currency as the applicable LC Disbursement,
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Disbursement Agent, in the currency in which the
applicable Letter of Credit was issued, an amount equal to such LC Disbursement
not later than 11:00 a.m., Local Time, on the date that such LC Disbursement is
made, if the Borrower Representative or the applicable Borrower shall have
received notice of such LC Disbursement prior to 9:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Borrower Representative or
the applicable Borrower prior to such time on such date, then not later than
11:00 a.m., Local Time, on (i) the Business Day that the Borrower Representative
or the applicable Borrower receives such notice, if such notice is received
prior to 9:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower Representative or the

 

58



--------------------------------------------------------------------------------

applicable Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower Representative on
behalf of the applicable Borrower (or the applicable Borrower) may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Revolving Borrowing or
Swingline Loan in an equivalent amount and like currency and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Borrowing or Swingline Loan. Any such
Borrowing shall be (i) an ABR Borrowing if in dollars (except if such Borrowing
was requested by or on behalf of the UK Borrower), (ii) a Canadian Prime Rate
Borrowing if in Canadian Dollars and (iii) a UK Swingline Loan if such Borrowing
was requested by or on behalf of the UK Borrower. If any Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Disbursement Agent in the
same currency as the applicable LC Disbursement, its Applicable Percentage of
the payment then due from the applicable Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Disbursement Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Disbursement Agent of any payment from a Borrower pursuant to
this paragraph, the Disbursement Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then the
Disbursement Agent shall distribute such payment to such Lenders and the
applicable Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse the applicable Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrowers or the Loan Guarantors of their respective obligations to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Collateral Agents, the Lenders nor the Issuing
Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error

 

59



--------------------------------------------------------------------------------

in interpretation of technical terms or any consequence arising from causes
beyond the control of the applicable Issuing Bank; provided that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
any Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by such Borrower that are caused by
the applicable Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent, the Disbursement Agent and the
Borrower Representative (or applicable Borrower) by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers or the Loan
Guarantors of their obligations to reimburse the applicable Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless a Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that a Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans, in the case of an LC Disbursement by the
US Issuing Bank, at the rate per annum then applicable to Canadian Prime Loans,
in the case of an LC Disbursement by the Canadian Issuing Bank and at the rate
per annum then applicable to Eurodollar Loans, in the case of an LC Disbursement
by the UK Issuing Bank; provided that, if the Borrowers fail to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(g) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the

 

60



--------------------------------------------------------------------------------

account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph or if any of the other provisions hereof require cash
collateralization, the Borrowers shall deposit in an account with the
Administrative Collateral Agent, in the name of the Administrative Collateral
Agent and for the benefit of the Administrative Agent, the Collateral Agents and
the Lenders (the “LC Collateral Account”), an amount, in cash and in the
currency in which the applicable Letters of Credit are denominated, equal to
105% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Collateral Agent
as collateral for the payment and performance of the Secured Obligations. The
Administrative Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account, such account
shall be subject to a Deposit Account Control Agreement and the U.S. Borrower
hereby grants the Administrative Collateral Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Collateral Agent and at the U.S. Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Collateral Agent to reimburse the applicable
Issuing Bank or Issuing Banks for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of Borrowers for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other Secured Obligations. If the Borrowers
are required to provide an amount of cash collateral hereunder as a result of
the occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the applicable Borrower or Borrower
Representative for the account of the applicable Borrower within three Business
Days after all such Defaults have been cured or waived.

(k) On the Effective Date, (i) each Existing Letter of Credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto deemed converted into Letters of Credit issued pursuant to this
Section 2.06 at the request of the U.S.

 

61



--------------------------------------------------------------------------------

Borrower and subject to the provisions hereof as if such Existing Letters of
Credit had been issued on the Effective Date, (ii) such Letters of Credit shall
each be included in the calculation of LC Exposure and “U.S. Letter of Credit
Exposure” and (iii) all liabilities of the U.S. Borrower and the other Loan
Parties with respect to such Existing Letters of Credit shall constitute
Obligations. No Existing Letter of Credit converted in accordance with this
Section 2.06(k) shall be amended, extended or renewed except in accordance with
the terms hereof. Notwithstanding the foregoing, the U.S. Borrower shall not be
required to pay any additional issuance fees with respect to the issuance of the
Existing Letters of Credit solely as a result of such letter of credit being
converted to a Letter of Credit hereunder, it being understood that the
fronting, participation and other fees set forth in Section 2.12(b) shall
otherwise apply to such Existing Letters of Credit.

Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Local Time (2:00 p.m., Local Time, in
the case of Loans denominated in Sterling or Euros and in the case of a Canadian
Prime Borrowing), to the account of the Disbursement Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that, Swingline Loans shall be
made as provided in Section 2.05. The Disbursement Agent will make such Loans
available to the Borrower Representative (or, if directed by the Borrower
Representative, to the account of the applicable Borrower) by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Disbursement Agent to the
applicable Issuing Bank and (ii) a Protective Advance or an Overadvance shall be
retained by the Disbursement Agent and disbursed in its discretion.

(b) Unless the Disbursement Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Disbursement Agent such Lender’s share of such Borrowing, the
Disbursement Agent may assume that such Lender has made such share available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Disbursement Agent, then the applicable
Lender and the Borrowers agree (jointly and severally with each other Borrower,
but severally and not jointly with the applicable Lenders) to pay to the
Disbursement Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Disbursement Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Disbursement Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrowers, the interest rate applicable to ABR Loans (in the case of
dollar-denominated amounts), Canadian Prime Loans (in the case of Canadian
Dollar-denominated amounts) or Overnight LIBO Loans (in the case of Euro or
Sterling-denominated amounts). If such Lender pays such amount to the
Disbursement Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

62



--------------------------------------------------------------------------------

Section 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing or a CDOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing or
a CDOR Revolving Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower Representative may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, Overadvances or Protective Advances, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Disbursement Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Disbursement Agent of a written Interest Election
Request in a form approved by the Disbursement Agent and signed by the Borrower
Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Borrowing but does not specify an Interest Period, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.

 

63



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the Disbursement
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing or a CDOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to (i) an ABR Borrowing, in the case of a
Eurodollar Revolving Borrowing denominated in dollars, (ii) an Overnight LIBO
Borrowing, in the case of a Eurodollar Revolving Borrowing denominated in Euros
or Sterling or (iii) a Canadian Prime Borrowing, in the case of a CDOR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing or a CDOR Borrowing and
(ii) unless repaid, (1) each Eurodollar Revolving Borrowing denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, (2) each Eurodollar Revolving Borrowing denominated in Euros
or Sterling shall be converted to an Overnight LIBO Borrowing at the end of the
Interest Period applicable thereto and (3) each CDOR Borrowing shall be
converted to a Canadian Prime Borrowing at the end of the Interest Period
applicable thereto.

Section 2.09. Termination and Reduction of Commitments; Increase in Commitments.
(a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Collateral Agent of a
cash deposit in the currency in which the applicable Letters of Credit are
denominated (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and in the currency in
which the applicable Letters of Credit are denominated) equal to 105% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

(c) The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (ii) the Borrowers shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the lesser of the total Commitments and the Aggregate
Borrowing Base and (iii) the Borrowers shall not reduce the Commitments to an
aggregate amount less than $125,000,000 (except for a termination of the
Commitments under paragraph (b) of this Section).

(d)The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at

 

64



--------------------------------------------------------------------------------

least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower
Representative pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(e) The Borrowers shall have the right to increase the aggregate Commitments by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution provided that (i) any such request for an increase
shall be in a minimum amount of $20,000,000 (or if less, the remaining principal
amount of increases that are available under paragraph (f) of this Section),
(ii) the Borrower Representative, on behalf of the Borrowers, may make a maximum
of two (2) such requests, (iii) the Administrative Agent has approved the
identity of any such new Lender, such approval not to be unreasonably withheld,
(iv) any such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (v) the procedure described in Section 2.09(f) has been
satisfied.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Commitment, subject only to the approval of all
Lenders if any such increase would cause the Commitment to exceed $350,000,000.
As a condition precedent to such an increase, the Borrowers shall deliver to the
Administrative Agent a certificate of each Loan Party (in sufficient copies for
each Lender) signed by an authorized officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (B) no Default
exists.

(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding Loans shall be reallocated among the Lenders (including any newly
added Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages.

Section 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Disbursement Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date,

 

65



--------------------------------------------------------------------------------

(ii) to the Disbursement Agent the then unpaid amount of each Protective Advance
on the earlier of the Maturity Date and demand by the Disbursement Agent and
(iii) to the Disbursement Agent the then unpaid principal amount of each
Overadvance on the earliest of the Maturity Date, the 30th day after such
Overadvance is made and demand by the Disbursement Agent.

(b) At all times that full cash dominion is in effect pursuant to Section 7.3 of
the U.S. Security Agreement or Section 7.3 of the Canadian Security Agreement,
on each Business Day, the Disbursement Agent shall apply all funds credited to
the Collection Account the previous Business Day (whether or not immediately
available) first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including Swing
Line Loans) without a corresponding reduction in Commitments and to cash
collateralize outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Disbursement Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Disbursement Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Disbursement Agent to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the total Revolving Exposure exceeds the lesser of (A) the
aggregate Commitments or (B) the Aggregate Borrowing Base, including as a result
of any currency

 

66



--------------------------------------------------------------------------------

exchange fluctuation, the Borrowers shall prepay the Revolving Loans, LC
Exposure and/or Swingline Loans in an aggregate amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event, the Borrowers
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations as set forth in Section 2.11(d) below in an aggregate
amount equal to 100% of such Net Proceeds, provided that, (1) in the case of any
event described in clause (a) of the definition of the term “Prepayment Event,”
no prepayment under this Section shall be required unless and until the
aggregate amount of proceeds from all such Prepayment Events after the Effective
Date exceeds $1,000,000 and (2) in the case of any event described in clause (a)
or (b) of the definition of the term “Prepayment Event,” if the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 180 days after receipt of such Net Proceeds (which period will be
extended to up to a date not later than 360 days after the receipt of such Net
Proceeds if within such 180 day period the applicable Loan Party enters into a
binding contract to acquire, replace or rebuild), to acquire (or replace or
rebuild) real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Loan Parties, and certifying that no Specified
Default has occurred and is continuing, then either (i) so long as full cash
dominion is not in effect, no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds specified in such certificate or
(ii) if full cash dominion is in effect, if the Net Proceeds specified in such
certificate are to be applied by (A) the Borrowers, then such Net Proceeds shall
be applied by the Administrative Agent to reduce the outstanding principal
balance of the Revolving Loans (without a permanent reduction of the Commitment)
and upon such application, the Administrative Agent shall establish a Reserve
against the Aggregate Borrowing Base in an amount equal to the amount of such
proceeds so applied and (B) any Loan Party that is not a Borrower, then such Net
Proceeds shall be deposited in a cash collateral account maintained with the
Administrative Collateral Agent and in either case, thereafter, such funds shall
be made available to the applicable Loan Party as follows:

(1) the Borrower Representative shall request a Revolving Loan (specifying that
the request is to use Net Proceeds pursuant to this Section) or the applicable
Loan Party shall request a release from the cash collateral account be made in
the amount needed;

(2) so long as the conditions set forth in Section 4.02 have been met, the
Lenders shall make such Revolving Loan or the Administrative Collateral Agent
shall release funds from the cash collateral account; and

(3) in the case of Net Proceeds applied against the Revolving Loan, the Reserve
established with respect to such proceeds shall be reduced by the amount of such
Revolving Loan;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period (or 360 day period, if
applicable), at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so applied.

 

67



--------------------------------------------------------------------------------

(d) All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swing Line Loans)
without a corresponding reduction in the Commitment and, if full cash dominion
is in effect pursuant to Section 7.3 of the U.S. Security Agreement and
Section 7.3 of the Canadian Security Agreement or if an Event of Default has
occurred and is continuing, to cash collateralize outstanding LC Exposure.
Notwithstanding the foregoing, if any payment pursuant to this Section would
require a payment on a day that is not the last day of an Interest Period and if
such payment would otherwise require the payment of break funding amounts
pursuant to Section 2.16, then (so long as no Event of Default has then occurred
and is continuing) the Borrowers may deposit such required payments in a cash
collateral account with the Administrative Collateral Agent, subject to the sole
dominion and control of the Administrative Collateral Agent and make the
required payment at the end of the appropriate Interest Period.

(e) The Borrower Representative shall notify the Disbursement Agent (and in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by facsimile or, in the case of Canadian Swingline Loans
and US Swingline Loans, by transmission of a pdf file containing such notice) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing or CDOR Revolving Borrowing, not later than 10:00 a.m., Local Time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Revolving Borrowing, a Canadian Prime Revolving Borrowing
or an Overnight LIBO Revolving Borrowing, not later than 10:00 a.m., Local Time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Disbursement Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

Section 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first day of each
calendar month and on the date on which the Commitments terminate, commencing on
the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to

 

68



--------------------------------------------------------------------------------

Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the applicable
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first day
of each calendar month following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

(c) The Borrowers agree to pay fees payable under the Fee Letters in the
amounts, to the Persons and at the times set forth in the Fee Letters to which
they are a party.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available dollars, to the Administrative Agent (or to the applicable Issuing
Bank, in the case of fees payable to an Issuing Bank) for distribution, in the
case of commitment fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each U.S. Swingline Loan and each Canadian Swingline Loan, Overadvance and
Protective Advance in dollars) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

(b) The Loans comprising each Canadian Prime Borrowing (including each Canadian
Swingline Loan, Overadvance and Protective Advance in Canadian Dollars) shall
bear interest at the Canadian Prime Rate plus the Applicable Rate.

(c) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(d) The Loans comprising each CDOR Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(e) The Loans comprising each Overnight LIBO Borrowing (including each UK
Swingline Loan and each Overadvance and Protective Advance in Euros or Sterling)
shall bear interest at the Overnight LIBO Rate plus the Applicable Rate.

 

69



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, and upon written notice from the Administrative Agent (which
notice may be effective retroactively to the date of Default and which notice
shall be given by the Administrative Agent upon the written instructions of the
Required Lenders) or automatically in the case of a Default described in clauses
(h), (i) or (j) of Article VII (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section and (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the Base Rate. In addition, in the event of
a Default in the payment of any amount due hereunder other than principal of a
Loan (whether or not such Default shall then constitute an Event of Default),
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (1) in the case of any other amount denominated in
dollars, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section, (2) in the case of any other amount denominated in Canadian
Dollars, 2% plus the rate applicable to Canadian Prime Loans as provided in
paragraph (b) of this Section and (3) in the case of any other amount
denominated in Euros or Sterling, 2% plus the rate applicable to Overnight LIBO
Loans as provided in paragraph (e) of this Section. Such interest shall be
payable on written demand.

(g) Accrued interest on each Loan (for ABR Loans, Canadian Prime Loans and
Overnight LIBO Loans, accrued through the last day of the prior calendar month)
shall be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or Canadian Prime Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan or CDOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Canadian Prime Rate or
CDOR Rate and interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and (ii) interest
computed by reference to LIBO Rate with respect to loans denominated in Sterling
shall be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed. The applicable Alternate Base
Rate, Canadian Prime Rate, Adjusted LIBO Rate, LIBO Rate, CDOR Rate or Overnight
LIBO Rate shall be determined by the Disbursement Agent, and such determination
shall be conclusive absent manifest error.

(i) All interest hereunder shall be paid in the currency in which the Loan
giving rise to such interest is denominated.

(j) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the

 

70



--------------------------------------------------------------------------------

rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively.

Section 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing denominated in dollars, such Borrowing
shall be made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing denominated in Euros or Sterling, such Borrowing
shall be made as an Alternate Rate Borrowing.

(b) If at any time:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Overnight LIBO Rate; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Overnight LIBO Rate will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in any Overnight LIBO Borrowing;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, any Overnight LIBO Borrowing (including any UK Swingline Loan)
shall be made as an Alternate Rate Borrowing.

 

71



--------------------------------------------------------------------------------

(c) If prior to the commencement of any Interest Period for a CDOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the CDOR Rate, as applicable, for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the CDOR
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
CDOR Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
CDOR Borrowing, such Borrowing shall be made as a Canadian Prime Borrowing.

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or Overnight LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or CDOR Loans, Overnight LIBO Loans or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any CDOR Loan, Overnight LIBO Loan or Eurodollar
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered. This Section 2.15(a) does not
apply to the extent any such increased cost is:

(i) attributable to a tax deduction required by law to be made by a Borrower in
accordance with Section 2.17;

(ii) compensated for by Section 2.17(c) (or would have been compensated for
under Section 2.17(c) but was not compensated solely because any of the
exclusions in Section 2.17(c) applied); or

 

72



--------------------------------------------------------------------------------

(iii) attributable to the willful breach by the relevant Lender or its
Affiliates of any law or regulation.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or any Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.09(d) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or CDOR Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the Borrowers shall compensate each Lender for the loss (but not the
loss of the Applicable Rate), cost and expense attributable to such event. In
the case of a Eurodollar Loan or CDOR Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest (excluding the

 

73



--------------------------------------------------------------------------------

Applicable Rate) which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate or the CDOR Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market, or for Canadian Dollar deposits of a comparable amount and
period to such CDOR Loan from other banks in the Canadian bankers’ acceptance
market, as applicable. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments by
law, then (i) the Borrowers shall notify the Disbursement Agent accordingly,
(ii) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Collateral Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (iii) the Borrowers shall make
such deductions and (iv) the Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law. A Borrower is
not required to make an increased payment to a Lender under Section 2.17 above
for a tax deduction in respect of tax imposed by the United Kingdom from a
payment of interest on a Borrowing, if on the date on which the payment falls
due:

(i) the payment could have been made to the relevant Lender without a tax
deduction if it was a UK Qualifying Lender, but on that date that Lender is not
or has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

(ii) (1) the relevant Lender is a UK Qualifying Lender solely under
sub-paragraph 2 of the definition of UK Qualifying Lender, (2) an officer of
H.M. Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the Taxes Act 2007 (as that provision has effect on the
date on which the relevant Lender became a party to this Agreement) which
relates to that payment and that Lender has received from the UK Borrower a
certified copy of such Direction; and (3) the payment could have been made to
the Lender without any tax deduction in the absence of such Direction; or

(iii) the relevant Lender is a UK Qualifying Lender solely under sub-paragraph 2
of the definition of UK Qualifying Lender (a “UK Non-Bank

 

74



--------------------------------------------------------------------------------

Lender”) and it has not, other than by reason of any change after the date of
this Agreement in (or in the interpretation, administration, or application of)
any law, or any published practice or concession of any relevant taxing
authority, given a Tax Confirmation to the UK Borrower.

(b) A UK Non-Bank Lender which becomes a party to this Agreement either on the
Effective Date or on the day on which it accedes to this Agreement gives a Tax
Confirmation to the UK Borrower by entering into or acceding to this Agreement.

(c) A UK Non-Bank Lender shall promptly notify the UK Borrower and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(d) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(e) The Borrowers shall jointly and severally indemnify the Administrative
Agent, the Disbursement Agent, each Collateral Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, the
Disbursement Agent, such Collateral Agent, such Lender or such Issuing Bank, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower Representative by a Lender or an Issuing Bank, or by the
Administrative Agent or either Collateral Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

(f) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrower Representative shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, which in the case of the UK Borrower shall only be the case where the
Foreign Lender is a UK Qualifying Lender, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower Representative (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower Representative as will permit such payments to be made
without withholding or at a reduced rate.

 

75



--------------------------------------------------------------------------------

(h) A Treaty Lender and each Borrower which makes a payment to which that Treaty
Lender is entitled shall co-operate at the expense of the applicable Borrower in
completing any procedural formalities necessary for that Borrower to obtain
authorization to make that payment without a withholding in respect of Tax or at
a reduced rate. The applicable Borrower shall reimburse each Lender for its
reasonable costs and expenses (including reasonable fees and expenses of
counsel) incurred by it in relation to the application for such authorization.

(i) If the Administrative Agent, Disbursement Agent, either Collateral Agent or
a Lender determines, in its sole discretion, that it has received a refund
(including any foreign tax credit to the extent such credit results in actual
tax savings that would not otherwise be available to such Administrative Agent,
Disbursement Agent, Collateral Agent or Lender) of any Taxes or Other Taxes as
to which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Collateral Agent or Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the Borrowers, upon the request of the Administrative Agent, Disbursement Agent
or such Collateral Agent or Lender, agree to repay the amount paid over to the
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, Disbursement Agent or such
Collateral Agent or Lender in the event the Administrative Agent, Disbursement
Agent or such Collateral Agent or Lender is required to repay such refund to
such Governmental Authority. This Section shall not be construed to require the
Administrative Agent, the Disbursement Agent or any Collateral Agent or Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrowers or any other Person nor
shall it be construed to require the Administrative Agent, the Disbursement
Agent, either Collateral Agent or a Lender, as the case may be, to apply for or
otherwise initiate any refund contemplated in this section.

(j) All amounts set out, or expressed to be payable under any Loan Document by
any party to the Administrative Agent, the Disbursement Agent, either Collateral
Agent, any Lender or any Issuing Bank which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply. If VAT is chargeable on any supply made by the
Administrative Agent, the Disbursement Agent, either Collateral Agent, any
Lender or any Issuing Bank to any party under any Loan Document, that party
shall pay to the Administrative Agent, the Disbursement Agent, such Collateral
Agent, such Lender or such Issuing Bank as the case may be (in addition to and
at the same time as paying the consideration) an amount equal to the amount of
the VAT.

(k) Where any party is required under any Loan Document to reimburse the
Administrative Agent, the Disbursement Agent, either Collateral Agent, any
Lender or any Issuing Bank as the case may be for any costs or expenses, that
party shall also at the same time pay and indemnify the Administrative Agent,
the Disbursement Agent, either Collateral Agent, any Lender or any Issuing Bank
as the case may be against all VAT incurred by the Administrative Agent, the
Disbursement Agent, such Collateral Agent, such Lender or such Issuing Bank as
the case may be in respect of the costs or expenses to the extent that the
Administrative Agent, the Disbursement Agent, such Collateral Agent, such Lender
or such Issuing Bank as the case may be reasonably determines that it is not
entitled to credit or repayment of the VAT.

 

76



--------------------------------------------------------------------------------

(l) PTR Scheme Designation.

(i) Each Treaty Lender:

(1) irrevocably appoints the Administrative Agent to act as syndicate manager
under, and authorizes the Administrative Agent to operate, and take any action
necessary or desirable under, the PTR Scheme in connection with this Agreement;

(2) shall co-operate with the Administrative Agent in completing any procedural
formalities necessary under the PTR Scheme, and shall promptly supply to the
Administrative Agent such information as the Administrative Agent may request in
connection with the operation of the PTR Scheme;

(3) without limiting the liability of any Borrower under this Agreement, shall,
within 5 Business Days of demand, indemnify the Administrative Agent for any
liability or loss incurred by the Administrative Agent as a result of the
Administrative Agent acting as syndicate manager under the PTR Scheme in
connection with the Treaty Lender’s participation in any Loan (except to the
extent that the liability or loss arises directly from the Administrative
Agent’s gross negligence or willful misconduct); and

(4) shall, within 5 Business Days of demand, indemnify each Borrower for any Tax
which such Borrower becomes liable to pay in respect of any payments made to
such Treaty Lender arising as a result of any incorrect information supplied by
such Treaty Lender under clause (i)(2) above which results in a provisional
authority issued by H.M. Revenue & Customs under the PTR Scheme being withdrawn.

(ii) Each Borrower acknowledges that it is fully aware of its contingent
obligations under the PTR Scheme and shall:

(1) promptly supply to the Administrative Agent such information as the
Administrative Agent may request in connection with the operation of the PTR
Scheme; and

(2) act in accordance with any provisional notice issued by H.M. Revenue &
Customs under the PTR Scheme.

(iii) The Administrative Agent agrees to provide, as soon as reasonably
practicable, a copy of any provisional authority issued to it under the PTR
Scheme in connection with any Loan to those Borrowers specified in such
provisional authority.

 

77



--------------------------------------------------------------------------------

(iv) All of the parties hereto acknowledge that the Administrative Agent:

(1) is entitled to rely completely upon information provided to it in connection
with clause (i) or clause (ii) above;

(2) is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Treaty Lender or, as the case may be,
Borrower providing such information; and

(3) shall have no liability to any person for the accuracy of any information it
submits in connection with clause (i)(1) above.

In this Section 2.17(k), “PTR Scheme” means the Provisional Treaty Relief scheme
as described in H .M. Revenue & Customs (formerly the Inland Revenue) Guidelines
dated January 2003 and administered by H.M. Revenue & Customs.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Except as otherwise expressly set forth herein, all
payments of Loans shall be paid in the currency in which such Loans were made.
Any amounts received after such time on any date may, in the discretion of the
Disbursement Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Disbursement Agent at its offices at (i) for payments of
U.S. Revolving Loans, U.S. Swingline Loans, LC Disbursements of any U.S. Issuing
Bank, fronting fees payable to any U.S. Issuing Bank, Overadvances denominated
in dollars, Protective Advances denominated in dollars, fees payable pursuant to
Section 2.12(a), participation fees payable pursuant to Section 2.12(b), fees
payable pursuant to 2.12(c) and all other payments in dollars, 10 South Dearborn
Street, Chicago, Illinois 60603 USA, (ii) for payments of Canadian Revolving
Loans, Canadian Swingline Loans, LC Disbursements of the Canadian Issuing Bank,
fronting fees payable to the Canadian Issuing Bank, Overadvances denominated in
Canadian Dollars and Protective Advances denominated in Canadian Dollars, 200
Bay Street, Suite 1800, Royal Bank Plaza, South Tower, Toronto, Ontario M5J 2J2
and (iii) for payments of UK Revolving Loans, UK Swingline Loans, LC
Disbursements of the UK Issuing Bank, fronting fees payable to the UK Issuing
Bank, Overadvances denominated in Sterling or Euros and Protective Advances
denominated in Sterling or Euros, 125 London Wall, London EC2Y 5AJ, United
Kingdom, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Disbursement Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars, except that all payments in respect of Loans
(and

 

78



--------------------------------------------------------------------------------

interest thereon) and LC Obligations shall be made in the same currency in which
such Loan was made or Letter of Credit issued At all times that full cash
dominion is in effect pursuant to Section 7.3 of the U.S. Security Agreement and
Section 7.3 of the Canadian Security Agreement and at all times with respect to
collections of the UK Borrower and Loan Parties organized under the laws of the
United Kingdom, solely for purposes of determining the amount of Loans available
for borrowing purposes, checks (in addition to immediately available funds
applied pursuant to Section 2.10(b)) from collections of items of payment and
proceeds of any Collateral shall be applied in whole or in part against the
Obligations, on the Business Day after receipt, subject to actual collection.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
full cash dominion is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative
Agent, the Disbursement Agent, either Collateral Agent and any Issuing Bank from
the Borrowers (other than in connection with Banking Services or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances ratably, fourth, to pay the principal of the Overadvances
and Protective Advances ratably, fifth, to pay interest then due and payable on
the Loans (other than the Overadvances and Protective Advances) ratably, sixth,
to prepay principal on the Loans (other than the Overadvances and Protective
Advances) and unreimbursed LC Disbursements ratably, seventh, to pay an amount
to the Administrative Collateral Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of
Credit, to be held as cash collateral for such Obligations, eighth, to payment
of any amounts owing with respect to Banking Services and Swap Obligations that
are Secured Obligations, and ninth, to the payment of any other Secured
Obligation due to the Administrative Agent, the Disbursement Agent, either
Collateral Agent or any Lender by the Borrowers. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Specified Default is in existence, neither the
Administrative Agent, Disbursement Agent, either Collateral Agent nor any Lender
shall apply any payment which it receives to any Eurodollar Loan or CDOR Loan of
a Class, except (a) on the expiration date of the Interest Period applicable to
any such Eurodollar Loan or CDOR Loan or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans or Canadian Prime Loans of the
same Class and, in any such event, the Borrowers shall pay the break funding
payment required in accordance with Section 2.16. The Disbursement Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

(c) At the election of the Administrative Agent or the Disbursement Agent, as
the case may be, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses

 

79



--------------------------------------------------------------------------------

pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower Representative pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of any Borrower maintained with the Disbursement Agent. Each Borrower hereby
irrevocably authorizes (i) the Disbursement Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable and (ii) the Disbursement Agent to
charge any deposit account of any Borrower maintained with the Disbursement
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent and the
Disbursement Agreement may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent and, if
applicable, the Disbursement Agent,

 

80



--------------------------------------------------------------------------------

forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent and, if applicable, the Disbursement Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the Disbursement
Agent, may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by it for the account of such Lender to
satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then:

(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (and the
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment);

(b) the Borrowers may, at their sole expense and effort, require such Lender or
any Lender that defaults in its obligation to fund Loans hereunder (herein, a
“Departing Lender”), upon notice to the Departing Lender and the Administrative
Agent, to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
(ii) the Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Departing Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

 

81



--------------------------------------------------------------------------------

Section 2.20. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, Disbursement Agent, either Collateral Agent, any Issuing Bank or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Administrative Agent, the Disbursement
Agent or such Collateral Agent or Lender. The provisions of this Section 2.20
shall be and remain effective notwithstanding any contrary action which may have
been taken by the Administrative Agent, Disbursement Agent, either Collateral
Agent, any Issuing Bank or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.20 shall survive the
termination of this Agreement.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (including
the incurrence of Indebtedness on the date of each Borrowing or other extension
of credit hereunder) (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents,
(b) will not violate any Requirement of Law applicable to any Loan Party or any
of its Subsidiaries, (c) will not violate or result in a default under any
indenture or other agreement governing Indebtedness or any other material
agreement or other instrument binding upon any Loan Party or any of its
Restricted Subsidiaries, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Restricted Subsidiaries and
(d) will not

 

82



--------------------------------------------------------------------------------

result in the creation or imposition of any Lien on any asset of any Loan Party
or any of its Restricted Subsidiaries, except Liens created pursuant to the Loan
Documents.

Section 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 29, 2007, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarters and
the portions of the fiscal year ended March 31, 2007, June 30, 2007 and
September 29, 2007, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 29, 2007.

Section 3.05. Properties. (a) As of the Effective Date, Schedule 3.05 sets forth
the address and the estate of each parcel of real property that is owned or
leased by each Loan Party. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists except where the
failure of such lease or sublease to be valid and enforceable or the existence
of any such default could not reasonably be expected to result in a Material
Adverse Effect. Each of the Loan Parties has good and indefeasible (or in the
Province of Ontario, Canada, marketable and insurable) title to, or valid
leasehold interests in, all its real and personal property, except where the
failure to have such title or interests, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. None of the
real and personal property of any Loan Party is subject to any Lien, except for
Permitted Liens.

(b) Each Loan Party owns, or is licensed to use, all Intellectual Property used
in its business as currently conducted, except where the failure to own such
Intellectual Property or possess such license, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. A correct
and complete list of all (i) Intellectual Property owned by any Loan Party as of
the Effective Date which is subject of a registration or application in any
Intellectual Property registry or which is otherwise material to the business of
the Loan Parties as currently conducted and (ii) Intellectual Property license
agreements to which any Loan Party is a party or otherwise bound (whether as
licensor or licensee), as of the Effective Date, is set forth on Schedule 3.05.
The use thereof by the Loan Parties and the conduct of the business of the Loan
Parties, as currently conducted does not infringe upon or otherwise violate in
any material respect the rights of any other Person and there are no claims
pending, or to the Loan Parties’ knowledge, threatened, to such effect. As of
the Effective Date, the Loan Parties’ rights thereto are not subject to any
licensing agreements or similar arrangement other than as set forth on Schedule
3.05 or as is not material to their business as currently conducted.

Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or their Restricted

 

83



--------------------------------------------------------------------------------

Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b) Except for the Disclosed Matters (i) as of the date of hereof neither any
Loan Party nor any of its Subsidiaries has received notice of any claim with
respect to any Environmental Liability or knows of any basis for any material
Environmental Liability and (ii) except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither any Loan Party nor their Restricted
Subsidiaries (1) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

Section 3.07. Compliance with Laws and Agreements. Each Loan Party and each of
their Restricted Subsidiaries is in compliance with all Requirements of Law
(other than Environmental Law, which is addressed by Section 3.06) applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08. Investment Company Status. Neither any Loan Party nor any of their
respective Restricted Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

Section 3.09. Taxes. Each Loan Party and each of their Restricted Subsidiaries
has timely filed or caused to be filed all material Tax returns and reports
required to have been filed and has paid or caused to be paid all material Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which such Loan Party or Restricted
Subsidiary has set aside on its books adequate reserves. No tax liens have been
filed and no claims are being asserted with respect to any such taxes except
where (a) such liens or claims are being contested in good faith by appropriate
proceedings, (b) such Loan Party or Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and
(c) such liens or claims could not reasonably be expected to result in a
Material Adverse Effect. Each of the Company and its Subsidiaries has withheld
all employee withholdings and has made all employer contributions to be withheld
and made by it pursuant to applicable law on account of the Canada and Quebec
pension plans, employment insurance and employee income taxes. As of the
Effective Date, no Taxes are imposed, by withholdings or otherwise, on any
payment to be made by the UK Borrower under any Loan Document, or are imposed
on, or by virtue of, the execution or delivery by the UK Borrower of any Loan
Document. As of the Effective Date, the UK Borrower is not required to make any
deduction for or on account of Tax from any payment it may make under any Loan
Document. Each Borrower is resident for Tax purposes only in the jurisdiction of
its establishment or incorporation as the case may be.

 

84



--------------------------------------------------------------------------------

Section 3.10. ERISA; Canadian Pension Plans; Benefit Plans. (a) No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

(b) As of the Effective Date, Schedule 3.10 lists all Canadian Union Plans,
Canadian Benefit Plans and Canadian Pension Plans currently maintained or
contributed to by the Loan Parties and their Subsidiaries. The Canadian Pension
Plans are duly registered under the ITA and all other applicable laws which
require registration. Each Loan Party and each of their Subsidiaries has
complied with and performed all of its obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. All
employer and employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan, Canadian Union
Plan or Canadian Benefit Plan by a Loan Party have been paid in a timely fashion
in accordance with the terms thereof, any funding agreement and all applicable
laws, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. To the knowledge of any Loan Party, there
have been no improper withdrawals or applications of the assets of the Canadian
Pension Plans or the Canadian Benefit Plans. No promises of benefit improvements
under the Canadian Pension Plans or the Canadian Benefit Plans have been made
except where such improvement could not be reasonably expected to have a
Material Adverse Effect. There has been no partial termination of any Canadian
Pension Plan that has a defined benefit provision and no facts or circumstances
have occurred or existed that could result, or be reasonably anticipated to
result, in the declaration of a partial termination of any such plan under
Requirements of Law. Except as set forth on Schedule 3.10, there are no
outstanding disputes concerning the assets of the Canadian Pension Plans, the
Canadian Benefit Plans or, to the knowledge of the Loan Parties, the Canadian
Union Plans that could reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.10, as of the date of the most recent
actuarial report applicable to the plan, each of the Canadian Pension Plans is
fully funded on both a going concern and on a solvency basis (using actuarial
methods and assumptions which are consistent with generally accepted actuarial
principles).

(c) Neither the UK Borrower nor any of its Subsidiaries is or has at any time
after April 27, 2004 been (1) an employer (for the purposes of Sections 38 to 51
of the Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pensions Schemes Act 1993), other
than the UK Pension Scheme or (2) “connected” with or an “associate” of (as
those terms are used in Sections 39 and 43 of the Pensions Act 2004) such an
employer.

Section 3.11. Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any

 

85



--------------------------------------------------------------------------------

Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.

Section 3.12. Material Agreements. Neither any Loan Party nor any of their
respective Restricted Subsidiaries is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any material agreement to which it is a party or (ii) any agreement or
instrument evidencing or governing Material Indebtedness except in each case,
where such default could not reasonably be expected to result in the
acceleration of any obligations due under such agreement or instrument or
otherwise result in the cancellation or termination of such agreement or
instrument or a material increase in cost thereunder.

Section 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

(b) No Loan Party intends to, and no Loan Party believes that it will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it and the timing of the
amounts of cash to be payable on or in respect of its Indebtedness.

Section 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Effective Date. As of
the Effective Date, all premiums in respect of such insurance have been paid.
The Borrowers believe that the insurance maintained by or on behalf of the Loan
Parties is adequate.

Section 3.15. Capitalization and Subsidiaries. As of the Effective Date,
Schedule 3.15 sets forth (a) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s Subsidiaries, (b) a
true and complete listing of each class of each of the Borrowers’ authorized
Equity Interests, of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable (to the extent such concepts are
applicable), and, in the case of Loan Parties (other than the Company) and their
Subsidiaries owned beneficially and of record by the Persons identified on
Schedule 3.15, and (c) the type of entity of the Company and each of its
Subsidiaries. Each of the issued and outstanding Equity Interests owned by any
Loan Party in each of their Subsidiaries has been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and is fully paid and non-assessable.

 

86



--------------------------------------------------------------------------------

Section 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of, as applicable, the UK Security Trustee or the Administrative
Collateral Agent, for the benefit of the Administrative Collateral Agent and the
Lenders, and upon filing of UCC financing statements (or their equivalent under
the PPSA), as necessary, the taking of actions or making of filings with respect
to Intellectual Property registrations or applications issued or pending, and,
in the case of real property, filing of the Mortgages as necessary, such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Collateral Agent or
the UK Security Trustee, as applicable, pursuant to any applicable law,
(b) Permitted Perfection Limitations and (c) Liens created by a UK Borrower
where (i) registration of particulars of such Liens at the Companies
Registration Office in England, Scotland and Wales is required under Section 395
of the Companies Act of 1985, (ii) registration of particulars of such Liens at
the Trade Marks Registry at the Patent Office in England, Scotland and Wales is
required or (iii) registration of such Liens at the Land Registry or Land
Charges Registry in England, Scotland and Wales is required and, in any such
case, such registration is not duly effected. As of the Effective Date, the
jurisdictions in which the filing of UCC financing statements (or their
equivalent under the PPSA) are necessary are listed on Schedule 3.16 and the
jurisdictions in which the filing of the Mortgages are necessary are listed on
Schedule 3.16.

Section 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns, and no unfair labor practice charges, against
any Loan Party and their Restricted Subsidiaries pending or, to the knowledge of
the Borrowers, threatened. The hours worked by and payments made to employees of
the Loan Parties and their Subsidiaries have not been in material violation of
the Fair Labor Standards Act, the Employee Standards Act (Ontario) or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters. All material payments due from any Loan Party or any
Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages, vacation pay and employee health and welfare
insurance and other benefits, including on account of the Canada and Quebec
Pension Plans, have been paid or accrued as a liability on the books of the Loan
Party or such Subsidiary.

Section 3.18. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance

 

87



--------------------------------------------------------------------------------

of this Agreement and any other Loan Documents to be executed by such Loan Party
is within its purpose, will be of direct and indirect benefit to such Loan
Party, and is in its best interest.

Section 3.19. Senior Subordinated Note Documents. The Borrowers have delivered
to the Administrative Agent true, complete and correct copies of the Senior
Subordinated Note Documents (including all schedules, exhibits and annexes
thereto). The subordination provisions contained in the Senior Subordinated Note
Documents are enforceable against the Loan Parties party thereto and the holders
thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. The Loans and all other Secured Obligations are within the
definitions of “Senior Debt” and “Designated Senior Debt” included in the
subordination provisions with respect to the Senior Subordinated Note Documents.
The Loans and all other Secured Obligations of the Loan Parties under this
Agreement and each of the other Loan Documents are permitted to be incurred
under the Senior Subordinated Note Documents. This Agreement constitutes a
replacement and/or refinancing of the Existing Credit Agreement and is within
the definition of “Credit Agreement” under the Senior Subordinated Note
Agreement.

Section 3.20. Centre of Main Interests. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”), the UK Borrower’s centre of main interests (as that term is used
in Article 3(1) of the Regulation) is situated in England and Wales and it has
no “establishment” (as that term is used in Article 2(h) of the Regulation) in
any other jurisdiction.

Section 3.21. Stock Ownership. As of the Effective Date, the fair market value
of all Permitted Margin Stock is less than $25,000.

Section 3.22. Unrestricted Subsidiaries. As of the Effective Date, the aggregate
amount of EBITDA and total assets of all Unrestricted Subsidiaries listed on
Schedule 1.01(c) (other than the [***]) does not exceed 5.0% of EBITDA for the
period of four fiscal quarters of the Company and its Subsidiaries (other than
[***]) most recently ended or 5.0% of consolidated total assets of the Company
and its Subsidiaries as of the Effective Date. [Names redacted]

ARTICLE IV

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or pdf
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this

 

88



--------------------------------------------------------------------------------

Agreement and (ii) duly executed copies (or facsimile or pdf copies) of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
United States and Canadian Loan Parties’ counsel, addressed to the
Administrative Agent, the Disbursement Agent, the Collateral Agents, the Issuing
Banks and the Lenders in form and substance acceptable to the Administrative
Agent and written opinions of the Administrative Agent’s counsel with respect to
matters concerning the UK Loan Parties, such opinion to be in form and substance
acceptable to the Administrative Agent.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company and its
Subsidiaries for the December 29, 2007, fiscal year, (ii) unaudited interim
consolidated financial statements of the Company and its Subsidiaries for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Administrative Agent, reflect any material
adverse change in the consolidated financial condition of the Company and its
Subsidiaries, as reflected in the financial statements or projections contained
in the Confidential Information Memorandum and (iii) satisfactory monthly
projections for fiscal year 2008 and satisfactory annual projections for fiscal
years 2009 through 2012.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws, memorandum and articles of association or
operating, management or partnership agreement, and (ii) a long form certificate
of good standing, status or compliance, as applicable, for each Loan Party from
its jurisdiction of organization.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of each Borrower, on the
initial Borrowing date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct as of such date, and (iii) certifying any other
factual matters as may be reasonably requested by the Administrative Agent.

(e) Fees. The Lenders, the Collateral Agents and the Administrative Agent shall
have received all other fees required to be paid (including, pursuant to the Fee

 

89



--------------------------------------------------------------------------------

Letters), and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Effective Date.
All such amounts will be paid with proceeds of Loans made on the Effective Date
and will be reflected in the funding instructions given by the Borrower
Representative to the Administrative Agent on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search and/or, with respect to Eligible Real Property, appropriate
title reports in each of the jurisdictions where assets of the Loan Parties are
located (except that with respect to any Loan Party that is organized under the
laws of the United States or any state thereof, the Administrative Agent shall
have received search results only in such Loan Party’s jurisdiction of formation
or organization) and each of the jurisdictions where Eligible Real Property or
Eligible Equipment is located and such search or title report shall reveal no
liens on any of the assets of the Loan Parties except for liens permitted by
Section 6.02 or discharged on or prior to the Effective Date pursuant to a
pay-off letter or other documentation satisfactory to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds the
initial Borrowing, confirming that all Liens upon any of the property of the
Loan Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.

(h) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Lender is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

(i) Customer List. The Administrative Agent shall have received a true and
complete Customer List.

(j) Collateral Access and Control Agreements. The Administrative Collateral
Agent or the UK Security Trustee, as applicable, shall have received each
(i) Collateral Access Agreement required to be provided pursuant to Section 4.13
of the U.S. Security Agreement or Section 4.13 of the Canadian Security
Agreement or Clause 5.5.1 of the UK Security Agreement, (ii) Deposit Account
Control Agreement required to be provided pursuant to Section 4.14 of the U.S.
Security Agreement or Section 4.14 of the Canadian Security Agreement and
(iii) acknowledgement of notice, signed by each bank or financial institution
with which an account has been opened or maintained by any Chargor (as defined
in the UK Security Agreement), in the form required under Clause 5.5.1 of the UK
Security Agreement.

(k) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.

 

90



--------------------------------------------------------------------------------

(l) Borrowing Base Certificate. Each Collateral Agent shall have received an
Aggregate Borrowing Base Certificate which calculates the Aggregate Borrowing
Base as of the end of the week immediately preceding the Effective Date. Each
Collateral Agent shall have also received a Borrowing Base Certificate from each
Borrower which calculates the Borrowing Base of such Borrower as of the end of
the week immediately preceding the Effective Date.

(m) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ indebtedness, liabilities, and obligations current, the Borrowers’
Aggregate Availability shall not be less than $60,000,000.

(n) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Collateral
Agent or the UK Security Trustee, as applicable, shall have received (i) the
certificates representing the shares of Equity Interest pledged pursuant to the
Security Agreements, together with an undated stock power or stock transfer
form, as applicable, for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Collateral Agent or the UK Security Trustee, as
applicable, pursuant to the Security Agreements endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

(o) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code and PPSA financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Collateral
Agent or the UK Security Trustee to be filed, registered or recorded in order to
create in favor of the Administrative Collateral Agent, for the benefit of the
Lenders, or the UK Security Trustee, as applicable, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02), shall be
in proper form for filing, registration or recordation.

(p) Environmental Reports. The Administrative Agent shall have received
environmental Phase I reports meeting ASTME-1527-05 Standard Practice for
Environmental Site Assessments: Phase I Environmental Site Assessment Process or
the Canadian Standards Association Phase I Environmental Site Assessment
Protocol Z768-01, updated April 2003, as appropriate, with respect to each of
the real properties of the Borrowers and their Subsidiaries identified on
Schedule 1.01(a) from firm(s) satisfactory to the Administrative Agent, which
review reports shall be acceptable to the Administrative Agent. If such
environmental review reports identify any environmental hazards or liabilities,
such environmental review reports shall include or be accompanied by the Loan
Parties’ plans with respect thereto.

(q) Mortgages (hypothec), etc. The Administrative Collateral Agent shall have
received, with respect to each parcel of real property which is identified on
Schedule 1.01(a), each of the following, in form and substance reasonably
satisfactory to the Administrative Collateral Agent:

 

91



--------------------------------------------------------------------------------

(i) a Mortgage (or hypothec) on such property;

(ii) evidence that a counterpart of the Mortgage (or hypothec) has been recorded
in the place necessary, in the Administrative Agent’s judgment, to create a
valid and enforceable first priority Lien (subject to Permitted Encumbrances
which (a) have been approved by the Administrative Agent in the exercise of its
Permitted Discretion and are disclosed in a title insurance policy issued in
favor of the Administrative Collateral Agent or (b) which do not have priority
over the Lien granted in favor of the Administrative Collateral Agent) in favor
of the Administrative Collateral Agent for the benefit of itself and the Lenders
(or has been delivered to the title company for recording) and which may be set
up against third parties;

(iii) ALTA (or its customary Canadian equivalent) or other mortgagee’s title
policy;

(iv) an ALTA (or its customary Canadian equivalent) survey prepared and
certified to the Administrative Agent by a surveyor acceptable to the
Administrative Agent;

(v) an opinion of Borrowers’ local counsel in the applicable jurisdiction in
which such parcel of real property is located in form and substance and from
counsel reasonably satisfactory to the Administrative Agent;

(vi) a flood certificate or report (or, for real property located in Canada,
customary evidence of notice or flood plains and compliance with any relevant
regulations, where applicable) and, if necessary, evidence of flood insurance
acceptable to the Administrative Agent; and

(vii) such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.

(r) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the applicable terms of
the Security Agreements (including Section 5.09 of this Agreement and
Section 4.11 of the U.S. Security Agreement).

(s) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application if the issuance of a Letter of
Credit will be required on the Effective Date. The Borrowers shall have executed
the Issuing Banks’ master agreements for the issuance of commercial Letters of
Credit.

(t) Process Agent. The Administrative Agent shall have received evidence of the
acceptance by the Process Agent of its appointment as process agent by the UK
Borrower and the Company and the U.S. Borrower shall have been appointed as the
Process Agent for each other Loan Party that is not organized under the laws of
any State of the United States.

 

92



--------------------------------------------------------------------------------

(u) Designation under Senior Subordinated Note Agreement. The Administrative
Agent shall have received evidence of the designation by the Loan Parties of the
Obligations as “Designated Senior Debt” under the Senior Subordinated Note
Agreement.

(v) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Disbursement Agent, any Issuing Bank,
any Lender or their respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of any Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 2:00 p.m., Chicago time, on March 31, 2008 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except for any representation and
warranty made as of an earlier date, which representation shall remain true and
correct in all material respects as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Aggregate Availability is not less than zero.

(d) Such Loan or Letter of Credit (and all reimbursement and other obligations
in respect thereof) is permitted Indebtedness under the Senior Subordinated Note
Agreement and constitutes “Senior Debt” and “Designated Senior Debt” under the
Senior Subordinated Note Agreement or any agreement, document or instrument
governing Indebtedness issued to refund, replace or refinance the Senior
Subordinated Notes.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize a Disbursement Agent to

 

93



--------------------------------------------------------------------------------

make) Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit (or amend, renew or extend any Letter of
Credit) for the ratable account and risk of Lenders from time to time if the
Administrative Agent believes that making such Loans or issuing or causing to be
issued (or amending, renewing or extending) any such Letter of Credit is in the
best interests of the Lenders.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized in accordance with Section 2.06(j) hereof) and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

Section 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent (to be made available by the
Administrative Agent to each Lender either by posting such documents on
Intralinks or other electronic transmission system or by other method selected
by the Administrative Agent) the following information:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants
reasonably acceptable to the Required Lenders (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants (it being understood that the
information required by this Section 5.01(a) may be furnished in the form of the
Company’s annual report on Form 10-K filed with the United States Securities and
Exchange Commission for the applicable fiscal year (so long as the financial
statements and independent public accountants report thereon comply with the
requirements set forth above));

(b) within 45 days after the end of each of the first three fiscal quarters of
the Company, its consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the

 

94



--------------------------------------------------------------------------------

Financial Officers of the Borrower Representative as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes (it being understood that the information required by
this Section 5.01(b) may be furnished in the form of the Company’s quarterly
report on Form 10-Q filed with the United States Securities and Exchange
Commission for the applicable fiscal quarter (so long as the financial
statements and certification thereof comply with the requirements set forth
above));

(c) within 30 days after the end of each fiscal month of the Company, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of the Financial Officers of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided that financial
statements shall be deliverable under this clause (c) only for the period(s)
commencing on such date, if any, as Aggregate Availability is less than
$30,000,000 and ending on such date, if any, as Aggregate Availability is at
least $30,000,000 for a period of 10 consecutive Business Days.

(d) concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (i) certifying, in the
case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) in the case of financial statements delivered under clause (a) or
(b) above, setting forth reasonably detailed calculations of the Fixed Charge
Coverage Ratio for the fiscal quarter most recently ended and, if applicable,
demonstrating compliance with Section 6.13 and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines and need not
be delivered at all if accounting rules or guidelines then in effect prohibit
delivery of such a certificate);

 

95



--------------------------------------------------------------------------------

(f) as soon as available, but in any event not more than 45 days after the
commencement of each fiscal year of the Company, a copy of the plan and forecast
(including a projected balance sheet, income statement and funds flow statement
in form acceptable to the Administrative Agent) of the Company for each month of
the upcoming fiscal year (the “Projections”) in form reasonably satisfactory to
the Administrative Agent;

(g) as soon as available but in any event within 15 days of the end of each
calendar month, and at such other times as may be requested by either Collateral
Agent, as of the period then ended, an Aggregate Borrowing Base Certificate,
together with a Borrowing Base Certificate for each Borrower which calculates
such Borrower’s Borrowing Base, and supporting information in connection
therewith, together with any additional reports with respect to the Aggregate
Borrowing Base or any Borrowing Base of a Borrower as either Collateral Agent
may reasonably request; and the PP&E Component of the Borrowing Bases shall be
updated (i) from time to time upon receipt of periodic valuation updates
received from either Collateral Agent’s asset valuation experts, (ii) concurrent
with the sale or commitment to sell any assets constituting part of the PP&E
Component, (iii) in the event such assets are idled for a period in excess of
ten (10) consecutive days for any reason other than routine maintenance or
repairs, reconfiguration or due to seasonal production in the ordinary course of
business, or (iv) in the event that the value of such assets is otherwise
impaired, as determined in either Collateral Agent’s Permitted Discretion;
provided that (A) if on any date Aggregate Availability is less than
$30,000,000, then for the period(s) commencing on any such date and ending on
the date, if any, on which Aggregate Availability is at least $30,000,000 for a
period of 10 consecutive Business Days, or (B) if requested by the
Administrative Agent, either Collateral Agent or the Required Lenders, during
any period that an Event of Default is continuing, the Borrowers will be
required to furnish an Aggregate Borrowing Base Certificate, Borrowing Base
Certificates for each Borrower and supporting information in connection
therewith to each Collateral Agent as soon as available but in any event within
3 Business Days after the end of each calendar week, and at such other times as
may be requested by either Collateral Agent, as of the period then ended;

(h) as soon as available but in any event within 15 days of the end of each
calendar month and at such other times as may be reasonably requested by either
Collateral Agent, as of the period then ended, all delivered electronically in a
text formatted file reasonably acceptable to each Collateral Agent:

(i) a detailed aging of each Borrower’s Accounts (1) including a listing of all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of such Borrower delivered as of such date prepared
in a manner reasonably acceptable to each Collateral Agent, together with a
summary specifying the name, address, and balance due for each Account Debtor;

 

96



--------------------------------------------------------------------------------

(ii) a schedule detailing each Borrower’s Inventory, in form satisfactory to
each Collateral Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as either Collateral Agent has previously indicated to the
Borrower Representative are deemed by either Collateral Agent to be appropriate,
(2) including a report of any variances or other results of Inventory counts
performed by such Borrower since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by such Borrower and complaints and claims made against such Borrower),
and (3) reconciled to the Aggregate Borrowing Base Certificate and the Borrowing
Base Certificate of such Borrower delivered as of such date;

(iii) a worksheet of calculations prepared by each Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

(iv) a reconciliation of each Borrower’s Accounts and Inventory between the
amounts shown in such Borrower’s general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and

(v) a reconciliation of the loan balance per each Borrower’s general ledger to
the loan balance under this Agreement;

(i) as soon as available but in any event within 15 days of the end of each
calendar month and at such other times as may be requested by either Collateral
Agent, as of the month then ended, a schedule and aging of the Borrowers’
accounts payable, delivered electronically in a text formatted file acceptable
to each Collateral Agent;

(j) promptly upon either Collateral Agent’s reasonable request:

(i) copies of invoices in connection with the invoices issued by the Borrowers
in connection with any Accounts, credit memos, shipping and delivery documents,
and other information related thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party; and

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties and their Restricted Subsidiaries;

 

97



--------------------------------------------------------------------------------

(k) concurrently with any delivery of an Aggregate Borrowing Base Certificate
under clause (g) above, and at such other times as may be requested by either
Collateral Agent, as of the period then ended, the Borrowers’ sales journal,
cash receipts journal (identifying trade and non-trade cash receipts) and debit
memo/credit memo journal;

(l) concurrently with the delivery of a certificate of a Financial Officer
pursuant to Section 5.01(d) for the first and third quarters of each fiscal year
of the Company, an updated Customer List;

(m) (i) as soon as possible and in any event within 15 days after the end of
each calendar month, a detailed listing of all advances of proceeds of Loans
requested by the Borrower Representative for each Borrower during the
immediately preceding calendar month and (ii) concurrently with the delivery of
each certificate of a Financial Officer pursuant to Section 5.01(d), a detailed
listing of all intercompany loans made by any of the Loan Parties or their
Restricted Subsidiaries during the applicable calendar month or quarter;

(n) concurrently with the delivery of a certificate of a Financial Officer
pursuant to Section 5.01(d) for the first and third quarters of each fiscal year
of the Company (or as soon thereafter as is practicable if an order has been
placed by the U.S. Borrower to obtain the same prior to the date of the delivery
of such certificate), a certificate of good standing for the U.S. Borrower from
the appropriate governmental officer in its jurisdiction of incorporation;

(o) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any Subsidiary with the Securities and Exchange Commission or any other U.S. or
Canadian federal or provincial securities commission, or any Governmental
Authority succeeding to any or all of the functions of any such commission, or
with any national securities exchange, or distributed by any Borrower to its
shareholders generally, as the case may be; provided that information required
to be delivered pursuant to this Section 5.01(o) shall be deemed to have been
delivered to the Administrative Agent on the date on which the Borrower
Representative provides written notice or an automatic e-mail link to the
Administrative Agent that such information has been posted on the Company’s
website on the Internet at http://www.cott.com/investors/filings or is available
via the EDGAR system of the United States Securities and Exchange Commission on
the Internet (to the extent such information has been posted or is available as
described in such notice);

(p) concurrently with the delivery of each certificate of a Financial Officer
pursuant to Section 5.01(d) that is delivered in connection with the delivery of
financial statements under Section 5.01(a), and at such other times as may be
reasonably requested by either Collateral Agent, a list of (i) all Intellectual
Property owned by the Loan Parties which is the subject of a registration or
application in any intellectual property registry which has been acquired, filed
or issued since the previous update was provided to the Administrative Agent and
(ii) any material licenses of Intellectual Property to which any Loan Party has
become a party to or otherwise bound by (whether as licensor or licensee) since
the last update provided to the Collateral Agents;

 

98



--------------------------------------------------------------------------------

(q) concurrently with the delivery of each certificate of a Financial Officer
pursuant to Section 5.01(d) that is delivered in connection with the delivery of
financial statements under Section 5.01(a) or 5.01(b), (i) a calculation of
(x) EBITDA for the period of four fiscal quarters of the Company and its
Subsidiaries most recently ended for which financial statements have been or are
required to have been delivered pursuant to Sections 4.01(b), 5.01(a) or
5.01(b), as applicable, and (y) consolidated total assets of the Company and its
Subsidiaries as at the last day of such four fiscal quarter period and
(ii) reasonably detailed calculations demonstrating compliance with the
limitations set forth in Section 5.13(a)(iii); and

(r) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as either Collateral
Agent or the Administrative Agent (on behalf of itself or any Lender) may
reasonably request.

Section 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party or any of their
respective Restricted Subsidiaries that (i) seeks damages in excess of
$20,000,000, (ii) seeks injunctive relief which, if granted, could reasonably be
expected to result in a Material Adverse Effect, (iii) is asserted or instituted
against any Plan, Canadian Benefit Plan, Canadian Pension Plan, its fiduciaries
or its assets and which could reasonably be expected to result in a Material
Adverse Effect, (iv) alleges criminal misconduct by any Loan Party or any of
their respective Restricted Subsidiaries, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws and
which could reasonably be expected to result in a Material Adverse Effect,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $20,000,000, or (vii) involves any material product recall;

(c) any loss, damage, or destruction to the Collateral in the amount of
$2,500,000 or more per occurrence or related occurrences, whether or not covered
by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral in the amount of $2,500,000 or
more included in the Aggregate Borrowing Base (or which would be included but
for such notice) is located (which shall be delivered within 5 Business Days
after receipt thereof);

(e) the fact that a Loan Party has entered into a Swap Agreement or an amendment
to a Swap Agreement, together with copies of all agreements evidencing such Swap
Agreement or amendments thereto (which shall be delivered within 5 Business
Days);

 

99



--------------------------------------------------------------------------------

(f) the occurrence of any ERISA Event or breach of the representations and
warranties in Section 3.10 that, alone or together with any other ERISA Events
that have occurred, could reasonably be expected to result in liability of the
Borrowers and their Subsidiaries in an aggregate amount exceeding $10,000,000;

(g) the release into the environment of any Hazardous Material that is required
by any applicable Environmental Law to be reported to a Governmental Authority
and which could reasonably be expected to lead to any material Environmental
Liability; and

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, (a) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
franchises, governmental authorizations, intellectual property rights, licenses
and permits used or useful in the conduct of its business, and all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and
(b) engage only in Permitted Businesses.

Section 5.04. Payment of Obligations. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, pay or discharge all Material Indebtedness
and all other material liabilities and obligations, including Taxes, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Loan Party or Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Restricted Subsidiaries to, (i) keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by the Administrative Agent and/or

 

100



--------------------------------------------------------------------------------

any Collateral Agent and, after the occurrence and during the continuance of an
Event of Default, any Lender (including employees of the Administrative Agent
and/or any Collateral Agent, and, after the occurrence and during the
continuance of an Event of Default, any Lender, or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent and/or any
Collateral Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants (so long as management of the Borrower Representative is permitted
to be present), all at such reasonable times and as often as reasonably
requested. After the occurrence and during the continuance of any Event of
Default, each Loan Party shall provide the Administrative Agent and/or any
Collateral Agent (which may be accompanied by the Lenders) with access to its
suppliers. The Loan Parties acknowledge that the Administrative Agent and/or any
Collateral Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ and
their respective Subsidiaries’ assets for internal use by the Administrative
Agent, the Collateral Agents and the Lenders.

Section 5.07. Compliance with Laws. (a) Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, comply with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) U.S. and Canadian Pension Plans and Benefit Plans.

(i) For each existing, or hereafter adopted, Plan, Canadian Pension Plan,
Canadian Union Plan and Canadian Benefit Plan, each Loan Party will, and will
cause each Subsidiary to, in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Plan,
Canadian Pension Plan, Canadian Union Plan or Canadian Benefit Plan, including
under any funding agreements and all applicable laws.

(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Plan, Canadian Pension Plan, Canadian
Union Plan or Canadian Benefit Plan by a Loan Party shall be paid or remitted by
each Loan Party and each Subsidiary of each Loan Party in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws.

(iii) The Loan Parties shall deliver to each Lender (i) if requested by such
Lender, copies of each annual and other return, report or valuation with respect
to each Plan and Canadian Pension Plan as filed with any applicable Governmental
Authority; (ii) promptly after receipt thereof, a copy of any material
direction, order, notice, ruling or opinion that any Loan Party or any
Subsidiary of any Loan Party may receive from any applicable Governmental
Authority with respect to any Plan or Canadian Pension Plan; (iii) notification
within 30 days of any increases having a cost to one or more of the Loan Parties
and their Subsidiaries in excess of $1,000,000 per annum in the aggregate, in
the

 

101



--------------------------------------------------------------------------------

benefits of any existing Plan, Canadian Pension Plan or Canadian Benefit Plan,
or the establishment of any new Plan, Canadian Pension Plan or Canadian Benefit
Plan, or the commencement of contributions to any such plan to which any Loan
Party was not previously contributing; and (iv) notification within 30 days of
any voluntary or involuntary termination of, or participation in, a Plan,
Canadian Pension Plan or Canadian Union Plan.

(c) UK Pension Plans and Benefit Plans.

(i) The UK Borrower shall ensure that all pension schemes registered in the UK,
operated or maintained for the benefit of members of it or its Subsidiaries
and/or any of their employees comply with the requirements of Section 222 of the
Pensions Act 2004 and that no action or omission is taken by the UK Borrower,
any of its Subsidiaries or any Loan Party in relation to such a pension scheme
which has or is reasonably likely to have a Material Adverse Effect (including,
without limitation, the termination or commencement of winding-up proceedings of
any such pension scheme or the UK Borrower or any of its Subsidiaries ceasing to
employ any member of such a pension scheme).

(ii) The UK Borrower shall ensure that neither it nor any of its Subsidiaries is
or has been at any time after April 27, 2004 an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993), other than the U.K. Pension Plan, or “connected” with or an
“associate” of (as those terms are used in Sections 39 and 43 of the Pensions
Act 2004) such an employer.

(iii) The UK Borrower shall deliver to the Administrative Agent at such times as
those reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to the UK Borrower), actuarial reports in relation to all pension
schemes mentioned in Section 5.07(c)(i) above.

(iv) The UK Borrower shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes mentioned in
Section 5.07(c)(i) above paid or which results in a change to the schedule of
contributions in accordance with Section 227 of the Pensions Act 2004 or in
accordance with Section 56 of the Pensions Act 1995, as applicable.

(v) The UK Borrower shall immediately notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator (being the
body corporate so entitled established under Part I of the Pensions Act 2004)
which may lead to the issue by the Pensions Regulator of a Financial Support
Direction under Section 43 of the Pensions Act 2004 or a Contribution Notice
under Section 38 or Section 47 of the Pensions Act 2004 to it or any of its
Subsidiaries. The UK Borrower shall immediately notify the Administrative Agent
if it receives such a Financial Support Direction or Contribution Notice from
the Pensions Regulator.

 

102



--------------------------------------------------------------------------------

(d) Environmental Covenant. The Loan Parties and each Subsidiary (1) shall be at
all times in compliance with all Environmental Laws, and (2) shall similarly
ensure that the assets and operations are in compliance with all Environmental
Laws and that no Hazardous Materials are, contrary to any Environmental Laws,
discharged, emitted, released, generated, used, stored, managed, transported or
otherwise dealt with, except, in each case, where failure to comply with such
Environmental Laws could not reasonably be expected to have a Material Adverse
Effect.

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only
(i) to refinance in full the repayment of the Indebtedness of the Loan Parties
and their Subsidiaries under the Existing Credit Agreement and the Receivables
Facility, (ii) to pay fees and expenses in connection with the Transactions and
(iii) for working capital needs and general corporate purposes. No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

Section 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A by A.M. Best Company (a) insurance in such amounts
(with no greater risk retention) and against such risks (including loss or
damage by fire and loss in transit; theft, burglary and employee dishonesty;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents, or (in the case of Loan
Parties and Subsidiaries located outside of the United States, such other
insurance maintained with other carriers as is satisfactory to the
Administrative Agent in its Permitted Discretion. The Borrowers will furnish to
the Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. The Borrowers shall require all such
policies to name the Administrative Collateral Agent, on behalf of itself and
the Lenders, as additional insured or loss payee, as applicable.

Section 5.10. Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

Section 5.11. Appraisals and Field Examinations. At any time that the
Administrative Agent and/or any Collateral Agent requests, the Loan Parties will
provide the Administrative Agent and the Collateral Agents with appraisals or
updates thereof of their Inventory, equipment and real property from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent and each Collateral Agent, such

 

103



--------------------------------------------------------------------------------

appraisals and updates to include, without limitation, information required by
applicable law and regulations, with all such appraisals and updates being at
the Borrowers’ cost and expense except as limited in the following proviso;
provided, however, that (A) in the case of appraisals of Inventory, (i) if no
Event of Default has occurred and is continuing and Aggregate Availability has
at all times during the preceding twelve fiscal months been greater than or
equal to $30,000,000, one such appraisal per calendar year shall be at the sole
expense of the Loan Parties, (ii) if no Event of Default has occurred and is
continuing and Aggregate Availability has at any time during the preceding
twelve fiscal months been less than $30,000,000, two such appraisals per
calendar year shall be at the sole expense of the Loan Parties and (iii) if an
Event of Default has occurred and is continuing, each such appraisal shall be at
the sole expense of the Loan Parties and (B) in the case of appraisals of
equipment and real property, (i) if no Event of Default has occurred and is
continuing, one such appraisal per calendar year shall be at the sole expense of
the Loan Parties, (ii) if an Event of Default has occurred and is continuing,
each such appraisal shall be at the sole expense of the Loan Parties and
(iii) appraisals of parcels of real property not identified on Schedule 1.01(a)
shall not be at the expense of the Loan Parties, except to the extent such
appraisals are required by any Requirement of Law. In addition, at any time that
the Administrative Agent and/or any Collateral Agent requests, the Loan Parties
will provide the Administrative Agent and the Collateral Agents (and any third
party retained by any of them) with access to their properties, books, records
and employees to conduct field examinations, to ensure the adequacy of Borrowing
Base Collateral and related reporting and control systems; provided, however,
that if no Event of Default has occurred and is continuing and Aggregate
Availability has at all times during the preceding twelve fiscal months been
greater than or equal to $30,000,000, one such field examination per calendar
year shall be at the sole expense of the Loan Parties, (ii) if no Event of
Default has occurred and is continuing and Aggregate Availability has at any
time during the preceding twelve fiscal months been less than $30,000,000, two
such field examinations per calendar year shall be at the sole expense of the
Loan Parties and (iii) if an Event of Default has occurred and is continuing,
each such field examination shall be at the sole expense of the Loan Parties.

Section 5.12. Depository Banks. Within 180 days after the Effective Date (or
such longer period as may be agreed to by the Administrative Agent), each Loan
Party (other than the members of the Cott Mexican Group) will maintain one or
more of the Lenders as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business.

Section 5.13. Additional Collateral; Further Assurances. (a) Subject to
applicable law, (i) each Borrower and each Subsidiary that is a Loan Party shall
(within 30 days after such formation or acquisition, or such longer period as
may be agreed to by the Administrative Agent) cause each of their respective
Restricted Subsidiaries formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement (other than Excluded Subsidiaries)
(A) to become a Loan Party by executing the Joinder Agreement set forth as
Exhibit D hereto (the “Joinder Agreement”), (provided, however, that a
Subsidiary of the UK Borrower shall not be required to execute a Joinder
Agreement to the extent that to do so would result in any breach of corporate
benefit, financial assistance, fraudulent preference or thin capitalization laws
or regulations (or analogous restrictions) of any applicable jurisdiction) and
(B) provide the Administrative Agent with evidence of the acceptance by the
Process Agent (which may be the U.S. Borrower) of its appointment as process
agent by such Person, (ii) if at any time an

 

104



--------------------------------------------------------------------------------

Excluded Subsidiary ceases to be an Excluded Subsidiary, each Borrower and each
Subsidiary that is a Loan Party (within 30 days of such event or such longer
period as the Administrative Agent may agree) shall cause such Subsidiary (x) to
become a Loan Party by executing the Joinder Agreement (provided, however, that
a Subsidiary of the UK Borrower shall not be required to execute a Joinder
Agreement to the extent that to do so would result in any breach of corporate
benefit, financial assistance, fraudulent preference or thin capitalization laws
or regulations (or analogous restrictions) and (y) provide the Administrative
Agent with evidence of the acceptance by the Process Agent (which may be the
U.S. Borrower) of its appointment as process agent by such Person and (iii) if,
as of the last day of any fiscal quarter of the Company and its Subsidiaries,
(A) the aggregate amount of total assets of all Excluded Subsidiaries and
Unrestricted Subsidiaries (other than [***]) exceeds 5.0% of the consolidated
total assets of the Company and its Subsidiaries (other than [***]) at such date
or (B) the aggregate amount of EBITDA contributed by all Excluded Subsidiaries
and Unrestricted Subsidiaries (other than [***]) exceeds 5.0% of EBITDA for the
period of four fiscal quarters of the Company and its Subsidiaries (other than
[***]) most recently ended for which financial statements have been or are
required to have been delivered pursuant to Sections 4.01(b), 5.01(a) or
5.01(b), as applicable, each Borrower and each Subsidiary that is a Loan Party
(within 30 days of the delivery of such financial statements or such longer
period as the Administrative Agent may agree) shall cause a sufficient number of
Excluded Subsidiaries and/or Unrestricted Subsidiaries (other than the [***])
(x) to become Loan Parties by executing the Joinder Agreement and (y) provide
the Administrative Agent with evidence of the acceptance by the Process Agent
(which may be the U.S. Borrower) of its appointment as process agent by such
Person, such that the total assets of, and EBITDA contributed by, the remaining
Excluded Subsidiaries and Unrestricted Subsidiaries (other than the [***])
represent less than 5.0% of the consolidated total assets of the Company and its
Subsidiaries (other than [***]) at such date and less than 5.0% of EBITDA for
the period of four fiscal quarters of the Company and its Subsidiaries (other
than [***]) for such period. Upon execution and delivery of such a Joinder
Agreement, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Administrative Collateral Agent, for the benefit of the Administrative
Agent, the Collateral Agents and the Lenders, or to the UK Security Trustee, as
applicable, in any property of such Loan Party which constitutes Collateral,
including, to the extent requested by the Administrative Agent in its Permitted
Discretion, any parcel of real property located in the U.S. owned by any Loan
Party. [Names redacted]

(b) Each Borrower (other than the U.S. Borrower) and each Subsidiary that is a
Loan Party (other than any Subsidiary that is organized under the laws of any
State of the United States or the District of Columbia) will cause 100% of the
issued and outstanding Equity Interests of each of their respective Subsidiaries
to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request (subject to
Permitted Perfection Limitations). The U.S. Borrower and each Subsidiary that is
a Loan Party organized under the laws of any State of the United States or the
District of Columbia will cause (i) 100% of the issued and outstanding Equity
Interests of each of its domestic Subsidiaries and (ii) 65% (or such greater
percentage that, due to a change in applicable law after the date hereof,
(1) could not

 

105



--------------------------------------------------------------------------------

reasonably be expected to cause the undistributed earnings of such foreign
Subsidiary as determined for U.S. federal income tax purposes to be treated as a
deemed dividend to such foreign Subsidiary’s U.S. parent and (2) could not
reasonably be expected to cause any material adverse tax consequences) of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each foreign Subsidiary directly owned by such U.S.
Borrower or domestic Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Collateral Agent, pursuant to the
terms and conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request (subject to Permitted Perfection
Limitations).

(c) Without limiting the foregoing, each Loan Party will execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents (subject to
Permitted Perfection Limitations), all at the expense of the Loan Parties. In
addition, each Loan Party will execute and deliver, or cause to be executed and
delivered, to the Administrative Agent filings with any governmental recording
or registration office in any jurisdiction required by the Administrative Agent,
in the exercise of its Permitted Discretion, in order to perfect or protect the
Liens of the Administrative Collateral Agent or the UK Security Trustee granted
under any Collateral Document in any Intellectual Property at the expense of the
Lenders (unless an Event of Default is then continuing, in which event such
filings shall be at the expense of the Loan Parties).

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by any Borrower or any Subsidiary that is
a Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreements that become subject to the Lien in favor of the
applicable Security Agreement upon acquisition thereof and assets specifically
excluded from Collateral under the Security Agreements), the Borrower
Representative will notify the Administrative Agent and the Lenders thereof,
and, if requested by the Administrative Agent in its Permitted Discretion or by
the Required Lenders, the Borrowers will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take, and cause the other Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.

(e) Borrowers shall use their best efforts to assist the Administrative Agent in
completing its due diligence review of the real property owned by the Company
and its Subsidiaries in Pointe Claire, Quebec, Sikeston, Missouri and Calgary,
Alberta (collectedly, the “Subject Real Properties”). As soon as practicable
after a request of the Administrative Agent or any Collateral Agent to subject
any or all of the Subject Real Properties to a Lien in favor of the
Administrative Collateral Agent to secure the Secured Obligations, each of the
Borrowers shall

 

106



--------------------------------------------------------------------------------

cause each Loan Party with an interest in such Subject Real Property to enter
into a Mortgage (or hypothec) on such Subject Real Properties and shall take, or
cause to be taken, such actions (including deliveries of the type required by
Section 4.01(q) with respect to Mortgages (or hypothecs) granted on the
Effective Date) as the Administrative Agent or either Collateral Agent may
reasonably request to ensure the creation, perfection and (subject to Permitted
Encumbrances of the type described in Section 4.01(q)(ii) hereof), all at the
expense of the Loan Parties.

Section 5.14. Designation of Subsidiaries. At any time after the Effective Date,
the Borrower Representative may, in addition to the Unrestricted Subsidiaries
listed on Schedule 1.01(c) on the Effective Date, designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary upon prior written notice to the Administrative Agent;
provided that (i) [***], each Subsidiary of the Company organized under the laws
of a jurisdiction other than the United States (or any State thereof), the
District of Columbia, Canada (or any Province thereof) or England and
Subsidiaries organized under the laws of the United States (or any state
thereof), the District of Columbia, Canada (or any Province thereof) or England
that are immaterial to the business of the Loan Parties taken as a whole shall
be the only Subsidiaries eligible to be designated as Unrestricted Subsidiaries
on Schedule 1.01(c) or pursuant to this Section 5.14, (ii) in the case of
designation of any Restricted Subsidiary as an Unrestricted Subsidiary,
immediately before and after such designation, no Specified Default shall have
occurred and be continuing, (iii) in the case of designation of any Restricted
Subsidiary as an Unrestricted Subsidiary, immediately after giving effect to
such designation, the Borrowers shall be in compliance, on a pro forma basis,
with the covenants set forth in Section 6.13 (it being understood that as a
condition precedent to the effectiveness of any such designation, the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer setting forth in reasonable detail the calculations
demonstrating such compliance), (iv) no Subsidiary may be designated as an
Unrestricted Subsidiary on Schedule 1.01(c) or pursuant to this Section 5.14 if
it is a “Restricted Subsidiary” (or any other defined term having a similar
purpose) for the purpose of the Senior Subordinated Note Documents or any other
agreement relating to any Subordinated Indebtedness (unless concurrently
designated as an Unrestricted Subsidiary under such documents as well), (v) no
Restricted Subsidiary may be designated an Unrestricted Subsidiary on Schedule
1.01(c) or pursuant to this Section 5.14 if it was previously designated an
Unrestricted Subsidiary, (vi) no Restricted Subsidiary may be designated an
Unrestricted Subsidiary if it owns any Equity Interests of, or holds any
Indebtedness of, any other Restricted Subsidiary, (vii) if a Restricted
Subsidiary is being designated as an Unrestricted Subsidiary hereunder, (A) the
sum of (i) the net tangible assets of such Subsidiary as of such date of
designation (the “Designation Date”), as set forth on such Subsidiary’s most
recent balance sheet, plus (ii) the aggregate amount of total assets of all
Unrestricted Subsidiaries listed on Schedule 1.01(c) on the Effective Date
(other than the [***]) plus the aggregate amount of total assets of all
Unrestricted Subsidiaries designated as Unrestricted Subsidiaries pursuant to
this Section 5.14 prior to the Designation Date (in each case measured as of
such date) shall not exceed 5.0% of the consolidated total assets of the Company
and its Subsidiaries (other than the [***]) at such date, pro forma for such
designation and (B) the sum of (i) the EBITDA contributed by such Subsidiary as
of the Designation Date, plus (ii) the aggregate amount of EBITDA contributed by
all Unrestricted Subsidiaries listed on Schedule 1.01(c) on the Effective Date
(other than the [***]) plus the aggregate amount of total EBITDA of all

 

107



--------------------------------------------------------------------------------

Unrestricted Subsidiaries designated as Unrestricted Subsidiaries pursuant to
this Section 5.14 prior to the Designation Date (in each case measured as of the
Designation Date) shall not exceed 5.0% of EBITDA for the period of four fiscal
quarters of the Company and its Subsidiaries (other than [***]) most recently
ended for which financial statements have been or are required to have been
delivered pursuant to Sections 4.01(b), 5.01(a) or 5.01(b), as applicable, as of
such Designation Date, pro forma for such designation, and (viii) the Borrower
Representative shall have delivered to the Administrative Agent a certificate of
a Financial Officer certifying compliance with the provisions of this
Section 5.14 setting forth in reasonable detail the computations necessary to
determine such compliance. Notwithstanding the foregoing, the designation of any
Subsidiary as an Unrestricted Subsidiary after the Effective Date shall
constitute an investment by the Company and its Restricted Subsidiaries, as
applicable, therein at the Designation Date in an amount equal to the net book
value of the applicable parties’ investment therein. Subject to Section 5.13(a),
any Subsidiary of an Unrestricted Subsidiary shall automatically be deemed to be
an Unrestricted Subsidiary. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of all investments, Indebtedness and Liens of such Subsidiary
existing at such time and (ii) a return on any investment by the Company or any
Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Company’s and its Restricted Subsidiaries’ (as applicable)
investment in such Subsidiary. [Names redacted]

Section 5.15. Post-Closing Covenants. Each Borrower will, and will cause its
Restricted Subsidiaries to, execute and deliver the documents and complete the
tasks set forth on Schedule 5.15, in each case within the respective time
periods specified on such schedule (or within such longer periods as may be
agreed to by the Administrative Agent in its sole discretion).

Section 5.16. Mexican Cash Sweep. At all times that full cash dominion is in
effect pursuant to Section 7.3 of the U.S. Security Agreement or Section 7.3 of
the Canadian Security Agreement, and for so long as any member of the Cott
Mexican Group owes intercompany Indebtedness to any Loan Party (other than a
member of the Cott Mexican Group), each Borrower will cause the members of the
Cott Mexican Group to cause to be transferred, each week, by wire transfer all
collected funds in the aggregate held in the deposit accounts of: the members of
the Cott Mexican Group in excess of $5,000,000 to a deposit account subject to a
Deposit Account Control Agreement or to a deposit account subject to an
acknowledgment of notice in the form required under Clause 5.5.1 of the UK
Security Agreement, in each case for application to the repayment of
intercompany Indebtedness owed by any member of the Cott Mexican Group to any
Loan Party (other than a member of the Cott Mexican Group).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated (or have been cash collateralized in accordance with Section 2.06(j)
hereof) and all LC Disbursements shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:

 

108



--------------------------------------------------------------------------------

Section 6.01. Indebtedness. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) of this Section 6.01;

(c) Indebtedness of any Borrower to any Subsidiary or any other Borrower and of
any Restricted Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any member of the Cott Mexican Group and of any Subsidiary
that is not a Loan Party to any Borrower or any Restricted Subsidiary shall be
subject to Section 6.04 and (ii) Indebtedness of any Borrower to any Subsidiary
and Indebtedness of any Restricted Subsidiary that is a Loan Party to any
Borrower or to any other Subsidiary shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;
provided, that no such subordination provisions shall restrict payments by any
Restricted Subsidiary to the Company or any of its Restricted Subsidiaries to
the extent that such restrictions would be in violation of Section 4.8 of the
Senior Subordinated Note Agreement;

(d) Guarantees by any Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Restricted Subsidiary of Indebtedness of any Borrower or any
other Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted
by this Section 6.01, (ii) Guarantees by any Borrower or any Restricted
Subsidiary of Indebtedness of any member of the Cott Mexican Group and of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations of the applicable Subsidiary if, and on the same terms as,
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e) Indebtedness of any Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $50,000,000 at any
time outstanding;

(f) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (i), (j) and (k) hereof; provided
that, (i) the principal amount or interest rate of such Indebtedness is not
increased except by an

 

109



--------------------------------------------------------------------------------

amount equal to unpaid accrued interest and premium thereon and any make-whole
payments applicable thereto plus reasonable fees and expenses reasonably
incurred with respect to such refinancing and by an amount equal to any existing
unutilized commitments thereunder, (ii) any Liens securing such Indebtedness are
not extended to any additional property of any Loan Party or any of their
respective Restricted Subsidiaries, (iii) no Loan Party or Restricted Subsidiary
of any Loan Party that is not originally obligated with respect to repayment of
such Indebtedness is required to become obligated with respect thereto,
(iv) such extension, refinancing or renewal does not result in a shortening of
the average weighted maturity of the Indebtedness so extended, refinanced or
renewed, (v) the terms of any such extension, refinancing, or renewal (taken as
a whole) are not less favorable to the obligor thereunder than the original
terms of such Indebtedness (taken as a whole) and (iv) if the Indebtedness that
is refinanced, renewed, or extended was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of the refinancing, renewal,
or extension Indebtedness must include subordination terms and conditions that
are at least as favorable to the Administrative Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Indebtedness;

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i) Indebtedness of any (x) Person (other than a Person that was previously an
Unrestricted Subsidiary) that becomes a Restricted Subsidiary after the date
hereof in connection with any Permitted Acquisition, or (y) assumed in
connection with any assets acquired in connection with a Permitted Acquisition;
provided that (i) such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary or such
assets being acquired and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (i) shall not exceed $20,000,000 at any time
outstanding;

(j) other unsecured Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of the Restricted Subsidiaries that are not Borrowers
permitted by this clause (j) shall not exceed $5,000,000 at any time
outstanding;

(k) the Senior Subordinated Notes;

(l) [***] [Certain permitted transactions redacted]

 

110



--------------------------------------------------------------------------------

(m) obligations of any Borrower or any Restricted Subsidiary under Swap
Agreements permitted under Section 6.08;

(n) endorsements of negotiable instruments for deposit or collection in the
ordinary course of business; and

(o) Indebtedness in respect of the Sidel Water Sale and Leaseback Transaction in
an aggregate principal amount not to exceed (i) $31,500,000 in the aggregate at
any time prior to the effectiveness of the GECC lease referenced therein and
(ii) $27,000,000 in the aggregate thereafter.

Section 6.02. Liens. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien
(including any Lien arising under ERISA) on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by clause (f) of Section 6.01;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Restricted Subsidiary or any other Borrower or Restricted
Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Restricted
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person (other than any Person that is an Unrestricted
Subsidiary prior to becoming a Restricted

 

111



--------------------------------------------------------------------------------

Subsidiary) that becomes a Restricted Subsidiary after the date hereof prior to
the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of such Restricted
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by clause (f) of Section 6.01;

(f) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (ii) in favor of a
banking institution arising as a matter of law, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) and which are
within the general parameters customary in the banking industry;

(g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(h) Liens on Permitted Margin Stock;

(i) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

(j) licenses of Intellectual Property that are in furtherance of, or integral
to, other business transactions entered into by the Company or a Restricted
Subsidiary in the ordinary course of business;

(k) Liens not otherwise permitted by this Section so long as (i) the obligations
secured thereby are not obligations for borrowed money, (ii) the aggregate
obligations secured thereby do not exceed $2,500,000 at any time, (iii) the
Liens do not attach to any property that is not also subject to a Lien securing
the Secured Obligations and (iv) the aggregate fair market value of all such
property subject to such Lien does not exceed $2,500,000; and

(l) Liens described on Schedule 6.02-A hereto securing the Indebtedness
permitted under Section 6.01(o) hereof.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (2) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrance and clause (a) above.
Notwithstanding anything to the contrary contained in this Agreement or any
Collateral Document (including any provision for, reference to, or
acknowledgement of, any Lien or Permitted Lien), nothing herein and no approval
by the Administrative Agent, either Collateral Agent, the UK Security Trustee or
Lenders of any Lien or Permitted Lien (whether such

 

112



--------------------------------------------------------------------------------

approval is oral or in writing) shall be construed as or deemed to constitute a
subordination by the Administrative Agent, either Collateral Agent, the UK
Security Trustee or the Lenders of any security interest or other right,
interest or Lien in or to the Collateral or any part thereof in favor of any
Lien or Permitted Lien or any holder of any Lien or Permitted Lien.

Section 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any of its Restricted Subsidiaries to, amalgamate with, merge into or
consolidate with any other Person, or permit any other Person to amalgamate
with, merge into or consolidate with it, or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any Person (other than a
Borrower) may merge or amalgamate into a Borrower in a transaction in which such
Borrower is the surviving corporation, (ii) any Person (other than a Borrower)
may merge or amalgamate into or with (A) any Loan Party in a transaction in
which the surviving entity is a Loan Party or (B) any other Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary; (iii) any Restricted Subsidiary of the Company may transfer its
assets to a Loan Party (other than any member of the Cott Mexican Group unless
the transferor is also a member of the Cott Mexican Group) (or if such
Subsidiary is a Borrower, then to another Borrower) and may then be liquidated
or dissolved; (iv) any Borrower may be merged, amalgamated or consolidated with
or into another Borrower; provided that (x) if the U.S. Borrower is a party to
any such merger, amalgamation or consolidation, the U.S. Borrower is the
surviving entity and (y) if the Canadian Borrower merges, amalgamates or
consolidates with the UK Borrower, the Canadian Borrower is the surviving
entity; (v) any wholly-owned Subsidiary of the Company (other than a Borrower)
may merge with or into or amalgamate with any Person acquired in connection with
a Permitted Acquisition; provided that (x) the Company and its Restricted
Subsidiaries shall comply with Section 5.13 and (y) the surviving Person is a
wholly-owned Subsidiary; (vi) any Restricted Subsidiary may merge or amalgamate
or combine with any Person pursuant to a disposition permitted by Section 6.05;
provided that any such merger or amalgamation involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger or amalgamation shall
not be permitted unless also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any of its Restricted Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

(a) Permitted Investments, subject to control agreements in favor of the
Administrative Collateral Agent for the benefit of the Lenders or otherwise
subject to a perfected security interest in favor of the Administrative
Collateral Agent for the benefit of the Lenders subject to Permitted Perfection
Limitations;

 

113



--------------------------------------------------------------------------------

(b) Loans, advances, guarantees and investments in existence on the date of this
Agreement and described in Schedule 6.04;

(c) investments by the Loan Parties and their respective Restricted Subsidiaries
in Equity Interests in their respective Subsidiaries, provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the
applicable Security Agreement (subject to the limitations applicable to common
stock of certain foreign Subsidiaries referred to in Section 5.13 and subject to
Permitted Perfection Limitations), (B) the aggregate amount of investments made
pursuant to this clause (c) after the Effective Date by Loan Parties and their
respective Restricted Subsidiaries in Subsidiaries that are not Loan Parties or
are members of the Cott Mexican Group (together with outstanding intercompany
loans made after the Effective Date permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding Guarantees made after the Effective Date
permitted under the proviso to Section 6.04(e)) shall not exceed $5,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs); provided that if Aggregate Availability (after giving effect to
such investment) is at least $100,000,000 then the aggregate amount of
investments permitted to be made under clause (B) (together with outstanding
intercompany loans made after the Effective Date permitted under clause (B) to
the proviso to Section 6.04(d) and outstanding Guarantees made after the
Effective Date permitted under the proviso to Section 6.04(e)) shall be
increased to $15,000,000 at any one time outstanding, (C) the Loan Parties and
their respective Restricted Subsidiaries (other than members of the Cott Mexican
Group) shall not make any investments in Equity Interests in any member of the
Cott Mexican Group after the Effective Date and (D) no investments permitted
under this clause (c) shall be permitted to be made at any time an Event of
Default has occurred and is continuing;

(d) loans or advances made by any Borrower to any Subsidiary or any other
Borrower and made by any Restricted Subsidiary to any Borrower or any other
Subsidiary, provided that (A) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the applicable
Security Agreement and (B) the amount of such loans and advances made by Loan
Parties and their respective Restricted Subsidiaries to Subsidiaries that are
not Loan Parties or are members of the Cott Mexican Group pursuant to this
clause (d) after the Effective Date (together with outstanding investments made
after the Effective Date permitted under clause (B) to the proviso to
Section 6.04(c) and outstanding Guarantees made after the Effective Date
permitted under the proviso to Section 6.04(e)) shall not exceed $5,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs); provided that if Aggregate Availability (after giving effect to
such investment) is at least $100,000,000 then the aggregate amount of loans and
advances permitted to be outstanding under clause (B) (together with outstanding
investments made after the Effective Date permitted under clause (B) to the
proviso to Section 6.04(c) and outstanding Guarantees made after the Effective
Date permitted under the proviso to Section 6.04(e)) shall be increased to
$15,000,000 at any one time outstanding and provided, further, that no
investments permitted under this subclause (B) of this clause (d) shall be
permitted to be made at any time an Event of Default has occurred and is
continuing;

 

114



--------------------------------------------------------------------------------

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties or that is a member of the Cott Mexican Group that is Guaranteed by
any Loan Party or by their respective Restricted Subsidiaries pursuant to this
clause (e) after the Effective Date (together with outstanding investments
permitted under clause (B) to the proviso to Section 6.04(c) made after the
Effective Date and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d) made after the Effective Date) shall not exceed
$5,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs); provided that if Aggregate Availability (after
giving effect to such investment) is at least $100,000,000 then the aggregate
amount of Guarantees permitted under this clause (e) (together with outstanding
investments permitted under clause (B) to the proviso to Section 6.04(c) made
after the Effective Date and outstanding intercompany loans made after the
Effective Date under clause (B) to the proviso to Section 6.04(d)) shall be
increased to $15,000,000 at any one time outstanding;

(f) loans or advances made by any Loan Party or any of their respective
Restricted Subsidiaries to its employees on an arms’-length basis in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$1,000,000 in the aggregate at any one time outstanding;

(g) subject to the applicable provisions of any Security Agreements (including
Sections 4.2(a) and 4.4 of the U.S. Security Agreement and Sections 4.2(a) and
4.4 of the Canadian Security Agreement), notes payable, or stock or other
securities issued by Account Debtors to any Loan Party or any of their
respective Restricted Subsidiaries pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.08;

(i) investments of any Person (other than a Person that was an Unrestricted
Subsidiary prior to becoming a Restricted Subsidiary) existing at the time such
Person becomes a Restricted Subsidiary of a Borrower or consolidates or merges
with a Borrower or any of its Restricted Subsidiaries, in each case, in
connection with a Permitted Acquisition, so long as such investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) investments by the Company and its Restricted Subsidiaries in the form of
Permitted Acquisitions, provided that (A) the Company and its Restricted
Subsidiaries may not make any Permitted Acquisition unless the Aggregate
Availability (after giving

 

115



--------------------------------------------------------------------------------

effect to such Permitted Acquisition) as of the date such Permitted Acquisition
is to be made is at least $50,000,000, (B) the Company and its Restricted
Subsidiaries may not make any Permitted Acquisition that would result in
aggregate Acquisition Consideration for all Permitted Acquisitions over the term
of this Agreement exceeding $25,000,000 unless (x) the Aggregate Availability
(after giving effect to such Permitted Acquisition) as of the date such
Permitted Acquisition is to be made is at least $75,000,000 and (y) the Fixed
Charge Coverage Ratio, determined as of the date such Permitted Acquisition is
to be made and after giving effect to such Permitted Acquisition, is at least
1.1 to 1.0 and (C) the aggregate Acquisition Consideration for all Permitted
Acquisitions over the term of this Agreement may not exceed $50,000,000;

(m) investments in the form of repurchases of capital stock of the Company or
any of its Restricted Subsidiaries permitted by Section 6.09(a)(iv);

(n) investments in the form of redemptions or purchases of the Senior
Subordinated Notes permitted by Section 6.09(b)(vii);

(o) [***] [ Certain extensions of credit redacted]

(p) loans and advances to members of the Cott Mexican Group, provided that
(A) no such loans or advances shall be made if Aggregate Availability (at such
time and after giving effect to such loans and advances) is less than
$37,500,000, (B) such loans and advances shall not exceed $5,000,000 in the
aggregate if Aggregate Availability (at such time and after giving effect to
such loans and advances) is at least $37,500,000 but less than $50,000,000,
(C) such loans and advances shall not exceed $10,000,000 in the aggregate if
Aggregate Availability (at such time and after giving effect to such loans and
advances) is at least $50,000,000 but less than $75,000,000, (D) such loans and
advances shall not exceed $20,000,000 in the aggregate if Aggregate Availability
(at such time and after giving effect to such loans and advances) is at least
$75,000,000, (E) any such loans and advances shall be evidenced by a promissory
note in the form and substance satisfactory to the Administrative Agent pledged
pursuant to the applicable Security Agreement and (F) no such loans and advances
shall be permitted to be made at any time an Event of Default has occurred and
is continuing;

(q) investments by the members of the Cott Mexican Group not otherwise permitted
by this Section in the form of acquisitions or investments in joint ventures,
provided that (A) such investments shall be made in the form of cash or property
or a Guarantee (valued at fair market value) of members of the Cott Mexican
Group and (B) the amount of investments shall not exceed $3,500,000 at any time
outstanding; and

 

116



--------------------------------------------------------------------------------

(r) (i) loans, advances and other investments by members of the Cott Mexico
Group that are Loan Parties in or to other members of the Cott Mexico Group that
are Loan Parties and (ii) loans, advances and other investments by members of
the Cott Mexico Group that are not Loan Parties in or to other members of the
Cott Mexico Group that are not Loan Parties;

provided that (x) other than as permitted in clause (p) above, no investments by
any Loan Party in any member of the Cott Mexican Group shall be permitted under
this Section 6.04 until such member of the Cott Mexican Group has become a Loan
Guarantor hereunder and has granted Liens to the Administrative Collateral Agent
in any of its property which constitutes Collateral, in each case, in accordance
with Section 5.15 and (y) no investments by any Loan Party in BCB International
or BCB European shall be permitted under this Section 6.04. For the purposes of
this Section 6.04, the “amount” of any loan, advance, extension of credit or
investment made by any Person or Persons (collectively, the “Investors”) in any
other Person or Persons (collectively, the “Recipient”) shall be:

(i) with respect to any loans, advances or extensions of credit made by any
Investor to any Recipient, an amount equal to (A) the principal amount of loans,
advances and extensions of credit made to the Recipient, directly or indirectly,
by the Investor less (B) the amount of any repayments of principal of such
loans, advances or extensions of credit made, directly or indirectly, by the
Recipient to the Investor; and

(ii) with respect to any investment made by any Investor in any Recipient,
(A) the amount of capital contributions made in the Recipient, directly or
indirectly, by the Investor less (B) the amount of any dividends and
distributions made by such Recipient (directly or indirectly) to such Investor
with respect to such investment.

Section 6.05. Asset Sales. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will any Borrower permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus equipment or property in the
ordinary course of business and (iii) Permitted Margin Stock;

(b) sales, transfers and dispositions to any Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving any member of
the Cott Mexican Group or a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.10 and 6.04;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

 

117



--------------------------------------------------------------------------------

(d) sales, transfers and dispositions of investments permitted by clauses (g),
(i), (j) and (k) of Section 6.04;

(e) (i) sale and leaseback transactions permitted by Section 6.06(i) and
(ii) sale and leaseback transactions permitted by Section 6.06(ii);

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Restricted Subsidiary;

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
(i) $40,000,000 during any fiscal year of the Company and or (ii) $100,000,000
during the term of this Agreement;

(h) licenses of Intellectual Property that are in furtherance of, or integral
to, other business transactions entered into by the Company or a Restricted
Subsidiary in the ordinary course of business;

(i) the conveyance, sale, lease, assignment, transfer or other disposition of
vending machines, in the normal course of business or as may be reasonably
required by contract with the customer of the Company and its Restricted
Subsidiaries, in connection with, or to promote, sales of inventory or at the
end of a relationship with a customer;

(j) Restricted Payments permitted by Section 6.09;

(k) dispositions of cash and Permitted Investments in the ordinary course of
business or in connection with a transaction otherwise permitted under this
Agreement;

(l) dispositions of cash and property permitted by Section 6.04(q);

(m) issuances of additional Equity Interests in any Subsidiary created after the
Effective Date in connection with a joint venture permitted by Section 6.04,
provided that (A) such Equity Interests are issued substantially
contemporaneously with the formation of such joint venture and (B) such Equity
Interests are issued to the holder(s) of the minority interest in such joint
venture; and

(n) conveyances, sales, leases, assignments, transfers and other dispositions
from members of the Cott Mexico Group that are not Loan Parties to other members
of the Cott Mexico Group that are not Loan Parties

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a), (b) (to the extent the
applicable transaction is solely among Loan Parties), (c), (e)(ii), (f), (h),
(i), (j), (k), (l), (m) and (n) above) shall be made for fair value and for at
least 75% cash consideration; provided, further, that nothing in this
Section 6.05 shall be taken as permitting the UK Borrower to sell, factor,
assign, transfer or otherwise deal with (a)

 

118



--------------------------------------------------------------------------------

any of its Accounts other than by collecting the same in the ordinary course as
provided in the UK Security Agreement or as specifically permitted by the UK
Security Trustee or (b) any of its Eligible Equipment other than as specifically
permitted by the UK Security Trustee in accordance with the UK Security
Agreement.

Section 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent, lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (i) any such sale of any fixed or capital assets
by any Borrower or any Restricted Subsidiary that is made for cash consideration
in an amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset and
(ii) the Sidel Water Sale and Leaseback Transaction, so long as immediately
after giving effect thereto, no Event of Default shall have occurred and be
continuing.

Section 6.07. Intellectual Property Licenses. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, enter into any arrangement
directly or indirectly, whereby it shall license any rights to Intellectual
Property that it owns or licenses, except for licenses of Intellectual Property
that are in furtherance of, or integral to, other business transactions entered
into by the Company or a Restricted Subsidiary in the ordinary course of
business.

Section 6.08. Swap Agreements. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Borrower or any of its Restricted Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Borrower or any Restricted Subsidiary.

Section 6.09. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any of its Restricted Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except (i) each Loan
Party and its Restricted Subsidiaries may declare and pay dividends with respect
to its common stock payable solely in additional shares of its common stock,
and, with respect to its preferred stock, payable solely in additional shares of
such preferred stock or in shares of its common stock, (ii) Restricted
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (iii) provided that no Event of Default has occurred and is then
continuing, the Company may declare and pay dividends to its shareholders in an
aggregate amount not exceeding (x) $5,000,000 during any fiscal quarter or
(y) $10,000,000 during any fiscal year of the Company as long as, in each case,
(A) no Event of Default has occurred and is continuing or would result after
giving effect to such payment, (B) the Borrowers shall have Aggregate
Availability of at least $100,000,000 after giving effect to such payment and
(C) the Fixed Charge Coverage Ratio, determined as of the last day of the most
recent fiscal quarter for which financial statements have been or should have
been delivered

 

119



--------------------------------------------------------------------------------

pursuant to Section 4.01(b) or Section 5.01(a) or (b), for the period of four
consecutive fiscal quarters ending on such last day prepared on a pro forma
basis giving effect to such Restricted Payment, is no less than 1.1 to 1.0,
(iv) provided that no Event of Default has occurred and is then continuing, the
Company or any of its Restricted Subsidiaries may repurchase its capital stock
in an aggregate amount not exceeding $5,000,000 during the term of this
Agreement as long as (A) no Event of Default has occurred and is continuing or
would result after giving effect to such repurchase, (B) the Borrowers shall
have Aggregate Availability of at least $100,000,000 after giving effect to such
payment and (C) the Fixed Charge Coverage Ratio, determined as of the last day
of the most recent fiscal quarter for which financial statements have been or
should have been delivered pursuant to Section 4.01(b) or Section 5.01(a) or
(b), for the period of four consecutive fiscal quarters ending on such last day
prepared on a pro forma basis giving effect to such Restricted Payment, is no
less than 1.1 to 1.0 and (v) any Restricted Subsidiary that is a direct
wholly-owned Subsidiary of the Company or that is a direct wholly-owned
Subsidiary of a Restricted Subsidiary, may repurchase its Equity Interests from,
or pay dividends with respect to its Equity Interests to, the Company or the
Restricted Subsidiary that owns 100% of its Equity Interests; provided that in
the event that any Restricted Payment is made to BCB International or BCB
European at any time, the total amount of such Restricted Payment shall
immediately be distributed to its immediate parent.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) payment of mandatory prepayments as and when due in respect of any
Indebtedness (other than the Subordinated Indebtedness);

(iv) refinancings of Indebtedness to the extent permitted by Section 6.01;

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(vi) payment of other Indebtedness (other than Indebtedness permitted to be
purchased or repurchased pursuant to clause (vii) below, but including
termination of capital leases) in an amount not exceeding $1,000,000 in any
calendar year, so long as Aggregate Availability exceeds $50,000,000 after
giving effect to each such payment;

 

120



--------------------------------------------------------------------------------

(vii) the Company or any of its Restricted Subsidiaries may voluntarily redeem
the Senior Subordinated Notes in accordance with the Senior Subordinated Note
Agreement and/or purchase Senior Subordinated Notes from one or more holders
thereof in an aggregate amount not exceeding $15,000,000 during the term of this
Agreement as long as (A) no Event of Default has occurred and is continuing or
would result after giving effect to such repurchase, (B) the Borrowers have
Aggregate Availability of at least $75,000,000 after giving effect to such
payment and (C) the Fixed Charge Coverage Ratio, determined as of the last day
of the most recent fiscal quarter for which financial statements have been or
should have been delivered pursuant to Section 4.01(b) or Section 5.01(a) or
(b), for the period of four consecutive fiscal quarters ending on such last day,
is no less than 1.1 to 1.0; and

(viii) payment of intercompany indebtedness (other than intercompany
indebtedness in favor of BCB International or BCB European) to the extent
permitted by the subordination provisions applicable thereto; provided, that no
such subordination provisions shall restrict payment of such intercompany
indebtedness to the extent that such restrictions would be in violation of
Section 4.8 of the Senior Subordinated Note Agreement.

Section 6.10. Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Borrower and any Subsidiary that is a Loan Party not involving any
other Affiliate, (c) any loans, advances, Guarantees and other investments
permitted by Sections 6.04(c), (d), (e) or (i), (d) any Indebtedness permitted
under Section 6.01(c), (d) or (i), (e) any Restricted Payment permitted by
Section 6.09, (f) loans or advances to employees permitted under Section 6.04,
(g) the payment of reasonable fees to directors of any Borrower or any
Restricted Subsidiary who are not employees of such Borrower or Restricted
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Restricted Subsidiaries in the ordinary course of business
and (h) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by a Borrower’s or Restricted
Subsidiary’s board of directors.

Section 6.11. Restrictive Agreements. No Loan Party will, nor will it permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to any Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing

 

121



--------------------------------------------------------------------------------

shall not apply to restrictions and conditions imposed by law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.11 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
restrictions and conditions in the Senior Subordinated Note Agreement or any
agreement governing Subordinated Indebtedness that represents an extension,
refinancing or renewal of the Senior Subordinated Notes in accordance with
Section 6.01(f) (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iv) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary or assets that is to be sold
and such sale is permitted hereunder, (v) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof and (vii) clause (a) of the
foregoing shall not apply to legally enforceable prohibitions on the pledge or
disposition of Equity Interests in the [***] existing on the Effective Date or
any other joint venture to which the Company or any of its Restricted
Subsidiaries is a party if such joint venture is not a direct or indirect
Subsidiary of the Company. [Name redacted]

Section 6.12. Amendment of Material Documents. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, amend, modify or waive any of its
rights under (a) any Senior Subordinated Note Document or any other agreement
relating to any Subordinated Indebtedness or (b) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, to the extent any such amendment, modification or
waiver would be materially adverse to the Lenders. This Section 6.12 shall not
prohibit the refinancing of the Senior Subordinated Note Documents to the extent
permitted by Section 6.01(f) and Section 6.09(b).

Section 6.13. Financial Covenants. (a) If Aggregate Availability is, or at any
time has been, less than $30,000,000, the Borrowers will not permit the Fixed
Charge Coverage Ratio on any day on or after June 30, 2008 (such Fixed Charge
Coverage Ratio for any day to be determined as of the last day of the most
recent fiscal quarter preceding such day for which financial statements have
been or should have been delivered pursuant to Section 4.01(b) or
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day) to be less than 1.1 to 1.0.

(b) Minimum Aggregate Availability. The Borrowers shall maintain, at all times,
Aggregate Availability of not less than $15,000,000.

Section 6.14. Ownership of U.S. Borrower and UK Borrower; Subsidiaries. (a) The
Company will not permit any of the Equity Interests of the U.S. Borrower or the
UK Borrower to be directly owned, legally or beneficially, by any Person other
than a Loan Party that has pledged all of such Equity Interests to the
Administrative Collateral Agent or the UK Security Trustee as security for the
Secured Obligations under the relevant Collateral Document.

 

122



--------------------------------------------------------------------------------

(b) The Company will not permit any Subsidiary (i) to be a “Restricted
Subsidiary” under any Senior Subordinated Note Document or any indenture,
agreement or other instrument governing Material Indebtedness of any Loan Party
unless such Subsidiary is also a Restricted Subsidiary hereunder or (ii) to be a
guarantor, issuer, obligor or borrower under any Senior Subordinated Note
Document or any indenture, agreement or other instrument governing Material
Indebtedness of any Loan Party unless such Subsidiary is also a Loan Guarantor
hereunder.

Section 6.15. Assets and Liabilities of BCB International and BCB European. The
Borrowers will not permit BCB International or BCB European to (a) own any
assets other than (i) the Equity Interests of BCB European, in the case of BCB
International, and the Equity Interests of Cott Retail Brands Limited, in the
case of BCB European, (ii) those assets existing on the Effective Date and
identified on Schedule 6.15 hereof and (iii) to the extent (and for the limited
period) permitted under Section 6.09(v), the proceeds of any Restricted Payment
from its Subsidiaries, (b) incur any liabilities other than usual and customary
obligations associated with the maintenance of the corporate existence of a
holding company, or (c) incur or permit to exist any Lien on its assets.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08 or 5.15 or in Article VI;

 

123



--------------------------------------------------------------------------------

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.09, 5.10 or 5.12 of this Agreement or (ii) 30 days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) (1) an involuntary proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding-up, dissolution,
reorganization, suspension of general operations or other relief in respect of a
Loan Party (other than any member of the UK Group) or its debts, or of a
substantial part of its assets, under any Insolvency Law now or hereafter in
effect, (ii) the composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of its debts or obligations, (iii) the appointment of a receiver, interim
receiver, receiver and manager, liquidator, provisional liquidator,
administrator, trustee, custodian, sequestrator, conservator, examiner, agent or
similar official for any Loan Party (other than a member of the UK Group) or for
a substantial part of its assets or (iv) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets of any Loan Party
(other than a member of the UK Group) and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(2) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the UK Group;

 

124



--------------------------------------------------------------------------------

(ii) a composition, compromise, assignment or arrangement with any creditor of
any member of the UK Group;

(iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the UK Group or any of its assets; or

(iv) enforcement of any Lien over any assets of any member of the UK Group,

or any analogous procedure or step is taken in any jurisdiction; provided that
this clause (2) shall not apply to (x) any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 14 days of
commencement or, if earlier, the date on which it is advertised or (y) the
solvent liquidation or reorganization of any member of the UK Group which is not
a Loan Party so long as any payments or assets distributed as a result of such
liquidation or reorganization are distributed to other members of the UK Group;
or

(3) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the UK Group having an aggregate value of $15,000,000 and is not discharged
within 14 days;

(i) (1) any Loan Party (other than a member of the UK Group) shall
(i) voluntarily commence any proceeding, file any petition, pass any resolution
or make any application seeking liquidation, reorganization, administration or
other relief under any Insolvency Law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, interim receiver, receiver and
manager, liquidator, assignee, trustee, custodian, sequestrator, administrator,
examiner, conservator or similar official for such Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(2) a member of the UK Group is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;

(3) the value of the assets of any member of the UK Group is less than its
liabilities (taking into account contingent and prospective liabilities; or

 

125



--------------------------------------------------------------------------------

(4) a moratorium is declared in respect of any indebtedness of any member of the
UK Group (if a moratorium occurs, the ending of the moratorium will not cure any
Event of Default caused by that moratorium);

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has acknowledged coverage) shall be rendered against
any Loan Party, any Subsidiary of any Loan Party or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
or any Subsidiary of any Loan Party to enforce any such judgment or any Loan
Party or any Subsidiary of any Loan Party shall fail within 30 days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal by proper
proceedings diligently pursued;

(l) (i) the Company or any of its Subsidiaries shall, directly or indirectly,
terminate or cause to terminate, in whole or in part, or initiate the
termination of, in whole or in part, any Canadian Pension Plan so as to result
in any liability which could have a Material Adverse Effect; (ii) any event or
condition exists in respect of any Canadian Pension Plan or Canadian Union Plan
which presents the risk of liability of the Company or any of its Subsidiaries
which could have a Material Adverse Effect; (iii) the Company or any of its
Subsidiaries shall fail to make a required contribution under any Canadian
Pension Plan, Canadian Union Plan or Canadian Benefit Plan which could result in
the imposition of a Lien upon the assets of the Company or any of its
Subsidiaries; or (iv) the Company or any of its Subsidiaries makes any improper
withdrawals or applications of assets of a Canadian Pension Plan or Canadian
Benefit Plan;

(m) (i) an ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect or
(ii) with respect to any Plan, circumstances exist that, in the reasonable
opinion of the Required Lenders, may give rise to a Lien under ERISA;

(n) a Change in Control shall occur;

(o) the occurrence of any “default” or “Event of Default”, as defined in any
Loan Document (other than this Agreement) or the breach of, or failure to comply
with, any of the terms or provisions of any Loan Document (other than this
Agreement), which default, breach or failure to comply continues beyond any
period of grace (if any) therein provided;

 

126



--------------------------------------------------------------------------------

(p) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(q) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(s) the Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any member of the Group unless the aggregate liability of
the Loan Parties under all Financial Support Directions and Contribution Notices
is less than $2,000,000;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, each of the Administrative Agent and the UK Security Trustee
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to such Administrative Agent or UK Security Trustee under the
Loan Documents or at law or equity, including all remedies provided under the
UCC and PPSA.

 

127



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent and the Administrative Collateral Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent and the Administrative Collateral Agent as its agent
and authorizes the Administrative Agent and the Administrative Collateral Agent
to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

Any bank serving as the Administrative Agent, Co-Collateral Agent or
Administrative Collateral Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Administrative Agent, Co-Collateral Agent or
Administrative Collateral Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Loan Parties or any Subsidiary of a Loan Party or other Affiliate thereof as
if it were not the Administrative Agent, Co-Collateral Agent or Administrative
Collateral Agent hereunder.

Neither the Administrative Agent, Co-Collateral Agent nor the Administrative
Collateral Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither the Administrative Agent, Co-Collateral Agent nor the Administrative
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Administrative Agent, Co-Collateral Agent nor the Administrative Collateral
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents,
neither Administrative Agent, Co-Collateral Agent nor the Administrative
Collateral Agent shall have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to any Loan Party or any of
its Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent, Co-Collateral Agent or Administrative Collateral Agent or
any of its Affiliates in any capacity. Neither Administrative Agent,
Co-Collateral Agent nor the Administrative Collateral Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. Neither Administrative Agent,
Co-Collateral Agent nor the Administrative Collateral Agent shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
to such Agent by the Borrower Representative or a Lender, and neither
Administrative Agent, Co-Collateral Agent nor the Administrative Collateral
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other

 

128



--------------------------------------------------------------------------------

terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, Co-Collateral Agent or the Administrative
Collateral Agent.

The Administrative Agent and Administrative Collateral Agent shall each be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent and Administrative Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent and Administrative Collateral Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent and Administrative Collateral Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent or the Administrative
Collateral Agent, as the case may be. The Administrative Agent and
Administrative Collateral Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
Administrative Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
Administrative Collateral Agent, as the case may be.

Subject to the appointment and acceptance of a successor Administrative Agent or
Administrative Collateral Agent, as the case may be, as provided in this
paragraph, either or both of the Administrative Agent and Administrative
Collateral Agent, may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower Representative. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Agent(s) give notice of their resignation, then the retiring Administrative
Agent or Administrative Collateral Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent or Administrative
Collateral Agent, as the case may be, which shall be a commercial bank or an
Affiliate of any such commercial bank or a Lender, in any case with assets of at
least $250,000,000. Upon the acceptance of its appointment as Administrative
Agent or Administrative Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent or Administrative
Collateral Agent, and the retiring Administrative Agent or Administrative
Collateral Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrowers to a successor Administrative Agent or
Administrative Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed

 

129



--------------------------------------------------------------------------------

between the Borrowers and such successor. After the Administrative Agent’s or
Administrative Collateral Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent or Administrative Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, either Collateral Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, either Collateral Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has been provided access to each Report
prepared by or on behalf of the Administrative Agent; (b) neither the
Administrative Agent nor the Administrative Collateral Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that neither the
Administrative Agent nor the Administrative Collateral Agent undertakes any
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, and it will not share
the Report with any other Person except as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent, the Administrative Collateral Agent
and any such other Person preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

Each Lender, each Issuing Bank, the Administrative Collateral Agent and the
Administrative Agent appoints the UK Security Trustee to act as security trustee
under and in connection with the UK Security Agreement on the terms and
conditions set forth on Schedule 8.

For the purposes of holding any security granted by any Borrower or any other
Loan Party pursuant to the laws of the Province of Quebec to secure payment of
any bond issued by any Borrower or any Loan Party, each Lender hereby
irrevocably appoints and authorizes the Administrative Collateral Agent and, to
the extent necessary, ratifies the appointment and authorization of the
Administrative Collateral Agent, to act as the person holding the power of
attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Lenders as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to

 

130



--------------------------------------------------------------------------------

hold on its behalf, and for its benefit, any hypothec, and to exercise such
powers and duties that are conferred upon the Attorney under any hypothec.
Moreover, without prejudice to such appointment and authorization to act as the
person holding the power of attorney as aforesaid, each Lender hereby
irrevocably appoints and authorizes the Administrative Collateral Agent (in such
capacity, the “Custodian”) to act as agent and custodian for and on behalf of
the Lenders to hold and be the sole registered holder of any bond which may be
issued under any hypothec, the whole notwithstanding Section 32 of An Act
respecting the special powers of legal persons (Quebec) or any other applicable
law, and to execute all related documents. Each of the Attorney and the
Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Collateral Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders, and (c) be entitled to delegate from time
to time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Lender shall, by its execution of an Assignment and Assumption, be
deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender, all actions taken by the Attorney in such capacity, and
(ii) the Custodian as the agent and custodian as aforesaid and to have ratified,
as of the date it becomes a Lender, all actions taken by the Custodian in such
capacity. The Substitution of the Administrative Collateral Agent pursuant to
the provisions of this Article VIII shall also constitute the substitution of
the Attorney and the Custodian.

The Documentation Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

ARTICLE IX

Miscellaneous

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

131



--------------------------------------------------------------------------------

(i) if to any Loan Party, to the Borrower Representative at:

Cott Corporation

6525 Viscount Road

Mississauga, Ontario L4V 1H6

Attention: Catherine Brennan, Vice President and Treasurer

Facsimile No.: (905) 672-5229

with a copy to:

Cott Corporation

5519 West Idlewild Avenue

Tampa, Florida 33634-8016

Attention: Matt Kane, General Counsel

Facsimile No.: (813) 313-1800

(ii) if to the Administrative Agent or the Administrative Collateral Agent:

JPMorgan Chase Bank, N.A., Toronto Branch

200 Bay Street, Suite 1800

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2J2

Attention: Barry Walsh

Facsimile No.: (416) 981-2375

E-mail: barry.j.walsh@jpmchase.com

with a copy to:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: Michael McCullough

Facsimile No.: (216) 781-2071

E-mail: michael.f.mccullough@chase.com

with a copy to:

JPMorgan Europe Limited

125 London Wall

London, EC2Y 5AG

Attention: Loan and Agency Group

Facsimile No.: 011-44-22-7777-2350

 

132



--------------------------------------------------------------------------------

(iii) if to the UK Security Trustee, to

JPMorgan Chase Bank, N.A., London Branch

10 Aldermanbury

London EC2V 7RF

Untied Kingdom.

Attention: Tim Jacob and Helen Mathie

Facsimile No.: +44 20 7325 6813

(iv) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower Representative (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under any

 

133



--------------------------------------------------------------------------------

other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether any Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Administrative Collateral Agent (to the extent it is a
party to such Loan Document) and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) (x) increase the Commitment of any Lender without the
written consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04) or (y) increase the aggregate
Commitments to an amount in excess of $350,000,000 without the consent of each
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (d) in a manner that would alter the manner in
which payments are shared, without the written consent of each Lender,
(v) increase the advance rates set forth in the definition of Borrowing Base or
the Aggregate Borrowing Base, add new categories of eligible assets or amend,
waive or modify Section 6.13(b) (or the definition of “Aggregate Availability”),
without the written consent of the Supermajority Lenders, (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (vii) release
any Loan Guarantor (other than an Immaterial Subsidiary) from its obligation
under its Loan Guaranty (except as otherwise permitted herein or in the other
Loan Documents), without the written consent of each Lender, or (viii) except as
provided in clause (c) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, any Issuing Bank or any Swingline
Lender hereunder without the prior written consent of such Agent, such Issuing
Bank or such Swingline Lender, as the case may be. The Administrative Agent may
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04.

 

134



--------------------------------------------------------------------------------

(c) The Lenders hereby irrevocably authorize each of the Administrative
Collateral Agent and the UK Security Trustee, at its option and in its sole
discretion, to release any Liens granted to the Administrative Collateral Agent
or the UK Security Trustee by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative
Collateral Agent or the UK Security Trustee, as applicable, that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Collateral Agent and the UK Security Trustee may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement,
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Collateral Agent,
the UK Security Trustee and the Lenders pursuant to Article VII, (v) if such
Liens were granted by any Loan Party which has been designated as an
Unrestricted Subsidiary in accordance with Section 5.14 if such Loan Party
certifies to the Administrative Collateral Agent that the designation of such
Loan Party as an Unrestricted Subsidiary is in compliance with the terms of
Section 5.14 (and each of the Administrative Collateral Agent and the UK
Security Trustee may rely on any such certificate without further inquiry) or
(vi) if such Liens were granted by any Loan Party with respect to which 100% of
its Equity Interests have been sold in a transaction permitted pursuant to
Section 6.05 and the Borrowers have made all applicable prepayments required
under Article II in connection therewith, and the Borrowers certify to the
Administrative Collateral Agent or the UK Security Trustee, as applicable, that
the transaction and any required prepayments have been made in compliance with
the terms of this Agreement (and the Administrative Collateral Agent and the UK
Security Trustee may rely conclusively on any such certificate, without further
inquiry). Except as provided in the preceding sentence, neither the
Administrative Collateral Agent nor the UK Security Trustee will release any
Liens on Collateral without the prior written authorization of the Required
Lenders; provided that, the Administrative Collateral Agent and the UK Security
Trustee may in their discretion, release their Liens on Collateral valued in the
aggregate not in excess of $2,500,000 during any calendar year without the prior
written authorization of the Required Lenders. The Lenders hereby irrevocably
authorize the Administrative Agent, at its option and in its sole discretion, to
release any Loan Guarantor from its obligation under its Loan Guaranty if
(x) such Loan Guarantor has been designated as an Unrestricted Subsidiary in
accordance with Section 5.14 and such Loan Party certifies to the Administrative
Agent that the designation of such Loan Guarantor as an Unrestricted Subsidiary
is in compliance with the terms of Section 5.14 (and the Administrative Agent
may rely on any such certificate without further inquiry) or (y) 100% of the
Equity Interests of such Loan Guarantor have been sold in a transaction
permitted pursuant to Section 6.05 and the Borrowers have made all applicable
prepayments required under Article II in connection therewith, and the Borrowers
certify to the Administrative Agent that the transaction and any required
prepayments have been made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry). Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.

 

135



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
each Collateral Agent, and their respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent or such
Collateral Agent, as the case may be, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, any Issuing Bank or any Lender, including the reasonable fees,
charges and disbursements of any counsel for any Agent, any Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrowers under this Section include,
without limiting the generality of the foregoing, but in each and every case
subject to the terms and conditions of this Agreement, costs and expenses
incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the Co-Collateral Agent
or the internally allocated fees for each Person employed by the Administrative
Agent or Co-Collateral Agent with respect to each field

 

136



--------------------------------------------------------------------------------

examination (which field examination fees, as of the Effective Date, shall not
exceed $1,000 per day per examiner);

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Liens of the Administrative Collateral Agent and the UK Security
Trustee;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses shall be due and payable within 10
Business Days of receipt of an invoice therefor, except that (x) all such fees
and expenses incurred prior to the Effective Date shall be due on or prior to
the Effective Date, (y) all fees and expenses described in Section 9.03(a)(ii)
shall be due on or prior to the date of the issuance, amendment, renewal or
extension of the applicable Letter of Credit and (z) all costs and expenses in
connection with any amendment, modification or waiver of any Loan Document shall
be due on or prior to the effective date of any such amendment, modification or
waiver. All of the foregoing costs and expenses may be charged when due to the
Borrowers as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Agents, the
Issuing Banks and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any

 

137



--------------------------------------------------------------------------------

Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly (and in any
event, within 10 Business Days) after written demand therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (c)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

138



--------------------------------------------------------------------------------

(B) the Administrative Agent; and

(C) the Issuing Banks.

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(d) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such

 

139



--------------------------------------------------------------------------------

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (g) of this Section.

(e) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, each Collateral Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c)(iii) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(g) (i) Any Lender may, without the consent of the Borrowers, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement;

 

140



--------------------------------------------------------------------------------

provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(g) as though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding
(unless the same has been cash collateralized in accordance with Section 2.06(j)
hereof) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

141



--------------------------------------------------------------------------------

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any and all of the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall promptly notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York, but giving effect to federal laws applicable to national
banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent,

 

142



--------------------------------------------------------------------------------

either Collateral Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent, the Collateral
Agents, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or

 

143



--------------------------------------------------------------------------------

Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations or
(g) with the consent of the Borrower Representative. For the purposes of this
Section, “Information” means all information received from the Borrowers and
their Affiliates relating to the Borrowers, their Affiliates or their business,
other than (i) any such information that is available to any Agent, any Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrowers and (ii) any such information which (a) is or becomes generally
available to the public other than as a result of a disclosure by any Agent, any
Issuing Bank or any Lender, (b) becomes available to any Agent, any Issuing Bank
or any Lender or any of their representatives from a source other than any Loan
Party or one of its agents who is not known to such Agent, Issuing Bank or
Lender to be bound by any obligations of confidentiality to such Loan Party, or
(c) was known to any Agent, any Issuing Bank or any Lender or any of their
representatives or was independently developed by any Agent, any Issuing Bank or
any Lender or any of their representatives prior to its disclosure to the
Agents, Issuing Banks or Lenders by any Loan Party or one of its agents. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.

 

144



--------------------------------------------------------------------------------

Section 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

Section 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.

Section 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

Section 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent, the Administrative Collateral Agent, the UK Security
Trustee and the Lenders, in assets which, in accordance with Article 9 of the
UCC or any other applicable law can be perfected only by possession. Should any
Lender (other than the Administrative Collateral Agent or the UK Security
Trustee, as applicable) obtain possession of any such Collateral, such Lender
shall notify the Administrative Collateral Agent or the UK Security Trustee, as
applicable, thereof, and, promptly upon the request of the Administrative
Collateral Agent or the UK Security Trustee, as applicable, therefor shall
deliver such Collateral to the Administrative Collateral Agent or the UK
Security Trustee, as applicable, or otherwise deal with such Collateral in
accordance with the instructions of the Administrative Collateral Agent or the
UK Security Trustee, as applicable.

Section 9.17. Interest Rate Limitation. (a) Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

145



--------------------------------------------------------------------------------

(b) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by the laws of Canada or of any political subdivision thereof or
would result in a receipt by the Lenders of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.13, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrower. Any amount or rate of interest referred to in this Section 2.13(l)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

Section 9.18. Waiver of Immunity. To the extent that any Borrower has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Borrower hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

Section 9.19. Currency of Payment. Each payment owing by any Borrower hereunder
shall be made in the relevant currency specified herein or, if not specified
herein, specified in any other Loan Document executed by the Administrative
Agent or the Administrative Collateral Agent (the “Currency of Payment”) at the
place specified herein (such requirements are of the essence of this Agreement).
If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in a Currency of Payment into another currency, the
parties hereto agree that the rate of exchange used shall be that at which in
accordance with

 

146



--------------------------------------------------------------------------------

normal banking procedures the Administrative Agent could purchase such Currency
of Payment with such other currency at the spot rate of exchange quoted by the
Administrative Agent at 11:00 a.m. (New York time) on the Business Day preceding
that on which final judgment is given, for delivery two Business Days
thereafter. The obligations in respect of any sum due hereunder to any Lender or
any Issuing Bank shall, notwithstanding any adjudication expressed in a currency
other than the Currency of Payment, be discharged only to the extent that, on
the Business Day following receipt by such Lender or Issuing Bank of any sum
adjudged to be so due in such other currency, such Lender or Issuing Bank may,
in accordance with normal banking procedures, purchase the Currency of Payment
with such other currency. Each Borrower agrees that (a) if the amount of the
Currency of Payment so purchased is less than the sum originally due to such
Lender or Issuing Bank in the Currency of Payment, as a separate obligation and
notwithstanding the result of any such adjudication, such Borrower shall
immediately pay the shortfall (in the Currency of Payment) to such Lender or
Issuing Bank and (b) if the amount of the Currency of Payment so purchased
exceeds the sum originally due to such Lender or Issuing Bank, such Lender or
Issuing Bank shall promptly pay the excess over to such Borrower in the currency
and to the extent actually received.

Section 9.20. Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall, to the extent of such conflict, prevail.

ARTICLE X

Loan Guaranty

Section 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders, the Agents and the Issuing Banks
(collectively, the “Guaranteed Parties”) the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agents, the Issuing Banks and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Borrower, any other Loan Guarantor or any other guarantor of
all or any part of the Secured Obligations (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”). Each
Loan Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

Section 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any
Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any other

 

147



--------------------------------------------------------------------------------

Person obligated for all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Guaranteed Obligations.

As an original and independent obligation under this Loan Guaranty, each Loan
Guarantor shall:

(a) indemnify each Guaranteed Party and its successors, endorsees, transferees
and assigns and keep the Guaranteed Parties indemnified against all costs,
losses, expenses and liabilities of whatever kind resulting from the failure by
the Loan Parties or any of them, to make due and punctual payment of any of the
Secured Obligations or resulting from any of the Secured Obligations being or
becoming void, voidable, unenforceable or ineffective against any Loan Party
(including, but without limitation, all legal and other costs, charges and
expenses incurred by each Guaranteed Party, or any of them, in connection with
preserving or enforcing, or attempting to preserve or enforce, its rights under
this Loan Guaranty); and

(b) pay on demand the amount of such costs, losses, expenses and liabilities
whether or not any of the Guaranteed Parties has attempted to enforce any rights
against any Loan Party or any other Person or otherwise.

Section 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, winding-up, liquidation, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, any Agent, any Issuing Bank,
any Lender, or any other person, whether in connection herewith or in any
unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any

 

148



--------------------------------------------------------------------------------

Agent, any Issuing Bank or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

Section 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any other Loan
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person. The Administrative Collateral
Agent or the UK Security Trustee, as applicable, may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

Section 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agents, the Issuing Banks and the Lenders.

Section 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agents, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Lender.

 

149



--------------------------------------------------------------------------------

Section 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Agent, any Issuing Bank nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.

Section 10.08. Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

Section 10.09. Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without withholding or deduction for
any Taxes or Other Taxes; provided that if any Loan Guarantor shall be required
to withhold or deduct any Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
withholdings or deductions (including withholdings or deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
Collateral Agents, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such withholdings or
deductions been made, (ii) such Loan Guarantor shall make such withholdings or
deductions and (iii) such Loan Guarantor shall pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
law.

Section 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
provincial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on account of the amount
of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Loan Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders

 

150



--------------------------------------------------------------------------------

hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.

Section 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Administrative
Agent, the Collateral Agents, the Issuing Banks, the Lenders and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

Section 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

ARTICLE XI

The Borrower Representative

Section 11.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon

 

151



--------------------------------------------------------------------------------

the express conditions contained in this Article XI. Additionally, each Borrower
hereby appoints, to the extent the Borrower Representative requests any Loan on
behalf of such Borrower, the Borrower Representative as its agent to receive all
of the proceeds of such Loan in the Funding Account(s), at which time the
Borrower Representative shall promptly disburse such Loan to such Borrower. The
Administrative Agent; the Collateral Agents and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this
Section 11.01.

Section 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

Section 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

Section 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent; the Collateral Agents and the Lenders. Any notice provided
to the Borrower Representative hereunder shall constitute notice to each
Borrower on the date received by the Borrower Representative.

Section 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

Section 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agents and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, the Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of each Borrower and the compliance certificates
required pursuant to Article V. Each Borrower agrees that any action taken by
the Borrower Representative or the Borrowers in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

Section 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base

 

152



--------------------------------------------------------------------------------

Certificate and any other certificate or report required hereunder or requested
by the Borrower Representative on which the Borrower Representative shall rely
to prepare the Aggregate Borrowing Base Certificate and the Borrowing Base
Certificate of each Borrower and Compliance Certificates required pursuant to
the provisions of this Agreement.

ARTICLE XII

Foreign Currency Participations

Section 12.01. Loans; Intra-Lender Issues. Notwithstanding anything to the
contrary contained herein, all Loans and Letter of Credit Advances that are
denominated in the Specified Foreign Currency (each, a “Specified Foreign
Currency Loan”) shall be made solely by the Lenders (including Chase) who are
not Participating Specified Foreign Currency Lenders (as defined below). Each
Lender acceptable to Chase that does not have Specified Foreign Currency Funding
Capacity in one or more Specified Foreign Currencies and who agrees in writing
with Chase to purchase foreign currency participations pursuant to this Article
XII (a “Participating Specified Foreign Currency Lender”) in Loans and Letter of
Credit Advances funded in such Specified Foreign Currencies, shall irrevocably
and unconditionally purchase and acquire and shall be deemed to irrevocably and
unconditionally purchase and acquire from Chase, and Chase shall sell and be
deemed to sell to each such Participating Specified Foreign Currency Lender,
without recourse or any representation or warranty whatsoever, an undivided
interest and participation (a “Specified Foreign Currency Participation”) in
each Loan or Letter of Credit Advance which is a Specified Foreign Currency Loan
funded by Chase in an amount equal to such Participating Specified Foreign
Currency Lender’s Applicable Percentage of the Borrowing that includes such Loan
or Letter of Credit Advance. Such purchase and sale of a Specified Foreign
Currency Participation shall be deemed to occur automatically upon the making of
a Specified Foreign Currency Loan by Chase, without any further notice to any
Participating Specified Foreign Currency Lender. Notwithstanding anything to the
contrary contained herein, Chase may, at any time by written notice, terminate
its agreement with any Participating Specified Foreign Currency Lender to fund
any Specified Foreign Currency Loan on behalf of such Participation Lender. Upon
the giving of such notice by Chase, Chase shall cease to have any obligations
under this Section 12.01 with respect to the funding of Specified Foreign
Currency Loans on behalf of such Lender and such Lender shall no longer be a
Participating Specified Foreign Currency Lender with respect to Loans or Letters
of Credit Advances made after the date of such notice. The purchase price
payable by each Participating Specified Foreign Currency Lender to Chase for
each Specified Foreign Currency Participation purchased by it from Chase shall
be equal to 100% of the principal amount of such Specified Foreign Currency
Participation (i.e., the product of (i) the amount of the Borrowing that
includes the relevant Loan or Letter of Credit Advance and (ii) such
Participating Specified Foreign Currency Lender’s Applicable Percentage), and
such purchase price shall be payable by each Participating Specified Foreign
Currency Lender to Chase in accordance with the settlement procedure set forth
in Section 12.02 below. Chase and the Administrative Agent shall record on their
books the amount of the Loans and Letter of Credit Advances made by Chase and
each Participating Specified Foreign Currency Lender’s Specified Foreign
Currency Participation and Funded Specified Foreign Currency Participation
therein, all payments in respect thereof and interest accrued thereon and all
payments made by and to each Participating Specified Foreign Currency

 

153



--------------------------------------------------------------------------------

Lender pursuant to this Section 12.01. Chase at its option may make any
Specified Foreign Currency Loan by causing any domestic or foreign branch or
Affiliate of Chase to make such Specified Foreign Currency Loan.

Section 12.02. Settlement Procedure for Specified Foreign Currency
Participations. Each Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation in the Specified Foreign Currency Loans shall be
in an amount equal to its Applicable Percentage of all such Specified Foreign
Currency Loans. However, in order to facilitate the administration of the
Specified Foreign Currency Loans made by Chase and the Specified Foreign
Currency Participations, settlement among Chase and the Participating Specified
Foreign Currency Lenders with regard to the Participating Specified Foreign
Currency Lenders’ Specified Foreign Currency Participations shall take place in
accordance with the following provisions:

(i) Chase and the Participating Specified Foreign Currency Lenders shall settle
(a “Specified Foreign Currency Participation Settlement”) by payments in respect
of the Specified Foreign Currency Participations as follows: so long as any
Specified Foreign Currency Loans are outstanding, Specified Foreign Currency
Participation Settlements shall be effected upon the request of Chase through
the Administrative Agent on such Business Days as requested by Chase and as the
Administrative Agent shall specify by a notice by telecopy, telephone or similar
form of notice to each Participating Specified Foreign Currency Lender
requesting such Specified Foreign Currency Participation Settlement (each such
date on which a Specified Foreign Currency Participation Settlement occurs
herein called a “Specified Foreign Currency Participation Settlement Date”),
such notice to be delivered no later than 1:00 p.m., Chicago time, at least one
Business Day prior to the requested Specified Foreign Currency Participation
Settlement Date; provided that Chase shall have the option but not the
obligation to request a Specified Foreign Currency Participation Settlement Date
and, in any event, shall not request a Specified Foreign Currency Participation
Settlement Date prior to the occurrence of an Event of Default; provided
further, that if (x) such Event of Default is cured or waived in writing in
accordance with the terms hereof, (y) no Obligations have yet been declared due
and payable under Article VII (or a rescission has occurred) and (z) the
Administrative Agent has actual knowledge of such cure or waiver, all prior to
the Administrative Agent’s giving notice to the Participating Specified Foreign
Currency Lenders of the first Specified Foreign Currency Participation
Settlement Date under this Agreement, then the Administrative Agent shall not
give notice to the Participating Specified Foreign Currency Lenders of a
Specified Foreign Currency Participation Settlement Date based upon such cured
or waived Event of Default. If on any Specified Foreign Currency Participation
Settlement Date the total principal amount of the Specified Foreign Currency
Loans made or deemed made by Chase during the period ending on (but excluding)
such Specified Foreign Currency Participation Settlement Date and commencing on
(and including) the immediately preceding Specified Foreign Currency
Participation Settlement Date (or the Effective Date in the case of the period
ending on the first Specified Foreign Currency Participation Settlement Date)
(each such period herein called a “Specified Foreign Currency Participation
Settlement Period”) is

 

154



--------------------------------------------------------------------------------

greater than the principal amount of Specified Foreign Currency Loans repaid
during such Specified Foreign Currency Participation Settlement Period to Chase,
each Participating Specified Foreign Currency Lender shall pay to Chase (through
the Administrative Agent), no later than 12:00 p.m., Chicago time, on such
Specified Foreign Currency Participation Settlement Date, an amount equal to
such Participating Specified Foreign Currency Lender’s ratable share of the
amount of such excess. If in any Specified Foreign Currency Participation
Settlement Period the outstanding principal amount of the Specified Foreign
Currency Loans repaid to Chase in such period exceeds the total principal amount
of the Specified Foreign Currency Loans made or deemed made by Chase during such
period, Chase shall pay to each Participating Specified Foreign Currency Lender
(through the Administrative Agent) on such Specified Foreign Currency
Participation Settlement Date an amount equal to such Participating Specified
Foreign Currency Lender’s ratable share of such excess. Specified Foreign
Currency Participation Settlements in respect of Specified Foreign Currency
Loans shall be made in the currency in which such Specified Foreign Currency
Loan was funded on the Specified Foreign Currency Participation Settlement Date
for such Specified Foreign Currency Loans.

(ii) If any Participating Specified Foreign Currency Lender fails to pay to
Chase on any Specified Foreign Currency Participation Settlement Date the full
amount required to be paid by such Participating Specified Foreign Currency
Lender to Chase on such Specified Foreign Currency Participation Settlement Date
in respect of such Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation (such Participating Specified Foreign Currency
Lender’s “Specified Foreign Currency Participation Settlement Amount”) with
Chase, Chase shall be entitled to recover such unpaid amount from such
Participating Specified Foreign Currency Lender, together with interest thereon
(in the same respective currency or currencies as the relevant Specified Foreign
Currency Loans) at the Alternate Base Rate plus 2.00% per annum. Without
limiting Chase’s rights to recover from any Participating Specified Foreign
Currency Lender any unpaid Specified Foreign Currency Participation Settlement
Amount payable by such Participating Specified Foreign Currency Lender to Chase,
the Administrative Agent shall also be entitled to withhold from amounts
otherwise payable to such Participating Specified Foreign Currency Lender an
amount equal to such Participating Specified Foreign Currency Lender’s unpaid
Specified Foreign Currency Participation Settlement Amount owing to Chase and
apply such withheld amount to the payment of any unpaid Specified Foreign
Currency Participation Settlement Amount owing by such Participating Specified
Foreign Currency Lender to Chase.

(iii) (a) A Participating Specified Foreign Currency Lender which has a Funded
Specified Foreign Currency Participation shall be entitled to receive interest
on such Funded Specified Foreign Currency Participation to the same extent as if
such Specified Foreign Currency Lender was the direct holder of the portion of
the Loan or Letter of Credit Advance in which it purchased a Specified Foreign
Currency Participation (it being agreed that, promptly upon the receipt by

 

155



--------------------------------------------------------------------------------

Chase or any of its Affiliates of any interest in respect of any Loan in which a
Participating Specified Foreign Currency Lender has a Funded Specified Foreign
Currency Participation, Chase will pay or cause to be paid to such Participating
Specified Foreign Currency Lender its ratable share of such interest in
immediately available funds) and (b) for purposes of determining the Lenders
comprising the “Required Lenders” from and after the termination of the
Commitments, (i) the Revolving Exposure of a Lender that is a Participating
Specified Foreign Currency Lender shall be deemed to include the amount of the
sum of each Specified Foreign Currency Participation of such Participating
Specified Foreign Currency Lender and (ii) the amount of the Revolving Exposure
of Chase and its Affiliates shall be reduced by an amount equal to the sum of
each Specified Foreign Currency Participation of such Participating Specified
Foreign Currency Lender.

Section 12.03. Obligations Irrevocable. The obligations of each Participating
Specified Foreign Currency Lender to purchase from Chase a participation in each
Specified Foreign Currency Loan made by Chase and to make payments to Chase with
respect to such participation, in each case as provided herein, shall be
irrevocable and not subject to any qualification or exception whatsoever,
including any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents or of any Loans, against any Loan Party;

(ii) the existence of any claim, setoff, defense or other right which any Loan
Party may have at any time against the Administrative Agent, any Participating
Specified Foreign Currency Lender, or any other Person, whether in connection
with this Agreement, any Specified Foreign Currency Loans, the transactions
contemplated herein or any unrelated transactions;

(iii) any application or misapplication of any proceeds of any Specified Foreign
Currency Loans;

(iv) the surrender or impairment of any security for any Specified Foreign
Currency Loans;

(v) the occurrence of any Default or Event of Default;

(vi) the commencement or pendency of any events specified in clause (h) or
(i) of Article VII, in respect of any Loan Party or any Subsidiary of any Loan
Party; or

(vii) the failure to satisfy the applicable conditions precedent set forth in
Article IV.

Section 12.04. Recovery or Avoidance of Payments. In the event any payment by or
on behalf of any Borrower or any other Loan Party received by the Administrative
Agent with respect to any Specified Foreign Currency Loan made by Chase is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any insolvency proceeding or due

 

156



--------------------------------------------------------------------------------

to any mistake of law or fact, each Participating Specified Foreign Currency
Lender shall, upon written demand by the Administrative Agent, pay to Chase
(through the Administrative Agent) such Participating Specified Foreign Currency
Lender’s Applicable Percentage of such amount set aside, avoided or recovered,
together with interest at the rate and in the currency required to be paid by
Chase or the Administrative Agent upon the amount required to be repaid by it.

Section 12.05. Indemnification by Lenders. Each Participating Specified Foreign
Currency Lender agrees to indemnify Chase (to the extent not reimbursed by the
Borrowers and without limiting the obligations of the Borrowers hereunder or
under any other Loan Document) ratably for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against Chase in any way
relating to or arising out of any Specified Foreign Currency Loans or any action
taken or omitted by Chase in connection therewith; provided that no
Participating Specified Foreign Currency Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of Chase (as determined by a court of competent jurisdiction in a
final non-appealable judgment). Without limiting the foregoing, each
Participating Specified Foreign Currency Lender agrees to reimburse Chase
promptly upon demand for such Participating Specified Foreign Currency Lender’s
ratable share of any costs or expenses payable by the Borrowers to Chase in
respect of the Specified Foreign Currency Loans to the extent that Chase is not
promptly reimbursed for such costs and expenses by the Borrowers. The agreement
contained in this Section 12.05 shall survive payment in full of all Specified
Foreign Currency Loans.

Section 12.06. Specified Foreign Currency Loan Participation Fee. In
consideration for each Participating Specified Foreign Currency Lender’s
participation in the Specified Foreign Currency Loans made by Chase, Chase
agrees to pay to the Administrative Agent for the account of each Participating
Specified Foreign Currency Lender, as and when Chase receives payment of
interest on its Specified Foreign Currency Loans, a fee (the “Specified Foreign
Currency Participation Fee”) at a rate per annum equal to the Applicable Rate on
such Specified Foreign Currency Loans minus 0.50% on the unfunded Specified
Foreign Currency Participation of such Participating Specified Foreign Currency
Lender in such Specified Foreign Currency Loans of Chase (or such other note or
fee as may be agreed upon by Chase and such Participating Specified Foreign
Currency Lender). The Specified Foreign Currency Participation Fee in respect of
any unfunded Specified Foreign Currency Participation in a Specified Foreign
Currency Loan shall be payable to the Administrative Agent in the currency in
which the respective Specified Foreign Currency Loan was funded when interest on
such Specified Foreign Currency Loan is received by Chase. If Chase does not
receive payment in full of such interest, the Specified Foreign Currency
Participation Fee in respect of the unfunded Specified Foreign Currency
Participation in such Specified Foreign Currency Loans shall be reduced
proportionately. Any amounts payable under this Section 12.06 by the
Administrative Agent to the Participating Specified Foreign Currency Lenders
shall be paid in the currency in which the respective Specified Foreign Currency
Loan was funded (or, if different, the currency in which such interest payments
are actually received).

 

157



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

COTT CORPORATION CORPORATION

COTT

By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

COTT BEVERAGES INC. By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

COTT BEVERAGES LIMITED By   /s/ JSG Fowden   /s/ RA Mason  

Name: JSG Fowden

Title: Director

 

RA Mason

Director



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: 156775 CANADA INC. By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

967979 ONTARIO LIMITED By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

804340 ONTARIO LIMITED By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

2011438 ONTARIO LIMITED By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

COTT RETAIL BRANDS LIMITED By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer



--------------------------------------------------------------------------------

COTT LIMITED By   /s/ JSG Fowden   /s/ RA Mason   Name: JSG Fowden Title:
Director  

RA Mason

Director

COTT EUROPE TRADING LIMITED By   /s/ JSG Fowden   /s/ RA Mason  

Name: JSG Fowden

Title: Director

 

RA Mason

Director

COTT PRIVATE LABEL LIMITED By   /s/ JSG Fowden   /s/ RA Mason  

Name: JSG Fowden

Title: Director

 

RA Mason

Director

COTT NELSON (HOLDINGS) LIMITED By   /s/ JSG Fowden   /s/ RA Mason  

Name: JSG Fowden

Title: Director

 

RA Mason

Director

COTT (NELSON) LIMITED By   /s/ JSG Fowden   /s/ RA Mason  

Name: JSG Fowden

Title: Director

 

RA Mason

Director

COTT USA FINANCE LLC By   /s/ JSG Fowden   /s/ RA Mason  

Name: JSG Fowden

Title: Director

 

RA Mason

Director



--------------------------------------------------------------------------------

COTT HOLDINGS INC. By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

COTT USA RECEIVABLES

CORPORATION

By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

INTERIM BCB, LLC By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

COTT VENDING INC. By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

COTT INVESTMENT, L.L.C. By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer



--------------------------------------------------------------------------------

COTT USA CORP. By:   /s/ Catherine Brennan  

Name: Catherine Brennan

Title: Senior VP Treasurer

CB NEVADA CAPITAL INC. By:   /s/ Kristine Eppes  

Name:Kristine Eppes

Title: Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Kevin M. Podwika  

Name: Kevin M. Podwika

Title: Vice President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and as

Co-Collateral Agent

By:   /s/ Mark A. Kassis  

Name: Mark A. Kassis

Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

and as Documentation Agent

By:   /s/ Jason Hoefler  

Name: Jason Hoefler

Title: Vice President



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL LLC, as a

Lender

By:   /s/ Jeff Royston  

Name: Jeff Royston

Title: Vice President



--------------------------------------------------------------------------------

UPS CAPITAL CORPORATION, as a

Lender

By:   /s/ John P. Holloway  

Name: John P. Holloway

Title: Director of Portfolio Management



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND), as a

Lender

By:   /s/ Carmela Massari  

Name: Carmela Massari

Title: First VP



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as a Lender By:   /s/ Raymond
Eghobamien  

Name: Raymond Eghobamien

Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., CANADA BRANCH, as a Lender By:   /s/ Nelson Lam  

Name: Nelson Lam

Title: Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually, as Administrative Agent,

Issuing Bank and a Swingline Lender

By:   /s/ Kevin M. Podwika   Name: Kevin M. Podwika   Title: Vice President
JPMORGAN CHASE BANK, N.A., as Administrative Collateral Agent By:   /s/ Kevin M.
Podwika   Name: Kevin M. Podwika   Title: Vice President

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, as a Swingline

Lender

By:   /s/ Barry Walsh   Name: Barry Walsh   Title: Vice President

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as a Swingline

Lender

By:   /s/ Tim Jacob   Name: Tim Jacob   Title: Senior Vice President

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as UK Security

Trustee

By:   /s/ Tim Jacob   Name: Tim Jacob   Title: Senior Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By   /s/ Andrew P. Arton   Name: Andrew P. Arton  
Title: Vice President



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT,

INC., as a Lender

By   /s/ Todd W. Milenius   Name: Todd W. Milenius   Title: Vice President



--------------------------------------------------------------------------------

NATIONAL CITY BANK, CANADA

BRANCH, as a Lender

By   /s/ Mike Danby   Name: Mike Danby   Title: Assistant Vice President By  
/s/ Bill Hines   Name: Bill Hines   Title: Senior Vice President & Principal
Officer



--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTION VERSION

COMMITMENT SCHEDULE

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 45,000,000

Bank of America, N.A.

   $ 45,000,000

National City Business Credit, Inc.

   $ 30,000,000

Wells Fargo Foothill, LLC and Wells Fargo Foothill Canada ULC, jointly and
severally

   $ 30,000,000

Wachovia Capital Finance Corporation (Canada)

   $ 25,000,000

Fifth Third Bank

   $ 20,000,000

UPS Capital Corporation

   $ 10,000,000

General Electric Capital Corporation

   $ 45,000,000       

Total

   $ 250,000,000       



--------------------------------------------------------------------------------

Schedule 1.01(a)

Eligible Real Property1

 

Loan Party

  

Location / Address

  

Owned, Leased or
Occupied

Cott Beverages Inc.

  

2525 Schuetz Road/

576 Fee Fee Road

Maryland Heights, MO 63043

   Owned

156775 Canada Inc.

  

6525 Viscount Road

Mississauga, ON L4V 1H6

   Owned

 

1

Up to three (3) additional properties may become Eligible Real Property after
the Effective Date. The Collateral Agents will determine in their Permitted
Discretion whether three (3) additional properties will become Eligible Real
Property after the Effective Date. Upon such determination, this Schedule
1.01(a) shall be revised to reflect such additions.



--------------------------------------------------------------------------------

Schedule 1.01(b)

Mandatory Cost Formula

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Disbursement Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Disbursement Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Disbursement Agent. This percentage will be certified by that Lender in its
notice to the Disbursement Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
that Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Disbursement Agent as follows:

 

  (a) in relation to a Loan denominated in Sterling:

AB+ C(B – D) + E x 0.01

        100 – (A+C)           per cent. per annum

 

  (b) in relation to a Loan in any currency other than Sterling:

E x 0.01

  300    per cent. per annum.

Where:

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.10(c)) payable for the relevant Interest Period
on the Loan.



--------------------------------------------------------------------------------

C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

D is the percentage rate per annum payable by the Bank of England to the
Disbursement Agent (or such other bank as may be designated by the Disbursement
Agent in consultation with the Borrower Representative) on interest bearing
Special Deposits.

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Disbursement Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Disbursement Agent
pursuant to paragraph 7 below and expressed in Sterling per £1.0 million.

 

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Facility Office” means the office or offices notified by a Lender to the
Disbursement Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement;

(c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e) “Reference Banks” means, in relation to each of the Eurodollar Base Rate and
the Eurodollar Rate and Mandatory Cost, the principal office in London, England
of JPMorgan Chase Bank, N.A., London Branch, or such other bank or banks as may
be designated by the Disbursement Agent in consultation with Borrower
Representative;

(f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

(g) “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Disbursement Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Disbursement Agent, the rate of charge payable by that Reference Bank to the
Financial



--------------------------------------------------------------------------------

 

Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in Sterling per
£1.0 million of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Disbursement Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Disbursement Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Disbursement Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Disbursement Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Disbursement Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Disbursement Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Disbursement Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Disbursement Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

 

13. The Disbursement Agent may from time to time, after consultation with
Borrower Representative and the Lenders, determine and notify to all parties to
this Agreement any amendments which are required to be made to this Annex II in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to this Agreement.



--------------------------------------------------------------------------------

Schedule 1.01(c)

Unrestricted Subsidiaries

[***] [Names redacted]



--------------------------------------------------------------------------------

Schedule 1.01(d)

Certain Account Debtors

Wal-Mart to the extent the aggregate amount of the Accounts owing from Wal-Mart
and its Affiliates to all Borrowers exceeds 40%



--------------------------------------------------------------------------------

Schedule 1.01(e)

Eligible Equipment



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

10



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Production

   $ 1,925,000

Plant Utilities

     283,000

Maintenance

     13,150

Throughout Plant

     164,000       

Total Appraised Orderly Liquidation Value -

   $ 2,385,150       

Cott Corporation

  

[***]

  

[Address redacted]

  

 

11



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Production    1    1-    100-Valve Can Filling Line; 1,250
Cans/Minutes, To Include:    $ 725,000          (1)    Seco Systems Model 400-ID
Depalletizer, S/N 4167-1183-413; with 3-Chain and Roller Conveyor Infeed; Vacuum
Lift Powered Arm; 60”W x Estimated 25’L Accumulation Table; 24”W x Estimated
15’L Interlocking Plastic Belt Staging Conveyor; Infeed Pallet Stacker;
Variable-Speed Controls; and Push-Button Controls             (1)    Mojonnier
Model DO 18H8 72 SR Blender, S/N 10485; Skid Mounted, 1,016 Lbs./Hour Co2
Maximum Flow Rate; with Ammonia Refrigeration System, with Horizontal-Mounted
Ammonia Tank; Meyer Stainless Steel Shield Combination Tank, S/N 5597, (1992),
National Board #14468, 100-psi @ 100°F Maximum Allowable Working Pressure; 3 hp
4M Product Pump; Inline CIP System, with 3 hp CIP Pump; Meyer Water Additive
Tank, S/N 5592, (1992), 100-psi @ 200°F Maximum Allowable Working Pressure;
Meyer Soap Additive Tank, S/N 5596, (1992), with Pneumatic Actuator; Push-Button
Control; Red Lion Digital Temperature Readout; Orbisphere Laboratories Model
3624 Digital Analyzer; and Associated Pumps, Stainless Steel Piping; etc.      
      (1)    Crown Simplimatic Model 16741 100-Valve Rotary-Type Filler, S/N
E4800; 12-Oz. Type,   

 

12



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             1,250 Cans/Minute Rated Speed, Skid Mounted; with Protective
Enclosure; Variable-Speed Controls; Push-Button Controls; PLC Type Controls; and
Allen-Bradley Model PanelView Plus 400 Digital Controls             (1)   
Presto 5’ x 5’ Scissor Lift Table; Pit Mounted             (1)    Angelus Model
120LG16 Can Seamer, S/N 6330366; 1,250 Cans/Minute Operating Speed; with Lid
Infeed; Rotary Outfeed; 40 hp Drive Motor; 3”W x Estimated 25’L Interlocking
Plastic Belt Outfeed Conveyor; Variable-Speed Controls; Red Lion Digital
Counter; and Push-Button Controls             (1)    Filtec Model FT-50 Fill
Level Detector, S/N 113622, Asset #179652; 230-Volt, 60-Hz, 1-Phase; with
Digital Controls             (1)    I&H 60”W x Estimated 20’L Can Warmer;
Estimated 500-Can Capacity; with (3) TSM Model BC-191 Heating System Units,
2,570-Lb. Steam Heat Output, 30-psig Operating Pressure, Skid Mounted, with
Push-Button Controls; 15 hp Blower Motor; 16”W x 12’L Interlocking Plastic Belt
Conveyor Infeed; 16”W x Estimated 25’L Interlocking Plastic Belt Conveyor
Outfeed, with Inline Wash, and Reject Station; Inline Wash System; and
Push-Button Controls             (1)    Videojet Model Excel Series 170i Ink Jet
Coder, S/N 990770016WD; Cart Mounted, 2-scfm, 100-psi; with Digital Controls   
         (1)    Filtec Model FT-50 Fill Level Detector, S/N 113199; 230 Volts,
60 Hz, 1-Phase; with Reject Station; and Digital Controls             (1)   
Dens-A-Can Model DAC 800 Can Crusher, S/N 1170 SPI 01 07; (Leased)            
(1)    84”W x Estimated 25’L Accumulation Table; Stainless Steel Frame
Composition, Leg Mounted; with Horizontal Traversing Side Bar Loader; and
Interlocking Plastic Belt Feed Through Conveyor             (1)    R.A. Jones
Model Maxim Case Packer, S/N S-5972 LMC; 12-Pack Case Type, 4 x 3 Configuration,
220 Cases/Minute; with (2)   

 

13



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Southworth Scissor Lift Tables, 3,000 Lb. Capacity; 12-Lane
Infeed; Case Infeed Station, with Case Former; Nordson Series 3700V Hot Melt
Applicator, S/N K3700V-KN03L01282; Safety Light Curtain; Electro Model PLS 6000
Series Digital Controls; Variable-Speed Controls; Push-Button Controls; and
Allen-Bradley Model PanelView 1000 Touch Screen Controls             (1)   
Videojet Model Excel 178i Ink Jet Coder, S/N 1597B01042; 7 scfm, 100 psi; with
Digital Controls             (1)    Kayat Model TP-50A Tray Packer, S/N 229-04,
(2004); 460 Volts, 3-Phase, 60 Hz, (2) 12-Pack Type, 52 Cases/Minute Operating
Speed; with 16”W x 15’L Interlocking Plastic Belt Conveyor Infeed/Outfeed; Tray
Infeed Station; Nordson Model Series 3500V Hot Melt Glue Applicator, S/N
K3500V-SA04B08642; Variable-Speed Controls; Allen-Bradley Model PanelView 550
Digital Controls; and Western Atlas 16”W x Estimated 25’L Roller Conveyor
Outfeed, Automated Type             (1)    Marsh Model Hi Res Overture Ink Jet
Coder, S/N 22543278005; with Digital Controls             (1)    Kayat Model
801-T Overwrapper, S/N 130-98, (1998); 60 Cases/Minute Operating Speed, 460
Volts, 3-Phase, 60 Hz, 3-Zone; with 24”W x Estimated 15’L Heat Seal Oven; Watlow
Model 93 Digital Temperature Controls; Push-Button Controls; Variable-Speed
Controls; and 24”W x Estimated 15’L Interlocking Plastic Belt Conveyor Outfeed
            (1)    Production Automation Model 6400 Palletizer, S/N 6464; Single
12-Pack and 2 x 12 Pattern Type, 460 Volts, 50 Amp, 3-Phase, 60 Hz; with 24”W x
Estimated 15’L Interlocking Plastic Belt Conveyor Product Infeed; Staging
Conveyor, with Side Guide Bars; Accumulation Stations; Elevator, Top Down Feed
Type; Empty Pallet Infeed, 10 High Type, with Shared Horizontal Traversing Load
Table; Pattern Control Station, with (3) Parker Model Series 2MA Scanning   

 

14



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Cylinders; Bourne Industries, Inc. Model 2015 Digital Counter,
and Push-Button Controls             (1)    Orion Model MA44-453 Overhead Rotary
Arm Stretch Wrap Machine, S/N 4084358; with 60”W x Estimated 15’L Power Roller
Conveyor Infeed/Outfeed; Safety Light Curtain; Protective Enclosure; and
Push-Button Controls             (1)    Flex ID Model 4000 Pressure Sensitive
Labeler; with Digital Controls, Stand Mounted             (1)    Lot of
Associated 100-Valve Line Stainless Steel Framed Conveyor Equipment, To Include:
28”W x Estimated 20’L Interlocking Plastic Belt Staging Conveyor; Estimated
125’L Overhead Cable Conveyor, with Sentry Ionized Air Can Rinser, 1,300
Cans/Minute Rated Speed; 28”W x 50’L Interlocking Plastic Belt Conveyor, with
Inline Lube/Wash System; 3”W x 15’L Interlocking Plastic Belt Conveyor, with
Inline Wash, Blower Station, with Estimated 15 hp Blower, and Twist/Turn Tunnel;
16”W x 15’L Interlocking Plastic Belt Conveyor; 28”W x Estimated 25’L
Interlocking Plastic Belt Conveyor, with Inline Wash System, and Exair Super Air
Knife System; Can Lines Inc. 28”W x 35’L Interlocking Plastic Belt Conveyor;
24”W x 25’L Interlocking Plastic Belt Conveyor; 16”W x Estimated 250’L Power
Belt Conveyor; 24”W x Estimated 150’L Power Belt Conveyor; 24”W x Estimated
250’L Power Roller Conveyor; Associated Diverter Stations; 90° and 180° Turn
Sections; Guide Bars; etc.    2    1-    96-Valve Bottle Filling Line; 550
Bottles/Minutes, To Include:    675,000          (1)    Simplatic Engineering
Depalletizer; with 3-Chain and Roller Conveyor Infeed; Vacuum Lift Powered Arm;
60”W x Estimated 25’L Accumulation Table; 24”W x Estimated 15’L Interlocking
Plastic Belt Staging Conveyor; Infeed Pallet Stacker; Variable-Speed Controls;
and Push-Button Controls             (1)    Mojonnier Model 5600 Blender; 871
Lbs./Hour   

 

15



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Co2 Maximum Flow Rate; with Ammonia Refrigeration System, with
Horizontal-Mounted Ammonia Tank; Additive Tanks; Moore Model 535 Digital
Controls; and Associated Pumps, Stainless Steel Piping, etc.             (1)   
Crown Simplimatic Model 96/16 PET 96-Valve Rotary-Type Filler, S/N HJG CN 96 16
CP230; 20-Oz., 1-Liter, 2-Liter, and 3-Liter Type, 350 Bottle to 550 Bottle
Operating Speed, Skid Mounted; with Alcoa Model D224-16 Inline Capper, S/N 17,
16-Head, with Hopper; and Allen Bradley Model Panelview 900 Digital Controls   
         (1)    Orbisphere Laboratories Model 3624 Analyzer             (1)   
Filtec Model FT-50 Fill Level Detector, S/N 113204; with Digital Controls      
      (1)    Industrial Dynamics Model Lasetec Ink Jet Coder, S/N 22240         
   (1)    Videojet Ink Jet Coder; with Digital Controls             (1)    I&H
15’W x 25’L Can Warmer; Estimated 500 Can Capacity; with (3) TSM Model BC-191
Heating System Units, 1,520,000-Btus Heat Output, Skid Mounted, with Push-Button
Controls; 15 hp Blower Motor; 16”W x 12’L Interlocking Plastic Belt Conveyor
Infeed; 16”W x Estimated 25’L Interlocking Plastic Belt Conveyor Outfeed, with
Inline Wash, and Reject Station; Inline Wash System; and Push-Button Controls   
         (1)    Accumulation Table; Stainless Steel Frame Composition, Leg
Mounted; with Horizontal Traversing Side Bar Loader; and Interlocking Plastic
Belt Conveyor             (2)    B&H Model BH8000S Pressure Sensitive Labelers,
S/N 2052-0497988L; and S/N 2051-04979871; 300 Labels/Minute Operating Speed;
with (2) Label Feed Stations, Rotary Type; Nordson Model DuraBlue 10 Hot Melt
Applicator; and Allen Bradley Model Dataliner Digital Controls             (1)
   ITW Hi-Cone Model 871M2 Multi Packaging Machine, S/N 214; (Leased)   

 

16



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Kayat Model PTF-28-RH Tray Packer, S/N 219-97, (1997); 24
Cases/Minute Operating Speed, Carton Erector Station; with Nordson Model Vista
Hot Melt Applicator; Electro Cam Model PLS 5000 Series Digital Controls;
Push-Button Controls; and Allen Bradley Digital Controls             (1)   
Kayat Model PTF-28-RH Tray Packer, S/N 190-94, (1994); 24 Cases/Minute Operating
Speed, Carton Erector Station; with Nordson Model Series 3700V Hot Melt
Applicator, S/N ES06B01055; Electro Cam Model PLS 5000 Series Digital Controls;
Push-Button Controls; and Allen Bradley Digital Controls             (1)    Ocme
Model Vega N70V Overwrapper, S/N 1/272/01, (2001); 30 Packs/Minute Operating
Speed; with 28”W x Estimated 15’L Heat Seal Oven; Gefron Model 401 Digital
Temperature Controls; and Allen Bradley Model Panelview 1000 Touch Screen
Controls             (1)    PAI Model 6300 Palletizer, S/N 63114; Single 12-Pack
and 2 x 12 Pattern Type, 460 Volts, 50 Amp, 3-Phase, 60 Hz; with 24”W x
Estimated 15’L Interlocking Plastic Belt Conveyor Product Infeed; Infeed Pallet
Load Infeed, 10-High Type, with Shared Horizontal Traversing Load Table; Pattern
Control Station, with (3) Parker Model Series 2MA Scanning Cylinders; Bourne
Industries, Inc. Model 2015 Digital Counter, and Push-Button Controls         
   (1)    Orion Model MA44-6882 Orbital Type Stretch Wrap Machine, S/N 7026882;
with 60”W x Estimated 15’L Power Roller Conveyor Infeed/Outfeed; Safety Light
Curtain; Protective Enclosure; and Push-Button Controls   

 

17



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Flex ID Pressure Sensitive Labeler; with Digital Controls
            (1)    Lot of Associated 96-Valve Line Stainless Steel Framed
Conveyor Equipment, To Include: 24”W x Estimated 50’L Interlocking Plastic Belt
Staging Conveyor; Sentry Airveyor, Estimated 150’L, with Sentry Ionized Air Can
Rinser, 1,300 Cans/Minute Rated Speed; 28”W x 50’L Interlocking Plastic Belt
Conveyor, with Inline Lube/Wash System; 16”W x 15’L Interlocking Plastic Belt
Conveyor; 28”W x Estimated 25’L Interlocking Plastic Belt Conveyor, with Inline
Wash System; 28”W x 35’L Interlocking Plastic Belt Conveyor; 24”W x 25’L
Interlocking Plastic Belt Conveyor; 16”W x Estimated 250’L Power Belt Conveyor;
24”W x Estimated 150’L Power Belt Conveyor; 24”W x Estimated 250’L Power Roller
Conveyor; Associated Diverter Stations; 90° and 180° Turn Sections; Guide Bars;
etc.    3    1-    72-Valve Can Filling Line; 1,300 Cans/Minutes, To Include:   
525,000          (1)    Seco Systems Depalletizer; with 3-Chain and Roller
Conveyor Infeed; Vacuum Lift Powered Arm; 48”W x Estimated 15’L Accumulation
Table; 24”W x Estimated 15’L Interlocking Plastic Belt Staging Conveyor; Infeed
Pallet Stacker; Variable-Speed Controls; and Push-Button Controls            
(1)    Mojonnier Model 48Q56SR4AG Blender, S/N 10482; 1,073 Lbs/Hour Co2 Maximum
Flow Rate; with Ammonia Refrigeration System, with Horizontal-Mounted Ammonia
Tank; Additive Tanks; Orbisphere Laboratories Model 3624 Digital Analyzer, with
Moore Model 535 Digital Controls; and Associated Pumps, Stainless Steel Piping,
etc.             (1)    Crown Simplimatic Model 72FT726 72-Valve Rotary Type
Filler, S/N 2967; 8-Oz. and 12-Oz. Type, 1,300 Cans/Minute Operating Speed, Skid
Mounted; with Tipless Valves; Protective   

 

18



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Enclosure; Variable-Speed Controls; Push-Button Controls; PLC
Type Controls; and Digital Controls             (1)    Angelus Model 121L Can
Seamer, S/N 12503194; with Push-Button Controls             (1)    Torqo Model
1502 Vibrac Cap Tester             (1)    Filtec Model FT-50 Fill Level
Detector, S/N 113621; with Digital Controls             (1)    Sentry 8’W x 25’L
Can Warmer; Estimated 500 Can Capacity; with (3) TSM Model BC-181 Heating System
Units, 2,570 Lb/Steam Heat Output, 30-psig Operating Pressure, Skid Mounted;
with Push-Button Controls; 15 hp Blower Motor; 16”W x 12’L Interlocking Plastic
Belt Conveyor Infeed; 16”W x Estimated 25’L Interlocking Plastic Belt Conveyor
Outfeed, with Inline Wash, and Reject Station; Inline Wash System; and
Push-Button Controls             (1)    Accumulation Table; Stainless Steel
Frame Composition, Leg Mounted; with Horizontal Traversing Side Bar Loader; and
Interlocking Plastic Belt Conveyor             (1)    Videojet Model Excel
Series 170i Ink Jet Coder, S/N 01030007WD; with Digital Controls             (1)
   Filtec Model FT-50 Fill Level Detector, S/N 113200; with Digital Controls   
         (1)    Dens-A-Can Can Crusher; (Leased)             (1)    ITW Hi-Cone
Model 283B Multi Packaging Machine, S/N NH1122; (Leased)             (1)   
Kayat Model TP-50A-LH Tray Packer, S/N 160-97, (1997); 50 Cases/Minute Operating
Speed, Carton Erector Station; with Nordson Model E-3700V Hot Melt Applicator,
S/N ES06E01174; Electro Cam Model PLS 5000 Series Digital Controls; Push-Button
Controls; and Allen Bradley Digital Controls   

 

19



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Marsh Model Overture Ink Jet Coder, S/N 222543068003; with
Digital Controls             (1)    Arpac Model 60-28-CM Overwrapper, S/N 2418;
with 28”W x 12’L Heat Seal Oven; Arpac Digital Controls; Omron Model E5CS
Digital Temperature Controls; and Push-Button Controls             (1)    PAI
Model 6400 Palletizer, S/N 6466; Single 12-Pack and 2 x 12 Pattern Type, 460
Volts, 50 Amp, 3-Phase, 60 Hz; with 24”W x Estimated 15’L Interlocking Plastic
Belt Conveyor Product Infeed; Infeed Pallet Load Infeed, 10-High Type, with
Shared Horizontal Traversing Load Table; Pattern Control Station, with (2)
Parker Model Series 2MA Scanning Cylinders; Bourne Industries, Inc. Model 2015
Digital Counter; and Push-Button Controls             (1)    Orion Model
MA44-6883 Orbital Type Stretch Wrap Machine, S/N 7026883; with 60”W x Estimated
15’L Power Roller Conveyor Infeed/Outfeed; Safety Light Curtain; Protective
Enclosure; Push-Button Controls; and Allen Bradley Model Panelview 600 Touch
Screen Controls             (1)    Stadia Model 7000 Series Pressure Sensitive
Labeler, S/N 100012; with Digital Controls             (1)    Lot of Associated
72-Valve Line Conveyor Equipment, To Include: 16”W x Estimated 15’L Staging
Conveyor, Interlocking Plastic Belt Type; Estimated 150’L Overhead Cable
Conveyor, with Sentry Ionized Air Can Rinser, 1,300 Cans/Minute Rated Speed;
28”W x 50’L Interlocking Plastic Belt Conveyor, with Inline Lube/Wash System;
3”W x 15’L Interlocking Plastic Belt Conveyor, with Inline Wash, Blower Station,
with Estimated 15 hp Blower, and Twist/Turn Tunnel; 16”W x 15’L Interlocking
Plastic Belt Conveyor; 28”W x Estimated 25’L Interlocking Plastic Belt Conveyor,
with Inline Wash System; 28”W x 35’L Interlocking Plastic Belt Conveyor; 24”W x
25’L Interlocking Plastic   

 

20



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Belt Conveyor; 16”W x Estimated 250’L Power Belt Conveyor;
24”W x Estimated 150’L Power Belt Conveyor; 24”W x Estimated 250’L Power Roller
Conveyor; Associated Diverter Stations; 90° and 180° Turn Sections; Guide Bars;
etc.                             Total Production:    $ 1,925,000       Plant
Utilities    4    1-    Water Treatment Plant, To Include:    $ 125,000         
(1)    National Water Systems Pretreatment Carbon Steel Tank; with (4) Ferric
Sulfate Additive Tanks; (6) 79” x 52” x 60” Mulitmedia Filter Beds,
100-Gallons/Hour Flow Rate; Media Beds Accu-Tab System Coordinator; Top-Mounted
Agitator; and Associated Pumps; Piping; etc.             (1)    Design Tanks
7,000-Gallon Fiberglass Tank; 8’D x 19’7”H; (Currently Not In Service)         
   (1)    JV Northwest 19,596-Gallon Water Storage Stainless Steel Tank; Tank
#11073; with (4) Waukesha 4” x 4” x 10.5” Size Booster Pumps, 525-Gallons/Hour @
55-psi Flow Rating             (1)    Diamond Fiberglass Fabricators
20,000-Gallon Water Storage Fiberglass Tank, S/N 4056, (1995); 4,760-Lb. Empty
Weight             (1)    U.S. Filter Model T911489-000 Primary Treatment
Filtration System, S/N HC; with Estimated 500-Gallon Polyurethane Storage Tank;
Estimated 15 hp Pump; Filtration Cylinder, 150-psig @ 200°F Maximum Pressure;
Rosemount Analytical Digital Controls; GF Signet Model 8512 Flow Transmitter;
and Push-Button Controls             (3)    Steel Structures, Inc. Estimated
5,000-Gallon Carbon Filter Stainless Steel Tanks, S/N 971999-3; S/N 971999-2;
and S/N 971999-1, (1997); 102”D x 144”H, 181-Cubic Foot Carbon Capacity, 525
Gallons/Minute Flow Rate, 70 psi @ 200°F Maximum Allowable Working Pressure
Capacity, 4,100 Lb. Weight; with (5) Polishing Filters   

 

21



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Western Filter Company Estimated 4,200-Gallon Carbon
Filter Carbon Steel Tank, S/N 25244, (1984); 8’4”D x 10’8”H; with Aquafine Model
FBE-10R/60 UV Station, S/N XS-97007, 76,876 Running Time Meter             (1)
   U.S. Filter Model 90/00113-207 Reverse Osmosis Water System, S/N 00113-207;
Double Pass Type, 20,859, Hours Indicated, 120 Volts, 60 Hz, 1-Phase, 29%
Rejection Rate; with (15) Codeline Model 80A30 Membrane Cylinders, 300 psi; (2)
40 hp CNT Pumps; Push-Button Controls; Thornton Model 200CR Digital Controls;
Thornton Model 200 Flow Monitor Digital Controls; and Thornton Model 200pH
Digital pH Controls, Skid Mounted             (1)    Sellers Model 47HP-77-COM
1,967,000-Btu/Hour Boiler, S/N 102117; Natural Gas, 150-psi Maximum Design
Pressure, National Board #9462, 3 hp, 460 Volts, 60 Hz, 3-Phase; with Honeywell
Burner Control; (Not In Service At Time of Inspection)    5    1-    Kaeser
Model CSD 75 Rotary Screw Air Compressor, S/N 1077, Asset #1926140, 75 hp; with
Digital Controls    7,500 6    1-    Kaeser Model CSD 75 Rotary Screw Air
Compressor, S/N 1058, 75 hp; with Kaeser Model Sigma Digital Controls; and
Kaeser Model TH451E Air Dryer, S/N K1500B4600501001    7,500 7    1-    Kaeser
Model BS 61 Rotary Screw Air Compressor, S/N 510420, 50 hp; with Vertical Air
Receiving Tank; and Digital Controls    5,000 8    1-    Vilter Model VMC 450 XL
Ammonia Compressor, S/N 47619, 100 hp; with RAM Industries Digital Controls   
7,500 9    1-    Vilter Model VMC 450 XL Ammonia Compressor, S/N 47993, 125 hp;
with RAM Industries Digital Controls    8,500

 

22



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 10    1-    Vilter Ammonia Compressor, S/N 12711A RC, 100 hp      7,500 11
   1-    Vilter Model VMC 450 XL Ammonia Compressor, S/N 47618, 100 hp     
7,500 12    1-    Vilter Ammonia Compressor, 100 hp      7,500 13    3-   

Vilter Model VSM501 Ammonia Compressors, S/N 2730; and S/N (2) Unknown;
454-Cubic Inches; with Model K-1012-0 Heat Exchanger; and Tecogen Digital
Controls

Each Value: $9,500

     28,500 14    2-   

Vilter Model VMC 450 XL Ammonia Compressors, S/N 81962; and S/N 81961, 100 hp;
115 Volts, 525-psig High Side

Each Value: $7,500

     15,000 15    2-   

Evapco Model PMCB475 Cooling Towers, S/N W037771; and S/N W037770

Each Value: $5,000

     10,000 16    1-    Evapco Model ATW 1026K Cooling Tower, S/N 73772     
5,000 17    1-    Evapco Model PWCA 450 Cooling Tower, S/N 917891      5,000 18
   2-   

Estimated 9,000-Gallon Sugar Stainless Steel Tanks; Jacketed

Each Value: $18,000

     36,000                          Total Plant Utilities:    $ 283,000      
Maintenance    19    1-    Miller Model Millermatic 252 Welder, S/N LH270855B,
(2007)    $ 2,000 20    1-    Lot of Minor Maintenance Equipment, To Include:
Dewalt Model DW871 14” Chop Saw, S/N 591668; Estimated 14” Chop Saw; #3 Arbor
Press; Baldor Dual End Bench Grinder; Miller Model Millermatic 135 Welder, S/N
LE209759, (2004); Oxyacetylene Torch Kit; Worktable; etc.      5,000

 

23



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 21    1-    Airco Model Heli Welder 250-Amp Welder, S/N HH072458; Cart
Mounted      250 22    1-    Ridgid Model 535 Pipe Threader, S/N EC06703     
1,500 23    1-    Dayton Model 4TK02A 18” Vertical Band Saw; with Blade Welder
Attachment      1,000 24    1-    Dayton Model 3Z919F 20” Pedestal Drill; with
Estimated 16” x 16” T-Slot Worktable      400 25    1-    OTC 55-Ton H-Frame
Press      750 26    1-    Wilton Model 1200A Belt/Disc Grinder, S/N 91040601   
  500 27    1-    Smithy Model MI 1239 LTD Mill/Lathe; 12” x 39” Bed Size; with
3-Jaw Chuck; and 9” x 16” Horizontal Traversing T-Slot Worktable      1,750   
                      Total Maintenance:    $ 13,150       Throughout Plant   
28    3-   

Videojet Model Excel Series 100 Ink Jet Coders

Each Value: $2,500

   $ 7,500 29    1-    Videojet Model Excel Series 170i Ink Jet Coder      5,000

 

24



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 30    1-    Falcon Model 2960H Baler, S/N 82017, 10 hp; 2,750 Maximum
Operating psi; with Start and Stop Controls    1,500 31    1-    Lot of Batch
and Mix Tanks, To Include: (2) Walker 3,600-Gallon Stainless Steel Syrup Storage
Tanks, with Top-Mounted Agitator; (2) Walker 6,000-Gallon Stainless Steel Syrup
Storage Tanks, with Top-Mounted Agitator; (2) 3,000-Gallon Stainless Steel Syrup
Storage Tanks, with Top-Mounted Agitator; (4) 3,100-Gallon Stainless Steel
Storage Tanks, Each with 2 hp Side-Mounted Agitator; (2) 40-Gallon Stainless
Steel Cut-Off Tanks; 100-Gallon Stainless Steel Cut-Off Tank; and (2) 200-Gallon
Stainless Steel Mix Tanks, with Rotosolver Model 105RS70SS Top-Mounted
Agitators; Alkota Model 10000 Hot Water Cleaning System, S/N 209434; and
Allen-Bradley Model PanelView 1400E Touch Screen Controls    100,000 32    1-   
Lot of Miscellaneous Lab Equipment, To Include: Gretag Macbeth Model Judge II
Light Booth; Waco Model 10700-00 Tester, S/N 1192577; Degas Station; Bellingham
Model RFM340 Refractometer; Metrohm Titrator, with Metrohm Model 728 Stirrer;
Model SST Secure Seal Tester; Cimarec Stirrer; Boekel Model 132000 Incubator;
Precision Incubator; Thermo Model Orion 720A+ PH Tester; Hitachi Stack System,
with Model L-2300 Column Oven, Model L-2400 UV Detector, and Model L-2130 Pump
System; Conductivity Meters; PH Testers; etc.    25,000 33    1-    Marathon
Model Stealth 03 Baler, S/N 131037 WB    7,500 34    1-    Lot of Factory and
Support Equipment, To Include: Hand Tools; Power Tools; Fire Resistant Storage
Cabinets; Dollies; Portable Staircases; Scrap Choppers; etc.    7,500

 

25



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 35    1-    Lot of Office Furniture and Business Machines, To Include:
Cubicle Partitions; Desks; Chairs; Tables; Copiers; etc.      10,000            
             Total Throughout Plant:    $ 164,000    Total Appraised Orderly
Liquidation Value -    $ 2,385,150                       Cott Corporation      
[***] [Address redacted]   

 

26



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

27



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Production

   $ 2,900,000

Plant Utilities

     364,500

Maintenance

     37,750

Throughout Plant

     84,000       

Total Appraised Orderly Liquidation Value -

   $ 3,386,250        Cott Corporation   

 

[***]

   [Address redacted]   

 

28



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Production    36    1-    120-Valve Bottle Filling Line; 600
Bottles/Minute, To Include:    $ 1,250,000          (1)    Sentry Model 7788
Depalletizer, S/N 1782, (2002); 280 Bottles/Minute to 800 Bottles/Minute
Unloading Speed; with 3-Chain Conveyor Infeed; 5-Position Vacuum Unloading Arm;
Horizontal Traversing Side Loading Arm; 60”W x Estimated 20’L Accumulation
Table, with Unique Engineering Pneumatically Operated Side Guide Bars;
Push-Button Controls; Allen-Bradley Model PanelView 1000 Touch Screen Controls;
Safety Light Curtain; and Pallet Outfeed Stacker             (1)    Sweed Model
300AD Scrap Chopper, S/N 42048; Cart Mounted             (1)    Ambec Model
SS304 Blender, S/N 42742R1, (2000); Skid Mounted; with Salco Stainless Steel
Horizontal Feed Tank, S/N 4274-3-R1, (2000), Job #4274-3; (2) 15 hp Pumps; (1)
Estimated 25 hp Pump; Salco Stainless Steel Vertical Tank, S/N 4274-2-R1,
(2000), Stainless Steel Type 304 Composition, 10 Gauge Thickness; Salco
Stainless Steel Vertical Tank, S/N 4274-1A-R1, (2000), 100 psi @ 200°F Maximum
Allowable Working Pressure, National Board #17A; Ambec Model Autoblend Touch
Screen Controls; and Associated Pumps; Piping; etc.   

 

29



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Alfa-Laval Model A15-BWFD Heat Exchanger, S/N 3015-57509,
(2001); 250 psi @ 248°F Maximum Allowable Working Pressure, 968.8 Square Feet
Area; with Horizontal Mounted Ammonia Feed Tank            

(1)

   Alsim Model Asmojet 80-Position Bottle Rinser, S/N WBLOO1200A, (2001); Type
IT-80-A.R.; with 16-Position Rotary Bottle Infeed; Inline Rinse and Blower
Station; Estimated 32-Position Rotary Unload Station; Time Date Stamp
Application Station; VBS Model LCI-2000 Nitrogen System, S/N 22287; and
Allen-Bradley Model PanelView 1000 Touch Screen Controls             (1)   
Alsim Model Asmojet1T-RV-P80/420-24K 120-Valve Rotary Type Filler, S/N
DABS003050-144, (2000); 500mL, 20 Oz., 24 Oz., 1-Liter, 2-Liter, and 3-Liter
Type, 260 Bottles/Minute to 800 Bottles/Minute Operating Speed, Stainless Steel
Composition; with Leg Mounts; Stainless Steel Protective Enclosure; Push Button
Controls; and Allen-Bradley Model PanelView 1000 Touch Screen Controls         
   (1)    Arol Model PK24T1080A 24-Head Bottle Capper, S/N 6434, (2000); with
Metering Cap Infeed Station; 24-Position Rotary Type Bottle Infeed; 24-Position
Rotary Type Bottle Outfeed; Alcoa Model B05738072C Jet Flow Cap Feeder, S/N 291,
with Associated Cap Heater, and Vacuum Outfeed; and Touch Screen Controls      
      (1)    Orbisphere Laboratories Model 3624 Analyzer, S/N 34981; with
Digital Controls             (1)    CIP System; Skid Mounted; with (2) Vertical
Storage Tanks, S/N Z1507-B, and S/N Z1507-A; Ecolab Model Quadexx Soap and
Chlorine Pump; Fristam 10 hp Pump; Polaris Model S19IG25 Heat Exchanger, S/N
4030, Plate Type, 316 Plate Material, 130 psi Test Pressure, 100 psi Design
Pressure; GLI Model 33 Digital Measuring Controls; and Allen-Bradley Model
PanelView 550 Touch Screen Controls             (1)    Securepak Model SSC
Secure Seal Cap Tester   

 

30



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Videojet Model Excel Series 170i Ink Jet Coder, S/N
I96K26010; 2 scfm, 100 psi; with Digital Controls             (1)    60”W x
Estimated 15’L Staging Interlocking Plastic Belt Conveyor; Stainless Steel
Composition, Leg Mounted; with Inline Wash; Side Guide Bar; and Reject Station
            (1)    Uni-Pak Model 926LHEX Container Warmer, S/N 976306, (1997);
84”W x Estimated 25’L; with TSM Heating System, with Omron Model E5EN Digital
Temperature Controls; (3) 7.5 hp Motors; Inline Wash System, with Ecolab Model
Positronic TW Chemical Feed Pump, and Ecolab Surpass Timed Speed Control System;
(2) Blower Units; and Push-Button Controls             (1)    Ambec 10’W x
Estimated 20’L Accumulation Table, (2002); Stainless Steel Composition; with
Horizontal Traversing Loader Arm; and Interlocking Plastic Belt Conveyor      
      (1)    Trine Model T4500 Labeler, S/N 065M45038, (1995); 200 Bottle/Minute
to 350 Bottle/Minute Operating Speed; with Nordson Model DuraBlue 10 Hot Melt
System, with Digital Controls; EMP Label Feed Station, with Fife Model CSP-01
Guide Bar; Watlow Model 93 Digital Temperature Controls; Push-Button Controls;
and Parker Automations Model CTC Touch Screen Controls             (1)    Trine
Model T4500 Labeler, S/N 107M45170, (1997); 200 Bottle/Minute to 350
Bottle/Minute Operating Speed; with Nordson Model DuraBlue 10 Hot Melt System,
with Digital Controls; EMP Label Feed Station, with Fife Model CSP-01 Guide Bar;
Watlow Model 93 Digital Temperature Controls; Push-Button Controls; and Parker
Automations Model CTC Touch Screen Controls   

 

31



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Krones Model Contiroll Wraparound Labeler, S/N 745-C03,
(2002); 460 Volt, 3 Phase, 60 Hz; (2) Label Stations, Each with (2) Rotary Label
Feeders; Rotating Label Cutter; (2) Glue Roll Application Stations, Each with
Associated Glue Pot, and Athena Digital Temperature Controls; Push-Button
Controls; Digital Controls; and Allen-Bradley Model PanelView 1000 Touch Screen
Controls             (1)    Ocme Model Altair N60 Case Packer, S/N 1/174/01,
(2001); 60 Case/Minute Operating Speed; with 5-Lane Infeed; Case Infeed Station,
with 9”W x 5’L Interlocking Plastic Slide Belt, and Case Former Station; Nordson
Model Series 3700V Hot Melt Applicator, S/N AN01H00539; and Allen-Bradley Model
PanelView 1000 Touch Screen Controls             (1)    Ocme Model Altair N60
Case Packer, S/N 1/175/01, (2001); 60 Case/Minute Operating Speed; with 5-Lane
Infeed; Case Infeed Station, with 9”W x 5’L Interlocking Plastic Slide Belt, and
Case Former Station; Nordson Model Series 3700V Hot Melt Applicator, S/N
ES07B0126; and Allen-Bradley Model PanelView 1000 Touch Screen Controls         
   (1)    ITW Diagraph Model IJ3000 Ink Jet Coder, S/N CIDS64301410, (2006); 200
Case/Minute Maximum Speed; with Digital Controls             (1)    Marsh Model
Hi-Res Overture LT Ink Jet Coder; with Digital Controls; (Not In Service At Time
Of Inspection)             (1)    Marsh Model Hi-Res Overture LT Ink Jet Coder;
with Digital Controls             (1)    ITW Diagraph Model IJ3000 Ink Jet
Coder, S/N CIDS64301411, (2006); 200 Case/Minute Maximum Speed; with Digital
Controls             (1)    Ocme Model Vega THN80 V/2/3 Shrink Wrap Machine, S/N
1/177/01, (2001); 80 Case/Minute Operating Speed; with 6-Lane Infeed; Nordson
Hot Melt Applicator; Plastic Film Application Station, Bottom Feed Type, with
Hot Seal Arm;   

 

32



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             OCME Estimated 48”W x Estimated 20’L Hot Seal Oven, with (2)
Blower Fans, and Gefran Model 401 Digital Temperature Controls; and
Allen-Bradley Model PanelView 1000 Touch Screen Controls             (1)    ITW
Diagraph Model IJ3000 Ink Jet Coder, S/N 57600155DS2, (2006); 200 Case/Minute
Maximum Speed; with Digital Controls             (1)    Videojet Model Excel
273SE Ink Jet Coder, S/N 020030004WD, (2002); 60 Case/Minute Operating Speed, 2
scfm, 100 psi; with Digital Controls             (1)    PAI Model 6400
Palletizer, S/N 6479, (1999); 24-Pack @ 75/Minute and @ 140/Minute Operating
Speed; with 2-Chain Conveyor Pallet Infeed Station; Power Belt Conveyor Product
Infeed Station; Staging Conveyor, with Pattern Control; Elevator, with Side Bar
Loader; Push-Button Control; and Pro-Face Touch Screen Controls             (1)
   Orion Model MA/44 Orbitary Type Stretch Wrap Machine, S/N 2002-0312042,
(2002); 60 Loads/Hour, 5,000 Lb. Load Maximum, 3-Phase, 60 Hz; with Tension
Controls; Variable-Speed Controls; and Push-Button Controls             (1)   
Axiohm Model 7000 Series Pressure Sensitive Labeler, S/N 100052; with Digital
Controls             (1)    PAI Model 6400 Palletizer, S/N 6482, (2000); 24-Pack
@ 75/Minute and @ 140/Minute Operating Speed; with 2-Chain Conveyor Pallet
Infeed Station; Power Belt Conveyor Product Infeed Station; Staging Conveyor,
with Pattern Control; Elevator, with Side Bar Loader; Push-Button Control; and
Total Control Model QuickPanel Jr. Touch Screen Controls             (1)   
Lantech Model Q1000 Stretch Wrap Machine, S/N QA0011233, (1996); 30 Loads/Hour;
with Variable-Speed Controls; and Digital Controls             (1)    ID
Technology Model 250 Pressure Sensitive Labeler, S/N 2500505001888; Stand
Mounted; with Digital Controls             (1)    Lot of 120-Valve Bottle
Filling Line Associated Stainless Steel Framed Conveyor Equipment, To   

 

33



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Include: Sentry 28”W x 12’L Interlocking Plastic Belt
Conveyor; Sentry Airveyor, Estimated 75’L, with Associated NYB Blowers; 6”W x
50’L Interlocking Plastic Belt Conveyor, with Inline Wash/Lube Stations; Ambec
18”W x Estimated 150’L Interlocking Plastic Belt Conveyor; 18”W x Estimated 25’L
Interlocking Plastic Belt Conveyor; (3) 18”W x Estimated 125’L Interlocking
Conveyor Belt Sections; 16”W x Estimated 250’L Interlocking Plastic Belt
Conveyor, with Switch Stations; (2) 60”W x 15’L Roller Conveyor Outfeed
Sections; and Associated Guide Rails; Drip Guard; etc.    37    1-    72-Valve
Can Filling Line; 1,200 Cans/Minute, To Include:    825,000          (1)    ABC
Depalletizer; with 2-Chain Conveyor Pallet Infeed/Outfeed; and Manual Unloading
Cover Station             (1)    Micro Blend Model 8.31 version Blender, (1995);
1,400 Can/Minute Operating Speed, Skid Mounted; with MPC Stainless Steel
Vertical Holding Tank, 100 psi @ 200°F Maximum Allowable Working Pressure,
National Board #22; Vertical Stainless Steel Holding Tank; 30 hp Pump; (2) 5 hp
Pumps; (3) Reservoir Blowoff Tanks, (Water, Syrup, Mix); KLMX Inline Motionless
Mixer; Push-Button Controls; and Viewing Monitor             (1)    Alfa-Laval
Model A15-BWFD Plate-Type Heat Exchanger, S/N 83651, (1995); 250 psi @ 230°F
Maximum Allowable Working Pressure; with Horizontal Mounted Ammonia Tank, S/N
45629, (1995), National Board #42762, 250 psi @ 650°F             (1)    Crown
Simplimatic Model UB72 72-Valve Rotary Type Filler, S/N GFUB72FTC1027, (1968);
12 Oz. Type, 1,200 Cans/Minute Operating Speed, Skid Mounted; with Twist/Turn
Conveyor Type Infeed; Push-Button Control; and Allen-Bradley Model PanelView
1000 Touch Screen Controls             (1)    Angelus Model 120LG16 Can Seamer,
S/N 9982778, (1978); 10,500 Lb. Net Weight, 350 Cans/Minute Minimum Operating
Speed, 1,600   

 

34



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Cans/Minute Maximum Operating Speed; with Digital Counter; and
Touch Screen Controls; (Rebuilt 2005)             (1)    SJI Model 820 84”W x
Estimated 20’L Can Warmer, S/N 400350014, (1984); 3-Minute and 20-Second Warm
Cycle; with Inline Wash System; Alfa Laval Model M6-FG Heat Exchanger, S/N
30108-93561, (2005), 150 psi @ 250°F Maximum Allowable Working Pressure, 156.6
Square Foot Area; (2) 7.5 hp Pumps; Blower, with 7.5 hp Pump; ESA Heater System,
S/N 2396, (2005), 7,000,000 Btu/Hour Heater Capacity, 117 cfm @ 4 psi, 200
Gallon/Minute Maximum Inlet Water, with Fireye Model ED150 Digital Controls, and
Model PXV-4 Digital Temperature Controls; and Push-Button Controls            
(1)    Videojet Model Excel 2000 Ink Jet Coder, S/N 062841009WD, (2006); 100
psi, 7 scfm; with Digital Controls             (1)    Videojet Model Excel 170i
Ultra High Speed Ink Jet Coder, S/N 000600037WD; 2 scfm, 100 psi; with Digital
Controls             (1)    Alliance Industrial Corp. 72”W x Estimated 20’L
Accumulation Table; Stainless Steel Composition; with Horizontal Traversing
Loader Arm; and Interlocking Plastic Belt Conveyor             (1)    Filtec
Model FT-50 Fill Level Detector, S/N 116511, (2001); 2,400 Can/Minute Maximum
Operating Capacity; with Digital Controls             (1)    Filtec Model FT-50
Fill Level Detector, S/N 116510, (2001); 2,400 Can/Minute Maximum Operating
Capacity; with Digital Controls             (1)    ITW Hi-Cone Model 273B Multi
Packaging Machine, S/N NA1078, (1995); with 2-Lane Infeed; 80”W x Estimated 10’L
Interlocking Plastic Belt Conveyor Infeed/Outfeed; and Sun-Mite Model FFH-512A
Infrared Heater; (Leased)             (1)    Krones Model Variopac Overwrapper
Case Packer, S/N KR93682, (2007); 4,800 Packs/Hour Maximum Operating Capacity;
with 6-Lane Infeed; Case Infeed Station; with (3) 2-   

 

35



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Position Vacuum Unloading Arms, Rotary Type; Tray Forming
Station, with Nordson Model ProBlue Hot Melt Applicator, S/N 1039840A; Fume
Application Station, 2-Roll Cylinder Type, with Bottom Mounted Feed; Krones
Model ST72/60005 Heat Seal Oven S/N 001193, Estimated 28”W x 25’L, with (2) Exit
Blowers; Pot Mounted Breaker Units; Push-Button Controls; and Krones Model
iPanel CD Touch Screen Controls             (1)    ITW Diagraph Model IJ3000 Ink
Jet Coder, S/N IJ64302335, (2006); with Digital Controls             (1)   
Videojet Model Excel 273SE Ink Jet Coder, S/N 020030003WD, (2002); 2 scfm, 100
psi; with Digital Controls             (2)    Videojet Model Excel 170i Ultra
High Speed Ink Jet Coders, S/N 010500031WD; and S/N I96D16007; Each with Digital
Controls             (1)    PAI Model 6400 Palletizer, S/N 6480, (1999); 24-Pack
@ 75/Minute and @ 140/Minute Operating Speed, 460 Volts, 90 Amps, 3-Phase, 60
Hz; Pallet Infeed Station, 10-High Type, and 2-Chain Conveyor Infeed; Pattern
Control Station; Staging Conveyor; Elevator; Push-Button Controls; and Pro-Face
Touch Screen Controls             (1)    PAI Double Stacker, S/N 1533; 10-High
Capacity             (1)    Orion Model FA55-291 Stretch Wrap Machine, S/N
2092964, (1991); 30 Loads/Hour, 4,000 Lb. Maximum Load; with 72” Rotary
Turntable; and Push-Button Controls             (1)    Sato Model M-84855
Pressure Sensitive Labeler, S/N 90204003; Cart Mounted; with Digital Controls   
         (1)    Lot of 72-Valve Can Filling Line Associated Stainless Steel
Framed Conveyor Equipment, To Include: Estimated 300’L Cable Conveyor; 18”W x
50’L Interlocking Plastic Belt Conveyor, with Inline Wash/Lube Stations; (2) 3”W
x 75’L Interlocking Plastic Belt Conveyor Sections, with (4) Blower Stations;
24”W x 50’L Interlocking Plastic Belt Conveyor; Sentry 8”W x 75’L Interlocking
Plastic Belt Conveyor; 12”W x 35’L   

 

36



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Inclined Power Belt Conveyor; 14”W x Estimated 250’L
Interlocking Plastic Belt Conveyor; and Associated Guide Rails; Drip Guards;
etc.    38    1-    72-Valve Can Filling Line; 1,200 Cans/Minute, To Include:   
825,000          (1)    Canco Model 12A54N189X Depalletizer, (1994); with
2-Chain Conveyor Pallet Infeed/Outfeed; Manual Unloading Cover Station; and
American Can Company Model 4403-IL Pallet Stacker, S/N 12A7610337            
(1)    Micro Blend Model Version 9.02 Blender, (1996); 1,400 Can/Minute
Operating Speed, Skid Mounted; with Syrup Pump; Water Pump; Mix Pump; CIP Pump;
(3) Meyer Incorporated Load Tanks, (1998); 30 hp Motor; (2) 7-1/2 hp Motors; NTC
Stainless Steel Vertical CIP Tank, S/N MC8026-D, (1998), 100 psi @ 200°F Maximum
Allowable Working Pressure; and Viewing Monitor             (1)    Alfa-Laval
Model A15-BWFD Heat Exchanger, S/N 30104-94383, (1998); National Board #13333,
250 psi @ 230°F Maximum Allowable Working Pressure, 888 Total Square Foot Area;
with Horizontal Mounted Ammonia Tank; and Push-Button Control             (1)   
Crown Simplimatic Model UB72 72-Valve Rotary-Type Filler, S/N 80742, (1970); 12
Oz. Type, 1,200 Cans/Minute Operating Speed, Skid Mounted; with Twist/Turn
Conveyor Type Infeed; Push-Button Control; and Allen-Bradley Model PanelView
1000 Touch Screen Controls   

 

37



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Angelus Model 120LG16 Can Seamer, S/N 11362186, (1986);
10,500 Lb. Net Weight, 350 Cans/Minute Minimum Operating Speed, 1,600
Cans/Minute Maximum Operating Speed; with Digital Counter; and Touch Screen
Controls; (Rebuilt 2007)             (1)    Videojet Model Excel 2000 Ink Jet
Coder, S/N 060261004WD, (2006); 1,250 Can/Minute Operating Capacity, 7 scfm, 100
psi; with Digital Controls             (1)    Videojet Model Excel 2000 Ink Jet
Coder, S/N 062851016WD, (2006); 1,250 Can/Minute Operating Capacity, 7 scfm, 100
psi; with Digital Controls             (1)    ABC Model 227.1183 60”W x
Estimated 20’L Can Warmer, S/N PW.103.15.6; with Alfa Laval Model M6-FG Heat
Exchanger, S/N 30108-93560, (2005), 150 psi @ 250°F Maximum Allowable Working
Pressure, 156.6 Square Feet Area; (3) 7.5 hp Pumps; Digital Temperature
Controls; and Cincinnati Model PB-12A Blower, S/N 710270, 2 hp             (2)
   Filtec Model FT-50 Fill Level Detectors, S/N 116205; and S/N 116206, (1999);
2,000 Can/Minute Maximum Operating Capacity; Each with Reject Station; and
Digital Controls             (1)    Alliance Industrial Corp. 72”W x Estimated
20’L Accumulation Table; Stainless Steel Composition; with Horizontal Traversing
Loader Arm; and Associated Interlocking Plastic Belt Conveyor             (1)   
R.A. Jones Model Maxim Case Packer, S/N S-5763, (1999); 24-Pack @ 63/Minute and
12-Pack @ 125/Minute Operating Speed; with (2) 6-Lane Infeed Stations; Slip
Sheet Conveyor Infeed; Jones Model Orbi-Trak Vacuum Pickup Station; Carton
Infeed Station, with Flap Separator Station; Glue Application Station, with
Nordson Model 3700 Series Hot Melt Applicator, S/N AA991-60215; Push-Button
Controls; Electro Model PLS 6000 Series Digital Metering   

 

38



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Controls; Allen-Bradley Model PanelView 1000 Touch Screen
Controls; Digital Temperature Controls; and Fumex Model FA2SSD Filter System,
S/N 49063980             (1)    Videojet Model Excel Series 170i Ink Jet Coder,
S/N I96F23017, (1996); 2 scfm, 100 psi; with Digital Controls; and Video Jet
Model Focus S10 Laser System             (1)    Ryson Model 1500-400-83-4 Spiral
Elevator Conveyor, S/N 072441, (2007); Estimated 14”W x Estimated 50’L Slat Type
Conveyor; with Push-Button Controls             (1)    Standard Knapp Model 263
Tray Former, S/N 120, (1975); 60 Case/Minute Operating Speed; with 12”W x
Estimated 10’L Interlocking Plastic Belt Conveyor Infeed; Carton Infeed Station;
Flap Tucker Station; Glue Application Station, with Nordson Model 3500V Glue
Applicator, S/N 230884A SA01E 00313; Electro Cam Model PLS 5000 Series Digital
Controls; and Push-Button Controls             (1)    Marsh Model Hi-Res
Overture LT Ink Jet Coder; with Digital Controls             (1)    ITW Diagraph
Model IJ3000 Ink Jet Coder, S/N IJ64302334, (2006); with Digital Controls      
      (1)    Douglas Model SR7/824 Shrink Wrap Machine, S/N M-2999, (1995); 70
Bundle/Minute Maximum Speed; with 18”W x 20’L Interlocking Plastic Belt Conveyor
Infeed, with Photo Switch Stations; Film Application Station, with 2-Roll Feed
System; Estimated 28”W x Estimated 12’L Heat Tunnel, 3-Zone, 325°F Operating
Temperature, with Watlow Model 93 Digital Temperature Controls, (3) Top Mounted
Blower Units, and Exit Fan Unit; Push-Button Controls; and Pacific Scientific
Model T10 Digital Controls             (1)    ITW Hi-Cone Model 229 Multi
Packaging Machine, S/N H0319R, (1971); with Push-Button Control; (Leased)   

 

39



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    FKI Logistex Model A-942 Palletizer, S/N 01-K1115119,
(2007); 12-Pack @ 120-140 Cases/Minute, 24-Pack @ 80-100 Cases/Minute; with
Staging Conveyor; (5) Parker Automation Pattern Control Cylinders; Elevator
System; Push-Button Controls; PLC Type Controls; and Allen-Bradley Model
PanelView 1000 Touch Screen Controls             (1)    PAI Double Stacker, S/N
1532             (1)    Lantech Model System 2000 Series 4321 Stretch Wrap
Machine, S/N 15734, (1984); 21 Load/Hour Operating Speed; with Push-Button
Controls; and Digital Readout             (1)    Sato Model M-8485S Pressure
Sensitive Labeler, S/N 81204009; with Digital Controls             (1)    Lot of
72-Valve Can Filling Line Associated Stainless Steel Framed Conveyor Equipment,
To Include: Estimated 300’L Cable Conveyor; 18”W x 50’L Interlocking Plastic
Belt Conveyor, with Inline Wash/Lube Stations; (2) 3”W x 75’L Interlocking
Plastic Belt Conveyor Sections, with (4) Blower Stations; 24”W x 50’L
Interlocking Plastic Belt Conveyor; Sentry 8”W x 75’L Interlocking Plastic Belt
Conveyor; 12”W x 35’L Inclined Power Belt Conveyor; 14”W x Estimated 250’L
Interlocking Plastic Belt Conveyor; and Associated Guide Rails; Drip Guards;
etc.                             Total Production:    $ 2,900,000       Plant
Utilities    39    1-    Vilter Ammonia Compressor, S/N 7682 A R, 75 hp    $
6,000 40    1-    Vilter Ammonia Compressor, S/N 7688 A R, 100 hp      7,500 41
   1-    Vilter Model VMC 440 Ammonia Compressor, S/N 81368, 100 hp      7,500

 

40



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 42    1-    Vilter Model VMC 440 Ammonia Compressor, S/N 33597, 100 hp   
7,500 43    1-    Vilter Model VMC 440 Ammonia Compressor, S/N 33598, 100 hp   
7,500 44    1-    SRS Model RT-3 Estimated 2,000-Gallon Ammonia Accumulation
Stainless Steel Tank, S/N 6459, (1996); Jacketed, 150 psi @ 650°F Maximum
Allowable Working Pressure, SA-516-70 Material Type; with Angle Type Shut-Off
Valves    4,000 45    1-    Imeco Model XLP-L635 Condenser, S/N 11549-1; Roof
Mounted, Inaccessible    3,500 46    1-    Lot of Batch and Mix Tanks, To
Include:    100,000          (1)    Cherry Burrell 5,000-Gallon Syrup Stainless
Steel Tank, S/N 67-E-1020, Asset #12; Jacketed; with Side Mounted Agitator; and
Associated Pumps; Piping; etc.             (1)    Cherry Burrell 5,000-Gallon
Syrup Stainless Steel Tank, S/N 72E237, Asset #11; Jacketed; with Side Mounted
Agitator; 5 hp Pump; and Associated Piping; Valves; etc.             (1)   
3,200-Gallon Stainless Steel Tank, Asset #10; with Top Mounted Agitator; 5 hp
Pump; and Associated Piping             (1)    1,540-Gallon Stainless Steel
Tank, Asset #15; with Top Mounted Agitator; 5 hp Pump; and Associated Piping   
         (1)    3,150-Gallon Stainless Steel Tank, Asset #14; with Top Mounted
Agitator; 5 hp Pump; and Associated Piping             (1)    3,100-Gallon
Stainless Steel Tank, Asset #13; with Top Mounted Agitator; 5 hp Pump; and
Associated Piping             (1)    1,500-Gallon Stainless Steel Tank, Asset
#7; with Top Mounted Agitator; 5 hp Pump; and Associated Piping   

 

41



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    1,500-Gallon Stainless Steel Tank, Asset #8; with Top
Mounted Agitator; 5 hp Pump; and Associated Piping             (1)   
1,540-Gallon Stainless Steel Tank, Asset #9; with Side Mounted Agitator; 5 hp
Pump; and Associated Piping             (1)    5,000-Gallon Stainless Steel
Tank, Asset #6; with Side Mounted Agitator; 5 hp Pump; and Associated Piping   
         (1)    Feldmeier 5,500-Gallon Stainless Steel Tank, S/N A-032-00, Asset
#5, (2000); with Top Mounted Agitator; 5 hp Pump; Tel-Tru Thermometer; and
Associated Piping             (1)    Feldmeier 5,500-Gallon Stainless Steel
Tank, S/N A-031-00, Asset #4, (2000); with Top Mounted Agitator; 5 hp Pump;
Tel-Tru Thermometer; and Associated Piping             (1)    A&B 200-Gallon
Stainless Steel Tank, Asset #CT-3; with EMI Model Rotostat Top Mounted Mixer;
Estimated 5 hp Pump; Accurate Metering Systems Model BC-52 Digital Metering
Controls; Allen-Bradley Model PanelView 1000 Touch Screen Controls; and
Associated Piping             (1)    Estimated 200-Gallon Stainless Steel Tank;
with Top Mounted Mixer; Estimated 5 hp Pump; and Associated Piping    47    1-
   Water Treatment System, To Include:    100,000          (1)    Western Filter
Company Model 2000 ATS-III Chemical Additive Carbon Steel Tank, S/N 38677,
(1995); 20,000 Gallon/Hour Capacity; with Associated Sand Filters; Data
Industrial Digital Counter; Orion Model 1770 Chlorine Monitor; Associated Lime
Pumps; and Associated Pipes; Pumps; etc.             (2)    Ingersoll-Rand Model
OL25X25 Reciprocating Air Compressors, 25 hp; 4,519 and 2,795 Hours Indicated,
Oilless Type; with Ingersoll-Rand Model TS200 Air Dryer, S/N 205116006   

 

42



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Feldmeier 2,100-Gallon Ozone Contact Stainless Steel Tank,
Asset #T-70; with Pacific Ozone Technology Ozone Gas Generator, Asset #OG-80; IN
Digital Ozone Analyzer; and Transfer Column             (1)    Aquafine Model
CSL-24R/60 UV Lamp, S/N 0S 00 054-E 0ESE; 2-Cylinder Type             (1)   
Feldmeier 10,000-Gallon Water Storage Stainless Steel Tank, S/N S40200, Asset
#T-40, (2001); with Pacific Ozone Technology Ozone Gas Generator, Asset #OG-40
            (1)    Carbon Steel Tank, Asset #CT200; with Inline Chlorine
Monitor; and U.S. Filter Model T911490-00 Polisher Filter             (1)   
U.S. Filter Model 24/00108 Reverse Osmosis Water System, S/N 00108; with
Transfer Pump; Ozone Recirculation Pump; Secondary Goose Pump; Primary Goose
Pump; (9) Codeline Model 80A60 Membrane Cylinders, 600 psi Maximum Operating
Pressure, 120°F Maximum Operating Temperature; Digital Controls; and Push-Button
Controls             (1)    U.S. Filter Model CIP-225 CIP System, S/N 00108-100,
Asset #CIP-225; Skid Mounted; with Estimated 500 Gallon Polyurethane Tank; U.S.
Filter Model T911489-000 Polisher Filter, 150 psig @ 200°F; and GF Signet Model
A512 Digital Flow Transmitter Controls             (1)    Harry Holland & Sons
Estimated 2,000-Gallon Deaerator Stainless Steel Tank, S/N 980504-01, (1998);
with Associated Vacuum and Water Pump; Jumo Model Dicon SM Digital Controls;
Associated Pumps; Piping; etc.             (1)    Applied Membranes Model
W-GSS20000 Estimated 3,000-Gallon Carbon Tower Stainless Steel Tank, S/N
1657-990331; with (2) Ecolab Model Positronic V Chemical Feed Pumps; and
Estimated 500-Gallon Stainless Steel Soap Additive Tank   

 

43



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Unilux Model VF600HB Water Tube Boiler, S/N 2609, (2001);
Natural Gas, 617 Square Foot Heating Surface; with Power Flame Model CR4-G-30
Burner, S/N 010197976, 6,000 MBH Maximum    48    1-    Gardner-Denver Model
Electra-Saver II Air Compressor, 100 hp; 52,229 Hours Indicated; with Gardner
Denver Model Auto-Sentry ES Plus Digital Controls; and Gardner Denver Model
RDS650A-4 Refrigerated Air Dryer, S/N 205-07-07-2000-9437    5,000 49    1-   
Gardner-Denver Model Electra-Saver II Air Compressor, (2000), 100 hp; 53,171
Hours Indicated; with Gardner Denver Model Auto-Sentry ES Plus Digital Controls;
and Gardner Denver Model 6000HSEA400 Refrigerated Air Dryer    5,000 50    1-   
Leroi Model WE100SS II AQH Air Compressor, S/N 4227X719, 100 hp; 25,185 Hours
Indicated    8,500 51    1-    Estimated 9,000-Gallon Sugar Stainless Steel
Tank;    18,000 52    1-    Vilter Ammonia Compressor, S/N 13891 AS R, 100 hp   
7,500 53    1-    Vilter Compressor, 100 hp    7,500 54    1-    Vilter Ammonia
Compressor, 100 hp    7,500 55    1-    Vilter Ammonia Compressor, S/N 22112,
100 hp    7,500 56    1-    Vilter Ammonia Compressor, S/N 15723, 75 hp    6,000
57    1-    Vilter Model VMC 440 Ammonia Compressor, S/N R64310, 75 hp    6,000
58    1-    Vilter Model VMC 440 Ammonia Compressor, S/N R81159, 100 hp    7,500
59    1-    Vilter Ammonia Compressor, 100 hp    7,500

 

44



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 60    1-    Frick Model RWBII 134H Rotary Screw Ammonia Compressor, S/N
166SFMPLHTA03, (1998); 38,651 Total Hours Indicated, 4,500 rpm Maximum Speed,
350 psig Design Pressure; with Frick Model RWBII Digital Controls      17,500 61
   2-   

Evapco Model 3JIAC-1496B Cooling Towers, S/N 14-100472; and S/N Unknown

Each Value: $5,000

     10,000                          Total Plant Utilities:    $ 364,500      
Maintenance    62    1-    Jet Model JDP-17MF 17” Pedestal Drill, S/N 7106706   
$ 300 63    1-    Dayton Model 6Y001A Belt/Disc Sander; 6” x 9” Type      250 64
   1-    Dayton Model 3Z949D 3-Ton Arbor Press, S/N 200108      150 65    1-   
Esab Model PCM-621I Plasma Cutter, S/N PA-I517248      750 66    1-    Arcan
Model CP20 20-Ton H-Frame Press      500 67    4-   

Hydrotek Model HX21004E2 Pressure Washers; Cart Mounted

Each Value: $2,500

     10,000 68    1-    Harmony Model HBCB05 Compactor, S/N HBCB05-0103; 460
Volts, 3-Phase, 60 Hz; with Push-Button Controls; 20 hp Drive Motor; and
Slat-Type Conveyor Infeed      5,000 69    1-    Harmony Model M60STD Baler, S/N
M60STD-3061; 460 Volts, 3-Phase, 60 Hz; with Push-Button Controls      1,500 70
   1-    John Deere Model L100 Rider-Type Mower, 17 hp; 5-Speed; with 42” Blade
Attachment      2,500 71    1-    Carolina Model HD10 Horizontal Band Saw, S/N
HD1012979      500

 

45



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 72    1-    Dayton Model 6Y942D 18” Vertical Band Saw, S/N 200410    750
73    1-    Husky Model VT631402AJ Reciprocating Air Compressor, S/N
L7/5/05-80559, 7 hp; with 60 Gallon Vertical Air Tank    500 74    1-   
Manufacturer Unknown Model 130-4816 16-Gauge x 48” Box and Pan Brake, S/N
0435204816-04, (2004)    1,500 75    1-    Ryobi Model BT3100-1 10” Table Saw,
S/N X054598344    250 76    1-    Icoca Model SJ-2060G Lathe, S/N 87090 30; with
3-Jaw Chuck; and Tailstock    3,000 77    1-    Index Model 845 Milling Machine,
S/N 15389    2,000 78    1-    Jet Model JDP-17MF 17” Pedestal Drill, S/N
3115273    300 79    1-    Sears Model 257 192190 Dual-End Bench Grinder, S/N
015600235, 1 hp; 8” x 1” Wheels    50 80    1-    Milwaukee 14” Abrasive Cut-Off
Chop Saw    150 81    1-    Lincoln Model AC-225-S 225-Amp Welder, S/N 7050-301,
(1983)    150 82    1-    Miller Model Bobcat 250 NT Welder Generator, S/N
LE239059, (2004); 132 Hours Indicated, 10,000 Watts    2,500 83    1-    Miller
Model Millermatic 212 Welder, S/N LH230836B, (2007)    1,500 84    1-    Miller
Model Econo Twin HF Welder, S/N JG132012, (1986)    500 85    1-    Lincoln
Model AC 225 AMP 225-Amp Welder, S/N 7530-806, (1988)    150 86    1-    Ridgid
Model 300-T2 Pipe Threader, S/N ED12998    2,000

 

46



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 87    1-    OTC 2,200-Lb. Capacity Boom Crane; Portable      1,000      
                   Total Maintenance:    $ 37,750       Throughout Plant    88
   1-    Lot of Miscellaneous Pallet Racking, To Include: (15) 8’W x 36”D x 14’H
3-Tier Pallet Racking; (50) 84”W x 25’D x Estimated 18’H Pass Through Type
Pallet Racking, 3-Tier; and (10) 84”W x 36”D x 14’H Pallet Racking, 3-Tier    $
7,500 89    1-    Tennant Model M5400 Floor Scrubber, S/N 5400-10256038     
3,500 90    1-    Tennant Model 7400 Floor Scrubber, S/N 7400-7817      10,000
91    1-    1996 Ford Model Ranger XL Pickup Truck, VIN 1FTCR10A0TPB30177;
86,601 Miles Indicated      3,000 92    1-    Ottawa Model Commando 30 Yard
Hostler, Asset #9073; 59,335 Miles Indicated, 19,285 Hours Indicated      15,000
93    1-    Lot of Miscellaneous Lab Equipment, To Include: Cimarec Model 2 Hot
Plate; Orion Model 720A PH Tester; Waco Model Enamel Rater II Tester; Hitachi
Stack System, with Model L-2400 UV Detector, Model L-2300 Column Oven, and Model
L-2130 Pump; Ohaus Model Explorer Digital Scale; (2) Metrohm Model 758
Titrators, Each with Metrohm Model 727 Ti Stirrers; Metrohm Model 798 MPT
Titrator, with Metrohm Model 727 Ti Stirrer; Cole Parmer Model Polystat
Temperature Controller; Maselli Model LR-01 Digital Refractometer; (2) Terriss
Model T-03-300 CO2 Testers, with CPU, and Monitor; etc.      20,000 94    1-   
Lot of Factory and Support Equipment, To Include: Dollies; Shop Fans; Bench
Grinders; Oxyacetylene Kits; Portable Staircases; Fire Resistance Storage
Cabinets; etc.      10,000

 

47



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 95    1-    Lot of Office Furniture and Business Machines      15,000   
                      Total Throughout Plant:    $ 84,000    Total Appraised
Orderly Liquidation Value -    $ 3,386,250                       Cott
Corporation       [***]       [Address redacted]   

 

48



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

49



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Production

   $ 6,729,500

QA Lab

     25,000

Maintenance

     57,350

Plant Utilities

     218,500

Throughout Plant

     38,450       

Total Appraised Orderly Liquidation Value -

   $ 7,068,800       

Cott Corporation

[***]

[Address redacted]

  

 

50



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Production    96    1-    Small Bottle PET Line #1; 500mL and 20-Oz.
Bottles @ 1,000 Bottles/Minute, To Include:    $ 2,750,000          (1)   
Krones Depalletizer, S/N KR74-147, (2004); with 3-Chain Pallet Infeed Conveyor;
Rotational Suction-Type Pallet Divider Sheet Pick and Place Arm; 2-Position
Pallet Divider Sheet Stacking Position; Stainless Steel Bottle Collection
Hopper; Flow Through Empty Pallet Stacking Conveyor System, S/N 453-K76, (2005);
and Main Control Panel             (1)    Sweed Model 450 AG WM Banding
Shredder, S/N 42014; with 3/4 hp Drive Motor             (1)    Lanfranchi 42”W
Bottle Transfer Interlocking Plastic Belt Conveyor, S/N C-14348/735/00828; with
15’L Perpendicular Depalletizer Transfer Conveyor, with Decline Section;
Approximately 100 Linear Feet of Mezzanine Suspended Bottle Transfer Conveyor;
Approximately 55’ Perpendicular Mezzanine Suspended Transfer Conveyor, with
Infeed/Outfeed Hoppers; Approximately 30’ Incline Power Slat Bottle Transfer
Conveyor; Large Accumulation Hopper, with Bottom-Mounted Inclined Outfeed
Conveyor, Approximately 30’ Overall Length; Approximately 18’ Perpendicular
Transfer Conveyor Section to Descrambler Split; (2) Directional Descrambler Feed
Conveyors; and Associated Drives   

 

51



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (2)    Lanfranchi Model L3-SR-2736 36,000-Bottles/Hour Bottle
Unscramblers, S/N 14348A-1030-04; and S/N 14348B-1031-04, (2004); 95 kW
Installed Power, 460 Volt/60 Hz Connection Voltage, 24-Volt DCS System Voltage,
7-Bar Air Pressure; Each with Top-Mounted Infeed; Rotary Positioning;
18-Position Suction Type Rotary Output Wheel; Viewing Station; and Main Control
Panel, with Allen-Bradley PanelView Plus 1000 Digital Touch Screen Operator
Interface             (1)    Krones Air Powered Conveyor; Approximately 1,025
Linear Feet From Descrambler Output Through Labelers to Filler; with Lane
Diverter to Labelers; Lane Combiner to Fillers; Stainless Steel Construction
Frame; Associated Blowers, with Variable Controls; and Associated Turning
Sections             (2)    Krones Model Contiroll Dual-Head Wraparound
Labelers, S/N K-745-H60, Asset #2; and S/N K-745-H59, Asset #1, (2004); Each
with Rotary Infeed/Outfeed Wheels; (2) Application Heads, Each with (2) Roll
Payoffs, Tensioner, Glue Application, and Rotary Applicator; Main Control Panel,
with Krones Model Contiroll Operator Interface, and Model CTS10 Digital Touch
Screen Operator Interface; and Krones Model Contiroll Remote Operator Interface
            (1)    Krones Model Variojet 84-Position Bottle Rinser, S/N
K563-535, (2004); Rotary Type; with Process Rail Bottle Inverting; Vertical Air
Injection, with (4) Simco Model Aerostat Air Deionizing Units; Inlet Skid, with
Associated Actuated Valves; and Main Control Cabinet             (1)    Krones
Model Volumetric 144-Valve Bottle Filler, S/N K131-826, (2004); with Rotary
Infeed/Outfeed Wheels; Associated Positional Flowmeters; and Main Control
Cabinet   

 

52



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Arol 36-Head Bottle Capper; with Rotary Process Table,
with Associated Tightening Heads; and Sidel Model C/F2218 Cap Feeder, S/N
C04-36-0376, (2005)             (1)    Orbisphere Laboratories Model
3624/32109BA Analyzer, S/N 80159, (2005); ProBrix Plus Series; with Stainless
Steel Cabinet; and Associated Readouts             (1)    RDM 5-Stream Blender;
with A&B Process Systems 22-Gallon Stainless Steel Citric Tank; A&B Process
Systems 40-Gallon Stainless Steel APM Tank; A&B Process Systems 84 Gallon
Stainless Steel TW Tank; Estimated 84-Gallon HFCS Tank; A&B Process Systems
330-Gallon Stainless Steel Quasi Tank; A&B Process Systems 435 Gallon Mix Tank;
Estimated 500-Gallon Stainless Steel Product Mix Tank; Assorted Centrifugal Pump
Sets; Mass Flow Meters; Assorted Valves; and Main Control Panel             (1)
   AGC Engineering Model 300-S Plate Frame Chiller, S/N 04299, (2004); with
Centrifugal Pump Sets; Associated Flow Valves; and ROM Technologies Main Control
Panel             (1)    Product Directional Flow Skid; with TDW Supply Bypass;
Associated Neumo Flow Valves; Masoneilan Valve; and Domnick Hunter Model Pneudri
High-Efficiency Compressed Air Dryer             (1)    Domino Model DDC3 Laser
Coder, S/N C5475, (2004); Inline Mounted; with Main Programmable Control; and
Domino Model DPX1000 Air Filter             (1)    Krones Model Checkmat FM-X
Fill Level Detector, S/N K731-149, (2004); with Laser Level Monitoring; Cap
Position Monitoring; Camera Based Label Sensor; Defect Product Kick-Off; and
Main Control Panel, with Power Panel 15 Digital Touch Screen Operator Interface
  

 

53



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Capper Outfeed Single-Lane Interlocking Plastic Belt
Conveyor; Approximately 50 Linear Feet; with Overlapping Curve Transition;
Rails; Stainless Steel Frame; and Associated Drives             (1)    42”W
Deceleration Interlocking Plastic Belt Conveyor; Approximately 25 Linear Feet;
with Rails; Stainless Steel Frame; Associated Drives; and End-Mounted Transition
Into Corner             (1)    24”W Bottle Transfer/Warmer Infeed Interlocking
Plastic Belt Conveyor; Approximately 75 Linear Feet; with 90° Turn Section;
Overlapping Transfer Section; Perpendicular Transfer to Bottle Warmer; Rails;
Stainless Steel Frame; and Associated Drives             (1)    G.C. Evans Model
10X32 Bottle Warmer, S/N 01050408; Stainless Steel Construction, 10’ Product
Width, 32’ Overall Process Length; with (3) Recirculation Basins, with
Associated Bell & Gossett Centrifugal Pump Set; Top-Mounted Exhaust Blower; and
Main Control Panel, with Allen-Bradley Model PanelView 600 Digital Touch Screen
Operator Interface             (1)    24”W Bottle Warmer Outfeed Interlocking
Plastic Belt Conveyor; Approximately 55 Linear Feet; with (2) Perpendicular Turn
Sections; (2) 90° Gradual Turn Sections; Rails; Stainless Steel Frame;
Associated Drives; and 2-Position Inline-Mounted Sonic Blower, with 7.5 hp Stand
Alone Blower             (1)    55”W Accumulation Table; 45’ Overall Length;
with Multi-Directional Accumulation Belt; Rails; Stainless Steel Frame; and
Associated Drives             (1)    24”W Packing Lane Infeed Interlocking
Plastic Belt Conveyor; Approximately 40 Linear Feet; with 180° Turn Sections;
Rails; Stainless Steel Frame; and Associated Drives             (1)    24”W-28”W
Bundle Packing Infeed Interlocking Plastic Belt Conveyor; Approximately 130
Linear Feet; with Overlapping Section; Entry Diverter Section; Perpendicular
Transfer; Product Flow Rails; Stainless Steel Frame; and Associated Drives;
(Feeds Directly Into Bundle Packers)   

 

54



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (2)    Krones Model Variopac Overwrapper Case Packers, S/N
KR93-448; and S/N KR93-449, (2004); Each with Infeed Lane Diverter;
Under-Mounted Poly Roll Payoff; Overwrapper Section; Pendant Control, with Model
CTS10 Digital Touch Screen Operator Interface; and (2) Krones Model ST92/3/70-N
Heat Tunnel, S/N 000992, and S/N 000993, (2004), 36” Maximum Product Width, 18’
Process Length, with Main Control Panel             (1)    L1FS4 Outfeed
Interlocking Plastic Belt Conveyor; with 180° Turn Section; 32”W x 25’L Transfer
Conveyor Section; 20”W x 130 Linear Foot Roller Top/Power Belt Transfer
Conveyor; Rails; Stainless Steel Frame; Associated Drives, and Optional
Extension to Spiral Conveyor             (1)    L1FS3 Output Interlocking
Plastic Belt Conveyor; with 180° Turn Section; 32”W x 25’L Transfer Conveyor;
Rails; 20”W x Approximately 120 Linear Foot Transfer to Tray Packer; Stainless
Steel Frame; Associated Drives; and (2) 90° Turn Sections             (1)   
Estimated 5’W x 6’L Packer A/B Diverter Interlocking Plastic Belt Conveyor; with
Diverter Rails; Stainless Steel Frame; and Associated Drives             (1)   
20”W-28”W Packer B Feed Interlocking Plastic Belt Conveyor; Approximately 70
Linear Feet; with Perpendicular Transfer Section; Overlapping Transfer Section;
Curved Infeed to Packer B; Directional Rail; Stainless Steel Frame; and
Associated Drives             (1)    Videojet Model Excel/273SE Ink Jet Coder,
S/N 043171011WD, Asset #5; with (2) Inline Print Heads; and Stainless Steel
Cabinet, with Programmable Interface             (1)    Krones Model Variopac
TFS2 Overwrapper Tray Packer, S/N KR93-451, (2004); with Under-Mounted Collapse
Tray Infeed; Tray Insertion   

 

55



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Section; Glue Application Station, with Nordson Flow Glue 7
Glue Distributor, and (2) Inline Guns; Overwrapper Section, with Under-Mounted
Poly Roll Payoff; Pendant Control, with CTF10 Digital Touch Screen Operator
Interface; and Krones Model ST72/1-70-N Heat Tunnel, S/N 000995, (2004), 24”
Maximum Product Width, 15’ Overall Process Length, with Exit Blower Section   
         (1)    Packing Line B/2 Outfeed Interlocking Plastic Belt Conveyor;
with 180° Turn Section; 20”W x Approximately 65’L Transfer Conveyor to Spiral
Conveyor; Rails; Stainless Steel Frame; and Associated Drives             (1)   
Apollo B.V. Model SPC-1300-400 Vertical Spiral Conveyor, S/N 560244, (2004);
7-Tier; with Opposite End Infeed/Outfeed; Vertical Return Section; and
Associated Drives             (1)    Hi-Cone/Packer A Feed Interlocking Plastic
Belt Conveyor; with 25’L Right Hand Split-Off Diverter Conveyor; Estimated 4’W
2-Lane Diverter Section; Approximately 40 Linear Foot Transfer Conveyor; (2)
Parallel Running Inliner Conveyors; Approximately 100 Linear Foot Single Lane
Bottle Transfer Conveyor; Approximately 40 Linear Foot Hi-Cone Single Lane Feed
Conveyor; Rails; Stainless Steel Frame; and Associated Drives             (1)   
ITW Hi-Cone Model MPA2000 Multi Packaging Machine, S/N 1201; with Rotary
Carousel Application Wheel; and Pendant Control, with Allen-Bradley PanelView
1400E Digital Touch Screen Operator Interface; (Leased)             (1)   
Hi-Cone Outfeed Interlocking Plastic Belt Conveyor; with Approximately 45 Linear
Feet Plastic Interlocking Belt Outfeed Conveyor; Rails; Stainless Steel Frame;
and Associated Drives             (1)    Packer A Feed Interlocking Plastic Belt
Conveyor; with Diverter Split-Off Single Lane Transfer Conveyor; Estimated 48”W
x 30’L   

 

56



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Deceleration Table; Estimated 24”W x Approximately 75 Linear
Foot Packer A Feed Conveyor, with Overlapping Section; Rails; Stainless Steel
Frame; and Associated Drives             (1)    Videojet Model Excel 273SE Ink
Jet Coder, S/N 033641032WD, Asset #8; with (2) Inline Ink Jet Print Heads; and
Stainless Steel Control Panel, with Programmable Interface             (1)   
Krones Model Variopac TFS1 Overwrapper Tray Packer, S/N KR93-450, (2004); with
Under-Mounted Collapsed Tray Infeed; Tray Insertion Section; Glue Application
Station, with Nordson Problue Glue Distribution, and (2) Inline Guns;
Overwrapping Section; Poly Roll Payoff; Pendant Control, with Model CTS10
Digital Touch Screen Operator Interface; and Krones Model ST72/1-70-N Heat
Tunnel, S/N 000994, (2004), 24” Product Width, 15’ Overall Process Length, with
Exit Blower Section             (1)    Packer A/1 Outfeed Interlocking Plastic
Belt Conveyor; with 180° Turn Section; 20”W x Approximately 80 Linear Feet Power
Belt Transfer Conveyor; Rails; Stainless Steel Frame; and Associated Drives   
         (2)    ITW Diagraph Model PA/5000LT Label Printer Applicators; Portable
Cart Mounted; Each with Sato Model M-8485SE Thermal Label Printer, with Roll
Payoff; Pneumatic Application Cylinder; and Diagraph Programmable Control      
      (1)    Apollo B.V. Model SPC-1300-400 Vertical Spiral Conveyor, S/N
560241, (2004); 6-Tier; Opposite End Infeed/Outfeed; with Vertical Belt Return;
and Associated Drive; (Elevated)             (1)    Spiral A/B Outfeed
Interlocking Plastic Belt Conveyor; Mezzanine Mounted; Approximately 450 Total
Linear Feet From Spiral Conveyors to Krones Multi-Divider At Palletizer; with
Lane Combiner Section; Rails; Stainless Steel Frame; (5) 90° Turn Sections; and
Associated Drives   

 

57



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Palletizer Feed Switching Interlocking Plastic Belt
Conveyor; with Krones Model Multi-Divider Infeed 2-Lane Switching Conveyor;
Estimated 5’W x 10’L Transfer Conveyor Section, with Top-Mounted Traversing Rail
Diverter; (2) Estimated 20”W x 30’L Roller/Belt 2-Lane Palletizer Infeed
Conveyors; Rails; Stainless Steel Frame; and Associated Drives             (1)
   Krones Model Pressant Palletizer, S/N KR51-581, (2004); with Downward
Packing; Pallet Stack Infeed Roller Conveyor, with Lifting Forks, and 90°
Transfer; Flow Through Pallet Stacking; and Outfeed Conveyor             (1)   
Robopac Model Genesis HS Orbital Stretch Wrap Machine, S/N 4804100407, (2004);
High Stack Capability; with Vertically Traversing Overhead Rotary Pallet Shrink
Wrapping; Automatic Tail Cutting, with Heat Bar; Control Panel, with
Allen-Bradley Model PanelView 550 Digital Operator Interface; and Chain-Type
Outfeed, with 90° Transfer Section             (1)    ITW Diagraph Model
PA/5000LT Label Printer Applicator; with Sato Thermal Label Printer, with Roll
Payoff; Pneumatic Application Arm; and Diagraph Programmable Control    97    1-
   Large Bottle PET Line #2; (800) 20-Oz. Wave Bottles/Minute, (450) 1/2-Liter
Bottles/Minute, To Include:    2,000,000          (1)    Krones Depalletizer,
S/N KR74-148, (2004); with Extended L-Type 3-Chain Pallet Infeed Conveyor; Flow
Through Pallet Return Conveyor, with Lifting Forks; Rotational Suction Type
Pallet Divider Sheet Pick and Place Arm; 2-Position Pallet Divider Sheet
Stacking; Horizontal Shuttling Layer Outfeed; and Main Control Panel, with
Remote Operator Controller, with Model CTS10 Digital Touch Screen Operator
Interface   

 

58



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Sweed Model 450 AG WM Strapping Shredder, S/N 41186; with
3/4 hp Drive Motor             (1)    Estimated 5’W x 18’L Depalletizer Outfeed
Interlocking Plastic Belt Conveyor; with Product Directional Gates; Stainless
Steel Frame; and Associated Drives             (1)    Depalletizer to Airveyor
Transfer Interlocking Plastic Belt Conveyor; Approximately 120 Linear Feet; with
Overlapping Transfer Sections; Product Inliner Conveyor Section; 90° Turn
Section; 180° Turn Section; Product Rails; Stainless Steel Frame; and Associated
Drives             (1)    Krones Air Powered Conveyor, S/N 995-N9D, (2004);
Approximately 940 Total Linear Feet From Depalletizer Through Labelers to
Filler; with Associated Blowers; Stainless Steel Frame; Pneumatic Rails; Lane
Divider; Associated Turn Sections; and Inline Combiner Section             (2)
   Krones Model Contiroll Dual-Head Wraparound Labelers, S/N K745-H61, Asset #1;
and S/N K745-H62, Asset #2, (2004); Each with Rotary Infeed/Outfeed Wheels; (2)
Application Heads, Each with (2) Payoffs, Tensioner, Glue Application, and
Rotary Applicator; Main Control Panel, with Krones Model Contiroll Operator
Interface, and Model CTS10 Digital Touch Screen Operator Interface; and Krones
Model Contiroll Remote Operator Interface             (1)    Krones Model
Variojet 72-Position Bottle Rinser, S/N K563-536, (2005); Rotary Type; with
Process Rail Bottle Inverting; Vertical Air Injection, with (4) Simco Model
Aerostat Air Deionizing Units; Inlet Skid, with Associated Actuated Valves; and
Main Control Cabinet             (1)    Krones Model Volumetric 128-Valve
Filler, S/N K136-574, (2005); with Rotary Infeed/Outfeed Wheels; Associated
Positional Flowmeters; and Main Control Cabinet   

 

59



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Arol 36-Head Bottle Capper, S/N 8835; with Rotary Process
Table, with Associated Tightening Heads; and Sidel Model C/F2218 Cap Feeder, S/N
C04-36-0377, (2005)             (1)    Orbisphere Laboratories Model
3624/32109BA Analyzer, S/N 80160, (2005); ProPrix Plus Series; with Stainless
Steel Cabinet; and Associated Readouts             (1)    RDM 5-Stream Blender;
with A&B Process Systems 22-Gallon Citric Holding Tank; A&B Process Systems
40-Gallon APM Holding Tank; A&B Process Systems 80-Gallon TW Holding Tank; A&B
Process Systems 84-Gallon Stainless Steel HFCS Holding Tank; A&B Process Systems
330-Gallon Vertical Stainless Steel Quasi Holding Tank; A&B Process Systems
435-Gallon Vertical Stainless Steel Product Holding Tank, (2004); A&B Process
Systems Estimated 500-Gallon Vertical Stainless Steel Product Holding Tank; (3)
Cherry Burrell Model 2065 Centrifugal Pump Sets, Each with 5 hp Motor;
Horizontal Pump Set, with Drive Motor; Cherry Burrell Model 040 Centrifugal Pump
Set; (2) Blackmer Auxerre Horizontal Pump Sets; Cherry Burrell Centrifugal Pump,
with 40 hp Drive Motor; Micro Motion Model CMF200H352NDBUEZZZ Mass Flow Sensor,
(2004); (2) Associated Mass Flow Sensors; Associated Product Valves; and Main
Control Panel             (1)    AGC Engineering Model 300-S Plate Frame
Chiller, S/N 04298, (2004); with Centrifugal Pump Sets; Associated Product
Valves; and RDM Technologies Control Panel             (1)    Product
Directional Flow Skid; with Assorted Newmo Flow Valves; Masoneilan Model Camflex
II Valve, (2006); and Dominick Hunter Model PNEUDRI High Efficiency Compressed
Air Dryer   

 

60



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Krones Model Checkmat FM-X Fill Level Detector, S/N
K731-150, (2005); with Laser Level Monitoring; Cap Position Monitoring; Camera
Based Label Sensor; Defect Product Kick-Off; and Main Control Panel, with Power
Panel 15 Digital Touch Screen Operator Interface             (1)    Domino Model
DDC3 Laser Coder, S/N 05476, (2004); with Inline Laser Coding Head; Stainless
Steel Control Panel, with Digital Touch Screen Programmable Controls; and Domino
Model DPX1000 Fume Collector             (1)    Capper Outfeed Transfer
Interlocking Plastic Belt Conveyor; Single Lane, Approximately 75 Linear Feet;
with Product Flow Rails; Stainless Steel Frame; 90° Turn Section; and Associated
Drives             (1)    14”W to 24”W Bottle Deceleration Interlocking Plastic
Belt Conveyor; Approximately 100 Linear Feet; with Overlapping Section; Entry
Deceleration Table; Perpendicular Transfer to Bottle Warmer; and Bottle Warmer
Infeed Conveyor             (1)    G.C. Evans Model 8 X 20 Bottle Warmer, S/N
04050419; Stainless Steel Construction, 10’ Product Width, 40’ Overall Process
Length; with (3) Recirculation Basins, with Associated Bell & Gossett
Centrifugal Pump Set, 15 hp; Steam Inlet; Top-Mounted Exhaust; and Main Control
Panel, with Allen-Bradley Model PanelView 600 Digital Touch Screen Operator
Interface             (1)    20”W-32”W Bottle Warmer Outfeed Interlocking
Plastic Belt Conveyor; Approximately 60 Linear Feet; with (2) Perpendicular
Transfer Sections; Product Directional Rails; Stainless Steel Frame; and
2-Position High Speed Sonic Blower, with Standalone Blower Unit             (1)
   Accumulation Table; 5’W x 45’L; with (3) Variable-Speed Belts; Product Rails;
Stainless Steel Frame; and Associated Drives   

 

61



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Packing Lane Product Diverter Interlocking Plastic Belt
Conveyor; with Approximately 10’ Infeed Section, with 90° Turn Section;
Estimated 5’W x 10’L 2-Lane Product Diverter Section, with Rails; Stainless
Steel Frame; and Associated Drives             (1)    1-Liter Packing Lane
Delivery Interlocking Plastic Belt Conveyor; with Approximately 20”W x 35’L
Transfer Section; (2) Perpendicular Transfer Sections; 36”W x 25’L Power Belt
Packer Infeed Conveyor, with Top-Mounted Pneumatic Switching Lanes; Product
Diversion Rails; Stainless Steel Frame; and Associated Drives             (1)   
Videojet Model Excel/273SE Ink Jet Coder, S/N 043171010WD, Asset #7; with (2)
Inline Ink Jet Printing Heads; and Stainless Steel Control Cabinet, with Digital
Programmable Interface             (1)    Krones Model Variopac TFS Overwrapper
Tray Packer, S/N KR93-452, (2004); with Lane Diversion Conveyor Infeed;
Under-Mounted Collapse Tray Infeed; Tray Insertion Section; Glue Application
Station, with Nordson Model Pro Blue 7 Glue Distributor, with (2) Inline Guns;
Overwrapper Section; Pendant Control, with Model CTS10 Digital Touch Screen
Operator Interface; and Krones Model ST72/1-70-S Heat Tunnel, S/N 000996,
(2004), 24” Product Width, 25’ Overall Process Length, with Exit Blower Section
            (1)    Sweed Strapping Shredder; with Drive Motor             (1)   
Oven Outfeed Transfer Interlocking Plastic Belt Conveyor; with 180° Turn
Section; Approximately 20’ 2-Belt Transfer Section; 20”W x 40’L Roller Over Belt
Transfer Conveyor; 15’ Conveyor Transfer to Spiral, with Case Turning Section;
Product Rails; Stainless Steel Frame; and Associated Drives   

 

62



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (2)    ITW Diagraph Model PA/5000LT Label Printer Applicators;
Each with Sato Model M-8485SE Thermal Label Printer, with Roll Payoff; Pneumatic
Label Application Cylinder; and Diagraph Programmable Control             (1)   
Apollo B.V. Model 1SPC1300-400 Vertical Spiral Conveyor, S/N 560251-10, (2004);
7-Tier; with Opposite End Infeed/Outfeed; Vertical Return; and Associated Drives
            (1)    2-Liter Packing Lane Delivery Interlocking Plastic Belt
Conveyor; Approximately 210 Total Linear Feet; with Diverter Conveyor Takeoff
Section; Overlapping Inliner Section, with Variable-Speed Belts; Single Lane
Transfer Conveyor Section, with 90° Turn Section; Overlapping Shift Section;
Krones Inline Linear Rejection System, S/N 083852; Overlapping Transfer Section;
180° Perpendicular Transfer Section; Tray Packer Infeed Conveyor; Product Rail;
Stainless Steel Frame; and Associated Drives             (1)    Krones Model
Wrapapac Case Packer, S/N KR95-101, (2004); with Under-Mounted Oversize
Collapsed Case Infeed Conveyor; Case Folding Rails; Glue Application Station,
with Nordson Series 3 Glue Dispenser, with (2) Inline Glue Guns; Clamp-Type Heat
Sealing Section; and Pendant Control, with CTS10 Digital Touch Screen Operator
Interface; (Currently Being Rebuilt By Krones Service)             (1)    ITW
Diagraph Model PA/5000LT Label Printer Applicator; with Sato Model M-8485SE
Thermal Label Printer, with Roll Payoff; Pneumatic Label Application Cylinder;
and Diagraph Programmable Control             (1)    ITW Diagraph Model IJ3000
Ink Jet Coder, S/N IJ634-02261, (2006); with Inline Ink Jet Print Head, S/N
IJPH747-01381; and Standalone Stainless Steel Case, with Digital Programmable
Control   

 

63



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Apollo B.V. Model SPC.1300-400 Vertical Spiral Conveyor,
S/N 560252, (2004); 7-Tier; with Opposite End Infeed/Outfeed; Vertical Return;
and Associated Drives             (1)    Spiral Conveyor to Palletizer Transfer
Interlocking Plastic Belt Conveyor; Mezzanine Mounted, Approximately 550 Linear
Feet; with Product Rails; Stainless Steel Frame; (5) 90° Turn Sections; Lane
Combination Section; and Associated Drives             (1)    Palletizer Feed
Conveyor; with Krones Model Multidivider Infeed Switching Conveyor; Estimated
5’W x 10’L Interlocking Plastic Belt Transfer Section, with Kickout Turning
Paddles; 30’ Overall Length 2-Lane Palletizer Infeed Conveyor System; Product
Rails; Stainless Steel Frame; and Associated Drives             (1)    Krones
Model Pressant Palletizer, S/N KR51-582, (2004); Left Hand Packing; with
Horizontal Product Shuttling Arm; Downward High Stack Palletizing; Power Roller
Pallet Infeed Station, with Lifting Forks; Chain-Type Pallet Throughput; and
Outfeed Chain Conveyor             (1)    Robopac Model Genesis HS Orbital
Stretch Wrap Machine, S/N 4804100408, (2005); Estimated 12’ Maximum Wrap Height;
with Vertical Traversing Rotary Stretch Wrap; 3-Chain Throughput Conveyor;
L-Type Outfeed Conveyor, with Perpendicular Transfer; and Main Control Panel,
with Allen-Bradley PanelView 550 Digital Operator Interface             (1)   
ITW Diagraph Model PA/5000LT Label Printer Applicator; with Sato Thermal Label
Printer, with Roll Payoff; Pneumatic Label Application Cylinder; and Diagraph
Programmable Control   

 

64



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 98    1-    Can Line #3; (1,500) 12-Oz./211mm Cans/Minute, (1,000)
12-Oz./207.5mm Cans/Minute, (1,000) 16-Oz./211mm Cans/Minute, To Include:   
1,600,000          (1)    Krones Depalletizer, S/N KR74-149, (2004); with Krones
L-Type 3-Chain Pallet Infeed Conveyor, S/N 453-K79, (2004); Rotational
Suction-Type Pallet Divider Sheet Pick and Place Arm; 2-Position Pallet Divider
Sheet Station; Pallet Flow Through, with Stacking Forks; and Main Control Panel,
with Remote Operator Control Station, with Model CTS10 Digital Touch Screen
Operator Interface             (1)    Depalletizer Outfeed Transfer Interlocking
Plastic Belt Conveyor; with Estimated 5’W x 18’L Depalletizer Offload Conveyor;
20”W x Approximately 100 Linear Foot Transfer Section; Overlapping Conveyor
Section; Product Rail; Stainless Steel Frame; and Associated Drives            
(1)    Krones Top-Mounted Suction-Type Defective Can Interlocking Plastic Belt
Conveyor, S/N K995N9E; with New York Model XO4450105153 ACF General Purpose
Blower, (2003), with Suction Duck Work; and Main Control Panel             (1)
   20”W Mezzanine Can Transfer Interlocking Plastic Belt Conveyor; Approximately
225 Linear Feet; with Overlapping Section; End-Mounted Inliner Conveyor; Product
Rails; Stainless Steel Frame; and Associated Drives             (1)   
Single-Lane Can Transfer Interlocking Plastic Belt Conveyor; Approximately 85
Linear Feet; with Stainless Steel Product Rails; Stainless Steel Frame; and
Associated Drives             (1)    Krones Model Cantronic LDI Fill Level
Detector, S/N K709-024, (2004); with Overhead Red Light Camera Image Analyzing
System; Defect Can Kickoff Paddle, with Downfeed Chute; and Main Control Panel,
with Power Panel 15 Digital Touch Screen Operator Interface   

 

65



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Krones Model Blockung Empty Can Gapping System, S/N
995N9E; with Variable-Speed Belts; Inline Optical Analyzer; and Main Control
Panel, with Digital Operator Interface             (1)    Entech Model Gatling
Gun Rotary Can Air Rinser; Declined; with 4-Position Product Size Infeed
Inversion Barrel; Enclosed Air Rinse Section, with Blower; Declined Feed Rail;
and 4-Position Product Inversion Outfeed Barrel             (1)    Krones Model
Volumetric 126-Valve Filler, S/N K229-141, (2005); with External Feed Tank;
Stainless Steel Surround; Rotary Outfeed Wheel; and Main Control Panel, with
Krones Model KFS-3 Operator Interface, and Power Panel 15i Digital Touch Screen
Operator Interface             (1)    Angelus Model 121L 12-Position Can Seamer,
S/N 131230205; with Standalone Operator Station, with Allen-Bradley PanelView
1000 Digital Touch Screen Operator Interface; CSW Deventer Holland Model
54-BC-10 Automatic Can Lid Feeder, S/N 039, (2004), with Wrapped Package Decline
Infeed Tray, Unwrapping Capability, Chute Discharge to Vertical Turret-Type Tube
Staging, Feed to Seamer; and Main Control Panel, with Allen-Bradley Model
PanelView 600 Digital Touch Screen Interface             (1)    Orbisphere
Laboratories Model 3624/32109BA Analyzer, S/N 80158, (2005); Pro Brix Plus
Series; with Stainless Steel Cabinet; and Associated Readout             (1)   
RDM Blender; with A&B Process Systems 22-Gallon Stainless Steel Vertical Citric
Holding Tank; A&B Process Systems 40-Gallon Vertical Stainless Steel APM Holding
Tank; A&B Process Systems 84-Gallon Stainless Steel GW Holding Tank; A&B Process
Systems 84-Gallon Vertical Stainless Steel HFCS Holding Tank; A&B Process
Systems 330-Gallon Vertical Stainless Steel Quasi Holding Tank, (2004); A&B
Process   

 

66



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Systems 435-Gallon Vertical Stainless Steel Product Holding
Tank; A&B Process Systems Estimated 500-Gallon Vertical Stainless Steel Product
Holding Tank; (3) Cherry-Burrell Centrifugal Pumps, Each with 7.5 hp Drive
Motor; Cherry-Burrell Model 2065 Centrifugal Pump, with 5 hp Drive Motor; (3)
Horizontal Pump Sets; Cherry-Burrell Model 040 Horizontal Centrifugal Pump Set;
Cherry-Burrell Centrifugal Pump Set, with 40 hp Drive Motor; Micromotion Model
CMF2000M352NDBUEZZ Mass Flow Sensor, (2004); (3) Assorted Mass Flow Sensors;
Assorted Pneumatic Product Valves; and Main Control Panel             (1)    AGC
Engineering Model 300-S Plate Frame Chiller, S/N 04300, (2004); with Centrifugal
Pump Set; Associated Pneumatic Valves; and RDM Technologies Control Panel      
      (1)    Product Directional Flow Skid; with Masoneilan Electric Flow Valve;
Assorted Neumo Product Valves; (2) Domnick Hunter Model PNEUDRI Air Dryers; and
Control Panel             (1)    Krones Model Checkmat-E Fill Level Detector,
S/N 707-AWK; Inline Mounted; with Level Monitoring; Lid Detection; Leak
Detection; Kickout Paddle; and Main Control Panel, with Krones Model Checkmat
Digital Operator Interface             (1)    Seamer Outfeed Single-Lane Can
Transfer Interlocking Plastic Belt Conveyor; Approximately 50 Total Linear Feet;
with Overlapping Conveyor Section; Rail-Type Product Inverting Section; and 90°
Feed to Deceleration Conveyor Section             (1)    Deceleration Can Warmer
Infeed Interlocking Plastic Belt Conveyor; with Approximately 25’ Deceleration
Tapering Conveyor; 35 Linear Foot Can Warmer Infeed Conveyor, with Perpendicular
Transfer Section; Stainless Steel Product Rails; Stainless Steel Frame; and
Associated Drives   

 

67



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    G.C. Evans Can Warmer, S/N 10501410; Stainless Steel
Construction, 8’ Product Width, 20’ Overall Process Length; with (2) Stainless
Steel Recirculation Basins, Each with Bell & Gossett Centrifugal Pump, 15 hp;
Steam Infeed; Top-Mounted Exhaust, with Fan; and Main Control Panel, with
Allen-Bradley Model PanelView 600 Digital Touch Screen Operator Interface      
      (1)    Can Warmer Outfeed Interlocking Plastic Belt Conveyor;
Approximately 32 Linear Feet; with Perpendicular Transfer Section; Product
Rails; Stainless Steel Frame; and Associated Drives             (1)   
Accumulation Table; Approximately 5’W x 45’ Overall Length; with (3)
Variable-Speed Belts; Product Rails; Stainless Steel Frame; and Associated
Drives             (1)    Can Transfer Interlocking Plastic Belt Conveyor; with
Approximately 25’ Transfer Section to Diverter, with 90° Turn Section;
Perpendicular Transfer Section; Estimated 5’W x 10’L 2-Lane Diverter Section;
and (2) Parallel Testing Lanes, Each with Entry Inliner Conveyor, Single Lane
Testing Flow Through, and Entry Blower System             (2)    Krones Model
Checkmat-E Fill Level Detectors, S/N F-X707AWM; and S/N 707AWL; Inline Mounted;
Each with Level Analyzing; Defect Kickoff Paddle; and Control Panel, with Krones
Model Checkmat Control             (2)    Videojet Model Excel 170i UHS Ink Jet
Coders, S/N 043411013WD, Asset #2; and S/N 043411014WD, Asset #Unknown, (2004);
Each with Inline Printing Head; and Programmable Control             (1)   
Testing Outfeed Transfer Interlocking Plastic Belt Conveyor; (2) Parallel Lanes,
Each with Decline Inversion Rail, and 3-Stage High Speed Sonic Blower System;
with Republic Standalone Blower System; and Approximately 90 Total Linear Feet
Transfer to (2) Packing Line Product Diverters   

 

68



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Hi-Cone/Variopac Packing Lane Delivery Transfer
Interlocking Plastic Belt Conveyor; with (2) Infeed Diverters; Approximately 55
Linear Feet Parallel Lane Transfer Conveyors; Approximately 15 Linear Feet
Transfer Conveyor; Diverter Conveyor Section to Hi-Cone/Variopac Unit; and
Approximately 20 Linear Feet Transfer to Hi-Cone Machine             (1)    ITW
Hi-Cone Model 8302 Multi Packaging Machine, S/N 8302EM1237, (2004); with
Carousel Application Wheel; and Plastic Handler Payoff; (Leased)             (1)
   Mass Flow Tray Packer Delivery Interlocking Plastic Belt Conveyor; with
Approximately 90 Linear Feet to Tray Packer; Lane Joining, with Overlapping
Belt; Rails; Stainless Steel Frame; and Associated Drives             (1)   
Videojet Model Excel/273SE Ink Jet Coder, S/N 043171012WD, Asset #3; with (2)
Inline Print Guns; and Programmable Control             (1)    Krones Model
Variopac Overwrapper Case Packer, S/N KR93-453; with Under-Mounted Collapsed
Tray Infeed; Tray Insertion Section; Glue Application Station, with Nordson
Model Problue 7 Glue Distributor, and (2) Inline Glue Guns; Overwrapping
Section, with Poly Roll Payoff; Pendant Control, with Model CTS10 Digital Touch
Screen Operator Interface; and Krones Model ST72/1/70/S Heat Tunnel, S/N 000998,
(2004), 24” Product Width, 20’ Overall Process Length, with Exit Blower Section
            (1)    Oven Outfeed Transfer Interlocking Plastic Belt Conveyor;
with 180° Turn Section; 20”W x Approximately 100 Linear Feet Roller Over Belt
Transfer Conveyor, with Product Rails, Stainless Steel Frame; and Associated
Drives             (2)    ITW Diagraph Model PA/5000LT Label Printer
Applicators; Each with Sato Model M-8485SE Thermal Label Printer, with Roll
Payoff; Pneumatic Application Cylinder; and Diagraph Programmable Controller   

 

69



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Apollo B.V. Model SPC-1300-400 Vertical Spiral Conveyor,
S/N 560256, (2004); 5-Tier; with Opposite End Infeed/Outfeed; and Vertical Belt
Return             (1)    Jones Packer Delivery Interlocking Plastic Belt
Conveyor; with Approximately 100 Linear Feet Transfer From Packing Lane Diverter
to Jones Packer Infeed; (2) 90° Turn Sections; Overlapping Lane Switching
Conveyor; (2) Perpendicular Turn Sections; Product Rails; Stainless Steel Frame;
and Associated Drives             (1)    Speccon 2-Lane Jones Packer Infeed
Interlocking Plastic Belt Conveyor; Approximately 40 Linear Feet; with
Overlapping Packer Feed Conveyor; Top-Mounted Lane Dividers; Rails; Stainless
Steel Frame; and Associated Drives             (1)    R.A. Jones Model Maxim
Case Packer, S/N S-6178; with Infeed Divider Rails; 12-Pack Forwarding Conveyor;
Collapsed Case Infeed Conveyor; Conveyor Erecting Section; (5) Traveling
Insertion Bars; Flap Closer; Glue Application Station, with Nordson Model Series
3700V Glue Dispenser, and (2) Inline Guns; Clamping Box Closing Section; and
Main Control Panel, with Pendant Control, Allen-Bradley Model PanelView 1000
Digital Touch Screen Operator Interface, and Electro Cam Plus 6000 Series
Control             (1)    Videojet Model Excel/273/AF Ink Jet Coder, S/N
052671025WD, Asset #4; with (2) Inline Ink Jet Guns; and Programmable Control   
         (1)    20”W Jones Packer Outfeed Interlocking Plastic Belt Conveyor;
Approximately 100 Linear Feet Transfer Section; Product Rails; Stainless Steel
Frame; (2) 90° Turn Sections; and Associated Drives             (1)    Krones
Model Multico 465 Lane Divider/Riser, S/N 465M47, (2004); with Entry Automatic
Traversing Lane Directional Paddle Section; 2-Lane Vertically Traversing Lane
Directional   

 

70



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Mechanism; and Associated Conveyor Sections, with Product
Rails, Stainless Steel Frame, and Associated Drives             (1)    Optional
Variopac Feed Interlocking Plastic Belt Conveyor; Elevated, 2-Lane; with
Approximately 100 Linear Feet Transfer Section; (6) 90° Turn Sections;
Top-Mounted Product Rails; Stainless Steel Frame; and Associated Drives; (Feeds
Back To Krones Variopac Tray Packer)             (1)    Apollo B.V. Model
SPC-1600-500 Vertical Spiral Conveyor, S/N 560255, (2004); 5-Tier; with Opposite
End Infeed/Outfeed; Vertical Belt Return; and Associated Drives             (1)
   Spiral Conveyor to Palletizer Transfer Interlocking Plastic Belt Conveyor;
Approximately 550 Linear Feet; with (2) 90° Turn Sections; (3) Through Wall Turn
Angle Sections; and Decline Delivery to Palletizer; (Mezzanine Mounted)         
   (1)    FKI Logistex Model Stries A-940 Palletizer, S/N 01-KF65119, (2007);
Downward Stacking; with Krones Pallet Distribution Conveyor, S/N K453-K80,
(2005), with Power Roller Infeed Staging, Lifting Forks, 90° Turn Section, and
Twin Chain Pallet Delivery; Top-Mounted Infeed Switching Conveyor; Level
Alignment; Remote Operator Station, with Allen-Bradley PanelView Plus 1000
Digital Touch Screen Operator Interface; and Power Roller Outfeed Conveyor      
      (2)    Robopac Model Helix HS30B Orbital Stretch Wrap Machines; Each with
Structural Steel Frame; Automatic Wrapping; Control Panel, with Allen-Bradley
Model PanelView 300 Operator Interface; Pallet Feed Through System, with (2)
Infeed/Outfeed Pallet Shuttle Carts, 3-Chain Shrink Wrap Flow Through Conveyor,
and Safety Eye Light Curtain; Winkel Double High Stacking Forks; and Power
Roller Outfeed Conveyor   

 

71



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    ITW Diagraph Model PA/5000LT Label Printer Applicator;
with Sato Model M-8460SE Thermal Label Printer, with Poly Roll Payoff; Pneumatic
Cylinder Label Applicator; and Programmable Control    99    1-    Mettler
Toledo Model XFS 2,500-Lb. Platform Scale, S/N 1154200-1KJ; 48” x 48”
Floor-Mounted Platform; with Lift Truck Ramp; and Mettler Toledo Model Xpress
Digital Readout    1,500 100    1-    REM Shredder; Portable Construction; with
Infeed Hopper; Incline Belt; Shredder Section, with 5 hp Drive Motor; and
Incline Outfeed Conveyor    3,500 101    2-   

Max-Pak Model MP60HD 30” x 60” Vertical Balers, S/N 04066557; and S/N 04066558;
Each with Top-Mounted Self-Contained Hydraulic Power Unit

Each Value: $3,500

   7,000 102    1-    J.V. Manufacturing Model TVB-48S 30” x 48” Vertical Baler,
S/N BD11307-08, (2002); with Self-Contained Top-Mounted Hydraulic Power Unit   
2,500 103    1-    Water Treatment System; 500 Gallons/Minute, To Include:   
75,000          (1)    City Water Input; with (2) Centrifugal Pump Sets, 25 hp
            (1)    Water and Power Technologies 3-Stage Carbon Filtration
System; with (3) Optimum Filter Estimated 5,000-Gallon Vertical Stainless Carbon
Filtration Tanks, S/N 04-313-1; S/N 04-313-3; and S/N 04-313-2, (2005),
Approximately 5’D x 12’H, with Main Control Panel, and Hach Model CL17 Chlorine
Analyzer             (1)    Water & Power Technologies 48-Membrane Reverse
Osmosis System; with Codeline Pressure Vessels; Associated Pumps; and Main
Control Panel, with (2) Mettler Toledo/Thornton Model 770 Max Digital Readouts
            (1)    Ozone Injector System; with (2) Model SGA44 Specific Ozone
Gas Generators, S/N 4142-2-5, and S/N 4143-2-5   

 

72



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Water & Power Technologies Mineral Injection System; with
(3) Stainless Steel Filtration Units; and (2) Vertical Mineral Injection Tanks,
Each with Top-Mounted Lightnin Vertical Agitator             (1)    Water &
Power Technologies Process Pump Skid; with (3) Cherry Burrell Centrifugal Pumps,
Each with 40 hp Drive Motor; (Ozone Service Pump, RO Service/VW Pump, and RO
Service Backwash Pump)             (2)    Diamond Fiberglass 20,000-Gallon R.O.
Water Storage Fiberglass Silos, S/N 7832; and S/N 7836; 12’D x 24’H Tank      
      (1)    Mueller 8,400-Gallon Stainless Steel Vertical Mineral Water Holding
Tank, S/N 02785541    104    1-    Water & Power Technologies Plant CIP System;
To Include:    75,000          (2)    Watson Metal Masters Estimated
7,500-Gallon Vertical Stainless Steel Carbon Filtration Tanks, S/N 2800-1; and
S/N 2800-2, (2005); with (2) Vertical Stainless Steel Filtration Units; and Main
Control Panel, with Digital Touch Screen Operator Interface             (1)   
Diamond Fiberglass 10,000-Gallon Capacity Backwash Fiberglass Storage Tank, S/N
7881, (2005), 10’D x 17’H             (2)    Watson Metal Masters A100/A200 MMF
Stainless Steel Holding Tanks, S/N 2801-1; and S/N 2801-2, (2005); Estimated
7,500 Gallon; with Main Control Panel             (1)    3,000-Gallon
Polypropylene C100 Cleaning Holding Tank             (1)    Main Flow Regulatory
System; with Main Control Panel, with Mettler Toledo Thornton 200CR Digital
Readout             (1)    Chemical Supply Room Contents; with Associated
Sulfuric/Caustic Acid Polypropylene Supply Tank; Dosing Pumps; etc.            
(1)    RDM Technologies Hot Water Skid; with (3) Alfa Laval Model 16-MFG Heat
Transfer Plate Units   

 

73



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (3)    1, 2, 3 Line CIP Batch Units; Each with A&B Process
Systems 300-Gallon Stainless Steel Vertical Holding Tank; Alfa Laval Plate Frame
Heat Exchanger; and Cherry Burrell Pump, with 20 hp Motor;             (1)   
RDM Technologies 8-Membrane Filtration Skid; with (8) Liqui-Cel Membranes; and
(2) Vacuum Pumps, with Drive Motor             (1)    Product Directional Flow
Skid; with (48) Pneumatic Valves; and RDM Technologies CIP Matrix Control Panel
            (-)    Ecolab Assorted Chemical Dosing Units    105    1-    CO2
Delivery System, To Include:    35,000          (1)    Cryogenic Experts Model
FCWBSAX8X36-LTCO CO2 Vaporizer, S/N X050210-1; 9,000 Lbs./Hour; with (2)
Electric Centrifugal Pumps             (1)    Dominick Hunter Model M-Plus
1000000 CO2 Purifier, S/N PC0148             (1)    Cryogenic Experts Model
SHWB350 Steam Generated CO2 Vaporizer, S/N X050210-3; 9,000 Lbs./Hour    106   
1-    Batching Area, To Include:    150,000          (1)    Carbis Dual-Position
Bulk Tanker Unload Station             (2)    Feldmeier 35,000-Gallon Vertical
Stainless Steel Storage Silos, S/N A-583-04, A-582-04             (1)   
Estimated 250-Gallon Stainless Steel Batch Tank; with Top-Mounted Admix
Agitator, 1-1/2 hp             (1)    Estimated 500 Gallon Stainless Steel Batch
Tank; with Top-Mounted Cleveland Eastern Agitator             (2)    Electric
Pallet Scissor Lifts             (1)    RDM Technologies Quasi Batch Control
System; with PC Based Control             (1)    RDM Technologies 24-Position
Product Directional Flow Skid; with Associated Flow Valves   

 

74



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (6)   

Feldmeier 2,000-Gallon Vertical Stainless Steel

Mix Tanks, S/N A-588-04, Asset #1, S/N A-585-04, Asset #2, S/N A-589-04, Asset
#3, S/N A-584-04, Asset #4, S/N A-586-04, Asset #5, S/N A-587-04, Asset #6

            (3)    Feldmeier 3,000-Gallon Vertical Stainless Steel Mix Tanks;
S/N A-590-04, Asset #7, S/N A-646-04, Asset #8, S/N A-591-04, Asset #9; Each
with Bottom Mounted Flow Valve             (1)    RDM Technologies Product
Directional Flow Skid; with (42) Cherry Burrell Product Flow Valves; and (3)
Cherry Burrell Model 2065 Centrifugal Pumps, Each with 5 hp Drive Motor         
   (2)    Feldmeier 3,000-Gallon APM Vertical Stainless Steel Storage Tanks, S/N
A-593-04, Asset #APM-1; and S/N A-592-04, Asset #APM-2             (1)    RDM
Technologies APM & Citric Product Directional Flow Skid; with (11) Cherry
Burrell Pneumatic Flow Valves; (4) Cherry Burrell Centrifugal Pump Sets; and (4)
Sartorius Filter Banks             (1)    7,500-Gallon Vertical Stainless Steel
Citric Acid Holding Tank             (1)    Feldmeier 3,000-Gallon Vertical
Stainless Steel Citric Acid Day Tank, S/N A-719-04; with Bottom-Mounted Flow
Valve; and Cherry Burrell Centrifugal Pump Set             (1)    Stainless
Steel Platform Scales; with Readout; and Highlight Display             (1)   
Mettler Toledo Bench Top Stainless Steel Scale; with Readout             (2)   
Cherry Burrell Model 130 Silo Pumps, S/N 365606-04; and S/N Unknown; Each with
10 hp Drive Motor             (2)    American Ultraviolet Company Model GML100
UV Silo Units             (1)    Cherry Burrell Receiving Pump; with 10 hp Drive
Motor; and RDM Technologies Receiving Panel   

 

75



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 107    3-   

ITW Diagraph Model PA/5000LT Label Printer Applicators; (2) with Sato Model
M-8485SE Label Printers; Pneumatic Label Applicator Cylinder; and Programmable
Control; (Disassembled)

Each Value: $7,500

     22,500 108    1-    Videojet Model Excel 2000 Ink Jet Coder, S/N
0433610T1WD, Asset #6; with Ink Jet Spray Gun; and Programmable Interface     
7,500                          Total Production:    $ 6,729,500       QA Lab   
109    1-    Lot of QA Lab Equipment, To Include:    $ 25,000          (1)   
Torqo Model 1502 Vibrac Torque Testing Device             (1)    Hach Gradient
Analyzer             (1)    Hitachi Analyzer System; with Elite Model L-2130
Pump; Elite Model L-2300 Column Oven; Model L-2400 UV Detector; and Elite
Organizer             (3)    Terriss Leak Testers             (1)    Fisher
Scientific Isotemp 105 Oven             (1)    Waco Model 10704-00 Cap Drill,
S/N 08BC917             (1)    Waco Model VSM II Illumination Device            
(2)    Mitutoyo Height Gauges             (3)    Fisher Scientific Lab Stirrers
            (2)    Fisher Scientific Model Accumet XL30 Conductivity Meter      
      (1)    Fisher Scientific Model Accumet XL15 pH Meter             (1)   
Fisher Scientific Stirrer             (1)    Mettler Toledo Model Sevenmulti
Conductivity/Ion Analyzer             (1)    Model FS20H Heater Unit            
(1)    Bellingham + Stanley Model RFM840 Refractivity Analyzer             (2)
   Denver Instrument Bench Top Balances             (2)    Metrohm Model 758KFT
Titrino Titrator Test Units; Each with Stirrer             (1)    Mettler Toledo
Model O2 4100 PPB Readout   

 

76



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Fisher Scientific Incubator             (1)    Fisher
Scientific Isotemp Incubator             (1)    Hach Model 2100 P Turbidimeter
            (1)    Hach Pocket Colorimeter II             (1)    Fisher
Scientific Infrared Thermometer                             Total QA Lab:    $
25,000       Maintenance    110    1-    Sharp Model 1640L 16” x 40” Engine
Lathe, S/N 3008206, (2004); with Hole Through Spindle; 4-Jaw Chuck; Tool
Carriage; Tailstock; Coolant Circulation; and Newell X- and Y-Axis Digital
Readout    $ 3,500 111    1-    Sharp Model LMV-50 Vertical Milling Machine, S/N
40528708, (2005); with 9” x 50” T-Slot Power Feed Worktable; Sharp 3 hp Milling
Head, S/N 40528708; Kurt Machinist Vise; and Newell X- and Y-Axis Digital
Readout      5,000 112    1-    DoAll Model C-916M 12” x 24” Horizontal Band
Saw, S/N 527-051860, (2005), 2 hp      6,500 113    1-    Kalamazoo Abrasive
Cut-Off Saw, 5 hp; Skid Stand Mounted; with Material Clamp; and Infeed Roller
Conveyor      750 114    1-    DoAll Model 2013-V 20” Vertical Band Saw, S/N
571-05228, (2005)      6,000 115    1-    Jet Model JDP-20VS-1 20” Pedestal
Drill, S/N 0501462, (2005), 1-1/2 hp; with Worktable; and Kurt Machinist Vise   
  1,500 116    1-    DoAll Model 4207A Belt/Disc Sander, S/N 4120207; 6” Belt,
12” Disc, Stand Mounted      750 117    1-    Miller Model Spectrum 375 Plasma
Cutter, S/N LG090327P, (2006)      850 118    1-    Miller Model Maxstar 150STL
Portable Welder      750

 

77



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 119    1-    Miller Model Dynasty 300 DX Tig Welder, S/N LF192593, (2005);
Cart Mounted; with Miller Coolmate Unit; and Wall-Mounted Fume Collector     
2,000 120    1-    Dake Model 25H 25-Ton H-Frame Press, S/N 41947; 32” Between
Posts; with Manual Hydraulic Jack Unit      750 121    1-    Lot of Maintenance
Support Equipment, To Include: Pallet Racks; Steel Workbenches; Single Basin
Rinse Tank; Parts Cleaner; Rolling Hand Truck; Workbenches, with Vises; Large
Dayton Barn Fans; 6” Double-End Grinders/Buffers; Oxyacetylene Torch Kit;
Welding Table, with Vise; Heavy Duty 2-Door Cabinets; Wall-Mounted Fans; Heavy
Duty Stanley/Lyon Vidmar Cabinets; Assorted Parts Pallet Racking; Rolling
Stairs; etc.      27,500 122    1-    Ridgid Model 535 Pipe Threader, S/N EDE
04532-0205, (2004); Cart Mounted      1,500                          Total
Maintenance:    $ 57,350       Plant Utilities    123    2-   

Triple S Manufacturing Model 400/777 Package Boilers, S/N 9219; and S/N 9218;
16,800,000 Btus Input; Each with (230) 2.5”D x 160”L Tubes; John Sink Company
Natural Gas Burner; and CTS Industries Boiler Condensate Return Tank

Each Value: $5,000

   $ 10,000 124    2-   

A.O. Smith Model BTPN200-1,250 200-Gallon Natural Gas Fired Water Heaters, S/N
SC05107789Y3, Asset #Unknown; and S/N SC05107790Y3, Asset #2; 125,000 Btus/Hour
Input; Each with A.O. Smith Model TJV1000A 1,000-Gallon Glass Lined Hot Water
Storage Tank, S/N SB05A05R000300

Each Value: $2,500

     5,000

 

78



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 125    3-   

Vilter Model VSS901-BBR-8-8-NEC-LI Ammonia Compressors, S/N K66548-3; S/N
K66548-2; and S/N K66548-1, (2004), 450 hp; Each with Vilter Vission Micro
Controller, with Digital Touch Screen Operator Interface; and (2) Shared RDM
Technologies Chiller #1/Chiller #2 Accumulator Tanks

Each Value: $45,000

     135,000 126    1-    Ingersoll-Rand Model IRN100H-CC Premium Efficiency
Rotary Screw Air Compressor, S/N NV6635U04335, Asset #1, (2004), 100 hp; 145
Maximum Discharge Pressure; with Noise Enclosure; and Ingersoll-Rand Model
Intellisys Control      17,500 127    2-   

Ingersoll-Rand Model IRN200H-OF Premium Efficiency Oil-Free Rotary Screw Air
Compressors, S/N TN0166U04363, Asset #2; and S/N TN0165U04361, Asset #3, (2004),
200 hp; 150 Maximum Discharge Pressure; Each with Noise Enclosure; and
Ingersoll-Rand Model Intellisys Digital Control

Each Value: $22,500

     45,000 128    1-    Ingersoll-Rand Model TS7A Air Dryer, S/N
DB00000641-120204, (2004); 150-psig Maximum Air Pressure; with Noise Enclosure;
Control; and Estimated 1,000-Gallon Vertical Air Receiving Tank      3,500 129
   1-    Ingersoll-Rand Model TS4A Air Dryer, S/N DB00000652-120704; 150-psig
Maximum Air Pressure; with Noise Enclosure; Ingersoll-Rand Estimated 500-Gallon
Vertical Air Receiving Tank; Ingersoll-Rand Estimated 750-Gallon Vertical
Receiving Tank; (2) Ingersoll-Rand Inline Filter Units; and Ingersoll-Rand
Oil/Water Filtration Unit      2,500                          Total Plant
Utilities:    $ 218,500

 

79



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Throughout Plant    130    42-    102”W x 42”L x 18’H Drying Radiant
Storage Pallet Racks; 3-Tier, Adjustable; with Metal Bar Reinforcement Each
Value: $75    $ 3,150 131    3-    102”W x 84”L x 18’H Double Pallet Decline Dry
Ingredient Storage Pallet Racks; 6-Tier, Adjustable; Each with Decline Roller
Conveyor Sections Each Value: $100      300 132    1-    Lot of Factory and
Support Equipment, To Include: Barn Fans; Miscellaneous Pallet Racking Sections;
Maintenance Bicycles; Pallet Jacks; Rolling Stairs; Plastic Waste Dump Hopper;
Strapping Carts; Ladders; Transfer Carts; Post-Mounted Hose Reels; Spare Not In
Service Label Applicators; Production Workbenches; Flammable Storage Cabinets;
Metal Dump Hoppers; Assorted 2-Tier Pallet Racks; etc.      15,000 133    1-   
Lot of Office Furniture and Business Machines, To Include: Warehouse Office
Furniture; Stainless Steel Refrigerator; Main Office Cubicles; Small Meeting
Area, with Circular Table; Chairs; Executive Office Furniture; Conference Room
Furniture; Projector; Lateral File Cabinets; Break Room Area Furniture, with
Stainless Steel Appliances; Desks; etc.      20,000                         
Total Throughout Plant:    $ 38,450    Total Appraised Orderly Liquidation Value
-    $ 7,068,800                       Cott Corporation       [***] [Address
redacted]   

 

80



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

81



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Production

   $ 2,385,000

QA Lab

     17,500

Maintenance

     19,600

Plant Utilities

     139,000

Throughout Plant

     75,225

[***][Asset category redacted]

     150,000       

Total Appraised Orderly Liquidation Value -

   $ 2,786,325       

Cott Corporation

  

 

[***]

[Address redacted]

  

 

82



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Production    134    1-    Canning Line; (1,200) 12-Oz. Cans/Minute,
7 to 15 Minute Changeover Time, To Include:    $ 775,000          (1)    Sentry
Model 2769 Can Depalletizer, S/N 1140; 44” x 56” Pallet Size; with Upward
Depalletizing; Suction-Type Pallet Layer Separation Sheet Takeoff Arm;
Horizontally Shuttling Layer Outfeed; Associated Hydraulic Power Unit; and Main
Control Panel, with Allen-Bradley PanelView 550 Operator Interface            
(1)    Custom Built Plastic Strap Shredder             (1)    60”W x 28’L
Depalletizer Outfeed Interlocking Plastic Belt Conveyor; Mezzanine Mounted; with
Drive Motor             (1)    3-Lane Combiner Interlocking Plastic Belt
Conveyor; 20’ Overall Length; with Stainless Steel Frame; and Drive Motor      
      (1)    Single-Lane Can Transfer Cable Conveyor; Ceiling Suspended;
Estimated 575 Linear Feet; with (2) 90° Angle Turns; and Associated Drives      
      (1)    Gravity Can Inverting Rail Router; Decline; with Air Rinse Section
            (1)    Sentry Filler Infeed Interlocking Plastic Belt Conveyor;
Single Lane; Estimated 30’ Overall Length; with 90° Turn Section; Stainless
Steel Frame; Stainless Steel Hood; and Associated Drives   

 

83



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Crown Simplimatic Model Century 72 72-Valve Filler;
Pedestal Mounted; with Stainless Steel Surround; and Rod-Type Outfeed Transfer
            (1)    Angelus 12-Position Can Seamer, S/N 12841397; with Stainless
Steel Surround; Lid Infeed Tray; and Electric Scissor Lift Table             (1)
   Ambec 5-Stream Blender; To Include:                   (1)    Northland
Stainless 32”D x 6’L Stainless Steel Water Vacuum Tank, S/N 979661, (1997)      
            (3)    Centrifugal Pumps; Each with 7.5/15 hp Drive Motor         
         (1)    Micromotion Model R200S418NCAAEZZZZ Flow Meter, S/N 14046103   
               (1)    Estimated 3’D x 8’H Stainless Steel Jacketed Product Tank
                  (1)    Main Control Panel; with Anderson AJ-300 Chart Recorder
                  (-)    Associated Flow Meters; Pneumatic Valves; Stainless
Steel Piping; etc.             (1)    Orbisphere Laboratories Model 3624/32109
Analyzer, S/N 27605; with Stainless Steel Cabinet; and Control Panel, with
Digital Readouts             (1)    APV Plate Chiller; 32” x 72” Overall Plate
Size; with Top-Mounted Ammonia Jacketed Holding Tank; and Ambec Control Panel   
         (1)    Single-Lane Seamer Outfeed Interlocking Plastic Belt Conveyor;
Approximately 65 Linear Feet; with Stainless Steel Guide Rails; Stainless Steel
Frame; (2) Defect Knockout Tables; Declined Transfer, with Spray Wash Nozzles;
and 2-Position Sonic Blower, with Standalone Blower             (2)    Videojet
Model Excel 170i UHS AF Ink Jet Coders, S/N 020360026WD, Asset #1; and S/N
040621021WD, Asset #2; Each with Inline Spray Head; and Main Control Panel, with
Programmable Control   

 

84



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             (1)    Sentry 16”W Interlocking Plastic Belt Conveyor; with
10’L Infeed Lane Shifting Section; 20’L Transfer Section; 18’L Transfer Oven
Infeed Conveyor Section, with Oven Infeed Bars; and Associated Drives         
      (1)    Convay Systems Model DD-CWA-8/821-S-CR-EB Can Warmer, S/N
97-02-MC0687; 100”W Opening, 25’ Overall Process Length; with (2) Recirculation
Wash Basins, Each with Centrifugal Pump Set; Steam Collection Point; Main
Control Panel; and Stainless Steel Surround                (1)    16”W x 18’L
Can Warmer Outfeed Interlocking Plastic Belt Conveyor; with Product Rails;
Stainless Steel Frame; and Associated Drives                (1)    Sentry 90”W x
24’L Accumulation Table; with Reversing Belt; Product Rails; Stainless Steel
Frame; and Associated Drives                (1)    Sentry 2-Lane Diverter
Interlocking Plastic Belt Conveyor; Approximately 30 Linear Feet; Each Lane with
Declined Inversion Outfeed Rails; and Associated Drives                (1)   
2-Lane Combination Interlocking Plastic Belt Conveyor; 22 Linear Foot 2-Lane
Section; Each Lane with Dual Position Sonic Blower, with Standalone Blower Unit;
and End-Mounted Estimated 24”W x 10’L Plastic Interlocking Belt Combination
Conveyor                (2)    Filtec Model FT-50 Fill Level Detectors, S/N
115335; and S/N 115336; Each with Radioactive Pass Through Beam; and Outfeed
Defect Kickoff Paddle                (1)    Sentry 16”W x 30’L Packaging Lane
Split Delivery Interlocking Plastic Belt Conveyor; with Product Rails; Stainless
Steel Frame; and Associated Drives   

 

85



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             (1)    Jones Packer Delivery Interlocking Plastic Belt
Conveyor; with 24”W x 15’L Plastic Interlocking Belt Lane Infeed Conveyor; and
(2) 24”W Jones Packer Infeed Conveyors, Each with Top-Mounted Lane Separation
Paddles                (1)    R.A. Jones Model LMC Case Packer, S/N S-5971; with
Can Infeed/Staging System; Collapsed Case Infeed Conveyor; Case Erector Station;
Paddle-Type Process Flow Through Conveyor; Traversing Paddle Can Inserting
Section; Glue Application Station, with Nordson Series 3700V Glue Dispenser;
Rotary Flap Closer; Belt-Type Pressure Outfeed Conveyor; Pendant Control;
Allen-Bradley PanelView 1000 Digital Operator Interface; and Electro Cam Plus
6000 Series Control Panel; (Discharge End Rebuilt In 2004)                (1)   
24”W x 6’L Jones Outfeed Interlocking Plastic Belt Conveyor; Case Speed-Up; with
Product Rails; Stainless Steel Frame; and Associated Drives                (1)
   24”W x 10’L Interlocking Plastic Belt Conveyor; with Product Rails; Stainless
Steel Frame; and Associated Drives                (1)    Videojet Model Excel
273 AF 2-Head Ink Jet Coder, S/N 040401033WD; with (2) Inline Ink Jet Spray
Heads; and Stainless Steel Control Panel, with Programmable Control            
   (1)    Sentry Estimated 20”W x 8’L Case Turning Interlocking Plastic Belt
Conveyor; with Product Rails; and Associated Drives                (1)    30”W
2-Lane Product Transfer Interlocking Plastic Belt Conveyor; Approximately 75
Linear Feet; with 180° Turn Section; and Associated Drives                (1)   
Materials Handling Systems Lane Switching Conveyor; Estimated 30”W x 8’L; with
Stainless Steel Frame; Switching Belt; and Associated Drive   

 

86



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             (1)    Intralox Model 4834-00 Switching Conveyor, S/N 6164,
(2007); 26”W x 8’L; with Stainless Steel Frame; Switching Belt; and Associated
Drive; (New On Skid, To Replace Materials Handling Systems Inline Switching
Conveyor)                (1)    Sentry 2-Lane Interlocking Plastic Belt
Conveyor; with 12”W x 60’L Case Packer Bypass Plastic Interlocking Belt
Conveyor; 12”W x 25’L Case Packer Infeed Conveyor; Product Rails; and Associated
Drives                (1)    Sentry 16”W x 35’L Packing Lane #2/3 Transfer
Interlocking Plastic Belt Conveyor; with Product Rails; Stainless Steel Frame;
and Associated Drives                (1)    Sentry Loose Pack Transfer
Interlocking Plastic Belt Conveyor, Asset #Lane #2; Approximately 80 Linear
Feet; with Switching Rail; Stainless Steel Frame; and Associated Drives; (Joins
with Lane #3)                (1)    Sentry Lane #3 Takeoff Interlocking Plastic
Belt Conveyor; with 16”W x 25’L Transfer Conveyor Section; Approximately 25’
Linear Foot Split Lane/Combination Section; and 15’L Single Lane Hi-Cone Feed
Conveyor, Each Section with Associated Drives                (1)    ITW Hi-Cone
Model 283B Multi Packaging Machine; (Leased)                (1)    12”W Hi-Cone
Outfeed Interlocking Plastic Belt Conveyor; Approximately 30 Linear Feet; with
(2) Parallel Sections; Rails; Stainless Steel Frame; and Associated Drives      
         (1)    Kayat Model TP-50A-LH Tray Packer, S/N 162-97, (1997); (59) Dual
12-Pack Trays/Minute, (52) 24-Loose Pack Trays/Minute, (54) Quad 6-Pack
Trays/Minute; with Staging Speed-Up Infeed Conveyor; Bottom Tray Insert Section;
Rotary Flap Closing Arm; Glue Application Section, with USC Probilt Series 20
Glue Dispenser; Conveyor Press Section; and Main Control Panel, with Electro Cam
Plus Control Panel, and Allen-Bradley Interface                (1)    12”W x
20’L Kayat Outfeed Combination Interlocking Plastic Belt Conveyor; with Product
Rails; and Associated Drives   

 

87



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             (2)    12”W x 5’L Ink Jet Printer Flow Through Power Belt
Conveyors; with Associated Drives                (1)    ITW Diagraph Model
IJ3000 Ink Jet Coder; with Programmable Control                (1)    20”W
Overwrapper Infeed Interlocking Plastic Belt Conveyor; Approximately 20’ Linear
Feet; with Case Turning Section                (1)    Kayat Model TA-801
Overwrapper, S/N 110-97; (60) 12-Pack Trays/Minute, (60) Dual 12-Pack
Trays/Minute, (53) 24-Loose Trays/Minute, (55) 6-Pack Trays/Minute; with Hytrol
Power Roller Infeed Conveyor; Staging Power Belt Conveyor; Chain Conveyor
Staging; Overwrapper Section, with Poly Roll Payoff; 3-Zone Heat Tunnel, 15’
Overall Process Length; Power Roller Outfeed Conveyor; and Main Control Panel,
with 3-Zone Temperature Readout                (1)    18”W 180-Degree Turn
Interlocking Plastic Belt Conveyor; with Side Rails; and Associated Drive      
         (1)    Sentry Case Turning Conveyor; with 2-Belt Drive               
(1)    Accumulation Palletizer Delivery Belt Over Roller Conveyor; Ceiling
Suspended; Approximately 425 Linear Feet; with (3) 180° Turns; 90° Angle Turn;
and Associated Drives                (1)    Production Automation Palletizer,
S/N 6468; with Top-Mounted Case Turning and Orientation; Bottom-Mounted Pallet
Stack Infeed, with Lifting Forks For Single Pallet Staging; Downward Product
Stacking; Power Outfeed Conveyor; and Control Panel; (In-House Rebuild Reported
In 2007)                (1)    Wulftec Model WCRT-200A Orbital Type Stretch Wrap
Machine, S/N 0797-2136, (1997); with Steel Structure; Automated Pallet Wrapping,
with Tail Cut-Off; Main Control Panel; and Power Roller Flow Through Conveyor   

 

88



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             (1)    Production Automation Chain/Roller 90 Degree Pallet
Transfer Conveyor, S/N 1614A                (1)    ITW Diagraph Model PA/6000
Label Printer Applicator; Portable Stand Mounted; with Sato Model M-8485SE
Thermal Label Printer, with Roll Payoff; and Pneumatic Label Application Arm   
135    1-    Bottling Line; (800) 20-Oz. Bottles/Minute, (550) 1-Liter
Bottles/Minute, (400) 2-Liter Bottles/Minute, To Include:    1,350,000         
   (1)    Crown Simplimatic Model Ring Jet 28mm Air Powered Conveyor; Ceiling
Suspended, Approximately 365 Linear Feet; with Associated Top-Mounted Blower
Units; (Transfer From Amcor Owned Switch To Cott Depalletizer Switch)         
      (1)    Sentry Model 2768 Bottle Depalletizer, S/N 1139; with Upward
Depalletizing; Suction-Type Pallet Layer Separation Sheet Takeoff Arm;
Horizontally Shuttling Layer Outfeed; Estimated 5’W x 40’L Plastic Interlocking
Belt Staging Conveyor; Under-Mounted Pallet Stacking; Associated Hydraulic Power
Unit; and Main Control Panel                (1)    25”W x 10’L Interlocking
Plastic Belt Conveyor; with Product Rails; Stainless Steel Frame; and Associated
Drives                (1)    Ambec 24”W Interlocking Plastic Belt Conveyor;
Approximately 45 Linear Feet; with Parallel Overlapping Sections; Switching
Rails; and Associated Drives                (1)    Crown Simplimatic Model Ring
Jet 28mm Air Powered Conveyor, S/N LOE-10364/S0062; Mezzanine/Ceiling Suspended,
Approximately 185 Linear Feet; with Infeed Lane Switcher; and Associated
Top-Mounted Blower Units   

 

89



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value         

(1)

   Crown Simplimatic Model Ring Jet 38mm Air Powered Conveyor; Ceiling/Mezzanine
Suspended; Approximately 165 Linear Feet; with Associated Blower Units; (Not In
Service, No Product Line Use, Appraised As Inoperable)            

(1)

   Sidel 80-Position Bottle Rinser; with Rail-Type Bottle Inversion; Rotary
Infeed/Outfeed Wheel; and Control Panel, with Allen-Bradley PanelView 1000
Digital Operator Interface            

(1)

   Sidel 120-Valve Rotary Volumetric Filler; with Center-Mounted Vacuum Tank;
Stainless Steel Overhead Distribution; Process Rail Dispensing Valve Control;
Stainless Steel Surround; and Control Panel            

(1)

   Arol 24-Head Bottle Capper; with (24) Rotary Capping Heads; Rotary
Infeed/Outfeed Bottle Transport; Jet Flow Stand Alone Cap Feeding System;
Mezzanine Mounted Cap Bowl Feeder; and Stainless Steel Surround            

(1)

   Ambec Blender; To Include:               

(1)

   Northland Stainless 36”D x 72”L Stainless Steel Vacuum Holding Tank, S/N
979581, (1997)               

(1)

   APV Model W130 Centrifugal Pump; with 15 hp Drive Motor               

(1)

   Sihi Vacuum Pump; with Estimated 15 hp Drive Motor               

(1)

   APV Centrifugal Pump; with 40 hp Drive Motor               

(1)

   Northland Stainless 3’D x 6.5’H Stainless Steel Product Holding Tank, S/N
979582-4, (1997), 100 psig @ 200°F               

(1)

   Ambec Main Control Panel; with Anderson Model HA-300 Chart Recorder         
     

(-)

   Associated Flowmeters; Pneumatic Valves; etc.            

(1)

   FES Model LR96NMGS25 Plate Chiller, S/N 330151, (1997); 24” x 70” Overall
Plate Size; with Top-Mounted Ammonia Jacketed Holding Tank; and Main Control
Panel            

(1)

   Orbisphere Laboratories Model 3624/32109   

 

90



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Analyzer, S/N 27386; Brix+CO2+O2 Series; with Stainless Steel
Control Panel, with Assorted Digital Readouts            

(1)

   U.S. Filter Mineral Additive Skid; with (2) 27”D x 48”H Stainless Steel
Mineral Feed Tanks, (2000); (2) Pulsafeeder Dosing Pumps; (2) Top-Mounted
Agitators; and Main Control Panel, with Flow Readout, and
Conductivity/Resistivity Readouts            

(1)

   Ozone Generator; with Stainless Steel Main Control Panel; Vertical Pump, with
15 hp Drive Motor; 5’D x 12’H Stainless Steel Vertical Holding Tank; (2) Hayward
Filtration Systems Model FLT4201 Filter Banks; Feldmeier Stainless Steel
Vertical Holding Tank, S/N S40100, (2001); and Bottom-Mounted Vertical
Circulation Pump, with 5 hp Drive Motor            

(1)

   Single-Lane Capper Outfeed Conveyor; Approximately 45 Linear Feet; with 90°
Turn; Pneumatic Blocking Gate; Product Rails; Stainless Steel Frame; and
Associated Drives            

(1)

   Ambec 14”W x 15’L 3-Lane Switching Interlocking Plastic Belt Conveyor; with
Product Rails; Stainless Steel Frame; and Associated Drives            

(1)

   Domino Laser Coder; with Model DDC-3 Standalone Operator Programmable Control
           

(1)

   Ambec 46”W 2-Lane Switching Interlocking Plastic Belt Conveyor; Approximately
22 Linear Feet; with Multiple Belt Switching; Switching Rails; Stainless Steel
Frame; and Associated Drives            

(1)

   Sentry 24”W Interlocking Plastic Belt Conveyor; Approximately 55 Linear Feet;
with Infeed Horizontal Transfer System; Estimated 48”W x 8’L Intermediate
Switching Section; Product Rails; Stainless Steel Frame; and Associated Drives
  

 

91



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value         

(1)

   24”W x 18’L Bottle Warmer Infeed Interlocking Plastic Belt Conveyor; with
Product Rails; Stainless Steel Frame; and Associated Drives            

(1)

   Uni-Pak Model 1044LH-EX Bottle Warmer, S/N 97-6235, (1997); 116” Maximum
Product Width, 48’ Overall Process Length; with Internal Warm Water Jets;
Circulation Pumps; Steam Inlet, with Condensate Return Pumps; and Control Panel
           

(1)

   24”W Bottle Warmer Outfeed Interlocking Plastic Belt Conveyor; Approximately
45 Linear Feet; with Accumulation Table Bridging Belt; Product Rails; Stainless
Steel Frame; and Associated Drives            

(1)

   8’W x 24’L Accumulation Table; with Reversing Belt; Product Rails; Stainless
Steel Frame; and Associated Drives            

(1)

   Ambec Pressureless Combiner/Inliner Interlocking Plastic Belt Conveyor; with
Estimated 48”W x 12’L Infeed Section, with Center-Mounted Lane Split Paddle; (2)
Lane Switching Inliner Conveyors; (2) Estimated 24”W x 16’L Lane Switching
Conveyors; Product Rails; Stainless Steel Frame; and Associated Drives         
  

(1)

   Ambec Labeler Feed Interlocking Plastic Belt Conveyor; 2-Lane Labeler Feed,
with Approximately 75 Total Linear Feet; Each Lane with Inline Sonic Blower,
with Standalone Blower Unit; (2) 90° Turn Sections; Product Rails; Stainless
Steel Frame; and Associated Drives            

(1)

   Krones Model Contiroll 12-Station Wraparound Labeler, S/N K745-C04, (2002);
(350) 2-Liter Bottles/Minute, (500) 1-Liter Bottles/Minute, (550) 20-oz.
Bottles/Minute; with Rotary Screw Type Bottle Infeed; Rotary Process Table, with
Associated Turning Mechanism; (2) Label Applicator Heads, Each with Roll Payoff,
Label Shearing Roll, and Glue Application Stand; and Main Control Panel, with
(2) Contiroll Remote Stations, and Allen-Bradley PanelView 1000 Digital Operator
Interface            

(1)

   Krones Model Contiroll HS Single-Head High   

 

92



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Speed Label Wraparound Labeler, S/N K810058, (2006); Rated @
1,000 Maximum Bottles/Minute; with Rotary Screw Bottle Infeed; Rotary Mechanism,
with Associated Turning Devices; Single-Head Label Applicator, with Label Roll
Payoff, Rotary Shearing Roll, and Glue Application Station; Main Control Panel,
with Krones iPanel CD Remote Digital Touch Screen Operator Interface; and
Infeed/Outfeed Conveyor            

(2)

   Single-Lane Label Applicator Outfeed Interlocking Plastic Belt Conveyors;
Approximately 85 Total Linear Feet; Each Lane with Containment Rails; Stainless
Steel Frame; (2) 90° Turn Sections; and Associated Drives            

(1)

   Ambec 2-Lane 180 Degree Turn Interlocking Plastic Belt Conveyor; with 24”W x
8’L Infeed Diverting Conveyor; Estimated 55 Total 2-Lane Linear Feet; Product
Rails; Stainless Steel Frame; and Associated Drives            

(1)

   Ambec Estimated 5’W x 20’L Multiple Belt Switching Interlocking Plastic Belt
Conveyor; with Bottle Combiner Rails; Stainless Steel Frame; and Associated
Drives            

(1)

   24”W Accumulation Packing Lane Delivery Interlocking Plastic Belt Conveyor;
Approximately 65 Linear Feet; with 90° Turn Transfer Station; Overlapping
Switching Belt; Product Rails; Stainless Steel Frame; and Associated Drives   
        

(1)

   Ambec 24”W x 20’L Packing Lane #1 Feed Interlocking Plastic Belt Conveyor;
with Product Rails; Stainless Steel Frame; and Associated Drives   

 

93



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value         

(1)

   Ambec 2-Lane Diverter Interlocking Plastic Belt Conveyor; with Estimated 5’W
x 8’L Infeed 2-Lane Diverter; Approximately 30 Linear Feet Case Packer #1 Infeed
Conveyor; Approximately 55 Linear Feet Case Packer #2 Infeed Conveyor Section;
Product Rails; Stainless Steel Frame; and Associated Drives            

(1)

   Kayat Model PTF-28 Case Packer, S/N 223-97, Asset #Packer A, (1997); (22)
8-Pack Cases/Minute; with 8-Bottle Infeed Alignment; Drop Packing Section, with
Box Forming Die; Glue Application Station, with Universal Systems Probilt Series
20 Glue Dispenser; Pneumatic Clamping Flap Closer; Pneumatic Box Infeed Tray;
and Main Control Panel, with Electro Cam Plus 5000 Series Control, and
Allen-Bradley Operator Interface            

(1)

   14”W Packer A Outfeed Power Belt Conveyor            

(1)

   Sentry Belt Over Roller Conveyor; Approximately 90 Linear Feet; with (2) 90°
Turn Sections; and End-Mounted Combination Lane Rails            

(1)

   Kayat Model PTF-28 Case Packer, S/N 228-97, Asset #Packer B, (1997); (22)
8-Pack Cases/Minute; with 8-Bottle Infeed Alignment; Drop Packing Section, with
Box Forming Die; Glue Application Station, with Nordson Series Bravura Glue
Dispenser; Pneumatic Clamping Flap Closer; Pneumatic Box Infeed Tray; and Main
Control Panel, with Electro Cam Plus 5000 Series Control, and Allen-Bradley
Operator Interface            

(1)

   Packer B Outfeed Belt Over Roller Conveyor; Approximately 65 Linear Feet;
with (2) 90° Turn Sections; and End-Mounted Switching/Combination Lane         
  

(1)

   ITW Diagraph Model IJ3000 Ink Jet Coder; with (2) Inline Printing Heads; and
Programmable Interface   

 

94



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value         

(1)

   Videojet Model Excel 273SE Dual Head Ink Jet Coder, S/N I397B22014; with (2)
Inline Printing Heads; and Programmable Operator Interface            

(1)

   Case Accumulation Palletizer Feed Belt Over Roller Conveyor; Ceiling
Suspended, Approximately 240 Total Linear Feet; with Associated Drives         
  

(1)

   2-Lane Palletizer Feed Belt Over Roller Conveyor; Ceiling Suspended, Each
Lane Approximately 115 Linear Feet; with Associated Drives            

(1)

   Ambec Packing Lane #2/3 Feed Interlocking Plastic Belt Conveyor; with
Estimated 5’W x 8’L 3-Belt Lane Splitting Infeed Conveyor; Estimated 4’W x 6’L
3-Belt 2-Lane Splitting Conveyor; (2) Estimated 12”W 90° Turn Lane Delivery
Conveyors; (3) Overlapping Switching Conveyors, Estimated 25’ Overall Length;
(3) Single Lane to Combination Point Transfer Conveyors; and Ambec Infeed
Conveyor            

(1)

   ITW Hi-Cone Model MPA2000 Multi Packaging Machine, S/N 1200; with Rotary
Carousel-Type Plastic Carrier Applicator; and Payoff; (Leased)            

(1)

   12”W Packing Line #4 Feed Interlocking Plastic Belt Conveyor; Approximately
150 Linear Feet; with Infeed Switcher; 90° Turn Section; Slanted Overwrapper
Lane Joining Section; Product Rails; Stainless Steel Frame; and Associated
Drives            

(1)

   Estimated 4’W x 5’L Lane #2/3/4 Combination Interlocking Plastic Belt
Conveyor; with Product Rails; and Associated Drives            

(1)

   Ocme Model N70VTHN80/V/F Overwrapper, S/N 1/178/01, (2001); with
Under-Mounted Collapsed Tray Feed; Bar Process Staging Conveyor; Flap Gluing
Station, with Nordson Series 3500 Glue Dispenser; Flap Folder; Overwrapping
Section, with Poly Roll Payoff;   

 

95



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Heat Shrink Tunnel, 20’ Overall Length, with Associated
Blowers; and Pendant Control, with Allen-Bradley PanelView 1000 Digital Touch
Screen Operator Interface            

(1)

   Ambec 24”W x 18’L Ocme Outfeed Case Turning Interlocking Plastic Belt
Conveyor; with Multi-Belt Turning; Product Rails; Stainless Steel Frame; and
Associated Drives            

(1)

   Videojet Model Excel 273/AF Dual-Head Ink Jet Coder, S/N 020520016WD; with
(2) Inline Printing Heads; and Programmable Interface            

(1)

   16”W Center-Mounted Belt Conveyor; 18’ Overall Length; with (2) 90° Turn
Sections; Product Rails; and Associated Drives            

(1)

   16” Accumulation Belt Over Roller Conveyor; Ceiling Suspended, Inclined,
Approximately 150 Linear Feet; with Incline Infeed Section; (2) 90° Turns; and
Associated Drives; (Joins Switching Conveyor To Palletizer Feed)            

(1)

   Production Automation Palletizer, S/N 63120; with Top-Mounted Case Turning
and Orientation; Bottom-Mounted Pallet Stack Infeed, with Lifting Forks For
Single Pallet Staging; Downward Product Stacking; Power Outfeed Conveyor; and
Control Panel; (In-House Rebuild Reported In 2007)            

(1)

   Wulftec Model WCRT-200 Overhead Rotary Arm Stretch Wrap Machine, S/N
0797-2137; with Steel Structure; Automated Pallet Wrapping, with Tail Cut-Off;
Main Control Panel; and Power Roller Flow Through Conveyor            

(1)

   Production Automation 90-Degree Chain/Roller Pallet Transfer Conveyor, S/N
1614B            

(1)

   ITW Diagraph Model PA/6000 Label Printer Applicator; Portable Cart Mounted;
with Sato Model M-8485SE Thermal Label Printer; and Pneumatic Label Application
Cylinder            

(1)

   Production Automation Palletizer, S/N 6412-R; with Top-Mounted Case Turning
and Orientation; Bottom-Mounted Pallet Stack Infeed, with Lifting Forks For
Single Pallet Staging; Downward Product Stacking; Power Outfeed Conveyor; and
Control Panel; (In-House Rebuild Reported In 2007)   

 

96



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Wulftec Model WCRT-200 Overhead Rotary Arm Stretch Wrap
Machine, S/N 2949-1-0102; with Steel Structure; Automated Pallet Wrapping, with
Tail Cut-Off; Main Control Panel; Power Roller Flow Through Conveyor; and
Siemens Simatic Digital Operator Interface             (1)    Production
Automation 90-Degree Chain/Roller Pallet Transfer Conveyor             (1)   
ITW Diagraph Model PA/6000 Label Printer Applicator; Portable Cart Mounted; with
Sato Model M-8485SE Thermal Label Printer; and Pneumatic Label Application
Cylinder    136    1-    Syrup Batching System; To Include:    175,000         
(2)    Walker Stainless 40,000-Gallon Vertical HFCS Tank #1 Corn Syrup Holding
Tanks, S/N VSHT-6075-R/11754; and S/N VSHT-6074-R/11753, (1995); Each with
Bottom-Mounted Horizontal Agitator; and Steam Jacketing             (2)    SFI
20,000-Gallon Vertical Stainless Steel Water Storage Tanks, S/N 2788-2; and S/N
2788-1             (1)    Estimated 500-Gallon Vertical Stainless Steel Spring
Water Storage Tank             (2)    Fristam Centrifugal Product Pumps; Each
with Estimated 2 hp Drive Motor             (1)    Cherry-Burell Type C
1,600-Gallon Vertical Stainless Steel Cone Bottom Holding Tank, S/N 1500-61-354,
Asset #6             (5)    Falco Series 4103 Vertical Stainless Steel Cone
Bottom Quasi Holding Tanks, Asset #1; Asset #2; Asset #3; Asset #4; and Asset
#5, (1997); 304 Stainless Steel, 12-Gauge Thickness; Each with Bottom-Mounted
Flow Valve             (1)    Product Directional Flow Skid; with (18) APV Flow
Valves; and (3) Fristam Centrifugal Pumps, Each with 3 hp Drive Motor         
   (2)    Falco Series 4102 2,000-Gallon Vertical Stainless Steel APM Holding
Tanks, Asset #APM Tank #1; and Asset APM Tank #2, (1997); 304 Stainless Steel
Construction, 12-Gauge Thickness, Cone Bottom; Each with Bottom-Mounted Flow
Valve   

 

97



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Product Directional Skid; with (4) APV Flow Valves; (4)
Filter Banks; and (2) Centrifugal Pumps, Each with 3 hp Drive Motor            
(5)    Falco Series 4101 Stainless Steel Estimated 100-Gallon Batch Tanks,
(1997); 304 Stainless Steel Construction, 12-Gauge Thickness; Each with
Top-Mounted Agitator; and Flow Valve             (1)    Falco Estimated
500-Gallon Stainless Steel Batch Tank, (1997); with Flip Top Lid; Flowmeter; and
Top Mounted Lightnin Agitator             (1)    Batch Tank Platform Scale; with
Mettler Toledo Jaguar Digital Readout, 10,000 Lb. Capacity             (1)   
12” x 12” Mettler Toledo Bench Top Scale             (1)    Process Control
System; with Digital Touch Screen Interface             (1)    Feldmeier
1,600-Gallon Vertical Stainless Steel Citric Acid Holding Tank, S/N E-546-99;
Cone Bottom; with Air Diaphragm Pump; and Fristam Centrifugal Pump, with
Estimated 3 hp Motor             (1)    Batch Mixing Stainless Steel Mezzanine;
with Plastic Grating; and Sink    137    1-    Can CIP System; To Include:   
25,000          (1)    Estimated 500-Gallon Vertical Stainless Steel Holding
Tank; with Associated APV Pneumatic Flow Valves             (1)    AGC
Engineering Model 300-S Plate Frame Heat Exchanger, S/N 03194, (2003), 16” x 36”
Overall Plate Size             (1)    Centrifugal Pump; with Estimated 3 hp
Drive Motor             (1)    Main Control Panel; with GF Signet
Conductivity/Resistivity Digital Meter    138    1-    Bottle CIP System; To
Include:    20,000          (2)    DME Estimated 750-Gallon Vertical Stainless
Steel Holding Tanks; 4’D x 7’D             (1)    WCR Model A425B Plate Frame
Heat Exchanger, S/N G1571M; 16” x 32” Plate Size             (1)    Centrifugal
Pump; with Motor             (1)    Main Control Panel; with (2) GLI Model 33
Digital Readouts   

 

98



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 139    1-    Lot of Blending Area Lab Equipment, To Include:    7,500   
      (1)    Manual Torque Tester             (1)    Ohaus Moisture Balance   
         (1)    Torqo Model 1502 Vibrac Bottle Cap Torque Tester, S/N 010055, 30
Inches/Lb. Rated Torque             (1)    Hach Model 2100P Turbidi Meter      
      (1)    Hach Pocket Colorimeter II             (1)    Hach Model Sion 5 pH
Meter             (1)    Hach Model Sension 1 pH Meter             (1)   
Terriss Model S Pressure Tester             (1)    Securpak Model SST Secure
Seal Tester    140    1-    U.S. Filter Reverse Osmosis CIP System; Skid
Mounted; with Polypropylene Holding Tank; Centrifugal Pump; and Main Control
Panel; (Located In Chemical Storage Area)    5,000 141    1-    Water Filtration
System, To Include:    25,000          (1)    A.O. Smith Harvestore
53,000-Gallon Bolted Steel Reaction Tank, S/N 8970251; 25’D x 15’H; with
Settling Ring             (1)    Estimated 250-Gallon Air Sulphate Polypropylene
Holding Tank; with Vertical Agitator             (2)    Estimated 1,500-Gallon
Lime Addition Polypropylene Holding Tanks; Each with Vertical Agitator         
   (1)    Water Holding Tank; Bolted Steel Construction, Estimated 18’D x 15’H
            (1)    Pumping Station; with (2) Centrifugal Pumps, Each with
Estimated 10 hp Motor; and Model SST Centrifugal Pump, with Estimated 15 hp
Drive Motor             (1)    Becker Model DTLF 250 Oil Free Vacuum Pump, S/N
A2163, (2007); with 10 hp Drive Motor             (2)    Estimated 3,500-Gallon
Sand Filter Tanks; Carbon Steel Construction             (1)    1,600-Gallon
Vertical Stainless Steel Holding Tank; with Centrifugal Pump, with 5 hp Motor   
         (1)    Ross Estimated 2,500-Gallon Vertical Holding Tank, S/N
SF-710C-01, (2000)             (2)    Estimated 3,500-Gallon Carbon Filter Tanks
            (1)    First Stage RO Filtration System; with (8) 8”D x 20’L Filter
Membranes; Pump Set, with 75 hp   

 

99



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Motor; (2) Chemical Dosing Meters; Pressurized Filter
Cartridge; (2) GLI Model 63 pH Meters; and Main Control Panel, 16,348 Hours
Indicated, with (4) Thornton Model 200 CR/FLOW Flowmeters             (1)   
Second Stage RO Filtration System; with (6) 8”D x 20’L Filter Membrane; Pump
Set, with 75 hp Motor; and Main Control Panel, 11,073 Hours Indicated         
   (1)    US Filter Model 67/FM3-18-AAAX Flowmax Final Stage Reverse Osmosis
System, S/N 058636-01; with (6) 8”D x 15’L Filter Membranes; Pump Set, with 30
hp Motor; and Main US Filter Control Panel, with (2) Thornton Model 200
Flowmeters, 1,598 Hours Indicated             (1)    7,000-Gallon Diamond
Fiberglass Fabricators Ozonated Water Storage Tank, S/N 5087, (1997); with (2)
Vertical Booster Pumps, Each with Estimated 7.5 hp Motor    142    1-    Lot of
RO Water Filtration Area Lab Equipment, To Include:      2,500          (1)   
IO Scientific Dual pH/mV/Thermometer             (1)    Hach Model Sension 5
Conductivity Meter             (1)    Brinkmann Model 50 Bottle-Top Buret      
      (1)    Bench Top Stirrer             (1)    Lot Miscellaneous Chemical
Dosing Pumps                             Total Production:    $ 2,385,000      
QA Lab    143    1-    Lot of QA Lab Equipment, To Include:    $ 17,500         
(2)    Hamilton Beach Stir/Can Degassers             (1)    Branson Model 2510
Water Bath             (1)    Metrohm Model 758 KFT Titrino Titrator            
(1)    Bellingham Stanley Model RFM 350 Refractometer             (1)    Lauda
Model RE106 Ecoline Star Edition Unit; with Lauda Model E100 Meter            
(1)    Ohaus Model Adventure Bench Top Balance             (2)    Terriss Leak
Detectors   

 

100



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Hitachi Model Elite Stack Analyzer; with Model L-2300
Column Pump; Model L-2130 Pump; Model L-2300 Column Oven; and Model L-2400 UV
Detector/Organizer             (1)    Nova Microscope             (1)    Fisher
Scientific Model Isotemp Incubator             (1)    Haier Containment Chamber
            (1)    Waco Accuseam Video Illumination             (2)    Mitutoyo
Digital Height Gauges             (1)    Waco Model 10700-00 Analyzer, S/N
12BA710             (1)    Mettler Model DL21 Titrator             (1)   
Thermal Electron Corporation Model Orion 720A Plus Advance ISE/pH/mV/ORP Meter
            (3)    2-Basin Stainless Steel Work Spaces             (1)   
Stainless Steel L-Type Workstation; with Basin                             Total
QA Lab:    $ 17,500       Maintenance    144    1-    Lot of Boiler Area
Miscellaneous Maintenance Equipment, To Include:    $ 2,000          (1)   
Ridgid Model 535 Pipe Threader             (1)    48”W Apron Brake            
(1)    Greenlee 2” Portable Conduit Bender    145    1-    Wilton Model 4200
6”/12” Belt/Disc Sander      450 146    1-    Dayton Model 4TK02A 18” Vertical
Band Saw, S/N 200312; with Worktable; and Blade Grinding and Welding Attachment
     1,000 147    1-    Ramco Model RP55 55-Ton H-Frame Press, S/N 4652; 32”
Between Posts; with Manual Hydraulic System      750 148    1-    Jet Model
GH-1840ZX 18” x 40” Geared-Head Precision Engine Lathe, S/N 050122ZX812; with
Hole Through Spindle; 4-Jaw Chuck; Tool Carriage, with Threading; Tailstock; and
Acu-Rite X- and Y-Axis Digital Readout      4,500 149    1-    Model 3010-00026
22” Pedestal Drill, S/N 1203438, (2004); 21-Speed; with Worktable; and Machinist
Vise      150

 

101



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 150    1-    Newport Vertical Milling Machine, S/N 77451; with 9” x 42”
T-Slot Worktable; Newport Estimated 1-1/2 hp Milling Head, S/N 791001; and Enco
Machinist Vise      2,000 151    1-    Delta Rockwell 14” x 58” Engine Lathe;
with Hole Through Spindle; 3-Jaw Chuck; Tool Carriage; and Tailstock      2,000
152    1-    Ramco Model RSI OOP 8” x 12” Horizontal Band Saw, S/N 02890; with
Hydraulic Down Feed Assist      1,000 153    1-    Miller Model Spectrum 2050
Plasma Cutter, S/N LG370529P, (2006); Cart Mounted; with Auto-Line Feature; and
Mig Gun      1,750 154    1-    Hypertherm Model MAX 40CS Plasma Cutter      500
155    1-    Lot of Auxiliary Maintenance Equipment, To Include:      3,500   
      (1)    Makita Model 2414NB 14” Abrasive Cut-Off Saw, S/N 749384         
   (1)    Dake Model 2-1/2P Arbor Press             (1)    Dayton 6” Double-End
Bench Grinder             (1)    Wilton 10” Double-End Bench Grinder            
(1)    Industrial Vacuum             (1)    Dake No. 0 Arbor Press            
(1)    Lot of Miscellaneous Workbenches, with Vises; Shop Carts; Oxyacetylene
Carts; Hose Reel; Post-Mounted Fans; Cabinets; etc.                            
Total Maintenance:    $ 19,600

 

102



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Plant Utilities    156    1-    Kobelco Model KNW A00-B/H Oil Free
2-Stage Rotary Screw Air Compressor, S/N 02H0401, 30 hp; with Noise Enclosure;
Digital Touch Screen Interface; Ingersoll-Rand Model Thermostar Air Dryer; and
400-Gallon Vertical Air Receiving Tank    $ 3,500 157    1-    Kaeser Model SFC
90 Rotary Screw Air Compressor, S/N 1004/100192.1, Asset #3; 29,978 Hours
Reported; with Noise Enclosure; and Kaeser Sigma Control, with PC Insite
Technology      7,500 158    2-   

Kaeser Model CS 91 Sigma Profile Rotary Screw Air Compressors, S/N 7601282,
Asset #1; and S/N 7601300, Asset #2; 54,493 and 37,781 Hours Indicated; Each
with Noise Enclosure; and Control Panel

Each Value: $5,000

     10,000 159    1-    Kaeser Model TH371E 1,250-scfm Air Dryer, S/N
K1250B4600307017, Asset #1; with Noise Enclosure; Kaeser KRD Series Demand
Manager Control; 2-Position Filter Bank; Estimated 750-Gallon Vertical Air
Receiving Tank; and Kaeser Model CMS1060 Oil/Water Separator      2,500 160   
1-    Zeks Model Heatsink Air Dryer, Asset #2; (Not In Service; Appraised As
Inoperable)      500 161    3-   

Vilter Model A11K458XLD Ammonia Compressors, S/N 65407; S/N 65477; and S/N
65454; Skid Mounted; Each with 150 hp Drive Motor

Each Value: $8,000

     24,000 162    2-   

Vilter Model A11K4516XLD Ammonia Compressors, S/N 65556; and S/N Unknown; Skid
Mounted; Each with 300 hp Drive Motor

Each Value: $35,000

     70,000

 

103



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 163    1-    Lot of Ammonia System Associated Equipment, To Include:     
5,000          (1)    Jordan Equipment Vertical Flat Bottom Ammonia Accumulator
Tank, S/N 97-2385, Asset #NH3, (1997); Estimated 6’D x 14’H; with Jacketing   
         (1)    Jordan Estimated 2,000-Gallon Vertical Carbon Steel H.P.
Receiver Tank, Asset #NH3; Estimated 4’D x 15’H             (1)    Lot of
Associated Washing Tanks; Small Pumps; etc.    164    1-    Cooling Tower;
Outdoor Mezzanine Mounted; with (6) Cooling Fans      5,000 165    1-    Vilter
Ammonia Compressor; (Not In Service; On Skid; Uninstalled; Appraised As
Operable)      6,000 166    1-    Johnston Package Boiler; with Power Flame
Model C8-GO-30 Natural Gas Burner, S/N 109887055; Atlantic Model 4JS5 Estimated
750-Gallon Boiler Feed Water Tank, S/N 1276, with (2) Vertical Pump Sets; and
Not In Service Atlantic Boiler Feed Water Tank; (In-House Rebuild Reported In
2007)      5,000                          Total Plant Utilities:    $ 139,000   
   Throughout Plant    167    1-    Landa Model VHP 3-700 Propane Fired Steam
Cleaner, S/N P0303-49459; Portable Cart Mounted, 700 psi, 2.3 Gallons/Minute,
275° Maximum Temperature, 245,000 Btus    $ 750 168    1-    2-Ton x 20’ Span
Rail-Mounted Lift Truck Battery Changing Gantry Crane; with Coffing 2-Ton
Electric Chain Hoist, Pendant Controlled, with 6,000-Lb. Hoist Attachment     
1,500

 

104



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 169    97-   

102” x 42” x 16’H Pallet Racks; 2-Tier, Adjustable; Each Tier with Wire Decking

Each Value: $75

     7,275 170    97-   

102” x 98” x 16’H Dual Pallet Push-Back Pallet Racks; Dual/Triple Pallet
Position; Each Station with Roller Push-Back Pallet Carts

Each Value: $100

     9,700 171    1-    Piqua Model 30 30” x 60” Vertical Baler; with
Self-Contained Hydraulic Power Unit      3,500 172    1-    Lantech Model Q300
Stretch Wrap Machine, S/N QM021723; (Not Inspected, Located At Offsite
Warehouse)      2,500 173    1-    Lot of Factory and Support Equipment, To
Include: Maintenance Shop Carts; Shovels; Oil Carts; Tooling Carts; Rolling
Stairs; Mop Buckets; Galbreath Dump Hoppers; Manual Push Die Lift; Ladders;
Post-Mounted Fans; Dayton High Flow Barn Fans; Hand Trucks; Manual Push Jack;
Small Stepladders; Rolling Plastic Dump Hoppers; Portable Pressure Washer; etc.
     20,000 174    1-    Lot of Office Furniture and Business Machines, To
Include: Cubicle Partitions; Production Offices; Conference Table, with Chairs;
QA Laboratory Office Furniture; Reception Area, with Waiting Chairs, Display
Cabinets, and Small Conference Table; Lateral File Cabinets; Executive Office
Furniture; Breakroom Furniture; Large Conference Room; Desks; Chairs; File
Cabinets; Bookshelves; etc.      30,000                          Total
Throughout Plant:    $ 75,225

 

105



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       [***] [Asset category redacted]    175    1-    [***] [Asset list
redacted]    $ 150,000                          Total [***]:[Asset category
redacted]    $ 150,000    Total Appraised Orderly Liquidation Value -    $
2,786,325                      

Cott Corporation

 

[***]

[Address redacted]

  

 

106



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

107



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Production

   $ 3,183,500

Maintenance

     24,325

QA Lab

     17,500

Plant Utilities

     102,500

Throughout Plant

     63,850

Rolling Stock

     41,400       

Total Appraised Orderly Liquidation Value -

   $ 3,433,075       

Cott Corporation

[***]

[Address redacted]

  

 

108



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Production    176    1-    Bottling Line #1; 250mL @ 60,000
Bottles/Hour, 500mL @ 48,000 Bottles/Hour, 20-Oz. @ 48,000 Bottles/Hour, 1-Liter
@ 36,000 Bottles/Minute, To Include:    $ 1,600,000          (1)    Sentry Model
10050 Automatic Bottle Depalletizer, S/N 1943; with L-Type 3-Chain Infeed
Conveyor, with 90° Turn Section; Suction-Type Pallet Divider Sheet Transfer
System, with (2) Stacking Towers; Horizontally Traversing Clamp-Type Bottle
Layer Outfeed; Control Panel, with Allen-Bradley PanelView 1000 Digital Touch
Screen Operator Interface; and Estimated 5’W x 40’ Overall Length Interlocking
Plastic Belt Outfeed Conveyor, with Rails, and Associated Drives             (1)
   Bottle Transfer Interlocking Plastic Belt Conveyor; Approximately 60 Linear
Feet; with Overlapping Belt Section; Inliner Conveyor Section, with Variable
Speed Belt; Product Rails; Collection Trough; Stainless Steel Frame; and
Associated Drives             (1)    Barry Wehmiller Model Fleetwood Air Powered
Conveyor; Approximately 135 Linear Feet; with Stainless Steel Frame; Pneumatic
Pressure Bars; Associated Blowers; Decline Section; and (2) 45° Angle Turn
Sections   

 

109



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Krones Model Variojet 72-Position Air Rinser, S/N 563-397;
with Process Rail Bottle Inversion; Rotary Infeed/Outfeed Wheel; (3) Simco Model
Aerostat Deionization Supplies; and Enclosure             (1)    Krones Model
Volumetric 120-Position Bottle Filler, S/N 129-815; with Standalone Main Supply
Tank; Positional Process Valves; Infeed/Outfeed Rotary Wheels; Krones Model
KFS-3 Digital Readout; and Model CTS15 Digital Touch Screen Operator Interface
            (1)    Nitrogen Dosing System             (1)    Arol 24-Head Bottle
Capper; with Rotary Advancement Table; Infeed/Outfeed Rotary Wheel; and Sidel
Model CF2218 Dual Position Cap Feeder, S/N C03-36-0337, (2003), with (2)
Inclined Feed Conveyors, and Pneumatic Rail Type Cap Feed Conveyor            
(1)    RDM 5-Stream Batching System; Stainless Steel Skid Mounted Construction;
with (2) Feldmeier Stainless Steel Estimated 5-Gallon Ingredient Tanks;
Estimated 100-Gallon Vertical Stainless Steel Ingredient Holding Tank; Feldmeier
Estimated 250-Gallon Vertical Stainless Steel Product Holding Tank; (2) Fristam
Centrifugal Pumps, Each with 7.5 hp Motor; Fristam Centrifugal Pump, with 10 hp
Motor; Fristam Centrifugal Pump, with Estimated 40 hp Drive Motor; Associated
Product Valves; (2) Mass Flow Sensors; and Main Control Panel             (1)   
Alfa-Laval Model A15-BWFD Plate Frame Chiller, S/N 30107-98314, (2003); 250-psi
@ 230°F, 1,162.5 Square Foot Area; with Top-Mounted Ammonia Accumulation Tank;
and RDM Technologies Main Control Panel             (1)    Domino Laser Coder;
Inline Mounted; with Programmable Control; and Inline Fume Collector   

 

110



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Van Pak Single Lane Capper Outfeed Interlocking Plastic
Belt Conveyor; Approximately 40 Linear Feet; with 90° Turn Section; Product
Rails; Stainless Steel Frame; and Associated Drives             (1)    Bottle
Transfer Interlocking Plastic Belt Conveyor; with Approximately 20 Linear Feet
Infeed Deceleration Table; Overlapping Belt Section; Approximately 60 Linear
Feet Conveyor Section, with Perpendicular Transfer Section, Overlapping Belt,
and Perpendicular Transfer Section to Bottle Warmer; Product Rails; Stainless
Steel Frame; and Associated Drives             (1)    Uni-Pak Model 95/338RHEX
Bottle Warmer, S/N 87-4128, (1987); 112” Product Width, 35’ Overall Process
Length; with (5) Stainless Steel Recirculation Basins, Each with Centrifugal
Pump Set; (2) Exit Blowers; Steam Inlet; and Main Control Panel; (Reported
Rebuild In 2004, 2005)             (1)    Van Pak 24” Bottle Transfer
Interlocking Plastic Belt Conveyor; Approximately 40 Linear Feet to Accumulation
Table; with (2) Perpendicular Transfer Sections; Overlapping Belt Section;
Product Rails; Stainless Steel Frame; and Associated Drives             (1)   
Uni-Pak Accumulation Table, S/N 87-4128, (1987); 82”W x Approximately 32’
Overall Length; with Product Containment Rails; Stainless Steel Frame; and
Associated Drives             (1)    Bottle Transfer Interlocking Plastic Belt
Conveyor; Approximately 30 Linear Feet; with 90° Perpendicular Transfer Section;
Product Rails; Stainless Steel Frame; and Associated Drives; (Feeds To Labeler
Diverter)             (1)    2-Lane Diverter Labeler Feed Interlocking Plastic
Belt Conveyor; with 2-Lane Infeed Diverter Section; Each Lane Approximately
135’L, with Overlapping Belt Sections; Product Rails; Product Kickoff Trough;
Stainless Steel Frame; Associated Drives; and 4-Position Inline Sonic Blower,
with Marchant Schmidt Sonic Air Systems Blower   

 

111



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (2)    Sacmi Model Opera400 RF/33T/SR2/3/360S1/E1 Labelers, S/N
00143; and S/N 00144, (2003); 700 Bottles/Minute Average Run Speed, 900
Bottles/Minute Maximum Run Speed; Each with Rotary Infeed Wheel; Rotary Process
Wheel; Single Label Application Head, with (2) Label Roll Payoffs, Glue
Distribution, and Application Wheel; Rotary Exit Wheel; and Main Control Panel,
with Pro-Face Digital Touch Screen Operator Interface             (1)    2-Lane
Labeler Outfeed Interlocking Plastic Belt Conveyor; Each Lane Approximately
50’L; with Product Rails; Stainless Steel Frame; and Associated Drives         
   (1)    Bottle Transfer Interlocking Plastic Belt Conveyor; Approximately 75
Linear Feet; with Infeed Deceleration Conveyor, with Overlapping Belt Section;
Transfer Conveyor to Accumulation Table; Product Rails; Stainless Steel Frame;
and Associated Drives             (1)    Van Pak Conveyor Accumulation Table;
6’W x Approximately 32’L; with Variable-Speed Belt; Product Containment Rails;
Stainless Steel Frame; and Associated Drives             (1)    Packaging Lane
Transfer Interlocking Plastic Belt Conveyor; 24”W, Approximately 35’ Overall
Length; with Overlapping Belt Section; Product Containment Rails; Stainless
Steel Frame; and Associated Drives             (1)    Mass Flow Packing Infeed
Interlocking Plastic Belt Conveyor; (Bypasses Hi-Cone To Tray Packer); with
Approximately 24” x 65 Linear Foot Transfer Conveyor; Product Rails; Stainless
Steel Frame; and Associated Drives             (1)    Hi-Cone Transfer
Interlocking Plastic Belt Conveyor; Approximately 45 Linear Feet; with Product
Containment Rails; Stainless Steel Frame; and Associated Drives             (1)
   2-Lane Hi-Cone Delivery Interlocking Plastic Belt Conveyor; with
Approximately 12’L 2-Lane   

 

112



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Diverter Infeed Section; and Approximately 90 Linear Feet
2-Lane Hi-Cone Delivery Conveyor System, Each Lane with Infeed Inliner Belt   
         (1)    ITW Hi-Cone Model 871M3 Multi Packaging Machine; with Rotary
Carousel Application Wheel; Plastic Handle Payoff; and Flow Through Conveyor;
(Leased)             (1)    Videojet Model Excel/170i Ink Jet Coder, S/N
I94F24012, Asset #2; with Inline Ink Jet Head; and Programmable Control         
   (1)    Ocme Model Vega N80/V Overwrapper Case Packer, S/N 1/103/03, (2003);
with Infeed Conveyor Section, with Separating Rails; Collapsed Tray Infeed
Conveyor; Tray Insertion Section; Glue Application Station, with Nordson Series
3400 Glue Dispenser, and Inline Glue Guns; Overwrapping Section, with Poly Roll
Payoff; Main Control Panel, with Allen-Bradley PanelView 1000 Digital Touch
Screen Operator Interface; and Ocme Heat Shrink Tunnel, 30” Maximum Product
Width, 20’ Overall Process Length, with (3) Top-Mounted Blowers, and Exit Blower
            (1)    Ocme Heat Tunnel Outfeed Interlocking Plastic Belt Conveyor;
180° Configuration, Inclined; with Stainless Steel Frame; and Associated Drives;
(End Of Packing Line)             (1)    Krones Packing Lane Delivery
Interlocking Plastic Belt Conveyor; Approximately 55 Linear Feet; with
Perpendicular Transfer Section; 90° Turn Section; Overlapping Belt Conveyor
Section; Krones Feed Conveyor, with Overhead Separating Lanes; Product Rails;
Stainless Steel Frame; and Associated Drives             (1)    Krones Model
Variopac Overwrapper Case Packer, S/N KR93994, (2005); with Infeed Staging; Poly
Roll Wrapping Payoff; Control Panel, with Krones Power Panel 10 Digital Touch
Screen Operator Interface; and Krones Model ST92/3-70-N Heat Shrink Tunnel, S/N
001 036, (2005), Estimated 32” Product Width, 15’ Overall Process Length, with
2-Blower Outfeed Section   

 

113



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Krones Mini Roller Interlocking Plastic Belt Conveyor;
Approximately 60 Linear Feet; with Overhead Product Rails; Stainless Steel
Frame; and Associated Drives             (2)    Linx Model 6800 Ink Jet Coders,
S/N BS198; and S/N BS199, (2005); Each with Inline Ink Jet Head; and
Programmable Control             (1)    Krones Model Variopac Overwrapper Case
Packer, S/N KR93995, (2005); with Infeed Staging Conveyor; Collapsed Tray
Infeed; Glue Application Station, with Nordson Model ProBlue 7 Glue Dispenser,
and Inline Glue Gun; Overwrapper Section, with Poly Roll Payoff; Control Panel,
with Power Panel 10 Digital Touch Screen Operator Interface; and Krones Model
ST72/1-70-S Heat Shrink Tunnel, S/N 001 041, (2005), 24” Maximum Product Width,
15’ Overall Process Length, with 2-Blower Outfeed Section             (1)   
Krones Outfeed Interlocking Plastic Belt Conveyor; 180° Turn Configuration,
Declining; with Stainless Steel Frame; and Associated Drives             (2)   
ITW Diagraph Model PA/5000LT Label Printer Applicators, S/N LT63900999; and S/N
LT64001002, (2006); Portable Cart Mounted; Each with Sato Model M-8485SE Thermal
Label Printer, with Roll Payoffs; Horizontal Pneumatic Application Cylinder; and
Diagraph Programmable Control             (1)    18”W x Approximately 10’L
Vertical Lane Switching Interlocking Plastic Belt Conveyor; with 2-Lane Vertical
Switching; Stainless Steel Frame; and Associated Drives   

 

114



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Packaging Lane Outfeed Transfer Interlocking Plastic Belt
Conveyor; Approximately 18”W x 60 Linear Feet; with End-Mounted Speed-Up
Conveyor; Stainless Steel Frame; and Associated Drives             (1)    Case
Turning Interlocking Plastic Belt Conveyor; Approximately 8’L; with Product
Rails; Variable-Speed Belt; Stainless Steel Frame; and Associated Drives      
      (2)    ITW Diagraph Model PA/5000LT Label Printer Applicators; Portable
Cart Mounted; Each with Sato Model M-8485SE Thermal Label Printer, with Roll
Payoff; Horizontal Pneumatic Label Application Cylinder; and Programmable
Control             (1)    14”W Case Transfer to Palletizer Power Belt Conveyor;
Ceiling Suspended, Approximately 360 Linear Feet; with Inclined Conveyor
Section; (3) 90° Turn Sections; and Associated Drives             (1)    2-Lane
Switching Conveyor; Estimated 48”W x 8’L; with 2-Lane Switching; and Associated
Drives             (1)    HK Systems 2-Lane Palletizer Infeed Power Belt
Conveyor; Ceiling Suspended, Approximately 180 Total Linear Feet; Each Lane with
Decline Palletizer Infeed Section; and Associated Drives             (2)   
Production Automation Palletizer, S/N 63171; and S/N 63117; Each with Pallet
Stack Infeed Conveyor, with Delivery Lifting Forks; Infeed Switching Conveyor;
Case Turning Conveyor; Operator Interface; and Pallet Outfeed Power Belt/Roller
Outfeed Conveyor             (2)    Orion Model MA44 Orbital Type Stretch Wrap
Machines, S/N 2003-0913510; and S/N 7047129; Each with Structural Frame Work;
Counter Weighted Wrapping Arm; Automatic Tail Cutting; 3-Chain Flow Through
Conveyor; and Main Control Panel   

 

115



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Auto Labe Model 814 Label Printer Applicator, S/N 030653;
Portable Cart Mounted; Each with Sato Model M-8485SE Thermal Label Printer, with
Roll Payoff; Label Applicator Arm; and Control             (1)    Stadia Model
Online 7000 Series Label Printer Applicator, S/N 100023; Portable Cart Mounted;
with Sato Thermal Label Printer, with Roll Payoff; Label Application Arm; and
Control             (1)    Van Pak Pallet Transfer Conveyor, S/N 8503-200,
(2003); with (2) 3-Chain/Power Roller 90° Transfer Sections; Estimated 48”W x
10’L Power Roller Pallet Staging Section; and Main Control Panel    177    1-   
Canning Line #2 (1,200) 12-Oz. Cans/Minute, To Include:    750,000          (1)
   Sentry Model 5226 Bulk Can Depalletizer, S/N 1476; with Approximately 60
Linear Feet High Stack Chain/Roller Infeed Conveyor, Flow Through, with Empty
Pallet Stacking; Suction-Type Pallet Divider Sheet Removal; Horizontal
Traversing Can Layer Outfeed; and Control Panel, with Total Control Quickpanel 2
Touch Screen Operator Interface             (1)    Estimated 5’W x 35’L
Depalletizer Outfeed Interlocking Plastic Belt Conveyor; with Product Rails; and
Associated Drives             (1)    Sentry Can Transfer Conveyor; Approximately
28’L; with Perpendicular Transfer Section; Inliner Conveyor Section, with
Tapering Product Rail; Stainless Steel Rail; and Associated Drives            
(1)    Single Lane Cable Can Transfer Conveyor; Ceiling Suspended, Approximately
220 Total Linear Feet; with Infeed 90° Turn Section; Through Wall Section; 45°
Angle Turn Section; Slanted Transfer Section; 90° Turn Section, with Hopper; and
Approximately 45’ Decline Inverting Section   

 

116



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Sentry Air Rinser; with Estimated 10’L Decline Rail
Section, with Stainless Steel Enclosure; Dayton Air Rinse Blower, with 3 hp
Motor; and Control Panel             (1)    Crown Simplimatic Model Century
72-Position Volumetric Filler; (Reported 1990’s); with Pressurized Filler Ring;
Stainless Steel Surround; and Main Control Panel, with Associated Readout, and
Allen-Bradley Dataliner Status Monitor             (1)    Angelus 12-Position
Can Seamer, S/N 12563694; with Manual Lid Infeed; and Stainless Steel Surround
            (1)    Ambec 5-Stream Blending System; with 3’D x 5’L Horizontal
Pressurized Tank; Falco Estimated 250-Gallon Vertical Stainless Steel Product
Tank, S/N 4256-1A-R1, (2000); Estimated 200-Gallon Vertical Stainless Steel
Product Holding Tank; Sterling SIHI Model AB8310AC Vacuum Pump, with Estimated
15 hp Drive Motor; (2) Centrifugal Pumps, Each with 15 hp Drive Motor; Assorted
Pneumatic Product Valves; (2) Endress Hauser Inline Digital Flowmeters; Fristam
Centrifugal Pump, with 5 hp Drive Motor; and Main Control Panel             (1)
   APV Plate Frame Chiller, S/N 20003003000445, (2000); with Top-Mounted Ammonia
Receiving Tank; and Ambec Main Control Panel             (1)    Orbisphere
Laboratories Model 3624/32109 Analyzer, S/N 27387; ProBrix Plus Series; with
Control Panel, with Associated Readout             (1)    Single Lane Can Seamer
Outfeed Interlocking Plastic Belt Conveyor; Approximately 20 Linear Feet; with
Product Rails; Stainless Steel Frame; Associated Drives; and Exit-Mounted
Gravity Rail Inverter   

 

117



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Interlocking Plastic Belt Conveyor; Approximately 55
Linear Feet; with Infeed Deceleration Conveyor; Can Warmer Transfer Conveyor,
with 90° Turn Section; Product Rails; Stainless Steel Frame; and Associated
Drives             (1)    I&H Can Warmer; 8’ Maximum Product Width,
Approximately 25’ Overall Process Length; with Stainless Steel Surround; Steam
Inlet; Product Recirculation Pumps; Exit-Mounted Blower Section; and Main
Control Panel; (Reported Rebuild In 2003, 2004)             (1)    Van Pak
Warmer Outfeed/Diverter Feed Interlocking Plastic Belt Conveyor; Approximately
45 Linear Feet; with Overlapping Conveyor Section; Accumulation Table Break-Off
Section; Perpendicular Transfer to Diverter; Product Rails; Stainless Steel
Frame; and Associated Drives             (1)    Accumulation Table; 6’W x
Approximately 35’ Overall Length; with Variable-Speed Reversing Accumulation
Belt; Product Containment Rails; and Associated Drives             (1)    Van
Pak 2-Lane Can Diverter Interlocking Plastic Belt Conveyor; with Estimated 4’W
Infeed Section, with Overhead Separation Rails; Approximately 20’ Linear Feet
2-Lane Separation; Product Rails; Stainless Steel Frame; and Associated Drives
            (2)    Videojet Model Excel 178i AF Ink Jet Coders, S/N I597B15003,
Asset #5; and S/N Unknown, Asset #4; Portable, Cart Mounted; Each with Single
Inline Head; and Programmable Control             (1)    Van Pak 2-Lane
Inspection Interlocking Plastic Belt Conveyor; with 2-Lane Gravity Feed Rail
Inverter; 2-Lane Flow Through Belt, Approximately 28’ Overall Length; Each Lane
with Top-Mounted Pneumatic Can Blow-Off; Product Rails; Stainless Steel Frame;
and Associated Drives   

 

118



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (2)    Filtec Model FT-50 Fill Level Detectors, S/N 1126Z3; and
S/N 110789; Inline Mounted; Each with Defect Kick-Off Paddle             (1)   
Can Transfer Interlocking Plastic Belt Conveyor; Approximately 75 Linear Feet to
Hi-Cone/Jones Break-Off; with Infeed 2-Lane Combination Conveyor; Inline
3-Position Sonic Blower; Product Containment Rails; Stainless Steel Frame; (2)
Overlapping Belt Sections; and Associated Drives             (1)    Van Pak
Interlocking Plastic Belt Conveyor; Approximately 120 Total Linear Feet; with
Perpendicular Line Transfer Break-Off Conveyor; 90° Turn Section; (2)
Perpendicular Transfer Sections; (2) Overlapping Belt Conveyor Sections; and
Combination Section Feed to Ocme Vega Overwrapper             (1)    Van Pak
Hi-Cone Delivery Interlocking Plastic Belt Conveyor; Approximately 45 Linear
Feet; with Main Transfer Conveyor Break-Off Section; Perpendicular Transfer
Section; 2-Lane Diverter Section, with Overhead Product Directional Rails, and
Stainless Steel Kick-Off Trays; 2-Lane Transfer Conveyor Into Hi-Cone Machine;
Product Directional Rails; Stainless Steel Framing; and Associated Drives      
      (1)    ITW Hi-Cone Model 259/269R Multi Packaging Machine, S/N HR366-R;
with Rotary Carousel Application Wheel; Payoff Stand; and Transfer, with Flow
Through Conveyor; (Leased)             (1)    Van Pak 2-Lane Hi-Cone Outfeed
Transfer Interlocking Plastic Belt Conveyor; Approximately 110 Linear Feet
Transfer to Ocme Vega Packer; with (2) 45° Turn Section; 90° Turn Section;
2-Lane Divider; Product Rails; Stainless Steel Frame; and Associated Drives   
         (1)    Videojet Model Excel Ink Jet Coder, Asset #3; Portable Cart
Mounted; with Inline Ink Jet Gun; and Programmable Control   

 

119



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Ocme Model Vega N80/V Overwrapper Case Packer, S/N
1/15/02, (2002); with Infeed Diverter Lane Section; Collapsed Tray Infeed
Section; Tray Inserting Section; Flap Closing Section; Glue Application, with
Nordson Hot Melt Glue Applicator, and Inline Gun; Overwrapping Section, with
Poly Roll Payoff; and Ocme Model Vega N80 6000 Single Track Heat Tunnel, S/N
1//015/02, 30” Maximum Product Width, 20’ Overall Process Length, with (4)
Top-Mounted Blowers, and Exit-Mounted Blower Section             (1)    20”W
Oven Outfeed Interlocking Plastic Belt Conveyor; 180° Configuration; with
Product Containment Rails; Stainless Steel Frame; and Associated Drives         
   (2)    ITW Diagraph Model PA/5000LT Label Printer Applicators, S/N
LT52300900; and S/N LT62300898, (2005); Portable Cart Mounted; Each with Sato
Model M-8485SE Thermal Label Printer, with Roll Payoff; Horizontal Label
Application Cylinder; and Diagraph Programmable Control             (1)    20”W
Interlocking Plastic Belt Conveyor; Approximately 55 Total Linear Feet; with
Product Containment Rails; and Associated Drives             (1)    Case Turning
Conveyor; with Entry Speed-Up Belt Conveyor Section; 2-Lane Case Turning
Conveyor; Product Containment Rails; Stainless Steel Frame; and Associated
Drives             (1)    Product Transfer Power Belt Conveyor; Approximately 85
Linear Feet; with Infeed Incline Section; (2) 90° Turn Sections; and Joining
Section to Palletizer Transfer Conveyor             (2)    ITW Diagraph Model
PA/5000LT Label Printer Applicators, S/N LT52200886; and S/N LT52300899, (2005);
Portable Cart Mounted; Each with Sato Model M-8485SE Thermal Label Printer, with
Roll Payoff; Horizontal Label Applicator Cylinder; and Diagraph Programmable
Control             (1)    Van Pak Jones Packer Transfer Interlocking Plastic
Belt Conveyor; Approximately 25 Linear Feet; with (2) Perpendicular Transfer
Sections   

 

120



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    R.A. Jones Model Maxim Case Packer, S/N S-5958, (2004);
with Collapsed Tray Infeed; 2-Lane 12-Pack Infeed Conveyor; Case Erector
Section; 12-Pack Inserting Section; Flap Closing Section; Glue Application
Station, with Nordson Series 3700 Glue Dispenser, and Inline Gun; Pressure Belt
Section; and Main Pendant Control, with Allen-Bradley PanelView 1000 Digital
Touch Screen Operator Interface             (1)    Van Pak Jones Packer Outfeed
Interlocking Plastic Belt Conveyor; Approximately 25 Total Linear Feet; with
Infeed Speedup Conveyor; Secondary Speedup Conveyor; Case Turning Section;
Product Rails; Stainless Steel Frame; and Associated Drives             (1)   
Videojet Model Excel/170i Ink Jet Coder, S/N I92J15003-R, Asset #6; with Inline
Ink Jet Gun; and Programmable Control             (1)    SIG Stewart Systems
3-Lane Switching Conveyor; Estimated 5’W; with 3-Lane Switching; and Associated
Drives             (1)    Van Pak Interlocking Plastic Belt Conveyor; with
Approximately 25’ Vertical Incline Transfer Section; 180° Turn Section; and
Joining Conveyor to Palletizer Transfer Conveyor             (1)    Palletizer
Transfer Power Belt Conveyor; Ceiling Suspended, Approximately 390 Total Linear
Feet to Palletizer; with Incline Section; (2) 90° Turn Sections; and Decline
Section to Palletizer             (1)    Production Automation Palletizer, S/N
6489; with Pallet Stack Infeed, with Lifting Forks; Top-Mounted Infeed Switching
Conveyor; Center-Mounted Power Belt/Gravity Roller Outrigger Outfeed Conveyor;
and Control Console, with Total Control Quickpanel Jr. Digital Touch Screen
Operator Interface   

 

121



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Orion Model MA-44 Orbital Type Stretch Wrap Machine, S/N
2002-0212118; with Structural Frame; Vertically Traversing Stretch Wrapping,
with Tail Tie; 3-Chain Flow Through Conveyor; and Main Control Panel            
(1)    Dual Pallet Stacking Transfer Section; with 3-Chain Popup/Roller
Perpendicular Transfer Section; Double Pallet Stack Lifting Forks; and Control
Panel             (1)    Stadia Model Online 7000 Series Label Printer
Applicator, S/N 100051; Portable Cart Mounted; with Sato Thermal Printer, with
Roll Payoff; and Programmable Control    178    1-    Bottling Line #3; 1-Liter
@ 16,000 Bottles/Hour, 2-Liter @ 12,000 Bottles/Minute, 3-Liter @ 9,000
Bottles/Hour, To Include:    550,000          (1)    Summit Bottle Depalletizer;
with Pallet Infeed Conveyor, with Empty Pallet Flow Through Stacking;
Suction-Type Pallet Divider Sheet Outfeed; Horizontal Traversing Bottle Layer
Offload; and Main Control Panel             (1)    Approximately 4’W x 25’L
Depalletizer Outfeed Interlocking Plastic Belt Conveyor; with Containment Rails;
and Associated Drives             (1)    Bottle Transfer Interlocking Plastic
Belt Conveyor; Approximately 35 Total Linear Feet; with Lane Diverting;
Stainless Steel Frame; and Associated Drives             (1)    Seco Systems
3-Liter Single Lane Transfer Interlocking Plastic Belt Conveyor; Approximately
70 Linear Feet; with Overlapping Belt Transfer Section; (2) 45° Turn Sections;
and Associated Drives             (1)    Sentry Air Powered Conveyor;
Approximately 90 Linear Feet; with 90° Turn Sections; Associated Blowers; and
Product Stopping Rails   

 

122



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Sentry Model 3202 Air Rinsing S-Type Bottle Transfer Unit,
S/N 1194; with Air Rinsing Section; Outfeed to Airveyor; and Main Control Panel
            (1)    Sentry Air Powered Conveyor; Approximately 35 Linear Feet;
with Associated Blowers; and Product Stopping Rails             (1)    Crown
Simplimatic Model 45416 U.E. E-GF 45-Position Filler, S/N D45416 U.R. 55;
(Reported Approximate 1993 Vintage); with Pressure Ring Filler; and
Infeed/Outfeed             (1)    12-Head Capper; with Rotary Advancement Table;
Pneumatic Cap Delivery System, with Stainless Steel Hopper, and Bowl Feeder; and
Main Control Panel             (1)    Process Automation 5-Stream Batching
System, S/N B1492, (2004); with (2) Mojonnier Bros. Estimated 250-Gallon
Vertical Stainless Steel Pressure Tanks, (1980); Ammonia Receiving Tank; (2)
Centrifugal Pumps, with 40 hp Motor; Firstam Centrifugal Pump, with Estimated 10
hp Motor; Associated Pneumatic Product Valves; (3) Small Product Tanks;
Mojonnier Main Control Panel; and PAI Integration Control Panel, with
Allen-Bradley PanelView 550 Digital Touch Screen Operator Interface            
(1)    Orbisphere Laboratories Model 3624/32109 Analyzer, S/N 27385; ProPrix
Plus Series; with Stainless Steel Control Panel, with Assorted Readouts         
   (1)    Process Automation Bottling Line #3 CIP System; with Estimated
200-Gallon Vertical Stainless Steel Receiving Tank; Fristam Centrifugal Pump,
with 5 hp Drive Motor; Directional Matrix Panel; and Assorted Pneumatic Process
Flow Valves             (1)    Vibrac Model 1502 Torque Tester, S/N 010054; with
Bottle Testing Fixture; and Readout, with Torque Display   

 

123



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Filler Outfeed Transfer Interlocking Plastic Belt
Conveyor; Approximately 90 Total Linear Feet; with 90° Turn Section; Overlapping
Belt Switching Section; Perpendicular Transfer Section; Bottle Warmer Conveyor
Transfer Section; Product Containment Rails; Stainless Steel Frame; and
Associated Drives             (1)    Nercon Bottle Warmer, S/N 4532; 8’ Product
Width, Approximately 27’ Overall Process Length; with Steam Inlet; Heat
Exchanger; (3) Circulation Basins, Each with Centrifugal Pump Set; and Main
Control Panel             (1)    Bottle Warmer Outfeed Interlocking Plastic Belt
Conveyor; Approximately 35 Linear Feet; with Overlapping Belt Switching Section;
Inline Sonic Blower; Product Rails; Stainless Steel Frame; and Associated Drives
            (1)    Van Pak Accumulation Table; 8’W x 20’L; with Variable
Reversing Belt; Product Containment Rails; Stainless Steel Frame; and Associated
Drives             (1)    2-Lane Diverting Labeler Feed Interlocking Plastic
Belt Conveyor; Approximately 60 Linear Feet; with 2-Lane Diverter Infeed; 2-Lane
Labeler Infeed Conveyor; Product Containment Rails; Stainless Steel Frame; and
Associated Drives             (2)    CMS Gilbreth Labelers, S/N 017M45110, Asset
#B; and S/N 017M45111, Asset #A, (2001); Each with Rotary Wheel Input; Rotary
Label Application, with Roll Payoff, and Slautter Vack Glue Dispenser; and Main
Pendant Control, with Smart Touch Digital Touch Screen Operator Interface      
      (1)    2-Lane Labeler Outfeed Interlocking Plastic Belt Conveyor;
Approximately 75 Total Linear Feet; Each Lane with (2) 90° Turn Sections;
Product Containment Rails; Stainless Steel Frame; and Associated Drives   

 

124



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Van Pak Case Packer Feed Interlocking Plastic Belt
Conveyor; Approximately 65 Total Linear Feet; with Infeed 2-Lane Accumulation
Conveyor; (2) Perpendicular Transfer Sections; Product Containment Rails;
Stainless Steel Frame; and Associated Drives             (1)    Kayat Model
PTF-2AL-L.H. Case Packer, S/N PTF28L-188-94; with Infeed Conveyor; Lane
Separation; 8-Pack Bottle Lowerator Section, with Die Box Forming; Glue
Application Station, with Nordson Series 3700V Hot Melt Glue Applicator; Flap
Closing Section; Process Flow Through Conveyor; Outfeed; and Main Control Panel,
with Electro Cam Plus 5000 Series Programmable Limit Switch, and Allen-Bradley
Digital Readout             (2)    ITW Diagraph Model IJ3000 Ink Jet Coders;
with Inline-Mounted Ink Jet Head             (2)    ITW Diagraph Model PA/5000LT
Label Printer Applicators, S/N LT6300950; and S/N LT63000949, (2006); Portable
Cart Mounted; Each with Sato Model M-8485SE Thermal Label Printer, with Roll
Payoff; Pneumatic Application Arm Cylinder; and Diagraph Programmable Control   
         (1)    Palletizer Delivery Power Belt Conveyor; Ceiling Suspended;
Approximately 570 Total Linear Feet; with (6) 90° Turn Sections; Multiple
Incline/Decline Sections; and Associated Drives             (1)    Litton UHS
Von Gal Model P-7500-2-4840 RH REPD Palletizer, S/N 1406; with Right Hand
Conveyor Infeed; Automatic Pallet Infeed, with Lifting Forks; 2-Chain Flow
Through Conveyor; Paddle-Type Infeed Case Turning Conveyor; Layer Formation;
Downward Stacking; and Main Control Panel   

 

125



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Muller Model 202 Octopus Automatic Rotary Stretch Wrap
Machine, S/N A9250596; with Vertically Traversing Rotary Stretch Wrapping, with
Tail Cut; Power Roller Flow Through Conveyor; and Main Control Panel            
(1)    Stadia Model Online 7000 Series Label Printer Applicator, S/N 100052;
with Sato Thermal Label Printer, with Roll Payoff; Rotary Application Arm; and
Control    179    1-    Product Holding and Batching System, To Include:   
150,000          (1)    Sugar Receiving Silo; with Jacketing; and Associated
Pumps             (5)    Cherry-Burrell 1,000-Gallon Vertical Stainless Steel
Product Tanks, Asset #2; Asset #3; Asset #9; Asset #10; and Asset #11; Each with
Top-Mounted Vertical Agitator; and Fristam Centrifugal Pump, with 7.5 hp Motor
            (2)    A & B Process Systems 2,500-Gallon Vertical Stainless Steel
Mix Tanks, S/N 61168361-A, Asset #12, and S/N 61168361-B, Asset #13, (2007);
Each with Top-Mounted Vertical Agitator; and Fristam Centrifugal Pump, with 7.5
hp Drive Motor             (3)    Mueller 5,000-Gallon Vertical Stainless Steel
Holding Tanks, Asset #14; Asset #15; and Asset #16; Each with Fristam
Centrifugal Pump, with 7.5 hp Drive Motor; and Associated Pneumatic Flow Valves
            (2)    5,000-Gallon Vertical Stainless Steel Product Holding Tanks,
Asset #7; and Asset #8; Each with Fristam Centrifugal Pump, with 7.5 hp Drive
Motor             (3)    Cherry-Burrell 4,000-Gallon Vertical Stainless Steel
Mix Tanks; Each with Top-Mounted Vertical Agitator; and Fristam Centrifugal
Pump, with 7.5 hp Drive Motor   

 

126



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    A & B Process Systems Estimated 250-Gallon Automated Batch
Tank; with Admix Model 112RS70 Vertical Agitator, with Estimated 5 hp Drive
Motor; Fristam Centrifugal Pump, with Estimated 7.5 hp Drive Motor; (3)
Micromotion Flowmeters; Stainless Steel Mezzanine; and Scissor Lift            
(1)    Manual Batching System; with Watson Metal Masters Estimated 300-Gallon
Vertical Stainless Steel Mixing Tank; with Vertical Agitator, with Estimated 7.5
hp Drive Motor; Small Ingredient Addition Tank; Nash Vacuum Blower, with 10 hp
Drive Motor; Fristam Centrifugal Pump, with Estimated 7.5 hp Drive Motor; Cone
Bottom Additive Tank; Small Directional Matrix; and (3) Micromotion Flow Meters
            (1)    Main Batching Matrix Flow Board             (1)    Windows
Based Batching Control System; with ABM1-RSVIEW Software; and Multiple Operator
Stations             (1)    Estimated 24” x 30” Stainless Steel Platform Scale;
with Fairbanks Readout    180    1-    RDM CIP System; To Include:    35,000   
      (1)    Seal Water Holding Skid; with Feldmeier Estimated 350-Gallon
Vertical Stainless Steel Holding Tank; Centrifugal Pump, with 5 hp Motor; (2)
Centrifugal Pumps, with Estimated 7.5 hp Motor; and RDM Technologies Control
Panel             (1)    RDM Technologies CIP Heating Skid; with Estimated
750-Gallon Vertical Stainless Steel Holding Tank; Estimated 300-Gallon Vertical
Stainless Steel Holding Tank; (3) DIEX Plate Frame Heat Exchangers; Centrifugal
Pump, with Estimated 7.5 hp Water Pump; Associated Flowmeters; Associated
Pneumatic Product Valves; and Main Control Panel, with Allen-Bradley PanelView
1000 Digital Touch Screen Operator Interface             (1)    PAI Chemical
Addition Skid; with (2) Estimated 200-Gallon Vertical Stainless Steel Hot
Sanitizer   

 

127



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Holding Tanks; Estimated 350-Gallon Vertical Stainless Steel
Caustic Wash Holding Tank; 350-Gallon Vertical Stainless Steel Holding Tank; (2)
Fristam Centrifugal Pumps, Each with 7.5 hp Drive Motors; Proflow Plate Frame
Heat Exchanger, with Steam Inlet; and Main Control Panel             (1)    Dual
Sided 6-Position Matrix Directional Flow Board             (1)    Wall-Mounted
Proflow Plate Frame Heat Exchanger; with Steam Inlet             (1)    Main CIP
Matrix Directional Flow Board    181    1-    Osmonics Water Treatment System;
To Include:    65,000          (1)   

Warner Fiberglass Products 14,000-Gallon Ambient D.I. Water Holding Tank, S/N
5729, (1986)

            (1)    Transfer Pump Skid; with (2) Centrifugal Pumps, Each with 30
hp Drive Motor, and Control Panel             (2)    Osmonics Model AC-84
Estimated 7,500-Gallon Vertical Stainless Steel Carbon Filter Towers, S/N
04-1226192-01, and S/N 04-1226191-01, (2003); Each with Digital Flowmeter; Main
Control Panel; and Associated Flow Valves             (1)    Trojan Model
UVLogic UV Pass Through; with Main Control Panel; and (2) Optimum Filter
Cartridges             (1)    Osmonics Model SYSCIP-550-HTPE Cone Bottom
Polypropylene Holding Tank, S/N 03-4227783H-01; with Centrifugal Pump, with 15
hp Drive Motor             (1)    Osmonics Model OSMO NF OSMO-BEV15X2-SS/DT-DLX
24-Cartridge Filtration Unit, S/N 03-4227783A-01; 250 gpm @ 40° Permeate Rate,
63 gpm Concentrate Rate, Approximately 22’ Overall Membrane Length; with (2)
Pumps, Each with 75 hp Drive Motor; (6) Vertical Filters; and Main Control
Panel, with Allen-Bradley PanelView Plus 700 Digital Touch Screen Operator
Interface             (2)    Osmonics Model FLT-MM.96X72 Estimated 5,000-Gallon
Vertical Stainless Steel Holding Tanks, S/N 03-4227783B-01, and S/N
03-4227783C-01; Each with Control Panel; and Associated Pneumatic Air Valves   

 

128



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Chemical Dosing Station; with (4) Chemical Dosing Meters
   182    1-    30” x 60” Vertical Baler; with Top-Mounted Hydraulic Power Unit
   3,500 183    1-    CP Model CD600 Horizontal Baler, S/N 181, (1998); 10” x
13” x 7” Bale Size; with Infeed Hopper    7,500 184    1-    Galbreath 30” x 60”
Plastic Vertical Baler; with Top-Mounted Hydraulic Power Unit    3,500 185    1-
   Galbreath Model 2200HD-3060 30” x 60” Cardboard Vertical Baler, S/N VB247,
(1996); with Top-Mounted Hydraulic Power Unit    3,500 186    1-    Philadelphia
Tramrail 30” x 60” Vertical Baler; with Hydraulic Power Unit; (Not In Service,
Uninstalled, Located By Line #2, Appraised As Operable)    3,500 187    1-   
Philadelphia Tramrail 30” x 60” P.E.T. Bottles Vertical Baler, S/N 4964; (Not In
Service, Uninstalled, Located In Receiving Area, Appraised As Operable)    3,500
188    1-    Galbreath Model 2200HD-3060 30” x 60” Cardboard Vertical Baler, S/N
VB238, (1996); with Hydraulic Power Unit; (Located By Line #3)    3,500 189   
1-    Galbreath Model HD2200-3060 30” x 60” Plastic Vertical Baler, S/N GVB0321,
(2000); with Hydraulic Power Unit; (Located By Line #3)    3,500

 

129



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 190    1-    Resin-Fab Estimated 7,500-Gallon Product Dilution Fiberglass
Tank; with (2) Bell & Gossett Centrifugal Pumps, Each with 20 hp Drive Motor;
Overflow Pump; External Filter; and Chemical Dosing System      1,500         
                Total Production:    $ 3,183,500       Maintenance    191    1-
   Miller Model Bobcat 225G Welder Generator, S/N KC188110, (1992); Cart
Mounted; with Onan Performer 16XSL Gasoline Engine    $ 1,750 192    2-   

Clipper 20”/30” Belt Lacers

Each Value: $750

     1,500 193    1-    Dayton Model 4YG30A 7” x 12” Horizontal Band Saw, S/N
0805, 1 hp; with Hydraulic Down Feed Assist; and Coolant Circulation      400
194    1-    Central Machinery Model SSL-1237GH 12” x 45” Engine Lathe, S/N
912034, 1-1/2 hp; with Hole Through Spindle; 3-Jaw Chuck; Tool Carriage; and
Tailstock      2,000 195    1-    Bridgeport Vertical Milling Machine, S/N
12BR-61919, (1962); with 9” x 42” T-Slot Worktable; Bridgeport 1 hp Milling
Head, S/N J-52295; and Machinist Vise      2,500 196    1-    Miller Model
Spectrum 625 Plasma Cutter, S/N LC550846, (2002); Cart Mounted; with Cutting
Torch      1,250 197    1-    Miller Model Millermatic 200 Welder, S/N JG080722,
(1986); Cart Mounted      350 198    1-    Miller Model Dialarc 250-AC/DC
Welder, S/N HF867897, (1975); Cart Mounted      250

 

130



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 199    1-    MDW Model 3000 24” Geared-Head Pedestal Drill, S/N 93241;
with Worktable; and (2) Machinist Vises      750 200    1-    Craftsman Model
351.225950 Belt/Disc Sander, S/N 200203, 1-1/2 hp; 6” Belt, 9” Disc, Stand
Mounted      200 201    1-    Milwaukee Model 8176-20 14” Abrasive Cut-Off Saw;
Bench Mounted      75 202    1-    Dake Model 301 Arbor Press      350 203    1-
   Craftsman 18” Vertical Band Saw, 2 hp; with Worktable      450 204    1-   
Lot of Maintenance Support Equipment, To Include: Small Parts Storage Cabinets;
Stanley-Vidmar Cabinets; Heavy Duty 2-Door Cabinets; Flammable Storage Cabinets;
Lighted Workbench Areas, with Vidmar Side Support Cabinets; Medium Duty Pallet
Racking; Workbenches, with Vises; Pedestal-Mounted 6” Dayton Double-End Grinder;
Hose Reels; Wall-Mounted Fans; Hand Trucks; Mezzanine-Mounted Small Parts
Storage Racks; Mezzanine-Mounted Vidmar Storage Cabinets; Ladders; etc.     
12,500                         Total Maintenance:    $ 24,325       QA Lab   
205    1-    Lot of QC Lab Equipment, To Include:    $ 17,500          (1 )   
Waco Model VSM II Illumination System             (2 )    Mitutoyo Digital
Height Gauges             (1 )    Waco Model 10700 Can Seam Tester, S/N 11TD093
            (1 )    Vibrac Model 1502 Torque Tester, S/N 010053             (1
)    Secure Pak Model SST Secure Seal Tester; with Pressure Chamber            
(1 )    Metrohm Model 758KFD Titrino Titrator; with Keyboard; and Model 728
Stirrer             (1 )    Fisher Scientific Stirrer             (1 )    Orion
Research Model EA920 Expandable Ion Analyzer   

 

131



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1 )    B&S Model RFM 840 Refractometer             (1 )   
Bellingham & Stanley Model RFM340 Refractometer             (1 )    Fisher
Scientific Model Isotemp 3006 Water Bath             (1 )    Metrohm Model 758
KFD Titrino Titrator; with Keyboard; and Model 728 Stirrer             (1 )   
Denver Instrument Model APX-4001 4,000g Bench Top Balance             (1 )   
Metrohm Model 758 KFD Titrino Titrator; with Keyboard; and Model 727 TI Stand   
         (1 )    LNR Model PC 3 Bench Top Ultrasonic Bath             (1 )   
Stainless Steel Fume Hood; with Basin Sink             (4 )    Science Teaching
Incubators             (3 )    Magic Chef Refrigerators             (1 )   
Hitachi Analyzer; with Model L-2130 Pump; Model L-2300 Column Oven; Model L-2400
UV Detector; and Hitachi Organizer             (1 )    Quebec/Reichert-Jung
Darkfield Colony Counter             (1 )    Retained Sample Room; with (5)
Medium Duty Pallet Racks; etc.                            Total QA Lab:    $
17,500       Plant Utilities    206    1-    Sullair Model TS20-200 L A/C Rotary
Screw Air Compressor, S/N 003-125453, (2002), 200 hp; Skid Mounted    $ 10,000
207    1-    Ingersoll-Rand Model TS10A Air Dryer, S/N DN00001073-080707,
(2007); 175 Maximum Air Pressure, 140°F Maximum Compressed Air Inlet
Temperature; with Noise Enclosure; and Associated Sullair Inline Filters     
7,500

 

132



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 208    1-    Sullair Model SR1400 02250128-219 Air Dryer, S/N 2143780002;
174-psig Maximum Air Pressure, 140°F Maximum Air Inlet Temperature; with Noise
Enclosure; Associated Sullair Inline Air Filters; and Shared Vertical Air
Receiving Tank    2,500 209    1-    Vilter Ammonia Compressor, Asset #7, 150 hp
   8,500 210    1-    Vilter Model 448 Ammonia Compressor, S/N 9708ARG, Asset
#6, 100 hp    7,500 211    1-    Vilter Model A78K458XLB Ammonia Compressor, S/N
81183/K68036, Asset #5, 150 hp    8,500 212    1-    Vilter Model VMC450XL
Ammonia Compressor, Asset #4, 150 hp    8,500 213    1-    Vilter Model A72K455
Ammonia Compressor, S/N 7518, Asset #3, 125 hp    7,500 214    1-    Vilter
Model HDA06K-458B Ammonia Compressor, S/N 45851, Asset #2; with Estimated 150 hp
Motor    8,500 215    1-    Vilter Ammonia Compressor; with Estimated 100 hp
Motor    7,500 216    1-    Lot of Ammonia System Auxiliary Equipment, To
Include: Main Compressor Control Panel, with Allen-Bradley PanelView 1400
Digital Touch Screen Operator Interface; Assorted Ammonia Accumulation Tanks;
etc.    2,500 217    1-    Zeks Model BA400 Air Dryer, S/N EB-5; with Estimated
500-Gallon Vertical Air Receiving Tank; and Inline Air Filter Cartridge    1,000
218    1-    Cleaver-Brooks Model CB700-250 Natural Gas Fired Package Boiler,
S/N L-88431, (1990); 150-psi Maximum Pressure, 10,461,000 Btus/Hour; with Shared
Cleaver-Brooks Package Boiler Feed System; (Reported Rebuild Summer 2007)   
7,500 219    1-    Cleaver-Brooks Model CB-200-150 Natural Gas Fired    2,500

 

133



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Package Boiler, S/N L-62041, (1976); 6,277,000 Btus/Hour; with
Shared Cleaver-Brooks Package Boiler Feed System; and Condensate Return Tank   
220    1-    Sullair Model TS32-250L/A/SUL Rotary Screw Air Compressor, S/N
003-128092, (2004), 250 hp; 110-psig Maximum Air Pressure; with Noise Enclosure;
(Located Outdoor)      12,500                    Total Plant Utilities:    $
102,500       Throughout Plant    221    1-    Lantech Model Lan-Wrapper Stretch
Wrap Machine; Estimated 7’ Maximum Wrap Height; with Rotary Pallet Wrapping
Table; (Not In Service, Appraised As Operable, Located By Line #3 Palletizer)   
$ 2,500 222    18-   

Dual Pallet Push-Back Pallet Racks; 2-Tier; (Currently Being Installed)

Each Value: $75

     1,350 223    42-   

106”W x 42”D x 192”H Pallet Racks; 3-Tier, Adjustable; Each with Wire Decking

Each Value: $75

     3,150 224    7-   

4-Pallet Push-Back Pallet Racks; 2-Tier; (Located By Line #2)

Each Value: $75

     525 225    31-   

Estimated 102”W x 42”D x 18’H Pallet Racks; 2 to 3-Tier, Adjustable; Each Tier
with Wire Decking; (Located In Palletizing Area)

Each Value: $75

     2,325

 

134



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 226    220-   

54”W x Estimated 18’H Push-Back Type Pallet Racks; 2/4-Pallet Deep Storage, 2 to
3-Tier; (Located In Finished Goods Warehouse)

Each Value: $75

     16,500 227    1-    Lot of Factory and Support Equipment, To Include:
Rolling Stairs; Rolling Plastic Dump Hoppers; Portable Plastic Shop Carts; Mop
Buckets; Medium Duty Die Lift Carts; Poly Wrap Transfer Carts; Pallet Jacks;
Post-Mounted Fans; Extension Ladders; Medium Duty Die Lifts; Production Break
Room Furniture; Metal Dump Hoppers; Hand Truck; Flat Bottom Shop Carts; Waste
Baskets; Shovels; Brooms; Heavy Duty 2-Door Storage Cabinet; Production
Flammable Storage Cabinets; etc.      12,500 228    1-    Lot of Office
Furniture and Business Machines, To Include: Break Room Furniture; Office Area
Furniture; Lateral File Cabinets; Print/Copy Area; Conference Room Furniture;
Partition Cubicle Area; Receptionist Area; Desks; Chairs; etc.      25,000      
             Total Throughout Plant:    $ 63,850       Rolling Stock    229   
1-    Nissan Model KCPH02A25PV 2,700-Lb. LP Gas Lift Truck, S/N KCPH02P907192;
8,803 Hours Indicated, 240” Lift Height, 4-Stage Mast, Solid Tire; with Side
Shift; and ROPS    $ 3,000 230    1-    Nissan Model KCPH02A25PV LP Gas Lift
Truck, S/N KCPH02P904780; 1,366 Hours Indicated, 3-Stage Mast, Solid Tire; with
Side Shift; and ROPS      3,000 231    1-    Genie Model GS-1930 Scissors-Type
Personnel Lift; with Internal Battery Charger      4,000 232    1-    Factory
Cat Model 350 Rider-Type Floor Scrubber; with Battery Charger      3,500 233   
1-    Tennant Model 7400 Rider-Type Floor Scrubber, S/N 3299; 6,598 Hours
Indicated      10,000

 

135



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 234    1-    Crown Model 40GPW-4-14 4,000-Lb. Electric Walkie, S/N W74360;
with Battery Charger      1,200 235    1-    Clark Model ST40B 3,700-Lb. High
Lift Electric Walkie, S/N ST245-0213-4068FA; with Battery Charger      1,200 236
   1-    Genie Model Z-30/20N Boom-Type Personnel Lift; 1,533 Hours Indicated;
with Internal Battery Charger; Multi-Split Boom; and Personnel Cage      12,500
237    1-    Nissan Model 50 Endura LP Gas Lift Truck; (Not Inspected)     
3,000                    Total Rolling Stock:    $ 41,400    Total Appraised
Orderly Liquidation Value -    $ 3,433,075                

Cott Corporation

 

[***] [Address redacted]

           

 

136



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

137



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Production

   $ 3,205,250

Mixing

     99,575

Maintenance

     30,000

Lab

     27,500

Plant Utilities

     264,250

Throughout Plant

     12,975

Rolling Stock

     13,000       

Total Appraised Orderly Liquidation Value -

   $ 3,652,550       

Cott Corporation

 

[***]

[Address redacted]

  

 

138



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Production 238    1-    Can Filling Line #1; 1,400 Cans/Minute, To
Include:    $700,000          (1)    Crown Simplimatic Depalletizer; with
Chain-Driven Infeed Conveyor; Convay Systems Model BDA 3200 Outfeed Conveyor,
S/N 89-0372; and Push-Button Control             (1)    Ambec Model Fullmix
Mixer, S/N M0004-11/93-350, (1994); Skid Mounted, Stainless Steel; with (3)
Brooks Model MAG 3580 Magnetic Flowmeters; Stainless Steel Pressure Vessel,
Jacketed; Orbisphere Model ProBrix Plus CO2 Analyzer; 18”W x 12’L Shell and Tube
Heat Exchanger; 21”W x 12’L Shell and Tube Heat Exchanger; and Control Panel   
         (1)    Estimated 6”W x 150’L Air Powered Conveyor             (1)   
Custom Built Can Rinser, Asset #1C160, (1990); Estimated 15’L             (1)   
4”W x Estimated 20’L Interlocking Plastic Belt Conveyor             (1)    Crown
Simplimatic Model UB100 100-Valve Filler, S/N 80881, Asset #1C210, (1998); 1,400
Cans/Minute; with Chiller; and Allen-Bradley Model PanelView 600 PLC Control   
         (1)    4”W x Estimated 20’L Interlocking Plastic Belt Conveyor         
   (1)    Angelus Model 121L 12-Position Can Seamer, S/N 12417293, Asset #1C220,
(1993); with Plastic Interlocking Belt-Type Outfeed Conveyor   

 

139



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    4”W x 15’L Interlocking Plastic Belt Conveyor            
(1)    20”W to 36”W x 15’L Interlocking Plastic Belt Conveyor; with Stainless
Steel Guides             (1)    Filtec Model FT-50 Fill Level Detector         
   (2)    30”W x 15’L Interlocking Plastic Belt Conveyors; Inclined            
(1)    AMF Model CWA618 Warmer, S/N 13645, Asset #1C310, (2001); Stainless Steel
Construction, 7’W x Estimated 18’L; with Flow Through Conveyor; and
Allen-Bradley Model PanelView 300 PLC Control             (1)    68”W x
Estimated 15’L Accumulation Table; Plastic Interlocking Belt Type            
(1)    12”W x Estimated 35’L Interlocking Plastic Belt Conveyor; with Can
Inverter Section; Dividers; and 180° Turn Section             (1)    Filtec
Model FS-130SS Fill Level Detector, S/N 81060, Asset #1C230, (2001)            
(1)    Filtec Model FT-50 Fill Level Detector, S/N 112041, Asset #1C360, (1990)
            (1)    Filtec Model FT-50 Fill Level Detector, S/N 116875, Asset
#2C382, (2003)             (2)    4”W x Estimated 20’L Interlocking Plastic Belt
Conveyors             (1)    30”W x 20’L Interlocking Plastic Belt Conveyor;
with Guides             (3)    24”W x 15’L Interlocking Plastic Belt Conveyors;
with Guides             (2)    24”W x 18’L Interlocking Plastic Belt Conveyors;
with Guides             (1)    30”W x 15’L Interlocking Plastic Belt Conveyor;
with Guides             (1)    Kayat Model TP-70 70-Cycles/Minute Left Hand Tray
Packer, S/N TP-70-123-90, Asset #1C410; with Infeed/Outfeed Conveyor; Box
Folder/Feeder; Electro Cam Corp Programmable Limit Switch; and Push-Button
Control   

 

140



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Arpac Model HS60-28W 60-Cycles/Minute Overwrapper, S/N
2080, Asset #1C460; with Arpac Model 60-28T Heat Shrink Tunnel, S/N 2107T, 24”W
x Estimated 12’L; and Push-Button Control             (1)    Mead Model 1250SX
200-Packages/Minute Multi Packaging Machine, S/N 547, Asset #1C490, (2007); with
Infeed/Outfeed Conveyor; Vacuum Take-Off; and Allen-Bradley Model VersaView
1500P PLC Control; (Leased)             (1)    PAI Model 6300 Palletizer, S/N
25, Asset #1C560, (1990); 7m x 4m, 24-Tray; with Infeed/Outfeed Conveyor; (3)
Inspection Heads; and Allen-Bradley Model PanelView Plus 1000 PLC Control      
      (1)    Orion Model MA 55/411 Stretch Wrap Machine, S/N 4014038; with
Roller Conveyor Infeed; Chain-Driven Pallet Through Feed Conveyor; Exit
Conveyor; Labeler; and Push-Button Control             (1)    Lot of
Miscellaneous Section Conveyors, To Include: Turn Sections; Inclined Conveyor
Sections; Transfer Conveyor Sections; Divided Conveyor; Overhead Conveyor;
Roller Conveyor; etc.    239    1-    Can Filling Line #2; 1,000 Cans/Minute, To
Include:    650,000          (1)    Seco Systems Model 400-2D Depalletizer, S/N
4818-1284-455; with Power Infeed Conveyor; Power Outfeed Conveyor; and
Push-Button Control             (1)    Ambec Model Fullmax Blender, S/N
711-503-8612, Asset #2C180, (1993); 1,000 Cans/Minute, Skid Mounted; with (4)
Fischer-Porter Flowmeters; Stainless Steel Pressure Vessel, Estimated 200
Gallon; and Allen-Bradley Model PanelView Plus 1000 PLC Control             (1)
   Estimated 150’L Air Powered Conveyor, Asset #2C150             (1)    Entech
Model Gatling Gun Washer, Asset #2C160; with Gravity Infeed/Outfeed Conveyor   
         (1)    4”W x 10’L Interlocking Plastic Belt Conveyor   

 

141



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Crown Simplimatic Model UB72 72-Valve Filler, S/N
DJC.UB.72.PPCS.1193, Asset #2C210; 1,000 Cans/Minute; with Allen-Bradley Model
PanelView 300 Micro PLC Control             (1)    4”W x 12’L Interlocking
Plastic Belt Conveyor; with 90° Turn Section             (1)    Angelus Model
120L Can Seamer, S/N 113331085O/H241201, (2001); 250 to 1,600 Cans/Minute      
      (1)    4”W x Estimated 20’L Interlocking Plastic Belt Conveyor            
(2)    20”W x Estimated 20’L Interlocking Plastic Belt Conveyors; with Guides;
and 6” Plastic Belt Type Vertical Guide Conveyor             (1)    Crown
Simplimatic Model UB40 40-Valve Filler, S/N FT-40-UB-184, Asset #2C211; 450
Cans/Minute             (1)    Angelus Model 61H Can Seamer, S/N 10826382, Asset
#2C221             (1)    Custom Built 64”W x Estimated 15’L Warmer; with Spray
Pump; Circulation Pump; and Push-Button Control             (1)    I&H 7’W x
Estimated 15’L Accumulation Table             (1)    Filtec Model FT-50 Fill
Level Detector, S/N 112641             (1)    4”W x Estimated 25’L Interlocking
Plastic Belt Conveyor             (2)    4”W x Estimated 20’L Interlocking
Plastic Belt Conveyors; with Guides             (1)    20”W x Estimated 35’L
Interlocking Plastic Belt Conveyor; with Guides             (1)    14”W x 30’L
Interlocking Plastic Belt Conveyor; with Guides             (1)    Kayat Model
SK-202-RB-309 Tray Packer, S/N MUK-202-122-91, Asset #2C360, (1994); with
Nordson Model Microset Hot Glue Applicator; Electro Cam Corporation Programmable
Limit Switch; Tray Infeed; Infeed/Outfeed Conveyor; and Push-Button Control   

 

142



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Arpac Model HS60-28MK4 Overwrapper, S/N 2107; with
Infeed/Outfeed Conveyor; Arpac Model HS60-23T Heat Tunnel, S/N 2080, 24” x
Estimated 84” Coil; and Push-Button Control             (1)    6”W x Estimated
18’L Interlocking Plastic Belt Conveyor             (1)    ITW Hi-Cone Model
283B Multi Packaging Machine, S/N NM1062; with 2-Position Unwind; Infeed/Outfeed
Conveyor; and Push-Button Control; (Leased)             (1)    Mead Model 1250M
100-Cycles/Minute Tray Packer, S/N 1069; (Leased)             (1)    14”W x 26’L
Power Roller Conveyor; with 180° Turn Section             (1)    20”W x
Estimated 35’L Interlocking Plastic Belt Conveyor             (2)    14”W x
Estimated 20’L Interlocking Plastic Belt Conveyors             (1)    20”W x
Estimated 25’L Interlocking Plastic Belt Conveyor             (1)    PAI Model
6300 Palletizer, S/N 40; with Power Conveyor Infeed; Power Roller Flow Through
Conveyor; and Push-Button Control             (1)    Orion Model MA 55/411
Stretch Wrap Machine, S/N 4014038, Asset #2C570, (1994); with Chain-Driven Flow
Through Conveyor; Labeler; and Push-Button Control             (1)    Lot of
Miscellaneous Conveyor Sections, To Include: Curve Sections; Inclined Sections;
Power Roller Conveyor Sections; Plastic Interlocking Belt Sections; Transfer
Sections; Power Belt Sections; etc.    240    1-    Bottle Filling Line #3, To
Include:    700,000          (1)    Simonazzi Model A/Z Sweep-Off
180-Liters/Hour Depalletizer, S/N IBG 120, Asset #3B110; with Chain-Driven
Pallet Infeed; Automatic Pallet Stacking; and Push-Button Control   

 

143



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Ambec Model Fulmix Blender, S/N 946128-3, Asset #3B180;
with Estimated 1,000-Gallon Pressure Vessel; (3) Mag 3580 Flowmeters; Chiller;
Pumps; Motors; and PLC Control             (1)    Simonazzi Air Powered
Conveyor; Estimated 150’L             (1)    Simonazzi Estimated 60”W x 150’L
Air Powered Conveyor             (1)    Bevco Model M820 Lowerator Bottle
Washer, S/N J16537; with Interlocking Plastic Belt Flow Through Conveyor; and
Push-Button Control             (1)    Crown Simplimatic Model UB80 80-Valve
Filler, S/N MD65, Asset #3B210, (1973); with Allen-Bradley Model PanelView 600
PLC Control             (1)    Alcoa Model A230-20 20-Head Capper, S/N 26, Asset
#3B220, (1993); with (4) Wheel-Type Conveyors             (1)    4”W x Estimated
60’L Interlocking Plastic Belt Conveyor             (1)    AMF Model BWA80B
Warmer, S/N 90-0432, Asset #3B310, (1990); 180”W x Estimated 18’L, 90°F
Operating Temperature; with Infeed Conveyor, 2-Belt Interlocking Metal Belt;
Blower; and Allen-Bradley PanelView 300 Micro PLC Control             (2)    4”W
x 15’L Interlocking Plastic Belt Conveyors; with Guides             (1)    72”W
x Estimated 15’L Accumulation Table             (1)    B&H Model 2300 Labeler,
S/N 1807 1193 010L, Asset #3B380, (1992); with Infeed/Outfeed Conveyors; Drive
Motors; Glue Roller; Flow Gate; Limit Switch; 2-Position Unwind; and Push-Button
Control             (1)    Krones Model Contiroll Wraparound Labeler, S/N
745-360, Asset #3B390, (1994); with 2-Position Unwind; 16-Position Indexing
Table; (2) Glue Rollers; Glue Pot; and Allen-Bradley Model PanelView Plus 600
PLC Control   

 

144



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Hartness Packaging Machine, S/N 2600; with Interlocking
Metal Belt Infeed Conveyors; Stainless Steel Divider Sections; 2-Position
Gravity Outfeed; Flow Through Tray Conveyor; and Push-Button/Switch Control   
         (1)    16”W x Estimated 45’L Interlocking Plastic Belt Conveyor      
      (2)    4”W x Estimated 65’L Interlocking Plastic Belt Conveyors; with
Guides             (1)    Kayat Model PTF-28-RH 28-Cycle/Minute Right Hand Tray
Packer, S/N PTF28-183-94; with Infeed/Outfeed Conveyor; Automatic Tray Infeed;
Electro Cam Corporation Programmable Limit Switch; Nordson Hot Melt Glue
Applicator; Allen-Bradley Programmable Control; and Push-Button/Switch Control
            (1)    Convay Systems Model HPS-20LH-AB-SP040 Tray Washer, S/N
91-04-0487; with Overhead Blower; Flow Through Conveyor; Wash Tank; and
Push-Button/Switch Control             (1)    Production Automation Model 6200
Palletizer, S/N 29, Asset #3B560; with Interlocking Plastic Belt Infeed
Conveyor; Transfer Conveyor; Automatic Straightening; and Allen-Bradley Model
PanelView Plus 1000 PLC Control             (1)    ITW Muller Model Octopus 606
Stretch Wrap Machine, S/N B5290898; with Chain Driven Power Conveyors; Labelers;
and Push-Button Control             (1)    Lot of Miscellaneous Conveyor
Equipment, To Include: Turn Sections; Inclined Sections; Transfer Sections;
Roller Sections; Power Belt Sections; etc.    241    1-    Bottle Filling Line
#4, To Include:    900,000          (1)    Simonazzi Model A/Z Sweep-Off
Depalletizer, S/N IBG 101, Asset #4B110, (2005); with Chain-Driven Power Infeed;
Automatic Power Outfeed; and Push-Button Control   

 

145



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Simonazzi Air Powered Conveyor; Estimated 150’L; with
Stratec Conveyor Controls             (1)    Simonazzi Air Powered Conveyor;
Estimated 150’L             (1)    Simonazzi Model Starblend 7 Blender, S/N
SAE170, Asset #4B180, (2005); with Estimated 750-Gallon Stainless Steel Pressure
Vessel; Maselli Model MR-01 Detection System; Maselli Model UC44 CO2 Analyzer;
Maselli Model UR-21 Brix/Diet Analyzer; Estimated 1,500-Gallon Pressure Vessel;
and Allen-Bradley Model VersaView 1200P PLC Control             (1)    Simonazzi
Monoblock System; 600 Bottles/Minute Production Speed @ 250mL, 600
Bottles/Minute Production Speed @ 500mL, 750 Bottles/Minute @ 1,000mL, 580
Bottles/Minute @ 591mL, 480 Bottles/Minute @ 710mL, 580 Bottles/Minute @ 20-Oz.,
450 Bottles/Minute @ 1,000mL; with SIG Model 1A1S 48P.141 Rinser, S/N LGH195,
30-Position, Asset #4B160; SIG Model FM 88/20 RP.141 Filler, S/N Rev 027, Asset
#4B210; 88-Valve; SIG Model FM88/20 RP.141 Capper, S/N Rev027/KVQ034, 20-Head;
Vacuum Barrier Corporation Nitrodosing System; Starwheel Transfer Wheels; and
Allen-Bradley Model VersaView 1200P PLC Control             (1)    Filtec Fill
Level Detector; with Fumex Smoke Extractor             (1)    20”W x Estimated
15’L Interlocking Plastic Belt Conveyor; with Guides             (1)    Laser
Tech Model Kasym10 Coder, S/N 22298             (1)    Simonazzi Model Pama CW
35/100 36,000-Bottle/Hour Warmer, S/N PAC 160, (2005); 27,300 Bottles/Hour @
1,000mL, 11,700 Bottles/Hour @ 3,000 mL, Estimated 25’L; with Infeed/Outfeed
Conveyors; and Push-Button Control             (1)    Johnson Diversey Dosing
System             (1)    Estimated 8’ x 15’ Accumulation Table   

 

146



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (7)    20”W x Estimated 12’L Interlocking Plastic Belt Conveyors;
with Various 90° Turn Sections; and Guides             (2)    36”W x Estimated
15’L Interlocking Plastic Belt Conveyors; with Guides             (1)    36”W x
Estimated 35’L Interlocking Plastic Belt Conveyor; with 90° Turn Section      
      (1)    Filtec Fill Level Detector             (1)    Simonazzi Model Alfa
Rollquattol F45 32T Labeler, S/N KAE434, Asset #4B380; 600 Bottles/Minute @
250mL, 600 Bottles/Minutes @ 500mL, 750 Bottles/Minute @ 1,000mL, 580
Bottles/Minute @ 591mL, 480 Bottles/Minute @ 710mL, 580 Bottles/Minute @ 20-Oz.,
450 Bottles/Minute @ 1,000mL; with 30-Position Indexing Table; Plastic
Interlocking Belt-Type Infeed Conveyor; Star Wheel Bottle Transfer Wheels;
400-kg Jib and Post Crane; 2-Position Label Unwind; Glue Reels; Glue Pot; and
Allen-Bradley Model PanelView 600 PLC Control             (1)    SMI Model
SK802F 65-Packages/Minute Packaging Machine, S/N 9071; with 2-Position Plastic
Interlocking Belt-Type Infeed Conveyor, with Stainless Steel Dividers; Nordson
Model Pro Blue 7 Glue Melt Unit; Overwrap Capability; SMI Model ST6002 Estimated
20’L Heat Tunnel, S/N 9071, (2004), with Overhead Cooling Unit; 90° Power Belt
Transfer Conveyor; 20” x Estimated 60’L Plastic Belt-Type Conveyor; (2) Overhead
Blowers; and PLC Control             (1)    SMI Model SK802T 65-Packages/Minute
Packaging Machine, S/N 9070; with 2-Position Plastic Interlocking Belt-Type
Infeed Conveyor, with Stainless Steel Dividers; Nordson Model Pro Blue 7 Glue
Melt Unit; Overwrap Capability; Estimated 20’L Model ST6002 Heat Tunnel, S/N
Unknown, (2004), with Overhead Cooling Unit; 90° Power Belt Transfer Conveyor;
20” x Estimated 60’L Plastic Belt-Type Conveyor; (2) Overhead Blowers; and PLC
Control             (1)    Marsh Model Patrion Plus Coder, Asset #P1225   

 

147



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    PAI Palletizer, S/N 5238; with Chain-Driven Pallet
Conveyor; Transfer Conveyors; and PLC Control             (1)    Orion Model MA4
Stretch Wrap Machine, S/N 2005-0515042, Asset #4B570; with Chain-Driven Pallet
Conveyor; Labeler; and Push-Button Control             (1)    Lot of
Miscellaneous Conveyors    242    1-    Sweed Model 300AB Scrap Chopper, S/N
41974    2,500 243    1-    Sweed Scrap Chopper    2,500 244    1-    Orwak
Model 8020 Baler    3,500 245    1-    LES 30” x 48” Compactor    1,500 246   
1-    Videojet Model Excel/UHS/AF Ink Jet Coder, S/N IU97G15035, (1997)    3,500
247    1-    Videojet Model Excel/100 Ink Jet Coder, S/N 90F21008    3,500 248
   1-    Videojet Model Excel/170i Ink Jet Coder, S/N Illegible    5,000 249   
1-    Labeljet Model 262 Labeler    1,250 250    1-    Videojet Model Excel 170I
UHS Ink Jet Coder, S/N IU9G15022, Asset #P1160    5,000 251    1-    Imaje Model
S8Master JALME Ink Jet Coder, S/N 1440261A2, Asset #P1180    1,500 252    1-   
Imaje Model S8 Master 1.1G Ink Jet Coder, S/N 5030033U, Asset #P1181    1,500
253    1-    Imaje Model S8 Master 2.1G Ink Jet Coder, S/N 4530019A, Asset
#P1182    1,500

 

148



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 254    5-    Loveshaw Model MJPSYMJ2 Ink Jet Coders, S/N C401846-201B,
Asset #P1190; S/N H402218-201B, Asset #P1200; S/N H402217-201B, Asset #P1210;
S/N H402241-201B, Asset #P1220; and S/N H402242-201B, Asset #P1230 Each Value:
$2,500      12,500 255    2-    Videojet Model Excel 170I UHS Ink Jet Coders,
S/N 90F22010, Asset #P1100; and S/N IU96K26015, Asset #P1110 Each Value: $5,000
     10,000 256    1-    Lot of Out of Service Equipment, To Include:     
200,000          (1)    Meyer 40-Valve Filler; (In Storage; Not Inspected;
Refurbished)             (1)    Zalkin 8-Head Capper, S/N 4008, (1991); 50 cfm,
11,700 Bottles/Hour; (In Storage; Not Inspected)             (1)    Meyer
40-Valve Filler; (Refurbished In 2003; Currently In Storage)             (1)   
Zalkin 8-Head Capper, S/N 4008, (1991); 50 cfm, 11,700 Bottles/Hour; (Currently
In Storage)                             Total Production:    $ 3,205,250      
Mixing    257    2-    1,800-Gallon Stainless Steel Tanks; Leg Mounted Each
Value: $3,500    $ 7,000 258    2-    1,850-Gallon Stainless Steel Tanks; Leg
Mounted Each Value: $3,500      7,000 259    3-    1,625-Gallon Stainless Steel
Tanks; Leg Mounted Each Value: $3,250      9,750 260    1-    3,800-Gallon
Stainless Steel Tank; Leg Mounted      7,500 261    1-    850-Gallon Stainless
Steel Tank; Leg Mounted      1,500 262    3-    1,300-Gallon Stainless Steel
Tanks; Leg Mounted Each Value: $2,500      7,500

 

149



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 263    1-    1,400-Gallon Stainless Steel Tank; Leg Mounted      2,750 264
   2-    Paul Krohnert 15,000-Gallon T316L Stainless Steel Silos, S/N FP1043;
and S/N FP1044, (1992); 12-Gauge Shell Thickness, 10-Gauge Head Thickness Each
Value: $25,000      50,000 265    1-    96”L x 42”W x 10’H Pallet Racking;
2-Tier      75 266    1-    Silverson Model Flashblend FLB30 Blender, S/N FLB30S
296      3,500 267    1-    1,585-Gallon Stainless Steel Tank; Leg Mounted     
3,000                          Total Mixing:    $ 99,575       Maintenance   
268    1-    Lot of Maintenance Equipment, To Include:    $ 30,000          (1)
   Ridgid Model 300-T2 Pipe Threader, S/N ED23207 D95             (1)    Miller
Model Millermatic 252 250-Amp Arc Welder, S/N LH300652B, (2007)             (1)
   Lincoln Model Square Wave Tig-355 350-Amp Tig Welder, S/N U1931200607, (1993)
            (1)    Empire Model EF-2448 24” x 48” Reach-In Type Shot Blast
Cabinet, S/N C-13484             (1)    DoAll Model 2013-V 20” Vertical Band
Saw, S/N 571-04126, (2004)             (1)    Royal Service Promise 50-Ton Shop
Press, S/N 97767, (1994); 34” Between Posts             (1)    Acer Model 3VK
Vertical Milling Machine, S/N 9405418, (1994), 3 hp; with 10” x 50” T-Slot
Worktable; Machinist Vise; and Acu-Rite Model Master-MP X-, Y-, and Z-Axis
Digital Readout   

 

150



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Tarnow Model TUJ50M 24” x 108” Engine Lathe, S/N 2515;
with 12” 3-Jaw Chuck; Tailstock; and Tool Post             (1)    Parker Model
Parkrimp 1 Hose Crimper             (1)    DoAll Model C-916S 12” x 36”
Horizontal Band Saw, S/N 50394463, (1994)             (1)    King Model KC-30FC
11” Throat Pedestal Drill, S/N 721858, (1994)             (1)    General 7-1/2”
Throat Bench Drill             (1)    Lot of Miscellaneous Maintenance
Equipment, To Include: Shelving; Miscellaneous Racking; Bench Grinders; Small
Belt and Disc Sander; Toolroom Chests; Worktables; etc.                         
   Total Maintenance:    $ 30,000       Lab    269    1-    Lot of Laboratory
Equipment, To Include:    $ 27,500          (1)    Ishida Model MTX-30 Digital
Counting Scale             (1)    Hitachi HPLC System; with Hitachi Organizer;
Hitachi Model L-2400 UV Detector; Hitachi Model L-2300 Column Oven; and Hitachi
Model L-2130 Pump             (1)    Fisher Scientific Model Isotemp Incubator
            (2)    Boekel Model 13200 Incubators             (1)    Securepak
Model SST Seal Tester             (1)    Securepak Torque Tester, S/N D-3967   
         (1)    Metrohm Model 757KFD Titrino Titrator; with Metrohm Model 732 Ti
Stand; and Panasonic Model DPU-414 Thermal Printer             (1)    Bellingham
& Stanley Model RFM340 Refractometer             (1)    Mettler Toledo Model
DL25 Titrator             (1)    Mettler Toledo Model RE50 Refractometer   

 

151



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Mettler Toledo Model MA235 pH/Ion Analyzer             (1)
   Hach Model DR-2000 Spectrophotometer             (1)    Hach Model DR-2800
Spectrophotometer                                Total Lab:    $ 27,500         
Plant Utilities    270    1-    Gardner-Denver Model ECOSOA Rotary Screw Air
Compressor, S/N M24260, (1987), 150 hp; 22,379 Hours Indicated, Skid Mounted   
$ 3,000 271    1-    Gardner-Denver Model ESKAF Rotary Screw Air Compressor, S/N
W16514; 40,220 Hours Indicated, 100-psig Maximum Operating Pressure; and Sound
Enclosure      2,000 272    1-    Mycom Model N6WB Ammonia Compressor, S/N
630420, 100 hp; Skid Mounted      7,500 273    1-    Frick Model RWFII 134 H
Ammonia Compressor, S/N F0383ZFMNLIGA03, (2005); with York Model V1A PGF-46
Variable-Speed Drive, S/N GNR-065; and York Tank, S/N NB152791, (2005), 400 psi
@ 250°F      35,000 274    1-    Mycom Model N8A Ammonia Compressor, S/N 11732,
75 hp; Skid Mounted      6,000 275    1-    Mycom Model 8A Ammonia Compressor,
S/N 8A1022, 75 hp; Skid Mounted, 4-Stage      6,000 276    1-    Mycom Model 8A
Ammonia Compressor, S/N 8A1575, 75 hp; Skid Mounted, 4-Stage      6,000 277   
1-    Vilter Ammonia Compressor; Estimated 75 hp; Skid Mounted, 4-Stage     
6,000 278    1-    Cimco Model F2611-5 Ammonia Carbon Steel Tank, S/N 10133,
(1980); 250 psig @ 300°F, Horizontal      1,000

 

152



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 279    2-   

Cimco Model F-2612-5 Ammonia Carbon Steel Tanks, S/N 12083; and S/N 10132

Each Value: $1,000

   2,000 280    1-    Ultra-Air Model UA201-800E Air Dryer, S/N U-44628, (2005);
100°F Maximum Inlet Air Temperature, 230-psig Maximum Inlet Air Pressure   
2,000 281    1-    Domnick Hunter Model Cirrus Air Dryer; Elevated    1,500 282
   1-    Manufacturer Unknown Model AASLG-75100 Rotary Screw Air Compressor, S/N
GG75A288143, 125 hp; 10,384 Hours Indicated, Skid Mounted    3,000 283    1-   
Lot of Water Treatment Equipment, To Include:    160,000          (1)   
Gardner-Denver Model ESD99E Rotary Screw Air Compressor, S/N S194190; Estimated
125 hp; 11,169 Hours Indicated, Skid Mounted; with Pneumatech Model AD-325 Air
Dryer; and Air Receiving Tank             (1)    Estimated 9,000-Gallon Carbon
Steel Tank; Estimated 10’W x 15’H; Foundation Mounted, Round Top, Flat Bottom   
         (1)    Osmonics Model SS24011 12,000-GPH Reverse Osmosis System, S/N
40515744; 95% Rejection Rate; with (2) RO Skids, Each with (6) CodeLine Pressure
Vessels, and (2) Osmonics Model HX0740-3.0V-216-A Coupling System; Storage
Tanks; and Brock Solutions Pump Drive             (2)    Ellett Industries
19,056-Gallon T304SS Stainless Steel Tanks, S/N 18355A; and S/N 18355B; 240”H x
72”D             (1)    Estimated 15,000-Gallon Carbon Steel Tank; 96”D x
Estimated 12’H             (6)    Potter & Rayfield Model 84 IN. Filter Carbon
Steel Purifiers, S/N 2994; and S/N (5) Unknown; with (4) 84” x 72” Carbon Steel
Tanks; and (2) 72” x Estimated 168” Carbon Steel Tanks   

 

153



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (2)    Bollmann-Filter Model 707922 Estimated 10,000-Gallon
Carbon Steel Tanks; 15,000 Gallons/Hour Flow Rate, 24” x 72”D, Elevated         
   (1)    1,400-Gallon Lime Carbon Steel Tank; 72”D x 6-1/2’H; Skid Mounted   
         (5)    Pall 18,000-Gallons/Hour Polishing Filters             (1)   
Trojan Model UV-01AM15 1.34-Gallons/Hour Cleaning System, S/N 191096-01         
   (1)    Schmidt Model Sigma X29MPL Heat Exchanger; Skid Mounted; with Pumps;
and On/Off Control             (2)    Waukesha Cherry Burrell Model 2065
14,700-Gallons/Hour Booster Pumps, S/N 14150; and S/N 250396    284    1-   
Lochinvar 3,200,000-Btus Natural Gas Fired Boiler; Model and S/N Unknown     
2,500 285    1-    RBI Model HW4000 4,000,000-Btus Natural Gas Fired Boiler, S/N
010537519      5,000 286    1-    RBI Model 33HW4000NE2ACSS 4,000,000-Btus
Natural Gas Fired Boiler, S/N 10330923      5,000 287    1-    RBI Model HB2000
2,000,000-Btus Natural Gas Fired Boiler, S/N 050642457      2,500 288    1-   
RBI Model 3200E-2-NG 3,200,000-Btus Natural Gas Fired Boiler, S/N 12977618     
2,500 289    1-    RBI Model 33HW4000NR2SSSS 4,000,000-Btus Natural Gas Fired
Boiler, S/N 070124417      5,000 290    1-    American Sigma Model 1880 Water
Sampler, S/N EL2926553      750                          Total Plant Utilities:
   $ 264,250

 

154



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Throughout Plant    291    84-    96”L x 40”W x 18’H Pallet Racking;
2/3/4-Tier Each Value: $75    $ 6,300 292    28-    48”L x 48”W x 25’H Pallet
Racking; 3-Deep, 2-Tier Each Value: $75      2,100 293    33-    96”L x 54”W x
25’H Pallet Racking; 3-Tier Each Value: $75      2,475 294    28-    108”L x
42”W x 10’H Pallet Racking; 2-Tier Each Value: $75      2,100                   
      Total Throughout Plant:    $ 12,975       Rolling Stock    295    1-   
Tennant Model 355 LP Gas Rider-Type Floor Sweeper, S/N A830222; 2,704 Hours
Indicated    $ 5,500 296    1-    American-Lincoln Model 7760 LP Gas Rider-Type
Floor Sweeper      5,000 297    1-    JLG Model CM-2033 750-Lb. Scissor Lift;
(Currently Not In Operation; Appraised As Operable)      2,500       Total
Rolling Stock:    $ 13,000                       Total Appraised Orderly
Liquidation Value -    $ 3,652,550                       Cott Corporation      

[***]

[Address redacted]

  

 

155



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

156



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Production

   $ 1,935,000

Batch Mixing

     144,000

Plant Utilities

     127,150

Laboratory

     17,750

Throughout Plant

     60,450

Rolling Stock

     89,200       

Total Appraised Orderly Liquidation Value -

   $ 2,373,550       

Cott Corporation

 

[***]

[Address redacted]

  

 

157



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Production    298    1-    Sidel Blow Molding Line, To Include:    $
625,000          (1)    Ensign 52”W Dumper             (1)    Sidel Model XMRP
Elevator, S/N 5821, (1998); 80”W x Estimated 12'H; with 72” x 60” Feed Hopper;
and Inclined Elevator             (1)    AEC Model NXGW-10 Chiller, S/N 98F0282;
30°F Minimum Temperature, 65°F Maximum Temperature; with 10 hp Process Pump; and
0.5 hp Recirculation Pump             (1)    AEC Model TDW1NXQ Warmer, S/N
98F5263, (1998); 12-kW             (1)    Sidel Model SBO 10/14 ROUE 10-Mold
Blow Molding Machine, S/N 672, (1998); 10,000 - 12,000 Bottles/Hour, 310-kW,
470-Amp, 400-Volt             (1)    4” x Estimated 18’L Interlocking Plastic
Belt Conveyor             (1)    Videojet Model Excel/170i Ink Jet Coder, S/N
I95K03043             (1)    Estimated 12’H Oven; with Parts Grabbing Conveyor,
Inclined             (1)    Rapid Model 1018-K 10” x 18” Granulator, S/N
3001285, (1997)             (1)    Estimated 250’L Air Powered Conveyor;
Overhead; with Various Blowers; and Drive Motors   

 

158



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Crown Simplimatic Model 40-P-C Palletizer, S/N
S0319-698-653; with 35”W Plastic Interlocking Belt-Type Flow Through Conveyor;
Vacuum-Type Sheet Takeoff; Automatic Pallet Infeed, Estimated 12-High; and
QuickPanel PLC Control             (1)    Signode Model MCDBCU Strapping
Machine, S/N 955; with Push-Button Control             (1)    Muller Model 606
Octopus Stretch Wrap Machine, S/N B4980698; with Chain-Driven Pallet Conveyor;
Power Roller Outfeed Conveyor; and Push-Button Control    299    1-    2-Liter
Bottle Line, To Include:    750,000          (1)    Crown Simplimatic Model
BDA-3200 Depalletizer, S/N 1777-10651, (1994); with Estimated 16”W x 18’L
Plastic Mesh Belt-Type Exit Conveyor; Vacuum Type Sheet Takeoff; and Push-Button
Control             (1)    23”-29” x Estimated 30'L Interlocking Plastic Belt
Conveyor             (1)    Estimated 175’L Air Powered Conveyor; Overhead      
      (1)    Videojet Model Excel/170i Ink Jet Coder, S/N I94E16020            
(1)    Krones Model 2400-055-137 Variojet 60-Station Rinser, S/N 560-017,
(1993); (Part Of Monoblock System)             (1)    Krones Model VK-PET 099/SV
90-Valve Filler, S/N 139-606, (1993); (Part Of Monoblock System)             (1)
   Alcoa Model L-22A-4-18 18-Head Capper, (1993); with Shared Parker Model CPC
Control; (Part Of Monoblock System)             (2)    4” x Estimated 30’L
Interlocking Plastic Belt Conveyors             (2)    AMF Model BWA 626
Single-Deck Bottle Warmers, S/N 13580; and S/N 13579, (2001); with 25” x
Estimated 12’L Interlocking Plastic Belt Infeed and Outfeed Conveyors, 3-Belt;
84” x 25’L Interlocking Plastic Belt Conveyor; and 45” x Estimated 18’L
Interlocking Plastic Belt Secondary Infeed Conveyor   

 

159



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value         

(2)

   Trio Pack Inc. 16” x Estimated 18’L Interlocking Plastic Belt Conveyors      
     

(2)

   Krones Model Contiroll 20-Station Wraparound Labelers, S/N 745-093; and S/N
745-031, (1993); with (2) Unwind Stands; Glue Pot; Glue Applicator; Krones Model
Stratec Label Check; and Allen-Bradley Control            

(6)

   6” x Estimated 20’L Interlocking Plastic Belt Conveyors            

(1)

   Sentry 8’W x Estimated 18’L Accumulation Table; Plastic Belt Type            

(2)

   15” x Estimated 10’L Interlocking Plastic Belt Conveyors; with 90° Infeed
Section            

(1)

   Convay Systems Model HPS 2500 LH-BEH Bottle Rinser, S/N 84-0136, (1984); with
Water Heater; Wash Tank; Rinse Tank; and Shur-Sensor TC Computerized Controller
           

(1)

   Hartness Tray Packer, S/N 26038; with 10”W x Estimated 10’L Plastic
Interlocking Belt Type Flow Through Conveyor; Gravity Outfeed; Estimated 10” x
15’L Plastic Interlocking Belt Type Tray Conveyor; and Start/Stop Control      
     

(1)

   Hytrol 10”W x Estimated 45’L Power Roller Conveyor; with Inclined Section   
        

(1)

   SMI Model APET243V Overwrapper; (Leased)            

(1)

   Douglas Wrapping Machine, S/N M-4640, (2001); with 4-Belt Infeed Conveyor;
Automatic Tray Infeed; Chain-Type Product Push Through Conveyor; Glue
Applicator; 2-Sided 2-Belt Push Through Conveyor; Power Outfeed Conveyor; and
Control            

(1)

   Douglas Model 4641 Shrink Wrap Machine, (2001); with 26” x 8’L Heat Tunnel;
and Hytrol Power Roll Outfeed Conveyor            

(2)

   24” x Estimated 75’L Interlocking Plastic Belt Conveyors; with Roller Guides
  

 

160



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    PAI Palletizer, S/N 14217; Estimated 12-High; with
Estimated 55”W Flow Through Conveyor; Pallet Counter; Transfer Conveyor; and
Push-Button Control             (1)    Muller Model Octopus 606 Stretch Wrap
Machine, S/N A0710594; with Chain-Driven Power Infeed Conveyor; and Push-Button
Control    300    1-    Can Line, To Include:    500,000          (1)    Crown
Simplimatic Depalletizer; with Estimated 60” Plastic Interlocking Belt Type Flow
Through Conveyor; Automatic Pallet Stacking; and Push-Button Control            
(1)    Sentry 20”W x Estimated 15’L Conveyor; Overhead             (1)    2”W x
Estimated 150’L Overhead Conveyor             (1)    Crown Simplimatic Model
Century 72-Valve Filler, S/N AJD CN73 PPCS 0108; with Stealth PLC Control      
      (1)    Angelus Model 121L Can Seamer, S/N 12548594, (1993)             (5)
   4”W x Estimated 15’L Interlocking Plastic Belt Conveyors             (1)   
Convay Systems Model CWA-511-B 6’W x Estimated 15’L Washer, S/N 94-03-0550; with
15”W x Estimated 12’L Plastic Interlocking Belt Type Infeed and Outfeed Conveyor
            (1)    Sentry 15”W x Estimated 15’L Interlocking Plastic Belt
Conveyor             (1)    Sentry 15” x Estimated 18’L Interlocking Plastic
Belt Conveyor             (1)    Sentry 80”W x Estimated 18’L Accumulation
Table; Plastic Belt Type             (1)    Sentry 10”W x Estimated 20’L
Conveyor; with 90° Turn Section; and Can Inverter   

 

161



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Sentry 4”W to 12”W x Estimated 45’L Conveyor; with
Secondary Can Washer; 90° Turn Section; Overhead Blower; 12”W x 10’L
Interlocking Plastic Belt Conveyor; 90° Turn Section; and Drive Motor         
   (1)    Filtec Model FT-50 Fill Level Detector, S/N 13265             (1)   
Kayat Case Packer, S/N TP-50A-155-96; with Estimated 75’L Interlocking Plastic
Belt Infeed Conveyor; Nordson Model 2302 Hot Melt Glue Applicator; Electro Cam
Model 5000 Series Programmable Limit Switch; and Allen-Bradley Push-Button
Control             (1)    Intermec Model 4440 Labeler; with (3) Unwind Stands
            (1)    Mead Model 1225 Case Packer, S/N 140, (1996); with Estimated
50’L Interlocking Plastic Belt Infeed Conveyor; and Nordson Hot Melt Glue
Applicator; (Leased)             (1)    Arpac Model 60-28W Shrink Wrap Machine,
S/N 2468, (1994); with Arpac Model 60-281 Heat Shrink Tunnel, S/N 2468, 30”W x
12’L; Sentry Plastic Interlocking Plastic Belt Exit Conveyor, 24”W x 45’L; and
180° Turn Section             (1)    Hytrol 18”W x Estimated 200’L Overhead
Power Roll/Power Belt Conveyor             (1)    PAI Palletizer, S/N 6300-82;
Estimated 12-High; with Estimated 55”W Flow Through Conveyor; Pallet Counter;
Transfer Conveyor; and Push-Button Control             (1)    Muller Model
Octopus 606 Stretch Wrap Machine, S/N A9310596; with Chain-Driven Pallet
Conveyor; and Push-Button Control    301    2-    Falco Estimated 20,000-Gallon
Stainless Steel Tanks, S/N 3369 N2; and S/N 3369 N1; Estimated 11’D x 30’H;
304SS, 10-Gauge Head, 12-Gauge Shell Each Value: $30,000      60,000            
             Total Production:    $ 1,935,000

 

162



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Batch Mixing    302    1-    Estimated 2,800-Gallon Stainless Steel
Tank; Elevated, Welded Steel Construction    $ 5,500 303    2-   

Ambec Blenders, S/N N0005-11/93/260; and S/N N0003-11/93/400, (1993); Each with
Estimated 750-Gallon Insulated Stainless Steel Pressure Vessel; Various Drive
Motors; Various Circulation Pumps; Deaeration Tank, Estimated 250 Gallon;
Flowmeters; and Control

Each Value: $35,000

     70,000 304    5-   

Estimated 1,000-Gallon Stainless Steel Tanks; Skid Mounted; Each with Pumps;
Motors; and Process Piping

Each Value: $2,000

     10,000 305    2-   

Estimated 5,000-Gallon Stainless Steel Tanks; Elevated

Each Value: $10,000

     20,000 306    1-    AGC Engineering Model AR56-F 20” x 60” Heat Exchanger,
S/N 06221, (2006); with 15 hp Motor; and Tank      35,000 307    5-   

150-Gallon Stainless Steel Tanks; 30”D x 4’H

Each Value: $300

     1,500 308    2-   

550-Gallon Stainless Steel Tanks; 52”D x 60”H; with Lightnin Agitator; and
Mettler Model ID1 Plus Scale, S/N 2002954

Each Value: $1,000

     2,000                          Total Batch Mixing:    $ 144,000       Plant
Utilities    309    2-   

Mycom Model N6WB Ammonia Compressors, S/N 630616; and S/N 630617; Estimated 100
hp

Each Value: $7,500

   $ 15,000

 

163



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 310    2-    Mycom Model N6A Ammonia Compressors, S/N 20024; and S/N
1076A, 75 hp Each Value: $6,000    12,000 311    1-    Chil-Con Products Model
FA14192-400 Chiller, S/N 09400612-1, (1994); with (2) 18”W x Estimated 125”L
Shell and Tube Heat Exchangers, Insulated    3,500 312    1-    Chil-Con
Products Model FA12166-400 Chiller, S/N 0940061J-1, (1994); with 18”W x
Estimated 10’L Shell and Tube Heat Exchanger; and 17”W x Estimated 11’L Shell
and Tube Heat Exchanger; Insulated    3,500 313    1-    Water Treatment System,
To Include:    25,000          (2)    Bollmann-Filter 2,200-Gallon Sand Filter
Carbon Steel Tanks, (1994)             (2)    1,000-Gallon Ion Exchangers      
      (2)    Bollmann-Filter 10,000-Gallon Carbon Steel Tanks, (1994); 10’D x
22’H, Insulated             (1)    Bollmann-Filter 12,000-Gallon Carbon Steel
Tank, (1994); 10’D x 20’H             (2)    Bollmann-Filter 2,000-Gallon Carbon
Steel Tanks, (1994)             (1)    Schmidt 20” x 40” Heat Exchanger, S/N
PA64266, (1994); with Sielmann Stainless Steel Tank, (1994)             (2)   
Ruud Model RSS120C 115-Gallon Water Heaters, S/N 1295G03706; and S/N 1296E00272;
160 psi             (1)    Teledyne Laars Model VW3050IN11EECCE
3,050,000-Btus/Hour Natural Gas Fired Boiler, S/N C96B01236    314    1-   
Belliss & Morcom Model WH28H3N Reciprocating Air Compressor, S/N 895/4; 65.1mm
Stroke, 750 rpm, 1,680 Cubic Meters/Hour, 3-Stage; with Air Receiving Tank   
35,000 315    1-    AEC Model FG-2004 Estimated 500-Gallon Carbon Steel Tank,
S/N 98E0800, (1998); 48”W x 48”L x 48”H    150 316    1-    Gardner-Denver Model
EBM99F13 Rotary Screw Air Compressor, S/N S007525, (1998), 75 hp; 30,464 Hours
Indicated, Skid Mounted    4,500

 

164



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 317    1-    Gardner-Denver Model EBM0LE Rotary Screw Air Compressor, S/N
U50881, (1998), 75 hp; 40,302 Hours Indicated      4,500 318    1-   
Gardner-Denver Model EAP0MC Rotary Screw Air Compressor, S/N N04651, (1993), 100
hp; 26,193 Hours Indicated, Skid Mounted      5,500 319    1-    Kohler Model
100RZ92 Generator, S/N 352150; 60-Hz, 1,800 rpm      10,000 320    1-    RBI
4,000,000-Btus/Hour Natural Gas Fired Boiler, S/N 030123249      5,000 321    1-
   Laars Model PNCV2000NACL2BXX 1,999,920-Btus/Hour Water Heater, S/N C04F04277,
(2004)      3,500                          Total Plant Utilities:    $ 127,150
      Laboratory    322    1-    Lot of Laboratory Equipment, To Include:    $
17,750          (1)    Market Forge Model Sterilmatic Autoclave             (1)
   VWR Model AS12 Autoclave             (1)    Fisher Scientific Model Isotemp
205 Water Bath             (1)    Hitachi HPLC System; with Hitachi Organizer;
Hitachi Model L-2400 UV Detector; Hitachi Model L-2300 Column Oven; and Hitachi
Model L-2130 Pump             (1)    Mettler Toledo Model Viper MBSM12 Digital
Scale             (1)    Mettler Toledo Model DL53 Titrator   

 

165



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Metrohm Model 691 pH Meter             (1)    Bellingham &
Stanley Model RFM340 Refractometer                             Total Laboratory:
   $ 17,750       Throughout Plant    323    122-   

96”L x 42”W x 25’H Pallet Racking; 3-Tier

Each Value: $75

   $ 9,150 324    10-   

144”L x 42”W x 25’H Pallet Racking; 5-Tier

Each Value: $75

     750 325    94-   

72”L x 52”W x 25’H 4-Deep Pallet Racking; 3-Tier

Each Value: $75

     7,050 326    1-    30” x 60” Vertical Baler; Manufacturer; Model; and S/N
Unknown      3,500 327    1-    Cousins Stretch Wrap Machine; 48” x 48”     
1,500 328    1-    Muller Model 701 Stretch Wrap Machine, S/N 88500891; 60”D   
  2,000 329    1-    Muller Model 2203 Stretch Wrap Machine, S/N B2570497; 48” x
48”      1,500 330    1-    Lot of Factory and Support Equipment, To Include:
Milling Machine; Band Saw; Lathe; Scrap Chopper; Miscellaneous Racking;
Shelving; Work Tables; Miscellaneous Conveyors; etc.      10,000

 

166



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 331    1-    Lot of Office Furniture and Business Machines; To Include:
Desks; Chairs; Credenzas; Lateral File Cabinets; Conference Tables; Vertical
File Cabinets; Partitions; Work Stations; etc.      25,000                      
   Total Throughout Plant:    $ 60,450       Rolling Stock    332    1-   
Tennant Model 7400 LP Gas Rider-Type Floor Sweeper, S/N 7400-3090    $ 8,500 333
   1-    Tennant Model 7100 Electric Rider-Type Floor Sweeper      6,500 334   
2-   

Yale Model MPE060LCN24T2748 6,000-Lb. Electric Walkies, S/N A803N06443T; and S/N
A803N06444T; Each with Battery Charger

Each Value: $1,500

     3,000 335    1-    Yale Estimated 4,000-Lb. Electric Walkie      1,200 336
   1-    Lansing Bagnall Model FOER920TL Estimated 4,000-Lb. Electric Lift
Truck, S/N 77040979      3,000 337    5-   

Hyster Model E50XL-33 5,000-Lb. Electric Lift Trucks, S/N C108V22020R; S/N
C108V22057R; S/N C108V22019R; S/N C108V22005R; and S/N C108V22021R, (1994);
3-Stage Mast, Solid Tire; Each with Side Shift

Each Value: $3,500

     17,500 338    4-   

Clark Model ECS25 5,000-Lb. Electric Lift Trucks, S/N E357-0367-8971FB; S/N
E357-0426-8971; S/N E357-0427-8971; and S/N E357-0367-8972FB, (1993); 188" Lift
Height, 3-Stage Mast, Solid Tire; with Side Shift

Each Value: $3,500

     14,000 339    3-   

Hyster LP Gas Lift Trucks, S/N F108V04159S; S/N F108V04158S; and S/N
F108V04160S, (1995)

Each Value: $3,500

     10,500

 

167



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 340    2-   

Hyster LP Gas Lift Trucks, S/N E108V13468X; and S/N E108V13467X, (2000)

Each Value: $5,000

     10,000 341    1-    1995 International Yard Hostler, VIN 1HSSDAAN7SH666281
     15,000                    Total Rolling Stock:    $ 89,200    Total
Appraised Orderly Liquidation Value -    $ 2,373,550                      

Cott Corporation

 

[***]

[Address redacted]

  

 

168



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

169



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Bottling

   $ 3,050,000

Warehouse

     30,500

Plant Utilities

     68,500

Yard

     343,500

Throughout Plant

     137,500       

Total Appraised Orderly Liquidation Value -

   $ 3,630,000       

Cott Corporation

 

[***]

[Address redacted]

  

 

170



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Bottling    342    1-    Lot of Syrup Room Equipment, To Include:   
$ 100,000          (2)    27,000-Liter Stainless Steel Tanks, Asset #1; and
Asset #2, (1982); Each with Top Mounted Electric Mixer; and Associated Pumps;
Piping; etc.             (1)    4,500-Liter Stainless Steel Tank, Asset #3,
(1982); with Top-Mounted Electric Mixer; and Associated Pumps; Piping; etc.   
         (2)    6,000-Liter Stainless Steel Tanks, Asset #4; and Asset #5,
(1982); Each with Top-Mounted Electric Mixer; and Associated Pumps; Piping; etc.
            (1)    6,500-Liter Stainless Steel Tank, Asset #6, (1982); with
Top-Mounted Electric Mixer; and Associated Pumps; Piping; etc.             (1)
   5,000-Liter Stainless Steel Tank, Asset #7, (1982); with Top-Mounted Mixer;
and Associated Pumps; Piping; etc.             (1)    5,700-Liter Stainless
Steel Tank, Asset #8, (1982); with Top-Mounted Mixer; and Associated Pumps;
Piping; etc.             (2)    21,000-Liter Stainless Steel Tanks, Asset #9;
and Asset #10, (1982); Each with Top-Mounted Electric Mixer; and Associated
Pumps; Piping; etc.   

 

171



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (2)    1,000-Liter Utility Stainless Steel Tanks, Asset #1; and
Asset #2; Each with Top-Mounted Electric Mixer; Citric Acid Meters; and
Associated Pumps; Piping; etc.             (2)    1,500-Liter Utility Stainless
Steel Tanks, Asset #3; and Asset #4; Each with Top-Mounted Electric Mixer;
Citric Acid Meters; and Associated Pumps; Piping; etc.             (2)    Marco
Model Datamaster Batch Scales             (1)    PSI Projects CIP System,
(1986); with (3) 1,000-Gallon Capacity Process Tanks; (2) Alpha Laval Heat
Exchangers; and Associated Pumps; Piping; PLC Controls; etc.             (2)   
1,000-Liter Stainless Steel Tanks; Each with Associated Pumps; Piping; etc.   
         (1)    5,000-Liter Stainless Steel Tank; with Top-Mounted Electric
Mixer; Pumps; Piping; etc.             (1)    Centrifugal Mixer; with Stainless
Steel Hopper; Pumps; Piping; Controller; etc.             (1)    Dalmec Model
PMC 50-kg Bag Lifter, S/N 0528355, (2005); with Vacuum Pump; and Control      
      (1)    Central Bottling International PLC Control System, S/N 2846/004,
(2006); with Associated Touch Screen Interfaces             (1)    Lot of
Miscellaneous Equipment, To Include: Stainless Steel Mezzanine; Mass Flowmeters;
Tank Level Indicators; Sink; Table; Scale; Pump; Motor; Piping; etc.    343   
1-    Bottling Line #4; 1-Liter, 2-Liter, and 3-Liter Bottle Capacity, Both
Round and Square, 12,000 Bottles/Hour, To Include:    475,000          (1)   
Officine Model Depa 1 Depalletizer, S/N S/1024, (1994); with Chain-Type Loading
Conveyor; Safety Enclosure; Estimated 48”W x 5’L Interlocking Metal Belt
Conveyor; and PLC Control   

 

172



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Fava Artemio Model PB577/4P Unscrambler, S/N 622, (1999);
Estimated 10’D, Stainless Steel; with Loading Hopper; (2) Loading Conveyors; and
PLC Control             (1)    HSM Model VL45 26” x 18” Plastic Vertical Baler,
S/N 270168155U, (2006)             (1)    Estimated 6”W x 65’L Air Powered
Conveyor; with (2) Top-Mounted Blowers             (1)    Estimated 4”W x 100’L
Interlocking Plastic Belt Conveyor; with (4) 90° Turn Sections; S-Type Turn
Section; and Estimated 8” x 12’ Diverter             (1)    AVE Model Vega 45
45-Valve Rotary Volumetric Filler, S/N 08289, (1989); Stainless Steel; with
Bottle Rinse Station; and Siemens PLC Control             (1)    Zalkin Model
CA8/360NG 8-Head Capper, S/N 24239, (2006); with Air Powered Cap Feed Hopper;
Spiral Feeder; and PLC Control             (1)    Zalkin Model CA6GR 6-Head
Capper, S/N 22557, (1990); with Stainless Steel Feed Hopper; Inclined Conveyor;
Spiral Feeder; and Push-Button Control; (Not In Service)             (1)   
Estimated 4”W x 190’L Stainless Steel Interlocking Metal Belt Conveyor; with
S-Type Turn Section; (4) 90° Turn Sections; and Estimated 24”W x 10’L Lane
Diverter             (1)    Krones Model Canmatic 12-Station Wraparound Labeler;
(Estimated 1980s); with Nordson Hot Melt Glue Applicator; Glue Pot; Label
Feeder; and Push-Button Control             (1)    Linx Model 6800 Ink Jet Coder
            (1)    Alfa-Laval Model M10-MFMC Pasteurizer, S/N 30100-22580,
(1989); with Alfa-Laval Model M10-MFMC Heat Exchanger, S/N 30100-22580, 10-Bar
Maximum Pressure, 100°C Maximum Temperature; Estimated 500-Liter Capacity
Stainless Steel Tank; APV UV Lamp; Control Panel, with Chart Recorder; and
Associated Piping; Valve; etc.   

 

173



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Euro Sistemi Case Packer; (Estimated 2000); with Automatic
Sorter; Estimated 24”W x 36’L Interlocking Plastic Belt Conveyor; Lane Diverter;
Cart Board Loading Station; Overwrapper; Estimated 36”W x 12”H Heat Shrink
Tunnel; and PLC Control             (2)    Zebra Model ZM600 Label Printers   
         (1)    Estimated 18”W x 40’L Power Roller Conveyor; with 90° Turn
Section; and Estimated 36”W x 10’ Lane Diverter             (1)    Estimated
36”W x 12’L Inclined Power Belt Conveyor             (1)    Estimated 13”W x
10’L Power Roller Conveyor             (1)    Estimated 13”W x 4’L Power Belt
Conveyor             (1)    Logopak Model 906 II B90 Pressure Sensitive Labeler,
S/N 204 0072, (2004); with Interlocking Plastic Belt Conveyor             (1)   
Estimated 13”W x 5’L Power Roller Conveyor             (1)    Estimated 13”W x
20’L Inclined Power Belt Conveyor             (1)    Estimated 13”W x 15’L Power
Roller Conveyor; with Estimated 13”W x 10’L 180° Interlocking Plastic Belt
Conveyor Section             (1)    Estimated 13”W x 5’L Power Belt Conveyor   
         (1)    Estimated 13”W x 12’L 180-Degree Interlocking Plastic Belt
Conveyor             (1)    Ocme Model Orion V Palletizer, S/N 1/170/96, (1996);
with Automatic Pallet Loader; Power Roller Infeed Conveyor; Pneumatic Cardboard
Placer; Power Roller Exit Conveyor; Safety Enclosure; and PLC Control         
   (1)    Mancon Model 2000 Orbital Stretch Wrap Machine, S/N P1486; with
Estimated 48”W x 30’L Power Roller Conveyor; Safety Enclosure; and PLC Control
            (1)    Estimated 4”W x 130’L Interlocking Plastic Belt Conveyor;
with (6) 90° Turn Sections; Estimated 12”W x 48”L Lane Diverter; and Estimated
24”W x 20’L Lane Diverter   

 

174



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Berchi Model Modular PR-L Tray Palletizer, S/N 0317BF1763,
(1992); with Automatic Pallet Feeder; Pneumatic Cardboard Placer; Pneumatic
Bottle Loading Station; Chain-Type Exit Conveyor; Safety Enclosure; and PLC
Control             (1)    ITW Mima Model Octopus 1600B Orbital Stretch Wrap
Machine, S/N 312812-001, (2001); with Estimated 48”W x 30’L Power Roller
Conveyor; Chain-Type Offload Conveyor; Safety Enclosure; and PLC Control      
      (1)    Lot of Associated Mezzanine; Pumps; Piping; etc.    344    1-   
Canning Line #1; 330mL @ 78,000 Cans/Hour, 440mL @ 78,000 Cans/Hour, To Include:
   1,000,000          (1)    Ocme Model 2D180/M Depalletizer, S/N 1/208/90,
(1991); with 3-Strand Infeed Chain Conveyor; Cardboard Feeding Stack; Pallet
Loading Station; and Top-Mounted Takeoff Conveyor, Estimated 72”W x 57’L      
      (1)    Kensal 30”W x Estimated 65’L Interlocking Plastic Belt Conveyor;
with 180° Turn Section             (1)    16”W x Estimated 100’L Interlocking
Plastic Belt Conveyor; with (2) 90° Turn Sections; and Electric Motor Drives   
         (1)    16”W x 7’L Interlocking Plastic Belt Conveyor             (1)   
16”W x 15’L Interlocking Plastic Belt Conveyor             (1)    16”W x 110’L
Interlocking Plastic Belt Conveyor             (2)    16”W x 50’L Interlocking
Plastic Belt Conveyors             (1)    16”W x 65’L Interlocking Plastic Belt
Conveyor             (1)    16”W x 20’L Interlocking Plastic Belt Conveyor      
      (1)    3”W x 35’L Interlocking Plastic Belt Conveyor             (1)   
Legendre 3-Lane Rinser; Gravity Feed, Estimated 25’L, Inclined             (1)
   16”W x 15’L Interlocking Plastic Belt Conveyor; with Overhead Lane Divider   
         (1)    Crown Simplimatic 100-Valve Filler; (Estimated 1960s); Stainless
Steel; with Stainless Steel Enclosure             (1)    Angelus Model 120L
12-Position Can Seamer, S/N 7428969, (1969); with FSI Can Top Feeder; (50) Can
Holding Positions; and Drive Motor   

 

175



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Jetmix Mixer, S/N M016-01/98-300, (1998); 33,000
Liters/Hour; with Siemens Model Simatic OP37 CNC Control             (1)   
Plough, Inc. Pasteurizer, S/N 598, (2003); 5,700 Liters/Hour; with Siemens Model
Simatic PLC Control             (1)    3”W x 30’L Interlocking Plastic Belt
Conveyor; with Overhead Can Washing Positions; and Can Turn Position            
(1)    Mapex, Inc. Model FLG Fill Level Detector; with Inspection Stand         
   (1)    16”W x 35’L Interlocking Plastic Belt Conveyor; with 90° Turn Section
            (1)    16”W x 15’L Interlocking Plastic Belt Conveyor            
(1)    16”W x 7’L Interlocking Plastic Belt Conveyor             (1)    6”W x
25’L Interlocking Plastic Belt Conveyor             (1)    Vortex Model B
Flatbed Pasteurizer, S/N 1430R/DD/1549, (1949); 5-Zone; with 6”W x Estimated
20’L Entry Infeed Interlocking Plastic Belt Conveyor; and 12”W x 20’L Exit
Interlocking Plastic Belt Conveyor             (2)    6”W x 30’L Interlocking
Plastic Belt Conveyors             (1)    16”W x 20’L Interlocking Plastic Belt
Conveyor             (1)    16”W x 15’L Interlocking Plastic Belt Conveyor      
      (1)    16”W x 15’L Interlocking Plastic Belt Conveyor; with Diverter
Position             (1)    3”W x 100’L Interlocking Plastic Belt Conveyor; with
(2) 90° Turn Sections; and Diverter Position             (2)    16”W x 10’L
Interlocking Plastic Belt Conveyors             (1)    16”W x 30’L Interlocking
Plastic Belt Conveyor; with (2) 90° Turn Sections             (1)    42”W x 10’L
Interlocking Plastic Belt Accumulation Table             (2)    3”W x 20’L
Interlocking Plastic Belt Conveyors; Each with Can Turnover Position            
(2)    Mapex, Inc. Model FLG Fill Level Detectors; Each with (2) Sensing
Positions             (2)    Linx Model 6800 Ink Jet Coders             (1)   
24”W x 20’L Interlocking Plastic Belt Conveyor   

 

176



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (4)    24”W x 25’L Interlocking Plastic Belt Conveyors         
   (1)    32”W x 35’L Interlocking Plastic Belt Conveyor             (1)    32”W
x 15’L Interlocking Plastic Belt Conveyor             (1)    20”W x 10’L
Interlocking Plastic Belt Conveyor             (1)    20”W x 15’L Interlocking
Plastic Belt Conveyor             (1)    Zambelli Model LFT120 Case Packer, S/N
1514, (2000); with Overhead Lane Divider, 9-Position; Overhead Stretch Wrap
Position; and Telemecanique Model Magelis PLC Control             (1)   
Zambelli Model M2LS Shrink Tunnel, S/N 1546, (2000); 20” x 30” Parts Opening;
with 32” Wire Mesh Conveyor; and (2) Overhead Cooling Fans             (1)   
32”W x 5’L Interlocking Plastic Belt Conveyor             (1)    Zambelli 32”W x
20’L Roller Belt Conveyor             (1)    32”W x 20’L Interlocking Plastic
Belt Conveyor; with 90° Turn Section; and Electric Motor Drive             (1)
   32”W x 10’L Roller Belt Conveyor; with Electric Motor Drive             (1)
   32”W x 15’L Interlocking Plastic Belt Conveyor; with 90° Turn Section; and
Electric Motor Drive             (1)    32”W x 15’L Roller Belt Conveyor      
      (1)    32”W x 15’L Interlocking Plastic Belt Conveyor             (1)   
20”W x 10’L Interlocking Plastic Belt Conveyor             (2)    32”W x 25’L
Interlocking Plastic Belt Conveyors             (1)    32”W x 10’L Interlocking
Plastic Belt Conveyor             (1)    Diverter Table; 42”W x 5’L            
(1)    Kisters 32”W x 10’L Interlocking Plastic Belt Conveyor             (1)   
Kisters Model 197-80 80-Boxes/Minute Case Packer; (Estimated 1980s); with Convac
PLC Control; and Nordson Hot Melt Glue Applicator             (1)    Zevia Model
ST/11-600 Shrink Tunnel, S/N 7471, (1991); 18” x 24” Parts Opening; with Roller
Belt Flow Through Conveyor             (1)    20”W x 20’L Power Roller Conveyor
            (1)    20”W x 7’L Power Belt Conveyor             (1)    24”W x 15’L
Power Roller Conveyor; with 180° Turn Section             (1)    24”W x 25’L
Power Roller Conveyor   

 

177



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    24”W x 5’L Power Belt Conveyor             (1)    12”W x
10’L Interlocking Plastic Belt Conveyor             (1)    12”W x 30’L Power
Roller Conveyor             (1)    12”W x 5’L Power Belt Conveyor            
(1)    12”W x 20’L Interlocking Plastic Belt Conveyor; with 180° Turn Section   
         (1)    12”W x 7’L Power Roller Conveyor             (1)    12”W x 25’L
Inclined Power Belt Conveyor             (1)    12”W x 350’L Power Roller
Conveyor             (2)    12”W x 5’L Inclined Power Belt Conveyors            
(2)    Logopak Model Tandem Controller Pressure Sensitive Labelers, S/N 2040323;
and S/N Unknown, (2004)             (1)    12”W x 20’L Inclined Power Belt
Conveyor             (1)    12”W x 10’L Power Roller Conveyor; with 90° Turn
Section             (1)    16”W x 72”L Diverter Table; with Plastic Diverting
Slats             (3)    12”W x 20’L Power Roller Conveyors             (3)   
12”W x 10’L Interlocking Plastic Belt Conveyors; Each with Automatic Stop      
      (1)    Ocme Model 21P118/M3 Palletizer, S/N 1/207/90, (1990); with Entry
Roller Conveyor; Automatic Turn Position; Siemens Model Simatic PLC Control;
Automatic Loading Area; and 5-Strand Outfeed Chain Conveyor, Estimated 48”W x
15’L             (1)    ITW Mima Model Octopus 1600B Orbital-Type Stretch Wrap
Machine, S/N 997956-001, (1999); with 3-Strand Infeed Chain Conveyor; and 48” x
5’ Power Roller Conveyor   

 

178



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 345    1-    Canning Line #2; 150 mL @ 45,000 Cans/Hour, 250mL @ 45,000
Cans/Hour, 330mL @ 45,000 Cans/Hour, To Include:    925,000          (1)   
Wortley Depalletizer, S/N 2066, (1970); with Pallet Loading Position; 2-Strand
Infeed Chain Conveyor; 2-Strand Takeoff Chain Conveyor; Accumulation Table, 44”W
x 10’L; and Control             (1)    16”W x 35’L Interlocking Plastic Belt
Conveyor; with Electric Motor Drive             (2)    16”W x 65’L Interlocking
Plastic Belt Conveyors             (1)    48” x 5’ Diverter Table            
(1)    16”W x 115’L Interlocking Plastic Belt Conveyor             (1)    16”W x
65’L Interlocking Plastic Belt Conveyor             (1)    16”W x 45’L
Interlocking Plastic Belt Conveyor             (1)    3”W x 15’L Interlocking
Plastic Belt Conveyor; with 90° Turn Section             (1)    4-Lane Rinser;
Estimated 25’L, Gravity Feed             (1)    Crown Simplimatic 72-Valve
Filler; (Estimated 1960s); Stainless Steel; with Stainless Steel Enclosure      
      (1)    Central Bottling International Mixer, S/N 2832/004, (2006); 24,000
Liters/Hour; with APB Heat Exchanger; and Estimated 250-Liter Stainless Steel
Storage Tank             (1)    Angelus Model 120L 12-Position Seamer, (1969);
with Manual Infeed Chutes; and VBS PLC Control             (1)    3”W x 25’L
Interlocking Plastic Belt Conveyor; with 3-Can Transfer Positions            
(1)    3”W x 15’L Interlocking Plastic Belt Conveyor; with 3-Can Transfer
Positions             (1)    6”W x 25’L Interlocking Plastic Belt Conveyor; with
(2) 90° Turn Sections; and Diverter Table, Estimated 20”W x 5’L             (1)
   3”W x 30’L Interlocking Plastic Belt Conveyor             (1)    3”W x 30’L
Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections             (1)
   6”W x 50’L Interlocking Plastic Belt Conveyor   

 

179



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    6”W x 25’L Interlocking Plastic Belt Conveyor; with 45°
Turn Section; 90° Turn Section; and Diverter Table             (1)    6”W x 15’L
Interlocking Plastic Belt Conveyor; with 90° Turn Section             (1)   
12”W x 15’L Interlocking Plastic Belt Conveyor             (2)    10”W x 15’L
Interlocking Plastic Belt Conveyors             (2)    3”W x 10’L Interlocking
Plastic Belt Conveyors; with 90° Turn Section             (2)    Mapex, Inc.
Model FLG Fill Level Detectors; Each with Sensing Stand             (2)    Linx
Model 6800 Ink Jet Coders; Each with Print Head             (2)    3”W x 25’L
Interlocking Plastic Belt Conveyors; Each with 4-Can Turnover Stations         
   (2)    3”W x 20’L Interlocking Plastic Belt Conveyors             (1)    42”W
x 10’L Interlocking Plastic Belt Conveyor             (2)    16”W x 25’L
Interlocking Plastic Belt Conveyors             (1)    16”W x 5’L Interlocking
Plastic Belt Conveyor             (1)    60”W x 15’L Interlocking Plastic Belt
Conveyor             (1)    16”W x 15’L Interlocking Plastic Belt Conveyor      
      (1)    16”W x 10’L Interlocking Plastic Belt Conveyor             (1)   
3”W x 30’L Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections      
      (1)    Cluster Pack Model 751 6-Pack Case Packer, S/N 2315, (1987); with
Overhead Case Erection Position; Hot Melt Glue Applicator; and 32”W x 15’L Exit
Roller Conveyor             (1)    18”W x 15’L Interlocking Plastic Belt
Conveyor; with 180° Turn Section             (1)    18”W x 20’L Roller Belt
Conveyor             (1)    18”W x 5’L Power Belt Conveyor             (1)   
18”W x 15’L Interlocking Plastic Belt Conveyor; with 180° Turn Section         
   (1)    8”W x 15’L Roller Belt Conveyor   

 

180



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    18”W x 10’L Interlocking Plastic Belt Conveyor            
(1)    20”W x 10’L Interlocking Plastic Belt Conveyor; with 90° Turn Section   
         (1)    40”W x 5’L Interlocking Plastic Belt Diverter             (1)   
20”W x 15’L Interlocking Plastic Belt Conveyor             (1)    Zambelli Model
LFT60-W Case Packer, S/N 1350, (1996); with 24”W x 10’L Interlocking Plastic
Belt Infeed Conveyor; 2-Strand Chain Conveyor, 16”W x 10’L; and Overhead Stretch
Wrapping Station             (1)    Zambelli Model M2/L Shrink Tunnel, S/N 1350,
(1996); 10” x 26” Parts Opening; with 28”W Wire Mesh Conveyor             (1)   
20”W x 20’L Interlocking Plastic Belt Conveyor             (1)    20”W x 7’L
Roller Conveyor; with 45° Turn Section             (1)    20”W x 5’L Power
Roller Conveyor             (1)    20”W x 7’L Roller Conveyor; with 45° Turn
Section             (1)    Legendre 20”W x 5’L Power Belt Conveyor            
(1)    20”W x 10’L Interlocking Plastic Belt Conveyor             (1)    Logopak
Model 90611 B90 Pressure Sensitive Labeler, S/N 2030274, (2003)             (1)
   20” x 10’ Power Roller Conveyor             (1)    60”W x 70”L Diverter; with
Plastic Lane Changing Slats             (2)    20” x 15’ Power Roller Conveyors
            (2)    20”W x 10’L Interlocking Plastic Belt Conveyors            
(1)    Ocme Model 11/P115/N/S/F2 Palletizer, S/N 109694; with Pallet Loading
Position; Infeed Roller Conveyor; Stacking Unit; Pick and Place Arm; and 48” x
15’ Power Roller Conveyor             (1)    Newtec Model 1800 Orbital-Type
Stretch Wrap Machine, (1985)   

 

181



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 346    1-    Bottling Line #3; 1-Liter, 2-Liter, and 3-Liter Bottling
Capacity, 12,000 Bottles/Hour, To Include:    550,000          (1)    Lita Model
TRP Depalletizer, S/N 2207, (1999); with 3-Strand Chain Infeed Conveyor, 43”W x
15’L; Overhead Cardboard Pick and Place Arm, Pneumatic; Pallet Takeoff Position,
with 48”W x 15’L Take-Up Roller Conveyor; 2-Strand Chain Conveyor; and Dump
Chute             (1)    28”W x 25’L Inclined Drag Conveyor             (1)   
28”W x 25’L Drag Conveyor             (1)    28”W x 25’L Inclined Drag Conveyor
            (1)    28”W x 25’L Drag Conveyor             (1)    28”W x 25’L Drag
Conveyor; with Dump Chute             (1)    28”W x 25’L Inclined Drag Conveyor;
with Dump Chute             (1)    Procomac Model Topstar Bottle Unscrambler,
S/N P2731             (1)    Estimated 6”W x 35’L Air Powered Conveyor; with (2)
Top-Mounted Blowers             (1)    Dawson/Hills 18 Position Rinser, S/N
M24703             (1)    Stork Model VR32/8 32-Valve Filler; Stainless Steel   
         (1)    Zalkin 8-Head Capper, (1992)             (1)    3”W x 50’L
Interlocking Plastic Belt Conveyor             (1)    6”W x 50’L Interlocking
Plastic Belt Conveyor             (1)    Dawson/Hills 36-Position Rinser, S/N
M24793             (1)    Stork 48-Valve Filler; Stainless Steel             (1)
   Zalkin 8-Head Capper, (1992)             (1)    3”W x 30’L Interlocking
Plastic Belt Conveyor             (1)    CPS 20,000-Liters/Hour Pasteurizer,
(2005); with Siemens Model Simatic PLC Control; and Associated Heat Exchanger   
         (1)    Diverter; Estimated 12”W x 4’L             (1)    Arol Model
Euro/PP 8-Head Capper, S/N 8813, (2004); with Overhead Cap Feeder            
(1)    3”W x 15’L Interlocking Plastic Belt Conveyor             (1)    3”W x
200’L Interlocking Plastic Belt Conveyor; with (2) 180° Turn Sections   

 

182



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Krones Model Canmatic 12-Position Wraparound Labeler, S/N
073B83; with Hot Melt Glue Applicator; Label Placement Position; and PLC
Controls             (1)    3”W x 30’L Interlocking Plastic Belt Conveyor      
      (1)    Linx Model 6800 Ink Jet Coder             (1)    28”W x 5’L
Diverter             (1)    16”W x 10’L Interlocking Plastic Belt Conveyor      
      (1)    16”W x 35’L Interlocking Plastic Belt Conveyor; with 180° Turn
Section             (1)    28”W x 5’L Diverter             (1)    16”W x 15’L
Interlocking Plastic Belt Conveyor             (1)    Zambelli Model LFT 40/V
Case Packer, S/N 1450, (1999); with PLC Control; Overhead Stretch Wrapper
Station; and 30”W x 5’L Interlocking Plastic Belt Conveyor             (1)   
Zambelli Model M/L Shrink Tunnel, S/N 1450, (1999); 14” x 20” Parts Opening;
with 24” Wire Mesh Belt Conveyor; and (2) Overhead Cooling Fans             (1)
   24”W x 10’L Interlocking Plastic Belt Conveyor             (1)    Logopak
Model 90611890 Pressure Sensitive Labeler, S/N 2030273, (2003)             (1)
   24”W x 10’L Power Roller Conveyor; with Electric Motor Drive             (1)
   24”W x 35’L Inclined Power Belt Conveyor             (1)    30”W x 7’L Roller
Conveyor; with 45° Turn Section             (1)    24”W x 10’L Inclined Power
Belt Conveyor             (1)    30”W x 7’L Roller Conveyor; with 45° Turn
Section             (1)    24”W x Estimated 150’L Power Roller Conveyor         
   (1)    30”W x 7’L Roller Conveyor; with 45° Turn Section             (1)   
3-Level Carousel; Estimated 75 Linear Feet             (1)    24”W x 75’L Power
Roller Conveyor             (1)    Estimated 24”W x 8’L Interlocking Plastic
Belt Conveyor             (1)    Estimated 24”W x 36”L Power Belt Conveyor      
      (1)    Estimated 36”W x 15’L Interlocking Plastic Belt Conveyor   

 

183



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Central Bottling International Model KP233/1/A Palletizer,
S/N 2701/009, (2004); with Automatic Pallet Loader; Estimated 48”W x 20’L Power
Roller Conveyor; Pneumatic Cardboard Loader; Safety Enclosure; and Blackstar
Engineering PLC Control             (1)    Robopac Model Helix Orbital Stretch
Wrap Machine, S/N 033020018, (1990); with Estimated 48”W x 45’L Power Roller
Conveyor, with (2) Rotary Turn Tables; Safety Enclosure; and PLC Control      
      (1)    Lot of Associated Mezzanine; Pumps; Piping; etc.                  
          Total Bottling:    $ 3,050,000       Warehouse 347    1-    Packaging
Machinery Model FP135S Stretch Wrap Machine, S/N 8410    $ 4,000 348    1-   
Lot of Pallet Racking, To Include:      25,000          (223)    89”W x 44”D x
20’H Pallet Racks; Adjustable, 2- to 3-Tier             (37)    89”W x 44”D x
20’H Pallet Racks; Adjustable, 4- to 5-Tier             (7)    144”W x 44”D x
20’H Pallet Racks; Adjustable, 2-Tier    349    1-    5,000-Lb. Platform Scale;
with 48” x 48” Platform; and Setra Super Count High Resolution Counting Scale   
  1,500                          Total Warehouse:    $ 30,500

 

184



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Plant Utilities 350    1-    Satec 1,000-Liters/Shift Water
Treatment System, S/N A1736; (Estimated 1980s); Upgraded In 2007, To Include:   
$ 45,000          (1)    3,000-Liter Galvanized Steel Raw Water Storage Tank;
with Rubber Lining             (1)    150,000-Liter Galvanized Steel
Semi-Treated Water Storage Tank; with Rubber Lining             (1)    BAC Model
V1-50-3 Cooling Tower, S/N 72-4347H, (1972); (Not In Service)             (2)   
BAC Model VX1-50-2X Cooling Towers, S/N 92-4100C and S/N 92-4108C, (1992); (Not
In Service)             (5)    Satec Carbon Filters             (4)    Satec
Dealkalizers             (1)    Satec Carbon Filter             (4)    Ametek
Polisher Filters             (1)    Willand UV Water Treatment Lamp            
(1)    Forbes 4,000-Liter Plastic Hydrochloric Acid Storage Tank             (1)
   90,000-Liter Carbon Steel Effluent Tank; with 4,000-Liter Dosing Tank      
      (1)    10,000-Liter Fiberglass Salt Tank             (1)    Lot of
Associated Pumps; Piping; Motors; Flow Regulators; Valves; etc.    351    1-   
Plant Compressed Air System, To Include:      20,000          (1)    Atlas Copco
Model GA408 8-Bar Rotary Screw Air Compressor, S/N ARP.726849; (Estimated
1980s); 74,521 Hours Indicated             (1)    Atlas Copco Model GA30 10-Bar
Rotary Screw Air Compressor, S/N ARP.715489, (1989); 71,116 Hours Indicated   
         (1)    Atlas Copco Model GA55 7.5-Bar Rotary Screw Air Compressor, S/N
AII.455203, (1995); 100,011 Hours Indicated             (2)    Vertical Air
Receiving Tanks             (1)    Hiross Model PGN180 Compressed Air Dryer, S/N
2926090002, (2005)   

 

185



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Atlas Copco Model GA37 10-Bar Rotary Screw Air Compressor,
S/N AII.318817, (1995); 35,646 Hours Indicated    352    1-    ACS Cooling Tower
     3,500                          Total Plant Utilities:    $ 68,500      
Yard    353    1-    Lot of Tanks, To Include:    $ 325,000          (2)   
26,200-Liter Glucose Stainless Steel Tanks, (1998); Each with Associated Pumps;
and Heater, 100°C Maximum Temperature             (2)    26,200-Liter Grape
Juice Stainless Steel Tanks; Cone Bottom Type; Each with Associated Pumps      
      (2)    26,200-Liter Glucose Stainless Steel Tanks; Cone Bottom Type; Each
with Associated Pumps; and Heaters             (2)    30,000-Liter Glucose
Stainless Steel Tanks; Cone Bottom Type; Each with Associated Pumps; and Heaters
            (2)    34,000-Liter Fiberglass Tanks; Each with Associated Pumps   
         (1)    40,000-Liter Sugar Dissolver Stainless Steel Tank; with
Associated Mixer; and Aluminum Jacket             (1)    43,000-Liter Sugar
Stainless Steel Tank; Cone Bottom Type; with Associated Pumps             (1)   
100,000-Liter Citric Acid Stainless Steel Tank; Cone Bottom Type; with Jacket;
and Associated Pumps             (2)    100,000-Liter Spring Water Stainless
Steel Tanks; Cone Bottom Type; with Jacket; and Associated Pumps             (2)
   65,000-Liter Stainless Steel Tanks; Cone Bottom Type; with Associated Pumps;
Piping; (Not In Service)   

 

186



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 354    1-    Pakawaste Model ExtractPak Can Crusher, S/N 5999PWT1007,
(2007); with Pakawaste Bucket Loader, S/N 6000PWT1007; Waste Hopper; Hydraulic
Power Unit; Safety Enclosure; and Control      15,000 355    1-    Manufacturer
Unknown 30” x 60” Vertical Baler      3,500                          Total Yard:
   $ 343,500       Throughout Plant    356    1-    Lot of QC Laboratory
Equipment, To Include:    $ 80,000          (1)    Corning Model 965 Carbon
Dioxide Analyzer             (1)    AND Model HA-200A Balance             (1)   
DR Lange Model LASA 50 Photometer             (3)    Mettler Toledo Model DL50
Titrators             (2)    Hanna Model 211 pH Meters             (3)   
Bellingham & Stanley Model RFM 342 Refractometers             (1)    Millipore
Model Elix 3 Water Distiller             (1)    Hach Model LT 200 Photometer   
         (1)    Paar Model DMA48 Density Meter             (2)    Carbo Model QC
Carbon Analyzers             (1)    Branson Model 2510 Ultrasonic Water Bath;
with Lauda Model Econoline 3 Temperature Controller             (2)   
Transgenomic Model 3500 HPLC Systems, S/N 1231-184; and S/N 1231-171; Each with
Pump; Sampler; Oven; Detector; Interface; and Computer Control             (1)
   Younglin Model Acme 9000 RI Detector, (2007); with Vacuum Degasser; and Mixer
            (1)    Avery Balance             (1)    Bellingham & Stanley Model
RFM 742 Refractometer             (1)    Lot of Laboratory Support Equipment, To
Include: Worktable; Glassware; Digital Thermometers; Portable Testers; etc.   
357    1-    Lot of Kitchen Equipment, To Include: Stoves; Deep Fryers; Dish
Washers; Coolers; Serving Station; Sink; Warmer; Cooking Utensils; etc.     
5,000

 

187



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

   Qty.   

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 358    1-    Lot of Maintenance Equipment, To Include:      12,500      
   (1)    Slingsby 25-Ton Shop Press             (1)    Colchester Model Master
2500 14” x 40” Geared-Head Engine Lathe             (1)    Beaver Model VBRP
Vertical Milling Machine, S/N 7165/2; with 10” x 52” T-Slot Table; and Machinist
Vise             (1)    Ajax Model AJPD25 20” Pedestal Drill, S/N 15912         
   (1)    Sureweld Model 165 165-Amp Tig Welder; with Portable Cart            
(1)    DeWalt Model DW871L 14” Abrasive Cut-Off Saw             (1)    Murex
Model Transtig 200 200-Amp Tig Welder; with Portable Cart             (2)   
Linx Model 6800 Coders    359    1-    Lot of Factory and Support Equipment, To
Include: Worktables; Parts Bins; Hand Tools; Fume Extractors; Torch Carts;
Double-End Grinders; Portable Carts; Bench Drills; etc.      15,000 360    1-   
Lot of Office Furniture and Business Machines, To Include: Desks; Chairs; File
Cabinets; Conference Room Furniture; etc.      25,000                         
Total Throughout Plant:    $ 137,500

Total Appraised Orderly Liquidation Value -

   $ 3,630,000                   

Cott Corporation

 

[***]

[Address redacted]

  

 

188



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

189



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Bottling

   $ 11,873,425

Warehouse

     155,000

Laboratory

     123,000

Maintenance

     25,000

Yard

     207,500

Plant Utilities

     774,250

Throughout Plant

     80,350       

Total Appraised Orderly Liquidation Value -

   $ 13,238,525       

Cott Corporation

 

[***]

[Address redacted]

  

 

190



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Bottling    361    1-    Bottling Line #2C, (2005); 250mL @ 18,000
Bottles/Hour, 330mL @ 18,000 Bottles/Hour, 400mL @ 18,000 Bottles/Hour, 500mL @
18,000 Bottles/Hour, and 750mL @ 12,000 Bottles/Hour, To Include:    $ 2,750,000
         (1)    Sidel Model SBO 10 Universal Blow Molding Machine, S/N 11043,
(2006); 18,000 Bottles/Hour, 10-Mold; with Feed Hopper, with Self Dumping
Loader; (2) Inclined Feed Conveyors; Hitema Model ECA.061/CP.P.PI.SID Chiller,
S/N S03N52754, (2006); and PLC Control             (1)    Simonazzi Estimated
6”W x 285’L Air Powered Conveyor; Stainless Steel, Automatic Adjusting; with
(13) Blowers; and PLC Control             (1)    Arol Model M8931 Cap Feeder,
S/N M9318-482C, (2005); Stainless Steel; with Loading Hopper; and Estimated 20’
Inclined Conveyor             (1)    Arol Model MECC Cap Feeder, S/N 10322,
(2007); with Feed Hoppers; and Estimated 20’ Inclined Conveyor             (1)
   Simonazzi Model Stilltronic 40-10K 40-Valve Volumetric Filler, S/N RAT 010,
(2005); with Simonazzi Model 80-P113W; 10-Head Capper, S/N LGH200, with (3) Bowl
Feeders; Elwatt Model E01 Air Conditioner, S/N 04112A, with Johnson Controls
Regulator; and Siemens Model Simatic Panel PLC Control   

 

191



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Estimated 3-1/2”W x 75’L Interlocking Plastic Belt
Conveyor; with (2) 90° Turn Sections             (1)    Simonazzi Model MR/GST
4K-IGBT 4-kW Induction Sealer, S/N 585/C.2721/04, (2005)             (1)   
Heuft Model Spectrum TX Fill Level Detector, S/N 2RG018441, (2005)            
(1)    Inverter; with Conveyor; and Stainless Steel Frame             (1)   
Corema Model JA/C-75EE Chiller, S/N 30349, (2005)             (1)    Custom
Built Wash Station; with Air Dry Off             (1)    Krones Model Canmatic
720-12 12-Station Wraparound Labeler, S/N K073-S33, (2005); Stainless Steel;
with Pass Through Conveyor; Label Feeder; Glue Applicator; Laser Inspection
Station, with Automatic Reject Station; and PLC Control             (1)   
Estimated 3-1/2”W x 27’L Interlocking Plastic Belt Conveyor; with (2) 90° Turn
Sections             (1)    Simonazzi Model Starblend Plus Mixer, S/N SAE 171,
(2005); 9,000-Liters/Hour; with Maselli Model UN-22 Diet Analyzer; Estimated
3,000-Gallon Capacity Finish Product Storage Tank; DMT Model Burdomat IIK
Dosier; Siemens Model Simatic PLC Control; Associated Filters; and Pumps      
      (1)    Reda Model Past. 4500-900L Pasteurizer, S/N 2830, (2005); with CIP
System; and Siemens Model Simatic PLC Control             (1)    Estimated 16”W
x 12’L Diverter Interlocking Plastic Belt Conveyor             (2)    Estimated
14”W x 20’L Diverter Interlocking Plastic Belt Conveyors             (1)   
Estimated 14”W x 30’L Interlocking Plastic Belt Conveyor; with 90° Turn Section
            (1)    Estimated 20”W x 20’L Interlocking Plastic Belt Conveyor;
with 90° Turn Section   

 

192



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Zambelli Model LFT 40 Case Packer, S/N 4355, (2004); with
Estimated 20”W x 20’L Interlocking Plastic Belt Conveyor, with Lane Diverter;
Overwrap Station; 27”W x 11”H Heat Shrink Tunnel, with Pass Through Conveyor;
and Control             (1)    Estimated 24”W x 14’L 90-Degree Power Belt
Conveyor             (1)    Estimated 21”W x 15’L Power Roller Conveyor; with
Lane Diverter             (2)    Linx Model 6800 Ink Jet Coders, S/N BQ804; and
S/N Unknown, (2004); with Shared Power Roller Conveyor             (1)   
Estimated 23”W x 10’L Interlocking Plastic Belt Conveyor             (1)   
Estimated 13”W x 30’L Interlocking Plastic Belt Conveyor; with 90° Turn Section
            (1)    Zambelli Model LFT 25/V Compact Case Packer, S/N 4330,
(2004); with Estimated 20”W x 15’L Interlocking Plastic Belt Conveyor, with Lane
Diverter; Overwrap Station; Nordson Hot Melt Glue Applicator; 27”W x 11”H Shrink
Tunnel; and Control             (1)    16”W x 35’L Interlocking Plastic Belt
Conveyor; with (2) 90° Turn Sections             (1)    Estimated 20”W x 20’L
Power Roller Conveyor             (1)    20”W x 20’L Interlocking Plastic Belt
Conveyor             (1)    Logopak Model 906IIF Pressure Sensitive Labeler, S/N
2050047, (2005)             (1)    Estimated 12”W x 30’L Interlocking Plastic
Belt Conveyor; with (2) 90° Turn Sections             (1)    Estimated 12”W x
140’L Power Belt Conveyor; with (3) 90° Turn Sections; and (2) Inclined Sections
            (1)    Simonazzi Model Kombi Palletizer, S/N IBP6.33, (2004); with
41”W x 30’L Power Roller Conveyor; Pallet Loading Station; Pneumatic Cardboard
Pick and Place Station; Laser Guide System; and PLC Control   

 

193



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Robopac Model Helix HS30 Orbital Stretch Wrap Machine, S/N
4004100413, (2005); with 41”W x 25’L Power Roller Conveyor             (1)   
48”W x 15’L Chain-Type Pallet Offload Conveyor             (1)    Markem Model
Cimpak 300 Pressure Sensitive Labeler, S/N 00C3A693, (2000)             (1)   
Simonazzi Model Sweep-Off A/Z Depalletizer, S/N I0G123-2077, (2004); with
Pneumatic Cardboard Placer; Pallet Offload Station; Interlocking Plastic Belt
Lane Diverter; and PLC Control             (1)    Estimated 6”W x 55’L Air
Powered Conveyor; with (2) Blowers             (1)    Lot of Associated
Mezzanine; Pumps; Motors; etc.    362    1-    Bottling Line #2A, (1986);
2-Liter @ 10,000 Bottles/Hour Capacity, To Include:    375,000          (1)   
Simonazzi Estimated 6”W x 300’L Air Powered Conveyor; with (10) Top-Mounted
Blowers             (1)    Procomac Model Gripstar 24-Station Rinser, S/N P2190,
(1991); with Interlocking Plastic Belt Conveyor; Orientator; and Control      
      (1)    Simonazzi Estimated 6”W x 24’L Air Powered Conveyor; with (2)
Top-Mounted Blowers             (1)    O & H Model Hansa 120-Valve Volumetric
Filler, (1971); Stainless Steel, 16,000 Bottles/Hour Capacity; with Arol 20-Head
Capper, with Cap Feeder; Interlocking Plastic Belt Exit Conveyor; and
Push-Button Control             (1)    Wilhelm Hormes Stainless Steel Mixer, S/N
854/86, (1986); 6.5 Bar Maximum Pressure, 3,406 Liter Capacity; with (3)
Stainless Steel Mixing Tanks; Associated Filters; Pumps; and Motors            
(1)    Estimated 16”W x 45’L Interlocking Plastic Belt Conveyor             (1)
   3-1/2”W x 30’L Interlocking Plastic Belt Conveyor; with 36”W x 15’L Diverter
  

 

194



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Krones Model Canmatic 730/10 Wraparound Labeler, (1986);
Stainless Steel, 16,000 Bottles/Hour Capacity; with Glue Station; Label Feeder;
Bottle Orientator; Interlocking Plastic Belt Infeed and Exit Conveyors; and
Control             (1)    Estimated 16”W x 25’L Interlocking Plastic Belt
Conveyor             (1)    Estimated 16”W x 8’L Interlocking Plastic Belt
Conveyor             (1)    Estimated 16”W x 10’L Interlocking Plastic Belt
Conveyor             (1)    Estimated 15”W x 35’L Interlocking Plastic Belt
Conveyor             (1)    Zambelli Model LFT 50 Case Packer, (1986); with
Estimated 20”W x 10’L Interlocking Plastic Belt Conveyor, with Lane Diverter;
Overwrap Station; 26”W x 12”H Shrink Tunnel; and Control             (1)   
Logopak Model 906IIF400 Pressure Sensitive Labeler, S/N 2030182, (2003); with
Interlocking Plastic Belt Conveyor; and (2) 90° Power Belt Conveyors            
(1)    BPE Estimated 20”W x 25’L Interlocking Plastic Belt Conveyor            
(1)    Twinpak Inc. Model MDEL Handle Applicator, S/N 189-95, (1995); with
Interlocking Plastic Belt Conveyor; and Control             (1)    Estimated
12”W x 20’L Interlocking Plastic Belt Conveyor; with 90° Turn Section         
   (1)    Steinle Model Unipal Palletizer, S/N 1614210, (1987); with Infeed
Conveyor; Stacker; Pallet Loader; Pneumatic Cardboard Placer; and Control      
      (1)    Haloila Model Octopus 1800S Orbital Stretch Wrap Machine, S/N
955856-001, (1995); with Chain-Type Conveyor; and PLC Control             (1)   
Prestek Model Sympak Pressure Sensitive Labeler             (1)    Maillis Model
PR202 Stretch Wrap Machine   

 

195



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Estimated 16”W x 230’L Interlocking Plastic Belt Conveyor;
with (4) Lane Diverters; and (5) 90° Turn Sections             (1)    Berchi
Model Genius PP/6 Palletizer, S/N 0504BF3537/00, (2000); with Interlocking
Plastic Belt Infeed Conveyor, with (3) Lane Diverters; Pallet Feed Station;
Pneumatic Cardboard Placer; Powered Roller Conveyor; Chain-Type Conveyor; and
PLC Control             (1)    Berchi Model Avvolgitrice 8PF/A Orbital Stretch
Wrap Machine, S/N 0504BT3538/00, (2000); with Powered Roller Conveyor;
Chain-Type Conveyor; and PLC Control             (1)    Lot of Associated
Mezzanine; Pumps; Motors; etc.    363    1-    Lot of Phase II Syrup Room Tanks,
To Include:    20,000          (4)    Wilhelm Hormes 4,000-Liter Stainless Steel
Tanks, (1986); Each with Top-Mounted Electric Mixer; and Associated Pumps      
      (2)    Kells 5,000-Liter Stainless Steel Tanks, (1995); Each with Lightnin
Top-Mounted Electric Mixer             (1)    2,000-Liter Stainless Steel Tank;
with Bottom Mounted Electric Mixer; and Associated Pumps             (1)   
500-Liter Stainless Steel Tank; with Bottom Mounted Electric Mixer; and
Associated Pumps             (1)    Marco 6-kg Batch Scale; Stainless Steel   
         (1)    Lot of Associated Batch Controls; Pumps; Motors; and Mezzanine
   364    1-    Lot of Phase III Syrup Room Equipment, To Include:    45,000   
      (2)    5,500-Liter Stainless Steel Tanks; Each with Top-Mounted Electric
Mixer; and Associated Pumps             (4)    3,000-Gallon Stainless Steel
Tanks; Each with Top-Mounted Electric Mixer; and Associated Pumps            
(1)    1,600-Liter Stainless Steel Tank   

 

196



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    2,000-Liter Stainless Steel Tank; with Top-Mounted
Electric Mixer; and Associated Pumps             (2)    5,000-Liter Stainless
Steel Tanks; Each with Top-Mounted Electric Mixer; and Associated Pumps         
   (1)    Marco Model Data Master Batch Scale; Stainless Steel             (1)
   Lot of Associated Pumps; Filters; Batch Controllers; Flow Regulators; etc.   
365    1-    Lot of Phase IV Syrup Room Equipment, To Include:    125,000      
   (10)    3,000-Liter Stainless Steel Tanks; Each with Bottom-Mounted Mixer;
Associated Pumps; and Motors             (1)    PSL CIP System, S/N P0265,
(2000); with (3) Stainless Steel Storage Tanks; (2) Alfa Laval Heat Exchangers;
Siemens PLC Controls; and Associated Pumps             (2)    Marco Model
Datamaster Batch Scales             (6)    2,000-Liter Stainless Steel Tanks;
Each with Bottom-Mounted Electric Mixer; and Associated Pumps             (4)   
Musk 8,000-Gallon Stainless Steel Tanks, (1994); Each with Bottom-Mounted
Electric Mixer; and Associated Pumps             (1)    Rexroth Model Gravimol
Maassmol S5/LS2000 Weigh Scale, (1994); with Meyers Flowmeters; and Associated
Pumps             (1)    Estimated 10,000-Liter Stainless Steel Tank, Asset #F9;
with Associated Pumps             (1)    Lot of Associated Flowmeters; Motors;
Batch Controllers; etc.    366    1-    Bottling Line #4A, (1994); 250mL @
36,000 Bottles/Hour, 330mL @ 36,000 Bottles/Hour, 500mL @ 36,000 Bottles/Hour,
To Include:    2,750,000          (1)    Posimat Model 37 Bottle Unscrambler,
S/N OC10628, (2003); Posi Switch Type, Stainless Steel, 0.25 Liter, 0.33 Liter,
0.52 Liter Format Types, (39) Bottle Feed Positions; with Estimated 6”W x 20’L
Belt Takeoff Conveyor; Lodematic Box Tilter; 18”W x 15’L Inclined Drag Conveyor;
and Hitech Control   

 

197



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    NTS Estimated 6’W x 45’L Air Powered Conveyor, S/N
10035328, (2003); with Top-Mounted Blower             (1)    NTS Estimated 6”W x
45’L Air Powered Conveyor, S/N 40040356, (2005); with 90° Turn Position; and Top
Mounted Blower             (1)    Lodematic Model TROP19 300-kg Box Tilter, S/N
9823993, Asset #SB024             (1)    Sidel 210-kg Drag Conveyor; 8”W x 20’L,
Inclined; with Dump Hopper             (1)    Sidel Estimated 6”W x 25’L Air
Powered Conveyor             (1)    Sidel Model SB0 20 U Blow Molding Machine,
S/N 6003, (2005); 36,000 Bottles/Hour, 20-Mold             (1)    NTS Estimated
6”W x 30’L Air Powered Conveyor, S/N 40040356, (2005)             (1)    NTS
Estimated 6”W x 275’L Air Powered Conveyor; with 90° Turn Section; and
Top-Mounted Blowers             (1)    All-Fill 96-Valve Filler, Asset #FIL/505,
(1993); Stainless Steel; with Stainless Steel Enclosure; and All-Fill CNC
Control             (1)    All-Fill Mixer, S/N 930088.2, (1993); 25,000
Liters/Hour, Stainless Steel; with (2) 1,330-Liter Horizontal Stainless Steel
Holding Tanks; 1,330-Liter Vertical Stainless Steel Holding Tank; Estimated
250-Liter Vertical Stainless Steel Holding Tank; Associated Filters; Metering
Pumps; and Control             (1)    All-Fill Rinser, (1993)             (1)   
Zalkin 18-Head Capper, S/N 4253, (1994); with Andre Model EC Cap Feeder, S/N
FC13, (1993)             (1)    Mapex, Inc. Model MLG Fill Level Detector      
      (1)    Heuft Model V000272 Fill Level Detector, (1993)             (1)   
2”W x 15’L Interlocking Plastic Belt Conveyor             (1)    20”W x 20’L
Interlocking Plastic Belt Conveyor             (1)    42”W x 7’L Diverter-Type
Interlocking Plastic Belt Conveyor; with Electric Motor Drive             (1)   
20”W x 15’L Interlocking Plastic Belt Conveyor   

 

198



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Diverter-Type Interlocking Plastic Belt Conveyor; with 90°
Turn Section; 20” x 5’ Straight Position; Second Diverter Position, 16” x 5’,
90° Turn Section; 42” x 20’L Double Diverter Position; and 2” x 25’ Interlocking
Plastic Belt Infeed Conveyor Section             (1)    Linx Model 6800 Ink Jet
Coder             (1)    Krones Model Canmatic Wraparound Labeler, S/N 073-DK8,
(1993); with (20) Labeling Positions; and Krones Model LabelJet Control         
   (1)    Estimated 42”W x 50’L Interlocking Plastic Belt Conveyor; with (3)
Crossover Positions; (2) 90° Turn Sections; and Motor Drive             (1)   
26-1/2”W x 20’L Interlocking Plastic Belt Conveyor             (1)    Zambelli
Model LFT 60 Case Packer, S/N 4327, (2004); with IPC Model Magelis CNC Control
            (1)    Zambelli Shrink Tunnel; 11” x 28” Parts Opening; with 31”W
Flow Through Conveyor Belt; and (2) Overhead Exhaust Positions             (1)
   Zambelli 42”W x Estimated 10’L Interlocking Plastic Belt Conveyor, S/N 1730
            (1)    Zambelli 9”W x 10’L Inclined Interlocking Plastic Belt
Conveyor, S/N 1730             (1)    9”W x Estimated 25’L Interlocking Plastic
Belt Conveyor; with (2) 90° Turn Sections; and Lift Gate             (2)    Linx
Model 2LDX 6000 Series Ink Jet Coders             (1)    15”W x 20’L
Interlocking Plastic Belt Conveyor; with 180° Turn Section; and Electric Motor
Drive             (1)    15”W x 20’L Interlocking Plastic Belt Conveyor; with
Overhead Divider Position             (1)    26”W x 20’L Roller Belt Conveyor;
with Associated Motor Drive             (1)    60”W x 25’L Interlocking Roller
Top Conveyor; with (2) 90° Turn Position; Overhead Divider Position; and
Associated Motor Drive             (1)    Estimated 26”W x 35’L Interlocking
Plastic Belt Conveyor; with (3) Diverter Position; (2) 26”W x 5’L Straight
Positions; and Associated Motor Drive             (1)    26”W x 15’L
Interlocking Plastic Belt Conveyor; with Overhead Sorting Table; and Electric
Motor Drive   

 

199



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Zambelli Model LFT30V Case Packer, S/N 1194; with 26” x 5’
Infeed Conveyor; Nordson Hot Melt Glue Applicator; 2-Chain Drag Conveyor; and
24” x 24” Outfeed Belt Conveyor             (1)    Zambelli Model M1/S Shrink
Tunnel, S/N 11; 17” x 29” Parts Opening; with 30” Flow Through Belt Conveyor;
(2) Overhead Exhaust Pull-Down Units; and 32” x 5’ Powered Roller Outfeed
Conveyor             (1)    16”W x 20”L Power Belt Conveyor             (1)   
16”W x 10’L Power Belt Conveyor; Inclined; with Electric Motor Drive            
(1)    16” x 30’L Power Belt Conveyor; with 180° Turn Position             (1)
   16”W x 5’L Power Roller Conveyor; with 90° Turn; and Electric Motor Drive   
         (1)    16” x 10’ Power Roller Conveyor; Inclined; with Electric Motor
Drive             (1)    Estimated 16”W x 250’L Power Roller Conveyor; with (2)
90° Turn Positions    367    1-    Bottling Line #4B, (1994); 2-Liter @ 26,000
Bottles/Hour, To Include:    1,750,000          (1)    Lodematic Model WR OPL19
300-kg Box Tilter, S/N 9805393, Asset #SBO 10, (1998)             (1)   
Estimated 16”W x 10’L Drag Conveyor; Inclined; with Hopper             (1)   
Anduze Estimated 10’L Conveyor, S/N 5033, (1993)             (1)    Sidel Model
SB0 10/10 Blow Molding Machine, S/N 207, (1993); 18,000 Bottles/Hour, 10-Mold;
with Chiller; and Model ES16 Control             (1)    Estimated 6”W x 135’L
Air Powered Conveyor; with (3) Top-Mounted Blowers             (1)    Lodematic
Model TR OP19 300-kg Box Tilter, S/N 98271193, Asset #SBO 16             (1)   
Ardi Model XMRP Parts Elevator, S/N 522, (1993)             (1)    Sidel Model
SB016 F0UR Blow Molding Machine, S/N 50, (1993); 28,800 Bottles/Hour, 16-Mold;
with Chiller; and Control   

 

200



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    6”W x Estimated 150’L Air Powered Conveyor; with (3)
Top-Mounted Blowers             (1)    Indexer             (1)    Estimated 6”W
x 300’L Air Powered Conveyor; with (8) Top-Mounted Blowers             (1)   
All-Fill Model ALSIM 140-Valve Filler, Asset #FIL/506, (1993); Stainless Steel,
60,000 Liters/Hour; with Asfill CNC Control             (1)    All-Fill Rinser
            (1)    Zalkin 20-Head Capper; with Andre Model EC Cap Feeder, S/N
1369, (1993)             (1)    All-Fill Model Modumix 50 Mixer, Asset #CAR/506;
60,000 Liters/Hour; with (2) 2,240-Liter Capacity Horizontal Stainless Steel
Tanks; 2,240-Liter Capacity Stainless Steel Vertical Tank; and PCS Control      
      (2)    Amazon Model 622440JB60C1EE Filters, (2005)             (1)   
Heuft Model Spectrum Fill Level Detector             (1)    6”W x 30’L
Interlocking Plastic Belt Conveyor             (1)    48”W x Estimated 150’L
Interlocking Plastic Belt Conveyor; with (6) Crossover Sections; and Estimated
24” x 10’ Straight Sections             (1)    Krones Model Canmatic Wraparound
Labeler, S/N K072-027, Asset #LAB/506, (1994); Stainless Steel; with Pass
Through Conveyor; Label Feeder; Glue Applicator; Laser Inspection, with Reject
Station; and PLC Control             (1)    Linx Model 6800 Ink Jet Coder; with
Print Head             (1)    8”W x Estimated 50’L Interlocking Plastic Belt
Conveyor; with 90° Turn Section; and Associated Electric Motor Drive   

 

201



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    42”W x 150’L Interlocking Plastic Belt Conveyor; with 180°
Turn Section; (3) 90° Turn Sections; and Associated Motor Drives             (1)
   Zambelli Model LFT60/V Case Packer, S/N 1202; with Dual Overhead Sorting
Positions; Overwrapping Position; 24” x 10’ Power Belt Conveyor; and Controls   
         (1)    Zambelli Model M2/S Shrink Tunnel, S/N 1205; 19” x 29” Parts
Opening; with (2) Overhead Exhaust Blowing Units; and 32”W Pull Through Wire
Mesh Conveyor             (1)    42”W x 5’L Interlocking Plastic Belt Conveyor;
with Electric Motor Drive             (1)    24”W x 15’L Power Roller Conveyor;
180° Angle Type; with Motor Drive             (1)    12”W x Estimated 20’L Power
Belt Conveyor             (1)    Estimated 12”W x 45’L Power Belt Conveyor      
      (1)    Estimated 16”W x 250’L Power Belt Conveyor             (1)   
Estimated 16”W x 0.5’L Power Belt Conveyor; Inclined             (2)    Logopak
Model 906 11 B90 Pressure Sensitive Labelers, S/N 204 0074, (2004); and S/N 204
0073             (1)    60”W x 3’L Interlocking Plastic Belt Conveyor; with
Electric Motor Drive             (1)    16”W x 5’L Interlocking Plastic Belt
Conveyor; with Electric Motor Drive             (1)    16”W x 3’L Power Roller
Conveyor; with Electric Motor Drive             (1)    60”W x 3’L Power Belt
Conveyor; with Electric Motor Drive             (1)    Kettner Model LV
POST30.49 60”W x 72”L Diverter, S/N 93/9018/089, (1993); with Electric Motor
Drive             (1)    60”W x 60”L Power Roller Conveyor             (1)   
60”W x 15’L Roller Belt Conveyor; with (3) Overhead Diverting Lanes            
(1)    60”W x 10’L Roller Belt Conveyor; with (3) Overhead Diverting Lanes      
      (1)    Power Belt Conveyor; 3-Position, Each Position 8”W x 7’L; with
Electric Motor Drive   

 

202



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Kettner Palletizer, S/N 93433014, (1993); with 48”W x 30’L
3-Strand Chain Conveyor             (1)    Haloila Model OCTO1800S Orbital-Type
Stretch Wrap Machine, S/N 5788, (1993)             (1)    Markem Model Cimpak
300 Pressure Sensitive Labeler, S/N 06C3D4751, (2006)             (1)    42”W x
10’L 2-Strand Chain Conveyor             (1)    Kettner Depalletizer; with 48” x
30’ 3-Strand Chain Conveyor             (1)    2-Strand Chain Conveyor         
   (1)    Kettner Palletizer; with Robotic Pick & Place Arms; Estimated 25’
Lift; and 48” x 25’ 3-Strand Chain Conveyor             (1)    Haloila Model
OCT01800S Orbital-Type Stretch Wrap Machine, S/N 5789, (1993)             (1)   
Markem Pressure Sensitive Labeler             (1)    2-Strand Chain Conveyor   
         (1)    Estimated 48”W x 35’L Power Roller Conveyor; with Electric Motor
Drives    368    1-    Bottling Line #4D; 2-Liter @ 18,000 Bottles/Hour, To
Include:    1,450,000          (1)    Lodematic 300-kg Box Tilter            
(1)    Sidel Elevator; Estimated 15’H; with Dump Hopper             (1)    Sidel
Model SB016 FOUR Blow Molding Machine, S/N 46, (1993); 16-Mold; with Chiller;
and PLC Control             (1)    Estimated 6”W x 250’L Air Powered Conveyor;
with (5) Top-Mounted Blowers             (1)    Procomac Model M0547/048
48-Position Bottle Rinser, S/N IR.48.123, (1998)             (1)    All-Fill
Model Rotary Fill 48-80-11 80-Valve Filler, S/N 20011, (1998)             (1)   
Arol Model PK10 10-Head Capper, S/N 5667, (1998); with Andre Model EC Cap
Feeder, S/N 1368, (1993)   

 

203



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    4”W x 30’L Interlocking Plastic Belt Conveyor; with
Electric Motor Drive             (1)    Heuft Model Basic Fill Level Detector   
         (1)    Estimated 24”W x 125’L Interlocking Plastic Belt Conveyor; with
(5) 42”W Diverter Sections; and Associated Motor Drive             (1)   
Central Bottling International Model Volumix Mixer, S/N 13912, (2000); 32,000
Liters/Hour; with Associated Metering Pumps             (1)    Central Bottling
International Pasteurizer             (2)    Estimated 5,000-Gallon Stainless
Steel Tanks; Each with Grieves Agitator, Leg Mounted             (1)   
Estimated 4”W x 35’L Interlocking Plastic Belt Conveyor             (1)   
Krones Model Canmatic Wraparound Labeler; Stainless Steel; with Pass Through
Conveyor; Label Feeder; Glue Applicator; Laser Inspection, with Automatic Reject
Station; and PLC Control             (1)    4”W x 30’L Interlocking Plastic Belt
Conveyor             (1)    Linx Model 6000 Series Ink Jet Coder             (1)
   Estimated 50’L Interlocking Plastic Belt Conveyor; with 24”W Diverter; 16”W
Straightways; (3) Diverter Positions; and Associated Motor Drive             (1)
   12”W x 25’L Interlocking Plastic Belt Conveyor; with (2) 36”W x 5’ Diverter
Stations; and Assorted Electric Motor Drives             (1)    3”W x 10’L
Interlocking Plastic Belt Conveyor; with Electric Motor Drive             (1)   
12”W x Estimated 25’L Interlocking Plastic Belt Conveyor; with 36” x 10’L
Diverter Position             (1)    Twinpak Inc. Model MFE 130 Packaging
Machine, S/N 307S96, (1996)             (1)    4”W x 7’L Interlocking Plastic
Belt Conveyor; with Electric Drive             (1)    4-1/2”W x Estimated 125’L
Interlocking Plastic Belt Conveyor             (1)    12”W x 12’L Interlocking
Plastic Belt Conveyor; with 90° Turn Section             (1)    40”W x 7’L
Diverter-Type Interlocking Plastic Belt Conveyor; with Electric Motor Drive   

 

204



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    14”W x 20’L Interlocking Plastic Belt Conveyor; with 90°
Turn Section; and Diverter Position             (1)    3”W x 10’L Interlocking
Plastic Belt Conveyor; with Electric Motor Drive             (1)    Twinpak Inc.
Model MFE130 Packaging Machine, S/N 306-96, (1996)             (1)    4-1/2”W x
Estimated 125’L Interlocking Plastic Belt Conveyor; with Associated Motor Drive
            (1)    Kensol Divider             (1)    48”W x 25’L Interlocking
Plastic Belt Conveyor             (1)    Kensol Interlocking Plastic Belt
Conveyor; with 42”W x 10’L Diverter Section; Estimated 12”W Straight Positions;
and 180° Turn Section             (1)    12”W x Estimated 225’L Interlocking
Plastic Belt Conveyor; with (4) 90° Turn Sections; and (3) Diverter Table
Sections             (1)    18”W x Estimated 150’L Interlocking Plastic Belt
Conveyor; with Fixed Diverter Positions             (1)    Estimated 16”W x 75’L
Interlocking Plastic Belt Conveyor; with (2) Diverter Positions             (1)
   Berchi Palletizer; with (4) Pick and Place Arms; Pallet Stacking Area; Bottle
Unload Position; Tray Unloading and Loading Sections; 48” x 20’ Power Roller
Conveyor; and Turnstile, with Roller Conveyor Top             (1)    ITW Mima
Model Octopus 1600 BFTS Orbital Type Stretch Wrap Machine, S/N 304439-001,
(2000); with 48” x 20’ Power Roller Conveyor             (1)    Estimated 48” x
20’ 4-Chain Chain Conveyor             (1)    Officina Meccanica Sestese Model
CS Banding Machine, S/N 14745, (2004)             (1)    Markem Model Cimpak 300
Pressure Sensitive Labeler             (1)    Officina Freddi Model FCF0V02/0
Case Former, S/N EC950008, (1995)             (1)    Destacker; with Overarm
Pick-Off Position; and 48” x 10’ Power Roller Conveyor    369    1-   
Schleicher Model 6S Baler, S/N 606 15 2384 E    2,500 370    1-    Greenville
Cleaner    1,500

 

205



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 371    10-    Pallet Racks; 2 and 3-Tier, Adjustable, 8’W x 15’H x 44”D
Each Value: $75    750 372    1-    Bottling Line #3B, (1990); 1-Liter @ 18,000
Bottles/Hour, 1-1/2-Liter @ 12,000 Bottles/Hour, To Include:    1,250,000      
   (1)    Lodematic Model T-R OPL019 300-kg Box Tilter, S/N 10035798            
(1)    Sidel Elevator; Estimated 20’H; with Sidel Model XMRP Drag Conveyor, S/N
697, (1996); and Dump Hopper             (1)    Sidel Model SB016/16 ARMOIRE
Blow Molding Machine, S/N 181, (1996); 28,800 Bottles/Hour, 16-Mold; with
Controls             (1)    NTS Estimated 6”W x 250’L Air Powered Conveyor; with
(2) Top-Mounted Blowers             (1)    Simonazzi Model Star Light 64-8
RBC118 64-Valve Filler, (1989)             (1)    Rinser             (1)   
Zalkin Model CA5 8-Head Capper, (1998)             (1)    Simonazzi Model
Predosix DS5 Mixer, S/N 518, Asset #CAR/504, (1989); 36,000 Liters/Hour         
   (1)    Heuft Model Spectrum Fill Level Detector             (1)    3”W x 20’L
Interlocking Plastic Belt Conveyor             (1)    16”W x Estimated 100’L
Interlocking Plastic Belt Conveyor; with (5) Diverter Positions; Automatic
Pick-Off; and Electric Motor Drives             (1)    Technopak 72”W x 10’L
Accumulation Table             (1)    3”W x 30’L Interlocking Plastic Belt
Conveyor             (1)    Kosme Model 20TS1E1+S1E2 Wraparound Labeler         
   (1)    3”W x Estimated 45’L Interlocking Plastic Belt Conveyor; with (2) 90°
Turn Sections; and Associated Motor Drives             (1)    Linx Model 6800
Ink Jet Coder   

 

206



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    40”W x Estimated 85’L Interlocking Plastic Belt Conveyor;
with 180° Turn Section; and (2) Divider Positions             (1)    Zambelli
Model LFT50 Case Packer, S/N 4005; with PLC Control; 24”W x 15’L Infeed
Conveyor; Overhead Assorted Aisles; and Overwrapping Position             (1)   
Zambelli Model M3S Shrink Tunnel, S/N 949; 14” x 29” Parts Opening; with 32”
Pull Through Chain Conveyor             (1)    15”W x Estimated 25’L
Interlocking Plastic Belt Conveyor; with 180° Turn Section             (1)   
Logopak Model 906 II B90 Pressure Sensitive Labeler, S/N 204 0320, (2004)      
      (1)    15”W x 10’L Roller Belt Conveyor; with Electric Motor Drive      
      (1)    15”W x 12’L Interlocking Plastic Belt Conveyor; with Electric Motor
Drive             (1)    15”W x 15’L Roller Belt Conveyor; with Electric Motor
Drive             (1)    24”W x 5’L Interlocking Plastic Belt Conveyor; with
Electric Motor Drive             (1)    Counter; with 24”W x 4’L Belt Conveyor
            (1)    Diverter; Rubber Slat, 48”W x 5’L             (2)    8”W x
20’L Interlocking Plastic Belt Conveyors; with 180° Turn Section             (1)
   15”W x 10’L Roller Belt Conveyor             (2)    15”W x 4’L Belt Conveyors
            (1)    Zecchetti Model PAL300BCE Palletizer; with 48” x 15’ Infeed
Conveyor; Pallet Infeed Station; Cardboard Infeed Station; and 3-Lane Chain
Conveyor             (1)    Haloila Model Octopus 1800S Orbital-Type Stretch
Wrap Machine, S/N 946315-001, (1994)             (1)    Markem Model Cimpak 300
Pressure Sensitive Labeler, S/N 06C3D4754, (2006)    373    1-    Greenville
Cleaning Center    1,500 374    9-   

Pallet Racks; 8’W x 12’H x 42”D, 2-Tier

Each Value: $75

   675

 

207



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 375    1-    Kontrol Kinetiks Baler    1,500 376    1-    Bottling Line
#3A; 330mL @ 18,000 Bottles/Hour, 500mL @ 18,000 Bottles/Hour, 1-Liter @ 18,000
Bottles/Hour, To Include:    1,350,000          (1)    Lodematic Box Tilter   
         (1)    Sidel Elevator; with 12” x 15’ Inclined Drag Conveyor; Dump
Hopper; and Air Conveyor             (1)    Sidel Model SBO 10/10 Four Blow
Molding Machine, S/N 432, (1995); 18,000 Bottles/Hour, 10-Mold; with Sidel PLC
Control             (1)    NTS 6”W x Estimated 50’L Air Powered Conveyor; with
180° Turn Section; and 90° Turn Sections             (1)    Transfer; 2-Lanes to
1-Lane; Air Operated             (1)    Lodematic Model T-R OPL019 300-kg Box
Tilter, S/N 10024498             (1)    Anduze Model SB010 Drag Conveyor, S/N
XMRP0354, (1991); with Dump Hopper             (1)    Sidel Model SB0 10/10 Four
Blow Molding Machine, S/N 153, (1991); 18,000 Bottles/Hour, 10-Mold; with PLC
Control             (1)    NTS 6”W x 50’ Air Powered Conveyor; with (2)
Top-Mounted Blowers             (1)    NTS Estimated 6”W x 300’L Air Powered
Conveyor; with 180° Turn Sections; and (5) Top-Mounted Blowers             (1)
   Central Bottling International Mixer; 36,000 Liters/Hour; with (3) Estimated
2,500-Liter Stainless Steel Tanks; Associated Process Pumps; and Meters         
   (1)    Simonazzi Model Star Light 64-8K/K 64-Valve Filler, S/N RBC105,
(1987); with Rinser             (1)    Zalkin Model T3372 8-Head Capper         
   (1)    Heuft Model HBBBASIC2 Fill Level Detector, S/N 950000044, (1995)      
      (1)    3”W x 25’L Interlocking Plastic Belt Conveyor             (1)   
18”W x 35’L Interlocking Plastic Belt Conveyor; with Electric Motor Drive   

 

208



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    20”W x 20’L Interlocking Plastic Belt Conveyor            
(1)    20”W x 10’L Interlocking Plastic Belt Conveyor; with Electric Motor Drive
            (1)    Transfer Table; with (10) 3”W x 15’L Interlocking Plastic
Belt Conveyors             (1)    3”W x 3’L Interlocking Plastic Belt Conveyor
            (1)    Kosme Model 20TS1E1+S1E2 Wraparound Labeler, S/N 3343, (2001)
            (1)    3”W x 20’L Interlocking Plastic Belt Conveyor; with S-Type
Section             (1)    Linx Model 6800 Ink Jet Coder; with Print Head      
      (1)    20”W x 20’L Interlocking Plastic Belt Conveyor             (1)   
Transfer Table; Estimated 60”W x 5’L             (1)    3”W x 10’L Interlocking
Plastic Belt Conveyor; with Electric Motor Drive             (1)    Twinpak Inc.
Model MFE130 Packaging Machine             (1)    20”W x 20’L Interlocking
Plastic Belt Conveyor             (1)    20”W x 35’L Interlocking Plastic Belt
Conveyor; with 90° Turn Section             (6)    20”W x 25’L Interlocking
Plastic Belt Conveyors             (1)    20”W x 50’L Interlocking Plastic Belt
Conveyor; with Electric Motor Drive             (1)    Doboy Model P2 Conveyor,
S/N 850890, (1984)             (1)    Doboy Model TP 30 Packaging Machine, S/N
85289, (1984)             (1)    Doboy Model FPE-L1 Case Erector, S/N 851074,
(1984)             (1)    Doboy Model SW84-407 Stretch Wrap Machine, S/N 854011,
(1994)             (1)    Doboy Model ST1-900 Shrink Tunnel, S/N 852484, (1984)
            (1)    20”W x 15’L Interlocking Plastic Belt Conveyor; with 90° Turn
Sections; and Electric Motor Drive             (1)    20”W x Estimated 60’L
Power Roller Conveyor; with 290° Turn Sections             (2)    20”W x 5’L
Interlocking Plastic Belt Conveyors; with Electric Motor Drive             (1)
   Logopak Model 906 II680 Pressure Sensitive Labeler, S/N 204 0071, (2004)   
         (1)    20”W x 10’L Power Roller Conveyor; with 45° Turn Section   

 

209



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    20”W x 15’L Power Belt Conveyor; with Electric Motor Drive
            (1)    Power Roller Conveyor; 25’L; with 90° Turn Section         
   (1)    20”W x 10’L Interlocking Plastic Belt Conveyor; with 90° Turn Section
            (1)    Steinle Palletizer; with Overhead Pick and Place Position;
Infeed Conveyors; Pallet Unloading Stands; and Exit Conveyor             (1)   
Robopac Model Helix Orbital Stretch Wrap Machine, S/N 32060081             (1)
   48”W x 15’L Chain Conveyor; 3-Lane             (1)    48” x 15’L Chain
Conveyor; 2-Lane             (1)    Markem Model Cimpak 300 Pressure Sensitive
Labeler, S/N 06C3D4753, (2006)                             Total Bottling:    $
11,873,425       Warehouse    377    1-    Pallet Turner; (Estimated 1980s);
with Associated Conveyor    $ 2,500 378    1-    Lot of Pallet Racking, To
Include:      2,500          (27)    Pallet Racks; 9’W x 20’H x 44”D            
(2)    Pallet Racks; 4’W x 20’H x 44”D             (3)    Pallet Racks; 10’W x
20’H x 44”D    379    1-    Automated Warehouse Storage System, To Include:     
150,000          (12)    Transfer Cars             (9)    BT Side Loading Lifts
            (-)    Racking             (-)    Conveyors                         
   Total Warehouse:    $ 155,000       Laboratory    380    1-    Lot of
Bottling Line #2C Laboratory Equipment, To Include:    $ 5,000          (1)   
Bellingham & Stanley Model RFM 340 Refractometer   

 

210



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Ohaus Model Explorer Scale             (1)    Mettler
Toledo Model DL 50 Titrator, S/N 3131575-05, (2005)             (1)    Mecmesin
Model Orbis Torque Tester             (2)    Ohaus Model Navigator Scales      
      (1)    Lot of Support Equipment, To Include: Water Cooler; Refrigerator;
Dispenser; Digital Thermometers; Worktables; etc.    381    1-    Lot of R & D
Laboratory Equipment, To Include:    12,500          (1)    Coventry
Manufacturing Co., Inc. Model LAC-3015 Counting Scale             (2)    Ohaus
Model Adventurer Pro Balances             (1)    Mettler Toledo Model DL50
Titrator             (1)    Mettler Toledo Model DE40 Density Meter            
(1)    Zeiss Microscope             (1)    Pickstone Lab Oven             (1)   
Silverson Model L4R Mixer             (1)    VeriVide Model CAC 60 Light Box   
         (1)    Camlab Automatic Osmometer             (1)    Mettler Toledo
Model AB204 Balance             (1)    Ohaus Model Adventurer Balance         
   (1)    Millipore Model MSP000873 Water Distiller, S/N F7AM26740            
(1)    Priorclave Autoclave             (1)    Lot of Miscellaneous Laboratory
Equipment, To Include: Hot Plates; Stirrers; Glassware; Test Stands; Microwaves;
Worktables; etc.   

 

211



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 382    1-    Lot of QA Lab Equipment, To Include:    95,000          (1)
   Hitachi Model L-7400 UV Detector             (1)    Ohaus Model Scout Pro
200-g Balance             (3)    Mettler Toledo Model DL50 Titrators            
(1)    Bellingham & Stanley Model RFM340 Refractometer; with Econoline
Temperature Controller             (1)    Inolab pH Meter             (1)   
Mettler Toledo Model AE200 Balance             (1)    Millipore Model Elix 3
Water Distiller             (1)   

Hitachi HPLC System; To Include:

        (1) Hitachi Organizer

        (1) Wave Nucleic Acid Fragment Analysis System

        (1) Hitachi Model L-7250 Programmable Automatic Sampler

        (1) Hitachi Model L-7100 Pump

        (1) Compaq Computer Control

            (1)   

Transgenomic Model 3500 HPLC System, (2000); To Include:

        (1) Transgenomic Model Wave Nucleic Acid Fragment Analysis System

        (1) Transgenomic Programmable Automatic Sampler

        (1) Transgenomic Pump

        (1) Younglin Instrument Model Acme 9000 RI Detector

        (1) Younglin Instrument Model Acme 9000 Vacuum Degasser

        (1) Dell Computer Control

            (1)   

Transgenomic Model 3500 HPLC System; To Include:

        (1) Transgenomic Model Wave Nucleic Acid Fragment Analysis System

        (1) Hitachi Model D-7000 Interface

        (1) Transgenomic Automatic Sampler

        (1) Transgenomic Automatic Sampler

        (1) Transgenomic Pump

        (1) Dell Computer Control

            (2)    Express Industries Portable Autoclaves   

 

212



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Lot of Laboratory Support Equipment, To Include: Scales;
Stirrers; Hot Plate; Mixers; Glassware; Refrigerators; Worktables; Torque
Testers; Carts; Flammable Storage Cabinets; etc.    383    1-    Lot of Area #4
Storage Laboratory Equipment, To Include:      3,500          (1)    Bellingham
& Stanley Model RFM 340 Refractometer             (1)    Mettler Toledo Model
VL50 Titrator             (1)    Sartorius Model FCS6CCE-S Scale             (1)
   VWR Ultrasonic Cleaner    384    1-    Lot of Line #4D Laboratory Equipment,
To Include:      3,500          (1)    VWR Ultrasonic Cleaner             (1)   
Mettler Model PL4800 Balance             (1)    Mettler Toledo Model PL50
Titrator             (1)    Bellingham & Stanley Model RFM 340 Refractometer   
385    1-    Phase #3 Lab Equipment, To Include:      3,500          (1)   
Mettler Toledo Model DL50 Titrator             (1)    Bellingham & Stanley Model
RFM 340 Refractometer             (1)    VWR Model E400S Ultrasonic Cleaner   
                         Total Laboratory:    $ 123,000       Maintenance    386
   1-    Lot of Phase II Maintenance Equipment, To Include:    $ 10,000         
(1)    SIP Model Triple Weld Arc Welder; with Fume Illuminator; and Welding
Table             (1)    Clarke 15-Ton Shop Press             (1)    Widdowsons
14” x 40” Geared-Head Engine Lathe, S/N 158151             (1)    AJH 12”
Double-End Grinder, 3 hp   

 

213



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Pennine Model PD625-64 15” Pedestal Drill, S/N 63841      
      (1)    Widmek Model W-50B 26” Pedestal Drill, S/N 161             (1)   
Linx Model 6800 Ink Jet Coder             (1)    Lot of Miscellaneous Laboratory
Equipment, To Include: Hand Tools; Worktables; Double-End Grinders; Flammable
Storage Cabinets; Chain Hoists; Shop Lights; Push Carts; etc.    387    1-   
Lot of Phase II Maintenance Equipment, To Include:    15,000          (1)    RJA
12” Double-End Grinder             (1)    TOS Model SN50B 22” x 60” Geared-Head
Engine Lathe, S/N 050150860415; 2” Hole Through Spindle; and Push-Button Control
            (1)    15-Ton Shop Press             (1)    Adcock-Shipley Vertical
Milling Machine, 1 hp; with 9” x 42” Power Feed Table; Machinist Vise; and
Bridgeport J Series Milling Head             (1)    Ajax Model AJPM16 16”
Pedestal Drill, S/N 0791             (1)    Herbert 20” Floor-Type Drill      
      (1)    George Fischer Model RA4 Pipe Threader, S/N 320630             (1)
   Clarke Model SB30 34”W x 22”D x 15”H 2-Glove Blast Cabinet, S/N 7640115,
(2005)             (1)    Thermodyne Model 160TE Arc Welder; with Welding Table
            (1)    DeWalt Model DW75 Abrasive Cut-Off Saw, S/N 0343            
(1)    Thermodynamics Model Pak Master Plasma Cutter             (1)    BOC
Model Transarc AC450 Arc Welder             (1)    Esab Model LAG400 Arc Welder;
with Esab Wire Feed             (1)    Nederman Portable Fume Eliminator, S/N
663, (2001)   

 

214



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Rapidor 12” Hack Saw             (1)    Lot of Associated
Maintenance Equipment, To Include: Workbenches; Torch Carts; Ladders; Hand
Tools; Hand Shears; Shelving; etc.                             Total
Maintenance:    $ 25,000       Yard    388    2-   

50,000-Liter Stainless Steel Tanks; Water Storage, Insulated

Each Value: $20,000

   $ 40,000 389    1-    30,000-Liter Citric Acid Storage Stainless Steel Tank;
with Associated Pumps      15,000 390    1-    30,000-Liter Glucose Stainless
Steel Tank; with Water Heaters; and Associated Pumps      15,000 391    2-   

60,000-Liter Stainless Steel Tanks; Water Storage

Each Value: $20,000

     40,000 392    2-   

37,500-Liter Sugar Stainless Steel Tanks; Cone Bottom; Each with Associated
Pumps

Each Value: $18,000

     36,000 393    1-    37,500-Liter Citric Acid Stainless Steel Tank; with
Associated Pumps      18,000 394    1-    Revolution Plastic Bottom Crusher;
with Tail Lifts Loader; and PLC Control      5,000 395    2-   

14,000-Liter Diesel Carbon Steel Tanks; Double Walled; Each with Enclosure; and
Shared Diesel Pump

Each Value: $3,000

     6,000 396    2-   

300,000-Liter Affluent Storage Carbon Steel Tanks

Each Value: $15,000

     30,000

 

215



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 397    1-    Hanovia Model PMD200C/1/6N DX Ultraviolet Water Purifier, S/N
040204, (2004)      2,500                          Total Yard:    $ 207,500   
   Plant Utilities    398    1-    Denco Model M5A Refrigerated Air Dryer, S/N
UP1900, (1986)    $ 750 399    13-   

Vertical Air Receiving Tanks; Each with Associated Filter

Each Value: $500

     6,500 400    1-    Domnick Hunter Model Pole Star Compressed Air Dryer     
1,500 401    2-   

ASC Cooling Towers

Each Value: $3,500

     7,000 402    1-    Atlas Copco Model GA45 Plus 105-psi Rotary Screw Air
Compressor, S/N API508016, (2006), 60 hp; 10,289 Hours Indicated      12,500 403
   1-    Atlas Copco Model ZD2800VSD 42-Bar Rotary Screw Air Compressor, S/N
CRP005223, (2006); 9,042 Hours Indicated      60,000 404    1-    Atlas Copco
Model ZR315VSDFF 10.40-Bar Rotary Screw Air Compressor, S/N AIF.112318, (2006);
9,038 Hours Indicated, Variable Pressure; with 3,200-Amp Power Distribution
Panel; ABB Model SACE E3 3,200-Amp Breaker; and (2) ABB SACE 81 1,600-Amp
Breakers      45,000 405    1-    Atlas Copco Model ZD2750 42-Bar Rotary Screw
Air Compressor, S/N CRP005908, (2006)      60,000 406    1-    Atlas Copco Model
ZR275FF 7.50-Bar Rotary Screw Air Compressor, S/N AIF.118211, (2007); Estimated
3,900 Hours      85,000 407    1-    Atlas Copco Model ZD2750 42-Bar Rotary
Screw Air Compressor, S/N CRP5907, (2006); 3,974 Hours Indicated      100,000

 

216



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 408    1-    Atlas Copco Model ZR275FF 7.50-Bar Rotary Screw Air
Compressor, S/N AIF.119020, (2007); 4,819 Hours Indicated    85,000 409    1-   
Atlas Copco Model GA45 7.5-Bar Rotary Screw Air Compressor, S/N AII.310847,
(1993), 45 hp; 74,908 Hours Indicated    6,500 410    1-    ACS 3-Zone Cooling
Tower    3,500 411    2-   

ACS 2-Zone Cooling Towers

Each Value: $2,500

   5,000 412    1-    ACS 1-Zone Cooling Tower    1,500 413    1-    Belliss &
Morcom Model 129H3N Piston-Type Air Compressor, S/N K1/88614; with 300-kW
Motors; and Denco Compressed Air Dryer    20,000 414    1-    Belliss & Morcom
Model VH15H3N Piston-Type Air Compressor, S/N 8401; with 160-kW Motor    15,000
415    1-    Hiross Model PHP200 Compressed Air Dryer, S/N 2870100001    1,500
416    1-    Atlas Copco Model GA37 7.5-Bar Rotary Screw Air Compressor, S/N
AII.386986, (2004)    10,000 417    1-    Atlas Copco Model GA37 7.5-Bar Rotary
Screw Air Compressor, S/N ARP714238, (1988); 148,667 Hours Indicated; with Atlas
Copco Model FD237 Compressed Air Dryer    3,000

 

217



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 418    1-    ROS Reverse Osmosis Water Treatment System, (1991); with (2)
Estimated 5,000-Liter Stainless Steel Water Storage Tanks; (6) 37-kW Pumps; PLC
Control; and Associated Pumps; Piping; (3) 22-kW Pumps; etc.; (Not In Service)
   25,000 419    1-    Water Filtration System; To Include:    25,000         
(3)    Carbon Filters             (4)    Amazon Model 611540AN40C1EE 10 Micron
Stainless Steel Filters, (2004)             (1)    Ion Filter             (1)   
Lot of Associated Pumps; Motors; Piping; etc.    420    1-    Atlas Copco Model
GA110 7.3-Bar Rotary Screw Air Compressor, S/N AIF.084909, (2003); 33,592 Hours
Indicated    25,000 421    2-   

NEI Natural Gas Fired Package Boilers, S/N 20/9576; and S/N 20/9575, (1994);
Each with 10.4-Bar Maximum Pressure, 1,432-kg/Hour Capacity; Associated Blowers;
Booster Pumps; Tanks; and Control

Each Value: $7,500

   15,000 422    1-    Miteco Model CONTISOLV 10,000-Liters/Hour Capacity Sugar
Dissolution System; To Include:    125,000          (1)    Estimated 2,000-Liter
Sugar Dissolution Vessel; with Auger Feed Conveyor             (1)    Miteco
Water Heater             (1)    Miteco Clean-In-Place System; with (3)
5,000-Liter Stainless Steel Chemical Storage Tank             (1)    Hanovim
Model WS304BM Ultraviolet Water Treatment Unit, S/N 050719             (1)   
Siemens PLC Control             (1)    Lot of Associated Pumps; Piping; Filters;
etc.    423    1-    Zeppelin 84-Ton Aluminum Silo, S/N 34080, (2007)    15,000

 

218



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 424    1-    Estimated 30,000-Liter Glucose Stainless Steel Tank; with
Associated Pumps; Motors; etc.      15,000                          Total Plant
Utilities:    $ 774,250       Throughout Plant    425    1-    Nilfisk Model
BA/510 S Floor Scrubber    $ 350 426    1-    Lot of Kitchen Equipment, To
Include: Williams Walk-In Refrigerator; Univex Mixer; (3) Williams Stainless
Steel Refrigerators; (2) 6-Burner Ranges; 2-Station Deep Fryer; Dexion
Dishwasher; Farcon Steam Oven; Falcon Grill; Falcon Griddle; Falcon Deep Fryer;
Falcon Model Series 330 Oven; Falcon 4-Burner Range; Associated Stainless Steel
Tables; Sinks; Serving Stations; Utensils; etc.      15,000 427    1-    Lot of
Factory and Support Equipment, To Include: Refrigerators; Worktables; Pallet
Racking; Shelving; File Cabinets; Pallet Jacks; Chemical Storage Tanks;
Scaffolding; Stainless Steel Racking; etc.      30,000 428    1-    Lot of
Office Furniture and Business Machines, To Include: Desks; Chairs; File
Cabinets; Conference Room Furniture; etc.      35,000                         
Total Throughout Plant:    $ 80,350    Total Appraised Orderly Liquidation Value
-    $ 13,238,525                      

Cott Corporation

 

[***] [Address redacted]

  

 

219



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

220



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Bottling

   $ 10,005,000

Warehouse

     153,000

Yard

     204,000

Throughout Plant

     157,500       

Total Appraised Orderly Liquidation Value -

   $ 10,519,500       

Cott Corporation

  

 

[***]

[Address redacted]

  

 

221



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Bottling    429    1-    Bottling Line #1, (2000); 1-Liter @ 24,000
Bottles/Hour Capacity, To Include:    $ 1,750,000          (1)    Sidel Model
SBO 18 Blow Molding Machine, S/N 5290, (2002); 27,000 Bottles/Hour, 18-Mold;
with Sidel Shot Loading Bin; 12” x 10’ Inclined Drag Conveyor; 12” x 20’
Inclined Drag Conveyor; Sidel Model DBGM 290 Dump Hopper, (2002); Sidel 12” x
15’ Drag Conveyor; Air Operated Shot Loading System; and Sidel CNC Control      
      (1)    Estimated 6”W x 75’L Air Operated Conveyor; Stainless Steel
Automatic Adjusting; with (8) Overhead Blower Units             (1)    Estimated
6”W x 185’L Air Operated Conveyor; Stainless Steel, Automatic Adjusting; with
(3) Overhead Blower Units             (1)    Estimated 6”W x 115’L Air Operated
Conveyor; Stainless Steel, Automatic Adjusting; with (2) Overhead Blower Units
            (1)    Estimated 6”W x 75’L Air Operated Conveyor; Stainless Steel,
Automatic, Adjusting; with (3) Overhead Blower Units; and Diverter Position   
         (1)    Estimated 6”W x 75’L Air Operated Conveyor; Stainless Steel,
Automatic Adjusting; with 180° Turn Position   

 

222



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Estimated 6”W x 75’L Air Operated Conveyor; with (2)
Overhead Blower Units             (1)    All-Fill 90-Valve Filler, S/N M1023.93,
(1993); with Andre Model EC Cap Loader, S/N EC942, (1990); and Alfill CNC
Control             (1)    Procomac Model Rotoneck 70-Position Rinser, (1993)   
         (1)    Zalkin Model 15HD 15-Head Capper, S/N 4254             (1)   
All-Fill Model Modumix Mixer; 40,000 Liters/Hour, Stainless Steel; with (2)
Horizontal 2,240-Liter Capacity Storage Tanks; 2,240-Liter Vertical Stainless
Steel Storage Tank; Associated Metering Pumps; and Filters             (1)   
Syrup Delivery System; with Mortz 27,000-Liter Stainless Steel Storage Tank, S/N
W2039, (1999); Estimated 15,000-Liter Stainless Steel Storage Tank; Estimated
10,000-Liter Stainless Steel Storage Tank; Filters; Flowmeters; PLC Control; and
Associated Process Pumps             (1)    3”W x Estimated 25’L Interlocking
Plastic Belt Conveyor; with 90° Turn Section             (1)    Heuft Model
Spectrum Fill Level Detector; with Digital Readout             (1)    Estimated
24”W x 10’L Interlocking Plastic Belt Conveyor; with (2) Overhead Lane Dividers
            (1)    12”W x 15’L Interlocking Plastic Belt Conveyor; with 90° Turn
Section             (1)    18”W x 25’L Interlocking Plastic Belt Conveyor      
      (1)    18”W x 20’L Interlocking Plastic Belt Conveyor; 180° Turn Section
            (1)    12”W x 15’L Interlocking Plastic Belt Conveyor            
(1)    12”W x 10’L Interlocking Plastic Belt Conveyor             (1)    3”W x
20’L Interlocking Plastic Belt Conveyor; with 45° Turn Section             (1)
   Krones Model 720-15-1 Wraparound Labeler, S/N 745-C99, (2002); Stainless
Steel; with Pass Through Conveyor; Label Feeder; Glue Applicator; Laser
Inspection Station, with Automatic Reject Station; and Model CTS10 PLC Control
            (1)    3”W x Estimated 45’L Interlocking Plastic Belt Conveyor   

 

223



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (2)    Linx Model 2LDX 6000 Series Ink Jet Coders             (1)
   30”W x 45’L Interlocking Plastic Belt Conveyor             (1)    48”W x
Estimated 60’L Interlocking Plastic Belt Conveyor             (1)    12”W x 15’L
Interlocking Plastic Belt Conveyor             (1)    16”W x 25’L Interlocking
Plastic Belt Conveyor; with 90° Turn Section             (1)    Ocme Model Vega
S/68 Packaging Machine, S/N 1/225/00, (2000); with Siemens Model Simatic TP27
PLC Control; 30”W x 15’L Intake Interlocking Plastic Belt Conveyor; Lane
Divider; Overhead Racking Position; and Ocme Shrink Tunnel, 16” x 28” Parts
Opening, with 32”W Wire Mesh Flow Through Conveyor, and Overhead Cooling Fan   
         (1)    24”W x 15’L Power Belt Conveyor; with 180° Turn Section; and
Electric Motor Drive             (1)    24”W x Estimated 50’L Roller Belt
Conveyor; with Electric Motor Drive             (1)    24”W x 10’L Power Belt
Conveyor; with Electric Motor Drive             (1)    24”W x 7’L Power Belt
Conveyor; with 45° Turn Section             (1)    24”W x Estimated 25’L Roller
Belt Conveyor             (1)    24”W x 36”L Power Belt Conveyor             (1)
   24”W x 15’L Power Belt Conveyor; with 180° Turn Section             (1)   
24”W x 10’L Power Belt Conveyor             (1)    Twinpak Inc. Model METE
Labeler, S/N 10825010, (2001); with Dual Sided Overhead Labeling Positions; (3)
Label Infeed Positions; Label Infeed Stand; and Siemens Model TD200 PLC Control
            (1)    30”W x 10’L Roller Belt Conveyor             (1)    30”W x
7’L Power Belt Conveyor             (1)    30”W x 10’L Interlocking Plastic Belt
Conveyor; with Electric Motor Drive   

 

224



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Logopak Model 515 B90 Pressure Sensitive Labeler, S/N 207
018, (2007)             (1)    24”W x Estimated 100’L Interlocking Plastic Belt
Conveyor; with Electric Motor Drive             (1)    24”W x Estimated 115’L
Power Roller Conveyor             (1)    24”W x 36”L Power Belt Conveyor      
      (1)    24”W x 7’L Power Belt Conveyor; with 45° Turn Section            
(1)    24”W x Estimated 225’L Power Roller Conveyor             (1)    24”W x
25’L Power Belt Conveyor             (1)    24”W x Estimated 75’L Interlocking
Plastic Belt Conveyor             (1)    24”W x 10’L Interlocking Plastic Belt
Conveyor             (1)    30”W x 7’L Power Belt Conveyor; with 45° Turn
Section             (1)    24”W x 10’L Interlocking Plastic Belt Conveyor      
      (1)    24”W x 3’L Power Belt Conveyor             (1)    Estimated 60”W x
10’L Accumulation Table; with Power Roller Conveyor; and Plastic Lane Transfer
Slats             (3)    24”W x 15’L Power Roller Conveyors             (1)   
Berchi Model Genius PTF/A3 Palletizer, S/N 0444BF2821/97, (1997); with
Top-Mounted Pick and Place Stacking Position; Infeed Roller Conveyor; Scissor
Lift Table; Estimated 48” x 50’ Power Roller Takeoff Conveyor; Shared Pallet
Infeed System; and 48”W x 50’L 3-Strand Transfer Chain Conveyor             (1)
   Robopac Model Helix Top HS40 Orbital Stretch Wrap Machine, S/N 107090300;
with 48”W x 20’L 3-Strand Chain Conveyor   

 

225



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 430    1-    Bottling Line #2, (2000); 500mL @ 19,000 Bottles/Hour
Capacity, 1-Liter @ 19,000 Bottles/Hour Capacity, 2-Liter @ 16,500 Bottles/Hour
Capacity, To Include:    1,750,000          (1)    Sidel Model SBO 14 Blow
Molding Machine, S/N 5127, (2000); 25,200 Bottles/Hour, 14-Mold; with Sidel
Model XMMC 115 Infeed System, (1999), with (4) Dras Conveyors, and Dump Hopper;
and Sidel CNC Control             (1)    Estimated 6”W x 200’L Air Powered
Conveyor; Stainless Steel, Automatic Adjusting; with (5) Overhead Blower Units
            (1)    Lane Diverter; 2 x 1             (1)    Estimated 6”W x 200’L
Air Powered Conveyor; Stainless Steel, Automatic Adjusting; with (3) Overhead
Blower Positions             (1)    Procomac Model Fillstar M2 120-Valve Filler,
S/N P9253, (2004); with Procomac 60-Position Rinser; and Procomac PLC Control   
         (1)    Procomac Model Prol Euro PK 20 20-Head Capper, S/N P9254,
(2004); with Air Operated Cap Loading; and Storage Tank             (1)    Syrup
Delivery System; with (2) 25,000-Liter Stainless Steel Storage Tanks; (2)
10,000-Liter Stainless Steel Storage Tanks, Dual Compartment; Flowmeters; Level
Controllers; and Associated Process Pumps             (1)    3”W x Estimated
25’L Interlocking Plastic Belt Conveyor             (1)    Heuft Model Spectrum
Fill Level Detector; with Sensing Head; and Digital Display             (1)   
Interlocking Plastic Belt Conveyor; 12”W x Estimated 150 Total Linear Foot; with
180° Turn Section; 90° Turn Section; and Associated Motor Drives             (1)
   Procomac Model Unimix CM 40,000-Liters/Hour Mixer; with Associated Pumps;
Storage Tanks; Water Filtration Device; and Allen-Bradley Model VersaView 1500P
PLC Control   

 

226



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    3”W x 25’L Interlocking Plastic Belt Conveyor; with (2)
45° Turn Sections; Dual Position; with Associated Electric Motor Drive         
   (1)    Krones Model Contiroll 960-20 Wraparound Labeler, (2004); Stainless
Steel; with Pass Through Conveyor; Label Feeder; Glue Applicator; Laser
Inspection Stations, with Automatic Reject Station; and PLC Control            
(1)    3”W x Estimated 20’L Interlocking Plastic Belt Conveyor; with 40° Turn
Section             (1)    Linx Model 2LDX 6000 Series Ink Jet Coder; with Print
Head             (1)    18”W x 60’L Interlocking Plastic Belt Conveyor         
   (1)    44”W x Estimated 65’L Interlocking Plastic Belt Conveyor            
(1)    20”W x 25’L Interlocking Plastic Belt Conveyor             (1)    16”W x
50’L Interlocking Plastic Belt Conveyor; with 90° Turn Section             (1)
   Ocme Model TH/N Case Packer, S/N 1/230/97, (1998); with Estimated 32”W x 10’L
Infeed Interlocking Plastic Belt Conveyor; 3-Chain Infeed Conveyor; Overhead
Lane Divider; Overhead Wrapping Position; and Ocme Shrink Tunnel, 16” x 28”
Parts Opening, with 32”W Wire Mesh Flow Through Conveyor, and Overhead Blower
Unit             (1)    Procomac 28”W x 20’L Interlocking Plastic Belt Conveyor;
with 45° Turn Section             (1)    24”W x 70’L Interlocking Plastic Belt
Conveyor; with 45° Turn Section             (1)    12”W x 40’L Interlocking
Plastic Belt Conveyor; with 45° Turn Section             (1)    30”W x Estimated
50’L Roller Belt Conveyor             (1)    Twinpak Inc. Model METE Labeler,
S/N 585-99, (1999); with Dual Sided Overhead Labeling Positions; (3) Label
Infeed Positions; Label Infeed Stand; and PLC Control             (2)    12”W x
15’L Interlocking Plastic Belt Conveyors; Each with 45° Turn Section   

 

227



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (2)    12”W x 20’L Roller-Type Roller Belt Conveyors; Each with
45° Turn Section             (1)    Procomac 48”W x 72”L Diverter; with Plastic
Lane Dividing Slats             (1)    Logopak Model 515 B90 Pressure Sensitive
Labeler, S/N 2060470, (2006)             (1)    16”W x Estimated 85’L Belt-Type
Roller Belt Conveyor             (1)    24”W x 35’L Interlocking Plastic Belt
Conveyor             (1)    24”W x 115’L Power Roller Conveyor             (1)
   24”W x 36’L Power Belt Conveyor             (1)    24”W x 7’L Power Belt
Conveyor             (1)    24”W x Estimated 225’L Power Roller Conveyor      
      (1)    24”W x 25’L Power Belt Conveyor             (1)    30”W x 10’L
Power Belt Conveyor             (1)    18”W x Estimated 100’L Interlocking
Plastic Belt Conveyor             (1)    24”W x 10’L Interlocking Plastic Belt
Conveyor             (1)    24”W x 10’L Roller Belt Conveyor             (1)   
24”W x 36”L Power Belt Conveyor             (1)    60”W x 10’L Lane Divider;
with Plastic Lane Transfer Slats             (3)    24”W x 15’L Power Roller
Conveyors             (3)    24”W x 10’L Power Belt Conveyors             (1)   
Berchi Model Genius PTF/3 Palletizer, S/N 0444BF4102/01, (2001); with Estimated
72”W x 10’L Power Roller Infeed Conveyor; Overhead Loading Arm; Pallet Loading
Station; 48” x 36” Roller Conveyor; Pneumatic Cardboard Lift Position; 48” x 48”
Turntable; and 48” x 72” Outfeed Power Roller Conveyor             (1)   
Lachenmeier Model HMS3T400 Hooding Machine, S/N 019056, (2002); with 48”W x 20’L
Outfeed Conveyor   

 

228



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 431    1-    Bottling Line #3, (1996); 2-Liter @ 22,000 Bottles/Hour
Capacity, To Include:    3,250,000          (1)    Mucki Model MU-30 350-kg Box
Tilter, S/N 7380, (2004); with Safety Cage             (1)    Drag Conveyor;
20”W x 8’H; with Dump Hopper             (1)    Awdruze Model VZT-4010 Conveyor;
Estimated 20’L; with 12’H Lift Position; and Blow Molding Infeed Section      
      (1)    Drag Conveyor; 10” x 15’, Inclined             (1)    Krones Model
Contiform S24 Blow Molding Machine, S/N 787-040, (2004); 43,200 Bottles/Hour,
24-Mold, 60mm Minimum Preform Length, 200mm Maximum Preform Length            
(1)    Krones Estimated 6”W x 225’L Air Powered Conveyor; Stainless Steel,
Automatic Adjusting; with 180° Turn Section; 45° Turn Section; and (8) Overhead
Blower Units             (1)    Lane Diverter; 1 x 2             (1)   
Estimated 6”W x 50’L Air Operated Conveyor; Stainless Steel, Automatic
Adjusting; with Overhead Blower Unit             (1)    Lane Diverter; 2 x 1   
         (1)    Sidel 18”W x 15’L Drag Conveyor, S/N 5510; with Dump Hopper   
         (1)    Power Belt Conveyor; 18” x 25’             (1)    Sidel Model
5510 Loader; with Air Operated Loading Conveyor             (1)    Sidel Model
SB0 10/10 FOUR Blow Molding Machine, S/N 0487, (1996); 18,000 Bottles/Hour,
10-Mold; with Sidel PLC Control             (1)    Estimated 6”W x 325’L Air
Operated Conveyor; Stainless Steel, Automatic Adjusting; with (10) Overhead
Blowers             (1)    Estimated 6”W x 35’L Air Operated Conveyor; Stainless
Steel, Automatic Adjusting; with Overhead Blower Unit             (1)    Lane
Diverter; 1 x 2   

 

229



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    6”W x 150’L Air Operated Conveyor; Stainless Steel,
Automatic Adjusting; with (2) Overhead Blower Units             (1)    Estimated
6”W x 200’L Air Operated Conveyor; Stainless Steel, Automatic Adjusting; with
(3) Overhead Blower Units             (1)    Crown Simplimatic Model MPV
140/100/20 140-Valve Filler, S/N 992748, (1999); with Allen-Bradley Model
PanelView 900 PLC Control             (1)    100-Position Rinser             (1)
   Zalkin Model 20HD 20-Head Capper, S/N 5060             (1)    Sasib Model
Mojonnier Starblend 2000 Mixer, S/N 10781SB, (1998); 50,000-Liters/Hour; with
Associated Process Pumps; Storage Tanks; Filter; and Level Controls            
(1)    Syrup Delivery System; with (2) 25,000-Liter Stainless Steel Storage
Tanks; (2) 10,000-Liter Stainless Steel Storage Tanks, Dual Compartment;
Flowmeters; Level Controllers; and Associated Process Pumps             (1)   
3”W x Estimated 25’L Interlocking Plastic Belt Conveyor; with 90° Turn Section
            (1)    Heuft Model Spectrum Fill Level Detector; with Sensing Head
            (1)    24”W x 10’L Interlocking Plastic Belt Conveyor            
(1)    3”W x 20’L Interlocking Plastic Belt Conveyor; with 180° Turn Section   
         (1)    3”W x 75’L Interlocking Plastic Belt Conveyor; with Overhead
Blower Position             (1)    Krones Model Contiroll 720-15 Wraparound
Labeler, S/N K745-G45, (2004); Stainless Steel; with Pass Through Conveyor;
Label Feeder; Glue Applicator; Laser Inspection Station, with Automatic Reject
Station; and Power Panel 10 PLC Control             (1)    3”W x 75’L
Interlocking Plastic Belt Conveyor; with Electric Motor Drive             (1)   
Linx Model 4900 Ink Jet Coder; with Print Head             (1)    36”W x 45’L
Interlocking Plastic Belt Conveyor; with 2-Lane Diverting Position            
(1)    Estimated 7’W x 30’L Accumulation Table   

 

230



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    20”W x 25’L Interlocking Plastic Belt Conveyor; with
Overhead Lane Divider             (1)    Ocme Model TH/N Case Packer, S/N
1/229197, (1997); with Ocme PLC Control; Estimated 30” x 15’ Infeed Conveyor;
Overhead Dividing Arm System; Overhead Wrapping Section; and Ocme Shrink Tunnel,
with Overhead Exhaust Blowers, and Estimated 32”W Wire Mesh Conveyor            
(1)    32”W x 10’L Interlocking Plastic Belt Conveyor; with Electric Motor Drive
            (1)    32”W x 15’L Power Belt Conveyor; with 180° Turn Section      
      (1)    32”W x Estimated 40’L Power Roller Conveyor             (1)   
Twinpak Inc. Model METEV Labeler, S/N 439-98, (1998); with Dual Sided Overhead
Labeling Positions; (3) Label Infeed Positions; Label Infeed Stand; and PLC
Control             (1)    30”W x 15’L Power Roller Conveyor; with Electric
Motor Drive             (1)    30”W x 10’L Power Belt Conveyor             (1)
   30”W x 10’L Interlocking Plastic Belt Conveyor; with Electric Motor Drive   
         (1)    Logopak Model 515 B90 Pressure Sensitive Labeler, S/N 20730183,
(2007)             (1)    32”W x 10’L Power Belt Conveyor; with 180° Turn
Section             (1)    30”W x 100’L Interlocking Plastic Belt Conveyor      
      (1)    32”W x 5’L Power Belt Conveyor; with 45° Turn Section            
(1)    32”W x 225’L Power Roller Conveyor             (1)    32”W x 36”L Power
Belt Conveyor             (1)    32”W x 7’L Power Belt Conveyor; with 45° Turn
Section             (1)    32”W x 20’L Power Roller Conveyor             (1)   
30”W x 5’L Power Belt Conveyor             (1)    32”W x Estimated 75’L
Interlocking Plastic Belt Conveyor             (1)    32”W x 10’L Interlocking
Plastic Belt Conveyor             (1)    32”W x 7’L Power Belt Conveyor; with
45° Turn Section             (1)    32”W x 5’L Power Belt Conveyor   

 

231



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Berchi 60”W x 10’L Lane Diverter; with Plastic Lane
Transfer Slats             (3)    24”W x 10’L Power Roller Conveyors            
(1)    24”W x 10’L Power Belt Conveyor             (1)    Berchi Model Genius
PTF/A3 Palletizer, S/N 0444BF2862197, (1997); with Top-Mounted Pick and Place
Stacking Position; Infeed Roller Conveyor; Scissor Lift Table; Estimated 48”W x
50’L Power Roller Takeoff Conveyor; Pallet Infeed System; and Chair Conveyor   
         (1)    Robopac Model Genesis Orbital Stretch Wrap Machine, S/N
044BT4779/04, (2004); with 48”W x 35’L Power Roller Conveyor    432    1-   
Bottling Line #4; 2-Liter @ 19,000 Bottles/Hour Capacity, To Include:   
1,200,000          (1)    Estimated 6”W x 15’L Air Powered Conveyor; Stainless
Steel, Automatic Adjusting; with (2) Overhead Blower Units             (1)   
Estimated 6”W x 100’L Air Powered Conveyor; Stainless Steel, Automatic
Adjusting; with (2) Overhead Blower Units             (1)    Diverter; 2 x 1   
         (1)    Estimated 6”W x 90’L Air Powered Conveyor; Stainless Steel,
Adjusting; with 90° Turn Position; and (4) Overhead Blower Units             (1)
   Procomac Model Fillstar 120-Valve Filler, S/N 120/15/113, (2000); with
Procomac Model Gripstar 1R60.120.113 Rinser, S/N P6490, 60-Position; and PLC
Control             (1)    Procomac Model Pice E Place 15 Test 15-Head Capper,
S/N P6492, (2000)             (1)    Procomac Model Starmix Mixer; with PLC
Control   

 

232



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Syrup Delivery System, (2000); with (2) 27,000-Liter
Stainless Steel Storage Tanks, Asset #PST #1 and Asset #PST #2, Leg Mounted,
Each with Agitators; Flowmeters; and Associated Valves and Pumps             (1)
   3”W x 25’L Interlocking Plastic Belt Conveyor             (1)    Heuft Model
Spectrum Fill Level Detector; with Scan Position; Digital Readout; and Lane
Kickoff Device             (1)    32”W x 10’L Interlocking Plastic Belt Conveyor
            (1)    3”W x 30’L Interlocking Plastic Belt Conveyor             (1)
   3”W x 125’L Interlocking Plastic Belt Conveyor; with (3) 45° Turn Sections   
         (1)    Krones Model Contiroll 720-15 Wraparound Labeler, S/N K745-N54,
(2007); Stainless Steel; with Pass Through Conveyor; Label Feeder; Glue
Applicator; Laser Inspection Station, with Automatic Reject Station; and Krones
Model I Panel PLC Control             (1)    Linx Model 2LDX 6200 Series Ink Jet
Coder; with Print Head             (1)    3”W x 45’L Interlocking Plastic Belt
Conveyor             (1)    20”W x Estimated 100’L Interlocking Plastic Belt
Conveyor; with 3-Lane Changing Position; S-Turn Section; and 45° Turn Section   
         (1)    Lane Diverter; Estimated 48”W x 72”L             (1)    16”W x
110’L Interlocking Plastic Belt Conveyor; with 2-Position Lane Diverter; (2)
S-Turn Positions; and Electric Motor Drive             (2)    3”W x 25’L
Interlocking Plastic Belt Conveyors; Each with Electric Motor Drive            
(1)    Twinpak Inc. Model MFEV Labeler, S/N 441-98; and S/N 440-98, (1998); with
Dual-Sided Overhead Labeling Positions; and Siemens Model TD200 PLC Control   
         (1)    3”W x Estimated 100’L Interlocking Plastic Belt Conveyor      
      (1)    4”W x Estimated 125’L Interlocking Plastic Belt Conveyor         
   (1)    30”W x 5’L Lane Diverter   

 

233



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    8”W x 35’L Interlocking Plastic Belt Conveyor; with 180°
Turn Section; and Electric Motor Drive             (1)    8”W x 350’L
Interlocking Plastic Belt Conveyor; with 180° Turn Section; (2) 45° Turn
Sections; S-Turn Position, with Lane Changing Position; and Electric Motor Drive
            (1)    Lane Diverter; Estimated 30”W, Converts 1 to 2 Lines         
   (1)    Heuft Model Spectrum TX Fill Level Detector; 2-Lane, Each Lane with
Reject Position             (2)    30”W x Estimated 50’L Interlocking Plastic
Belt Conveyors             (1)    Interlocking Plastic Belt Staging Table;
Estimated 72”W x 35’L             (1)    Berchi Model Genius PPL/L6 Palletizer,
S/N 0444BF2867/97, (1997); with Overhead Pick and Place Stacking Position;
Top-Mounted Pallet Stacking Position; (2) Air Actuated Display Case Assembling
Positions; 48”W x Estimated 25’L Power Roller Pallet Infeed Conveyor; 36”W x
15’L 2-Strand Interlocking Metal Belt Conveyor; Pelacci Tray Washer, S/N P5599,
(1998), with Carts Loading Conveyor, and Overhead Exhaust Units; and Controls   
         (1)    Robopac Model Genesis Orbital Stretch Wrap Machine, S/N
0444BF3448/99, (1999); with PLC Controls; and 48”W x 50’L Power Roller Conveyor,
Orbital Type    433    1-    Bottling Line #5, (Estimated 2005); 1-Liter @
17,000 Bottles/Hour Capacity, 2-Liter @ 15,000 Bottles/Hour Capacity, To
Include:    1,600,000          (1)    Sidel 16”W x 15’L Drag Conveyor; with Dump
Hopper             (1)    16”W x 25’L Belt Conveyor             (1)    16”W x
Estimated 75’L Belt Conveyor             (1)    16”W x 25’L Belt Conveyor      
      (1)    Sidel Model XMRP Loading System, S/N 9019, (1998); with Air Feed
Conveyor             (1)    Sidel Model SB016 Blow Molding Machine, S/N 263,
(1998); 28,800 Bottles/Hour, 16-Mold; with Sidel PLC Control Readout   

 

234



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Estimated 6”W x 450’L Air Powered Conveyor; with (4) 45°
Turn Sections; S-Turn Section; and (8) Overhead Blower Units             (1)   
Krones Model Contiroll 702-12 Wraparound Labeler, S/N K-745-G63, (2004);
Stainless Steel; with Pass Through Conveyor; Label Feeder; Glue Applicator;
Laser Inspection Station, with Automatic Reject Station; and Power Panel 10 PLC
Control             (1)    Estimated 6”W x 250’L Air Powered Conveyor; with (6)
Overhead Blower Units             (1)    Procomac Model Fillstar Pet 2 80-Valve
Filler, S/N P9351, (2004); with Allen Bradley Model VersaView 1500P PLC Control
            (1)    Procomac Model Euro/PK 12 Teste 12-Head Capper, S/N P9352,
(2004)             (1)    Procomac Model Fillstar 1P 48 128 141 48-Position
Rinser, S/N P9350, (2004)             (1)    2,720-Liter Stainless Steel Tank;
with Associated Flowmeters; and Pumps             (1)    3”W x Estimated 150’L
Interlocking Plastic Belt Conveyor             (1)    Linx Model XyMark 7S Ink
Jet Coder, S/N 190047, (2005)             (1)    Heuft Model Basic Fill Level
Detector, (1995)             (1)    3”W x 35’L Interlocking Plastic Belt
Conveyor; with 180° Turn Section             (1)    Lane Divider; with Overhead
Lane Changing Device; and Estimated 32”W x 20’L Interlocking Plastic Belt
Conveyor             (1)    16”W x Estimated 85’L Interlocking Plastic Belt
Conveyor; with (3) Lane Changing Positions; and (2) 45° Turn Sections         
   (1)    Ocme Model Vega S 50/0 Case Packer, S/N 1/175/04, (2004); with Siemens
Model Simatic PLC Control; Overhead Dividing Position; Overhead Lane Dividing
Position; Overhead Wrapping Position; Estimated 32” x 15’ Infeed Conveyor; and
OCME Shrink Tunnel, with Estimated 32” Wire Mesh Flow Through Conveyor, and
Overhead Cool Down Position             (1)    12”W x Estimated 30’L
Interlocking Plastic Belt Conveyor; with (2) 45° Turn Sections   

 

235



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    16”W x Estimated 30’L Power Belt Conveyor             (1)
   16”W x 15’L Interlocking Plastic Belt Conveyor; with 45° Turn Section      
      (1)    16”W x Estimated 85’L Roller Belt Conveyor             (1)    16”W
x 5’L Interlocking Plastic Belt Conveyor             (1)    16”W x 20’L Roller
Belt Conveyor             (1)    16”W x Estimated 50’L Roller Belt Conveyor   
         (1)    16”W x 5’L Belt Conveyor             (1)    16”W x 35’L
Interlocking Plastic Belt Conveyor; with 180° Turn Section             (1)   
Logopak Model 515 B90 Pressure Sensitive Labeler, S/N 207 0184, (2007)         
   (1)    20”W x 5’L Interlocking Plastic Belt Conveyor             (1)   
Berchi 60”W x Estimated 10’L Lane Divider; with Plastic Lane Dividing Strips   
         (2)    60”W x Estimated 10’L Roller Belt Conveyors             (1)   
Berchi Model Genius PTS/A2L Palletizer, S/N 0444BF4846/04, (2004); with
Estimated 60” x 72” Roller Infeed Table; Overhead Packaging Alignment Arms;
Top-Mounted Pallet Stacking Position; Air Actuated Cardboard Pick and Place
Stations; Scissor Lift Table; 48” x 10’ Power Roller Pallet Infeed Conveyor; 48”
x 60” Rotary Table; and 48” x 75’ Outfeed Power Roller Conveyor             (1)
   Robopac Model Helix Top HS40 Orbital Stretch Wrap Machine, S/N 108010001;
Estimated 20’ Wrapping Height; with Safety Stage; and 3-Strand 48” x 20’ Pallet
Takeoff Conveyor    434    1-    Lot of Syrup Room Equipment, To Include:   
175,000          (2)    500-Liter Stainless Steel Tanks; Each with Top-Mounted
Electric Mixer; and Associated Pumps   

 

236



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (6)    25,000-Liter Mixing Stainless Steel Tanks; (Estimated Late
1990s); Each with Top-Mounted Electric Mixers; and Spray Bar             (1)   
Custom Built CIP System; with (2) 10,000-Liter Capacity Stainless Steel Tanks;
and Associated Pumps             (1)    Custom Built CIP System; with (2)
5,000-Liter Capacity Stainless Steel Tanks; and Associated Pumps             (1)
   Miteco 80-Ton Stainless Steel Silo; Jacketed; with Associated Pumps         
   (1)    Miteco Model 15 C-INO-3 Sugar Dissolver, S/N 33.1844.1.0, (2000); with
500-Liter Mixing Tank; Heat Exchanger; Auger Screw Conveyor; and Siemens PLC
Control             (1)    30,000-Liter Fiberglass Tank; with Associated Pumps
            (1)    30,000-Liter Stainless Steel Tank; Jacketed; with Associated
Pumps             (1)    30,000-Liter Glucose Stainless Steel Tank; Jacketed;
with Heater; and Associated Pumps             (1)    Lot of Associated
Flowmeters; Shutoff Valves; Pumps; Piping; Central PLC Control System; etc.   
435    1-    Line #5 Mixing System, To Include:    100,000          (1)   
Miteco 32,000-Liter Stainless Steel Tank; Jacketed; with Heater; and Associated
Pumps             (1)    Miteco 4,500-Liter Stainless Steel Tank, Asset #D113;
with Associated Pumps             (1)    Miteco 3,500-Liter Stainless Steel
Tank, Asset #D112; with Associated Pumps             (1)    Miteco 15,000-Liter
Stainless Steel Tank, Asset #D111; with Associated Pumps             (1)   
Miteco 5,500-Liter Stainless Steel Tank, Asset #D052; with Associated Pumps   
         (2)    Miteco 8,500-Liter Stainless Steel Tanks, Asset #D460; and Asset
#D450; with Associated Pumps   

 

237



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Alfa-Laval Model FRONT8-VSFRM Pasteurizer, S/N
30104-45797, (2004); 7-Bar Maximum Pressure, 110°C Maximum Temperature; with
Associated Pumps; Piping; etc.             (2)    Miteco 2,500-Liter Stainless
Steel Tanks, Asset #D470; and Asset #D480; Each with Top-Mounted Mixer; and
Associated Pumps             (1)    Miteco CIP System; with (2) 5,000-Liter
Stainless Steel Tanks; (2) Miteco Shell and Tube Heat Exchangers, S/N 4065 and
S/N 4066, 10-Bar Maximum Pressure, 185°C Maximum Temperature; and PLC Control   
         (1)    Miteco 3,000-Liter Stainless Steel Tank, Asset #D051; with
Powder Feeder; Flow Regulator; and Associated Pumps             (1)    Miteco
Model CN7-32 7-Stream Blender, S/N 38.2394.0.0, (2004); with Anton Paar Model
MPDS1000 Evaluation Unit; and Associated Flowmeters; Pumps; etc.             (1)
   Miteco 2,000-Liter Stainless Steel Deaerator, Asset #D068; with Associated
Pumps             (1)    Lot of Associated Flowmeters; Pumps; Valves; Sensors;
Central PLC Control Systems; etc.    436    1-    Blow Molding Chiller System,
To Include:    30,000          (1)    Tricool Model TCW021 Chiller, S/N
99DCTCW92095, Asset #4, (1999)             (1)    Tricool Model TCW9060SF
Chiller, S/N 25244C8470, Asset #1             (1)    Tricool Model TCW134DC
Chiller, S/N C663313498, Asset #2             (1)    Tricool Model TCW67
Chiller, S/N 205217496, Asset #3             (1)    Lot of Associated Water
Circulation Pumps    437    1-    Bottle Silo Storage System, To Include:   
150,000          (1)    Procomac 4-Bin Storage Bin; 600,000 1/2-Liter Bottle
Capacity; with (4) Dump Chutes   

 

238



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    36”W x 50’L Enclosed Power Belt Conveyor; with Electric
Motor Drive             (1)    36”W x 50’L Inclined Power Belt Conveyor; with
Dump Hopper; and Electric Motor Drive             (2)    36”W x 10’L Inclined
Power Belt Conveyors; Each with Electric Motor Drive             (1)    Procomac
36”W x 25’L Power Belt Conveyor             (1)    Procomac Model Topstar 20/30
Bottle Unscrambler, S/N P5301, (1998)             (1)    6”W x Estimated 100’L
Air Powered Conveyor; with 90° Turn Position; and (5) Overhead Blower Units   
         (1)    Procomac Model Topstar 20/30 Bottle Unscrambler, S/N P5302,
(1998)             (1)    6”W x Estimated 15’L Air Powered Conveyor; with (2)
Overhead Blowers             (1)    6”W x Estimated 25’L Air Powered Conveyor;
with (1) Overhead Blower Unit             (1)    6”W x Estimated 150’L Air
Powered Conveyor; with (5) Overhead Blower Units                            
Total Bottling:    $ 10,005,000       Warehouse    438    1-    Lot of Pallet
Racking, To Include:    $ 45,000          (123)    Pallet Racks; Estimated 8’W x
44”D x 35’H, 5-Tier             (167)    Drive-Thru Type Pallet Racks; Estimated
48”W x 50’D x 35’H, 4-Tier             (27)    Drive-Thru Type Pallet Racks;
Estimated 48”W x 20’D x 35’H, 4-Tier             (61)    Drive-Thru Type Pallet
Racks; Estimated 48”W x 45’D x 35’H, 4-Tier    439    1-       Savsjo Model 8020
Horizontal Baler      4,500 440    1-       HSM Model V-Press 860 Vertical Baler
     2,500

 

239



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 441    2-    Dalmec 100-kg Lifts, S/N (2) Unknown; with Roll-Lift
Attachment Each Value: $7,500      15,000 442    1-    Inpack Model Colt 80
Stretch Wrap Machine; with 60” Rotary Table      2,500 443    1-    Matco Model
A616L PREA1 Stretch Wrap Machine, S/N MA96214, (1996); with 48” Rotary Table   
  3,500 444    1-    Stretch Wrapping System, To Include:      80,000         
(1)    Berchi Palletizer; with 48” x 15’ Loading Positions; 48” x 15’ Pallet
Loading Positions; (2) 36” x 10’ Tray Loading Positions; Overhead Stacking
Position; and Control             (1)    Robopac Orbital Stretch Wrap Machine;
Estimated 84”D Capacity; with 24”W x 50’L 2-Strand Chain Conveyor            
(1)    Atlas Copco Model GA15 Rotary Screw Air Compressor             (1)   
Atlas Copco Model GPS411 8-Bar Rotary Screw Air Compressor             (1)   
Lot of Associated Chain Conveyors                             Total Warehouse:
   $ 153,000       Yard    445    1-    KTK Model TWA 302B/Z/PU/PU Chiller, S/N
140113/2, (2004)    $ 8,000 446    2-    KTK Model TWA 302B/2/PU/PU Chillers,
S/N 140113/1, Asset #Unknown; and S/N 170095, Asset #8 Each Value: $8,000     
16,000 447    1-    Storage Tank System, To Include:      150,000          (1)
   Stainless Steel Silo, Asset #WT4, (1993); 227,000-Liter Capacity            
(1)    Stainless Steel Silo, Asset #WT3, (1999); 227,000-Liter Capacity   

 

240



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Stainless Steel Silo, Asset #WT2, (1996); 227,000-Liter
Capacity             (1)    Lot of Associated Vacuum Pumps; Process Piping; etc.
   448    1-    Goavec 90,000-Liter Water Storage Tank, (1995)      30,000 449
   1-    Caustic Storage Tank      No Value                          Total Yard:
   $ 204,000       Throughout Plant    450    1-    Lot of Lab Equipment, To
Include:    $ 45,000          (1)    Tri-Clover Model TCW9060SP R23
Refrigerant-Type Chiller, S/N C9576TCW00L             (1)    Sidel Tester      
      (1)    Hanna Model HI9060 Thermometer             (1)    Hanna Model HI
991001 Temperature Meter             (3)    Kem Model AT-500N Automatic
Potentiometric Titrators; with Doser             (1)    Mettler Model PM 100
Balance             (1)    Hach Model DR-2000 Spectrophotometer             (1)
   Hach COD Reactor             (1)    Manufacturer Unknown Drying Oven         
   (1)    AND Model GF-6000 Balance             (1)    Foss Model KJELTEC 2100
Balance             (1)    Olympus Microscope             (1)    DWS Oven      
      (2)    LMS Traders Inc. Incubators             (2)    Heraeus Incubators
            (1)    Beko Refrigerator   

 

241



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Shimadzu Model LC-6A Liquid Chromatograph; with Phenomenex
Model RC-200 Solvent Recycler; and Shimadru Model SPD-6AV Detector            
(1)    Shimadzu Model C-R4A Analyzer             (1)    Shimadzu Model LC-6A
Liquid Chromatograph; with Jour Research Model 1704 Solvent Saver; and Shimadzu
Model SPD-6A Detector             (1)    Manufacturer Unknown Model K85VB Lab
Hood, S/N 48221    451    1-    Lot of Maintenance Equipment, To Include:     
11,500          (1)    20-Ton H-Frame Press             (1)    Disc/Belt Sander;
6” Belt, 9” Disc             (1)    Nu-Tool Industries 12” Throat Vertical Band
Saw, S/N 010889, (2002)             (1)    Ajax Model MD-20 Milling and Drilling
Machine, S/N 43494, (1994)             (1)    Edgwick Engine Lathe; 16” Swing x
72” Bed; with 2” Hole Through Spindle             (1)    Cebora Model Tig Star
16-P 235-Amp Arc Welder             (1)    Lot of Miscellaneous Maintenance
Equipment, To Include: Worktables; Vises; Metal Shelving; Double-End Grinders;
Miter Saws; Pedestal Drills; etc.    452    4-   

Linx Model 6900 Ink Jet Coders

Each Value: $6,500

     26,000 453    1-    Wastewater Treatment System; with (2) Estimated
40,000-Liter Storage Tanks; (23) CT Component Flowmeters; 2-Hydrovane Rotary
Screw Air Compressor; and Allen-Bradley Model PanelView 550 PLC Control    $
25,000 454    1-    Lot of Factory and Support Equipment, To Include:
Workbenches; Worktables; Safety Ladders; Pallet Jacks; etc.      20,000 455   
1-    Lot of Office Furniture and Business Machines, To Include: Desks; Chairs;
Book Shelves; File Cabinets; Conference Tables; Telephone Systems; Reception
Area Furniture; etc.      30,000                   

 

242



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value             Total Throughout Plant:    $ 157,500    Total Appraised
Orderly Liquidation Value -    $ 10,519,500                       Cott
Corporation      

[***]

[Address redacted]

  

 

243



--------------------------------------------------------------------------------

Cott Corporation

[***]

[Address redacted]

 

244



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

[Address redacted]

 

Effective Date: January 16, 2008    Orderly
Liquidation
Value

Bottling

   $ 9,100,000

Syrup/Processing Room

     —  

Warehouse

     30,000

Laboratory

     118,450

Plant Utilities

     360,000

Yard

     175,500

Throughout Plant

     15,000       

Total Appraised Orderly Liquidation Value -

   $ 9,798,950       

Cott Corporation

  

- Aseptic

  

[***]

[Address redacted]

  

 

245



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

[Address redacted]

Machinery & Equipment

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value       Bottling    456    1-    Bottling Line #1, (2003); 250mL @ 18,000
Bottles/Hour Capacity, 330mL @ 18,000 Bottles/Hour Capacity, 500mL @ 18,000
Bottles/Hour Capacity, 1.5-Liter @ 12,000 Bottles/Hour Capacity, To Include:   
$ 3,850,000          (1)    Sidel Model SBO 12 Blow Molding Machine, S/N 5324,
(2002); 18,000 Bottles/Hour, 12-Mold; with Floating Hopper; Automatic Bin
Dumper; Conveyor Loading System; Transformer; Hitema Model ECA075 Chiller; and
PLC Control             (1)    Procomac Model 2000 Estimated 6”W x 290’L Air
Powered Conveyor, S/N V855, (2002); Adjustable; with (6) Top-Mounted Blowers;
Aseptic Enclosure; and Control             (1)    Procomac Model Ingresso Steam
Tunnel, S/N P7697, (2002); with (6) Glove Ports; and Lesatec HEPA Filter      
      (1)    Procomac Model GX1R.65.103.113 50-Station Sterilizer, S/N P7605,
(2002); with (3) Glove Ports             (1)    Procomac Model Uniblock 2
50-Station Rinser, S/N P7606, (2002); with (2) Glove Ports             (1)   
Procomac Model FX50.10.113 50-Valve Volumetric Filler, S/N P7607, (2002); with
Fume Scrubber, (Located Outside); Upper Body Clean Suit; Estimated 5,000-Liter
Stainless Steel Production Tank; and 12-Head Capper             (1)    Procomac
Model Trattamento Sacchi 48”W x 30’L Cap Sterilizer, S/N P8024, (2002); with (2)
HEPA Filters; Rinse Station; Drying Station; Interlocking Plastic Belt Pass
Through Conveyor; (2) Glove Ports; Loading Hoppers; Conveyor System; Lesatec
Block Ventilation Unit; (2) Procomac Sterilcap W Cap Feeders; and PLC Control   

 

246



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Procomac Model Uscita 25’L Steam Tunnel, S/N P8022,
(2002); with Estimated 4”W x 25’L Interlocking Plastic Belt Conveyor; (9) Glove
Ports; Lesatec HEPA Filter; and Control             (1)    Corema Model JA/C-75
Chiller, S/N 23642             (2)    Heuft Model Spectrum Ti36 Fill Level
Detectors, (2003); with Shared Enclosure; Pass Through Conveyor; and Reject
Station             (1)    Procomac Estimated 3-1/2”W x 150’L Interlocking
Plastic Belt Conveyor; with 16” x 6’ Lane Diverter; 14” x 12’ Lane Diverter; (2)
16” x 20’ Lane Diverters; 16” x 25’ Lane Diverter, with 180° Turn Section; and
16” x 30’ Lane Diverter             (1)    Procomac Model Drystar 2S Drying
Tunnel, S/N P8222, (2002); Each with (8) Hoses; and PLC Control             (1)
   Krones Model Contiroll 12-Station Wraparound Labeler, S/N 745-C80, (2002);
with Glue Applicator; (2) Label Unwind Stands; and PLC Control             (1)
   Markem Model Smart Lase SL Laser Coder; with Markem Filter Conditioner; and
Pendant Control             (1)    Procomac Estimated 3-1/2”W x 90’L
Interlocking Plastic Belt Conveyor; with Estimated 10” x 20’ Lane Diverter; 16”
x 20’ Lane Diverter; (2) 90° Turn Sections; and 16” x 12’ Lane Diverter         
   (1)    Ocme Model Vega S40/F Case Packer, S/N 01273, (2002); with Estimated
20”W x 20’L Lane Diverter; Overwrap Station; Estimated 60”W x 12”H Shrink
Tunnel; and PLC Control             (1)    Estimated 16”W x 25’L Interlocking
Plastic Belt Conveyor; with (2) 90° Turn Sections   

 

247



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Logopak Model 515F Pressure Sensitive Labeler, S/N
2070185, (2007)             (1)    Estimated 16”W x 40’L Power Roller Conveyor
            (1)    Estimated 16”W x 40’L Interlocking Plastic Belt Conveyor;
with 16”W x 36”L Powered Belt Conveyor; and 90° Turn Section             (1)   
Gampack Model GP4590 18”W Overwrapper, S/N W10360011011, (2003); with Heat
Shrink Tunnel, 28”W x 14”H Maximum Opening; and Siemens PLC Control            
(1)    Estimated 18”W x 30’L Interlocking Plastic Belt Conveyor             (1)
   Berchi Estimated 16”W x 65’L Power Roller Conveyor; with (2) Power Belt
Bridge Conveyor Sections             (2)    Estimated 16”W x 25’L Interlocking
Plastic Belt Conveyors             (1)    Estimated 16”W x 45’L Power Roller
Conveyor             (1)    Berchi Estimated 16”W x 90’L Power Roller Conveyor;
with (2) Power Belt Bridge Conveyor Sections             (1)    Berchi Model
Genius PTF12 Palletizer, S/N 0444BF4104101, (2001); with Pallet Loading Station;
Pneumatic Cardboard Loader; Estimated 48”W x 15’L Powered Roller Conveyor;
Safety Enclosure; and PLC Control             (1)    Robopac Model Helix Orbital
Stretch Wrap Machine, S/N 1002020051, (2002); with Estimated 48”W x 30’L Powered
Roller Conveyor; Safety Enclosure; Zebra Label Printer; and PLC Control         
   (1)    Lot of Associated Pumps; Piping; Controls; etc.    457    1-   
Bottling Line #1, (2007); 250mL, 330mL, and 500mL @ 24,000 Bottles/Hour
Capacity, To Include:    5,250,000          (1)    Sidel Model SBO 14 U Blow
Molding Machine, S/N 11104, (2007); 25,200 Bottles/Hour, 14-Mold; with Feed
Hopper; Automatic Loader; Infeed Conveyor; Hitema Model ECA045 Chiller; and PLC
Control             (1)    Procomac Model 2000 Estimated 6”W x 330’L Air Powered
Conveyor, S/N V2494, (2006); Adjustable; with Asceptic Enclosure; and (9)
Top-Mounted Blowers   

 

248



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Procomac Model 1P80.113 50-Station Spinstar Bloc
Sterilizer, S/N P10998, (2007); with HEPA Filter; (5) Glove Ports; and PLC
Control             (1)    Procomac Model 1P 60.113 50-Station Spinstar GX
Rinser, S/N P10999, (2007); with (5) Glove Ports; HEPA Filter; and PLC Control
            (1)    Procomac Model 50.15.1.13 50-Valve Fillstar FC Filler, S/N
P11000, (2007); with Fume Scrubber, (Located Outside); Nitrogen System; (8)
Glove Ports; Estimated 5,000-Liter Stainless Steel Production Tank; 12-Head
Capper; and PLC Control             (1)    Procomac Model Sacchi 48”W x 30’L Cap
Sanitizer, S/N P11032, (2007); with Manual Loading Station; (2) HEPA Filters;
Rinse Station; Drying Station; (2) Glove Ports; Loading Hopper; Incline Belt
Conveyor, with (2) HEPA Filters; Spiral Cap Feeder; and PLC Control            
(1)    Procomac 15’L Steam Tunnel, S/N P10997, (2007); with (6) Glove Ports; and
(2) HEPA Filters             (1)    Estimated 3-1/2”W x 260’L Interlocking
Plastic Belt Conveyor; with Estimated 16”W x 140’L Lane Diverter; and (3) 90°
Turn Sections             (2)    Procomac Model Ventilo Pass Through Dryers   
         (1)    Procomac Model Checkstar Fill Level Detector; with Eject
Station; and PLC Control             (1)    Sidel Model Rollquattro 18-Station
Wraparound Labeler; with Hot Melt Glue Machine; (2) Label Unwinds; and PLC
Control             (1)    Markem Model Smart Lase 110I Laser Coder, (2007);
with Filter; and Pendant Control             (1)    Sidel Model Alfa 15’L 4-Zone
Drying Tunnel; with Electric Heaters; Blowers; and PLC Control             (1)
   Procomac Estimated 16”W x 180’L Interlocking Plastic Belt Lane Diverter; with
(5) 90° Turn Sections             (1)    Ocme Model Vega S40V Case Packer, S/N
060174, (2006); with Estimated 24”W x 30’L Interlocking Plastic Belt Lane
Diverter; Cardboard Feed Station; Nordson Hot Melt Glue Applicator; Heat Shrink
Tunnel, Estimated 30”W x 14”H Maximum Opening; Overwrapper; Drying Fan; and PLC
Control   

 

249



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Logopak Model 515F Pressure Sensitive Labeler, S/N
2070106, (2007); with Procomac Estimated 16”W x 20’L 180° Interlocking Plastic
Belt Conveyor             (1)    Procomac Estimated 22”W x 36’L Power Roller
Conveyor; with 22”W x 8’L Power Belt Conveyor Section             (1)    Markem
Model Cimpak 300 Pressure Sensitive Labeler, S/N 07C3D 5553, (2007); with
Estimated 18”W x 12’L Interlocking Plastic Belt Conveyor             (1)   
Procomac Estimated 18”W x 30’L Incline Power Belt Conveyor             (1)   
Ocme Model Vega S 40/2 Case Packer, S/N 060173, (2006); with Estimated 24”W x
30’L Interlocking Plastic Belt Lane Diverter; Cardboard Loading Station;
Overwrapper; Shrink Tunnel, with Estimated 30”W x 14” Opening; Cooling Fan; and
PLC Control             (1)    Ocme Estimated 24”W x 100’L Lane Diverter; with
(2) 90° Power Belt Turn Sections; and 180° Power Belt Turn Section            
(1)    Procomac Estimated 60”W x 15’L Interlocking Plastic Belt Conveyor; with
90° Turn Section             (1)    Procomac Estimated 16”W x 75’L Power Roller
Conveyor             (1)    Estimated 16”W x 50’L Power Belt Conveyor         
   (1)    Procomac Estimated 16”W x 20’L S-Type Interlocking Plastic Belt
Conveyor             (1)    Procomac Estimated 16”W x 30’L Power Roller Conveyor
  

 

250



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Procomac Model Agilis 2000 D Palletizer, S/N V2500,
(2006); with Power Belt Infeed Conveyor; Pallet Loader; Estimated 48”W x 25’L
Powered Roller Conveyor; Pneumatic Cardboard Placer; Safety Enclosure; and PLC
Control             (1)    Robopac Model Helix Orbital Stretch Wrap Machine, S/N
4106090273, (2006); with Estimated 48”W x 50’L Power Roller Conveyor; Rotary
Turntable; Safety Enclosure; and PLC Control             (1)    Markem Model
Cimpak 300 Pressure Sensitive Labeler, S/N 07C3D 5552, (2007)             (1)   
Lot of Associated Piping; Pumps; Tanks; Controls; etc.                         
      Total Bottling:    $ 9,100,000          Syrup/Processing Room    458    1-
   Line #1 Processing System, (Valued With Bottling Line #1), To Include:     
—            (1)    APV Model Sterzo UHT Water Sterilizer, S/N 10380, (2002);
with 2,500-Liter Capacity Sterilize Water Tank; Heat Exchanger; Scrubber;
Chiller; Allen-Bradley PanelView 900 PLC Control; and Associated Valves; Pumps;
Piping; etc.             (1)    APV Model Pasto 19 UHT Product Pasteurizer, S/N
10378, (2002); 8-Bar Maximum Pressure; with APV Model Q055 RKS35 Heat Exchanger,
S/N 55383, 135-Bar Maximum Pressure; 1,500-Liter Sterilize Product Tank;
Scrubber; Heater; Chiller; and Associated Pumps; Valves; Piping; etc.         
   (1)    Procomac Model Steritank 80 11,190-Liter Sterilized Product Stainless
Steel Tank, S/N 8041, (2002); Heated Jacket; with Bottom-Mounted Electric Mixer;
Associated Pumps; Piping; etc.   

 

251



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Procomac Model Uniflux Filtration System, S/N P8041,
(2002); with (2) Air Filters; (3) Nitrogen Filters; (2) Steam Filters; and
Associated Pumps; Piping; etc.             (1)    Ronco Briantino Model Torre Di
Abbattimento Scrubber, S/N 791-02, (2002); with Estimated 1,000-Liter Stainless
Steel Tank; and Associated Pumps; Piping; Control Panel; etc.             (2)   
Structural Industries 1,020-Liter Carbon Filters; Each with PTI Technology
10-Bar Filters; and Centralized Controller             (1)    Procomac Model
Unifoam Foam Cleaning System, S/N P8028, (2002); with (2) Estimated 1,000-Liter
Mixing Tanks; and Associated Pumps; Piping; etc.             (1)    Procomac
Model Uniflux AVN Filtration System, S/N P7610, (2002); with (4) Air Filters;
(2) Nitrogen Filters; (3) Steam Filters; and Associated Pumps; Valves; Piping;
etc.             (1)    Procomac Model Unidox Sterilizer, S/N P8025, (2002);
1,600 to 2,000 Parts/Million Capacity; with Associated Tanks; Filters; Heat
Exchangers; Pumps; etc.             (1)    Bernardinello Water Regeneration
System; with 5,000-Liter Capacity Water Storage Tank; Estimated 2,500-Liter
Capacity Mixing Tank; and Associated Valves; Pumps; Piping; etc.; (Not In
Service; Incomplete; Appraised As Is)             (1)    Procomac PLC Control
System, S/N P8043; with Associated Piping; Valves; Pumps; etc.    459    1-   
Line #2 Processing System, (Valued With Bottling Line #2), To Include:    —     
      (1)    Procomac Model Unitherm H UHT Water Sterilizer, S/N P11003, (2006);
with Scrubber; Heat Exchanger; Water Heater; Chiller; Estimated 2,000-Liter
Capacity Buffer Tank; Estimated 5,000-Liter Capacity Regeneration Unit; and
Associated Pumps; Motors; Piping; PLC Control; etc.             (1)    Procomac
CIP System, S/N P11028, (2006); with Estimated 4,000-Liter Capacity Caustic
Tank; Estimated 4,000-Liter Capacity Nitric Acid Tank; Heat Exchangers; Water
Heaters; and Associated Pumps; Piping; Valves; PLC Control; etc.   

 

252



--------------------------------------------------------------------------------

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    Procomac Model RADA UHT Product Shell and Tube Sterilizer,
S/N SE-18-3A-F6-F6-FE-M, (2006); with Associated Pumps; Motors; Valves; Piping;
etc.             (1)    Procomac Model Uniflux AS Sterilizer, S/N P11026,
(2006); with Air Filter; Nitrogen Filter; Steam Filter; and Associated Valves;
Pumps; PLC Control; etc.             (1)    Procomac Model 80 11,190-Liter
Sterilize Stainless Steel Tank, (2006); with Top-Mounted Electric Mixer; and
Associated Pumps; Piping; etc.             (1)    Niro-Soavi Model NS3110H
Homogenizer, S/N 6490, (2007); 20 MPa Maximum Pressure; with Associated Pumps;
Piping; etc.             (1)    Procomac Model Unitherm P Buffer System, S/N
P11024, (2006); with Estimated 2,500-Liter Capacity Buffer Tank, with
Top-Mounted Electric Mixer; Regeneration Unit; and Associated Pumps; Piping;
Control; etc.             (1)    Procomac Model Unidox Sterilizer, S/N P11097,
(2006); with Maselli Misure Monitoring System; Associated Tank; Pumps; Piping;
Control; etc.             (1)    Procomac PLC Control System, S/N P11029,
(2006); with Touchstar 15 Touch Screen Interface; and Associated Pumps; Piping;
Valves; etc.   

 

253



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 460    1-    Line #1 Syrup Mixing System, (Valued With Bottling Line #1),
To Include:    —            (1)    Procomac Model Unisolv BMP Mixing System, S/N
P8037, (2002); with (2) 8,000-Liter Capacity Syrup Tanks; Powder Mixer;
1,500-Liter Mixing Tank; 250-kg Drum Pumping Station, with Scale; (2) Bench
Scales; and Associated Mixers; Pumps; Piping; etc.             (1)    APV
30,000-Liters/Hour Water Deaerator, S/N P399460; with Procomac Estimated
3,000-Liter Capacity Buffer Tank; and Associated Filters; Pumps; Piping;
Control; etc.             (1)    Procomac Model Unimix Multi Syrup/Water/Sugar
Blender, S/N P8038, (2002); with Anton Paar Model MPDS 1000 Evaluation Unit; and
Associated Valves; Pumps; Flowmeters; Piping; Control; etc.             (1)   
Procomac Model Uniclean CIP System, S/N P8027, (2001); with Estimated
3,000-Liter Caustic Tank; Estimated 3,000-Liter Nitric Acid Tank; Heat
Exchanger; and Associated Filters; Flowmeters; Pumps; Piping; Control; etc.   
         (1)    Procomac PC Control System; with Associated Pumps; Piping;
Valves; Flowmeters; etc.    461    1-    Line #2 Syrup Mixing System, (Valued
With Bottling Line #2), To Include:    —            (1)    Procomac Model
Unisolv B Multi Mixing System, S/N P11023, (2006); with (3) 25,000-Liter Holding
Tanks; Procomac Model Scanima Powder Mixing System, with 3,000-Liter Mixing
Tank; (2) 250-kg Capacity Drum Pumping Stations, Each with Scale; (2) Bench
Scales; Automatic Valve Systems; and Associated Flowmeters; Pumps; Piping;
Control; etc.             (1)    Procomac Model Uniclean 3A CIP System, S/N
P11027, (2006); with Estimated 3,000-Liter Caustic Tank; Estimated 3,000-Liter
Nitric Acid Tank; and Associated Valves; Pumps; Flowmeters; Piping; Control;
etc.             (1)    Sta-Rite Water Softening System; with (2) DI Tanks; Salt
Tank; and Control             (1)    Procomac PC Control System; with Associated
Piping; Pumps; Valves; etc.   

 

254



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value                                   Total Syrup/Processing Room:      —     
   Warehouse    462    1-   

Lot of Racking, To Include:

   $ 30,000            (17) 90”W x 35”D x 30’H Pallet Racks; Adjustable,
4/5-Tier             (226) 48”W x 35’H Drive-Thru Type Pallet Racks; (5) Pallets
Deep, Adjustable, 4-Tier                             Total Warehouse:    $
30,000       Laboratory    463    1-    Tecon Inc. Model MSP9500 Chemunex
Analyzer, S/N 0611289996, (2006); with Computer Control    $ 100,000 464    1-
   Thermo Electron Model C412 Centrifuge      500 465    1-    AND Model
EK-6000H 6,000-g Balance      500 466    1-    Zebra Model 140XI III Label
Printer      450 467    1-    Kem Model AT-510 Automatic Potentiometric
Titrator; with (3) Kem Dosers      4,500 468    1-    Kem Model AT-500N
Automatic Potentiometric Titrator; with Kem Doser      3,000 469    1-   
Bellingham & Stanley Model RFM740 Refractometer      4,500

 

255



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 470    1-    Lot of Laboratory Support Equipment, To Include: Glassware;
Lab Ovens; Refrigerators; Dispensers; Stainless Steel Shelving; Ultrasonic
Cleaner; Room Heaters; Sample Lift; etc.      5,000                         

Total Laboratory:

   $ 118,450       Plant Utilities    471    2-   

Certuss Model Universal 2,000-kgs/Hour Natural Gas Fired Steam Generators, S/N
10777; and S/N 10776, (2002); 30,561 and 31,196 Hours Indicated; 10-Bar Maximum
Pressure; Each with Blower; and Shared Water Heater, with Softening System

Each Value: $30,000

   $ 60,000 472    3-   

Certuss Model Universal 1800 2,000-kgs/Hour Capacity Diesel and Natural Gas
Fired Steam Generators, S/N 12160; S/N 12159; and S/N 12158, (2006); 16-Bar
Maximum Pressure; Each with Blower; and Shared Certuss Model Batterie 5400 Water
Heater, with Water Softening System

Each Value: $40,000

     120,000 473    1-    Plant Compressed Air System, To Include:      20,000
         (1)    Atlas Copco Model Airtec ZT290 Rotary Screw Air Compressor, S/N
ARP164070, (1985); 1,355 Hours Indicated             (1)    Atlas Copco Model
ZT90 8-Bar Rotary Screw Air Compressor, S/N AIF38039100, (1996); 7,762 Hours
Indicated             (1)    Atlas Copco Model ZT290 8-Bar Rotary Screw Air
Compressor, S/N ARP164069, (1985); 5,893 Hours Indicated             (2)   
Abbott Vertical Air Receiving Tanks             (2)    Atlas Copco Model FD450
Compressed Air Dryers, S/N 9502224; and S/N 9502225, (1995); 20-Bar Maximum
Pressure    474    1-    Aqua Chiller; with (3) Estimated 15 hp Pumps; and
Estimated 3,000-Liter Water Holding Tank      15,000

 

256



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value 475    1-    Gardner-Denver Model WH40H3N-AC 4.55 MPa Maximum Pressure
Piston-Type Air Compressor, S/N C002628, (2006); with 400-kW Motor @ 750 rpm;
Donaldson Model HPD3500W Refrigerated Air Dryer, S/N 06/18861/01; and Sound
Enclosure      125,000 476    1-    Aqua Model TWA 242 B/Z PD/CC/IM Chiller, S/N
160427, (2006); 29-Bar Maximum Pressure; with Water Holding Tank; and Associated
Pumps; Piping; etc.      12,500 477    1-    KTK Model TWA 362 B/Z/PU/PU/HR
Chiller, S/N 1200892260, (2002); with 28-Bar Maximum Pressure; with Associated
Pumps; Piping; etc.      7,500                          Total Plant Utilities:
   $ 360,000       Yard    478    1-    Lot of Tanks, To Include:    $ 175,500
         (1)    14,000-Liter Diesel Carbon Steel Tank; Double Walled; with
Safety Enclosure; and Diesel Pump             (1)    Forbes Co., The 6,000-Liter
Nitric Acid Fiberglass Tank             (1)    Forbes Co., The 10,000-Liter
Caustic Soda Fiberglass Tank             (2)    19,130-Liter Glucose Stainless
Steel Tanks; Each with Stainless Steel Jacket; Heater; Pumps; and Shared Glucose
Pumping Station             (1)    32,000-Liter Sugar Stainless Steel Tank; with
Associated Pumps; Piping; etc.             (1)    32,000-Liter Citric Acid
Stainless Steel Tank; with Associated Pumps; Piping; etc.             (1)   
160,000-Liter Spring Water Stainless Steel Tank; Rivet Construction; with
Associated Pumps; Piping; etc.   

 

257



--------------------------------------------------------------------------------

Appraisal -  

Cott Corporation

[***] [Address redacted]

 

Item #

  

Qty.

  

Effective Date: January 16, 2008

   Orderly
Liquidation
Value          (1)    160,000-Liter Raw Water Stainless Steel Tank; Rivet
Construction; with Associated Pumps; Piping; etc.                            
Total Yard:    $ 175,500       Throughout Plant    479    1-    Lot of Factory
and Support Equipment, To Include: Zanotti 20’ x 30’ Refrigerated Inflatable
Tent, with (4) Refrigeration Units; Pallet Jacks; Hand Tools; Cut-Off Saws;
Drill Press; Waste Bins; Fire Extinguishers; Chairs; Tables; Office Furniture;
Shelving; etc.    $ 15,000                          Total Throughout Plant:    $
15,000   

Total Appraised Orderly Liquidation Value -

   $ 9,798,950                      

Cott Corporation

[***]

[Address redacted]

  

 

258



--------------------------------------------------------------------------------

Schedule 1.01(f)

Excluded Subsidiaries

Cott International Trading Ltd.

Cott International SRL

Cott (Barbados) IBC Ltd.

Cott do Brasil Industria, Comercio, Importacao e Exportacao de Bebidas e
Concentrados Ltda

BCB International Holdings

BCB European Holdings

Cott (Shanghai) Trading Co., Ltd.

Cott (Hong Kong) Limited

Cott Retail Brands Netherlands BV

Cott Embotelladores de Mexico, S.A. de C.V.

Cott Maquinaria y Equipo, S.A. de C.V.

Ad Personales, S.A. de C.V.

Mexico Bottling Services, S.A. de C.V.

Servicios Gerenciales de Mexico, S.A. de C.V.



--------------------------------------------------------------------------------

Schedule 2.04

Existing Letters of Credit

 

Credit

Party

 

Letter of Credit
Number

 

Beneficiary

 

Amount

 

Issue Date

 

Expiration Date

Cott

Beverages

USA, Inc.

  SM409871   Zurich American Insurance Co   $4,800,000.00   8/17/1999  
5/12/2009

Cott

Beverages

Inc.

  SM228953   Westchester Fire Insurance Company   $1,250,000.00   11/28/2007  
11/28/2008



--------------------------------------------------------------------------------

Schedule 3.05

Properties

(a) Real property owned or leased:

 

Loan Party

  

Location / Address

  

Owned, Leased
or Occupied

Cott Beverages Inc.   

499 East Mill Street

San Bernardino, CA 92408

   Owned Cott Beverages Inc.   

4238 Director Drive

San Antonio, TX 78219

   Owned Cott Beverages Inc.   

2525 Schuetz Road

Maryland Heights, MO

63043-1300

576 Fee Fee Road

Maryland Heights, MO

63043-1300

11705 Northline Industrial

Blvd

Maryland Heights, MO

63043-1300

   Owned Cott Beverages Inc.   

301 Larcel Drive

Sikeston, MO 63801

   Owned Cott Beverages Inc.   

Conchester Rd & Aldan Ave

Concordville, PA 19331

   Owned Cott Beverages Inc.   

3000 Springs of Elan Road

Blairsville, GA 30512

   Owned Cott Beverages Inc.   

1000 10th Avenue

Columbus, GA 31901

   Owned 156775 Canada Inc.   

6525 Viscount Road

Mississauga, ON L4V 1H6

   Owned

Cott Corporation

Corporation Cott

  

333 Avro Ave

Pointe-Claire, QU H9R 5W3

   Owned

Cott Corporation

Corporation Cott

  

Lot P-468 Route 201

Ste-Marthe, QU

   Owned

Cott Corporation

Corporation Cott

  

4 Addison Avenue

Scoudouc Industrial Park

Scoudouc, NB E4P 3N4

   Owned

Cott Corporation

Corporation Cott

  

4810 – 76 Avenue SE

Calgary, AB T2C 2V2

   Owned

Cott Corporation

Corporation Cott

  

8200 Jumping Creek Road

Revelstoke, BC V0E 2S0

   Owned

Cott Beverages

Limited

  

Knottingly Road (Bondgate)

Pontefract, W.YS WF8 2XA

   Owned



--------------------------------------------------------------------------------

Loan Party

  

Location /Address

  

Owned, Leased
or Occupied

Cott Beverages Limited   

Citrus Grove

Side Ley

Kegworth, Derbyshire DE74

2FJ

   Owned Cott Beverages Limited   

Lindred Road

Lomeshaye Industrial Estate

Brierfield, Nelson BB9 5SR

   Owned Cott Beverages Inc.   

15200 Trinity Blvd

Fort Worth, TX 76155

   Leased Cott Beverages Inc.   

570-B East Mill Street

San Bernardino, CA 92408

   Leased Cott Beverages Inc.   

1820 Massaro Blvd.

Tampa, FL 33619

   Leased Cott Beverages Inc.   

7275 Hazelwood Road

Berkeley, MO 63134

   Leased Cott Beverages Inc.   

4843 International Boulevard

Wilson, NC 27893

   Leased Cott Beverages Inc.   

4506 East Acline Drive

Tampa, FL 33605

   Leased Cott Beverages Inc.   

4221, 4223, & 4235 Director Drive

San Antonio, TX 78219

   Leased Cott Beverages Inc.   

119 & 126 Larcel Drive

Sikeston, MO 63801

   Leased Cott Beverages Inc.   

11 Aldan Ave.

Concord Industrial Park

Concordville, PA

   Leased Cott Beverages Inc.   

200 South Commerce Drive

Aston, PA 19107

   Leased Cott Beverages Inc.   

99 Aldan Ave, Concord

Industrial Park

Concordville, PA

   Leased Cott Beverages Inc.   

105 Commerce Drive

Aston, PA 19104

   Leased Cott Vending Inc.   

10838 Ambassador Blvd.

St. Louis, MO 63132

   Leased Cott Beverages Inc.   

4095 US Highway 64 East

Murphy, NC 28906

   Leased Cott Beverages Inc.   

5519 West Idelwild Ave

Tampa, FL 33634

   Leased Cott Beverages Inc.   

3715 1st Avenue

Columbus, GA 31904

   Leased

Cott Corporation

Corporation Cott

  

15050 - 54A Avenue

Surrey, BC V3S 5X7

   Leased



--------------------------------------------------------------------------------

Loan Party

  

Location /Address

  

Owned, Leased
or Occupied

Cott Corporation

Corporation Cott

  

6425 Airport Road

Mississauga, ON L4V 1E4

   Leased

Cott Corporation

Corporation Cott

  

4901/5001 - 64th Avenue

Calgary, AB T2C 4V4

   Leased

Cott Corporation

Corporation Cott

  

3175 Airway Drive

Mississauga, ON L4V 1C2

   Leased

Cott Corporation

Corporation Cott

  

225 Avro Ave

Pointe-Claire, QU H9R 5W3

   Leased



--------------------------------------------------------------------------------

(b) Intellectual Property:

Patents

United States

 

Owner

   Registration
Number    Date   

Description

Cott Corporation

Corporation Cott

   6112924    9/5/2000    Container with base having cylindrical leg with
circular feet

Canada

 

Owner

   Application
Number   Date   

Description

Cott Corporation

Corporation Cott

   CA2309667


(Pending)

  3/16/2000    Container with base having cylindrical leg with circular feet

Mexico

 

Owner

   Application
Number   Date   

Description

Cott Corporation

Corporation Cott

   2000PA004512


(Pending)

  3/10/2004    Container with base having cylindrical leg with circular feet

PCT Application

 

Owner

   Application
Number   Date   

Description

Cott Corporation

Corporation Cott

   2000013974


(Pending)

  9/10/1999    Container with base having cylindrical leg with circular feet

Trademarks

United States

Trademark Registrations

 

Owner

   Registration
Number    Date   

Description

Cott Beverages Inc.

   3,329,898    11/6/07    AFTERSHOCK

Cott Beverages Inc.

   1,840,794    6/21/94    ALASKAN FALLS

Cott Beverages Inc.

   1,856,389    9/27/94    ALASKAN FALLS & Design

Cott Beverages Inc.

   1,753,371    2/16/93    ALASKAN FALLS (stylized)

Cott Beverages Inc.

   1,776,022    6/8/93    AMERICAN CLASSIC

Cott Beverages Inc.

   2,926,470    2/15/05    AQUA MIST

Cott Beverages Inc.

   2,919,483    1/18/05    BROWN BARREL

Cott Beverages Inc.

   2,356,463    6/13/00    CITY CLUB

Cott Beverages Inc.

   1,959,704    3/5/96    CLEAR CHOICE & Design

Cott Beverages Inc.

   2,987,134    8/23/05   

CLEAR CHOICE PREMIUM

SELTZER

Cott Beverages Inc.

   3,336,604    11/13/07    CONDITION



--------------------------------------------------------------------------------

Owner

  Registration
Number   Date   

Description

Cott Beverages Inc.

  749,859   5/21/63    COTT

Cott Beverages Inc.

  3,346,151   11/27/07    COTT

Cott Beverages Inc.

  679,364   5/26/59    COTT (stylized)

Cott Beverages Inc.

  540,457   4/3/51    COTT (stylized)

Cott Beverages Inc.

  2,957,804   5/31/05    DAFFY DOZEN

Cott Beverages Inc.

  2,911,442   12/14/04    DR. DUCK

Cott Beverages Inc.

  2,186,730   9/1/98    DR. STRIPES

Cott Beverages Inc.

  2,237,271   4/6/99    DR. VESS

Cott Beverages Inc.

  2,650,145   11/12/02    FIRST SQUEEZE

Cott Beverages Inc.

  2,229,432   3/2/99    FREEDOM FROM THIRST

Cott Corporation.

  3,159,373   10/17/06    FRUIT MELODIES

Cott Beverages Inc.

  1,956,754   2/13/96    FRUIT MIST

Cott Beverages Inc.

  3,134,313   8/22/06    FRUIT MIST

Cott Beverages Inc.

  3,098,606   5/30/06    GRID IRON GRAPE

Cott Beverages Inc.

  3,004,801   10/4/05    HOUSE OF COTT & Design

Cott Beverages Inc.

  1,507,436   10/4/88    ITS’ COTT TO BE GOOD!

Cott Beverages Inc.

  2,261,661   7/13/99    LOTSA SUNSHINE

Cott Beverages Inc.

  2,285,500   10/12/99    LOTSA’

Cott Beverages Inc.

  2,221,781   2/2/99    LOTSA’ COUNTRY GOLD

Cott Beverages Inc.

  2,093,017   9/2/97    LOTSA’ DR. POP

Cott Beverages Inc.

  2,717,975   5/20/03    MOUNTAIN FIZZ

Cott Beverages Inc.

  2,656,791   12/3/02    MOUNTAIN SHOWER

Cott Beverages Inc.

  2,196,482   10/13/98    MOUNTAIN STARS

Cott Beverages Inc.

  2,186,356   9/1/98    MOUNTAIN TWIST

Cott Beverages Inc.

  2,384,195   9/5/00    MOUNTAIN YELLER

Cott Beverages Inc.

  1,781,653   7/13/93    MR. FIZZ

Cott Beverages Inc.

  3,383,317   2/12/08    OOLONG JAHINI TEA

Cott Beverages Inc.

  3,098,607   5/30/06    PLAY MAKER

Cott Beverages Inc.

  3,331,023   11/6/07    RED RAIN

Cott Beverages Inc.

  3,129,255   8/15/06    SO CLEAR

Cott Beverages Inc.

  2,713,932   5/6/03    STARS & STRIPES

Cott Beverages Inc.

  2,495,194   10/9/01    STARS & STRIPES

Cott Beverages Inc.

  2,267,551   8/3/99    STARS UP

Cott Beverages Inc.

  1,551,198   8/8/89    SUNNY ISLE

Cott Beverages Inc.

  2,535,068   1/29/02    SUPER FRUIT

Cott Beverages Inc.

  1,486,407   4/26/88    THIRSTY? JUST WHISTLE & Design

Cott Beverages Inc.

  1,335,803   5/14/85    TOP POP

Cott Beverages Inc.

  1,510,360   10/25/88    TOP POP

Cott Beverages Inc.

  1,285,484   7/10/84    TOP POP (stylized)

Cott Beverages Inc.

  1,473,397   1/19/88    TOP TEA

Cott Beverages Inc.

  555,776   3/11/52    VESS (stylized)

Cott Beverages Inc.

  1,091,057   5/9/78    VINTAGE

Cott Corporation.

  3,149,060   9/26/06    VINTAGE

Cott Corporation.

  3,149,059   9/26/06    VINTAGE

Cott Beverages Inc.

  1,273,007   4/3/84    VINTAGE & Design



--------------------------------------------------------------------------------

Owner

  Registration
Number   Date   

Description

Cott Beverages Inc.

  110,004   4/25/16    WHISTLE (stylized)

Cott Beverages Inc.

  3,383,319   2/12/08    YADUMO BLACK TEA

Cott Beverages Inc.

  3,389,406   2/26/08    FREEFALL

United States

Trademark Applications

 

Owner

   Application
Number    Date   

Description

Cott Beverages Inc.

   77/171,286    5/2/07    A BETTER FIT FOR AN ACTIVE LIFE

Cott Corporation

   76/603,759    7/23/04    AQUACHILL

Cott Beverages Inc.

   78/934,655    7/21/06    ASIAN EMPORIUM TEA CO

Cott Beverages Inc.

   77/252,328    8/10/07    BARE ALL

Cott Beverages Inc.

   77/216,615    6/27/07    BARE ALL

Cott Beverages Inc.

   77/252,322    8/10/07    BARE ALL (Design)

Cott Beverages Inc.

   77/216,621    6/27/07    BARE ALL (Design)

Cott Beverages Inc.

   77/128,555    3/12/07    BOMBSHELL

Cott Beverages Inc.

   77/275,017    9/9/07    BRIGHT WAVE

Cott Corporation

   76/577,905    2/25/04    COOL ORANGE CREAM

Cott Beverages Inc.

   78/668,776    4/4/06    CRYSTAL FRUIT

Cott Beverages Inc.

   77/358,400    12/21/07    Design Only

Cott Corporation

   76/577,676    2/25/04    DR. WILD

Cott Beverages Inc.

   77/262,963    8/23/07    DRINK TWICE DAILY

Cott Beverages Inc.

   77/320,421    11/2/07    ECO-SMART

Cott Beverages Inc.

   77/320,411    11/2/07    ECO-STAR

Cott Beverages Inc.

   77/367,665    1/19/08    EMERGE

Cott Beverages Inc.

   77/276,186    9/11/2007    EMERGE

Cott Beverages Inc.

   77/295,362    10/3/2007    EMERGE INTO A BETTER LIFE

Cott Beverages Inc.

   77/096,975    2/1/07    ENJOY LIFE’S POSSIBILI-TEAS

Cott Beverages Inc.

   78/569,563    2/17/05    FLAVOR MIST

Cott Beverages Inc.

   77/140,494    3/26/07    FOLLOW THE LITER

Cott Corporation

   77/346,625    12/7/07    FORTIFIDO

Cott Beverages Inc.

   77/358,415    12/21/07    FORTIFIDO

Cott Beverages Inc.

   77/038,731    11/7/06    FRUITMOTIONS

Cott Beverages Inc.

   78/949,711    8/10/06    GL-7

Cott Beverages Inc.

   77/007,907    9/26/06    GL-CORE

Cott Beverages Inc.

   77/007,921    9/26/07    GL-FIT

Cott Beverages Inc.

   77/057,966    12/6/06    GLFIT (Stylized)

Cott Beverages Inc.

   77/096,987    2/1/07    GO LONGER WITH GL-7

Cott Beverages Inc.

   78/930,823    7/17/06    GREAT ORIENT

Cott Beverages Inc.

   77/086,590    1/19/07    GRIM REAPER

Cott Beverages Inc.

   78/934,682    7/21/06    INDIAN EMPORIUM TEA CO.

Cott Beverages Inc.

   77/075,042    1/3/07    INKED

Cott Beverages Inc.

   78/934,619    7/21/06    JASMINE SUMANA TEA



--------------------------------------------------------------------------------

Owner

   Application
Number    Date   

Description

Cott Beverages Inc.

   77/308,874    10/19/07    MISTAYA

Cott Beverages Inc.

   78/714,773    9/16/05    NATURAL REFRESHMENT IS SO CLEAR

Cott Beverages Inc.

   78/930,813    7/17/06    ORIENT EMPORIUM TEA CO.

Cott Beverages Inc.

   77/295,170    10/3/07    OZMOZ

Cott Corporation

   76/603,765    7/23/04    PLAY MAKER SUPER STARS

Cott Beverages Inc.

   77/243,331    7/31/07    RATIO WATER

Cott Beverages Inc.

   78/934,720    7/21/06    ROOIBOS TEREMA TEA

Cott Corporation

   76/549,827    5/24/05    SASSIFRUIT

Cott Corporation

   76/577,904    2/25/04    SHOCKING SOUR CHERRY

Cott Beverages Inc.

   78/714,781    9/16/05    SIGNATURE CAFÉ

Cott Beverages Inc.

   77/161,804    4/20/07    SORA

Cott Beverages Inc.

   77/231,147    7/17/07    SPARKLING HEALTH

Cott Beverages Inc.

   77/096,981    2/1/07    STALK THE NIGHT

Cott Beverages Inc.

   77/201,071    6/8/07    SUPER FRUITS

Cott Beverages Inc.

   77/161,800    4/20/07    SURYA

Cott Beverages Inc.

   77/201,068    6/8/07    THE TASTE OF LONGEVITY

Cott Beverages Inc.

   77/232,323    7/18/07    V-HEALTH

Cott Beverages Inc.

   77/231,160    7/17/07    WHAT’S YOUR STORY?

Canadian

Trademark Registrations

 

Owner

  

Registration
Number

  

Date

  

Wares & Services

  

Trademark

Cott Corporation

Corporation Cott

   TMA211456    January 16, 1976    Soft drinks.   

LOGO [g69777img001.jpg]

ALLAN & DESIGN

Cott Corporation Corporation Cott    TMA192404    July 6, 1973    Carbonated
fruit flavoured drinks.   

LOGO [g69777img002.jpg]

ALLAN & DESIGN



--------------------------------------------------------------------------------

Owner

  

Registration
Number

  

Date

  

Wares & Services

  

Trademark

Cott Corporation Corporation Cott    TMA200922    August 2, 1974    Soft drinks,
carbonated and/or non-carbonated fruit flavoured drinks.   

LOGO [g69777img003.jpg]

ALLAN DESIGN

Cott Corporation Corporation Cott    TMA243083    April 11, 1980    Concentrated
syrup for making non-alcoholic drinks.   

LOGO [g69777img004.jpg]

ALLANADE DESIGN

Cott Corporation Corporation Cott    TMA176290    May 21, 1971    Carbonated
soft drink beverages. 2 Spring water. 3 Mineral water, filtered water, sparkling
water, distilled water, flavoured seltzer water non-alcoholic beverages, namely,
nutritionally enhanced drinking waters having oxygen, vitamins and/or minerals
added, with or without flavours, juices, drinks, sodas and beverages based on
nutritionally enhanced waters and soft drinks.    APPIA

Cott Corporation

Corporation Cott

   TMA677482    November 22, 2006    Spring water, purified drinking water,
fibre water, namely fibre enriched calcium water, namely calcium fortified
fitness water, namely vitamin enriched.    AQUEL



--------------------------------------------------------------------------------

Owner

  

Registration
Number

  

Date

  

Wares & Services

  

Trademark

Cott Corporation Corporation Cott    TMA130258    March 22,
1963    Fruits juice drinks of citrus and other fruits and combinations thereof.
2 Sweet cider, fruit juices.    BESSEY’S Cott Corporation Corporation Cott   
TMA224233    November 18,
1977    Fruit juices, fruit drinks and fruit crystals.    BESSEY’S GRAPEFRUIT
ROYALE Cott Corporation Corporation Cott    TMA464925    October 25,
1996    Non-alcoholic beverages, namely fruit juices and fruit-based drinks.   

LOGO [g69777img005.jpg]

BESSEY’S ICEBERG & PENGUIN DESIGN

Cott Corporation Corporation Cott    TMA318708    September 19,
1986    Foodstuffs, namely fruit flavoured ice and puddings non-alcoholic
beverages, namely fruit drinks and juices.    BESSEY’S ROYALE Cott Corporation
Corporation Cott    TMA242067    March 28,
1980    Non-carbonated and non-alcoholic beverages, namely fruit drinks and
juices.    BESSEY’S TOMATO LITE Cott Corporation Corporation Cott    TMA224232
   November 18,
1977    Fruit juices, fruit drinks and fruit crystals.    BESSEY’S TOMATO ROYALE
Cott Corporation Corporation Cott    TMA314791    May 30, 1986    Soft drinks.
   CHATEAU Cott Corporation Corporation Cott    TMA169911    July 3, 1970   
Soft drinks.    CHATEAU DRY



--------------------------------------------------------------------------------

Owner

  

Registration
Number

  

Date

  

Wares & Services

  

Trademark

Cott Corporation Corporation Cott    TMA152274    July 28, 1967    Boissons
non-alcooliques carboniques et non-carboniques, mélangeurs non-alcooliques,
préparations pour la confection de boissons non- alcooliques.    CHRISTIN Cott
Corporation Corporation Cott    TMA677662    November 27, 2006    Carbonated and
non-carbonated non-alcoholic beverages, namely soft drinks    COLA KICKER Cott
Corporation Corporation Cott    TMA681297    February 7, 2007    Non-alcoholic
beverages, namely soft drinks, fruit flavoured drinks and waters syrups and
concentrates used in the manufacture of non-alcoholic soft drinks and fruit
flavoured drinks. 1 Manufacture, distribution and sale of syrups and
concentrates for use in non-alcoholic beverages manufacture and sale of
non-alcoholic beverages, namely soft drinks, fruit flavoured drinks and waters.
   COTT



--------------------------------------------------------------------------------

Owner

  

Registration
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   TMA166849    December 12, 1969    Non-alcoholic, maltless beverages sold as
soft drinks. 2 Syrups and concentrates used in the manufacture of soft drinks.
  

LOGO [g69777img006.jpg]

COTT DESIGN

Cott Corporation

Corporation Cott

   TMA434609    October 21, 1994    Natural spring water, carbonated spring
water, and flavoured carbonated spring water.   

LOGO [g69777img007.jpg]

COTT EAU NATURELLE & DESIGN

Cott Corporation

Corporation Cott

   TMA454922    March 1, 1996    Carbonated and non-carbonated beverages, namely
soft drinks.    COTT UP

Cott Corporation

Corporation Cott

   TMA560006    April 9, 2002    Non-alcoholic beverages namely soft drinks,
fruit juices, naturally and artificially flavoured fruit drinks, sparkling water
and spring water.    DAZZLE

Cott Corporation

Corporation Cott

   TMA183886    June 23, 1972    Liqueurs gazeuses.    DENIS

Cott Corporation

Corporation Cott

   TMA245838    May 30, 1980    Liqueurs douces.    LOGO [g69777exb8.jpg]



--------------------------------------------------------------------------------

Owner

  

Registration
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   TMA447006    September 1, 1995    Carbonated and non-carbonated non-alcoholic
beverages, namely, iced tea, fruit juices, fruit drinks and soft drinks.   
DESERT DRINX

Cott Corporation

Corporation Cott

   TMA557585    February 7, 2002    Carbonated non-alcoholic beverages, namely
soft drinks.    DRACOLA

Cott Corporation

Corporation Cott

   TMA249257    August 8, 1980    Prepared tea beverage.    ELITE

Cott Corporation

Corporation Cott

   TMA456723    April 26, 1996    Fruit juices and fruit-based carbonated
beverages.    FIRST SQUEEZE

Cott Corporation

Corporation Cott

   TMA316011    July 4, 1986    Non-alcoholic carbonated beverages.    FIZZ-UP

Cott Corporation

Corporation Cott

   TMA476159    May 13, 1997    Carbonated non-alcoholic natural flavoured
beverages.    FRUIT MIST

Cott Corporation

Corporation Cott

   TMA498545    August 12, 1998    Non-alcoholic beverages namely naturally
fruit flavoured carbonated beverages.    FRUIT RIOT

Cott Corporation

Corporation Cott

   TMA200531    July 12, 1974    Non-alcoholic beverages both in the nature of
carbonated soft beverages and non-carbonated fruit flavored beverages.    GIGGLE

Cott Corporation

Corporation Cott

   TMA228814    June 30, 1978    Non-alcoholic beverages, both in the nature of
carbonated soft beverages and non-carbonated fruit-flavoured beverages.   
HAPPY-UP



--------------------------------------------------------------------------------

Owner

  

Registration
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   TMA601461    February 5, 2004    Glacial water.    HIKO

Cott Corporation

Corporation Cott

   TMA669184    August 2, 2006    Non-alcoholic beverages, namely soft drinks
and fruit flavoured drinks. 2 Waters, syrups and concentrates used in the
manufacture of non-alcoholic soft drinks and fruit flavoured drinks.   

LOGO [g69777img008.jpg]

HOUSE OF COTT & DESIGN

Cott Corporation

Corporation Cott

   TMA486670    December 10, 1997    Non-alcoholic beverages, namely soft
drinks, isotonic drinks, fruit juices, carbonated and non-carbonated flavoured
and natural spring waters.   

LOGO [g69777img009.jpg]

IT’S CLEAR, IT’S COOL... IT’S ENDLESS SUMMER & DESIGN

Cott Corporation

Corporation Cott

   TMA169219    May 15, 1970    Maltless beverages sold as soft drinks, and
syrups and concentrates for use in the manufacture of carbonated and
uncarbonated soft drinks.    IT’S COTT TO BE GOOD



--------------------------------------------------------------------------------

Owner

  

Registration
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   UCA003822    September 7, 1934    Concentrates, syrups and other ingredients
for use in preparing carbonated and non-carbonated non-alcholic beverages
beverage preparations for use in soda fountain dispensing equipment and vending
machines canned non-alcholic beverages non-alcoholic beverages in bulk, and
bottled non-alcholic beverages. 2 Fountain syrups and premixes for use in
soda-fountain dispensing equipment.    KIK

Cott Corporation

Corporation Cott

   TMA492119    March 30, 1998    Non-alcoholic beverages and non-carbonated
beverages, namely lemonade.    LEMON BLASTER

Cott Corporation

Corporation Cott

   TMA318709    September 19, 1986    Non-alcoholic beverages, namely fruit
juices and fruit drinks and spring water.    MY MILKMAN/MON LAITIER

Cott Corporation

Corporation Cott

   TMA244724    May 9, 1980    Soft drinks.    NICE-N-LITE



--------------------------------------------------------------------------------

Owner

  

Registration
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   TMA458835    June 7, 1996    Boissons gazeuses. 1
Service de vente et
distribution de boissons
gazeuses aux
détaillants, dépanneurs,
snack-bars, restaurants
et magasins
d’alimentation.   

LOGO [g69777img010.jpg]

PIRATE & DESSIN

Cott Corporation

Corporation Cott

   TMA515952    August 31, 1999    Carbonated and non-
carbonated non-
alcoholic beverages,
namely soft drinks, fruit
juices, naturally and
artificially flavoured
fruit drinks.    PLAYA PUNCH

Cott Corporation

Corporation Cott

   TMA204387    January 10, 1975    Soft drinks, carbonated
and/or non-carbonated
fruit flavoured drinks,
and fruit juices.   

LOGO [g69777img011.jpg]

POP BOTTLE & DESIGN

Cott Corporation

Corporation Cott

   TMA654659    December 8, 2005    Nutritional drinks,
namely energy drinks.    RED RAIN

Cott Corporation

Corporation Cott

   TMA297662    November 30, 1984    Beverages - more
specifically carbonated
soft drinks.    ROYAL CREST BEVERAGES

Cott Corporation

Corporation Cott

   TMA335965    December 31, 1987    Bottled water.    SUN MOUNTAIN



--------------------------------------------------------------------------------

Owner

  

Registration
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   TMA343501    August 5, 1988    Bottled water.   

LOGO [g69777img012.jpg]

SUN MOUNTAIN
SPRINGS & DESIGN

Cott Corporation

Corporation Cott

   TMA541530    February 26, 2001    Carbonated and non-
carbonated non-alcoholic
beverages, namely soft
drinks, fruit juices,
naturally and artificially
flavoured fruit drinks,
spring water.   

LOGO [g69777img013.jpg]

SUPER FRUIT & DESIGN

Cott Corporation

Corporation Cott

   TMA492120    March 30, 1998    Non-alcoholic and non-
carbonated beverages,
namely tea and ice tea.    TEA BLASTER

Cott Corporation

Corporation Cott

   TMA171028    September 4, 1970    Mineral water.    VERCHERES



--------------------------------------------------------------------------------

Canadian

Trademark Applications

 

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1345771    May 1, 2007    Non-alcoholic beverages
namely, sports drinks, energy
drinks, waters, soft drinks,
fruit drinks and fruit juices.    A BETTER FIT FOR AN ACTIVE
LIFE

Cott Corporation

Corporation Cott

   1350144    June 4, 2007    Non-alcoholic beverages
namely, sports drinks, energy
drinks, waters, vitamin
enriched waters, soft drinks,
fruit drinks and fruit juices.    AUKANECK

Cott Corporation

Corporation Cott

   1351595    June 13, 2007    Non-alcoholic beverages
namely, sports drinks, energy
drinks, waters, soft drinks,
fruit drinks, fruit juices non-
alcoholic tea based beverages
and ready to drink teas.    BARE ALL

Cott Corporation

Corporation Cott

   1351594    June 13, 2007    Non-alcoholic beverages
namely, sports drinks, energy
drinks, waters, soft drinks,
fruit drinks, fruit juices non-
alcoholic tea based beverages
and ready to drink teas.   

LOGO [g69777img014.jpg]

BARE ALL & DESIGN



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1338824    March 9, 2007    Non-alcoholic beverages namely,
sports drinks, energy drinks,
waters, soft drinks, fruit drinks and
fruit juices.    BOMBSHELL

Cott Corporation

Corporation Cott

   1314787    August 29, 2006    Non-alcoholic tea based beverages
and ready to drink teas    BRIGHT LEAF TEA
CO.

Cott Corporation

Corporation Cott

   1362389    September 5, 2007    Non-alcoholic beverages namely,
sports drinks, energy drinks,
waters, soft drinks, fruit drinks,
fruit juices and smoothies.    BRIGHT WAVE

Cott Corporation

Corporation Cott

   1351168    June 11, 2007    Non-alcoholic beverages namely,
bottled waters, sparkling waters,
still waters, flavoured waters,
fitness waters, purified drinking
waters, spring water and filtered
waters.    CLEAR FUSIONS

Cott Corporation

Corporation Cott

   1302014    May 15, 2006    Non-alcoholic beverages namely,
energy drinks.    CONQUER MORTAL
LIMITATIONS



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1289942    February 14, 2006    Non-alcoholic beverages,
namely, sports drinks and energy
drinks, flavoured waters, soft
drinks, fruit drinks, and fruit
juices powders and syrups for
making soft drinks, fruit drinks,
and fruit juices mineral waters
aerated waters.    DETONATE

Cott Corporation

Corporation Cott

   1344388    April 20, 2007    Non-alcoholic beverages namely
energy drinks, sports drinks,
waters, soft drinks, fruit drinks
and fruit juices. 1 The sale of
energy drinks.    DRINK TWICE DAILY

Cott Corporation

Corporation Cott

   1363038    September 10, 2007    Non-alcoholic beverages namely,
vitamin enhanced waters and
vitamin fortified beverages.    EMERGE

Cott Corporation

Corporation Cott

   1111282    July 31, 2001    Non-alcoholic beverages,
namely, sports drinks and energy
drinks, flavoured waters, soft
drinks, fruit drinks, and fruit
juices powders and syrups for
making soft drinks, fruit drinks,
and fruit juices mineral waters
aerated waters.    EMERGE



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1333301    January 30, 2007    Non-alcoholic tea based
beverages and ready to
drink teas.   

ENJOY LIFE’S

POSSIBILI-TEAS

Cott Corporation

Corporation Cott

   1354298    July 3, 2007    Pet beverages.    FORTIFIDO

Cott Corporation

Corporation Cott

   1377228    December 21, 2007    Pet beverages.   

LOGO [g69777img015.jpg]

FORTIFIDO & PAW DESIGN

Cott Corporation

Corporation Cott

   1310312    July 24, 2006    Non-alcoholic beverages
namely, soft drinks, fruit
drinks, energy drinks,
mineral waters, aerated
waters, flavoured and
non-flavoured,
carbonated and non-
carbonated waters and
sparkling waters.    FREEDOM

Cott Corporation

Corporation Cott

   1318030    September 26, 2006    Non-alcoholic beverages,
namely, sports drinks,
energy drinks, waters,
soft drinks, fruit drinks
and fruit juices.    GL-6

Cott Corporation

Corporation Cott

   1318023    September 26, 2006    Non-alcoholic beverages,
namely, sports drinks,
energy drinks, waters,
soft drinks, fruit drinks
and fruit juices.    GL-7



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1326013    July 28, 2006    Non-alcoholic beverages, namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.   

LOGO [g69777img016.jpg]

GL-7 & DESIGN

Cott Corporation

Corporation Cott

   1318029    September 26, 2006    Non-alcoholic beverages, namely, sports
drinks, energy drinks, waters, soft drinks, fruit drinks and fruit juices.   
GL-CORE

Cott Corporation

Corporation Cott

   1318028    September 26, 2006    Non-alcoholic beverages, namely, sports
drinks, energy drinks, waters, soft drinks, fruit drinks and fruit juices.   
GLFIT

Cott Corporation

Corporation Cott

   1327189    December 7, 2006    Non-alcoholic beverages, namely, sports
drinks, energy drinks, waters, soft drinks, fruit drinks and fruit juices.   

LOGO [g69777img017.jpg]

GLFIT & DESIGN

Cott Corporation

Corporation Cott

   1333299    January 30, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.   

GO LONGER WITH

GL-7

Cott Corporation

Corporation Cott

   1331895    January 18, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.    GRIM
REAPER



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1343452    April 16, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.    INKED

Cott Corporation

Corporation Cott

   1313396    August 17, 2006    Teas and non-alcoholic tea-based beverages.   
JASMINE SUMANA TEA

Cott Corporation

Corporation Cott

   1350146    June 4, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, vitamin enriched waters, soft drinks, fruit drinks and
fruit juices.    JOW

Cott Corporation

Corporation Cott

   1344389    April 20, 2007    Non-alcoholic beverages namely energy drinks,
sports drinks, waters, soft drinks, fruit drinks and fruit juices.    KITA

Cott Corporation

Corporation Cott

   1343928    April 18, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices, water
beverages namely, sparkling water, spring water, flavoured drinking water,
purified drinking water, filtered water, vitamin enhanced water.    LUMEN



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1350145    June 4, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, vitamin enriched waters, soft drinks, fruit drinks and
fruit juices.    MESI

Cott Corporation

Corporation Cott

   1357424    July 26, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices, smoothies.   

LOGO [g69777img018.jpg]

OFFICIAL ENERGY DRINK OF FREESTYLE MOTOCROSS & DESIGN

Cott Corporation

Corporation Cott

   1357425    July 26, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices, smoothies.   

LOGO [g69777img019.jpg]

OFFICIAL ENERGY DRINK OF MIXED MARTIAL ARTS & DESIGN

Cott Corporation

Corporation Cott

   1313388    August 17, 2006    Teas and non-alcoholic tea-based beverages.   
OOLONG JAHINI TEA

Cott Corporation

Corporation Cott

   1312288    August 9, 2006    Non-alcoholic tea based beverages and ready to
drink teas.    ORIENT EMPORIUM TEA CO.



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1367000    October 10, 2007    Water beverages namely, sparkling water,
spring water, flavoured water, vitamin enhanced water, purified drinking water
and filtered water.    OZMOZ

Cott Corporation

Corporation Cott

   1377230    December 21, 2007    Pet beverages.   

LOGO [g69777img020.jpg]

PAW DESIGN

Cott Corporation

Corporation Cott

   1265755    July 21, 2007    Non-alcoholic beverages, namely carbonated and
non-carbonated soft drinks, sports drinks, fruit drinks.    PLAY MAKER

Cott Corporation

Corporation Cott

   1343929    April 18, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices, water
beverages namely, sparkling water, spring water, flavoured drinking water,
purified drinking water, filtered water, vitamin enhanced water.    POTENTIA



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1325837    November 27, 2006    Non-alcoholic beverages, namely carbonated
and non-carbonated soft drinks, sports drinks, fruit drinks.    POWER PLAY PUNCH

Cott Corporation

Corporation Cott

   1289944    February 14, 2006    Non-alcoholic beverages, namely, sports
drinks and energy drinks, flavoured waters, soft drinks, fruit drinks, and fruit
juices powders and syrups for making soft drinks, fruit drinks, and fruit juices
mineral waters aerated waters.    PREDATOR

Cott Corporation

Corporation Cott

   1356643    July 20, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, vitamin enhanced waters, soft drinks, fruit drinks and
fruit juices.    RATIO WATER

Cott Corporation

Corporation Cott

   1370541    November 2, 2007    Alcoholic beverages namely adult vodka
beverage and malt beverage.    RED HARD

Cott Corporation

Corporation Cott

   1237947    November 19, 2004    Nutritional drinks, namely energy drinks and
sports drinks.    RED RAVE



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1330722    January 9, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.    RESISTANCE

Cott Corporation

Corporation Cott

   1329043    December 20, 2006    Non-alcoholic beverages namely, bottled
waters, sparkling waters, still waters, flavoured waters, fitness waters,
purified drinking waters, spring water and filtered waters.    REVELSTOKE

Cott Corporation

Corporation Cott

   1313395    August 17, 2006    Teas and non-alcoholic beverages namely,
tea-based beverages.    ROOIBOS TEREMA TEA

Cott Corporation

Corporation Cott

   1329045    December 20, 2006    Non-alcoholic beverages namely, sports
drinks, energy drinks, waters, soft drinks, fruit drinks and fruit juices.   
SCARECROW

Cott Corporation

Corporation Cott

   1288436    February 2, 2006    Water beverages, namely sparkling water,
spring water, flavoured drinking water, purified drinking water, filtered water
and flavoured water beverages.    SOCLEAR



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1354946    July 9, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.   
SPARKLING HEALTH

Cott Corporation

Corporation Cott

   1333218    January 30, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.    STALK THE
NIGHT

Cott Corporation

Corporation Cott

   1378703    January 10, 2008    Alcoholic beverages namely adult vodka
beverage and malt beverage and non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks, fruit juices and smoothies.   

LOGO [g69777img021.jpg]

TATTOO DESIGN

Cott Corporation

Corporation Cott

   1357012    July 24, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.    THE
OFFICIAL ENERGY DRINK OF FMX

Cott Corporation

Corporation Cott

   1357006    July 24, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.    THE
OFFICIAL ENERGY DRINK OF FREE STYLE MOTOCROSS



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1357010    July 24, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.   
THE OFFICIAL ENERGY DRINK OF MIXED MARTIAL ARTS

Cott Corporation

Corporation Cott

   1357011    July 24, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.    THE
OFFICIAL ENERGY DRINK OF MMA

Cott Corporation

Corporation Cott

   1351167    June 11, 2007    Non-alcoholic tea-based beverages and
ready-to-drink teas.    THE TASTE OF LONGEVITY

Cott Corporation

Corporation Cott

   1356022    July 17, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, vitamin enhanced waters, soft drinks, fruit drinks and
fruit juices.    V-HEALTH

Cott Corporation

Corporation Cott

   1354508    July 4, 2007    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks and fruit juices.    WHAT’S
YOUR STORY?

Cott Corporation

Corporation Cott

   1313392    August 17, 2006    Teas and non-alcoholic tea-based beverages.   
YADUMO BLACK TEA



--------------------------------------------------------------------------------

Owner

  

Application
Number

  

Date

  

Wares &

Services

  

Trademark

Cott Corporation

Corporation Cott

   1386561    March 7, 2008    Non-alcoholic beverages namely, sports drinks,
energy drinks, waters, soft drinks, fruit drinks, fruit juices and smoothies   
ACAI-BLU

Cott Corporation

Corporation Cott

   1354300    July 3, 2007    Pet beverages    FORTIFELINE

Cott Corporation

Corporation Cott

   1383323    February 13, 2008    Pet beverages    FORTIFIDO FOR
THE DOG YOU LOVE

United Kingdom

Trademark Registrations

 

Owner

   Registration
Number    Date   

Description

BCB Beverages Limited

   2153665    11/13/1998    DR LOONY’S BOUNCY BUBBLEGUM

BCB Beverages Limited

   2153663    11/13/1998    DR LOONY’S STRAWERRY JELLY

BCB Beverages Limited

   2153662    11/13/1998    DR LOONY’S ICE CREAM SODA

BCB Beverages Limited

   2115574    6/5/1998    DR LOONY’S

BCB Beverages Limited

   2108880    4/4/1997    VIXEN

BCB Beverages Limited

   2068275    7/4/1997    DR LOONY’S CHERRY CHOCOLATE DREAM

BCB Beverages Limited

   2029496    4/9/1996    EDGE

Cott Beverages Limited

   580919    28-OCT-1937    SUNVILL (Class 32)

Cott Beverages Limited

   735064    15-OCT-1954    SUNQUEN (Class 32)

Cott Beverages Limited

   893935    30-APR-1966    SUNSPRING (Class 32)

Cott Beverages Limited

   1085655    26-OCT-1977    BENSADE (Class 32)

Cott Beverages Limited

   1155810    16-JUN-1981    CARTERS (Class 32)

Cott Beverages Limited

   1410043    06-DEC-1989    Picture Mark (Classes 32 and 33)

Cott Beverages Limited

   1410044    06-DEC-1989    MACAW (Class 32)



--------------------------------------------------------------------------------

Owner

   Registration
Number    Date   

Description

Cott Beverages Limited

   1410045    06-DEC-1989    MACAW (Class 33)

Cott Beverages Limited

   1548609    24-SEPT-1993    MINERVA (Class 32)

Cott Beverages Limited

   1585492    12-SEPT-1994    COTT RETAIL BRANDS (Classes 30 and 32)

Cott Beverages Limited

   1585494    12-SEPT-1994    COTT (Classes 30 and 32)

Cott Beverages Limited

   2004126    01-DEC-1994    CRYSTAL QUARTZ (Class 32)

Cott Beverages Limited

   2016370    01-APR-1995    POP FACTORY (Class 32)

Cott Beverages Limited

   2102231    08-JUN-1996    BEN SHAWS (Class 32)

Cott Beverages Limited

   2121072    16-JAN-1997    CARTERS GOLD (Class 32)

Cott Beverages Limited

   2135258    07-JUN-1997    CARTERS ROYAL (Class 32)

Cott Beverages Limited

   2180203    21-OCT-1998    CONNOISSEUR (Class 32)

Cott Beverages Limited

   2189200    18-FEB-1999    BENJAMIN SHAW (Class 32)

Cott Beverages Limited

   2207437    02-SEP-1999    BULLRING (Classes 5 and 32)

Cott Beverages Limited

   2223475    24-FEB-2000    cola@cott.uk (Class 32)

Cott Beverages Limited

   2224197    02-MAR-2000    7X (Class 32)

Cott Beverages Limited

   2228207    04-APR-2000    RED ROOSTER (Class 32)

Cott Beverages Limited

   2235324    08-JUN-2000    CARTERS SIMPLY CLEAR (Class 32)

Cott Beverages Limited

   2241867    07-AUG-2000   

DR. LOVE DR. HATE

(Class 32)

Cott Beverages Limited

   2258301    18-JAN-2001    RED ROCKET (Class 32)

Cott Beverages Limited

   2296314    25-MAR-2002   

Picture Mark

(Class 32)

Cott Beverages Limited

   2296317    25-MAR-2002    MACAW (Class 32)

Cott Beverages Limited

   2308918    23-AUG-2002   

IN THE MIX

(Classes 32 and 33)

Cott Beverages Limited

   2309729    04-SEP-2002    JUS DE VIE (Class 32)



--------------------------------------------------------------------------------

Owner

   Registration
Number   

Date

  

Description

Cott Beverages Limited

   2322716    03-FEB-2003   

RR

(Class 32)

Cott Beverages Limited

   2323810    14-FEB-2003   

Picture Mark

(Classes 32 and 33)

Cott Beverages Limited

   2323815    18-FEB-2003   

H2

(Classes 32 and 33)

Cott Beverages Limited

   2323816    18-FEB-2003   

H2

(Classes 32 and 33)

Cott Beverages Limited

   2323959    17-FEB-2003   

H2

(Classes 32 and 33)

Cott Beverages Limited

   2323960    17-FEB-2003   

H2

(Classes 32 and 33)

Cott Beverages Limited

   2323961    17-FEB-2003   

H2

(Classes 32 and 33)

Cott Beverages Limited

   2323962    17-FEB-2003   

H2

(Classes 32 and 33)

Cott Beverages Limited

   2335475    21-JUN-2003   

H2 ORANGE SPORTS DRINK

(Classes 32 and 33)

Cott Beverages Limited

   2335476    21-JUN-2003   

H2 GRAPEFRUIT SPORTS DRINK

(Classes 32 and 33)

Cott Beverages Limited

   2335477    21-JUN-2003   

H2 LEMON & LIME SPORTS DRINK

(Classes 32 and 33)

Cott Beverages Limited

   2350017    26-NOV-2003    COTT SLIM LITE (Class 32)

Cott Beverages Limited

   2350018    26-NOV-2003    COTT SLIM LIGHT (Class 32)

Cott Beverages Limited

   2350295    01-DEC-2003    COTT WAIST WATCHERS (Class 32)

Cott Beverages Limited

   2355744    13-FEB-2004    REFRESHMENT ROOSTER (Class 32)

Cott Beverages Limited

   2355745    13-FEB-2004   

SPORT ROOSTER

(Class 32)

Cott Beverages Limited

   2365980    17-JUN-2004   

JUICEFUL

(Class 32)

Cott Beverages Limited

   2365981    17-JUN-2004   

EMERGE

(Class 32)

Cott Beverages Limited

   2367778    08-JUL-2004   

ROOSTER ENERGY

(Class 32)

Cott Beverages Limited

   2367781    08-JUL-2004   

ROOSTER SPORT

(Class 32)

 



--------------------------------------------------------------------------------

Owner

   Registration
Number   

Date

  

Description

Cott Beverages Limited

   2381243    24-DEC-2004   

EAU SO CLEANSING

(Class 32)

Cott Beverages Limited

   2382284    24-DEC-2004   

EAU SO UPLIFTING

(Class 32)

Cott Beverages Limited

   2382285    24-DEC-2004   

EAU SO SKINNY

(Class 32)

Cott Beverages Limited

   2382970    27-JAN-2005   

K PLUS

(Class 32)

Cott Beverages Limited

   2382971    27-JAN-2005   

S PLUS

(Class 32)

Cott Beverages Limited

   2383853    08-FEB-2005   

EAU SO SLIMMING

(Class 32)

Cott Beverages Limited

   2436935    27-OCT-2006   

ORIENT EMPORIUM TEA CO

(Classes 30 and 32)

Cott Beverages Limited

   2437990    09-NOV-2006   

soclear sparkling water

(Class 32)

Cott Beverages Limited

   2447932    27-FEB-2007    BARE ALL (Classes 5, 29, 30 and 32)

Cott Beverages Limited

   2453046    20-APR-2007    Bare all (Classes 5, 29, 30 and 32)

Cott Private Label Limited

   1212243    07-FEB-1984    CARNIVAL (Class 32)

Cott Private Label Limited

   1304592    20-MAR-1987   

CARTERS SPLASH

(Class 32)

Cott Private Label Limited

   1304593    20-MAR-1987   

CARTERS SUMMERTIME

(Class 32)

Cott Private Label Limited

   1304594    20-MAR-1987   

CARTERS CLASSIC

(Class 32)

Cott Private Label Limited

   1304595    20-MAR-1987   

CARTERS S’JOOSEY

(Class 32)

Cott Private Label Limited

   1304596    20-MAR-1987   

ISLANDER

(Class 32)

Cott Private Label Limited

   1372172    04-FEB-1989   

ENGLISH ROYAL

(Class 32)

Cott Private Label Limited

   1372173    04-FEB-1989   

CARTERS FIVE STAR

(Class 32)

Cott Private Label Limited

   1389777    29-JUN-1989   

PINACO

(Class 32)

Cott Private Label Limited

   1443701    29-SEP-1990   

CARTERS

(Class 42)

Cott Private Label Limited

   1480021    19-OCT-1991   

EXTRATIME

(Class 32)

 



--------------------------------------------------------------------------------

Owner

   Registration
Number   

Date

  

Description

Cott Private Label Limited

   1536181    18-MAY-1993   

GOLD MEDAL Carters SOFT DRINKS Soda

(Class 32)

Cott Private Label Limited

   2028345    26-JUL-1995   

Carters CIDER SHANDY

(Class 32)

Cott Private Label Limited

   2115862    14-NOV-1996   

TOP KATS

(Class 32)

Cott Private Label Limited

   2115866    14-NOV-1996   

HAPPY POPS

(Class 32)

Cott Private Label Limited

   2118920    17-DEC-1996   

MEGASAURUS

(Class 32)

Cott Private Label Limited

   2120141    07-JAN-1997   

WAM

(Class 33)

Cott Private Label Limited

   2120329    09-JAN-1997   

SPOOF

(Class 33)

Cott Private Label Limited

   2120417    10-JAN-1997   

AXESS

(Class 32)

Cott Private Label Limited

   2120455    10-JAN-1997   

NEON

(Class 33)

Cott Private Label Limited

   2120457    10-JAN-1997   

CARTERS SPARKLE

(Class 32)

Cott Private Label Limited

   2120459    10-JAN-1997   

CARTERS STAR

(Class 32)

Cott Private Label Limited

   2120936    13-JAN-1997   

MORSE

(Class 33)

Cott Private Label Limited

   2121068    16-JAN-1997   

JINX

(Class 33)

Cott Private Label Limited

   2134052    28-MAY-1997   

WIDE EYE

(Class 30)

Cott Private Label Limited

   2135774    13-JUN-1997   

SPORTADE

(Class 32)

Cott Private Label Limited

   2142823    23-AUG-1997   

POP MAGIC

(Class 32)

Cott Private Label Limited

   2142826    23-AUG-1997   

Picture Mark

(Class 32)

Cott Beverages Inc.

   826230    09-Jan-1963    ROYAL CROWN COLA

Cott Beverages Inc.

   914292    12-Feb-1969    ROYAL CROWN

Cott Beverages Inc.

   936300    10-Jan-1969    DIOT-RITE

Cott Beverages Inc.

   1168872    27-Dec-1984    ROYAL CROWN RC100

Cott Beverages Inc.

   2015636    03-Mar-2000    ROYAL CROWN COLA RC COLA (Stylized)

Cott Beverages Inc.

   2034480    06-Dec-1996    ROYAL CROWN DRAFT



--------------------------------------------------------------------------------

Owner

   Registration
Number   

Date

  

Description

Cott Beverages Inc.

   2069562    01-Nov-1996    HEAD KICK

Cott Beverages Inc.

   B853384    03-Mar-1965    DIET-RITE

United Kingdom

Trademark Applications

 

Owner

   Application
Number   

Date

  

Description

Cott Beverages Limited

   2460295    04-JUL-2007    DRINK A RAINBOW (Class 32)

International

Trademark Registrations

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Afghanistan

   Royal Crown Company, Inc.    1199    15-Dec-1967    ROYAL CROWN

Afghanistan

   Royal Crown Company, Inc.    1200    15-Dec-1967    RC

Albania

   Cott Beverages Inc.    166    13-Nov-1992    RC

Albania

   Cott Beverages Inc.    5010    13-Nov-1992    ROYAL CROWN

Albania

   Cott Beverages Inc.    5011    20-Apr-1991    UPPER 10

Albania

   Cott Beverages Inc.    11023    20-Feb-2007    ROYAL CROWN

Albania

   Cott Beverages Inc.    11024    20-Feb-2007    RED RAIN

Algeria

   Cott Beverages Inc.    56218    09-May-1999    KICK

Algeria

   Cott Beverages Inc.    56219    09-May-1999    UPPER 10

Algeria

   Cott Beverages Inc.    61880    27-Nov-1991    RC

Algeria

   Cott Beverages Inc.    61881    27-Nov-1991    ROYAL CROWN

Argentina

   Royal Crown Company, Inc.    1665089    01-Mar-1977    ROYAL CROWN COLA RC
(Stylized)

Argentina

   Royal Crown Company, Inc.    1709186    09-Dec-1998    ROYAL CROWN COLA RC
COLA & Design

Argentina

   Cott Beverages Inc.    1907186    30-Nov-1992    RC

Argentina

   Cott Beverages Inc.    1948725    31-May-1993    ROYAL CROWN

Argentina

   Cott Beverages Inc.    2116557    26-Sept-2006    DIET-RITE

Armenia

   Cott Beverages Inc.    2430    14-Oct-1997    ROYAL CROWN

Armenia

   Cott Beverages Inc.    2988    31-Mar-1998    ROYAL CROWN COLA RC COLA &
Design

Armenia

   Cott Beverages Inc.    11508    06-Mar-2007    ROYAL CROWN COLA & RC Design



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Australia

   Cott Beverages Inc.    673324    09-May-1997    ROYAL CROWN

Australia

   Cott Beverages Inc.    750239    07-Mar-2001    ROYAL CROWN DRAFT

Australia

   Cott Beverages Inc.    789019    22-Mar-1999    RC EDGE

Australia

   Cott Beverages Inc.    1139904    09-Oct-2006    RC & Design

Australia

   Cott Beverages Inc.    65287    12-Oct -1971    ROYAL CROWN

Austria

   Cott Beverages Inc.    101426    21-Dec-1992    ROYAL CROWN

Austria

   Cott Beverages Inc.    101709    31-Jan-1983    RC (Stylized)

Austria

   Cott Beverages Inc.    101748    27-Jan-1983    DIET-RITE

Austria

   Cott Beverages Inc.    127377    29-Sep-1989    UPPER 10

Azerbaijan

   Cott Beverages Inc.    980658    15-Apr-1998    ROYAL CROWN

Azerbaijan

   Royal Crown Company, Inc.    20050476    07-Jul-2005    RC

Bahamas

   Royal Crown Company, Inc.    555    04-Nov-1926    NEHI

Bahamas

   BCB Beverages Limited    3987    23-Jul-1963    ROYAL CROWN

Bahamas

   BCB Beverages Limited    3988    23-Jul-1963    ROYAL CROWN

Bahamas

   BCB Beverages Limited    4369    10-Dec-1964    DIET-RITE

Bahamas

   BCB Beverages Limited    22397    09-Jan-2004    RC

Bahrain

   Cott Beverages Inc.    2081    18-Sep-1967    ROYAL CROWN COLA

Bahrain

   Cott Beverages Inc.    12596    17-Jun-1989    DIET-RITE

Bahrain

   Cott Beverages Inc.    21444    25-Dec-1996    RC

Bahrain

   Cott Beverages Inc.    33397    19-Jun-2003    COTT

Barbados

   Royal Crown Company, Inc.    81805    30-Sep-1986    ROYAL CROWN

Barbados

   Royal Crown Company, Inc.    815413    27-Oct-1965    DIET RITE

Belarus

   Royal Crown Company, Inc.    5913    13-Mar-1997    ROYAL CROWN

Belarus

   Cott Beverages Inc.    23324    28-Jul-2006    RC

Benelux

   Cott Beverages Inc.    52116    12-Oct-1973    DIET-RITE

Benelux

   Cott Beverages Inc.    65286    12-Oct-1977    RC

Benelux

   Cott Beverages Inc.    65287    12-Oct-1966    ROYAL CROWN

Benelux

   Cott Beverages Inc.    96122    20-Dec-1971    UPPER 10 (Stylized)

Benelux

   Cott Corporation    R581344    14-NOV-1995    COTT

Benelux

   Cott Beverages Inc.    65286    10/12/1977    RC

Benelux

   Cott Beverages Inc.    52116    10/12/1973    DIET-RITE



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Bermuda

   Royal Crown Company, Inc.    B8220    26-Aug-1977    RC (Stylized)

Bermuda

   Royal Crown Company, Inc.    B8221    26-Aug-1977    ROYAL CROWN COLA RC
(Stylized)

Bolivia

   Cott Beverages Inc.    51900A    11-Apr-1977    ROYAL CROWN

Bolivia

   Cott Beverages Inc.    71441C    10-Mar-1999    RC

Bolivia

   Cott Beverages Inc.    C78604    15-May-2000    KICK

Botswana

   Cott Beverages Inc.    SA4434    06-Apr-1976    RC

Botswana

   Cott Beverages Inc.    UK863    12-Sep-1988    ROYAL CROWN

Brazil

   Cott Beverages Inc.    04012666    09-Dec-1989    DIET-RITE

Brazil

   Cott Beverages Inc.    007041292    25-Dec-1979    ROYAL COLA

Brazil

   BCB International Limited    818341289    04-Nov-1997    STARS & STRIPES

Brazil

   Cott Beverages Inc.    818909340    01-Sep-1998    ROYAL CROWN

Brazil

   Cott Beverages Inc.    819415855    06-Apr-1999    RC

Brazil

   Cott Beverages Inc.    821568051    15-Oct-2002    RC EDGE

Brunei Darussalam

   Cott Beverages Inc.    16187    03-Nov-1990    ROYAL CROWN

Brunei Darussalam

   Cott Beverages Inc.    16249    22-Dec-1990    RC

Bulgaria

   Cott Beverages Inc.    20515    01-Jun-1993    ROYAL CROWN

Bulgaria

   Cott Beverages Inc.    20955    06-Jul-1993    RC

Bulgaria

   Cott Beverages Inc.    20956    06-Jul-1993    UPPER 10

Bulgaria

   Cott Beverages Inc.    35847    16-Jun-1999    KICK

Cambodia

   Cott Beverages Inc.    1727103    08-Jan-2003    RC

Cambodia

   Cott Beverages Inc.    1756203    25-Feb-2003    ROYAL CROWN

Chile

   Cott Beverages Inc.    606147    14-May-1981    RC ARCI & Label Design

Chile

   Cott Beverages Inc.    660850    03-Mar-1942    ROYAL CROWN

Chile

   Cott Beverages Inc.    724464    15-Jan-1985    DIET-RITE

Chile

   Cott Beverages Inc.    743916    26-Dec-2005    ROYAL CROWN COLA & RC Design

Chile

   Cott Beverages Inc.    761414    29-Jun-2006    RCQ (Stylized)

Chile

   BCB International Limited    793204    31-Jan-1997    STARS & STRIPES

China (Peoples Republic)

   Cott Beverages Inc.    166070    30-Nov-1982    ROYAL CROWN

China (Peoples Republic)

   Cott Beverages Inc.    166071    30-Nov-1982    ROYAL CROWN COLA RC
(Stylized)

China (Peoples Republic)

   Cott Beverages Inc.    166072    30-Nov-1982    DIET RITE

China (Peoples Republic)

   Cott Beverages Inc.    262288    10-Sep-1986    UPPER 10



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

China (Peoples Republic)

   Cott Beverages Inc.    725534    21-Jan-1995    ROYAL CROWN (Outlined Chinese
Characters)

China (Peoples Republic)

   Cott Beverages Inc.    732001    28-Feb-1995    RC & Design

China (Peoples Republic)

   Cott Beverages Inc.    1289576    28-Jun-1999    ROYAL CROWN (Chinese
Characters – Huang Quan)

China (Peoples Republic)

   Cott Beverages Inc.    1955876    28-Oct-2002    KICK

China (Peoples Republic)

   Cott Corporation    3638090    07-Feb-2005    AQUEL

China (Peoples Republic)

   Cott Beverages Inc.    4514356    14-Nov-2007    ROYAL CROWN COLA & RC Design

Colombia

   Cott Beverages Inc.    172327    26-Jan-1995    RC

Colombia

   Royal Crown Company, Inc.    263155    23-Apr-2002    ROYAL CROWN COLA RC
COLA (Stylized)

Colombia

   Royal Crown Company, Inc.    263155    4/23/2002    ROYAL CROWN COLA RC
(Stylized)

Community Trademarks

   Cott Beverages Inc.    4436481    24-MAY-2006    RCQ

Community Trademarks

   Cott Beverages, Inc.    4436473    10-MAY-2007    DIET RITE

Community Trademarks

   Cott Beverages Inc.    4380143    25-APR-2006    RC

Community Trademarks

   Cott Beverages Inc.    4338067    19-JUN-2006    RC

Community Trademarks

   Cott Beverages Limited    4106712    29-OCT-2004    EMERGE

Community Trademarks

   Cott Beverages Limited    3033172    20-DEC-2004    RED ROOSTER

Community Trademarks

   Cott Beverages Limited    2655892    26-SEP-2003    MACAW

Community Trademarks

   Cott Beverages Limited    2655900    14-AUG-2003    Design Only (Round Thing)

Community Trademarks

   Cott Beverages Limited    2052827    28-JAN-2002    RED ROCKET

Community Trademarks

   Cott Beverages, Inc.    1393701    26-Feb-01    RC EDGE

Community Trademarks

   Cott Beverages, Inc.    576041    17-NOV-1998    HEAD KICK

Congo, Republic of

   Cott Beverages Inc.    3632C    28-Aug-1987    RC

Congo, Republic of

   Cott Beverages Inc.    3633C    28-Aug-1987    ROYAL CROWN

Costa Rica

   Cott Beverages Inc.    28806    06-Nov-1990    RC (Stylized)

 



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Costa Rica

   Cott Beverages Inc.    75945    26-Jun-1991    ROYAL CROWN

Croatia

   Cott Beverages Inc.    Z20040208    10-Feb-2004    RC

Croatia

   Cott Beverages Inc.    Z20040209    10-Feb-2004    RCQ

Croatia

   Cott Beverages Inc.    Z20041530A    04-Oct-2004    RC & Design

Croatia

   Cott Beverages Inc.    Z20041531A    04-Oct-2004    RCQ (Stylized)

Croatia

   Cott Beverages Inc.    Z20060594    11-Dec-2006    RED RAIN

Croatia

   Cott Beverages Inc.    Z20060595    11-Dec-2006    ROYAL CROWN

Croatia

   Cott Beverages Inc.    Z941764    16-May-1996    ROYAL CROWN

Croatia

   Cott Beverages Inc.    Z950396    11-Apr-1996    UPPER 10

Cuba

   Royal Crown Company, Inc.    115017    20-Jul-1984    ROYAL CROWN COLA RC
(Stylized)

Cyprus, Republic of

   Cott Beverages Inc.    10552    03-May-1967    ROYAL CROWN (English & Greek
Characters)

Cyprus, Republic of

   Cott Beverages Inc.    10554    03-May-1967    RC & Design

Czech Republic

   Cott Beverages Inc.    164169    17-Sep-1979    RC

Czech Republic

   Cott Beverages Inc.    211950    25-Aug-1998    KICK

Czech Republic

   Cott Beverages Inc.    221169    22-Nov-1999    ROYAL CROWN

Czech Republic

   Cott Beverages Inc.    264292    23-Jul-2004    ROYAL CROWN COLA RC COLA
Label Design in Color

Czech Republic

   Cott Beverages Inc.    264293    23-Jul-2004    ROYAL CROWN COLA RC COLA
Label Design in b&w

Denmark

   Cott Beverages Inc.    VR196401092    04-Apr-1964    DIET-RITE

Denmark

   Cott Beverages Inc.    VR197000725    20-Feb-1970    RC (Stylized)

Denmark

   Cott Beverages Inc.    VR197000734    20-Feb-1970    ROYAL CROWN

Denmark

   Cott Beverages Inc.    VR197000737    20-Feb-1970    DIET-RITE

Dominican Republic

   Cott Beverages Inc.    17477    24-Apr-1969    RC

Dominican Republic

   Cott Beverages Inc.    17480    24-Apr-1969    ROYAL CROWN

Dominican Republic

   Cott Beverages Inc.    17481    24-Apr-1969    UPPER 10

Dominican Republic

   Cott Beverages Inc.    60751    16-Jul-1991    ARCI

Dominican Republic

   Cott Beverages Inc.    153474    17-Mar-2006    ROYAL CROWN COLA & RC Design

Ecuador

   Cott Beverages Inc.    2573    27-Mar-1942    ROYAL CROWN

Ecuador

   Cott Beverages Inc.    2574    17-Apr-1973    RC

Ecuador

   Cott Beverages Inc.    428495    18-Dec-1995    DIET-RITE

 



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Egypt

   Royal Crown Company, Inc.    43700    15-Sep-1968    RC

Egypt

   Royal Crown Company, Inc.    43701    15-Sep-1968    ROYAL CROWN

Egypt

   Royal Crown Company, Inc.    90789    04-Dec-1997    ROYAL CROWN (Stylized
English & Arabic Characters)

Egypt

   Cott Beverages Inc.          ROYAL CROWN COLA & RC Design

El Salvador

   Cott Beverages Inc.    00016    26-Aug-2004    UPPER 10

El Salvador

   Cott Beverages Inc.    00114    23-Jul-2004    UPPER 10

El Salvador

   Royal Crown Company, Inc.    105 Book
98    15-Mar-1983    ROYAL CROWN COLA RC & Label Design

El Salvador

   Cott Beverages Inc.    85 Book
19    27-Aug-1993    RC (Stylized)

Estonia

   Cott Beverages Inc.    19289    19-Apr-1996    ROYAL CROWN

Estonia

   Cott Beverages Inc.    29909    13-Dec-1999    KICK

Ethiopia

   Cott Beverages Inc.    03034    22-Jul-1999    ROYAL CROWN

Ethiopia

   Cott Beverages Inc.    03035    22-Jul-1999    RC

Fiji

   Cott Beverages Inc.    3970    11-Oct-1961    ROYAL CROWN COLA

Finland

   Cott Beverages Inc.    57662    09-Nov-1970    ROYAL CROWN

Finland

   Cott Beverages Inc.    58291    21-Apr-1971    DIET RITE

Finland

   Cott Beverages Inc.    81400    05-May-1982    RC (Stylized)

France

   Cott Beverages Inc.    1470581    26-Jul-1968    RC

France

   Cott Beverages Inc.    1470582    26-Jul-1968    ROYAL CROWN

France

   Cott Beverages Inc.    1479308    17-Sep-1963    DIET-RITE

France

   Cott Beverages Inc.    1479309    20-Sep-1963    ROYAL CROWN COLA

France

   Cott Beverages Inc.    95593742    23-Oct-1995    ROYAL CROWN DRAFT

Gaza District

   Cott Beverages Inc.    3321    14-Sep-1996    ROYAL CROWN

Gaza District

   Cott Beverages Inc.    3322    14-Sep-1996    RC

Gaza District

   Cott Beverages Inc.    5859    30-Jan-2000    ROYAL CROWN COLA & RC Design
(in Arabic) (Label in color)

Gaza District

   Cott Beverages Inc.    5860    30-Jan-2000    ROYAL CROWN COLA & RC Design
(in English) (Label in color)

Georgia

   Cott Beverages Inc.    4361    16-Jan-1997    ROYAL CROWN COLA RC (Stylized)

Georgia

   Cott Beverages Inc.    4362    17-Jan-1997    ROYAL CROWN

Georgia

   Cott Beverages Inc.    9826    23-Jun-1998    KICK

Germany

   Cott Beverages Inc.    772232    04-Apr-1963    ROYAL CROWN COLA

 



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number  

Date

  

Trademark

Germany

   Cott Beverages Inc.    779444   15-Dec-1959    ROYAL CROWN

Germany

   Cott Beverages Inc.    786315   31-Mar-1964    DIET-RITE

Germany

   Cott Beverages Inc.    2097827   02-Aug-1995    UPPER 10

Germany

   Cott Beverages Inc.    39510662   05-Dec-1995    ROYAL CROWN COLA RC COLA
(Stylized)

Germany

   Cott Beverages Inc.    39539153   12-Feb-1996    ROYAL CROWN DRAFT

Ghana

   Royal Crown Company, Inc.    17853   06-May-1978    ROYAL CROWN

Ghana

   Royal Crown Company, Inc.    B17912   06-May-1971    RC (Stylized)

Greece

   Cott Beverages Inc.    46834   11-Aug-1971    RC

Greece

   Cott Beverages Inc.    58128   03-Feb-1977    DIET RITE

Greece

   Cott Beverages Inc.    129463   29-May-1996    ROYAL CROWN

Guatemala

   Cott Beverages Inc.    4875   18-Feb-1942    ROYAL CROWN

Guatemala

   Cott Beverages Inc.    10389   29-Nov-1999    NEHI

Guatemala

   Cott Beverages Inc.    20525   18-Mar-1969    DIET-RITE

Guatemala

   Cott Beverages Inc.    20526   18-Mar-1969    UPPER 10 (Stylized)

Guatemala

   Cott Beverages Inc.    22789   17-Nov-1970    ROYAL CROWN

Guatemala

   Cott Beverages Inc.    22791   17-Nov-1970    RC

Guatemala

   Cott Beverages Inc.    101339   30-Nov-1999    KICK

Guyana

   Cott Beverages Inc.    10051C   02-Oct-1976    ROYAL CROWN

Guyana

   Cott Beverages Inc.    12369C   14-Dec-1985    DIET-RITE

Haiti

   Cott Beverages Inc.    234143   06-Oct-2004    ROYAL CROWN

Haiti

   Cott Beverages Inc.    311139   07-May-1973    RC

Honduras

   Cott Beverages Inc.    22549   22-Oct-1975    RC

Honduras

   Cott Beverages Inc.    23190   20-Sep-1976    ROYAL CROWN

Honduras

   Cott Beverages Inc.    24712   23-May-1978    DIET RITE

Honduras

   Cott Beverages Inc.    81108   26-Mar-2001    UPPER 10

Hong Kong

   Cott Beverages Inc.    002791963   21-Mar-1963    CROWN COLA

Hong Kong

   Cott Beverages Inc.    009781965   16-Oct-1965    ROYAL CROWN COLA

Hong Kong

   Cott Beverages Inc.    300685666   06-Feb-2007    COTT

Hong Kong

   Cott Beverages Inc.    300842760   29-Mar-2007    GL-7

Hong Kong

   Cott Beverages Inc.    300842779   29-Mar-2007    GL-FIT

Hong Kong

   Cott Beverages Inc.    300842788   29-Mar-2007    RCQ

Hong Kong

   Cott Beverages Inc.    300842797   29-Mar-2007    UPPER 10

Hong Kong

   Cott Beverages Inc.    300855405   17-Aug-2007    ORIENT EMPORIUM TEA CO.

Hong Kong

   Cott Beverages Inc.    300915057   8-Jan-2008    COTT (in Chinese)

Hong Kong

   Cott Beverages Inc.    (300855414)   (4/20/2007)    RC

Hungary

   Cott Beverages Inc.    133619   30-Mar-1993    UPPER 10

Hungary

   Cott Beverages Inc.    143507   28-Mar-1997    RC

Hungary

   Cott Beverages Inc.    154446   05-Oct-1998    ROYAL CROWN



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Hungary    Cott Beverages Inc.    185469    31-Jul-2006    KICK Hungary    Cott
Beverages Inc.    190510    07-Aug-2007    RC & Design Iceland    Cott Beverages
Inc.    2092007    06-Feb-2007    ROYAL CROWN COLA & RC Design India    Cott
Beverages Inc.    337035    03-Jul-1980    ROYAL CROWN India    Cott Beverages
Inc.    665825    16-May-1995    ROYAL CROWN COLA RC COLA (Stylized) India   
Cott Beverages Inc.    909192    21-May-2005    RC EDGE India    Cott Beverages
Inc.    1149220    05-May-2005    COTT India    Cott Beverages Inc.    265536B
   23-Feb-1972    RC (Stylized) Indonesia    Cott Beverages Inc.    270693   
18-Mar-1968    ROYAL CROWN Indonesia    Cott Beverages Inc.    445284   
01-May-2000    RC Indonesia    Cott Beverages Inc.    448987    14-Jun-2000   
KICK Indonesia    Cott Beverages Inc.    457082    22-Apr-1999    RC EDGE
International Register    Cott Beverages Limited    941160    02-OCT-2007   
ORIENT EMPORIUM TEA CO Ireland    Cott Beverages Inc.    165030    25-Jul-1997
   RC COLA (Stylized) Ireland    Cott Beverages, Inc.    165030    3/31/1995   
ROYAL CROWN COLA RC COLA and Design Israel    Cott Beverages Inc.    70515   
17-Mar-1993    DIET RITE Israel    Cott Beverages Inc.    70516    25-Nov-1992
   NEHI Israel    Cott Beverages Inc.    70517    06-Dec-1992    ROYAL CROWN
Israel    Cott Beverages Inc.    70518    06-Dec-1992    ROYAL CROWN COLA RC
(Stylized) Israel    Cott Beverages Inc.    70519    17-Mar-1993    UPPER 10
(Stylized) Israel    Cott Beverages Inc.    88825    08-Oct-1996    Cott Israel
   Cott Beverages Inc.    88826    08-Oct-1996    “COTT” (Stylized) & Design
Israel    Cott Beverages Inc.    90836    08-Oct-1996    COTT Israel    Cott
Beverages Inc.    127345    06-Apr-2000    RC EDGE Israel    Cott Beverages Inc.
   156307    02-Jun-2003    RCQ Israel    Cott Beverages Inc.          RC COLA
FREE Italy    Cott Beverages Inc.    461729    28-Sep-1963    DIET-RITE Italy   
Cott Beverages Inc.    689457    26-Jan-1987    ROYAL COLA Italy    Cott
Beverages Inc.    720619    27-Sep-1997    ROYAL CROWN DRAFT Italy    Cott
Beverages Inc.    783056    14-Feb-1968    ROYAL CROWN Italy    Cott Beverages
Inc.    783057    14-Feb-1968    RC Italy    Cott Beverages Inc.    989334   
30-Dec-2005    RC EDGE Jamaica    Cott Beverages Inc.    26790    01-Aug-1996   
UPPER 10



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Jamaica    Royal Crown Company, Inc.    43928    20-May-2003    ROYAL CROWN
DRAFT Jamaica    Cott Beverages Inc.    48109    08-Dec-2006    ROYAL CROWN COLA
RC & Design Japan    Cott Beverages Inc.    4116722    20-Feb-1998    DIET RITE
Japan    Cott Beverages Inc.    4170458    24-Jul-1998    KICK Japan    Cott
Beverages Inc.    4195568    09-Oct-1998    ROYAL CROWN DRAFT Japan    Cott
Beverages Inc.    4199861    16-Oct-1998    ROYAL CROWN Japan    Cott Beverages
Inc.    4758814    26-Mar-2004    AQUEL Japan    Cott Beverages Inc.    5106214
   18-Jan-2008    RC & Design Japan    BCB International Ltd.    4139947   
4/24/1998    STARS & STRIPES Jordan    Cott Beverages Inc.    14364   
11-Nov-1971    RC Jordan    Cott Beverages Inc.    18440    11-Nov-1971    ROYAL
CROWN Jordan    Cott Beverages Inc.    74601    25-Apr-2004    RCQ Kazakhstan   
Cott Beverages Inc.    5238    18-Mar-1997    UPPER 10 (Stylized) Kazakhstan   
Cott Beverages Inc.    7107    08-Jun-1998    ROYAL CROWN Kazakhstan    Cott
Beverages Inc.    8098    30-Dec-1998    KICK Kazakhstan    Cott Beverages Inc.
   19651    30-Jan-2006    RC & Design Kenya    Cott Beverages Inc.    26133   
25-May-1979    ROYAL CROWN COLA RC (Stylized) Korea, Republic of    Cott
Beverages Inc.    407842    06-Jul-1998    KICK Korea, Republic of    Cott
Beverages Inc.    460261    07-Dec-1999    RC EDGE Korea, Republic of    Cott
Beverages Inc.    658956    18-Apr-2006    ROYAL CROWN COLA & RC Design Kuwait
   Cott Beverages Inc.    3519    14-Oct-1968    RC Kuwait    Cott Beverages
Inc.    3713    14-Oct-1968    ROYAL CROWN Kuwait    Cott Beverages Inc.    8833
   18-Feb-1978    DIET-RITE (English & Arabic Characters) Kuwait    Cott
Beverages Inc.    8834    18-Feb-1978    ROYAL CROWN (Arabic Characters) Kuwait
   Cott Beverages Inc.    8836    18-Feb-1978    RC (Arabic Characters) Kuwait
   Cott Beverages Inc.    17230    30-Sep-1985    UPPER 10 (English & Arabic
Characters) Kuwait    Cott Beverages Inc.    41780    31-Oct-2000    RC EDGE
Kuwait    Cott Beverages Inc.    50622    16-Feb-2003    RCQ Kuwait    Cott
Beverages Inc.    57503    23-Apr-2006    COTT Kyrgyz Republic    Cott Beverages
Inc.    2701    20-Dec-1995    ROYAL CROWN Kyrgyz Republic    Cott Beverages
Inc.    2702    20-Dec-1995    UPPER 10 (Stylized) Kyrgyz Republic    Cott
Beverages Inc.    4132    30-Dec-1997    KICK Kyrgyz Republic    Cott Beverages
Inc.    7295    31-Mar-2005    RC & Design Laos    Cott Beverages Inc.    9115
   18-Sep-2002    RC Laos    Cott Beverages Inc.    9116    18-Sep-2002    ROYAL
CROWN



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Latvia    Cott Beverages Inc.    M34880    20-Dec-1996    ROYAL CROWN Latvia   
Cott Beverages Inc.    M40210    20-Mar-1998    KICK Latvia    Cott Beverages
Inc.    M54696    20-Mar-2005    RC Lebanon    Cott Beverages Inc.    62125   
18-Nov-1963    RC ROYAL CROWN & Design Lebanon    Cott Beverages Inc.    64447
   26-Aug-1964    ROYAL CROWN COLA & Design (Arabic Characters) Lebanon    Cott
Beverages Inc.    68738    26-Jan-1966    DIET-RITE (English & Arabic
Characters) Lebanon    Cott Beverages Inc.    80682    24-Sep-1969    RC Lebanon
   Cott Beverages Inc.    80683    25-Sep-1969    ROYAL CROWN Lebanon    Cott
Beverages Inc.    82446    12-Feb-1970    RC (Arabic Characters) Lebanon    Cott
Beverages Inc.    82447    12-Feb-1970    ROYAL CROWN (Arabic Characters)
Lebanon    Cott Beverages Inc.    107431    06-Jul-2006    RCQ (Stylized)
Lesotho    Cott Beverages Inc.    LSM9000812    28-Jul-1997    UPPER 10 Lesotho
   Cott Beverages Inc.    LSM9000813    28-Jul-1997    DIET RITE Lesotho    Cott
Beverages Inc.    LSM9001883    12-Sep-1967    ROYAL CROWN Lesotho    Cott
Beverages Inc.    LSM9002820    31-Jul-1967    RC Liberia    Cott Beverages Inc.
   200400047    18-May-2004    RC Liberia    Cott Corporation    41289/274   
18-Nov-1959    ROYAL CROWN Lithuania    Cott Beverages Inc.    24909   
29-May-1997    ROYAL CROWN Lithuania    Cott Beverages Inc.    32577   
08-Apr-1999    KICK Lithuania    Cott Beverages Inc.    50920    10-Feb-2006   
RC Macao    Cott Beverages Inc.    5665M    12-Feb-1988    RC Macao    Cott
Beverages Inc.    5667M    12-Feb-1988    DIET-RITE Macao    Cott Beverages Inc.
   5668M    12-Feb-1988    ROYAL CROWN Macao    Cott Beverages Inc.    5670M   
02-Dec-1991    ROYAL CROWN COLA RC (Stylized) Macao    Cott Beverages Inc.   
5671M    02-Dec-1991    UPPER 10 Macao    Cott Beverages Inc.    N23288   
07-Dec-2006    COTT Macao    Cott Beverages Inc.    N24500    20-Apr-2007   
COTT Macao    Cott Beverages Inc.    N26980    30-Jul-2007    GL-7 Macao    Cott
Beverages Inc.    N26981    30-Jul-2007    GL-FIT Macao    Cott Beverages Inc.
   N26982    30-Jul-2007    RCQ Macao    Cott Beverages Inc.    N27264   
30-Jul-2007    RC & Design Macedonia    Cott Beverages Inc.    01853   
05-Feb-1996    ROYAL CROWN Macedonia    Cott Beverages Inc.    02243   
05-Mar-1996    UPPER 10 Macedonia    Cott Beverages Inc.    05333    13-Jul-1997
   ROYAL CROWN COLA RC (Stylized)



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Macedonia    Cott Beverages Inc.    13064    10-Mar-2005    KICK Madagascar   
Cott Beverages Inc.    296    23-Mar-1995    ROYAL CROWN Madagascar    Cott
Beverages Inc.    297    23-Mar-1995    DIET RITE Madagascar    Cott Beverages
Inc.    298    23-Mar-1995    RC Malawi    Cott Beverages Inc.    108562   
31-Oct-1962    ROYAL CROWN COLA Malta    Cott Beverages Inc.    8570   
02-Mar-1966    ROYAL CROWN Malta    Cott Beverages Inc.    11125    31-Jan-1972
   RC (Stylized) Martinique    Royal Crown Company, Inc.    M49283   
04-Jan-1968    ROYAL CROWN COLA RC (Stylized) Martinique    Cott Beverages Inc.
   M49284    04-Jan-1968    ROYAL CROWN COLA Mauritius    Cott Beverages Inc.   
A24133    05-Sep-1974    ROYAL CROWN RC & Design Mexico    BCB International
Limited    516113    31-Jan-1996    STARS & STRIPES Mexico    Cott Corporation
   851641    20-SEP-2004    YES Moldova    Cott Beverages Inc.    3439   
22-Feb-1996    ROYAL CROWN Moldova    Cott Beverages Inc.    12430   
04-Mar-2004    RC Monaco    Cott Beverages Inc.    0424235    15-Jul-2004    RC
Monaco    Cott Beverages Inc.    R9516083    09-Apr-1970    ROYAL CROWN Monaco
   Cott Beverages Inc.    R9516084    09-Apr-1970    DIET-RITE Morocco    Cott
Beverages Inc.    46313    21-Mar-1991    ROYAL CROWN Morocco    Cott Beverages
Inc.    46314    21-Mar-1991    ROYAL CROWN (Arabic Characters) Morocco    Cott
Beverages Inc.    46315    21-Mar-1991    RC Morocco    Cott Beverages Inc.   
46316    21-Mar-1991    RC (Arabic Characters) Myanmar    Cott Beverages Inc.   
3074    25-Jul-1995    UPPER 10 Myanmar    Royal Crown Company, Inc.    3075   
25-Jul-1995    RC Myanmar    Cott Beverages Inc.    3076    25-Jul-1995    DIET
RITE Myanmar    Cott Beverages Inc.    3079    25-Jul-1995    ROYAL CROWN
Namibia    Cott Beverages Inc.    68042    12-Feb-1968    ROYAL CROWN COLA
Namibia    Cott Beverages Inc.    71329    27-Jul-1971    ROYAL CROWN Namibia   
Cott Beverages Inc.    668264    15-May-1964    DIET-RITE Namibia    Cott
Beverages Inc.    20040354    05-Jul-2006    RC Netherlands Antilles    Cott
Beverages Inc.    2199    31-May-1948    ROYAL CROWN (Stylized) Netherlands
Antilles    Cott Beverages Inc.    13101    20-Jan-1984    RC New Zealand   
Cott Beverages Inc.    262155    12-Nov-1999    ROYAL CROWN New Zealand    Cott
Beverages Inc.    285601    03-Dec-1997    ROYAL CROWN DRAFT New Zealand    Cott
Beverages Inc.    B186853    31-Aug-1988    UPPER 10



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

New Zealand    Cott Beverages Inc.    B240072    10-Aug-1998    RC COLA
(Stylized) Nigeria    Cott Beverages Inc.    28480    28-Apr-1992    ROYAL CROWN
COLA RC (Stylized) Nigeria    Cott Beverages Inc.    41942    29-May-1991   
UPPER 10 Norway    Cott Beverages Inc.    79079    16-Apr-1970    DIET-RITE
Norway    Cott Beverages Inc.    79512    19-Jun-1970    RC Norway    Cott
Beverages Inc.    238457    22-Mar-2007    RC & Design Norway    Cott Beverages
Inc.    183082    26-Jun-1997    ROYAL CROWN Oman    Cott Beverages Inc.    4780
   04-Apr-1999    BRAVO Oman    Cott Beverages Inc.    4781    07-Nov-1998   
DIET-RITE Oman    Cott Beverages Inc.    4782    07-Nov-1998    ROYAL CROWN Oman
   Cott Beverages Inc.    9655    23-Jun-2002    RC ROYAL CROWN Oman    Cott
Beverages Inc.    19970    09-Jun-2004    RC EDGE Oman    Cott Beverages Inc.   
29995    19-Jun-2005    RCQ Oman    Cott Beverages Inc.    30249    05-Jul-2005
   COTT Pakistan    Cott Beverages Inc.    60540    22-Apr-1974    ROYAL CROWN
RC (Stylized) Pakistan    Cott Beverages Inc.    60541    19-Oct-1976    RC COLA
& Design (Urdu & Arabic Characters) Pakistan    Cott Beverages Inc.    68471   
23-Sep-1980    UPPER 10 Pakistan    Royal Crown Company, Inc.    138411   
29-Oct-1996    RC Pakistan    Royal Crown Company, Inc.    138422    29-Oct-1996
   ROYAL CROWN Panama    Royal Crown Company, Inc.    230    27-Aug-1942   
ROYAL CROWN Panama    Cott Beverages Inc.    10372    29-Apr-1968    DIET-RITE
Papua New Guinea    Cott Beverages Inc.    A2564R    16-Sep-1975    ROYAL CROWN
COLA Papua New Guinea    Cott Beverages Inc.    A65259    09-Jun-2004    RC &
Design Paraguay    Cott Beverages Inc.    207002    17-Sep-1998    ROYAL CROWN
Paraguay    Cott Beverages Inc.    221950    18-Jan-2000    KICK Paraguay   
Cott Beverages Inc.    240849    25-Oct-1971    RC Paraguay    Cott Beverages
Inc.    266650    30-Mar-2004    ROYAL COLA Peru    Cott Beverages Inc.    9018
   27-Oct-1986    ROYAL CROWN Peru    Cott Beverages Inc.    9037    29-Oct-1981
   RC Peru    Cott Beverages Inc.    61835    15-May-1991    DIET-RITE
Philippines    Cott Beverages Inc.    58817    12-Jul-1994    ROYAL CROWN
Philippines    Cott Beverages Inc.    42002006443    17-Jan-2005    RC
Philippines    Cott Beverages Inc.    4198660548    7/23/2001    DIET-RITE
Poland    Cott Beverages Inc.    R75903    21-Jan-1994    ROYAL CROWN Poland   
Cott Beverages Inc.    R75904    21-Jan-1994    RC Portugal    Cott Beverages
Inc.    156785    10-Dec-1970    RC (Stylized)



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Portugal    Cott Beverages Inc.    156787    10-Dec-1970    DIET-RITE Portugal
   Cott Beverages Inc.    162246    12-Apr-1972    ROYAL CROWN Portugal    Cott
Beverages Inc.    231177    08-Oct-1991    UPPER 10 Portugal    Cott Beverages
Inc.    350353    01-Oct-2001    RC Qatar    Cott Beverages Inc.    4738   
19-Feb-1991    DIET RITE (English & Arabic Characters) Qatar    Cott Beverages
Inc.    12047    29-Oct-2002    ROYAL CROWN Qatar    Cott Beverages Inc.   
12048    29-Oct-2002    ROYAL CROWN COLA RC COLA & Design Qatar    Cott
Beverages Inc.    34921    11-Sep-2007    ROYAL CROWN COLA (English) & RC
(Arabic) Romania    Cott Beverages Inc.    36233    02-Aug-1996    KICK Romania
   Cott Beverages Inc.    R18359    21-Jul-1995    UPPER 10 Romania    Cott
Beverages Inc.    R21130    05-Jun-1991    ROYAL CROWN Romania    Cott Beverages
Inc.    R22046    25-Feb-1996    RC Russian Federation    Cott Beverages Inc.   
91945    26-Nov-1990    RC (Stylized) Russian Federation    Cott Beverages Inc.
   108301    05-Oct-1992    ROYAL CROWN Russian Federation    Cott Beverages
Inc.    136917    25-Jan-1996    ROYAL CROWN Russian Federation    Cott
Beverages Inc.    149515    15-Jan-1997    DIET RITE Russian Federation    Cott
Beverages Inc.    152999    28-May-1997    ROYAL CROWN COLA RC COLA & Design
Russian Federation    Cott Beverages Inc.    157246    13-Oct-1997    KICK
Russian Federation    Cott Beverages Inc.    174076    13-Apr-1999    ROYAL
CROWN DRAFT Russian Federation    Cott Beverages Inc.    225247    18-Oct-2002
   RC EDGE Russian Federation    Cott Beverages Inc.    285281    29-Mar-2005   
RCQ (Stylized) Russian Federation    Cott Beverages Inc.    288664   
12-May-2005    RC & Design Sabah    Cott Beverages Inc.    12117    04-Jan-1968
   ROYAL CROWN COLA RC (Stylized) Sarawak    Royal Crown Company, Inc.    20858
   14-Jan-1981    DIOT-RITE Sarawak    Cott Beverages Inc.    SAR7453   
18-Jan-1968    ROYAL CROWN COLA Saudi Arabia    Cott Beverages Inc.    6422   
01-Dec-1976    ROYAL CROWN (English & Arabic Characters)



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Saudi Arabia    Cott Beverages Inc.    16392    17-Nov-1986    DIET RITE Saudi
Arabia    Cott Beverages Inc.    19841    21-May-1989    UPPER 10 (Stylized)
Saudi Arabia    Cott Beverages Inc.    49771    02-Oct-1999    RC EDGE Saudi
Arabia    Cott Beverages Inc.    71688    04-Mar-2004    COTT Saudi Arabia   
Cott Beverages Inc.    79575    23-Jul-2005    RC Serbia    Cott Beverages Inc.
   21300    26-Jan-1976    RC Serbia    Cott Beverages Inc.    21677   
15-Aug-1976    ROYAL CROWN Serbia    Cott Beverages Inc.    34782    01-Aug-1990
   UPPER 10 Serbia    Cott Beverages Inc.    52881    19-Jul-2007    ROYAL CROWN
Serbia    Cott Beverages Inc.    52882    19-Jul-2007    RED RAIN Seychelles   
Cott Beverages Inc.    1214    10-Mar-1973    RC Seychelles    Royal Crown
Company, Inc.    1215    10-Mar-1973    ROYAL CROWN Sierra Leone    Cott
Beverages Inc.    14847    21-May-1999    KICK Singapore    Cott Beverages Inc.
   T0515816B    30-Aug-2005    RC & Design Singapore    Cott Beverages Inc.   
T7048364A    10-Feb-1970    ROYAL CROWN Singapore    Cott Beverages Inc.   
T7048918F    21-Apr-1970    ROYAL CROWN COLA RC & Design Singapore    Cott
Beverages Inc.    T8000067H    09-Jan-1980    DIET RITE Singapore    Cott
Beverages Inc.    T9509167D    26-Sep-1995    ROYAL CROWN DRAFT Singapore   
Cott Beverages Inc.          O’CANADA Singapore    Cott Corporation    T0310179A
   08-Jul-2003    AQUEL Slovakia    Cott Beverages Inc.    164169    19-Sep-1979
   RC Slovakia    Cott Beverages Inc.    189218    27-Jan-2000    ROYAL CROWN
Slovenia    Cott Beverages Inc.    9471085    08-Aug-1995    UPPER 10 Slovenia
   Cott Beverages Inc.    9471087    12-Feb-1996    ROYAL CROWN Slovenia    Cott
Beverages Inc.    9570803    10-Jun-1998    DIET RITE Slovenia    Cott Beverages
Inc.    200470653    24-Mar-2004    RC South Africa    Cott Beverages Inc.   
9605824    01-Jul-1999    ROYAL CROWN DRAFT COLA Label South Africa    Cott
Beverages Inc.    196202134    26-Jun-1962    ROYAL CROWN South Africa    Cott
Beverages Inc.    196703337    30-May-1968    RC South Africa    Cott Beverages
Inc.    B641499    04-May-1964    DIET-RITE Spain    Cott Beverages Inc.   
431779    30-June-1967    DIET-RITE Spain    Cott Beverages Inc.    622002   
05-Apr-1973    RC Spain    Cott Beverages Inc.    622003    03-Oct-1974    ROYAL
CROWN Spain    Cott Corporation    1951511 M1    05-OCT-1995    COTT Spain   
Cott Corporation    1951513 M8    05-OCT-1995    COTT St. Lucia    Cott
Beverages Inc.    10470    25-Aug-1970    RC (Stylized) St. Lucia    Cott
Beverages Inc.    10570    25-Aug-1970    ROYAL CROWN Sudan    Royal Crown
Company, Inc.    12790    27-Oct-1970    ROYAL CROWN (English & Arabic
Characters)



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Sudan    Royal Crown Company, Inc.    12791    27-Oct-1970    RC (English &
Arabic Characters) Suriname    Royal Crown Company, Inc.    4720    28-Dec-1944
   NEHI (Stylized) Suriname    Cott Corporation    7389    08-Oct-1971    ROYAL
CROWN Suriname    Cott Corporation    7390    08-Oct-1971    RC Swaziland   
Cott Beverages Inc.    2471971SA    16-Aug-1971    RC Swaziland    Cott
Beverages Inc.    UK51972    12-Sep-1967    ROYAL CROWN Sweden    Cott Beverages
Inc.    125386    15-Nov-1968    DIET-RITE Sweden    Cott Beverages Inc.   
128904    24-Oct-1969    DIET-RITE Sweden    Cott Beverages Inc.    129971   
30-Jan-1970    RC (Stylized) Sweden    Cott Beverages Inc.    322345   
21-Mar-1997    ROYAL CROWN Sweden    Cott Beverages Inc.    323317   
09-May-1997    UPPER 10 Sweden    Cott Beverages Inc.    330515    12-Mar-1999
   ROYAL CROWN DRAFT Sweden    Cott Beverages, Inc.    323317    5/9/1997   
UPPER 10 Switzerland    Cott Beverages Inc.    395685    05-Jun-1972    ROYAL
CROWN COLA RC (Stylized) Syria    Royal Crown Company, Inc.    10179   
03-Oct-1974    RC (Arabic Characters) Syria    Royal Crown Company, Inc.   
13605    03-Aug-1967    RC Syria    Royal Crown Company, Inc.    13606   
03-Aug-1967    ROYAL CROWN Syria    Royal Crown Company, Inc.    19781   
03-Oct-1974    ROYAL CROWN (Arabic Characters) Syria    Royal Crown Company,
Inc.    26809    23-Dec-1975    UPPER 10 Taiwan    Cott Beverages Inc.    421876
   01-Dec-1988    RC (Chinese Characters) Taiwan    Cott Beverages Inc.   
738695    01-Dec-1996    ROYAL CROWN DRAFT Taiwan    Cott Beverages Inc.   
782264    16-Oct-1997    RC Taiwan    Cott Beverages Inc.    790102   
16-Dec-1997    ROYAL CROWN Taiwan    Cott Beverages Inc.    818609   
16-Sep-1998    DIET RITE Taiwan    Cott Beverages Inc.    1144574    16-Mar-2005
   RC EDGE Tajikistan    Cott Beverages Inc.    1733    03-Jan-1995    RC
(Stylized) Tajikistan    Cott Beverages Inc.    1747    23-Jan-1995    ROYAL
CROWN COLA RC (Stylized) Tajikistan    Cott Beverages Inc.    2538   
13-Jul-1994    UPPER 10 (Stylized) Tajikistan    Cott Beverages Inc.    2555   
13-Jul-1994    ROYAL CROWN Tajikistan    Cott Beverages Inc.    3823   
12-May-1999    KICK Tajikistan    Cott Beverages Inc.    5002    20-Jan-2000   
ROYAL CROWN DRAFT Tajikistan    Cott Beverages Inc.    TJ6624    18-Mar-2005   
ROYAL CROWN COLA & RC Design



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Thailand    Cott Beverages Inc.    KOR229506    08-Nov-2005    RCQ (Stylized)
Thailand    Cott Beverages Inc.    KOR79285    02-Nov-1979    RC COLA & Design
(Thai Characters) Thailand    Cott Beverages Inc.    KOR79581    28-Jun-1972   
ROYAL CROWN Thailand    Cott Beverages Inc.    KOR80619    14-Jul-1972    RC
Trinidad and Tobago    Cott Beverages Inc.    1362    28-Nov-1963    ROYAL CROWN
COLA Trinidad and Tobago    Cott Beverages Inc.    B6018    01-Oct-1974    ROYAL
CROWN Trinidad and Tobago    Cott Beverages Inc.    B6019    01-Oct-1974    RC
(Stylized) Tunisia    Cott Beverages Inc.    EE85313    17-Dec-1970    ROYAL
CROWN (Latin & Arabic Characters) Tunisia    Cott Beverages Inc.    EE85314   
17-Dec-1970    RC (Latin & Arabic Characters) Tunisia    Cott Beverages Inc.   
EE910016    13-Jan-1976    DIET RITE (Stylized) Turkey    Cott Beverages Inc.   
76986    15-Dec-1972    RC (Stylized) Turkey    Cott Beverages Inc.    94630   
19-Nov-1973    ROYAL CROWN Turkey    Cott Beverages Inc.    113233   
01-May-1989    UPPER 10 (Stylized) Turkey    Cott Beverages Inc.    129763   
29-Sep-1971    DIET-RITE Turkey    Cott Beverages Inc.    176002    24-Jun-1996
   RC Turkey    Cott Beverages Inc.    200635555    21-Jul-2006    RC & Design
Turkmenistan    Cott Beverages Inc.    4472    12-Jun-2000    KICK Turkmenistan
   Cott Beverages Inc.    4767    10-Jul-2000    UPPER 10 Turkmenistan    Cott
Beverages Inc.    9201    12-Apr-2007    RCQ (Stylized) Turkmenistan    Cott
Beverages Inc.    9202    12-Apr-2007    ROYAL CROWN COLA & RC Design Ukraine   
Cott Beverages Inc.    10867    30-Oct-1998    ROYAL CROWN Ukraine    Cott
Beverages Inc.    16622    16-Oct-2000    KICK Ukraine    Cott Beverages Inc.   
22144    17-Dec-2001    DIET RITE Ukraine    Cott Beverages Inc.    67288   
15-Sep-2006    ROYAL CROWN COLA & RC Design United Arab Emirates    Royal Crown
Company, Inc.    31305    12-May-1999    RC EDGE United Arab Emirates    Royal
Crown Company, Inc.    40448    21-May-2003    ROYAL CROWN United Arab Emirates
   Cott Beverages Inc.    59591    16-Apr-2006    RC United Arab Emirates   
Cott Beverages Inc.    44580    06-Jan-2004    COTT Uruguay    Cott Beverages
Inc.    292605    05-Jun-1998    RC Uruguay    Cott Beverages Inc.    303628   
31-May-1976    ROYAL CROWN Uruguay    Cott Beverages Inc.    339286   
31-Dec-1946    ROYAL CROWN (Stylized) Uzbekistan    Cott Beverages Inc.    5471
   18-Nov-1996    ROYAL CROWN Uzbekistan    Cott Beverages Inc.    5473   
16-Nov-1996    UPPER 10 (Stylized)



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Uzbekistan    Cott Beverages Inc.    7183    19-Mar-1998    KICK Uzbekistan   
Cott Beverages Inc.    MGU13425    27-Apr-2005    RC & Design Venezuela    Cott
Beverages Inc.    139275    09-Oct-1990    ROYAL CROWN Venezuela    Cott
Beverages Inc.    118455MF    22-Apr-1986    RC Venezuela    Cott Beverages Inc.
   157685F    02-May-1994    DIET RITE Venezuela    Cott Beverages Inc.   
157687F    02-May-1994    ROYAL CROWN Venezuela    BCB International Limited   
P189755    29-May-1996    STARS & STRIPES Viet Nam    Royal Crown Company, Inc.
   1975    11-Dec-1990    UPPER 10 Viet Nam    Royal Crown Company, Inc.    2344
   03-Mar-1991    ROYAL CROWN Viet Nam    Royal Crown Company, Inc.    7000   
19-Dec-1992    ROYAL CROWN COLA RC (Stylized) Viet Nam    Cott Beverages Inc.   
58562    19-Nov-2004    AQUEL West Bank    Cott Beverages Inc.    3949   
29-Mar-2000    RC West Bank    Cott Beverages Inc.    3950    29-Mar-2000   
ROYAL CROWN West Bank    Cott Beverages Inc.    6580    13-May-2002    ROYAL
CROWN COLA & RC Design (in Arabic) (Label in color) West Bank    Cott Beverages
Inc.    6582    13-May-2002    ROYAL CROWN COLA & RC Design (in English) (Label
in color) Western Samoa    Cott Beverages Inc.    3058    15-Mar-1996    ROYAL
CROWN COLA RC COLA & Design Yemen, Republic of    Cott Beverages Inc.    6097   
07-Jan-1997    ROYAL CROWN Yemen, Republic of    Royal Crown Company, Inc.   
6403    19-Mar-1997    ROYAL CROWN COLA RC COLA & Design Yemen, Republic of   
Cott Beverages Inc.    28411    17-Oct-2006    RC (Block Letters) Zambia    Cott
Beverages Inc.    55394    19-Dec-1994    DIET-RITE Zambia    Cott Beverages
Inc.    55494    19-Dec-1994    ROYAL CROWN RC (Stylized) Zambia    Cott
Beverages Inc.    55594    19-Dec-1994    ROYAL CROWN Zimbabwe    Cott Beverages
Inc.    44499    08-Apr-1999    RC EDGE Zimbabwe    Cott Beverages Inc.    62071
   05-Aug-1971    ROYAL CROWN Zimbabwe    Cott Beverages Inc.    692000   
20-Jan-2000    UPPER 10 Zimbabwe    Cott Beverages Inc.    1092000   
03-Feb-2000    KICK Zimbabwe    Cott Beverages Inc.    7202006    30-Apr-2007   
ROYAL CROWN COLA & RC Design Zimbabwe    Cott Beverages Inc.    A66871   
18-Aug-1971    ROYAL CROWN RC (Stylized)



--------------------------------------------------------------------------------

Country

  

Owner

   Registration
Number    Date   

Trademark

European Community    Cott Private Label Limited    642884    3/18/1999    JOOCE
Ireland    Cott Beverages, Limited    221106    4/4/2001    RED ROOSTER Mexico
   Cott Corporation    519441    3/26/1996    YES

International

Trademark Applications

 

Country Name

  

Owner

   Application
Number    Date   

Trademark

Bahamas    Cott Beverages Inc.    28984    8/30/2005    ROYAL CROWN COLA & RC
Design Bangladesh    Royal Crown Company, Inc.    45410    12/5/1995    ROYAL
CROWN Bangladesh    Royal Crown Company, Inc.    45411    12/5/1995    RC
Bangladesh    Royal Crown Company, Inc.    45412    12/5/1995    UPPER 10
Bangladesh    Cott Beverages Inc.    79300    3/15/2003    RCQ Barbados    Cott
Beverages Inc.    8122795    3/1/2007    RC & Design Bolivia    Cott Beverages
Inc.    SM1218    4/9/2007    ROYAL CROWN COLA & RC Design Bosnia and
Herzegovina    Cott Beverages Inc.    BAZ047493A    2/12/2004    ROYAL CROWN
Bosnia and Herzegovina    Cott Beverages Inc.    BAZ047494A    2/12/2004    RC
Bosnia and Herzegovina    Cott Beverages Inc.    BAZ047495A    2/12/2004    RCQ
Bosnia and Herzegovina    Cott Beverages Inc.    BAZ069870A    3/31/2006   
ROYAL CROWN Bosnia and Herzegovina    Cott Beverages Inc.    BAZ069869A   
3/31/2006    RED RAIN Brazil    Cott Beverages Inc.    828490333    6/6/2006   
RC & Design Brazil    Cott Beverages Inc.    82952097    12/20/07    RC LIGHT
China (Peoples Republic)    Cott Beverages Inc.    5491797    7/20/2006    COTT
China (Peoples Republic)    Cott Beverages Inc.    5491798    7/20/2006    COTT
China (Peoples Republic)    Cott Beverages Inc.    5925194    2/26/2007    RCQ
China (Peoples Republic)    Cott Beverages Inc.    6176649    7/20/2007    COTT
(in Chinese) China (Peoples Republic)    Cott Beverages Inc.    6176650   
7/20/2007    COTT (in Chinese)



--------------------------------------------------------------------------------

Country Name

  

Owner

   Application
Number    Date   

Trademark

China (Peoples Republic)    Cott Beverages Inc.    5925197    2/26/2007   
ORIENT EMPORIUM TEA CO. China (Peoples Republic)    Cott Beverages Inc.   
5925196    2/26/2007    GL-7 China (Peoples Republic)    Cott Beverages Inc.   
5925195    2/26/2007    GL-FIT China (Peoples Republic)    Cott Beverages Inc.
   6297532    9/26/2007    ORIENT EMPORIUM TEA CO. Community Trademarks    Cott
Beverages Limited    6021687    6/20/2007    GL-7 Community Trademarks    Cott
Beverages Limited    5934435    5/24/2007    ORIENT EMPORIUM TEA CO Community
Trademarks    Cott Beverages Limited    5847629    4/20/2007    Bare all (and
Leaf Design) Community Trademarks    Cott Beverages Limited    5801105   
3/30/2007    BARE ALL Community Trademarks    Cott Beverages Inc.    4338075   
3/14/2005    ROYAL CROWN Community Trademarks    Cott Beverages Limited   
3033131    02/03/2003    RR Hong Kong    Cott Beverages Inc.    300855414   
4/20/2007    RC & Design Hungary    Cott Beverages Inc.    M0404487    11/9/2004
   COTT India    Cott Beverages Inc.    1267219    2/16/2004    RCQ India   
Cott Beverages Inc.    1282092    5/5/2004    RCQ (Stylized) India    Cott
Beverages Inc.    1472603    7/24/2006    ROYAL CROWN CLUB SODA & Design Israel
   Cott Beverages Inc.    207425    1/13/2008    RC Israel    Cott Beverages
Inc.    207426    1/13/2008    RC COLA ZERO Israel    Cott Beverages Inc.   
207427    1/13/2008    RC COLA ONE Israel    Cott Beverages Inc.    207819   
1/27/2008    RC COLA ZERO & Design Italy    Cott Beverages Limited   
MI/2004/10872    11/3/04    EMERGE Kazakhstan    Cott Beverages Inc.    38860   
4/23/2007    RCQ Lesotho    Cott Beverages Inc.    LSM0700012    1/19/2007   
ROYAL CROWN COLA & RC Design Libya    Cott Beverages Inc.    10156    2/7/2007
   ROYAL CROWN COLA & RC Design Libya    Cott Beverages Inc.    10157   
2/7/2007    DIET RITE & Design Macao    Cott Beverages Inc.    N27078   
2/27/2007    ORIENT EMPORIUM TEA CO.



--------------------------------------------------------------------------------

Country Name

  

Owner

   Application
Number    Date   

Trademark

Macao    Cott Beverages Inc.    N27077    2/27/2007    ORIENT EMPORIUM TEA CO.
Macedonia    Cott Beverages Inc.    TM2006392    3/30/2006    ROYAL CROWN
Macedonia    Cott Beverages Inc.    TM2006391    3/30/2006    RED RAIN Malaysia
   Cott Beverages Inc.    06000013    1/3/2006    ROYAL CROWN COLA & RC Design
Malaysia    Cott Beverages Inc.    200308128    7/3/2003    ROYAL CROWN Malaysia
   Cott Beverages Inc.    M094284    1/4/1968    ROYAL CROWN COLA Panama    Cott
Beverages Inc.    15670601    11/15/2006    RC & Design Serbia    Cott Beverages
Inc.    Z79606    3/31/2006    RED RAIN Tunisia    Cott Beverages Inc.   
EE060192    2/3/2006    UPPER 10 (Stylized) Uruguay    Cott Beverages Inc.   
383114    7/23/2007    ROYAL CROWN COLA & RC Design Venezuela    Cott Beverages
Inc.    141742007    6/19/2007    RC & Design Viet Nam    Cott Beverages Inc.   
4200506003    5/24/2005    RC & Design

Licenses

United States

 

Licensor

  

Licensee

   Registration /
Application
Number    Date   

Description

Throwdown Industries, Inc.    Cott Beverages Inc.    None listed:


Throwdown
Industries
owns:

77/373,023

77/363,048

77/349,299

   7/20/97   

THROWDOWN Word

& Logo

THROWDOWN BEVERAGE

Word & Logo

THROWDOWN RAMPAGE

Word & Logo

THROWDOWN Slogan

Cott Beverages Inc.

Throwdown Industries, inc.

   IFL Corp. d/b/a/ International Fight League    None listed;
see above    2/1/08    “The THROWDOWN trademarks and related servicemarks…” Xing
Beverage LLC    Cott Beverages Inc.    3,289,696


77/312,679

77/312,629

77/313,637

   2/20/08   

XING TEA

XING SODA

XING ENERGY

XING COFFEE

Cesar Milan

MPH-Emery/

Sumner Joint Venture

   Cott Beverages Inc.    None listed:
MPH owns

3,400,777

77/332,995

77/086,250

   2/27/08    DOG WHISPERER WITH CESAR MILAN



--------------------------------------------------------------------------------

Canada

 

Licensor

  

Licensee

   Registration /
Application
Number   Date   

Description

S.M. Jaleel & Company Limited    Cott Beverages Canada    492,131   31-JAN-1999
   CHUBBY Character and Design S.M. Jaleel & Company Limited    Cott Beverages
Canada    891,288   31-JAN-1999    CHUBBY S.M. Jaleel & Company Limited    Cott
Beverages Canada    844,168   31 JAN 1999    Chubby Bottle Distinguishing Guise
Switch Beverage Company, LLC2    Cott Beverages Canada, a division of Cott
Corporation    1183405   15 DEC 2003    The Switch DreamWorks Animation L.L.C.
   Cott Corporation    013089


(Contract
Number)

  15-AUG-2007    Merchandise License – Bee Movie Tetley Canada Inc.    Cott
Beverages Canada, a division of Cott Corporation         License to use the
TETLEY trademark Royal Crown Cola Co.    Cott Corporation (predecessor in title
Cott Beverages Ltd.)    133753   11-July-1990    DIET RITE License to use in
Ontario Royal Crown Cola Co.    Cott Corporation (predecessor in title Cott
Beverages Ltd.)    011519


495018

  11-July-1990    ROYAL CROWN License to use in Ontario Royal Crown Cola Co.   
Cott Corporation (predecessor in title Cott Beverages Ltd.)    133753  
1-March-1989    DIET RITE License to use in Quebec Royal Crown Companies, Inc.
   Cott Corporation (predecessor in title Atlantic Refreshments Ltd.)    279222
  21 November 1984    RC100 License to use in Atlantic Canada Royal Crown
Companies, Inc.    Cott Corporation (predecessor in title Atlantic Refreshments
Ltd.)    NFLD002896


011519

  21-November-1984    RC ROYAL CROWN License to use in Atlantic Canada

 

2

Cott Beverages Canada, a division of Cott Corporation no longer produces under
“The Switch” license as Cott Corporation is unable to sell the product as
formulated and labelled under Canadian law. It was agreed between the licensor
and Cott Corporation to terminate the license agreement relating to “The Switch”
licenses. Cott is still awaiting receipt of the settlement and termination
agreement.



--------------------------------------------------------------------------------

Licensor

  

Licensee

   Registration /
Application
Number    Date   

Description

Royal Crown Companies, Inc.    Cott Corporation (predecessor in title Atlantic
Refreshments Ltd.)    133753    21-November-1984    DIET RITE License to use in
Atlantic Canada Royal Crown Cola Co.    Mr. Soft Drink (1987) Ltd. (Rights sold
to Cott Beverages West Ltd. 5/4/95)    133753    24-July-1987    DIET RITE
License to use in Western Canada Royal Crown Company, Inc.    Cott Corporation
(predecessor in title Cott Beverages West, Ltd.)    NFLD002896
011519

133753

   15-March-1995    RC ROYAL CROWN DIET RITE License to use in Western Canada

United Kingdom

 

Licensor

  

Licensee

   Registration/
Application
Number    Date   

Description

Twentieth Century Fox Licensing and Merchandising, a division of Fox
Entertainment Group, Inc.    Cott Beverages Limited       8/17/04    License of
artwork depicting characters and “other distinctive creative elements” derived
from the television show “24” Twentieth Century Fox Licensing and Merchandising,
a division of Fox Entertainment Group, Inc.    Cott Beverages Limited      
4/27/07    License of artwork depicting characters and “other distinctive
creative elements” derived from the television show “The Simpsons” Caribbean
Flavors, Ltd.    Cott Beverages Limited       6/29/06   

License of the following marks in conjunction with a Manufacturing and
Distribution agreement:

D&G

TING

KOLA CHAMPAGNE

KOOL KAT

OLD JAMAICAN

DESNOES & GEDDES



--------------------------------------------------------------------------------

Licensor

  

Licensee

   Registration/
Application
Number   

Date

  

Description

Cott Beverages Limited   

1) Choice Brands Europe Limited

2) Retail Brands (Holdings) BV

3) Cott UK Limited

   1585494    12-SEP-1994   

COTT

(Classes 30 and 32)

Cott Beverages Limited    Cott Beverages Limited    2102231    7-OCT-1999   

BEN SHAWS

(Class 32)

Industrial Designs

United Kingdom

 

Owner

   Registration
Number   

Date

  

Description

Cott Beverages Limited    3011241    28-FEB-2003    Design of Bottle Cott
Beverages Limited    3011014    20-FEB-2003    Design of Bottle Cott Beverages
Limited    3011013    20-FEB-2003    Design of Bottle

Internet Domain Names

 

Owner

  

Registrar

  

Expiration Date

   Domain Name Cott Corporation    Network Solutions    February 25, 2008   
Gl-fit.com Cott Corporation    Network Solutions    February 25, 2008   
Gl-7.com Cott Corporation    Network Solutions    February 25, 2008   
Gl7sportsdrink.com Cott Corporation    Network Solutions    February 25, 2008   
Glfitwater.com Cott Corporation    Network Solutions    June 13, 2008   
Bombshellenergy.com Cott Corporation    Network Solutions    June 13, 2008   
Drinkstarsandstripes.com Cott Corporation    Network Solutions    June 13, 2008
   Gl-7.cn Cott Corporation    Network Solutions    June 13, 2008    Gl-fit.cn
Cott Corporation    Network Solutions    June 13, 2008    Orientemporium.cn Cott
Corporation    Network Solutions    June 29, 2008    superfruitsbrand.com Cott
Corporation    Network Solutions    July 2, 2008    fortifeline.com Cott
Corporation    Network Solutions    July 2, 2008    fortifido.com Cott
Corporation    Network Solutions    July 3, 2008    Rccolainternational.com Cott
Corporation    Network Solutions    July 31, 2008    cott-beverages.com



--------------------------------------------------------------------------------

Owner

  

Registrar

  

Expiration Date

  

Domain Name

Cott Corporation    Network Solutions    July 31, 2008    redrainvodka.com Cott
Corporation    Network Solutions    August 8, 2008    barealldrinks.com Cott
Corporation    Network Solutions    August 8, 2008    bareallsmoothies.com Cott
Corporation    Network Solutions    August 20, 2008    sparklinghealthbrand.com
Cott Corporation    Network Solutions    September 4, 2008    emergewater.com
Cott Corporation    Network Solutions    September 7, 2008    Orientemporium.com
Cott Corporation    Network Solutions    September 7, 2008   
Orientemporiumteaco.com Cott Corporation    Network Solutions    September 8,
2008    Cott.com Cott Corporation    Network Solutions    October 11, 2008   
Cottvending.com Cott Corporation    Network Solutions    October 28, 2008   
Drinksas.com Cott Corporation    Network Solutions    October 28, 2008   
Billionbubbles.com Cott Corporation    Network Solutions    October 28, 2008   
Drinkvess.com Cott Corporation    Network Solutions    October 28, 2008   
Vesswhistle.com Cott Corporation    Network Solutions    October 28, 2008   
Whistleorange.com Cott Corporation    Network Solutions    October 29, 2008   
Usasoda.us Cott Corporation    Network Solutions    October 29, 2008   
Vintageseltzer.biz Cott Corporation    Network Solutions    October 29, 2008   
Vintageseltzer.net Cott Corporation    Network Solutions    October 29, 2008   
Vintageseltzer.org Cott Corporation    Network Solutions    October 29, 2008   
Vintageseltzer.us Cott Corporation    Network Solutions    October 29, 2008   
Drinkvintage.com Cott Corporation    Network Solutions    October 29, 2008   
Fruitrefreshers.com Cott Corporation    Network Solutions    October 29, 2008   
Seltzer.biz Cott Corporation    Network Solutions    October 29, 2008    Vess.us
Cott Corporation    Network Solutions    October 29, 2008    Vesssoda.com Cott
Corporation    Network Solutions    October 29, 2008    Vintageseltzer.info Cott
Corporation    Network Solutions    January 7, 2009    Cottsoda.com Cott
Corporation    Network Solutions    January 12, 2009    Aftershockenergy.com
Cott Corporation    Network Solutions    February 5, 2009   
Grimreaperenergy.com Cott Corporation    Network Solutions    February 6, 2009
   Lotsapop.com Cott Corporation    Network Solutions    April 11, 2009   
Cottchina.cn Cott Corporation    Network Solutions    April 11, 2009   
Cottshanghai.cn Cott Corporation    Network Solutions    April 11, 2009   
Rccolachina.cn Cott Corporation    Network Solutions    April 11, 2009   
Royalcrownchina.cn Cott Corporation    Network Solutions    April 11, 2009   
Royalcrowncola.cn Cott Corporation    Network Solutions    May 10, 2009   
Drinkclearchoice.com Cott Corporation    Network Solutions    May 10, 2009   
Enjoyclearchoice.com Cott Corporation    Network Solutions    May 10, 2009   
Lifesclearchoice.com Cott Corporation    Network Solutions    December 27, 2009
   Cottnet.com Cott Corporation    Network Solutions    February 2, 2010   
Redrainenergy.com



--------------------------------------------------------------------------------

Copyrights

 

Owner

   Registration
Number   

Date

  

Copyright

Cott Corporation Corporation Cott (in the name of a predecessor being Cott
Beverages West Ltd. which was a grant of Interest from Brio Beverages Inc.)   
46786    May 15, 1997    Happy Natural, Highland Spring, Nice-N-Life, Happy-Up,
C’Mon Get Happy, Happy Pop & Design, Giggle, Happy Pop



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 3.10

Canadian Union Plans, Canadian Benefit Plans and Canadian Pension Plans

The following are Canadian Union Plans:

 

  •  

Viscount Union: Teamster Canadian Pension Trust Fund; and

 

  •  

Plan Pointe Claire Union: Teamsters Canadian Pension Plan, Soft Drink Industry
Division;

The following are Canadian Pension Plans:

 

  •  

Surrey Union: Employee Registered Retirement Savings Plan (RRSP) ;

 

  •  

Calgary Union: Cott Corporation Deferred Profit Sharing Plan/Group Registered
Retirement Savings Plans (DPSP/GRSP) Retirement Program;

The following are Canadian Benefit Plans:

 

  •  

Common Share Option Plan

 

  •  

Share Appreciation Rights

 

  •  

Performance Share Unit Plan;

 

  •  

Employee Stock Purchase Plan;

 

  •  

Officers and Senior Management Executives Performance Bonus; and

 

  •  

Reinstated Executive Share Purchase Plans

The Canadian Pension Plans are defined contribution plans.



--------------------------------------------------------------------------------

[Policy numbers obscured]

Schedule 3.14

Insurance

The following sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Effective Date:

1. Executive Risk Liability: provided by Integro Insurance Broker that includes
coverage for directors and officers, fiduciary, crime, kidnap and ransom,
employment practices, and employed lawyers professional liability.

 

Coverage

 

Insurer

  Term   Policy No.   Key Limits  

Limit Description

  Deductible   Deductible
Description Employed Layers Professional Liability Policy   Chubb Insurance
Company   November
14, 2007 -
2008   8207-XXXX   $5,000,000   US Aggregate   $500,000   N/A Corporate
Protection Insurance   London KR   November
14, 2007 -
2008   KD014XXXX   $10,000,000
per Insured
Event   Ransom   None   N/A         $10,000,000
per Insured
Event   Transit             Unlimited   Control Risks Group Fees and Expenses  
 



--------------------------------------------------------------------------------

Coverage

  Insurer   Term   Policy No.  

Key Limits

 

Limit Description

  Deductible   Deductible
Description        

$10,000,000

per Insured

Event

  Additional Expenses            

$10,000,000

per Insured

Event

  Legal Liability             $250,000 per Insured Person $1,250,000 in the
annual aggregate   Personal Accident             $10,000,000 per Insured Event
and in the annual aggregate   Loss of Earnings Extension            

$100,000 per Work Day

$500,000 in the annual aggregate

  Computer Virus Business Interruption            

$15,000 per Insured Person

$25,000 per Insured Event and in the annual aggregate

  Emergency Repatriation    



--------------------------------------------------------------------------------

Coverage

 

Insurer

 

Term

  Policy No.  

Key Limits

 

Limit Description

  Deductible  

Deductible
Description

Excess Directors and Officers Liability   Chubb Insurance Company of Canada  
November 14, 2007 - 2008   1012XXXX   $10,000,000 excess of $30,000,000        
      $5,000,000 excess of $30,000,000   Prior and Pending Litigation          
  $5,000,000 excess of $10,000,000   Drop Down on Pollution Canadian Defense
Costs Coverage     Crimeguard Comprehensive Crime Policy   American Home
Assurance Company   November 14, 2007 - 2008   112XXXX   $5,000,000   Employee
Dishonesty   $75,000   Employee Dishonesty             $75,000   Loss Inside
Premises         $5,000,000   Loss Inside Premises   $75,000   Loss Outside
Premises         $5,000,000   Loss Outside Premises   $75,000   Money Orders and
Counterfeit Paper Currency         $5,000,000   Money Orders and Counterfeit
Paper   $75,000   Depositors Forgery           Currency   $75,000   Third Party
Computer and Funds Transfer Fraud         $5,000,000   Depositors Forgery  
$75,000   Credit Card Forgery         $5,000,000   Third Party Computer and
Funds Transfer Fraud   N/A   Incoming Check Forgery



--------------------------------------------------------------------------------

Coverage

 

Insurer

 

Term

  Policy No.   Key Limits  

Limit Description

  Deductible   Deductible
Description         $5,000,000   Credit Card Forgery             Not Covered  
Incoming Check Forgery     Excess Insurance Policy   American Home Assurance
Company   November 14, 2007 - 2008   112XXXX   $15,000,000   N/A   $1,500,000  
N/A Employment Practices Liability Insurance   American Home Assurance Company  
November 14, 2007 - 2008   112XXXX   $5,000,000   N/A   $500,000   N/A Employee
Benefit Plan Fiduciary Liability Insurance Policy   American Home Assurance
Company   November 14, 2007 - 2008   112XXXX   $5,000,000   N/A   $50,000   N/A
Executive Liability and Indemnificaion   Chubb Insurance   November 14, 2007 -
2008   8207-XXXX   $15,000,000   N/A   $500,000   N/A

2. Cott Program at a Glance: provided by Aon Reed Stenhaus Inc. that includes
general liability, property, auto, product contamination, marine, and local
policies where required by law.

 

Coverage

 

Insurer

  Term   Policy No.   Key Limits  

Limit Description

  Deductible  

Deductible
Description

Commercial General Liability   Chubb Insurance Company   June 1,
2007 -
2008   3577XXXX   $1,000,000  

Bodily Injury/Property Damage,

per Occurrence

  $200,000   General Liability Deductible



--------------------------------------------------------------------------------

Coverage

 

Insurer

 

Term

 

Policy No.

  Key Limits  

Limit Description

  Deductible  

Deductible Description

        $ 2,000,000   U.S. Territory General Aggregate Limit   $ 25,000  
Products/Completed Operations Deductible           $1,000,000   Aggregate
Products/Completed Operations     $275,000   Deductible Aggregate          
$10,000,000   General Aggregate     Umbrella   Chubb Insurance Company  
June 1, 2007 - 2008   7974XXXX     $9,000,000  

Each Occurrence/

Aggregate where applicable

    N/A   N/A First Excess Liability   Liberty International Underwriters   June
1, 2007 - 2008   XSTO-070052-XXXX     $30,000,000  

Each Occurrence/

Aggregate where applicable

    N/A   N/A Second Excess Liability   Chubb Insurance Company   June 1, 2007 -
2008   7970XXXX     $15,000,000  

Each Occurrence/

Aggregate where applicable

    N/A   N/A Third Excess Liability   Zurich Insurance Company   June 1, 2007 -
2008   882XXXX     $20,000,000  

Each Occurrence/

Aggregate where applicable

    N/A   N/A Fourth Excess Liability   Liberty International Underwriters  
June 1, 2007 - 2008   XSTO-070052-XXXX     $10,000,000  

Each Occurrence/

Aggregate where applicable

    N/A   N/A Fifth Excess Liability   GCAN Insurance Company   June 1, 2007 -
2008   913XXXX     $15,000,000  

Each Occurrence/

Aggregate where applicable

    N/A   N/A U.S. Automobile   Zurich Insurance Company   June 1, 2007 - 2008  
BAP37926XXXX     $1,000,000   Third Party Liability, each accident     $5,000  

Comprehensive

(Tractors/Tandem)



--------------------------------------------------------------------------------

Coverage

 

Insurer

  Term   Policy No.   Key Limits  

Limit Description

 

Deductible

 

Deductible
Description

        Included  

Physical Damage Coverage -

Comprehensive/Collision

 

$5,000

$1,000

 

Collision

(Tractors/Tandem)

        $5,000   Medical Payments   $1,000  

Comprehensive

(Private Passenger/Trucks)

          (where permitted)    

Collision

(Private Passenger/Trucks)

            $5,000  

Comprehensive

(Trailers - Open Lot)

Canadian Automobile   Zurich Insurance Company   June 1,
2007 -
2008   999XXXX   $1,000,000
CAD  

Third Party Liability -

Each Accident

  CAD$1,000   All Perils (Light Commercial/Trailers)             CAD$5,000   All
Perils (Mercedes)         Included  

Physical Damage Coverage -

All Perils

  CAD$2,500   All Perils (All Other) Mexican Automobile   Grupo Nacional
Provincial   March 16
2007 -
2008   7706XXXX   Commercial
Value   Property Damage   Percentage of Commercial Value:           Commercial
Value   Total Robbery   3%   Property Damage (autos)         $1,250,000   Civil
Liability   5%   Property Damage (trucks)         $550,000   Medical Expenses
for Occupants (autos only)   0%   Total Robberty (autos)         $13,000   Help
for Total Losses   10%   Total Robbery (trucks)             20%   Windshields



--------------------------------------------------------------------------------

Coverage

 

Insurer

 

Term

  Policy No.   Key Limits  

Limit Description

  Deductible  

Deductible Description

Products Contamina-tion   AIG  

September 18

2006 - 2007

  759XXXX   $10,000,000   Accidental Contamination - Per   $2,000,000  
Each Accidental Contamination         $10,000,000   Event/Aggregate   $2,000,000
  Each Malicious Product Tampering         $10,000,000  

Malicious Product Tampering -

per event/aggregate

            $10,000,000  

Product Extortion -

per event/aggregate

              Annual Policy Aggregate    

Property/

Business Interruption

(Primary)

  Zurich Insurance Company 50%   June 1 2007 - 2008   1XXXX   $50,000,000  
Limit of Liability, per Occurrence   $250,000   Per occurrence except:          
Earthquake (Aggregate Limits)   CAD


$250,000

  In Canada   American Home Insurance Company 50%       $50,000,000


$50,000,000

$50,000,000

$20,000,000

$50,000,000

$50,000,000

 

UK

Canada

U.S.

California

Zone 1

Mexico

Windstorm (Aggregate Limits)

  5 days, min.
$250,000

2 days, min.
$250,000

2 days, min.
$250,000

5% of TIV,
min.

 

Contingent Business

Interruption

Data Programs, Software

Computer Systems,

Non-Physical Damage

Earthquake

California, BC, Quebec



--------------------------------------------------------------------------------

Coverage

 

Insurer

 

Term

  Policy
No.   Key Limits  

Limit Description

 

Deductible

 

Deductible Description

        $50,000,000


$50,000,000

$50,000,000

$50,000,000

$50,000,000

 

UK

Canada

U.S.

Tier 1

Mexico

 

$250,000

3% of TIV, min. $250,000

  All Other           Flood (Aggregate Limits)    

Flood (5 Locations)

Tampa, FL

        $50,000,000


$50,000,000

$50,000,000

$50,000,000

$50,000,000

 

UK

Canada

U.S.

Zone A

Mexico

 

$100,000

$500,000

 

San Bernardino, CA

Columbus, GA (2)

Maryland Heights, MO

if NFIP in place

if NFIP is not in place

Property/ Business Interruption (2nd Excess)   Zurich Insurance Company 25%/  
June 1 2007 - 2008   1XXXX   $300,000,000  

Limit of Liability, per Occurrence

Earthquake

(Aggregate Limits)

  N/A   N/A   Allianz Global Risks 75%       $300,000,000


$50,000,000

$50,000,000

 

UK

Canada

U.S.

Windstorm (Aggregate Limits)

            $300,000,000


$50,000,000

$50,000,000

 

UK

Canada

U.S.

   



--------------------------------------------------------------------------------

Coverage

 

Insurer

 

Term

  Policy No.   Key Limits  

Limit Description

  Deductible  

Deductible
Description

        $300,000,000


$50,000,000

$50,000,000

 

Flood (Aggregate Limits)

UK

Canada

U.S.

    Boiler and Machinery   Chubb Insurance Company   June 1 2007 - 2008  
7642XXXX   $200,000,000   Combined Limit, any one accident   $250,000


24 hours

 

All Coverages combined

Services Interruption -

Waiting Period

Terrorism - Canadian/

Mexico/

Holland

  American Home Insurance Company   June 1 2007 - 2008   297XXXX   $75,000,000  
Per Loss/Aggregate   $250,000   Per Loss Terrorism - U.S.   Lexington Insurance
Company   June 1 2007 - 2008   757XXXX   $75,000,000   Per Loss/Aggregate  
$250,000   Per Loss Terrorism - U.K.  

Pool Re

(via Zurich Insurance Company/ Allianz Global Risks)

    TBA   $100,000,000


plus approx.

84% of

$300,000,000

excess of

$100,000,000

  Per Loss/Aggregate   $250,000   Per Loss NFIP - Tampa, FL   Travelers Casualty
& Surety Co.  

February 28

2007 - 2008

  600400XXXX   $500,000


$500,000

 

Building

Contents

  $5,000


$5,000

 

Building

Contents

NFIP - San Bernardino, CA   Fidelity National Insurance Company   January 4 2007
- 2008   O4251000XXXX   $500,000


$500,000

 

Building

Contents

  $5,000


$5,000

 

Building

Contents



--------------------------------------------------------------------------------

Coverage

 

Insurer

 

Term

  Policy No.   Key Limits  

Limit Description

  Deductible  

Deductible Description

NFIP – Columbus, GA

(1000 10th Ave)

  Fidelity National Insurance Company   March 14 2007 - 2008   10770095XXXX  
$500,000


$500,000

 

Building

Contents

  $5,000


$5,000

 

Building

Contents

NFIP – Columbus, GA

(1001 10th Ave)

  Fidelity National Insurance Company   April 13 2007 - 2008   10770094XXXX  
$500,000   Contents   $5,000   Contents

NFIP – Maryland Heights, MO

(2525 Schuetz Rd.)

  Fidelity National Insurance Company   March 27 2008 - 2009   24251028XXXX  
$500,000


$500,000

 

Building

Contents

  $5,000


$5,000

 

Building

Contents

Ocean Marine Cargo   Chubb Insurance Company  

November 1

2006 - 2007

  782XXXX   $750,000   Any One Shipment   $500


$10,000

 

Each Accident/Occurrence

Inland Transit Shipments (within World)

UK Employers’ Liability   Zurich Insurance Company  

May 31 2007 -

May 30 2008

  054/2MCT/


IF90XXXX

  £10,000,000


£5,000,000

 

Any one Occurrence

Any one event arising out of Terrorism

  N/A   N/A UK Engineering   Bureau Veritas Plant Safety  

May 31 2007 -

May 30 2008

  JFD04XXXX   N/A   N/A   N/A   N/A



--------------------------------------------------------------------------------

Coverage

 

Insurer

 

Term

 

Policy No.

  Key Limits  

Limit Description

  Deductible  

Deductible Description

UK Automobile   Axa Insurance UK Plc  

May 31 2007 -

May 30 2008

  BMFLE141XXXX   £20,000,000  

Private Motor Fleet

(Third Party Property Damage)

  £250  

All Types

Accidental, Fire, Theft

        £5,000,000   Commercial Motor Fleet   £50   Private Motor / Commercial
Motor         £5,000,000   (Third Party Property Damage)     Windscreen (cover
limited to £100 unless Axa approved repairer used)          

Special Types

(Third Party Property Damage)

    UK Group Travel and Personal Accident  

Lloyds of London

(Impact Underwriting Ltd)

 

May 31 2007 -

May 30 2008

  B683970800XXXX   Various


£5,000,000

£2,000,000

 

Personal Accident

Group Travel

Medical and Travel Expenses

Personal Liability

  N/A   N/A UK Business Personal Accident and Travel Policy (Nelson)   New
Hampshire Insurance Company (AIG)  

June 1 2007 -

May 31 2008

  1058XXXX   £10,000,000


£25,000,000

£25,000,000

 

Any one Accident

Scheduled Aircraft Accumulation Limit

Non-scheduled Aircraft Accumulation Limit

  N/A   N/A



--------------------------------------------------------------------------------

Coverage

 

Insurer

 

Term

  Policy No.   Key Limits  

Limit Description

  Deductible  

Deductible
Description

Soft Drinks Crown Purchase Bond for West Virginia   ACE   July 7 2007 - 2008  
T0059XXXX   $1,000,000   N/A   N/A   N/A Alcohol Bond for Georgia   ACE   July
20 2007 - 2008   T0059XXXX   $200,000   Manufacturers of Non-beverage Products  
N/A   N/A Kentucky Surety Bond   ACE   March 17 2007 - 2008   K0701XXXX  
$50,000   Power Bond   N/A   N/A



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries

 

Exact Legal Name of Entity

 

Record Owner
(Beneficial Owner
if Different)

  Type of Entity  

Number of Shares or Interests
Owned

 

Number of Shares of Interests
Outstanding

Cott Corporation Corporation Cott   Public Company   Corporation   N/A  

a) 71,871,330 common shares (as of February 19, 2008)

b) No preferred shares

156775 Canada Inc.   Cott Corporation Corporation Cott   Corporation   1 common
share   1 common share 967979 Ontario Limited   Cott Corporation Corporation
Cott   Corporation  

a) 10,088,608 common shares

b) 800,000 Junior Preference shares

c) No Senior Preference shares

 

a) 10,088,608 common shares

b) 800,000 Junior Preference shares

c) No Senior Preference shares

804340 Ontario Limited   Cott Corporation Corporation Cott   Corporation   1
common share   1 common share 2011438 Ontario Limited   Cott Corporation
Corporation Cott   Corporation   1 common share   1 common share Cott Retail
Brands Limited   BCB European Holdings   Private company
limited by shares   69,757,944 ordinary £1 shares   69,757,944 ordinary £1
shares Cott Limited   Cott Retail Brands Limited   Private company
limited by shares  

a) 3,810,800 ‘A’ ordinary shares of 10 pence each

b) 1,445,476 preferred ordinary shares of 10 pence each

c) No preference shares

 

a) 3,810,800 ‘A’ ordinary shares of 10 pence each

b) 1,445,476 preferred ordinary shares of 10 pence each

c) No preference shares

Cott Europe Trading Limited   Cott Retail Brands Limited   Private company
limited by shares   1,860,708 ordinary £1 shares   1,860,708 ordinary £1 shares



--------------------------------------------------------------------------------

Exact Legal Name of Entity

 

Record Owner (Beneficial
Owner if Different)

 

Type of Entity

 

Number of Shares or Interests
Owned

 

Number of Shares of Interests
Outstanding

Cott Beverages Limited   Cott Retail Brands Limited   Private company limited by
shares  

a) 49,623,610 ordinary shares £1 shares

b) 2,000 preference shares£1 shares

 

a) 49,623,610 ordinary shares £1 shares

b) 2,000 preference shares £1 shares

Cott Private Label Limited   Cott Beverages Limited   Private company limited by
shares  

a) 25,000 ‘A’ ordinary shares

b) 221,469 ‘B’ ordinary shares

c) 753,531 ‘C’ ordinary shares

 

a) 25,000 ‘A’ ordinary shares

b) 221,469 ‘B’ ordinary shares

c) 753,531 ‘C’ ordinary shares

Cott Nelson (Holdings) Limited   Cott Beverages Limited   Private company
limited by shares   162,669 ordinary £1 shares   162,669 ordinary £1 shares Cott
(Nelson) Limited   Cott Nelson (Holdings) Limited   Private company limited by
shares   88,751 ordinary £1 shares   88,751 ordinary £1 shares Cott USA Finance
LLC   Cott Corporation Corporation Cott   Limited liability company   680,001
LLC interests   680,001 LLC interests Cott Holdings Inc.   Cott Corporation
Corporation Cott   Corporation (dually incorporated) and a Nova Scotia Limited
Company  

a) 101 common shares

b) 387 Class A preferred shares

c) 1 Class B preferred share

 

a) 101 common shares

b) 387 Class A preferred shares

c) 1 Class B preferred share

Cott USA Receivables Corporation   Cott USA Corp.   Corporation   100   100
Interim BCB, LLC   Cott Beverages Inc.   Limited liability company   None –
Single Member Limited Liability Company   None – Single Member Limited Liability
Company Cott Vending Inc.   Cott Beverages Inc.   Corporation   1,000 shares  
1,000 shares Cott Investment, L.L.C.  

Cott Corporation Corporation Cott /90%

804340 Ontario Limited/10%

  Limited liability company  

LLC interest/90%

LLC interest/10%

 

LLC interest/90%

LLC interest/10%



--------------------------------------------------------------------------------

Exact Legal Name of Entity

 

Record Owner (Beneficial
Owner if Different)

 

Type of Entity

 

Number of Shares or Interests
Owned

 

Number of Shares of Interests
Outstanding

Cott USA Corp.   Cott Holdings Inc.   Corporation   4,213.698 shares common
stock   4,213.698 shares common stock Cott Beverages Inc.   Cott USA Corp.  
Corporation   998.135 shares common stock   998.135 shares common stock CB
Nevada Capital Inc.   Cott USA Corp.   Corporation   50.02 shares common stock  
50.02 shares common stock Cott Retail Brands Netherlands BV   Cott Retail Brands
Limited   Limited liability company   400 ordinary shares   400 ordinary shares
Cott International Trading Ltd.   Cott Corporation Corporation Cott  
International business company   53,878,575 common shares   53,878,575 common
shares Cott International SRL  

Cott Investment, L.L.C./99%

Cott International Trading Ltd./1%

  International society with restricted liability  

a) 99 common quotas

b)1 common quota

 

a) 99 common quotas

b)1 common quota

Cott (Barbados) IBC Ltd.   Cott Corporation Corporation Cott   International
business company   100 common shares   100 common shares Cott do Brasil
Industria, Comercio, Importacao e Exportacao de Bebidas e Concentrados Ltda  

a) Cott Corporation Corporation Cott and

b) 804340 Ontario Limited

  Limited liability company  

a) 1,270,269 quotas

b) 12,831 quotas

 

a) 1,270,269 quotas

b) 12,831 quotas

BCB International Holdings   Cott Corporation Corporation Cott   Exempted
Company   72,580,645 ordinary shares   72,580,645 ordinary shares BCB European
Holdings   BCB International Holdings   Exempted Company   71,766,025 ordinary
shares   71,766,025 ordinary shares Cott (Shanghai) Trading Co., Ltd.   Cott
(Hong Kong) Limited   Limited liability company and independent legal person  
USD 1,400,000 as registered capital   USD 1,400,000 as registered capital Cott
(Hong Kong) Limited   Cott (Barbados) IBC Ltd.   Private limited liability
company (limited by shares)   1 ordinary shares of $1.00 each   1 ordinary
shares of $1.00 each



--------------------------------------------------------------------------------

Exact Legal

Name of Entity

 

Record Owner (Beneficial
Owner if Different)

 

Type of Entity

 

Number of Shares or Interests
Owned

 

Number of Shares of Interests
Outstanding

Cott Embotelladores de Mexico, S.A. de C.V.

 

Cott Corporation

Corporation Cott/99.375%

 

Embotelladora de Puebla, S.A. de C.V./0.625%

  Limited liability corporation of variable capital   a) 1 Series I, Class A
Share   a) 1 Series I, Class A Share - Embotelladora de Puebla, S.A. de C.V.    
  b) 49,999 Series I, Class B Shares  

b) 49,999 Series I, Class B Shares - Cott Corporation

Corporation

Cott

      c) 399,999 Series II, Class A Shares   c) 399,999 Series II, Class A
Shares - Embotelladora de Puebla, S.A. de C.V.       d) 3,550,001 Series II,
Class B Shares   d) 3,550,001 Series II, Class B Shares – Cott Corporation
Corporation Cott       e) 60,000,000 Series II, Class C Shares  

e) 60,000,000 Series II, Class C Shares –

Cott Corporation Corporation Cott

Cott Maquinaria y Equipo, S.A. de C.V.

 

Cott Embotelladores de México, S.A. de C.V. / 0.0019%

Cott Corporation / 97.49% Embotelladora Puebla, S.A. de C.V. / 2.50%

  Limited liability corporation of variable capital   a) 1 Series “A” Share  

a) 1 Series “A” Share

- Cott Embotelladores de México, S.A. de C.V.

      b) 49,999 Series “A” Share   b) 49,999 Series “A” Share - Cott Corporation
      c) 1,283 Series “B” Shares   c) 1,283 Series “B” Shares - Embotelladora de
Puebla, S.A. de C.V.



--------------------------------------------------------------------------------

Exact Legal

Name of Entity

 

Record Owner (Beneficial
Owner if Different)

 

Type of Entity

 

Number of Shares or Interests
Owned

 

Number of Shares of Interests
Outstanding

Ad Personales, S.A. de C.V.

 

Mexico Bottling Services, S.A. de C.V. 50%

Servicios Gerenciales de México, S.A. de C.V. 50%

  Limited liability corporation of variable capital   50,000 Class I Shares  
50,000 Class I Shares

Mexico Bottling Services, S.A. de C.V.

 

2011438 Ontario Limited/2%

804340 Ontario Limited/98%

  Limited liability corporation of variable capital   50 Class I Shares   50
Class I Shares

Servicios Gerenciales de Mexico, S.A. de C.V.

 

2011438 Ontario Limited/2%

804340 Ontario Limited/98%

  Limited liability corporation of variable capital   50 Class I Shares   50
Class I Shares

Northeast Finco Inc.

  Cott Beverages Inc.   Corporation   100 shares   100 shares

Cott NE Holdings Inc.

  Northeast Finco Inc.   Corporation   100 shares   100 shares

Northeast Retailer Brands LLC

 

Cott NE Holdings Inc./51%

Polar Corp./48%

Adirondack Beverages Corp./1%

  Limited liability company   100 Limited Liability Company Interests   100
Limited Liability Company Interests

 



--------------------------------------------------------------------------------

Schedule 3.16

Jurisdictions for Filings and Mortgages

 

Type of Filing

 

Entity

 

Applicable Collateral Document
[Mortgage, Security Agreement or
Other]

 

Jurisdictions and Filing Offices

PPSA and RDPRM

 

Cott Corporation

Corporation Cott

  Security Agreement and Hypothec  

Ontario, British Columbia,

Alberta, Quebec, New

Brunswick and Nova Scotia

PPSA

  156775 Canada Inc.   Security Agreement   Ontario

PPSA

  967979 Ontario Limited   Security Agreement   Ontario

PPSA

  804340 Ontario Limited   Security Agreement   Ontario

PPSA

  2011438 Ontario Limited   Security Agreement   Ontario

PPSA

  Cott Holdings Inc.   Security Agreement   Ontario and Nova Scotia
Form 395 (Particulars of a Mortgage or Charge)   Cott Retail Brands Limited  
Rent Deposit Deed, Debenture   Companies House (England and Wales) Form 395
(Particulars of a Mortgage or Charge)   Cott Limited   Debenture   Companies
House (England and Wales) Form 395 (Particulars of a Mortgage or Charge)   Cott
Europe Trading Limited   Debenture   Companies House (England and Wales) Form
395 (Particulars of a Mortgage or Charge)   Cott Beverages Limited   Debenture,
Share Charge   Companies House (England and Wales) Form 395 (Particulars of a
Mortgage or Charge)   Cott Private Label Limited   Debenture   Companies House
(England and Wales) Form 395 (Particulars of a Mortgage or Charge)   Cott
(Nelson) Limited   Debenture   Companies House (England and Wales) Form 395
(Particulars of a Mortgage or Charge)   Cott Nelson (Holdings) Limited  
Debenture   Companies House (England and Wales)

UCC

 

Cott Corporation

Corporation Cott

  UCC-1 Financing Statement   District of Columbia Recorder of Deeds

UCC

  156775 Canada Inc.   UCC-1 Financing Statement   District of Columbia Recorder
of Deeds

UCC

  967979 Ontario Limited   UCC-1 Financing Statement   District of Columbia
Recorder of Deeds

UCC

  804340 Ontario Limited   UCC-1 Financing Statement   District of Columbia
Recorder of Deeds



--------------------------------------------------------------------------------

Type of Filing

 

Entity

 

Applicable Collateral Document
[Mortgage, Security Agreement or
Other]

 

Jurisdictions and Filing Offices

UCC

  2011438 Ontario Limited   UCC-1 Financing Statement   District of Columbia
Recorder of Deeds

UCC

  Cott Holdings Inc.   UCC-1 Financing Statement   District of Columbia Recorder
of Deeds

UCC

  Cott Holdings Inc.   UCC-1 Financing Statement   Delaware Secretary of State

UCC

  Cott Holdings Inc.   UCC-1 Financing Statement   Florida Secretary of State

UCC

  Cott USA Finance LLC   UCC-1 Financing Statement   Delaware Secretary of State

UCC

  Cott USA Receivables Corporation   UCC-1 Financing Statement   Delaware
Secretary of State

UCC

  Interim BCB, LLC   UCC-1 Financing Statement   Delaware Secretary of State

UCC

  Cott Vending Inc.   UCC-1 Financing Statement   Delaware Secretary of State

UCC

  Cott Investment, L.L.C.   UCC-1 Financing Statement   Delaware Secretary of
State

UCC

  Cott USA Corp.   UCC-1 Financing Statement   Georgia Cooperative Authority

UCC

  Cott Beverages Inc.   UCC-1 Financing Statement   Georgia Cooperative
Authority

UCC

  CB Nevada Capital Inc.   UCC-1 Financing Statement   Nevada Secretary of State

Security Instrument

  156775 Canada Inc. on behalf of Cott Corporation Cott as beneficial holder  
Mortgage   Land Title Division of the Peel Land Registry Office

Mortgage

  Cott Beverages Inc.   Deed of Trust, Security Agreement, Assignment of Rents
and Leases and Fixture Filing   St. Louis County Recorder of Deeds

Intellectual Property

 

Cott Corporation

Corporation Cott

  Trademark Security Filing/Patent Security Filing/Copyright Security Filing  
PTO/CIPO

Intellectual Property

  Cott Beverages Inc.   Trademark Security Filing   PTO



--------------------------------------------------------------------------------

Schedule 5.15

Post-Closing Covenants

 

1. Either (a) within 10 days following the Effective Date, deliver or cause to
be delivered to the Administrative Collateral Agent, with respect to each
Deposit Account held by the Company with the Bank of Montreal an executed
Control Agreement with the Bank of Montreal for each such Deposit Account or
(b) within 30 days following the Effective Date, move such Deposit Accounts to
an account that is subject to an executed Control Agreement.

 

2. Within 15 Business Days following the Effective Date, use commercially
reasonable best efforts to deliver or cause to be delivered to the
Administrative Collateral Agent, an acknowledgment and confirmation of Leasecor
Equipment Finance (or a trustee, receiver or agent of such secured party)
confirming that the security interests granted pursuant to two financing
statements (and all amendments thereto) registered under the Personal Property
Security Act (Ontario) in favour of Leasecor Equipment Finance (bearing file
reference numbers 620224623 and 620035668) do not extend to the Administrative
Collateral Agent’s Collateral or are limited only to the equipment described in
the general collateral description of such financing statements (and all
amendments thereto), or, alternatively, evidence that such financing statements
(and all amendments thereto) have been discharged.

 

3. Within 10 Business Days following the Effective Date, use commercially
reasonable best efforts to deliver or cause to be delivered to the
Administrative Collateral Agent, an acknowledgment and confirmation of Praxair
Canada Inc. confirming that the security interests granted pursuant to financing
statements registered under the Personal Property Security Act (Alberta) (base
registration no. 07092738462), Personal Property Security Act (British Columbia)
(base registration no. 8394647) and Personal Property Security Act (New
Brunswick) (registration no. 5031119, renewed by 8425689), each in favour of
Praxair Canada Inc. do not extend to the Administrative Collateral Agent’s
Collateral or are limited only to the equipment described in the general
collateral description of such financing statements (as amended thereto), or,
alternatively, evidence that such financing statements (as amended thereto) have
been discharged.

 

4. On or before April 30, 2008, at its sole cost and expense, cause Donald E.
Roberts Ltd., Ontario Land Surveyors, (“Surveyor”) to prepare, file and cause to
be registered as a reference plan in the proper land registry office a reference
plan of the Mississauga Property, the boundaries of which are shown on the
Surveyor’s Real Property Report under Ref. No. 08 – 6843 for the Surveyor, and
to deliver to the Administrative Collateral Agent two whiteprints of the
reference plan, as registered.

 

5. Within 60 days following the determination of the Administrative Collateral
Agent to include the property known as 333 Avro Ave, Pointe-Claire, Quebec (the
“Pointe-Claire Property”) as an Eligible Real Property, to (a) register or cause
to be registered in favour of the Administrative Collateral Agent, the
applicable Quebec Security Documents on title to the Pointe-Claire Property and
provide the Administrative Collateral Agent with evidence of same, (b) obtain a
satisfactory certificate of location with respect to the Pointe-Claire Property,
and (c) provide evidence of adequate title insurance with respect to the
Pointe-Claire Property in accordance with the provisions of Section 4.01(q) of
this Agreement.



--------------------------------------------------------------------------------

6. Within 20 days following the Effective Date, deliver or cause to be delivered
to the Administrative Collateral Agent, landlord waivers executed by the
applicable landlords with respect to the following leased properties:
(a) 4901/5001 – 64th Avenue, Calgary, Alberta and (b) 15050-54A Avenue, Surrey,
British Columbia.

 

7. Within 45 days following the Effective Date, use commercially reasonable best
efforts to deliver or cause to be delivered to the Administrative Collateral
Agent, collateral access agreements executed by the applicable co-packagers,
bailees or warehousemen with respect to leased properties located in Canada.

 

8. Within 90 days following the Effective Date, deliver or cause to be delivered
to the Administrative Collateral Agent, evidence of the release of security
interests in favour of Wachovia Bank, National Association noted on the public
record at the Canadian Intellectual Property Office with respect to certain
trademarks owned by the Company as set out in the payoff letter delivered by
Wachovia Bank, National Association in connection with the Existing Credit
Agreement.

 

9. Within 60 days following the Effective Date, deliver or cause to be delivered
to the Administrative Collateral Agent, evidence of the discharge of the
registration of the conventional hypothec without delivery granted by the
Company to Hymus Developments Inc. and registered at the Register of Personal
and Movable Real Rights on March 6, 2000 under number 00-0052838-0006.

 

10. Within 30 days following the Effective Date, use commercially reasonable
best efforts to deliver or cause to be delivered to the Administrative
Collateral Agent, a release and termination, in form suitable for recording in
the United States Patent and Trademark Office (the “USPTO”) of the lien granted
to General Electric Credit Corporation on December 28, 1978, which was recorded
in the USPTO on September 28, 1979.

 

11. Within 30 Business Days following the Effective Date, use commercially
reasonable best efforts to deliver or cause to be delivered to the
Administrative Collateral Agent, copies of official government documents and/or
executed assignments sufficient to evidence the missing steps in the chain of
title to the following trademarks: COTT (Reg No. 540, 457); COTT (Reg.
No. 679,364): COTT (reg. No. 749,859).

 

12. Within 60 days following the Effective Date, the Company will submit for
recordation in any relevant intellectual registry throughout the world,
assignments and/or other necessary documentation, necessary to bring title to
substantially all intellectual property registrations and applications acquired
from Royal Crown Company (including the “RC” and “Royal Crown” marks) into the
name of Cott Beverages Inc. or other Loan Party, to the extent that record
ownership to such registrations and applications is not already standing in such
Loan Party’s names.

 

13. Within 14 days following the Effective Date, use commercially reasonable
best efforts to deliver or cause to be delivered to the Administrative
Collateral Agent, with respect to the property located at 4238 Director Drive,
San Antonio, TX, proof that the record title holder of such property is Cott
Beverages Inc.



--------------------------------------------------------------------------------

14. Within 60 days following the Effective Date, deliver or cause to be
delivered to the Administrative Collateral Agent, the deliverables set forth on
Annex I hereto and take or cause to be taken the actions set forth on Annex I
hereto, in each case to the reasonable satisfaction of the Administrative
Collateral Agent.

 

15. Within 30 days following the Effective Date, deliver or cause to be
delivered to the UK Security Trustee stock transfer forms in respect of the
issued share capital of Cott Europe Trading Limited, Cott Limited, Cott
Beverages Limited, Cott Private Label Limited, Cott Nelson (Holdings) Limited
and Cott (Nelson) Limited, such stock transfer forms to be duly executed by the
holder of such shares and to be in the revised form of stock transfer
contemplated by the United Kingdom budget in March 2008.

 

16. Within 5 Business Days following the Effective Date, deliver or cause to be
delivered to the Administrative Collateral Agent the original Promissory Note,
dated October 10, 2002, between CB Nevada Capital Inc. and Cott Beverages Inc.,
if the same is in the possession of a Loan Party, together with a duly executed
original allonge thereto.

 

17. Within 3 Business Days following the Effective Date, deliver or cause to be
delivered to the Administrative Collateral Agent, evidence of (i) the acceptance
by the Process Agent of its appointment as process agent by the UK Borrower and
(ii) the appointment of the Company and the U.S. Borrower as the Process Agent
for each other Loan Party that is not organized under the laws of any State of
the United States.



--------------------------------------------------------------------------------

Annex I to Schedule 5.15

Post-Closing Actions and Deliverables for the Mexican Entities’ Guarantees.

Main Mexican Guarantee Documents:

 

  •  

Mexican Guarantee Agreement (“MGA”);

 

  •  

Mexican Stock Pledge Agreement (“MPSA”), and Mexican Assets Pledge Agreement
(“MAPA”)

 

Mexican Entities:    Mexico Bottling Services, S.A. de C.V. (“Mexico Bottling”);
   Servicios Gerenciales de Mexico, S.A. de C.V. (“SGM”);    AD Personales, S.A.
de C.V. (“AD”);    Cott Embotelladores de Mexico, S.A. de C.V. (“Cott   
Embotelladores”); and    Cott Maquinaria y Equipo, S.A. de C.V. (“Cott
Maquinaria”).

 

Mexican Limited Guarantors:    Cott Embotelladores    Cott Maquinaria

General Actions and Deliverables:

 

1.- Execution of the MGA by each and all of Mexico Bottling, SGM, AD, Cott
Embotelladores and Cott Maquinaria (provided that the MGA executed by the
Mexican Limited Guarantors shall be a limited Guaranty); the MGA shall be
executed before a Notary Public with jurisdiction in their place of execution,
and apostilled for its validity in Mexico (as the case may be):

 

2.- Execution of the MSPA by each and all of Mexico Bottling, SGM, AD, Cott
Embotelladores and Cott Maquinaria, and by each and all of Cott Corporation,
Cott Embotelladores, Mexico Bottling, SGM, 804340 Ontario Limited and 2011438
Ontario Limited (and any other legal entities as may result to be shareholders
of record of each and all of Mexico Bottling, SGM, AD, Cott Embotelladores and
Cott Maquinaria, respectively, and except for Embotelladora de Puebla S.A. de
C.V., the totality of the shareholders of the Pledge Shares (as such term is
defined below) issued by each of Mexico Bottling, SGM, AD, Cott Embotelladores
and Cott Maquinaria (jointly, the “Granting Shareholders”); the MSPA shall be
executed before a Notary Public with Jurisdiction in their place of execution,
and apostilled for its validity in Mexico (as the case may be):

 

3.- Execution of the MAPA by each and all of Mexico Bottling, SGM, AD, Cott
Embotelladores and Cott Maquinaria (provided that the Liens on the assets of the
Mexican Limited Guarantors created by the MAPA executed by the Mexican Limited
Guarantors shall secure only their obligations under the Limited Guaranty); the
MAPA shall be executed before a Notary Public with jurisdiction in their place
of execution, and shall appoint individuals on behalf of the Administrative
Collateral Agent (as such term is defined in the Credit Agreement) to
protocolize the document in Mexico before a Mexican Notary Public, for its
registration in the relevant Public Register of Commerce. The MAPA will
additionally need to be translated into Spanish by a Mexican court-approved
translator for the Mexican protocolization to be feasible;

 

4.- Legal opinion from the Mexican counsel of each of Mexico Bottling, SGM, AD,
Cott Embotelladores and Cott Maquinaria, regarding the validity, due issuance
and enforceability (among other common and reasonable Mexican law issue) of the
MGA, MSPA and MAPA;



--------------------------------------------------------------------------------

5.- Legal opinion from the counsel authorized to practice law in the
jurisdiction of incorporation of each of the Granting Shareholders, regarding
the validity, due issuance of the Pledged Shares and enforceability (among other
common and reasonable issues under applicable law) of their respective issuance
of the MSPA regarding their respective shares issued by each of the Mexico
Bottling, SGM, AD, Cott Embotelladores and Cott Maquinaria;

 

6.- Shareholders’ resolutions of each of the Mexico Bottling, SGM, AD, Cott
Embotelladores and Cott Maquinaria, approving the guaranteed transaction and
each of such parties’ respective execution, as applicable, of the MGA, MSPA and
MAPA, the granting of the pledge of the Pledged Shares, and the granting of the
special powers of attorney required to execute each of the MGA, MSPA and MAPA;
these resolutions will need to be protocolized before a Mexican Notary Public
and registered in the Public Register of Commerce in which each of the Mexico
Bottling, SGM, AD, Cott Embotelladores and Cott Maquinaria are registered;

 

7.- Any and all other documents which may be reasonable required, appropriate or
convenient in order to duly formalize each of the MGA, MSPA and MAPA under
Mexican law, as may be required by the Administrative Collateral Agent from time
to time and until such time in which the MGA, MSPA and MAPA have been duly
formalized in accordance with applicable law.

Additional Actions and Deliverables under the MSPA:

 

8.- The physical and legal delivery by each of the Granting Shareholders to the
Administrative Collateral Agent of the originals of each and all of the
following share certificates (the “Pledged Shares”) evidencing their respective
pledge, duly endorsed as transferred in pledge in accordance with Mexican law,
in favor of the Administrative Collateral Agent:

 

Issuing Company Name

  

Issued To

  

Type of Shares

   Certificate No.

Cott Embotelladores

   Cott Corporation    Series I Class B    1

Cott Embotelladores

   Cott Corporation    Series II Class B    1

Cott Embotelladores

   Cott Corporation    Series II Class C    3

Cott Maquinaria

   Cott Embotelladores    Series A    1

Cott Maquinaria

   Cott Corporation    Series A    2

AD

   Mexico Bottling    Series 1    1

AD

   SGM    Series 1    2

Mexico Bottling

   804340 Ontario Limited    Class 1    1

Mexico Bottling

   2011438 Ontario Limited    Class 1    2



--------------------------------------------------------------------------------

SGM

   804340 Ontario Limited    Class 1    1

SGM

   2011438 Ontario Limited    Class 1    2

 

9.- The delivery to the Administrative Collateral Agent of a certificate issued
by the secretary of the issuer of each of Mexico Bottling, SGM, AD, Cott
Embotelladores and Cott Maquinaria, certifying as to the completeness and duly
formalization of the registration of the relevant Pledged Shares of each such
legal entity in its respective books and records, and attaching (a) a notarial
copy of such relevant records, (b) a notarial copy of each bylaws amendment
which has been adopted by the relevant issuer of the Pledge Shares as of the
delivery date, and D(d) a notarial copy of the relevant public deed through
which the shareholders’ resolution (as mentioned in paragraph 6 above) has been
protocolized in Mexico including evidence of its registration in the Public
Registry of Commerce.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

Debtor

  

Lender

  

Amount outstanding as

of the Effective Date

Cott Beverages Inc.    Supervalu, Inc.    $775,000.00



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC or
Equivalent

 

Description of Collateral

Cott Retail Brands Limited   Bicc Public Limited Company   England and Wales
(Companies House)  

Created 18/05/94

Filed 21/05/94

(Registered)3

  Rent Deposit Deed   £21,385 deposited by the Company with its landlords Bicc
Public Company Limited

 

3

The Company is endeavoring to have this lien released.



--------------------------------------------------------------------------------

Schedule 6.02-A

Permitted Sidel Liens

1. Liens on the following assets:

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC

 

Description of Collateral

Cott Beverages Inc.   General Electric Capital Corporation   Georgia Cooperative
Authority (Cobb Co.)  

0332008-01286/

2-5-2008

  UCC Initial   All of Debtor’s right, title and interest of whatever kind or
description (including contract rights and general intangibles), whether now
existing or hereafter created, in and to (a) any equipment and other assets
described below and/or on any exhibit, annex, and/or schedule to the UCC-1
Financing Statement (which is considered an integral part thereof), plus all
existing and future replacements, exchanges and substitutions therefor, and
parts, attachments, accessories, accessions and additions thereto, (b) all
purchase orders, contracts, agreements, and/or other documents issued by Debtor
to, or entered into by Debtor with, any vendor or supplier with respect to the
foregoing



--------------------------------------------------------------------------------

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC

 

Description of Collateral

         

(including, without limitation, any and all rights to receive any payments from
any vendor or supplier thereof, whether or not in connection with any damage,
loss or casualty occurrence relating thereto), and (c) any and all insurance,
lease, sublease and other products and proceeds of any of the foregoing
(including, without limitation, any insurance proceeds received under any
vendor’s or supplier’s insurance policies).

 

Equipment and Other Assets:

2 sets of Sidel Packaging Equipment including Combi: SBO 20 Universal with
60-Valve Europa Filler/20 Head Arat Capper, Alla Rollquallro F25/18T Labeler,
Cermex TSM4, Tray Shrink Wrapper, Cermex P432 Layer-by-Layer Pallatizer. Wulltac
WCRT 200 Stretchwrapper,,



--------------------------------------------------------------------------------

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC

 

Description of Collateral

         

Republic RB 1200Bottle Drying System, Filtec FT50B Inspection System Domino
S200+B Laser Bottle Coder, Videojet Excel 2000 Film/Pack Coder, Diaraph Pallet
Labeler, Sidel Conveyor: Bottle and Case Converyor, High Pressure Compressor,
Low Pressure Compressor, Chiller, Cooling Tower

1 set of Sidel Packaging Equipment including: Sidel Conveyor: Air/Bottle High
Pressure Compressor, Chiller, Cooling Tower

1 set of Sidel Packaging including Combi: 580 20 Universal with 60-Valve Europa
Filler/20 Head Arat Capper, Sidel Conveyor: Bottle and Case Converyor, High
Pressure Compressor, Low Pressure Compressor, Chiller, Cooling Tower



--------------------------------------------------------------------------------

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC

 

Description of Collateral

          and all other equipment , attachments and accessories thereto as
described in that Agreement for Delivery of Two Partial Lines dated as of
9/28/07 by and between Sidel Canada, Inc. and Cott Beverages Inc.



--------------------------------------------------------------------------------

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC

 

Description of Collateral

Cott Beverages Inc.

  General Electric Capital Corporation   San Bernadino County, CA  

2008-0048798/

2-1-08

  UCC Fixture   Sidel Packaging Equipment including: SBO 20 Universal with
60-Valve Europa Filer/20 Head Ar0l Capper, Alfa Rollquattro F25/18T Labeler,
Cermex TSM4 Tray Shrink Wrapper, Cermex P432 Layer-By-Layer Palletizer, Wulftec
WCRT-200 Stretchwrapper, Republic RB 1200 Bottle Dying System, Filtec FT50B
Inspection System, Domino S200+B Laser Bottle Coder, Videoject Excel 2000
Film/Pack Coder, Diaraph Pallet Labeler, Sidel Conveyor: Bottle & Case Conveyor,
High Pressure Compressor, Low Pressure Compressor, Chiller, Cooling Tower, and
all other equipment, attachments, and accessories thereto described in that
Agreement for Delivery of Two Full Lines and Two Partial Lines dated as of
9/28/07 by and between Sidel Canada, Inc. and Cott Beverages Inc.



--------------------------------------------------------------------------------

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC

 

Description of Collateral

Cott Beverages Inc.

  General Electric Capital Corporation   Tarrant County, TX  

D208038740/

2-4-08

  UCC Fixture   Sidel Packaging Equipment including: SBO 34 Universal, Sidel
Conveyer: Air/Bottle High Pressure Compressor, Chiller, Cooling Towner and all
other equipment, attachments and accessories thereto as described in that
Agreement for Delivery of Two Full Lines and Two Partial Lines dates 9/28/07 by
and between Sidel Canada, Inc. and Cott Beverages Inc.



--------------------------------------------------------------------------------

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC

 

Description of Collateral

Cott Beverages Inc.

  General Electric Capital Corporation   St. Louis County, MO   Pending4   UCC
Fixture   Sidel Packaging Equipment including Combi: SBO 20 Universal with
60-Valve Europa Filler/20-Head Arol Capper, Alfa Rollquattro F25/18T Labeler,
Cermex TSM4 Tray Shrink Wrapper, Cermex P432 Layer-By-Layer Palletizer, Wulftec
WCRT-200 Stretchwrapper, Republic RB1200 Bottle Drying System, Filtec FT50B
Inspection System, Domino S200+B Laser Bottle Coder, Videojet Excel 2000
Film/Pack Coder, Diaraph Pallet Labeler, Sidel Conveyor: Bottle & Case Conveyor,
High Pressure Compressor, Low Pressure Compressor, Chiller, Cooling Tower, and
all other equipment, attachments, and accessories thereto as described in that
Agreement for Delivery of Two Full Lines and Two Partial Lines dated as of
9/28/07.

 

4

The Company expects a UCC Fixture filing related to the Sidel Agreement.



--------------------------------------------------------------------------------

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC

 

Description of
Collateral

Cott Beverages Inc.

  General Electric Capital Corporation   Union County, GA   Pending5   UCC
Fixture  

Sidel Packaging Equipment

including Combi: SBO 20 Universal with 60-Valve Europa Filler/20-Head Arol
Capper, Sidel Conveyor: Bottle & Case Conveyor, High Pressure Compressor, Low
Pressure Compressor, Chiller, Cooling Tower, and all other equipment,
attachments, and accessories thereto as described in that Agreement for Delivery
of Two Full Lines and Two Partial Lines dated as of 9/28/07.

2. Liens on up to $6,365,000 of cash collateral pledged pursuant to the Security
Deposit Pledge Agreement dates as of January 22, 2008 between Cott Beverages
Inc. and General Electric Capital Corporation.

 

 

5

The Company expects a UCC Fixture filing related to the Sidel Agreement.



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

 

1. Permitted Margin Stock.

 

2. Note receivable from Destination Products International dated September 30,
2005. The unpaid balance is Cdn $301,500.00. It is subordinated to their service
lenders. The last principal payment received was on October 31, 2006. The
company is seeking refinancing.

 

3. Cott Embotelladores de Mexico, S.A. de C.V. investment at Monex Casa de
Bolsa, SA de C.V. (Calle de Los Palos 35 San Pablo Zochimehuacan Peubla Puebla
(Herocia Puebla) Puebla Mexico) Securities Account in the amount of 48,000 pesos
as of March 13, 2008.

 

4. The non interest bearing loan from Cott Corporation to Cott International SRL
in the principal amount of $11,782.00 as of February 23, 2008.



--------------------------------------------------------------------------------

Schedule 6.11

Existing Restrictions

The Cott Embotelladores de Mexico S.A. de C.V. (the “Company”) Shareholder
Agreement, dated June 20, 2002 (the “Shareholder Agreement”), contains
certain restrictions on the ability of the Company and any of its subsidiaries
to incur indebtedness, encumber assets, grant a guaranty, or dispose of certain
assets or capital stock without either the consent of Embotelladora de Puebla,
S.A. de C.V. (as Class A Shareholder) or the approval of the Class A Director
(as such term is defined in the Shareholder Agreement).



--------------------------------------------------------------------------------

Schedule 6.15

Existing BCB Assets

 

Debtor

  

Lender

  

Amount outstanding as

of the Effective Date

Cott Corporation

   BCB European Holdings    $3,125.00

Cott Corporation

   BCB International Holdings    $6,820.00



--------------------------------------------------------------------------------

Schedule 8

Security Trust Provisions

 

1. Each Lender, each Issuing Bank and the Administrative Agent (together the
“Finance Parties”) appoints the UK Security Trustee to act as UK Security
Trustee under and in connection with the UK Security Agreement and authorises
the UK Security Trustee, to exercise the rights, powers, authorities and
discretions specifically given to it under or in connection with the UK Security
Agreement, together with any other incidental rights, powers, authorities and
discretions, and to give a good discharge for any moneys payable under any of
the Loan Documents.

 

2. The Administrative Agent shall promptly notify the UK Security Trustee of the
contents of any communication on any matter concerning the UK Security Agreement
between it and any Loan Party. The UK Security Trustee shall promptly notify the
Administrative Agent of the contents of any communication sent or received by
it, in its capacity as UK Security Trustee under the UK Security Agreement, to
or from any of the Loan Parties under the UK Security Agreement.

 

3. Reserved.

 

4. Subject to Clause 2 above, the UK Security Trustee shall have no duty or
responsibility, either initially or on a continuing basis, to provide any of the
parties to the Loan Documents with any information with respect to any Loan
Party whenever coming into its possession or to provide any Finance Party with
any communication received by it under or in connection with the UK Security
Agreement.

 

5. The duties of the UK Security Trustee under the UK Security Agreement are
solely mechanical and administrative in nature.

 

6. The UK Security Trustee shall not be under any obligations other than those
for which express provision is made in the Loan Documents.

 

7 The UK Security Trustee shall not be an agent of any Finance Party or any Loan
Party under or in connection with any Loan Document.

 

8 In this Section:

“Deductions”: means:

 

  (a) all sums payable to any Receiver or Delegate (as defined in the UK
Security Agreement);



--------------------------------------------------------------------------------

  (b) all sums which the UK Security Trustee is required to pay to any person in
priority to, or before making any distribution to, the Finance Parties; and

 

  (c) insurance proceeds required to be applied in repairing, replacing,
restoring or rebuilding any Collateral which has been damaged or destroyed;

“Proceeds”: means all receipts or recoveries by the UK Security Trustee in
relation to the Rights and all other moneys which are by the terms of any of the
Loan Documents to be applied by the UK Security Trustee in accordance with
paragraph 13 (Application of Proceeds), after deducting (without double
counting) the Deductions and including the proceeds (after deducting commissions
and expenses) of any permitted currency conversion;

“Rights”: means

 

  (a) the Transaction Security;

 

  (b) all contractual rights in favour of the UK Security Trustee (other than
for its sole benefit) under or pursuant to any Loan Document; and

 

  (c) all rights vested by law in the UK Security Trustee by virtue of its
holding the Transaction Security;

“Secured Liabilities”: has the meaning given to that expression in the UK
Security Agreement;

“Transaction Security” means the security in favour of the UK Security Trustee
created or evidenced or expressed to be created or evidenced by or pursuant to
the UK Security Agreement; and

“Trust Property”: means the Rights and the Proceeds.

 

2. Declaration of Trust

 

2.1 The UK Security Trustee and each other Finance Party agree that the UK
Security Trustee shall hold the Trust Property on trust for the benefit of the
Finance Parties on the terms and subject to the conditions set out in the Loan
Documents.

 

2.2 Each of the Finance Parties irrevocably authorises the UK Security Trustee
to enter into the UK Security Agreement as trustee on behalf of such Finance
Party.

 

3. Defects in Transaction Security

 

3.1 The UK Security Trustee shall not be liable for any failure or omission to
perfect, or any defect in perfecting, the Transaction Security, including:

 

  3.1.1  failure to obtain any Authorisation or other authority for the
execution, delivery, validity, legality, adequacy, performance, enforceability
or admissibility in evidence of any of the Loan Documents; or



--------------------------------------------------------------------------------

  3.1.2  failure to effect or procure registration of or otherwise protect or
perfect any of the Transaction Security by registering the same under any
applicable registration laws in any territory.

 

4. Retention of Documents

 

4.1 The UK Security Trustee may hold title deeds and other documents relating to
any of the Collateral in such manner as it sees fit (including allowing any Loan
Party to retain them).

 

5. No Duty to Enquire

 

5.1 The UK Security Trustee shall be entitled to accept without enquiry,
requisition, objection or investigation such title as each of the Loan Parties
may have to any of the Collateral.

 

6. No Duty to Collect Payments

 

6.1 The UK Security Trustee shall not have any duty:

 

  6.1.1  to ensure that any payment or other financial benefit in respect of any
of the Collateral is duly and punctually paid, received or collected; or

 

  6.1.2  to ensure the taking up of any (or any offer of any) stocks, shares,
rights, moneys or other property accruing or offered at any time by way of
interest, dividend, redemption, bonus, rights, preference, option, warrant or
otherwise in respect of any of the Collateral.

 

7. Insurance

 

7.1 Without prejudice to the provisions of any of the Loan Documents, the UK
Security Trustee shall not be under any obligation to insure any property or to
require any other person to maintain any such insurance and shall not be
responsible for any loss which may be suffered by any person as a result of the
lack of or inadequacy or insufficiency of any such insurance. Where the UK
Security Trustee is named on any insurance policy as an insured party, it shall
not be responsible for any loss which may be suffered by reason of, directly or
indirectly, its failure to notify the insurers of any material fact relating to
the risk assumed by such insurers or any other information of any kind.

 

8. Suspense Account

 

8.1 Before making any application under paragraph 13 (Application of Proceeds),
the UK Security Trustee may place any sum received, recovered or held by it in
respect of the Trust Property in an interest bearing suspense account and shall
invest an amount equal to the balance from time to time standing to the credit
of that suspense account in any of the investments authorised by paragraph 9
(Investments), with power from time to time in its absolute discretion to vary
any such investments.



--------------------------------------------------------------------------------

9. Investments

 

9.1 Unless provided otherwise in any Loan Document, all moneys which are
received by the UK Security Trustee and held by it as trustee in relation to any
of the Loan Documents may be invested in the name of the UK Security Trustee or
any nominee or under the control of the UK Security Trustee in any investment
for the time being authorised by English law for the investment of trust money
by trustees and, if not otherwise invested, such moneys may be placed on deposit
in the name of the UK Security Trustee or any nominee at any bank or institution
(including the UK Security Trustee itself, any other Finance Party or any
Affiliate of any Finance Party) and upon any terms and in any currency as it
thinks fit.

 

10. Rights of UK Security Trustee

 

10.1 The UK Security Trustee shall have all the rights, privileges and
immunities which gratuitous trustees have or may have in England, even though it
is entitled to remuneration.

 

11. Waiver

 

11.1 Each of the Loan Parties hereby waives any right to appropriate any payment
to, or other sum received, recovered or held by, the UK Security Trustee in or
towards payment of any particular part of the Secured Liabilities and agrees
that the UK Security Trustee shall have exclusive right to do so. This paragraph
will override any appropriation made or purported to be made by any other
person.

 

12. Basis of Distribution

 

12.1 Distributions by the UK Security Trustee shall be made at such times as the
UK Security Trustee in its absolute discretion determines.

 

12.2 To enable it to make any distribution, the UK Security Trustee may fix a
date as at which the amount of the Secured Liabilities is to be calculated. Any
such date must not be more than 30 days before the proposed date of the relevant
distribution.

 

12.3 For the purpose of determining the amount of any payment to be made to any
Finance Party, the UK Security Trustee shall be entitled to call for a
certificate of the amount, currency and nature of the Secured Liabilities owing
or incurred to the relevant Finance Party at the date fixed by the UK Security
Trustee for such purpose and as to such other matters as the UK Security Trustee
thinks fit. The UK Security Trustee shall be entitled to rely on any such
certificate.

 

12.4

If any future or contingent liability included in the calculation of Secured
Liabilities finally matures, or is settled, for less than the future or
contingent amount provided for in that calculation, the relevant Finance Party
shall notify the UK Security Trustee of that fact and such adjustment shall be
made by payment by that Finance Party to the UK Security Trustee for
distribution amongst the Finance Parties of such amount as may be necessary to
put the Finance Parties into the position they would have



--------------------------------------------------------------------------------

 

been in (but taking no account of the time cost of money) had the original
distribution been made on the basis of the actual as opposed to the future or
contingent liability.

 

12.5 Any distribution by the UK Security Trustee which later transpires to have
been, or is agreed by the UK Security Trustee to have been, invalid or which has
to be refunded shall be refunded and shall be deemed never to have been made.

 

13. Application of Proceeds

 

13.1 All Proceeds shall, to the extent permitted by all applicable laws, be
applied by the UK Security Trustee in the order set forth in Section 2.18 of the
Credit Agreement.

 

13.2 Before making any application under paragraph 13.1 above, the UK Security
Trustee may convert any Proceeds from their existing currency of denomination
into the currency or currencies (if different) of sums then outstanding under
the Loan Documents (any such conversion from one currency to another to be made
at the spot rate for the purchase of that other currency with the
first-mentioned currency reasonably determined by the UK Security Trustee).

 

13.3 The UK Security Trustee shall be entitled to make the deductions or
withholdings (on account of Tax or otherwise) from payments under this Agreement
which it is required by any applicable law to make, and to pay all Taxes which
may be assessed against it and/or all expenses which may be incurred by it in
respect of any of the Trust Property, in respect of anything done by it in its
capacity as UK Security Trustee under the Loan Documents or otherwise by virtue
of such capacity. Each of the Loan Parties agrees that its obligations under the
Loan Documents shall only be discharged by virtue of receipt or recovery by the
UK Security Trustee of Proceeds, or of applications made by the UK Security
Trustee under this Agreement, to the extent that the ultimate recipient actually
receives moneys (whether directly or through the Agent or otherwise) from the UK
Security Trustee under this Agreement which are to be applied in or towards the
discharge of those obligations.

 

13.4 If any of the Loan Parties receives any sum from any person which, pursuant
to the Loan Documents, should have been paid to the UK Security Trustee, such
sums shall be held on trust for the Finance Parties and shall forthwith be paid
over to the UK Security Trustee for application in accordance with this
paragraph 13.

 

13.7 The UK Security Trustee shall be entitled to pay any Deductions to the
person or persons entitled to the same.

 

13.8 The UK Security Trustee shall have no duty or responsibility, either
initially or on a continuing basis, to investigate the application by any other
person of any sums distributed pursuant to this paragraph 13.



--------------------------------------------------------------------------------

14. Delegation

 

14.1 The UK Security Trustee may at any time delegate by power of attorney or
otherwise to any person or persons, or fluctuating body of persons, all or any
of the rights, powers, authorities and discretions vested in it by any of the
Loan Documents. Any such delegation may be made upon such terms (including the
power to sub-delegate) and subject to such conditions and regulations as it may
think fit.

 

14.2 The UK Security Trustee shall not be bound to supervise, or be in any way
liable or responsible to anyone for any loss incurred by reason of any
misconduct or default on the part of, any such delegate or sub-delegate.

 

15. Appointment of Additional UK Security Trustees

 

15.1 The UK Security Trustee may at any time appoint any person (whether or not
a trust corporation) to act either as a separate UK Security Trustee or as a
co-UK Security Trustee jointly with it:

 

  15.1.1  if it considers such appointment to be in the interests of the Finance
Parties;

 

  15.1.2  for the purposes of conforming to any legal requirements, restrictions
or conditions in any jurisdiction in which any particular act or acts is or are
to be performed; or

 

  15.1.3  for the purposes of obtaining a judgment in any jurisdiction or the
enforcement in any jurisdiction of a judgment already obtained in respect of any
of the provisions of the Loan Documents,

and the UK Security Trustee shall give prior notice to the Company and the Agent
of any such appointment.

 

15.2 Any such appointment shall only take effect upon the receipt by the Agent
of written confirmation from the appointee (in form and substance satisfactory
to the Agent) that the appointee agrees to be bound by the provisions of the
Loan Documents and all other related agreements to which the UK Security Trustee
is a party in its capacity as UK Security Trustee under the Loan Documents.

 

15.3 Any person so appointed shall have such rights, powers, authorities and
discretions and such duties and obligations as shall be conferred or imposed on
such person by the instrument of appointment and shall, subject to any
limitation contained in such instrument of appointment, have the same benefits
under this Agreement (other than this paragraph 15) as the UK Security Trustee.

 

15.4 The UK Security Trustee shall have power to remove any person so appointed.

 

15.5 Such remuneration as the UK Security Trustee may pay to any person so
appointed, and any costs, charges and expenses incurred by such person in
performing its functions pursuant to such appointment, shall be treated as
costs, charges and expenses incurred by the UK Security Trustee in performing
its functions as UK Security Trustee under the Loan Documents.



--------------------------------------------------------------------------------

15.6 The UK Security Trustee shall not be bound to supervise, or be in any way
responsible for any loss incurred by reason of any misconduct or default on the
part of, any such UK Security Trustee.

 

16. Additional Powers

 

16.1 The rights and trusts constituted upon the UK Security Trustee under the
Loan Documents shall be in addition to any which may from time to time be vested
in the UK Security Trustee by general law.

 

16.2 To the fullest extent permitted by law, none of Parts I, II, III, IV or V
of the Trustee Act 2000 nor the requirement to discharge the duty of care set
out in Section 1(1) of the Trustee Act 2000 in exercising any of the powers
contained in Sections 15 or 22 of the Trustee Act 1925 shall apply to any trusts
created by this Agreement or to the role of the UK Security Trustee in relation
to any such trust and this shall constitute an exclusion of the relevant parts
of the Trustee Act 2000 for the purposes of that Act.

 

17. Amendments

 

17.1 Unless the provisions of any Loan Document expressly provide otherwise, the
UK Security Trustee may, if authorised by the Required Lenders, amend or vary
the terms of, waive breaches of or defaults under or otherwise excuse
performance of any provision of, or grant consents under, any of the Security
Documents (any such amendment, variation, waiver or consent so authorised to be
binding on all Parties and the UK Security Trustee to be under no liability
whatsoever in respect of any of the foregoing), provided that:

 

  17.1.1  the prior consent of all of the Finance Parties is required to
authorise:

 

  (a) any amendment of any Security Document which would affect the nature or
the scope of the Collateral or the manner in which any Proceeds are distributed;

 

  (b) the release of any Transaction Security or of any of the Collateral from
the Transaction Security unless permitted under this Agreement or any other Loan
Document; or

 

  (c) any change in this paragraph 17; and

 

  17.1.2  no waiver or amendment may impose any new or additional obligations on
any person without the consent of that person.

 

17.2 Paragraph 17.1 above is without prejudice to:

 

  17.2.1  any release permitted by paragraph 18 (Releases) or paragraph 20
(Winding-up of Trust); or

 

  17.2.2  any amendment of any Security Document insofar as the same is
necessary in order to effect such release.



--------------------------------------------------------------------------------

18. Releases

 

18.1 The UK Security Trustee may:

 

  18.1.1  release Collateral from the Transaction Security if it relates to a
sale or disposal of that Collateral where such sale or disposal is expressly
permitted under this Agreement or any other Loan Document;

 

  18.1.2  release Collateral from the Transaction Security following payment and
discharge in full of the secured liabilities with respect to such Collateral;

 

  18.1.3  release any Transaction Security given by any Loan Party which ceases
to be a Loan Party in accordance with the terms of the Credit Agreement; and

 

  18.1.4  execute any documents (including, but not limited to, formal releases
and certificates of non-crystallisation of floating charges) and do any things
insofar as the same are necessary in order to effect any release permitted by
this paragraph 18 or paragraph 20 (Winding-up of Trust).

 

19. Perpetuity Period

 

19.1 The perpetuity period under the rule against perpetuities, if applicable to
this Agreement, shall be the period of eighty years from the date of this
Agreement.

 

20. Winding-up of Trust

 

20.1 If the Agent, with the approval of the Required Lenders, shall determine
that all the obligations of all the Loan Parties under the Loan Documents have
been fully and finally discharged and that none of the Finance Parties is under
any commitment, obligation or liability (whether actual or contingent) to make
any Utilisation or provide other financial accommodation under or pursuant to
any Loan Document to any Loan Party, it shall notify the UK Security Trustee of
such determination and approval. Upon such notification the trusts set out above
shall be wound up and the UK Security Trustee shall release, without recourse or
warranty, all of the Transaction Security then held by it, whereupon each of the
UK Security Trustee, the Agent, the other Finance Parties and the Loan Parties
shall be released from its obligations under this Agreement (save for those
which arose prior to such winding-up).



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:     2.    Assignee:          [and is an Affiliate/Approved Fund
of [identify Lender]1] 3.    Borrowers:   Cott Corporation, a Canadian
corporation, Cott Beverages Inc., a Georgia corporation, and Cott Beverages
Limited, a company organized under the laws of England and Wales. 4.   
Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

1

Select as applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

5.    Credit Agreement:   The $250,000,000 Credit Agreement, dated as of March ,
2008, among Cott Corporation Corporation Cott, a corporation organized under the
laws of Canada, Cott Beverages Inc., a Georgia corporation, and Cott Beverages
Limited, a company organized under the laws of England and Wales, as Borrowers,
the other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., London Branch, as UK Security Trustee; JPMorgan Chase Bank, N.A., as
Administrative Agent and Administrative Collateral Agent, and General Electric
Capital Corporation, as Co-Collateral Agent and the other parties thereto.

6.

   Assigned Interest:  

 

Aggregate Amount of
Commitment/Loans for
all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned  of
Commitment/Loans2 $      $      % $      $      % $      $      %

Effective Date:                                    ,                      20    
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain Material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal, provincial, territorial and state
securities laws.

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT A

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:               Title: ASSIGNEE [NAME OF ASSIGNEE]
By:               Title:

 

Exhibit A-3



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent By
              Title: Consented to: JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Issuing Bank By               Title: JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian Issuing Bank By               Title: JPMORGAN CHASE BANK,
N.A., as U.S. Issuing Bank By               Title: [Consented to: [COTT
CORPORATION/COTT BEVERAGES INC.], as Borrower Representative By               
Title:]3

 

3

If necessary according to Section 9.04(b)(ii) of the Credit Agreement.

 

Exhibit A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.01(b) or Section 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Exhibit A-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A-6



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-1

BORROWING BASE CERTIFICATE

 

LOGO [g69777g12i54.jpg]                                          
                       BORROWING BASE REPORT

         Rpt # _________

Obligor Number:

         Date: __________

Loan Number

         Period Covered: ______ to ______

COLLATERAL CATEGORY

   A/R    Inventory    Total Eligible Collateral Description         

1. Beginning Balance (Previous report - Line 8)

        

2. Additions to Collateral (Gross Sales or Purchases)

        

3. Other Additions (Add back any non-A/R cash in line 3)

        

4. Deductions to Collateral (Cash Received)

        

5. Deductions to Collateral (Discounts, other)

        

6. Deductions to Collateral (Credit Memos, all)

        

7. Other non-cash credits to A/R

        

8. Total Ending Collateral Balance

        

9. Less Ineligible - Past Due

        

10. Less Ineligible - Cross-age (50%)

        

11. Less Ineligible - Foreign

        

12. Less Ineligible - Contra

        

13. Less Ineligible - Other (attached schedule)

        

14. Total Ineligibles - Accounts Receivable

        

15. Less Ineligible - Inventory Slow-moving

        

16. Less Ineligible - Inventory Offsite not covered

        

17. Less ineligible - Inventory WIP

        

18. Less Ineligible - Consigned

        

19. Less Ineligible - Other (attached schedule)

        

20. Total Ineligible Inventory

        

21. Total Eligible Collateral

        

22. Advance Rate Percentage

   %    %   

23. Net Available - Borrowing Base Value

        

24. Reserves (other)

        

25. Total Borrowing Base Value

        

25A Total Availability/CAPS

        

26. Revolver Line

         Total Revolver Line

27. Maximum Borrowing Limit (Lesser of 25 or 26)*

         Total Available

27A Suppressed Availability

         LOAN STATUS         

28. Previous Loan Balance (Previous Report Line 31)

        

29. Less: A. Net Collections (Same as line 4)

                B. Adjustments/Other

        

30. Add: A. Request for Funds

                B. Adjustments/Other

        

31. New Loan Balance

        

32. Letter of Credit/BA’s outstanding

        

33. Availability Not Borrowed (Lines 27 less 31 & 32)

        

34.

         Total New Loan Balance:

35. OVERALL EXPOSURE (line 31)

         Pursuant to, and in accordance with, the terms and provisions of that
certain Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A.
(“Chase”), as administrative agent for the Lenders, Cott Corporation (the
“Company”), Cott Beverages Inc. (the “U.S. Borrower”), Cott Beverages Limited,
Cott Nelson (Holdings) Limited, Cott (Nelson) Limited (together with Cott
Beverages Limited and Cott Nelson (Holdings) Limited, the “U.K. Borrowers”) (the
U.K. Borrowers, together with the Company and the U.S. Borrower, the
“Borrowers,” and each a “Borrower”), the other Loan Parties party thereto and
the other parties thereto, Borrower is executing and delivering to Chase this
Collateral Report accompanied by supporting data (collectively referred to as
the “Report”). Borrower represents and warrants to Chase that this Report is
true and correct, and is based on information contained in Borrower’s own
financial accounting records. Borrower, by the execution of this Report, hereby
ratifies, confirms and affirms all of the terms, conditions and provisions of
the Agreement, and further certifies on this __ day of _________, 20__, that the
Borrower is in compliance with said Agreement. BORROWER NAME:    AUTHORIZED
SIGNATURE:

 

Exhibit B-1-1



--------------------------------------------------------------------------------

AGGREGATE BORROWING BASE CERTIFICATE

 

AGGREGATE BORROWING BASE REPORT          Rpt #

Obligor Number:

         Date:

Loan Number

         Period Covered: ______ to ______

COLLATERAL CATEGORY

   A/R    Inventory    Total Eligible Collateral Description         

1. Beginning Balance (Previous report - Line 8)

        

2. Additions to Collateral (Gross Sales or Purchases)

        

3. Other Additions (Add back any non-A/R cash in line 3)

        

4. Deductions to Collateral (Cash Received)

        

5. Deductions to Collateral (Discounts, other)

        

6. Deductions to Collateral (Credit Memos, all)

        

7. Other non-cash credits to A/R

        

8. Total Ending Collateral Balance

        

9. Less Ineligible - Past Due

        

10. Less Ineligible - Cross-age (50%)

        

11. Less Ineligible - Foreign

        

12. Less Ineligible - Contra

        

13. Less Ineligible - Other (attached schedule)

        

14. Total Ineligibles - Accounts Receivable

        

15. Less Ineligible - Inventory Slow-moving

        

16. Less Ineligible - Inventory Offsite not covered

        

17. Less ineligible - Inventory WIP

        

18. Less Ineligible - Consigned

        

19. Less Ineligible - Other (attached schedule)

        

20. Total Ineligible Inventory

        

21. Total Eligible Collateral

        

22. Advance Rate Percentage

   %    %   

23. Net Available - Borrowing Base Value

        

24. Reserves

        

25. Total Borrowing Base Value

        

25A Total Availability/CAPS

        

26. Revolver Line

         Total CAPS/Loan Line

27. Maximum Borrowing Limit (Lesser of 25 or 26)*

         Total Available

27A Suppressed Availability

         LOAN STATUS         

28. Previous Loan Balance (Previous Report Line 31)

        

29. Less: A. Net Collections (Same as line 4)

                B. Adjustments/Other

        

30. Add: A. Request for Funds

                B. Adjustments/Other

        

31. New Loan Balance

        

32. Letter of Credit/BA’s outstanding

        

33. Availability Not Borrowed (Lines 27 less 31 & 32)

        

34.

         Total New Loan Balance:

35. OVERALL EXPOSURE (line 31)

         Pursuant to, and in accordance with, the terms and provisions of that
certain Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A.
(“Chase”), as administrative agent for the Lenders, Cott Corporation (the
“Company”), Cott Beverages Inc. (the “U.S. Borrower”), Cott Beverages Limited,
Cott Nelson (Holdings) Limited, Cott (Nelson) Limited (together with Cott
Beverages Limited and Cott Nelson (Holdings) Limited, the “U.K. Borrowers”) (the
U.K. Borrowers, together with the Company and the U.S. Borrower, the
“Borrowers,” and each a “Borrower”), the other Loan Parties party thereto and
the other parties thereto, Borrower is executing and delivering to Chase this
Collateral Report accompanied by supporting data (collectively referred to as
the “Report”). Borrower represents and warrants to Chase that this Report is
true and correct, and is based on information contained in Borrower’s own
financial accounting records. Borrower, by the execution of this Report, hereby
ratifies, confirms and affirms all of the terms, conditions and provisions of
the Agreement, and further certifies on this __ day of _________, 20__, that the
Borrower is in compliance with said Agreement BORROWER REPRESENTATIVE’S NAME:   
AUTHORIZED SIGNATURE:

 

Exhibit B-2-1



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

  Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of March [-], 2008 (as amended, modified, renewed or extended
from time to time, the “Agreement”), among Cott Corporation Corporation Cott, a
corporation organized under the laws of Canada, Cott Beverages Inc., a Georgia
corporation, and Cott Beverages Limited, a company organized under the laws of
England and Wales, as Borrowers, the other Loan Parties party hereto, the
Lenders party hereto, JPMorgan Chase Bank, N.A., London Branch, as UK Security
Trustee; JPMorgan Chase Bank, N.A., as Administrative Agent and Administrative
Collateral Agent, and General Electric Capital Corporation, as Co-Collateral
Agent and the other parties thereto. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWERS AND NOT IN THE
UNDERSIGNED’S INDIVIDUAL CAPACITY, THAT:

1. I am the duly elected                              of the Borrower
Representative;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state or other jurisdiction of incorporation or organization
without having given the Agent the notice required by Section 4.15 of the U.S.
Security Agreement or Section 4.15 of the Canadian Security Agreement, as
applicable;

5. Schedule I attached hereto sets forth financial data and computations of the
Fixed Charge Coverage Ratio for the fiscal quarter most recently ended and, if
applicable, evidencing the Borrowers’ compliance with the covenant contained in
Section 6.13(a) of the Agreement, all of which data and computations are true,
complete and correct in all material respects;

 

Exhibit C-1



--------------------------------------------------------------------------------

6. [Schedule II attached hereto sets forth an updated Customer List;]4

7. Schedule III attached hereto sets forth a detailed listing of all
intercompany loans made by any of the Loan Parties or their Restricted
Subsidiaries since the delivery of the last Compliance Certificate (or if no
Compliance Certificate has been previously delivered, since the Effective Date);

8. [Schedule IV sets forth a list of (i) all Intellectual Property owned by the
Loan Parties which is the subject of a registration or application in any
intellectual property registry which has been acquired, filed or issued since
the delivery of the last Compliance Certificate (or if no Compliance Certificate
has been previously delivered, since the Effective Date), and (ii) any material
licenses of Intellectual Property to which any Loan Party has become a party to
or otherwise bound by (whether as licensor or licensee) since the delivery of
the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Effective Date);]5

9. Schedule V sets forth (i) a calculation of (x) EBITDA for the period of four
fiscal quarters of the Company and its Subsidiaries most recently ended, and
(y) consolidated total assets of the Company and its Subsidiaries as at the last
day of such four fiscal quarter period and (ii) calculations demonstrating
compliance with the limitations set forth in Section 5.13(a)(iii) of the
Agreement;

10. Schedule VI sets forth a list of all commercial tort claims (as defined in
the UCC) in excess of $1,000,000 acquired by the Loan Parties since the delivery
of the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Effective Date); and

11. Schedule VII sets forth a list of all letters of credit (other than those
that are supporting obligations (within the meaning of the UCC) for other
Collateral that is subject to a perfected security interest in favor of the
Administrative Agent) in excess of $1,000,000 as to which any Loan Party is the
beneficiary and acquired by the Loan Parties since the delivery of the last
Compliance Certificate (or if no Compliance Certificate has been previously
delivered, since the Effective Date).

12. Schedule VIII sets forth any change in any Loan Party’s mailing address,
corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral as set forth in
the Security Agreement, since the delivery of the last Compliance Certificate
(of if no Compliance Certificate has been previously delivered, since the
Effective Date).

 

 

4

Schedule II is only required for the first and third quarters of each fiscal
year of the Company.

5

Schedule IV is only required for the fourth quarter of each fiscal year of the
Company.

 

Exhibit C-2



--------------------------------------------------------------------------------

[Enclosed with this Compliance Certificate is a certificate of good standing for
the U.S. Borrower from the appropriate governmental officer in its jurisdiction
of incorporation (or if such certificate of good standing is not enclosed with
this Compliance Certificate, then an order has been placed by the U.S. Borrower
to obtain the same prior to the date hereof).]6

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

                             

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule V hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
                    ,        .

 

COTT CORPORATION CORPORATION COTT,
as Borrower Representative By:       Name:                            
                                           Title:                            
                                        

 

6

The certificate of good standing is only required for the first and third
quarters of each fiscal year of the Company.

 

Exhibit C-3



--------------------------------------------------------------------------------

SCHEDULE I

Calculations of Fixed Charged Coverage Ratio as of
                                         ,            

 

Exhibit C-4



--------------------------------------------------------------------------------

[SCHEDULE II]

[Customer List]

 

Exhibit C-5



--------------------------------------------------------------------------------

SCHEDULE III

Intercompany Loans

 

Exhibit C-6



--------------------------------------------------------------------------------

[SCHEDULE IV]

[Intellectual Property]

 

Exhibit C-7



--------------------------------------------------------------------------------

SCHEDULE V

Unrestricted and Excluded Subsidiaries

 

Exhibit C-8



--------------------------------------------------------------------------------

SCHEDULE VI

Commercial Tort Claims

 

Exhibit C-9



--------------------------------------------------------------------------------

SCHEDULE VII

Letters of Credit

 

Exhibit C-10



--------------------------------------------------------------------------------

SCHEDULE VIII

Change of Mailing Address and Location

 

Exhibit C-11



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
20    , is entered into between ,                                          
        a                                               (the “New Subsidiary”)
and JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement, dated as of March
    , 2008, among Cott Corporation, a Canadian corporation (the “Company”), Cott
Beverages Inc., a Georgia corporation (the “U.S. Borrower”), and Cott Beverages
Limited, a company organized under the laws of England and Wales (the “UK
Borrower”) (the UK Borrower, together with the Company and the U.S. Borrower,
the “Borrowers”), the other Loan Parties party thereto, the Lenders party
thereto, the Administrative Agent and the other parties thereto (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in Article
X of the Credit Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

                               

 

Exhibit D-1



--------------------------------------------------------------------------------

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:     Name:     Title:     Acknowledged and accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent By:     Name:     Title:    

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

BORROWING REQUEST

NOTICE OF BORROWING/ LETTER OF CREDIT REQUEST

 

To: [JPMORGAN CHASE BANK, N.A.

  as Disbursement Agent

  1300 East Ninth Street, Floor 13

  Cleveland, OH 44114-1573

  Attention: Michael McCullough]

 

  [JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

  as Disbursement Agent

  200 Bay Street, Suite 1800

  Royal Bank Plaza, South Tower

  Toronto, Ontario M5J 2J2

  Attention: Barry Walsh]

 

  [JPMORGAN CHASE BANK, N.A., LONDON BRANCH

  as Disbursement Agent

  c/o JPMorgan Europe Limited

  125 London Wall

  London, EC2Y 5AG

  Attention: Loan and Agency Group Ching Loh]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of [                    ],
2008 (as amended, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”), among Cott Corporation, a corporation organized
under the laws of Canada (the “Company”), Cott Beverages Inc., a Georgia
corporation (the “U.S. Borrower”), Cott Beverages Limited, a company organized
under the laws of England and Wales (the “UK Borrower”, and together with the
Company and the U.S. Borrower, each a “Borrower” and collectively, the
“Borrowers”), the other subsidiaries of the Company party thereto, the lenders
party thereto (collectively, the “Lenders”), JPMorgan Chase Bank, N.A., London
Branch, as UK Security Trustee (the “UK Security Trustee”), JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”; together with the UK
Security Trustee, the “Agents”) and the other parties thereto. Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.

Pursuant to Section 2.03 of the Credit Agreement, the [Company hereby requests]
[U.S. Borrower hereby requests] [UK Borrower hereby requests] [Borrower
Representative hereby gives you notice that the [U.S. Borrower] [UK Borrower]
requests] a Revolving Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Revolving Borrowing is
requested to be made:

 

Exhibit E-1



--------------------------------------------------------------------------------

(A)    Date of Revolving Borrowing
(which is a Business Day)      (B)    Principal amount of Revolving Borrowing   
    

(1)    Amount of ABR Loans

       

(2)    Amount of Canadian Prime Loans

       

(3)    Amount of Eurodollar Loans

       

(4)    Amount of CDOR Loans

     (C)    For a Eurodollar or CDOR Borrowing, the
Interest Period to be applicable)7      (D)    Currency of Revolving Borrowing8
     (E)    Funds are requested to be disbursed to the
following account(s)9     

Upon acceptance of any or all of the Loans made in response to this request,
each Borrower shall be deemed to have represented and warranted that the
conditions to lending specified in Section 4.02 of the Credit Agreement have
been satisfied and that no notice pursuant to subsections 6 or 8 of
Section 443.055 of the Revised Statutes of Missouri has been given.

[Signature Page Follows]

 

7

Shall be subject to the definition of “Interest Period” in the Credit Agreement.

8

Specify dollars for Borrowings by the U.S. Borrower, dollars or Canadian Dollars
for Borrowings by the Company and dollars, Euros or Sterling for Borrowings by
the UK Borrower.

9

Specify the location and number of the account or accounts to which funds are to
be disbursed, which shall comply with the requirements of the Credit Agreement.

 

Exhibit E-2



--------------------------------------------------------------------------------

Pursuant to Section 2.06 of the Credit Agreement, the [Company hereby requests]
[U.S. Borrower hereby requests] [UK Borrower hereby requests] [Borrower
Representative hereby gives you notice that the [U.S. Borrower] [UK Borrower]
requests] the [issuance of a Letter of Credit as described below][the amendment,
renewal or extension of the Letter of Credit identified below] under the Credit
Agreement:

 

(A)    Date of issuance, renewal or extension of
the Letter of Credit
(which is a Business Day)      (B)    Expiration Date (in accordance with
Section 2.06(c) of the Credit Agreement)      (C)    Amount      (D)    Currency
of the Letter of Credit      (E)    Beneficiary of the Letter of Credit     

Upon issuance, amendment, renewal or extension of any Letter of Credit made in
response to this request, each Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.02 of the Credit
Agreement have been satisfied and that no notice pursuant to subsections 6 or 8
of Section 443.055 of the Revised Statutes of Missouri has been given.

[Signature Page Follows]

 

Exhibit E-3



--------------------------------------------------------------------------------

[COTT CORPORATION CORPORATION COTT,
as Borrower Representative By:               Name:           Title:] [COTT
CORPORATION CORPORATION COTT, as Company By:               Name:  
        Title:] [COTT BEVERAGES INC., as U.S. Borrower By:               Name:  
        Title:] [COTT BEVERAGES LIMITED, as UK Borrower By:               Name:
          Title:]

 

Exhibit E-4